                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        19−50900−cag
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Craig A. Gargotta
IN RE: Legendary Field Exhibitions, LLC ,
Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    8/5/19 is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named debtors
who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A proof of
claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the order for
relief. Creditors and governmental units must file a claim, whether or not they are included in the list of creditors filed
by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise provided by
law. Claims may be filed using the court's Online Claim Filing System without having to complete a paper proof
claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        Randolph N Osherow
615 E. HOUSTON STREET, ROOM 597                               342 W Woodlawn, Suite 100
SAN ANTONIO, TX 78205                                         San Antonio, TX 78212

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 5/13/19
                                                                 Yvette M. Taylor
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
                                      United States Bankruptcy Court
                                        Western District of Texas
In re:                                                                                  Case No. 19-50900-cag
Legendary Field Exhibitions, LLC                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0542-5           User: paezd                  Page 1 of 103                 Date Rcvd: May 13, 2019
                               Form ID: 148                 Total Noticed: 7865


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 15, 2019.
db             +Legendary Field Exhibitions, LLC,     4525 Macro,     San Antonio, TX 78218-5417
17697872       +100 Club,    333 N. 44th St Suite 100,    Phoenix, AZ 85008-6603
17697873       +100 South Ashley Property Owner, LLC,     Attn: Barry P. Marcus,     c/o Greenfield Partners, LLC,
                 2 Post Road West,    Westport, CT 06880-4203
17697874       +1954 Productions, LLC,    8447 Wilshire Boulevard, Ste 300,      Beverly Hills, CA 90211-3206
17697875       +313 Productions, Inc.,    1832 Alder Drive,     Los Angeles, CA 90065-2602
17697876       +680 The Fan,    Two Ballpark Center,    800 Battery Ave SE Suite 400,     Atlanta, GA 30339-5108
17697877        6x7 Networks, LLC,    4104 24th St,,    San Francisco, CA 94114-3615
17697878        A Bounce Above,    13745 Lyall Pl,    Lakeside, CA 92040-4823
17697879       +A Roof 4 You,    2658 Rim Oak,    San Antonio, TX 78232-2607
17697880       +A.S. Barboro,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17697897       +AC Marriott Tempe,    100 E Rio Salado Pkwy,     Tempe, AZ 85281-0240
17697898       +AC Technology Consultants,     305 Dr. MLK Street South 513,     St. Petersburg, FL 33705-1744
17697907       +ACM HUB, LLC dba Titan Sign Company,     PO Box 40142,     San Antonio, TX 78229-1142
17697908       +ACO Medical Supply, Inc.,     P.O Box 600104,    Raleigh, NC 27675-6104
17697953        AK-Chin Southern Dunes Golf Club,     48456 West, AZ-238,     Maricopa, AZ 85139
17697975       +ALERT SERVICES, INC.,    P.O. BOX 1088,     San Marcos, TX 78667-1088
17698017       +ALT Systems Inc.,    2777 N. Ontario St, Ste 210,      Burbank, CA 91504-2518
17698034        AMAZON WEB SERVICES- AWS,     PO Box 84023,    Seattle, WA 98124-8423
17698036       +AMER Sports,    1 Prudential Plaza,    130 E Randolph St. Ste. 600,     Chicago, IL 60601-6164
17698221       +AY Productions LLC,    1334 Park View Avenue #250,      Manhattan Beach, CA 90266-3751
17698231       +AZ-Tv 7,    4343 E. Camelback Rd. #130,     Phoenix, AZ 85018-8305
17697881       +Aalto, Martin,    3546 North 162nd Lane,     Goodyear, AZ 85395-8021
17697882       +Aamold, Jeffrey,    8780 E McKellips Rd, Lot 199,      Scottsdale, AZ 85257-4816
17697883       +Aaro-Hansen, Kris,    1939 Lake Lucerne Way SW,      Lilburn, GA 30047-4627
17697884       +Aaron Larrimore dba All American,     Flags and Banners, LLC,     603 Blackwell Ave.,
                 Manchaca, TX 78652-6867
17697885       +Aaron Peck,    23215 North Ironwood Ave, #47,     Moreno Valley, CA 92557-8017
17697886       +Abbott, Patrick,    344 Ridgewood Street,     Altamonte Springs, FL 32701-7713
17697887       +Abendroth, Daniel,    2100 Northport Rd,     Cordova, TN 38016-1704
17697888       +Abernathy, John,    13731 Camino Susana,     El Cajon, CA 92021-2013
17697889       +Abernathy, William C,    5214 Erickson Bluff,     San Antonio, TX 78247-5939
17697890       +Abir Cohen Treyzon Salo, LLP,     c/o Jonathon Farahi, Esq.,     1901 Avenue of the Stars,,
                 Suite 935,    Los Angeles, CA 90067-6011
17697891       +Ables, Paul,    4510 110th Street,,    Lubbock, TX 79424-7331
17697892       +Ables, Paul Ryan,    239 Center Street,     Apt 335,    San Antonio, TX 78202-0006
17697893       +Abnet, Michelle,    6305 Freedom Drive,,     Nashville, TN 37209-1722
17697894       +Abraham, Donnie,    14801 Donald Ross Ct,,     Tampa, FL 33626-1648
17697895       +Abraham, Nathaniel,    14801 Donald Ross Ct,,     Tampa, FL 33626-1648
17697896       +Abraham, Travis,    7670 E Quill Ln,    Scottsdale, AZ 85255-4693
17697899       +Accolade USA, Inc. dba Levelwear,     60 Industrial Parkway, Suite 397,
                 Cheektowaga, NY 14227-2774
17697900       +Accu-Print San Antonio,    3503 Crosspoint,     San Antonio, TX 78217-2889
17697901       +Ace Consulting Group, LLC,     611 Riomar Ave.,    Orlando, FL 32828-8454
17697902       +Ace Parking Management Inc.,     645 Ash St.,    San Diego, CA 92101-3299
17697903       +Acevedo, Danielle,    6278 Miramonte Drive Unit 103,      Orlando, FL 32835-3064
17697904       +Acevedo, Larry,    1600 Clovis Parker Rd,     Ste 401,    San Marcos, TX 78666-5392
17697905       +Acevedo, Noe,    734 Bonsall,    San Diego, CA 92114-4819
17697906       +Achtyl, Michael,    4505 Yorkshire La.,     Kissimmee, FL 34758-2803
17697909       +Acosta, Cheryl,    9115 Mirecourt,    San Antonio, TX 78250-5866
17697910       +Across The Board,    1240 Williams Ave.,     Memphis, TN 38104-4701
17697911        Active Pest Control,    80 Chandler Road,     MocDounough, GA 30253
17697912       +Adams, Angela,    3040 Woodvale CT,    Alpharetta, GA 30022-1919
17697913       +Adams, Benjamin,    7319 Fulton St,    San Diego, CA 92111-6119
17697914       +Adams, Brian,    3595 Cloudland Drive,    Stone Mountain, GA 30083-4005
17697915       +Adams, Daniel,    P.O. Box 15435,    San Antonio, TX 78212-8635
17697916        Adams, Evan,    4701 Ramsay Ave.,    San Diego, CA 92122-2729
17697917       +Adams, Tony,    4227 Patriot Hill Road,     Charlotte, NC 28227-8164
17697918       +Adanjr, Rogelio,    9722 Discovery Drive,     Converse, TX 78109-1901
17697919       +Addison, Jordan,    4325 Mississippi Street,     San Diego, CA 92104-1111
17697920       +Adeoye, Aaron,    507 W. Copeland St.,    Marion, IL 62959-2762
17697921       +Aderinto, Phillip,    1728 N. Chestnut Circle,     Mesa, AZ 85213-3416
17697922       +Adeyemo, Femi,    2922 Rangbur Ct,    Escondido, CA 92027-5267
17697923       +Adidas,   685 Cedar Crest Rd.,     Spartanburg, SC 29301-5199
17697924       +Adjei-Barimah, Jude,    3270 Possum Court Run S.,      Columbus, OH 43224-1838
17697925       +Adkins, Taylor,    9750 Magic Cedar,    Helotes, TX 78023-4374
17697926       +Adkinson, Brooke,    1105 Calle Mesita,     Bonita, CA 91902-2408
17697927       +Adler Services,    PO Box 988,    Adkins, TX 78101-0988
17697928       +Adusei-Hyeamang, Lord J.,     10412 188th St. W,     Lakeville, MN 55044-4778
17697929       +Advanced Framing Concepts,     7975 Dunbrook Road Suite G,     San Diego, CA 92126-6326
17697930       +Aerial Video Systems,    3200 W. Valhalla Drive,      Burbank, CA 91505-1236
17697931       +Aerial Video Systems dba,     Randy Hermes Productions Inc.,     712 S Main St.,
                 Burbank, CA 91506-2529
District/off: 0542-5          User: paezd                  Page 2 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17697932       +Aflanny Inc.,    P.O. Box 233,    Rancho Santa Fe, CA 92067-0233
17697933       +Agnew, Joseph,    8746 Roswell Ridge,    Helotes, TX 78023-3777
17697934       +Agpaoa, Jorelyn,    9917 Scripps Westview Way,     Unit #218,    San Diego, CA 92131-2429
17697935       +Agraz, Derek,    1108 E Vanderbilt St.,    Stamford, TX 79553-6816
17697936       +Agron, Inc.,    2440 South Sepulveda Blvd.,     Suite 201,    Los Angeles, CA 90064-1748
17697937       +Aguero, Mario,    260 Gardner Cove,    Cibolo, TX 78108-4366
17697938       +Agueros, Victor,    5202 Texana Drive,    722,    San Antonio, TX 78249-3780
17697939       +Aguila, Einar,    P.O. Box 1462,    National City, CA 91951-1462
17697940       +Aguilar, Jorge,    1927 Town Oak Drive,    San Antonio, TX 78232-1545
17697941       +Aguilar, Mike,    8922 Ridge Hollow,    San Antonio, TX 78250-4109
17697942       +Aguirre, Alberto,    1445 G Ave.,    National City, CA 91950-4619
17697943       +Aguon, Ryan,    2425 West Loop South,    Suite 200,    Houston, TX 77027-4208
17697944       +Agusta, Robert,    985 Nickajack Lndg.,    South Pittsburg, TN 37380-7251
17697945       +Ahern, Frank,    1705 Retreat Rd.,    Geneva, FL 32732-9069
17697946       +Ahern, Joseph,    31 Fowler Court,    San Rafael, CA 94903-3219
17697947       +Ahn, Sarah,    1362 Teelin Ave.,    Vista, CA 92083-3038
17697948       +Aiello, James,    1334 Helias St.,    Palm Bay, FL 32907-7793
17697949       +Aiken, Jeremiah,    2310 Element Way,    Chula Vista, CA 91915-2802
17697950       +Aiken, Ron,    3821 E. Birchwood Place,    Chandler, AZ 85249-5570
17697951       +Air Cannons,    8241 S. Shady Grove Ct.,    Aurora, CO 80016-7269
17697952       +AirSign, Inc.,    12 N.W. 5th Place,    Williston, FL 32696-1622
17697954       +Akers, Donald,    3219 N. Graytown Rd.,    Converse, TX 78109-3004
17697955       +Akina, Danny,    2037 Lake Crescent Ct.,    Windermere, FL 34786-6101
17697956       +Akins, Lauren,    4259 High Park Lane,    East Point, GA 30344-7043
17697958       +Alabama Graphics,    2801 5th Avenue South,     Birmingham, AL 35233-2819
17697959        Alabama Media Group,    P.O Box 77000,    Dept. 77571,     Detroit, MI 48277-0571
17697961       +Alaimalo, Nicholas,    10431 S. Sage Luigi Ct.,     South Jordan, UT 84009-4147
17697962        Alamo Beer Company,    202 Lamar,    San Antonio, TX 78202
17697963       +Alanis, Jorge,    9718 Caney Creek Drive,    San Antonio, TX 78245-1912
17697964       +Alaniz, Annette,    502 Claude W Black,    San Antonio, TX 78203-1412
17697965       +Alatorre, Antonio,    721 E. 2nd St.,    National City, CA 91950-1314
17697966       +Albanese, Ralph,    307 E. Pearl Street,    Minneola, FL 34715-9002
17697967       +Albertsen, Eric,    3832 Orange Lake Dr.,    Orlando, FL 32817-1649
17697968       +Albertson, Dallin,    277 E 7800 S,    Midvale, UT 84047-2653
17697969       +Albini, Deanna,    1531 Autumn Woods Place,     Escondido, CA 92029-4116
17697970       +Albini, John,    3421 Jewell Street,    San Diego, CA 92109-6721
17697971       +Albright, Derek,    9987 Echo Plain Drive,     San Antonio, TX 78245-3016
17697972       +Alcazar, Edgar,    5719 Ben Casey,    San Antonio, TX 78240-3416
17697973       +Alcock, Richard,    1018 W. Riviera Blvd.,     Oviedo, FL 32765-5633
17697974       +Alderson, Richard,    121 Black Walnut Ln.,     Trussville, AL 35173-1536
17697976       +Alevy, Scott,    14937 Creek Hills Road,    El Cajon, CA 92021-2584
17697977       +Alexander, Crystal,    90 Taylor Road,    Hartselle, AL 35640-6734
17697978       +Alexander, Jeremy,    1745 Cereus Court,    Carlsbad, CA 92011-5119
17697979       +Alexander, Thomas,    15080 Masthead Landing Circle,     Winter Garden, FL 34787-4728
17697980       +Alfano, Scott,    379 Kapok Court,    Longwood, FL 32779-5800
17697981       +Ali, Salene,    110 Sunnyland Dr,    San Antonio, TX 78228-2915
17697982       +Aline, Mike,    5018 Mt. Gaywas Dr.,    San Diego, CA 92117-4814
17697983       +Aliotti, Nicholas,    3843 Mirror Pond Way,     Eugene, OR 97408-5953
17697984       +Alizadeh, Robin,    15508 Fox Ln.,    Selma, TX 78154-1871
17697985       +Alkire, Bruce,    31 Orange Blossom Trail,     Yalaha, FL 34797-3024
17697986       +All Pro Services,    9901 IH 10 West,    Suite 800,    San Antonio, TX 78230-2292
17698007       +AllStar Lettering,    9419 Ann St.,    Santa Fe Springs, CA 90670-2613
17697987       +Allan Company,    14620 Joanbridge St.,    Baldwin Park, CA 91706-1750
17697988       +Allen, Alvan,    3511 Cresnol Way,    Decator, GA 30032-6817
17697989       +Allen, Austin,    1996 N. Barrington Dr.,    Fayetteville, AR 72701-3060
17697990       +Allen, Cheryl,    12237 Hagler Mill Road,    Northport, AL 35475-2632
17697991       +Allen, Connie,    842 Santa Cruz,    New Braunfels, TX 78132-2901
17697992       +Allen, Eric,    484 San Elijo Street,    San Diego, CA 92106-3463
17697993       +Allen, Josh N.,    417 Tincup Ct.,    De Soto, TX 75115-3707
17697994       +Allen, Phillip,    12607 Bravo Rd.,    Collierville, TN 38017-5060
17697995       +Allen, Renee,    116 River Valley,    Castroville, TX 78009-2713
17697996       +Allen, Ty M.,    319 Wisconsin Ave.,    Warner Robins, GA 31093-2307
17697997       +Allen, Tyler,    6202 Friars Road, #301,    San Diego, CA 92108-1008
17697998       +Allen, Will,    417 Regal Road,    Jackson, GA 30233-1799
17697999       +Allen, Willard,    10302 Charter Grove,    San Antonio, TX 78230-3403
17698000       +Alley, Jennifer,    1342 Nicholas MNR,    SAN ANTONIO, TX 78258-7481
17698001       +Alliance Productions,    5200 Northshore Dr. Ste. C,     North Little Rock, AR 72118-5309
17698002       +Allied World,    199 Water Street,    New York, NY 10038-3532
17698003       +Allison, Beverly,    17311 Magnolia Island Blvd.,     Clermont, FL 34711-8002
17698004       +Allison, Judith,    110 Haden Street,    Crawfordsville, AR 72327-2287
17698005       +Allison, Michele,    2458 Markingham Rd.,    Maitland, FL 32751-3642
17698006       +Allred, John,    276 S. Coast Hwy # 92651,     Laguna Beach, CA 92651-2110
17698008       +Alo, Vincent,    3713 Maidencain Street,    Clermont, FL 34714-5002
17698009       +Aloft Tempe,    951 E. Playa Del Norte Dr.,     Tempe, AZ 85281-2151
17698011       +Alou, Valerie,    111 N. 12th Street, Unit 1621,     Tampa, FL 33602-3678
17698010       +Alou, Valerie,    6891 Cobia Circle,    Boynton Beach, FL 33437-3639
17698012       +Alpha Media,    4050 Eisenhauer Rd.,    San Antonio, TX 78218-3409
17698013       +Alphagraphics,    143 Union Blvd #650,    Lakewood, CO 80228-1896
17698014       +Alpuente, James,    1388 River Bridge CR,    Apt. 104,     Memphis, TN 38103-7908
17698015       +Alston, Amy,    7110 Sunlit Trail Dr.,    San Antonio, TX 78244-1803
District/off: 0542-5          User: paezd                  Page 3 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698016       +Alston, Travis,    3259 Wintercreeper Dr.,    Lithonia, GA 30038-2668
17698018       +Alton, Janice,    6994 Rose Trail Drive,    Memphis, TN 38133-7044
17698019       +Alva, John,    10035 Stonefield Pl.,    San Antonio, TX 78254-6741
17698020        Alvala, Henrique,    9450 Gilman Drive, #70092,     La Jolla, CA 92092-0100
17698021       +Alvarado, Alex,    1836 Missouri St.,    San Diego, CA 92109-3237
17698022       +Alvarado, Joseph,    16832 Dancing Ava Unit 2,     Selma, TX 78154-3588
17698023       +Alvarado, Richard,    2511 Rolling Fork,    San Antonio, TX 78232-5491
17698024       +Alvarez, David,    11050 Pearsall Road,    Atascosa, TX 78002-5145
17698025       +Alvarez, Georgina,    2261 Casa Cielo,    Spring Valley, CA 91977-7015
17698026       +Alvarez, Gisell,    4661 1/2 Hamilton,    San Diego, CA 92116-4915
17698027       +Alvarez, Jorge,    131 Winding Lane,    San Antonio, TX 78231-1261
17698028       +Alvarez, Pete,    342 Clorinda,    San Antonio, TX 78253-4438
17698029       +Alvarez, Tony,    2745 Lenox Rd. NE #10,    Atlanta, GA 30324-6021
17698030       +Alvey, Noah,    8540 Fresno Avenue,    La Mesa, CA 91941-6553
17698031       +Amaker, Chris,    2313 Lockhill Selma,    Suite 180,    San Antonio, TX 78230-3007
17698032       +Amar, Devin,    289 Garland St, Unit 3,    Memphis, TN 38104-7147
17698033       +Amass, William,    26218 Tawny Way,    Boerne, TX 78015-4889
17698035       +Amberg, Nicole,    2121 E La Vieve Lane,    Tempe, AZ 85284-3533
17698037       +American Builders Supply,    2801 W. Airport Blvd.,     Sanford, FL 32771-1637
17698038       +American Cleaning Systems, Inc.,     P.O. BOX 24127,    Phoenix, AZ 85074-4127
17698039       +American Express,    200 Vesey Street,    3 World Financial Center 24 Fl.,
                 New York, NY 10281-1004
17698040       +American Laundry Distributors,     5915 Distribution,    San Antonio, TX 78218-5532
17698041       +American National Investments,     3515 Hancock Street,    San Diego, CA 92110-4357
17698042       +Americom,    2558 East Segolily Dr.,    Sandy, UT 84092-4477
17698044       +Amerine, Rob,    2407 E Toledo Pl.,    Chandler, AZ 85225-4125
17698045       +Amerine, Robin,    P.O. Box 294954,    Kerrville, TX 78029-4954
17698046       +Ameritex Waterproofing,    2536 County Rd. 331,     Floresville, TX 78114-6309
17698047       +Ames, Bridget,    2414 E. Aldine Street,    Phoenix, AZ 85032-7013
17698048       +Amey, Scott,    1229 Kellogg Drive,    Tavares, FL 32778-4944
17698049       +Amey, Vincent,    12379 N. Fallen Shadow Dr.,    Marana, AZ 85658-4390
17698050       +Amiotte, Scott,    8761 lake Murray blvd,    Unit 2,    San Diego, CA 92119-2754
17698051       +Ammon, Drew,    34789 N. Gurnsey Trail,    San Tan Valley, AZ 85143-4925
17698052       +Amos, Anthony,    10012 S 5th St.,    Phoenix, AZ 85042-8311
17698053       +Amparan, Joshua,    4906 Lambeth Drive,    San Antonio, TX 78228-1021
17698054       +Amy Schwartz,    13810 SE 134th Ave.,    Clackamas, OR 97015-6494
17698055       +Anady, Allie,    201 Los Arbolitos Bvld., #147,     Oceanside, CA 92058-1865
17698056       +Anagnostis, Joe,    302 Jennie Jewel Drive,    Orlando, FL 32806-6210
17698057       +Anau, Scott,    11666 N 28th Dr., Unit 175,    Phoenix, AZ 85029-5620
17698058       +Anau, Siupeli,    4727 E. Warner Rd.,    Phoenix, AZ 85044-3342
17698059       +Anchan, Joshua,    2817 Ashwood Road,    Schertz, TX 78108-3556
17698060       +Anderjeski, Ashlee,    10218 Castello Canyon,    San Antonio, TX 78254-4551
17698061       +Anderjeski, Audrey,    14734 Highland Ridge,    San Antonio, TX 78233-3858
17698062        Andersen, Andy,    16031 Dove Rd.,    Moody, TX 76557
17698063       +Andersen, Michael,    18219 Muir Glen Dr.,    San Antonio, TX 78257-5065
17698064       +Anderson, Andy,    57 N Mud Island Rd.,    Memphis, TN 38103-1700
17698065       +Anderson, Bernice,    6461 Caminito Listo,    San Diego, CA 92111-6859
17698066       +Anderson, Brian,    1691 East Detroit Street,    Chandler, AZ 85225-5217
17698067       +Anderson, Christopher,    1701 E. Colter St. Unit 173,     Phoenix, AZ 85016-3372
17698068       +Anderson, David,    726 Firenze Avenue,    San Antonio, TX 78245-4660
17698069       +Anderson, Dres,    3367 Graywood Court,    Riverside, CA 92503-0703
17698070       +Anderson, Eric,    4613 W. Jupiter Way,    Chandler, AZ 85226-4840
17698071       +Anderson, Harry,    1074 Tierra Del Sol Road,    Boulevard, CA 91905-9660
17698072       +Anderson, Heidi,    1180 E. Highline Rd.,    Tooele, UT 84074-8257
17698073       +Anderson, Jeffrey,    6512 COTTAGE LANE,    ST CLOUD, FL 34771-8805
17698074       +Anderson, Karen,    1150 N Loop 1604 W,    Suite 108-140,    San Antonio, TX 78248-4552
17698075       +Anderson, Kathleen,    1815 Jill Ct,    Winter Park, FL 32789-5918
17698076       +Anderson, Kevin,    6169 Balboa Circle, #301,    Boca Raton, FL 33433-8133
17698077       +Anderson, Kevin B.,    2131 NW 30th Rd,,    Boca Raton, FL 33431-6367
17698078       +Anderson, Kim,    4805 E Kachina Trail,    Phoenix, AZ 85044-8605
17698079       +Anderson, Laura,    12152 lemon crest drive #4,     Lakeside, CA 92040-4028
17698080       +Anderson, Lisa,    9134 Gideon Circle N.,    Lakeside, CA 92040-5117
17698081       +Anderson, Matthew,    1203 Sandalwood Dr,    Sandy Springs, GA 30350-2319
17698082       +Anderson, Max,    6992 Canyon Pines Cr,    Cottonwood Heights, UT 84121-6903
17698083       +Anderson, Richard,    23 Normandy Circle,    Memphis, TN 38111-6135
17698084       +Anderson, Rory,    2915 Robertswood Dr,,    Powder Springs, GA 30127-2339
17698085       +Anderson, Scott,    924 Redbud Rd.,    Chula Vista, CA 91910-6642
17698086       +Anderson, Shane,    205 walsh st.,    Oceanside, CA 92054-3624
17698087       +Anderson, Stephen,    PO Box 240,    Memphis, TN 38101-0240
17698088       +Anderson, Tucker,    8100 Sandywood Lane,    Bartlett, TN 38133-2860
17698089       +Anderson, Tyler,    3505 Galway Ct,,    Iowa City, IA 52246-2765
17698090       +Anderson, Vincent,    8313 Pamlico St.,    Orlando, FLORI 32817-1511
17698091       +Anderson, William,    1751 BABCOCK RD,    APT 235,    San Antonio, TX 78229-4683
17698092       +Andrade, Victor,    1255 First Ave,    Chula Vista, CA 91911-3402
17698093       +Andrew David Siciliano dba ADS Sports, Inc,     725 21st St.,    Hermosa Beach, CA 90254-3020
17698094       +Andrews, Corey,    58 Michelangelo,    San Antonio, TX 78258-4758
17698095       +Andrews, Daniel,    10100 Reunion Pl. Ste. 600,     San Antonio, TX 78216-4153
17698096       +Andrews, John,    827 Cherokee Cir,    Sanford, FL 32773-6011
17698097       +Andrezzi, Heather,    4454 Weeping Willow Cir,     Casselberry, FL 32707-5226
17698098       +Anello, Maria,    2800 Windham Place,    Germantown, TN 38138-7327
District/off: 0542-5          User: paezd                  Page 4 of 103                  Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698099       +Angel, Valerie,    16323 falcon hill st,     San antonio, TX 78247-1307
17698100       +Angeleve Ambulance,    6322 Sovereign #120,     San Antonio, TX 78229-5133
17698101       +Angelis, Spencer,    13608 Eridamus Drive,     Orlando, FL 32828-9370
17698102       +Anguiano, Marc,    3515 Twining Dr,    San Antonio, TX 78211-4908
17698103       +Angulo, Alfredo,    741 Taft Ave,    El Cajon, CA 92020-6444
17698104       +Angulo, Genaro,    845 hawaii ave,    san diego, CA 92154-1525
17698105       +Ankrah, Andrew K.,    798 West Side Dr,,     Gaithersburg, MD 20878-3145
17698106       +Annotti, Mark,    2170 FAIRMONT CIRCLE,     ORLANDO, FL 32837-6789
17698107       +Anstey, Scott,    626 N Pine Ave,    Oviedo, FL 32765-8952
17698108       +Anthem Inc,    21555 Oxnard Street, 11th Floor,     Woodland Hills, CA 91367-4943
17698109       +Anthem, Inc.,    9133 West Russell Rd,,     Las Vegas, NV 89148-1233
17698110       +Antonelli, Nick,    634 Firestone St Ne,     Palm Bay, FL 32907-2052
17698111       +Antonucci, Larry,    10174 Haverhill Ridge Drive,,     Riverview, FL 33578-2120
17698112       +Apablasa, Jane,    8416 Jalal St,    Lakeside, CA 92040-5446
17698113       +Apataker, Brandon,    4446 52nd St,    San Diego, CA 92115-4713
17698114       +Apollos Chariots,    210 W 25th St,    Sanford, FL 32771-4447
17698115       +Apollos Operations,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698116       +Aponte, Mark,    607 Westmoreland Dr,     San Antonio, TX 78213-4164
17698117       +Apple,   P.O Box 846095,     Dallas, TX 75284-6095
17698118       +Appleby, Austin M.,    4464 Pine Lake Road,     Bonita Springs, FL 34134-3945
17698119       +Applewhite, James,    7250 S Kyrene Rd, Apt 325,     Tempe, AZ 85283-4539
17698120       +Araiza, Adrian,    1386 Mountain View Lane,     Chula Vista, CA 91911-4524
17698121       +Aramark Sports and Entertainment Services, LLC,      2400 Market Street,
                 Philadelphia, PA 19103-3041
17698122       +Aranda, Christopher,    13219 Lost Lake Drive,     San Antonio, TX 78249-3604
17698123        Aranda, E.J.,    NE Loop 410,    Apt 2016,    San Antonio, TX 78217
17698124       +Aranda, Manuel,    2555 NE Loop 410,    Apt 2016,    San Antonio, TX 78217-5689
17698125       +Aranzanso, Mark,    5886 parkead cts,     San Diego, CA 92114-6568
17698126       +Arauz, Jayro,    8761 Orion Ave Apt 15,     North Hills, CA 91343-4934
17698127       +ArbiterSports LLC, DBA ArbiterPayTM,      235 W Sego Lily Drive Suite #200,    Sandy, UT 84070-3304
17698128       +Arbuckle, Charles,    11746 James Richard Dr,,     Charlotte, NC 28277-4031
17698129       +Arbuckle, Charles,    10612 D Providence Rd., #291,     Charlotte, NC 28277-9561
17698130       +Arbuckle, Roger,    245 Wentworth,    Spring Branch, TX 78070-4911
17698131       +Architectural Surfaces & Design Inc.,      5526 West 13400 South,    Herriman, UT 84096-6919
17698132       +Archuleta Entertainment LLC,     7600 E Doubletree Rd,    Scottsdale, AZ 85258-2134
17698133       +Are, Kareem,    200 Louis Avenue,    Elmont, NY 11003-1238
17698134       +Arendse, David,    1006 Tucana Drive,     San Marcos, CA 92078-2817
17698135       +Arevalo, Joe,    6440 W Post Rd,    Chandler, AZ 85226-1161
17698136       +Arina Shames,    96 Lake Meadow Dr,    Daly City, CA 94015-3538
17697319        Arizona Board of Regents,     C/o Robert M. Charles Jr.,    Lewis Roca Rothgerber Christie LLP,
                 One South Church Avenue, Ste 2000,     Tucson, AZ 85701-1611
17698137       +Arizona Cardinals Football Club,     8701 S. Hardy Dr.,    Tempe, AZ 85284-2800
17698138       +Arizona Central Protective Services,      1202 East Maryland Avenue,    Phoenix, AZ 85014-1342
17698139       +Arizona Christian University,     2625 E. Cactus Rd.,    Phoenix, AZ 85032-7042
17698140       +Arizona Christian University,     Office of Retail Leasing,    Danielle Bloss-Burdick, Director,
                 15249 N 59th Ave,    Glendale, AZ 85306-3236
17695738       +Arizona Department of Revenue,     2005 N Central Ave, Suite 100,     Phoenix, AZ 85004-1546
17698142       +Arizona Diamondbacks,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698143       +Arizona Family KTVK 3,     5555 N. Seventh Avenue,    Phoenix, AZ 85013-1701
17698144       +Arizona Hotshots vs SDF 2019,     c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698146       +Arizona State University,     University System of Arizona,    300 East University Dr, Suite 335,
                 Tempe, AZ 85281-2061
17698145        Arizona State University,     500 E Veterans Way,    Tempe, AZ 85281
17698147       +Arkansas Graphics Inc.,     PO Box 34080,    Little Rock, AR 72203-4080
17698148       +Armas, Tony,    126 Oak Ridge Way,    Bremen, GA 30110-4453
17698149       +Armed Services YMCA - San Diego,     3293 Santo Rd,    San Diego, CA 92124-3340
17698150       +Armeli, Matthew,    297 Crescent St,    Jamestown, NY 14701-3816
17698151       +Armenta, Jacob,    729 East Franklin Avenue,     Mesa, AZ 85204-3320
17698152       +Armenta, Ruben,    26819 N 15th Dr,    Phoenix, AZ 85085-6315
17698153       +Arms, Dawn,    PO Box 52914,    Mesa, AZ 85208-0146
17698154       +Armstrong, Jillian,    1823 SW Newport Isles Blvd,     Port Saint Lucie, FL 34953-4586
17698155       +Armstrong, Vicki,    3877 Ben Street,     San Diego, CA 92111-3524
17698156       +Arndt, Alan,    4626 Barhill St,    San Antonio, TX 78217-1407
17698157       +Arnhold, Wayne,    2671 Valiant Dr,    Clermont, FL 34711-5268
17747635       +Arnie Herz,    14 Vanderventer Ave., Ste. 255,     Port Washington, NY 11050-3777
17698158       +Arnold, Cj,    14188 Classique Way,    San Diego, CA 92129-4333
17698159       +Arnold, James,    4944 Watering Trail,     San Antonio, TX 78247-5911
17698160       +Arnold, Jon,    10966 Geneva Vale,    San Antonio, TX 78254-5475
17698161       +Arnott, Kent,    Box 4009,    Bergheim, TX 78004-4009
17698162       +Arriaga, Jose,    1418 Longbranch,    Floresville, TX 78114-3113
17698163       +Arricale, Chris,    422 Perch Meadow,     San Antonio, TX 78253-5520
17698164       +Arrieta, Rogelio,    734 E Yale Dr,    Tempe, AZ 85283-1929
17698165       +Arrington, Joseph,    1443 Clementson Dr,     San Antonio, TX 78260-6279
17698166       +Art F/X,    912 W. Broad St,    Groveland, FL 34736-2104
17698167       +Arteaga, Elva,    519 WEST HUISACHE AVE,     SAN ANTONIO, TX 78212-3210
17698168       +Artemax Inc dba WRISTBAND RESOURCES,      16000 W. Rogers Dr. Ste. 100,
                 New Berlin, WI 53151-2257
District/off: 0542-5          User: paezd                  Page 5 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698169       +Arteritano, Joseph,    4314 Fondren St,    San Antonio, TX 78217-1716
17698170       +Arthur M. Blank Family Foundation,     3223 Howel Milll Road,    Atlanta, GA 30327-4105
17698171       +Artigue Jr, Ray,    6333 E. Monterosa St.,,    Scottsdale, AZ 85251-3049
17698172       +Asarnow, David,    1619 Wakefield Place,    Marietta, GA 30062-7616
17698173       +Asbury, Earl,    13984 Country Creek Rd,    Poway, CA 92064-3063
17698174       +Ascencao, Kristen,    11106 Cup Flower,    San Antonio, TX 78245-3717
17698175       +Ascher, Morgan,    411 Crest Dr.,    Manhattan Beach, CA 90266-5719
17698176       +Ash, Richard,    5800 Legacy Cir.,    Plano, TX 75024-5680
17698177       +Ashby, Antony,    204 Springtree Trail,    Cibolo, TX 78108-3447
17698178       +Ashton, Evan,    680 E Basse Rd, Apt. 438,    San Antonio, TX 78209-8340
17698179       +Ashworth, Alan,    10510 Mount Tipton,    San Antonio, TX 78213-1626
17698180       +Asiata, Matthew R.,    14413 Herriman View Way,     Herriman, UT 84096-5821
17698181       +Asistin, Rodney,    3544 Thunderbird Drive,,    Concord, CA 94520-1529
17698182       +Asper, David,    5309 E Royal View Dr N,    Phoenix, AZ 85018-1939
17698183       +Astiazaran, Juan,    4041 East Osborn Road,    Phoenix, AZ 85018-5917
17698184       +Astle, Collisa,    115 Crestwood Drive,    Longwood, FL 32779-2404
17698185        Astran, Isidoro,    2500 Westward #1701,    San Antonio, TX 78245
17698187       +Atencio, Christopher,    420 Oak Meadow Ln,    San Antonio, TX 78253-5449
17698188       +Athletes for Hope,    7900 Tysons One Place,    Suite 470,    McLean, VA 22102-5976
17698189       +Atkin, Steve,    8127 S Belnap Cir,    West Jordan, UT 84088-7807
17698190       +Atkins, Kristi,    739 Trabert Ave NW,    Atlanta, GA 30318-4241
17698191       +Atkins, Michelle,    9326 SandPiper St,    San Antonio, TX 78251-4914
17698192       +Atkinson, Christopher,    10836 Glen Cove Circle,     Apt. 105,   Orlando, FL 32817-3378
17698193       +Atkinson, Jerome,    2589 Shadowbrook Dr,    Decatur, GA 30034-2241
17698194       +Atlanta Beverage,    5000 Fulton Industrial Blvd,     Atlanta, GA 30336-2231
17698195        Atlanta Concourse Renaissance,     178 S Main Street,    Alpharetta, GA 30009-7948
17698196       +Atlanta Enforcers,    80 Berkshire Keep,    Covington, GA 30016-8066
17698197       +Atlanta Falcons,    3811 Wakefield Hall Square,     Smyrna, GA 30080-4912
17698198       +Atlanta Legends,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698199       +Atm Gymnastics,    7759 E Pueblo Ave,    Mesa, AZ 85208-6035
17698200       +Atogwe, Oshiomogho,    7136 Moody Ave,,    Frisco, TX 75035-0611
17698201       +Atteo, Michael,    2011 Buckminster Circle,    Orlando, FL 32803-6508
17698202       +Audio Visual Management Solutions Inc.,     814 Sixth Ave. South,    Seattle, WA 98134-1304
17698203       +Aufdenkamp, Ned,    5950 Spruce Hollow Cove,    Bartlett, TN 38134-5541
17698204       +Austgen, Braeden,    6415 Bell Bluff Ave.,    San Diego, CA 92119-1030
17698205       +Austin Media Group, LLC,    180 Newport Center Dr,     Newport Beach, CA 92660-6972
17698206       +Austin, Dena,    2226 Angel Crest Circle,    Cordova, TN 38016-5325
17698207       +Austin, Jonah D.,    1109 North Manifold Lane,     Greenacres, WA 99016-5334
17698208       +Avadim Health, Inc,    81 Thompson Street,    Asheville, NC 28803-2329
17698209       +Avalos, Carlos,    1341 Eckman Ave,    Chula Vista, CA 91911-4507
17698210       +Avalos, Joseph,    4350 Argos Dr,    San Diego, CA 92116-2328
17698211       +Avanni, Ann-Marie,    520 E Ave,    Coronado, CA 92118-1755
17698212       +Avelar, Rudy,    34312 blossoms dr,    lake elsinore, CA 92532-2926
17698213       +Aven, Adam,    4310 Kings Mountain Ridge,    Birmingham, AL 35242-2242
17698214       +Avery, Eleanor,    23806 Calico Chase,    San Antonio, TX 78260-6647
17698215       +Avery, Evan,    2875 Crescent Parkway,    Atlanta, GA 30339-6083
17698216       +Avila, David,    6006 Golden Valley Dr,    San Antonio, TX 78242-1616
17698217       +Aviles, Kevin,    8730 Costa Verde Blvd,    APT 2226,    San Diego, CA 92122-6637
17698218       +Avison Young,    135 W. Central Boulevard, #700,     Orlando, FL 32801-2437
17698219       +Avitua, Daniel,    1545 Bamburgh Drive,    Plano, TX 75075-2730
17698220       +Axman, Stephen,    4596 E Jude La,,    Gilbert, AZ 85298-4667
17698222       +Ayala, Carlos,    2507 Villa Borghese,    San Antonio, TX 78259-2787
17698223       +Ayala, Lazarus,    3957 30th street,    unit 308,    san diego, CA 92104-3079
17698224       +Ayala, Patricia,    518 Ware Boulevard,    San Antonio, TX 78221-1936
17698225       +Aye-Darko, Adrian,    600 Front street apt. 228,,     San Diego, CA 92101-6733
17698226       +Ayers, De’Marcus A.,    1323 Marvin Gardens,    Lancaster, TX 75134-1684
17698227       +Ayers, Michael,    4758 E Laurel Avenue,    Gilbert, AZ 85234-7848
17698228       +Ayly, Yshurun,    1114 W Stottler Dr,    Chandler, AZ 85224-2756
17698229       +Azar Builders,    4407 greene st,    san diego, CA 92107-1404
17698230       +Azh Home Team,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698232       +B&B Ice of Tampa Bay, Inc,    2281 N Valrico Rd.,     Seffner, FL 33584-5529
17698233       +B&D Consultants,    PO Box 325,    Gotha, FL 34734-0325
17698502      ++BILL COM,    ATTN COMPLIANCE,    1810 EMBARCADERO RD,    PALO ALTO CA 94303-3308
               (address filed with court: Bill.com,      1810 Embarcadero Road,    Palo Alto, CA 94303)
17698636       +BP West Coast Products LLC dba am/pm,     4 Centerpointe Drive,    La Palma, CA 90623-1015
17698637       +BPM Concerts, LLC dba Ballpark Music,     1045 Crossvine Rd.,    Roswell, GA 30075-3886
17698677       +BRI,   245 Kenneth Drive,,    Rochester, NY 14623-4301
17698774       +BSN Sports,    1180-A California Ave.,    Corona, CA 92881-3597
17698854        BZ Clarity Holdings, LLC dba Base 1836, LLC,      849 E. Commerce St, Ste. 623,
                 San Antonio, TX 78205-3939
17698234       +Babauta, Formaine,    145 N Belmont Ave,    National City, CA 91950-2103
17698235       +Babiash, Bryce,    4161 Pittco Road,    Green Bay, WI 54313-8755
17698236       +Baca, Robert,    376 Center St #103,    Chula Vista, CA 91910-3818
17698237       +Bacanskas, Brandon,    10107 W. Lilac Rd,    Escondido, CA 92026-5310
17698238       +Bachman, Tom,    2646 Abney Ave,    Orlando, FL 32833-4303
17698239       +Backhaus, David,    15141 Olde Hwy 80,    Spaced 29,    El cajon, CA 92021-2401
17698240       +Bacon, Brian,    25672 n 102nd ave,    Peoria, AZ 85383-1440
17698241       +Badie, Sherman,    3723 Canterburry Lane,    Metairie, LA 70001-1714
District/off: 0542-5          User: paezd                   Page 6 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17698242       +Badillo, Sean,    1722 Kraft St,    Oceanside, CA 92058-2210
17698243       +Badri, Leah,    385 Steelhead Way,    Vista, CA 92083-4459
17698244       +Baer, Thomas,    3085 E Scorpio Pl,    Chandler, AZ 85249-9645
17698245       +Baez, Victor,    10347 Coral Village,    San Antonio, TX 78245-1087
17698246       +Baeza, Antonio,    4192 Aragon Drive,    San Diego, CA 92115-6830
17698247       +Bagley, Shane,    26715 N. 14th Ln,    Phoenix, AZ 85085-6362
17698248       +Bailey, Ethan,    460 Eagle Valley Drive,     Oakland, TN 38060-3514
17698249       +Bailey, Norman,    11503 Country Canyon,     San Antonio, TX 78252-2289
17698250       +Bailey, Sandy,    4554 E. Via Dona Rd,    Cave Creek, AZ 85331-3207
17698251       +Bailey, Walter,    621 Hagood Street,    Birmingham, AL 35213-2116
17698252       +Baird, Edward,    461 Manor Rd,    Maitland, FL 32751-5761
17698253       +Baird, John,    425 E Fremont Dr,    Tempe, AZ 85282-6935
17698254       +Bakalla, Ed,    P.O. Box 181022,    Casselberry, FL 32718-1022
17698255       +Baker Hostetler,    200 S. Orange Ave #2300,     Orlando, FL 32801-3432
17698256       +Baker IV, Joseph,    311 Blanco Circle,     Southlake, TX 76092-6037
17698257       +Baker, Alan C,    2926 West Tanya Trail,     Phoenix, AZ 85086-4312
17698258        Baker, Camesha,    Branch Drive,    Atlanta, GA 30331
17698259       +Baker, Erin,    1770 Windover Oaks Circle,     Apt 91,    Titusville, FL 32780-4506
17698260       +Baker, Peggy,    519 Shady Lane,    Unit D,    El Cajon, CA 92021-6438
17698261        Baker, R Tim,    9709 Mid Walk Dr,    San Antonio, TX 78230
17698262       +Bakhshandeh, Melody,    13123 Beechtree Street,      Lakeside, CA 92040-3306
17698263       +Balcerak, Brian,    4302 Somerville Bay,     San Antonio, TEXAS 78244-1350
17698264       +Balderree, Tanner G.,    642 E Ducati Way,     Saint George, UT 84790-6637
17698265       +Baldoni, Garrett,    1624 blue Grass blvd,     Deland, FL 32724-8067
17698266       +Baldoz, Richeer,    2037 CYPRESS AVE, #12,     SAN DIEGO, CA 92104-8214
17698267       +Balducci, Alex,    7125 N. Chase Ave.,,     Portland, OR 97217-5803
17698268       +Baldus, Jennifer,    20025 Peabody Street,     Orlando, FL 32833-4732
17698269       +Baldwin, Robin,    738 E Scorpio Pl,    Chandler, AZ 85249-3652
17698270       +Ball, Shari,    406 Regal VIew,    San Antonio, TEXAS 78220-1960
17698271       +Ball, Tom And Sharon,    363 E Lake Sue Ave,     Winter Park, FL 32789-5830
17698272       +Ballantyne, Braden,    4268 Moraga Avenue,     SAN DIEGO, CA 92117-4520
17698273       +Ballard, Brian,    13460 hidden Forest Circle,      Orlando, FL 32828-6819
17698274       +Ballard, Craig,    16458 Cedar Run Dr,    Orlando, FL 32828-6970
17698275       +Ballinger, Nathan,    1237 jaybee avenue,     Davenport, FL 33897-5492
17698276        Balls, Eric,    7690 S Enter Sq. A520,    Midvale, UT 84047
17698277       +Balzer, Howard,    11345 Frontage Avenue,     Maryland Heights, MO 63043-5000
17698278       +Banda, Ralph,    2330 Texas Avenue,    San Antonio, TX 78228-5411
17698279       +Bandak, Samar,    9477 Goodwick Ct,    San Diego, CA 92123-3604
17698280       +Banderas, Joshua T.,    7521 Bobcat Circle,,     Lincoln, NE 68523-9007
17698281       +Bandy, Shane,    PO Box 236,    Austell, GA 30168-1048
17698282       +Bankhead, Ellen,    12235 Vance Jackson Road #833,,      San Antonio, TX 78230-5965
17698283       +Banks, Josh E.,    1328 Langstonshire Lane,,     Morrisville, NC 27560-6956
17698284       +Banks, Katlyn,    458 Lancers Dr,,    Winter Springs, FL 32708-3306
17698285       +Banks, Michael,    1602 East Indian School Road,      Phoenix, AZ 85016-5932
17698286       +Banks, Susan,    9800 John Saunders Rd,     San Antonio, TX 78216-4202
17698287       +Banning, Christopher,    7345 Sand Lake Rd,     Suite 211,    Orlando, FL 32819-5280
17698288        Banning, Jason,    130 Overlook Drive,    Chuluota, FL 32766-9113
17698289       +Baptie, Jeff,    1447 Calle Marbella,    oceanside, CA 92056-6963
17698290       +Barabe, Timothy,    1664 E Bridgeport Pkwy,     Gilbert, AZ 85295-6017
17698291       +Barajas, Jessica,    6240 Jeff St.,    San Diego, CA 92115-6707
17698292       +Barajas, Lisa,    7814 MISTY PARK ST,    SAN ANTONIO, TX 78250-4722
17698293       +Barajas, Manuel,    400 West Peachtree St NW 1010,      Atlanta, GA 30308-3546
17698294       +Barbara, Dalton,    1100 Lake Rogers Circle,     Oviedo, FL 32765-7215
17698295       +Barbee, Benjamin,    1681 US HWY 41 North,     Sycamore, GA 31790-2238
17698296       +Barber, Jessica,    1463 Whisperwood Lane,     Lawrenceville, GA 30043-6977
17698297       +Barber, Robert,    1441 Elder Ave,    Unit P,    San Diego, CA 92154-1843
17698298       +Barbour, Peter,    1143 Hidden Valley Ranch Road,      Johnson City, TX 78636-4379
17698299       +Barbour, Vicki,    2440 Cumberland Dr. SE,     Smyrna, GA 30080-4608
17698300       +Barchard, Duncan,    514 A Street,    Casselberry, FL 32707-3033
17698301       +Barclay, Chad,    3670 Jennifer St,    San Diego, CA 92117-1810
17698302       +Bardin, James,    410 Oak Street,    Inverness, FL 34452-6414
17698303       +Barela, Donald,    1000 Diamond Dr. #204,     Boerne, TX 78006-3016
17698304       +Barker, Jay,    1592 Pinehurst dr,    Casselberry, FL 32707-5294
17698305       +Barker, Kevin,    9032 Dugas Road,    1431,    San Antonio, TX 78251-4143
17698306       +Barling, Tristian,    10956 Columbus Street,     Santee, CA 92071-1930
17698307       +Barlow, Timothy,    1315 Ward Place,    Escondido, CA 92026-3607
17698308       +Barnes, Alex,    2601 Belcourt Ave,    Nashville, TN 37212-3315
17698309       +Barnes, Brandon L.,    319 Boswell Rd,,     Phenix City, AL 36869-3134
17698310       +Barnes, David,    1041 Shaffer Trl,    Oviedo, FL 32765-7017
17698311       +Barnes, Deion,    3621 North 11th Street,,     Philadelphia, PA 19140-4308
17698312       +Barnes, Eric,    7924 Bay Meadow Circl South,     Memphis, TN 38125-2876
17698313       +Barnes, Joseph,    9449 Bahia Rd.,    Ocala, FL 34472-2710
17698314       +Barnes, Tavaris,    4418 Williamsburg Ave,,     Jacksonville, FL 32208-1745
17698315       +Barnes, Terence,    870 Stonehaven Rd SW,,     Atlanta, GA 30331-9527
17698316       +Barnett, Deondre L.,    208 Virginia Ave,,     Cocoa, FL 32922-6157
17698317       +Barnett, Joseph,    716 47th Way South,     Unit 1,    Birmingham, AL 35222-3436
17698318       +Barnett, Ryan,    13490 Highway 8 Business,     SPC 138,    Lakeside, CA 92040-5242
17698319       +Barnhardt, Brett,    349 W. Oak Street,     Kissimmee, FL 34741-4421
17698320       +Barnhart, Timothy,    1281 9th Ave,    1702,    San Diego, CA 92101-4660
17698321       +Barnhill, Amber,    409 Willowbrook Lane,     Longwood, FL 32779-2613
District/off: 0542-5          User: paezd                  Page 7 of 103                  Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698322       +Barno, John,    9620 S Drea Ln,    Tempe, AZ 85284-3901
17698323       +Barone, Salvatoe,    4031 Moreno Drive,     Palm Harbor, FL 34685-3634
17698324       +Baros, Travis,    13750 San Pedro Ave,     Suite 560,    San Antonio, TX 78232-4314
17698325       +Barr, Brian,    16475 Mergele,    St. Hedwig, TX 78152-9504
17698326       +Barr, Darrell,    7618 Bismarck Lake,    Converse, TX 78109-1051
17698327       +Barrera, Janelle,    9010 Addison Ridge,     San Antonio, TX 78254-4479
17698328       +Barrera, Jennifer,    6202 Colony Creek,     San Antonio, TX 78240-5317
17698329       +Barrera, Marcy,    5809 El Verde Rd,    San Antonio, TX 78238-2312
17698330       +Barrett, Alex,    10742 East Medina Avenue,,      Mesa, AZ 85209-3213
17698331       +Barrett, Dana,    13755 Granger Ave,    Orlando, FL 32827-7247
17698332       +Barrett, Lamar,    4524 Wilson Avenue#104,      San Diego, CA 92116-5009
17698333       +Barrington, Brian,    890 Memorial Dr SE Unit 201,,      Atlanta, GA 30316-1212
17698334       +Barrios, April,    4623 Texas River,    San Antonio, TX 78222-3816
17698335       +Barrios, Armando,    1010 east Washington Ave #73,      Escondido, CA 92025-3236
17698336       +Barron, Claudia,    520 W Commonwealth Ave,      Alhambra, CA 91801-3609
17698337       +Barron, Keeton,    551 Bryan Rd,    Clarksville, TN 37043-4204
17698338       +Barros, Douglas,    1963 N Canyon Rd,    Apt 207,     Provo, UT 84604-1639
17698339       +Barrow, Zachary,    4740 34th St,    Unit 5,     San Diego, CA 92116-1864
17698340       +Barrows, Kristy,    13215 Minshull Point,     Orlando, FL 32832-6160
17698341       +Barry, Robert,    16634 Pine Timber Ave,     Montverde, FL 34756-3121
17698342       +Barry, Tyler,    3276 E Ragsdale Way,    Acworth, GA 30102-1553
17698343        Bartel, Richard,    1116 706 3330,,    Woodway, TX 76712
17698344       +Barthol, Alex,    7875 Country Lake Dr.,     Bartlett 38133-2767
17698345       +Bartlett, Kevin,    3498 Clubland Drive,     Marietta, GA 30068-2576
17698346       +Barton, Laura,    1143 Wilbur Avenue,    San Diego, CA 92109-2057
17698347       +Barton, Ryan,    793 Humphrey Circle,    Deltona, FL 32738-7953
17698348       +BaseCamp Franchising, LLC,     39 E. Eagle Ridge Drive,,     Suite 100,
                 North Salt Lake, UT 84054-2550
17698349       +Basinger, Mandolin,    928 east 5th ave.,     Escondido, CA 92025-4504
17698350       +Bass, Khalil,    5319 S 4th Street,    Los Angeles, CA 90043-2619
17698351       +Bass, Khalil J.,    639 N Broadway,,    Los Angeles, CA 90012-4500
17698352       +Bass, Mike,    776 Bear Creek Circle,    Winter Springs, FL 32708-3857
17698353       +Bassard, Jwesley,    4231 Balboa Ave,    226,     San Diego, CA 92117-5504
17698354       +Batchelder, Gerald,    949 D Ave,    Coronado, CA 92118-2547
17698355       +Bates, Al,    615 Deauville Ct,    Suite A ’Terry’s Electric’,     Kissimmee, FL 34758-3204
17698356       +Bates, Billy,    2044 S. Cayuse Trl,    Cottonwood, AZ 86326-5769
17698357       +Bates, Keith,    379 Cypress Point Dr.,     Melbourne, FL 32940-7749
17698358       +Bates, Nancy,    343 S 500 E Apt 318,    Salt Lake City, UT 84102-4042
17698359        Bates, Trey,    215 N Center, #310,    San Antonio, TX 78202-2756
17698360       +Batista, Jeremy,    18120 NW 18th St,,     Pembroke Pines, FL 33029-3023
17698361        Battaglia, Dino,    619-208-4342,    San Diego, CA 92111
17698362       +Battaglia, Trisha,    11556 Winding Ridge Dr,      San Diego, CA 92131-2945
17698363       +Bauer, Brent,    2264 68th St NW,    Rochester, MN 55901-8859
17698364       +Bauer, Tara,    6082 Henderson Drive,    La Mesa, CA 91942-4007
17698365       +Baugh, Christopher,    7245 Hillside Ave., Apt 411,      Los Angeles, CA 90046-2342
17698366       +Baugh, Marcus,    15142 Grand Ave,,    Lake Elsinore, CA 92530-5438
17698367       +Baum, Debra,    1509 E. Washington Ave,     12,    El Cajon, CA 92019-2549
17698368       +Bausby, DeVante M.,    4000 Highland Ave,,      Kansas City, MO 64110-1432
17698369       +Baxter, Courtney,    9923 Chapel St,,    San Antonio, TX 78217-4539
17698370       +Baxter, Matthew,    9923 Chapel St,    San Antonio, TX 78217-4539
17698371       +Baxter, Neil,    3224 Mercer University Drive,      Atlanta, GA 30341-5663
17698372       +Baxter, Raymond,    19430 Sarmundham St,     Orlando, FL 32833-5018
17698373       +Bayless, Martin,    13423 West Rancho Drive,,      Litchfield Park, AZ 85340-7354
17698374       +Bayot, Richard,    1417 GREYCOURT WAY,     SAN DIEGO, CA 92114-6420
17698375       +Bays, Cody,    9206 Valley Dale Street,,     San Antonio, TX 78250-3969
17698376       +Beacham, Darwin,    13423 Frio Parke,,     San Antonio, TX 78254-4497
17698377       +Beacham, Sterling-Michael,     3333 Oakwell Court Apt #303,,     San Antonio, TX 78218-3043
17698378       +Beal, Austin,    6842 Rock Rd,    San Antonio, TX 78229-4646
17698379       +Beaman, Cheryl,    5948 Zellner,    38002,    Arlington, TN 38002-3851
17698380       +Beamesderfer, Jared,    3836 S Bridal Vail DR,      Gilbert, AZ 85297-9378
17698381       +Bean, Charles,    2719 Lakeplains Street,     San Antonio, TX 78222-1622
17698382       +Bean, Tracy,    6610 Ivy Mountain,    Schertz, TX 78154-2183
17698383       +Beard, Charles,    2969 Floyd Bradford Rd,,      Trussville, AL 35173-3138
17698384       +Beard, Dillon,    6810 Jefferson Hwy Apt 9308,,      Baton Rouge, LA 70806-8274
17698385       +Beard, Kelby,    12230 Ridge ct st,    San antonio, TX 78247-3404
17698386       +Beatty, Richard,    2802 W. Long Drive,     Unit C,    Littleton, CO 80120-4350
17698387       +Beauharnais, Steven,    100 Bogert street,,      Totowa, NJ 07512-2439
17698388       +Beaver, Patrick,    509 W 3rd St.,    Karnes City, TX 78118-3505
17698389       +Beavers, Andy,    958 Stanhope Rd,    Collierville, TN 38017-8675
17698390       +Becerra, Richard,    3049 CONTUT CT,    SPRING VALLEY, CA 91977-3023
17698391       +Bechaz, Joe,    21101 Fox Knoll Rd,    Eustis, FL 32736-8320
17698392       +Becht, Anthony,    29728 Chapel Park Dr,,     Wesley Chapel, FL 33543-4457
17698393       +Becker Boards Small, LLC,    4234 E. Indian School Rd,      Phoenix, AZ 85018-5300
17698394       +Beckett, Glenn,    2706 E Azalea Ct,    Gilbert, AZ 85298-8164
17698395       +Beckett, Russell,    13902 Magnolia Glen Circ,      Orlando, FL 32828-8375
17698396       +Beckham, Ambyr,    3333 W Dunlap Ave Apt 348,      Phoenix, AZ 85051-3444
17698397       +Beckman, Henry,    3315 Hackmatack Drive Northwest,      Kennesaw, GA 30152-5872
17698398       +Beckstrom, Kurt,    2589 W 1125 N,    Layton, UT 84041-7722
17698399       +Beddingfield, Donald,    828 Woodburn Dr.,,      Brentwood, TN 37027-8748
17698400       +Beddingfield, William,    428 Maynard Terrace SE,,      Atlanta, GA 30316-1710
District/off: 0542-5          User: paezd                   Page 8 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17698401       +Bedore, Bob,    6768 South Cyclamen,    West Jordan, UT 84081-4300
17698402        Bedore-Solis, Brandie,    7718 Saratoga Knoll,      Selma, TX 78154
17698403       +Beer Doctor,    10018 Ingram Rd #10103,     san antonio, TX 78245-1977
17698404       +Begley, Michael,    6466 Friars Rd. #206,      San Diego, CA 92108-1025
17698405       +Behrends, Scott,    3887 Ranch Road 1376,      Fredericksburg, TX 78624-4933
17698406       +Beisel, Eric,    937 Oakmoor Dr.,,    Fenton, MO 63026-7010
17698407       +Beish, Esther,    306 Sarah Court,    El Cajon, CA 92019-2500
17698408       +Belcourt, Jamie,    124 Monarch Circle,     Apt 3,    Casselberry, FL 32730-2719
17698409       +Beldon, Brad,    P.O. Box 13380,    San Antonio, TX 78213-0380
17698410       +Belinda Upton Carlisle,    2284 Lakehill Court,      Cordova, TN 38016-5335
17698411       +Belkhous, Abed,    3233 NW Loop 410,    San Antonio, TX 78213-2866
17698412       +Bell, Garrett,    21515 Pearl Spring,    San Antonio, TX 78258-6904
17698413       +Bell, Kenny,    800 S 68th St,,    Boulder, CO 80303-4336
17698414       +Bell, Lindsey,    136 Eagle Glen Dr,    Woodstock, GA 30189-6915
17698415       +Bell, Mark,    2714 Sonata Park,    San Antonio, TX 78230-2901
17698416       +Bell, Moreland,    1009 Tennyson Drive NW,      Atlanta, GA 30318-1651
17698417       +Bell, Robert,    20 Lazy j dr,    Somerville, TN 38068-5309
17698418       +Beller, Stuart,    3250 S Arizona Av, 1004,      Chandler, AZ 85248-2722
17698419        Bellinger, Craig,    5006 Sevilla St,    Santee, CA 92071-5625
17698420       +Belvel, Steven,    2027 E University Dr Unit 106,      Tempe, AZ 85281-8526
17698421       +Belz Construction Service LLC,     PO Box 3661,     Memphis, TN 38173-0661
17698422       +Ben Dolan, Ben,    11345 Frontage Avenue,      Maryland Heights, MO 63043-5000
17698423       +Ben Holden - WME Entertainment, LLC,     11 Madison Ave. 18th fl.,      New York, NY 10010-3669
17698424       +Bena, Larry,    3514 Joshua Batton,    San Antonio, TX 78217-3217
17698425       +Benavides, Cody,    13628 Jagged Bend,    San Antonio, TX 78245-4750
17698426       +Benavides, Mike,    208 East White Avenue,      San Antonio, TX 78214-2251
17698427       +Benavidez, Joe,    414 Spaceway,    Windcrest, TX 78239-2037
17698428       +Bendall, Jason,    3143 Woodland Pine,    Lakeland, TN 38002-3813
17698429       +Bender, Anthony,    10211 Grand Mdw,    San Antonio, TX 78239-1605
17698430       +Bender, Brian,    204 N Brown Ave,    Orlando, FL 32801-2104
17698431       +Benedict, Christopher,    1009 Whimbrel Ct,      Carlsbad, CA 92011-4860
17698432       +Benedict, Tod,    2188 Turnberry Dr,    Oviedo, FL 32765-5850
17698433       +Benefit Resource, Inc.,    245 Kenneth Drive,      Rochester NY 14623-4301
17698434       +Benites, Juan,    26033 South Glenrose RD,      San Antonio, TX 78260-5336
17698435       +Benites, Michael,    39 Champions Lane,     San Antonio, TX 78257-1292
17698436       +Benjamin, Leanne,    14100 San Pedro Avenue,      Suite 700,   San Antonio, TX 78232-4376
17698437       +Benner, Tom,    2850 Womble Rd,    100-506,     San Diego, CA 92106-6155
17698438       +Bennett, Austin,    126 Surrey Circle,    Tifton, GA 31793-8331
17698439       +Bennett, Brice,    8095 Christopher Lane,      Weeki Wachee, FL 34613-5361
17698440       +Bennett, Derrick,    1009 Water Oak st,     Schertz, TX 78154-2075
17698441       +Bennett, Jake,    3514 Highland Dr,,    Fort Collins, CO 80524-1668
17698442       +Bennett, Nathan,    5750 kelpon avenue,     la mesa, CA 91942-2832
17698443       +Bennett, Zach,    2304 Altisma Way,    208,     Carlsbad, CA 92009-6381
17698444       +Benniefield, Marcus,    564 South 42nd St,      San Diego, CA 92113-1810
17698445       +Bennington, Sarah,    3562 Front Street,     San Diego, CA 92103-4816
17698446       +Benoit, John,    344 E. Story rd.,    Winter Garden, FL 34787-3662
17698447       +Benson, Coleen,    46 Woodlake Drive,    Port Orange, FL 32129-5224
17698448       +Benson, Kevin,    9596 El Hill Road,    Lakeland, TN 38002-8214
17698449       +Bentley, Brian,    17764 Ashford Grande Way,      Orlando, FL 32820-2746
17698450       +Bentley, Tracie,    1149 Cardinal Creek Place,      Oviedo, FL 32765-8468
17698451       +Benton, Al-Rasheed H.,    219 Cristiani St.,,      Roselle, NJ 07203-2313
17698452       +Benton, DaShawn O.,    10398 tobano trl,,      Jonesboro, GA 30238-8854
17698453       +Bentson, Brandon,    12146 Corte Vicenza,      San Diego, CA 92128-3773
17698454       +Berban, Timothy,    106 Blakeley Dr,    San Antonio, TX 78209-4834
17698455       +Bercovici, Mike,    24053 Schoenborn St,,      Canoga Park, CA 91304-2160
17698456       +Berg, Diane,    4737 Natalie Dr,    San Diego, CA 92115-3129
17698457       +Berger, Ronnie,    5125 Argonne Ct,    San Diego, CA 92117-1054
17698458       +Bergman, Cory,    1042 Manigan Ave,,    Oviedo, FL 32765-6008
17698459       +Berlau, Brian,    9420 Carlton Oaks Rd,     A,    Santee, CA 92071-2527
17698460       +Berlin, Craig,    8106 northbridge drive,      spring, TX 77379-3502
17698461       +Bermudez, Damien,    P.O. Box 2425,    Winter Park, FL 32790-2425
17698463       +Bernal, Christian,    9035 Harness Street,      Spring Valley, CA 91977-3942
17698464       +Bernero, Emi,    1514 w Alamo Dr,    Chandler, AZ 85224-1873
17698465       +Bernhardt, Paul,    7112 Mercado Lane,    Viera, FL 32940-7646
17698466       +Bernotski, Jessica,    1442 Blacksmith Ln,      Draper, UT 84020-8890
17698467       +Berrelleza Palma, Juan Carlos,     1027 21st,     San Diego, CA 92102-1815
17698468       +Berry, Jacob,    1107 Pechford Circle,,     Dunwoody, GA 30338-6477
17698469       +Berry, Lisa,    7352 Grotto Ave,    Orlando, FL 32812-3845
17698470       +Berry, Phil,    1010 Caribbean Drive,    San Antonio, TX 78260-5160
17698471       +Berry, Suzette,    5126 Crt Playa San Juan,      CORTE PLAYA SAN JUAN,    San Diego, CA 92124-1541
17698472       +Berryessa, Sierra,    1611 Hotel Circle South,      Apt A313,   San Diego, CA 92108-3348
17698473       +Bertolet, Taylor J.,    17 Golfview Lane,,      Reading, PA 19606-9596
17698474        Bertrand, Chazot,    718 Clipper St.,,    San Francisco, CA 94114
17698475       +Bertrand, Stephen,    6200 South Valerie Drive,      Chandler, AZ 85249-4838
17698476       +Berzins, Peter,    39 Trophy Ridge,    San Antonio, TX 78258-7716
17698477       +Betancourt, Guillermo,    809 North 5th Avenue,      Unit 111,   Phoenix, AZ 85003-1387
17698478       +Bethune, Kenneth,    179 Fairway Ridge,     Beeville, TX 78102-8433
17698479       +Betts, Sheila,    6925 McKinstry Road,    Moscow, TN 38057-6151
17698480       +Beveridge, Dan,    10311 Green Links Drive,      Tampa, FL 33626-5400
17698481       +Bevilacqua, Ron,    2912 Jarvis Apt. #1,     San Diego, CA 92106-2309
District/off: 0542-5          User: paezd                   Page 9 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17698482       +Bevis, Chris,    7908 Rancho Fanita Dr #72,     Santee, CA 92071-3424
17698483       +BexelESS,    1000 Nolen Dr., #100,    Grapevine, TX 76051-8622
17698484       +Beyer Plumbing,    4711 Broom St,    San Antonio, TX 78217-3708
17698485       +Bharucha, Timir,    12614 Alamito Crk,    San Antonio, TX 78254-6200
17698486       +Biase, Sal,    331 Alben Street,    Brick, NJ 08723-6458
17698487       +Biasiolli, Paul,    590 Scenic Circle,    Lakehills, TX 78063-6808
17698488       +Bice, James,    3212 Vicente St,    Rosamond, CA 93560-6199
17698489       +Bickel, Rob,    213 E J St,    Chula Vista, CA 91910-6221
17698490       +Bieck, Tara,    4620 Troy Lane,    La Mesa, CA 91942-4921
17698491       +Biedrzycki, Keanu,    6736 Bill Carruth Parkway apt. 1302,      Hiram, GA 30141-3796
17698492       +Bierschwale, Courtney,    8333 IH 10 West,     San Antonio, TX 78230-3860
17698493       +Biesel, Darren,    720 Blackthorne Ave.,     El Cajon, CA 92020-5611
17698494       +Big Fogg, Inc.,    42095 Zero Dr. Unit A2,     Temecula, CA 92590-3747
17698495       +Big Rock Plumbing Corp,     13763 S 7530 W,    Herriman, UT 84096-3580
17698496       +Big Ticket Inc. (Rich Waltz),     820 5th Ave. NW,     Issaquah, WA 98027-2816
17698497       +Bigley, Edward,    1212 Densmore Drive,     Orlando, FL 32792-2740
17698498       +Bigwood, Russell,    423 Mountain Mist Drive,     Woodstock, GA 30188-5396
17698499       +Bilan, Matthew,    4128 Wabash Ave,    Apt 5,    San Diego, CA 92104-2136
17698500       +Biles, Lezlie,    519 St. Andrews Drive,      Jackson, GA 30233-2771
17698501       +Bilka, Deborah,    3487 Santo Rd,    San Diego, CA 92124-3335
17698503       +Billick, Brian,    836 Stagwell Rd.,    Queenstown, MD 21658-2402
17698504       +Billig, David,    232 Dove Hill,    Cibolo, TX 78108-3632
17698505       +Bilodeau, Andre,    30571 Palomar Vista Dr,     Valley Center, CA 92082-4560
17698506       +Biltjinitis, Shawn,    502 B North Rancho Road,      Nixon, TX 78140-2316
17698507       +Binckley, George,    1028 La Tierra Drive,     San Marcos, CA 92078-4617
17698508       +Binder, John,    12014 Lilac Blossom,    San Antonio, TX 78247-4313
17698509       +Bingham, Joel,    8014 Morocco Dr,    La Mesa, CA 91942-2106
17698510       +Bird, Charles,    2597 Ashleigh Lane,    Alpharetta, GA 30004-6176
17698511       +Bird, Jeffrey,    16303 Chelsea Place,    Apt 935,     Selma, TX 78154-1897
17698512       +Birdsall, William,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698513       +Birmingham Business Journal,     120 West Morehead,     Charlotte, NC 28202-1800
17698514       +Birmingham Iron,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698515       +Birmingham Jefferson Civic Center Authority,      Attn: Tad Snider,
                 2100 Richard Arrington Jr. Blvd. N,     Birmingham, AL 35203-1102
17698516       +Birmingham Park and Recreation Board,,      an Alabama municipal corporation,
                 400 Graymont Avenue, West,     Birmingham, AL 35204-4008
17698517       +Birmingham, Donna,    4930 Bowie Ct,    Cocoa, FL 32927-3127
17698518       +Bishop, Charles,    3890 Vista Campana S,     Unit 63,    Oceanside, CA 92057-8158
17698519       +Bishop, Freddie,    28659 Michigan Ave,,     Inkster, MI 48141-2143
17698520       +Bittle, Austin,    3729 Balboa Terrace,     Unit B,    San Diego, CA 92117-5440
17698521       +Bitzer, Jay,    7706 County Road 109D,    Lady Lake, FL 32159-8818
17698522       +Black, Christina,    425 Live Oak Ave,,     Oviedo, FL 32766-9356
17698523       +Black, Darrell,    429 Cincinnati Ave,    San Antonio, TX 78201-6342
17698524       +Black, Emily,    2375 Cherry Spring Cove,     Cordova, TN 38016-8431
17698525       +Blackburn, Gregory,    4964 MANDOLIN CT,     WINTER HAVEN, FL 33884-3628
17698526       +Blackburn, John,    9032 N 48th Ave,    Glendale, AZ 85302-3614
17698527       +Blackney, Adrian,    426 Grandview St,    Memphis, TN 38111-7608
17698528       +Blackstad, Robert,    11511 East Chestnut Court,      Chandler, AZ 85249-4540
17698529       +Blaha, Mark,    1659 Hollow Place,    El Cajon, CA 92019-3718
17698530       +Blaine, Kerry,    924 Lake Brim Drive,    Winter Garden, FL 34787-3023
17698531       +Blair, Becky,    2341 E Indigo Dr,    Chandler, AZ 85286-1605
17698532       +Blair, Bryan,    67 Madison Ave, Apartment #404,      Memphis, TN 38103-6102
17698533       +Blake, Chris,    246 Hillview Drive,    San Antonio, TX 78209-2205
17698534       +Blakely, Stan,    6934 Beargrass rd,    Harmony, FL 34773-9181
17698535       +Blakeney, Cathy,    6939 Harbor Town Way,     Stone Mountain, GA 30087-5468
17698536       +Blakey, Lydia,    1288 Columbus Avenue, #165,     San Francisco, CA 94133-1302
17698537       +Blalock, Weston,    28 ARBORS WAY NW,    Cartersville, GA 30121-9218
17698538       +Blanc, Eric,    13026 Terrace Brook Pl,,     Temple Terrace, FL 33637-3008
17698539       +Blanchard, Jeremy,    207 S ANDERSON ST,,     Ellensburg, WA 98926-3801
17698540       +Blanchette, Mark,    404 Last Tree Dr,    DeLand, FL 32720-2909
17698541       +Blanco, David,    24015 Waterhole Ln,    San Antonio, TX 78261-2380
17698542        Blansett, Bennie,    215 N Center Apt 503,     San Antonio, TX 78202-2760
17698543       +Blas, Mark,    6956 Weller Street,    San Diego, CA 92122-2734
17698544       +Blaschke, Dustin,    1011 S Loop 1604 W,     Lot 14,    San Antonio, TX 78264-3751
17698545       +Blass, Chad,    12443 N 28th St,    Phoenix, AZ 85032-6949
17698546       +Blaszka, Christopher,    973 Gorge View Ln,,     Chattanooga, TN 37405-1232
17698547       +Blattler, Chris,    5252 Bella Vista St.,     Santee, CA 92071-5666
17698548       +Blaylock, Michael,    4527 E Belleview St,     Apt 2,    Phoenix, AZ 85008-5619
17698549       +Blinn, Mike,    179 Brightview Dr,    Lake Mary, FL 32746-1801
17698550       +Blizzard, Robert,    431 Shelton Rd,,    Hampton, VA 23663-1451
17698551       +Blom, Derek,    477 summerhill vw,    Alpine, CA 91901-2783
17698552       +Bloodsworth, Jamie,    1915 Broadway St,     Unit 529,    San Antonio, TX 78215-1156
17698553       +Bloom, Daniel,    902 Kitty Hawk Rd ste 170-111,      Universal City, TX 78148-3825
17698558       +BluSite Solutions of Southwest Florida,      103 6th Street,    Fort Myers, FL 33907-1533
17698554       +Blue, Billy,    12954 LOWER RIVER BLVD,     ORLANDO, FL 32828-9014
17698556       +Blues City Music, LLC,    8014 Club Center Dr. #12,      Cordova, TN 38016-8666
17698557       +Blunt, Dan,    975 Grouse Street,    El Cajon, CA 92020-1438
17698559       +Bly ll, Donald,    5442 Kerry Glen ln,,     Charlotte, NC 28226-3416
District/off: 0542-5          User: paezd                  Page 10 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698560       +Boatright, Cristin,    321 Hornbean Lane,     Cibolo, TX 78108-3147
17698561       +Bodden, Jan,    815 Orwell Ave,    Orlando, FL 32809-5915
17698562       +Bodford, John,    1967 Cowden Avenue,    Memphis, TN 38104-5211
17698563       +Bodkin, Michelle,    1816 Grover Lane,,    Holladay, UT 84124-2615
17698564       +Boelter,    Kate Sytkowski,    4200 N Port Washington Rd,    Glendale, WI 53212-1032
17698565       +Boevers, Abby,    815 E. Lisa Ln,    Apopka, FL 32703-4424
17698566       +Boggs, Eric,    6020 Scotchwood Glen #104,     Orlando, FL 32822-4330
17698567       +Boggs, Greg,    16833 N. 38th Drive,    Phoenix, AZ 85053-2811
17698568       +Boggs, Khalil,    395 S Highland Street,,     Memphis, TN 38111-1586
17698569       +Boggus, J D,    7720 Cool Sands,    Live Oak, TX 78233-2901
17698570       +Boheme, Mike,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17698571       +Bohn, Robert,    2 Mount Vernon Circle,,     Atlanta, GA 30338-5433
17698572       +Bohnert, Lori,    673 N Longview Pl,    Longwood, FL 32779-6016
17698573       +Boldin, Mary,    8149 Calle Fanita,    Santee, CA 92071-3938
17698574       +Boliek, Adam,    1231 Lake Baldwin Ln,,    Orlando, FL 32814-6805
17698575       +Bolinger, John,    5526 Indian Peak,    San Antonio, TX 78247-1508
17698576        Boller, David,    13381 N. 92nd Way,,    Naco, AZ 85620
17698577       +Bolston, Valencia,    261 Windemere Way,     Jonesboro, GA 30238-2180
17698578       +Bolton, Lee,    238 moccasin cyn,    Cedar Creek, TX 78612-3798
17698579       +Bolzan, Matthew,    2585 Jefferson St.,    APT 19,    Carlsbad, CA 92008-1469
17698580       +Bompensiero, Salvatore,     3255 Falcon St.,    San Diego, CA 92103-5408
17698581       +Bond, Ray,    8 Perimeter Center E Apt 1542,     Atlanta, GA 30346-1680
17698582       +Bond, Richard,    3614 Cotoneaster,    San Antonio, TX 78261-2459
17698583       +Bonds, Terrell A.,    1048 Tourmaline Dr,,     Kissimmee, FL 34746-6146
17698584       +Bonn, Donalyn,    4714 Palma Nova St,    San Antonio, TX 78253-6297
17698585       +Bonnett, William,    3636 Kingsley Street,     San Diego, CA 92106-1108
17698586       +Bonnette, Stephen,    227 Bluff Hollow,    San Antonio, TX 78216-6301
17698587       +Booker, Jabari,    5641 lockhaven Drive,,     Buena Park, CA 90621-1541
17698588       +Booker, Phil,    3037 n 60th st,    Phoenix, AZ 85018-6703
17698589       +Booker, Wayne,    7348 Crestridge Road,    Memphis, TN 38119-8712
17698590       +Boone, Jean,    1447 Eastover Loop,    Winter Garden, FL 34787-3081
17698591       +Boone, Melanie,    14419 Joshua Tree Court,     Poway, CA 92064-3307
17698592       +Booz Allen,    112 E Pecan St,    suite 900 booz allen,    San Antonio, TX 78205-1533
17698593        Boozer, James,    8622 Limpkin Ct,    San Antonio, TX 78245-1683
17698594       +Bordner, Steven,    2095 Pebble Beach Blvd,     Orlando, FL 32826-5225
17698595       +Bordovsky, Darryl,    3816 Binz Engleman Rd,     Ste B115,   San Antonio, TX 78219-2295
17698596       +Borel, David,    12630 Maribou Circle,    Orlando, FL 32828-7117
17698597       +Boren, Will,    14500 Blanco Rd #1127,    San Antonio, TX 78216-7909
17698598       +Borja, Jerry,    528 raintree dr,    vista, CA 92084-5110
17698599       +Bork, Darrel,    1053 Oak Pond Drive, #103,     Celebration, FL 34747-4286
17698600       +Borkowski, Andrea,    1600 N Saba St unit 114,,     Chandler, AZ 85225-0904
17698601       +Born, Chase,    812 Grove Street,    Jacksonville, IL 62650-2334
17698602       +Bosely, Kevin,    2705 Beatty St,,    West Memphis, AR 72301-3613
17698603       +Bosier, Andre,    2415 La Costa Ave,    Unit D,    Carlsbad, CA 92009-7310
17698604       +Boston, Bryan,    13 Turquoise Ave., PO BOX 4034,     Page, AZ 86040-4034
17698605       +Boston, Jacob,    24434 Treaty Creek,    San Antonio, TX 78255-2294
17698606       +Boston, Mark,    435 Chimney Tops,    San Antonio, TX 78260-3566
17698607       +Boswell, David,    8554 Rancho Canada Rd,     El Cajon, CA 92021-2064
17698608       +Botlick, Thomas,    PO Box 618133,    Orlando, FL 32861-8133
17698609       +Bouagnon, Joel-Alexandre B.,     12609 saxony park cir #304,,    Louisville, KY 40299-2780
17698610       +Boucher, Shawna,    10453 Hart Branch Cir,     Orlando, FL 32832-5915
17698611       +Boudreaux, Sarah,    2365 Spring Road Suite 316,     Smyrna, GA 30080-2632
17698612       +Boulden, Dave,    14659 S Juniper View Dr,     Herriman, UT 84096-3530
17698613       +Bouldin, Daronte,    6141 Poplar Pike,,    Memphis, TN 38119-4707
17698614        Bouzas, James,    3314 Hadleigh Quest,    Orlando, FL 32817
17698615       +Bower, Jeff,    11701 E 87th St Raytown Mo,,     Raytown, MO 64138-3561
17698616       +Bower, Jeffrey,    11701 E 87th Street,,     Kansas City, MO 64138-3561
17698617       +Bowers, Ronald,    7940 Union Shoals,    San Antonio, TX 78244-3340
17698618       +Bowling, David,    4010 Crown Point Drive,,     San Diego, CA 92109-6201
17698619       +Bowman, Braedon D.,    2615 N Hayden Rd,,     Scottsdale, AZ 85257-2359
17698620       +Bowman, Judd,    111 E Loma Vista DR,    Tempe, AZ 85282-3574
17698621       +Bowman, Sonny,    1645 W Baseline Rd Unit 1085,     Mesa, AZ 85202-5717
17698622       +Box.com,    900 Jefferson Ave,    Redwood City, CA 94063-1837
17698623       +Boyatt, Kris,    78 Logan Loop,    Collierville, TN 38017-9789
17698624       +Boyd, Brent,    1080 Park Blvd #712,    San Diego, CA 92101-5636
17698625       +Boyd, Gary,    6149 Childs Ave.,    San Diego, CA 92139-3611
17698626       +Boyd, James,    537 Burrow Cemetery Rd,    Arlington, TN 38002-9873
17698627       +Boyd, Johnny,    16003 Deer Crest,    San Antonio, TX 78248-1300
17698628       +Boyette, Dalis,    15411 Meadow Pass,,    College Station, TX 77845-2414
17698629       +Boykin, James,    3684 Heirloom Rose Place,     Oviedo, FL 32766-6714
17698630       +Boyko, Brett W.,    1440 Hotel Circle North #362,,     San Diego, CA 92108-2926
17698631       +Boyle, Kari,    113 Southwind Circle,    Newnan, GA 30265-6287
17698632       +Boyles, Richard,    2929 Orange Tree Drive,     Edgewater, FL 32141-5729
17698633       +Boynton, Malik,    3615 S. Bassett,,    Detroit, MI 48217-1520
17698634       +Boys And Girls Club Swift Branch,     6420 W Maryland Ave,    Glendale, AZ 85301-3719
17698635       +Bozeman, Christopher,    799 Haven Point Loop,     New Braunfels, TX 78132-4337
17698638       +Brace, John,    18838 N 40th Pl,    Phoenix, AZ 85050-3704
17698639       +Bracewell LLP,    711 Louisiana St #2300,     Houston, TX 77002-2849
17698640       +Brackney, Bob,    1485 N ELLISON,    SAN ANTONIO, TX 78251-4001
District/off: 0542-5          User: paezd                  Page 11 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698641       +Bracy-Williams Jr., Marvin,     1151 Jayhil Dr,,    Minneola, FL 34715-5264
17698642       +Bradeen, Allan,    10015 W Royal Oak Rd Apt 202,     Sun City, AZ 85351-3117
17698643       +Bradford, Carl T.,    14230 Blackburn Rd.,,    Riverside, CA 92503-7302
17698644       +Bradford, Dana,    314 Clorinda,    San Antonio, TX 78253-4438
17698645       +Bradford, Karen,    2435 Percy Ave,    Orlando, FL 32818-3934
17698646       +Bradford, Malcolm,    221 Canyon Vista,    Cibolo, TX 78108-3388
17698647       +Bradley, Dale,    7686 e circle wagons way,    Prescott valley, AZ 86315-3072
17698648       +Bradley, William,    1505 Whispering Water,,     Spring Branch, TX 78070-8006
17698649       +Brady, Jordan,    5727 Trace Meadow Loop, Apt 301,     Riverview, FL 33578-2630
17698650       +Brady, Kellie,    8606 Valrie Lane,    Riverview, FL 33569-5288
17698651       +Brady, Latarius D.,    8314 Championship Dr,,     Memphis, TN 38125-0714
17698652       +Brainard, Danny,    1320 Longwood Pines Lane,     Corona, CA 92881-4065
17698653       +Brakefield, Scott,    2064 West Avenue J,    Lancaster, CA 93536-5913
17698654       +Brandiose Studios, Inc,    8730 Mariposa St.,     La Mesa, CA 91941-6617
17698655       +Brandon, Lewis,    2128 Lakeside Dr,    Mccalla, AL 35111-3732
17698656       +Brandt, Zachary,    373 South Anise Street,    Anaheim, CA 92808-2232
17698657       +Braner, Daniel,    10623 S 34th Ave,,    Laveen, AZ 85339-3812
17698658       +Brantley, Harold,    650 Springhouse lane,,    Hummelstown, PA 17036-7015
17698659       +Branum, Zachary,    2961 E Darrow St,    Phoenix, AZ 85042-6066
17698660       +Branz, James,    2816 Clubhouse Dr,,    Plant City, FL 33566-9595
17698661       +Brashear, Quest,    150 E Robinson St #1802,     Orlando, FL 32801-4359
17698662       +Braun, James,    2414 Taragato Ave.,,    Henderson, NV 89052-6597
17698663       +Bray, Jaquan T.,    2874 BAINBRIDGE WAY SE,,     ATLANTA, GA 30339-4251
17698664       +Bray, Melanie,    2058 Crosscreek Ct,    Oviedo, FL 32766-5089
17698665       +Bredykhin, Anton,    459 Buena Vista Ave, 311,     Alameda, CA 94501-1941
17698666       +Breeden, Barry,    461 Highlands Rd.,     Franklin, NC 28734-8963
17698667       +Brendel, Bill,    22667 E Duncan St,    Queen Creek, AZ 85142-9128
17698668       +Brennan, Jeffrey,    2507 East Chambers Street,     Phoenix, AZ 85040-3640
17698669       +Brent, Merilynn,    3530 Savannahs trail,    Merritt Island, FL 32953-8624
17698670       +Bresnahan, Charles,    4447 Sierra Ct,,    Tallahassee, FL 32309-2293
17698671       +Brewer, Dan,    726 Cravens Ave,    San Antonio, TX 78223-1526
17698672       +Brewer, Hunter,    47 Waters Edge Cove,    Atoka, TN 38004-7740
17698673       +Brewer, Karl,    726 Asbury Avenue,    Evanston, IL 60202-2158
17698674       +Brewer, Terry,    6888 Rockbrook Drive,    Memphis, TN 38141-0932
17698675       +Brewster, Scott,    649 Florida St., Apt 202,,     Memphis, TN 38103-4851
17698676       +Brex, Inc.,    153 Townsend 6th Floor,    San Francisco, CA 94107-3909
17698678       +Brice, Jeffrey,    9737 Vista Falls Dr.,    Golden Oak, FL 32836-4001
17698679       +Brick, Merrill,    5500 Kingswood Drive,    Orlando, FL 32810-4546
17698680       +Bridger, Colleen,    3831 Harry Wurzbach Road,     Residence #22,   San Antonio, TX 78209-3102
17698681       +Bridges, Brian,    7815 Deer Run Cove,    Memphis, TN 38016-5751
17698682       +Bridges, Claude,    8657 Portside Ct.,    Orlando, FL 32817-1334
17698683       +Bridges, Jim,    3610 Prince George Dr.,    San Antonio, TX 78230-3936
17698684       +Bridges, Robert,    1276 Sydney Ct.,,    Altamonte, FL 32714-5414
17698685       +Bridgwater, Mark,    3840 Spring Dr,    Spring Valley, CA 91977-1036
17698686       +Bridinger, Vicki,    6843 e Hearn rd,    Scottsdale, AZ 85254-3414
17698687       +Brigalli, Tyler,    1404 ne 43rd ter,    cape coral, FL 33909-6129
17698688       +Briggs, Chris,    42349 Bateman Rd.,,    Franklinton, LA 70438-5249
17698689       +Briggs, Jaclyn,    210 Golden Chase Dr,,    Pell City, AL 35128-4968
17698690       +Bright, William,    15206 Summerton Oak Street,     San Antonio, TX 78232-4037
17698691       +Brinker Media Group, Inc.,     1070 Dove Valley Road,    Decatur, GA 30032-2319
17698692       +Brinkerhoff , Daniel,    1538 CR 4514,    Hondo, TX 78861-6240
17698693       +Brinson, Alan,    3446 W los gatos dr,    Phoenix, AZ 85027-1652
17698694       +Briseno, Stephen,    9911 Belmore Cv,    San Antonio, TX 78245-4419
17698695       +Bristol, Daniel,    218 N. Dusty Tyra Rd.,    Benson, AZ 85602-7927
17698696       +Brito, John,    10467 Roselle Street,    San Diego, CA 92121-1503
17698697       +Britza, Aubre,    9511 Paseo de los Castillos,     Santee, CA 92071-4185
17698698       +Broadway Media, LLC dba KXRK, KEGA, KYMV.,     KUUU, KUDD, KALL, KOVO,     50 West Broadway #200,
                 Salt Lake City, UT 84101-2024
17698699       +Brock, Ryan,    5634 Meredith Ave,    San Diego, CA 92120-4808
17698700       +Broderick, David,    707 W Mackinac,    Salt Lake City, UT 84123-3838
17698701       +Brogan, Rose,    P.O. Box 113,    Fort Mc Coy, FL 32134-0113
17698702       +Bronaugh, Michelle,    6539 Amber Oak,,    San Antonio, TX 78249-1587
17698703       +Bronk, Michael,    372 Fleets Hill Dr,    Cordova, TN 38018-5208
17698704       +Bronson, Ben,    6389 Wynfrey Place,    Memphis, TN 38120-2648
17698705       +Brooks,   3201 Sidney Brooks,     San Antonio, TX 78235-5161
17698706       +Brooks, Pamela,    2462 Regency Lake Dr,    Marietta, GA 30062-8408
17698707       +Brooks, Phylicia,    1552 Cella St,,    Memphis, TN 38114-3701
17698708       +Brooks, Rondtrique S.,    1706 Bristol Ct N,,     Irving, TX 75062-3512
17698709       +Brophy, Fred,    5475 Pire Ave,    San Diego, CA 92122-4125
17698710       +Brown, Alexander,    2627 Kim Pl,    San Diego, CA 92123-3613
17698711       +Brown, Beniquez J.,    465 Francis Ave,,    Florence, AL 35630-2310
17698712       +Brown, Brett,    11414 Spring Rain Dr,    San Antonio, TX 78249-2622
17698713       +Brown, Brian,    5305 Singletree Ct,,    Glen Allen, VA 23060-4927
17698714       +Brown, Bryan,    2318 South Dallin Street,,    Salt Lake City, UT 84109-1525
17698715       +Brown, Chris,    5410 Ashwind Trce,    Alpharetta, GA 30005-4652
17698716       +Brown, Chris,    9973 Caminito Tomatillo,    San Diego, CA 92131-2011
17698717       +Brown, Christopher,    5410 Ashwind Trace,,    Alpharetta, GA 30005-4652
17698718       +Brown, Clarkson,    1318 Bluff Forest,    San Antonio, TX 78248-2623
17698719       +Brown, Cody L.,    606 shadowlake court,,    Sealy, TX 77474-3131
17698720       +Brown, Comarochie,    5013 Gold Stream Lane,     Hickory Hill, TN 38125-3476
District/off: 0542-5          User: paezd                  Page 12 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698721       +Brown, Darrell A.,    4034 Esman Ct.,,    Abilene, TX 79606-4197
17698722       +Brown, David,    801 42nd St S,,    Birmingham, AL 35222-3605
17698723       +Brown, David,    12513 Wilderness Trail,    Live Oak, TX 78233-3220
17698724       +Brown, DeAngelo R.,    2208 Jurgensen st,,     Savannah, GA 31404-4927
17698725       +Brown, Dia’Vante,    918 hickory chapel rd,,     High Point, NC 27260-6068
17698726       +Brown, Donatello D.,    188 Timber Creek Ln SW,,     Marietta, GA 30060-5465
17698727       +Brown, Dwayne,    1769 Saddleback Ridge Road,     Apopka, FL 32703-1535
17698728       +Brown, Eric,    1027 Ivy Chase Place,    Dacula, GA 30019-7865
17698729       +Brown, Gerald,    8715 Percy Way Knoxville TN37923,,     Knoxville, TN 37923-6517
17698730       +Brown, Gerald L.,    8715 Percy Way,,    Knoxville, TN 37923-6517
17698731       +Brown, Grant,    712 Mill Trail Ct,    Ponte Vedra Beach, FL 32082-4340
17698732       +Brown, Gregory,    350 11th Avenue,    Unit 520,    San Diego, CA 92101-7477
17698733       +Brown, Jared,    546 Heatheroak Cove,    Altamonte Springs, FL 32714-5418
17698734       +Brown, Jeffrey,    10026 Calley Circle,    Garden Ridge, TX 78266-2341
17698735       +Brown, John,    1811 W Kings Hwy,    San Antonio, TX 78201-4923
17698736       +Brown, Keegan,    1322 Tideland,    San Antonio, TX 78245-1451
17698737       +Brown, Ken,    8132 Fairview Ave,    La Mesa, CA 91941-6419
17698738       +Brown, Leon,    3000 Stranden Rd,,    Baltimore, MD 21230-2944
17698739       +Brown, Lucas,    1593 Poplar Oaks Cir #2,,     Memphis, TN 38120-8894
17698740       +Brown, Mark,    3760 Florida St.,    Unit 211,    San Diego, CA 92104-3289
17698741       +Brown, Marlo,    13638 Interstate 10 East #7,     Converse, TX 78109-3134
17698742       +Brown, Matt,    340 Skyview Place,    Chuluota, FL 32766-9539
17698743       +Brown, Matthew,    307 Hillcrest Heights Cornelia GA 30531,     Cornelia, GA 30531-4327
17698744       +Brown, Nicole,    2024 S Countryside Circle,     Orlando, FL 32804-6937
17698745       +Brown, Peter,    16150 NW 134th ct,,    Platte City, MO 64079-8481
17698746       +Brown, Robert,    1413 W. 13200 S.,    Riverton , UT 84065-6132
17698747       +Brown, Ryan,    1400 Shingle Way 30252-4183
17698748       +Brown, Sean B.,    2444 brynlyn Woods drive NE,,     Conyers, GA 30013-1426
17698749       +Brown, Steven,    355 Davenport Dr,    Grantsville, UT 84029-9027
17698750       +Brown, Theotis,    3019 Haynes Cove,,    Alpharetta, GA 30022-8283
17698751       +Brown, Thomas,    9861 Caspi Gardens Drive #5,     Santee, CA 92071-5502
17698752       +Brown, Tom,    6210 cowlse mountain blvd,    La Mesa, CA 91942-1810
17698753       +Browne, Edward,    3236 W Quail Ave, Phoenix, AZ, 85027, US,     Phoenix, AZ 85027-6085
17698754       +Brubach, Dennis,    7920 Plantation Drive,     Orlando, FL 32810-3045
17698755       +Brubaker, Scott,    4900 North 44th St., Apt. 3066,     Phoenix, AZ 85018-2878
17698756       +Bruce, Robert,    7418 Elegante Way,    San Antonio, TX 78266-2947
17698757       +Bruett, Dave,    515 E Street,    Floresville, TX 78114-2516
17698758       +Bruggeman, Adam,    37 La Escalera,    San Antonio, TX 78261-2319
17698759       +Brugmann, David,    2935 Rocky Oak St,    San Antonio, TEXAS 78232-1841
17698760       +Brummond, Bob,    18408 N 48th Pl.,    Scottsdale, AZ 85254-7607
17698761       +Brune, Sean,    1426 Saddleridge Dr,    Orlando, FL 32835-5393
17698762       +Bruno Event Team LLC,    100 Grandview Pl,     Birmingham, AL 35243-1963
17698763       +Bruno, Joseph,    4809 E Karsten Dr,    Chandler, AZ 85249-7176
17698764       +Brunskill, Daniel Z.,    2827 Andilon Way,,     Gainesville, GA 30507-8357
17698765       +Brunson, Robert,    1138 N Germantown Pkwy Ste 101-306,     Cordova, TN 38016-5872
17698766       +Brunt, James,    1430 Ridgeway St.,,    Oceanside, CA 92054-5633
17698767       +Brusby, Jessica,    5151 E Guadalupe Rd, Apt 1112,     Phoenix, AZ 85044-7717
17698768       +Brutus, Lamarcus,    3714 Lamberton Square Road,,     Silver Spring, MD 20904-7718
17698769       +Bryan, Chris,    600 Northgrove Street,    #17,    Eustis, FL 32726-2971
17698770       +Bryan, Kanhai,    2807 Silver Ridge Dr,    Orlando, FL 32818-3071
17698771       +Bryant, Bradley,    1351 Station Drive,,    Watkinsville, GA 30677-5133
17698772       +Bryant, Chris,    2201 Long Prairie Rd,    182,    Flower Mound, TX 75022-4832
17698773       +Bryant, Christian,    1064 Piermont Rd.,,    Cleveland, OH 44121-2935
17698775       +Bts Group Inc,    13512 N. Unitec Dr,    Laredo, TX 78045-9408
17698776       +Buchanan, Chris,    1163 Benecia Court,    Chula Vista, CA 91913-1701
17698777       +Buchanan, Royce,    4265 Brighton Drive,    Horn Lake, MS 38637-1085
17698778       +Buchaus, Eric,    6421 Maverick Trail Dr,    San Antonio, TX 78240-5901
17698779       +Buchi, B ryan,    45 Senior Way,    Salt Lake City, UT 84115-2614
17698780       +Buchi, Chantel,    8127 S Belnap Cir,,    West Jordan, UT 84088-7807
17698785       +Buck’s Bags Inc.,    2401 West Main St.,    Boise, ID 83702-4845
17698781       +Buck, Clinton,    16650 Huebner Road,    Apt. 1032,    San Antonio, TX 78248-2318
17698782       +Buck, Richard,    3838 Lockhill Selma, Apt 320,     San Antonio, TX 78230-1570
17698783       +Buckner, Carl,    12329 N 71st Drive,    Peoria, AZ 85381-9508
17698784       +Buckner, Corey,    13706 Via Tres Vistas,    San Diego, CA 92129-2733
17698786       +Buder Ii, Alexander,    12574 Caminito De La Gallarda,     San Diego, CA 92128-2376
17698787       +Bue, Jeffrey,    3022 Villa Adolee,    Spring Valley, CA 91978-1120
17698788       +Bueno, Allen,    8151 Holder,    Buena Park, CA 90620-2961
17698789       +Bueno, Ricardo,    13927 Louver St,    Pacoima, CA 91331-3542
17698790      #+Buffalo Wild Wings,    5500 Wayzata Blvd, Ste 1600,     Minneapolis, MN 55416-1237
17698791       +Buffet Azh,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17698792       +Bui, Huy,    3488 FOXTON CT,   OVIEDO, FL 32765-5166
17698793        Bukauskas, Jeremy,    8066 Norwich Drive,    Memphis, TN 38103
17698794       +Bukowski, Glenn,    89 Drew Drive,    Eastport, NY 11941-1334
17698795       +Bullard, Donald,    806 Mesquite Dr,    Karnes City, TX 78118-2627
17698796       +Bullitt, Terrance,    333 Melrose Dr,    Richardson, TX 75080-4470
17698797       +Bult, Rick,    4344 Annie Mae Cove,    Millington, TN 38053-8442
17698798       +Bumpus, Bob,    8038 Circleshade Drive,    Germantown, TN 38138-8108
17698799       +Bunche, Malcolm J.,    12953 SW 243rd Street,,     Homestead, FL 33032-4088
17698800       +Bundy, Marquis J.,    4632 East Winston Drive,     Phoenix, AZ 85044-5722
17698801       +Bunker, David,    7403 Hawk Mtn,    Converse, TX 78109-2535
District/off: 0542-5          User: paezd                   Page 13 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17698802       +Buras, Jeff,    354 Sierra Way,    Chula Vista, CA 91911-1206
17698803       +Burcham, Brian,    89 Robert Stevens Drive,      Schertz, TX 78154-1016
17698804       +Burden, Freddie,    112 Olde Towne Dr,,     Statesboro, GA 30458-1673
17698805       +Burge, Bruce,    4052 Glenlake Trce NW,     Kennesaw, GA 30144-7109
17698806       +Burgess, Derrick,    1107 Highway 328,     Oxford, MS 38655-8285
17698807       +Burgess, Harvey,    4573 IOWA ST,    SAN DIEGO, CA 92116-4440
17698808       +Burke, Kevin,    29475 Hummingbird Circle,,      Westlake, OH 44145-5289
17698809       +Burkett, Chequan C.,    15812 Mary Shell Dr.,,      Harvest, AL 35749-7848
17698810       +Burks, Aaron,    658 Rattler Bluff,    San Antonio, TX 78251-4247
17698811        Burleson, Preston,    449 Highway 72 W,     Suite 129,    Collierville, TN 38017
17698812       +Burnett, Kaelin B.,    9502 Cedar St,,     Bellflower, CA 90706-6571
17698813       +Burnett, Lori,    9505 Pleasant Ridge Rd,     Arlington, TN 38002-9666
17698814       +Burnett, Marquavius,    615 4th St NE Apt 7C,,      Tuscaloosa, AL 35404-5783
17698815       +Burnham, Patrick,    2965 Shamrock Street North Unit,,       Tallahassee, FL 32309-2239
17698816       +Burns, Alyssa,    977 Gibson Ave,    Simi Valley, CA 93065-4818
17698817       +Burns, Larry,    8809 Canyon Crest,    Boerne, TX 78006-5513
17698818       +Burns, Marlies,    9754 S 520 E,    Apt B,    Sandy, UT 84070
17698819       +Burns, Ryan,    5451 Millenia Lakes Blvd Apt. 170,      Orlando, FL 32839-6308
17698820       +Burrell, Elaine,    2262 Willow St,    San Diego, CA 92106-1642
17698821       +Burroughs, James,    6870 Briarwood Dr,     Pinson, AL 35126-2928
17698822       +Burrow, Robert,    6126 Beadnell Way,    #17,     San Diego, CA 92117-5061
17698823       +Burrows, Alan,    8314 Oconnell Road,    El Cajon, CA 92021-1178
17698824       +Burrows, Vicki,    3386 North Arrowhead Avenue,      San Bernardino, CA 92405-2552
17698825       +Burse, Isaiah,    6412 North Gregory Ave,,     Fresno, CA 93722-3078
17698826       +Burson, Rochelle,    21933 S 186th Way,     Queen Creek, AZ 85142-3660
17698827       +Burton, Brandon,    1999 W North Temp St,,     Salt Lake City, UT 84116-3059
17698828        Burton, Brandon M.,    1999 N West Temple Street, Apt A420,,       Salt Lake City, UT 84116
17698829       +Burton, Pierce,    593 southgate rd,,    Sacramento, CA 95815-3840
17698830       +Burton, Shane,    140 Big Lake Drive,    Deltona, FL 32738-9356
17698831       +Bush, Jason,    100 Peabody Pl Ste 1200,     Memphis, TN 38103-3671
17698832       +Bushman, Jeff,    1405 Corte Clasica,    San Marcos, CA 92069-7311
17698833       +Business Electronics Corp.,     219 Oxmoor Circle,     Birmingham, AL 35209-6433
17698834       +Buss, Mark,    6402 W Sweet Water Ave,     Glendale, AZ 85304-1036
17698835       +Butcher, Aaron,    1370 marshall st,    Merritt Island, FL 32953-4436
17698836       +Butkiewicz, James,    7362 W. Paso Trl,     Peoria, AZ 85383-7309
17698837       +Butler Snow, LLP,    Attn: Michael I. Less,      Crescent Center,    6075 Poplar Ave Suite 500,
                 Memphis, TN 38119-0102
17698838       +Butler, Lizbeth,    570 Calibre Crest Parkway,      Apt 204,    Altamonte Springs, FL 32714-3629
17698839       +Butler, Luthuli,    335 Covered Bridge Place Southwest,       Smyrna, GA 30082-3607
17698840       +Butler, Patrick,    2602 Rio Sabine,    San Antonio, TX 78259-2630
17698841       +Butler, Penny,    1439 Gates Mill Walk,     Lawrenceville, GA 30045-7143
17698842       +Butler, Robert,    555 W Country Club Ln,     Unit C-316,     Escondido, CA 92026-1226
17698843       +Butterick, Jonathan,    477 Haynes St,     Memphis, TN 38111-2302
17698844       +Byerlein, Josh,    13035 N. 30th St.,    Phoenix, AZ 85032-6514
17698845       +Byers, Kari,    9149 Village Glen Drive #280,      San Diego, CA 92123-2458
17698846       +Byers, Renee,    4808 Fairmont Parkway,     108,    Pasadena, TX 77505-3722
17698847       +Byers, Stacey,    2038 West Tracy Lane,     Phoenix, AZ 85023-4375
17698848       +Byes, Matthew,    100 wilkins cirlce,    Sanford, FL 32771-4123
17698849       +Byrd, Dontez C.,    6141 Old Poplar Pike,,     Memphis, TN 38119-4707
17698850       +Byrd, Jessica,    10351 Fasano Drive,    Lakeside, CA 92040-2228
17698851       +Byrne, Sylvia,    8517 Booth Bay Pl,    San Diego, CA 92129-3725
17698852       +Byrnes, John,    1929 Caladium Place,    Longwood, FLORI 32750-4543
17698853       +Bywaters, Charles,    4011 Corvette Lane,     North Port, FL 34287-7234
17698855       +C. Ruiz, Rolando,    400 Far Hills Drive,     Del Rio, TX 78840-2143
17750069       +CBS Corp, CSTV Networks Inc. d/b/a CBS Sports Netw,       WEIL, GOTSHAL & MANGES LLP,
                 Yehudah L. Buchweitz & Garrett A. Fail,      767 Fifth Avenue,     New York, NY 10153-0026
17699032       +CBS Television Network,    51 W 52nd St. 2nd floor,      New York, NY 10019-6119
17699046       +CESD dba PG Productions FSO,     333 Seventh Avenue,     Suite 1102,    New York, NY 10001-5111
17699147       +CKE Restaurants Holdings, Inc. dba Carl’s Jr.,       6700 Tower Circle, Ste 1000,
                 Franklin, TN 37067-1490
17699191       +CM+PR dba Cardenas Marketing + Public Relations,       9404 W. Pierson St.,
                 Phoenix, AZ 85037-1022
17699192       +CMAXIII Entertainment/ Charles Sloan Jr.,      24245 Wilderness Oak Apt #3310,
                 San Antonio, TX 78258-7861
17699314        CORT BUSINESS SERVICES CORP,     PO Box 17401,     Baltimore, MD 21297-1401
17699346        COX ENTERPRISES, INC,    dba ATLANTA JOURNAL-CONSTITUTION,       PO Box 645433,
                 Cincinnati, OH 45264-5433
17699347       +COX Media - West Arizona,     PO Box 50470,    Los Angels, CA 90074-0470
17699363       +CP Communications,    3506 St. Valentine Way,      Unit #6,    Orlando, FL 32811-6525
17699379       +CRC Broadcasting Company Inc. dba KFNN-AM; Money,       Radio 1510; KQFN-AM; 1500 The Fanatic,
                 8145 E. Evans Road,    Suite #8,    Scottsdale, AZ 85260-3645
17699446       +CWI, Inc. dba Camping World,     250 Parkway Dr,     Lincolnshire, IL 60069-4346
17698856       +Cabada, Mario,    1172 Sundown Lane,    Chula Vista, CA 91911-6840
17698857       +Caballero, Sandra,    2731 HIAWATHA ST,     SAN ANTONIO, TX 78210-5518
17698858       +Cabezas, Manuel,    8600 Echo Drive,,    La Mesa, CA 91941-6607
17698859       +Cable, Shawn,    965 S. Orlando Avenue,     Winter Park, FL 32789-4848
17698860       +Cabral, Raul,    4786 Mayapan Dr,    La Mesa, CA 91941-7149
17698861       +Cacho, Angela,    8803 Donaker Street,     San Diego, CA 92129-3389
17698862       +Cade, James,    440 E 8490 S,    Sandy, UT 84070-0524
17698863       +Cadena, Sylvia,    11331 decidedly,    San Antonio, TX 78245-4673
District/off: 0542-5          User: paezd                   Page 14 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17698864       +Cadle, Statina,    221 Donegal Ave,    Lake Mary, FL 32746-3312
17698865       +Cafaro, Peter,    1841 Santa Maria pl,    Orlando, FL 32806-1447
17698866       +Cagle, Teri,    4885 Alondra Way,    Carlsbad, CA 92008-3803
17698867       +Calabrese, Karen,    4332 point reyes court,     carlsbad, CA 92010-7926
17698868       +Calder, Courtney,    9331 Hillary Dr,,    San Diego, CA 92126-8808
17698869       +Caler, Frank,    8055 Cantura Mills,    Converse, TX 78109-3268
17698870       +Calhoon, Jeff,    4885 Cole Street,    APT 23,    San Diego, CA 92117-1832
17698871       +Calhoun, Kendall J.,    19507 Vaughn landing dr,,     Germantown, MD 20874-4675
17698875       +CaliVenture Party Rentals,     5562 Las Alturas Terrace,     San Diego, CA 92114-5316
17698872       +Califf, Kyle,    1402 Baltimore Drive,    Orlando, FL 32810-5430
17698874       +California State Fund,    9801 Camino Media Ste 102,     Bakersfield, CA 93311-1312
17698876       +Calkins, Brett,    1325 Ridgewood Ln,,    Bountiful, UT 84010-1620
17698877       +Calkins, Michael,    5698 Bassett Place,    Sanford, FL 32771-8501
17698878       +Callahan, Arlene,    797 Stephens Rd,    Wauchula, FL 33873-4452
17698879       +Callaway, Rob,    12644 Brite Ranch,    San Antonio, TX 78245-3218
17698880       +Callender, Nick J.,    4061 E Castro Valley Blvd #409,,      Castro Valley, CA 94552-4840
17698881       +Callman, Del,    5150 Broadway Street,    #277,    San Antonio, TX 78209-5710
17698882       +Calvary Orlando,    1199 Clay St.,    Winter Park, FL 32789-5486
17698883       +Calvin, Justin,    962 Dulce Vista,    San Antonio, TX 78260-4404
17698884       +Camacho, Jimmy,    19358 rocky summit dr,,     Perris, CA 92570-6575
17698885       +Camacho, Marcy,    26420 Timberline Dr.,    San Antonio, TX 78260-8042
17698886        Camarena, Enrique,    PO BOX 531374,    SAN DIEGO, CA 92153-1374
17698887       +Camden County PSA Leisure Services,     1050 Wildcat Dr.,     Kingsland, GA 31548-6100
17698888       +Cameron, Octavius,    PO Box 150021,    Atlanta, GA 30315-0180
17698889       +Camilleri, Aronne,    165 Fallwood St,    Fern Park, FL 32730-2913
17698890       +Camnitz, Carol,    1106 FARWELL AVE,    ORLANDO, FL 32807-5129
17698893        Campbell, Cody,    455 Hammond Drive Sandy Springs GA,     Atlanta, GA 30328
17698894       +Campbell, David,    876 Haven Pt,    New Braunfels, TX 78132-4339
17698895       +Campbell, Dennis,    426 gardner,    El Cajon, CA 92020-3224
17698896       +Campbell, Douglas,    2474 E Ebony Dr,    Chandler, AZ 85286-2907
17698897       +Campbell, Elijah K.,    1988 Nevada Ave E,,     St. Paul, MN 55119-3056
17698898       +Campbell, Fred,    1010 S Flores,    Apt 203,    San Antonio, TX 78204-1524
17698899       +Campbell, James,    524 King William,    San Antonio, TX 78204-1410
17698900       +Campbell, Michael,    145 Pilot Point,    Cibolo, TX 78108-4275
17698901       +Campbell, Randy,    103 Wyncrest Ct,,    Hendersonville, TN 37075-8521
17698902       +Campbell, Sean,    1155 Lavista Rd NE Apt 1266 Atlanta GA,      Atlanta, GA 30324-3742
17698903       +Camplin,    4710 S ROBINS WAY,    CHANDLER, AZ 85249-5365
17698904       +Campo, Joe,    3031 Avenida magoria,    Escondido, CA 92029-7402
17698905       +Campos, Carlos,    403 W. DICKSON AVE.,    SAN ANTONIO, TX 78214-2425
17698907       +Canady, Bryce J.,    13609 devan lee drive east,,     Jacksonville, FL 32226-5810
17698908       +Canchola, Saul,    2619 Cielo Trce,    San Antonio, TX 78261-2757
17698909       +Candlewood Suites Birmingham Homewood,     400 Commons Dr,     Birmingham, AL 35209-6963
17698911       +Canion, Crystal,    13035 Hunters Ridge St,     San Antonio, TX 78230-2847
17698912       +Cannata, John,    2825 Lexington Ct,    Oviedo, FL 32765-8448
17698913       +Cannon, Russell,    5514 E Reavis St,    Apache Junction, AZ 85119-9007
17698914       +Cannon-Miles, Tyler,    8107 Antioch Church Rd W,,     Lenoir City, TN 37772-5031
17698915       +Cano , Chance,    12740 W Indian School Rd #I-106,     Litchfield Park, AZ 85340-6548
17698916       +Cano, Homero,    2970 South Loop 1604 West,     San Antonio, TX 78264-3974
17698917       +Cano, Richard,    3513 Tanglewilde St,    Unit 3513,    Houston, TX 77063-5111
17698918       +Canto, Stephen,    12022 Casa Bonita Street,     San Antonio, TX 78233-6703
17698919       +Cantu, Enrique,    3415 Maguey Trail,    San Antonio, TX 78245-2437
17698920       +Cantu, Leonel,    9319 Flint Arrow,    San Antonio, TX 78251-4110
17698921       +Capehart, Linda,    1205 Buckwood Drive,    Orlando, FL 32806-7033
17698922       +Capers Jr, Wayne E.,    28 Greenlawn Dr,,     Pittsburgh, PA 15220-2503
17698923       +Capers, Felicia,    7139 Valewood View,    San Antonio, TX 78240-4034
17698924       +Capitano, Anthony,    119 Queens Court,    Sanford, FL 32771-7766
17698925       +Cappuccio, Elliott,    503 Legacy Ridge,    San Antonio, TX 78260-2974
17698926       +Capraro, David,    3215 River Frio,    San Antonio, TX 78253-4574
17698927       +Caraway, Michael,    9226 East Madero Ave,     Mesa, AZ 85209-1113
17698928       +Caraway, Patrick,    222 Legend Dale,    San Antonio, TX 78260-3586
17698929       +Carberry, Nathan,    545 north main street,     winter garden, FL 34787-2324
17698930       +Carbonaro, Alfred,    750 State St Unit 302,     San Diego, CA 92101-6034
17698931       +Card, Cameron,    823 1/2 Emerald St,    San Diego, CA 92109-2713
17698932       +Cardenas, Aimee,    1838 Hamilton Pool,    San Antonio, TX 78245-4606
17698933       +Cardenas, Arturo,    8707 Emerald Sky Drive,     San Antonio, TX 78254-6246
17698934       +Cardona Sr, Andres,    3023 Shady Springs Dr,     San Antonio, TX 78230-5041
17698935       +Cardosi, Melissa,    101 N. 7th St,    Unit 228,    Phoenix, AZ 85034-1060
17698936       +Carew, Marty,    2382 Windmill Creek Rd,    Chino Hills, CA 91709-4352
17698937       +Carew, Tanner J.,    2382 Windmill Creek Road,,     Chino Hills, CA 91709-4352
17698938        Carey International Inc.,    P.O Box 931994,     Atlanta, GA 31193-1994
17698939        Carey, Patrick,    500 sw 20th street,    Apt# 6106,    Ocala, FL 34474
17698940       +Carias, Delia,    4671 Riva Ridge Drive,    Olive Branch, MS 38654-2029
17698941       +Carling, Howard,    1045 Zambrana ST SE,    Palm Bay, FL 32909-5272
17698942       +Carlisle, Amir,    3003 Olin Ave. unit 207,,     San Jose, CA 95128-2431
17698943       +Carlisle, Thomas,    272 Windover Road,    Memphis, TN 38111-4545
17698944       +Carlson, Paul,    2371 Sarus Crane Dr,    Clinton, UT 84015-7499
17698945       +Carmichael, Michelle,    1867 Matin Circle #113,     San Marcos, CA 92069-3388
17698946       +Carnahan, Jonathan,    9957 Hidden River Drive,     Apt 104,    Orlando, FL 32829-8605
17698947       +Carnevale, George,    125 Bentwood Ranch Drive,     Cibolo, TX 78108-3287
17698948       +Carney, Jared,    711 Elm Crest,    Leander, TX 78641-2910
District/off: 0542-5          User: paezd                  Page 15 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17698949       +Carnley, Don,    8224 Lapiz Dr,    San Diego, CA 92126-1707
17698950       +Caroll, Ryan,    25830 Echo Mountain,    San Antonio, TX 78260-6287
17698951       +Carolyn Pittman And Associates,     1904 Sonoma Ln,     Lemon Grove, CA 91945-3534
17698952       +Carpenter, Cheri,    8701 Mesa Road,    Space 114,     Santee, CA 92071-3631
17698953       +Carpenter, Jeff,    18106 Chiefpain Ct,    San Diego, CA 92127-3119
17698954       +Carpenter, Jim,    7000 Skylane Drive,    Orlando, FL 32819-7437
17698955       +Carpenter, Nicole,    2252 Jones Street,,     San Francisco, CA 94133-2208
17698956       +Carpenter, Steve,    655 Riverside Drive,     PH 1403,    Memphis, TN 38103-4626
17698957       +Carpenter, Terry,    2603 Forest Trail Dr.,     Bandera, TX 78003-3730
17698958       +Carpenter, Thomas,    3111 Manor Dr NE,    Palm Bay, FL 32905-3153
17698959       +Carpenter, Wayne,    2354 Hwy 441/27,    Fruitland Park, FL 34731-2125
17698960       +Carpenters Local 1820,    PO Box 783892,    Winter Garden, FL 34778-3892
17698961       +Carr, Aj,    13310 Overglen,    San Antonio, TX 78231-2236
17698962       +Carr, Jason J.,    1036 Frankfort st.,,    Memphis, TN 38122-1808
17698963       +Carr, Matthew,    415 E Pine Street,    Apt 1613,     Orlando, FL 32801-6628
17698964       +Carr, Sherri,    3862 Gatlin Place Circle,     Orlando, FL 32812-7649
17698965       +Carr, Tim,    277 Acorn Drive,    Longwood, FL 32750-4657
17698966       +Carranco, Jorge,    3922 Blue Oak Pass,    SAN ANTONIO, TX 78223-2374
17698967       +Carranza, Miguel A.,    114 Addax,    San Antonio, TX 78213-3925
17698968       +Carrasquilla, Michael,    6601 S West Shore Blvd,      Apt 1102,   Tampa, FL 33616-1507
17698969       +Carrezola, Luke,    5006 Spruce Mill Drive,,     Morrisville, PA 19067-7285
17698970       +Carrillo, Kim,    136 Falling Hills,    New Braunfels, TX 78132-2202
17698971      #+Carroll Bradford,    4776 New Broad Street,     #201,    Orlando 32814-6423
17698972       +Carroll, Cynthia,    8110 Rosespur Park,    Selma, TX 78154-3842
17698973        Carroll, Scott,    3741 avenida,    Palo Verde 91912
17698974       +Carroll, William,    1285 Burgundy Court,     Oviedo, FL 32766-6686
17698975        Carruth, Butch,    PO Box 432,    Bulverde, TX 78163-0432
17698976       +Carson, Brad,    128 West Mistletoe Avenue,     San Antonio, TX 78212-3409
17698977       +Carswell, Scott,    532 Brechin Dr.,    Winter Park, FL 32792-4605
17698979       +Carter, Casey,    524 N. College,    Apt 410,    Bloomington, IN 47404-4028
17698978       +Carter, Casey,    1510 Demonbreun St., Unit 1104,      Nashville-Davidson, TN 37203-3381
17698980       +Carter, Deniko D.,    2043 Hunting Ridge Drive,     Owings Mills, MD 21117-5038
17698981       +Carter, Donald,    8275 Kenyon Court,    Lithonia, GA 30058-5272
17698982       +Carter, James,    985 E 12650 S,,    Draper, UT 84020-9308
17698983       +Carter, Jeremiah,    4701 E Osborn,    Phoenix, AZ 85018-6019
17698984       +Carter, Lynda,    P.O. Box 461571,    San Antonio, TX 78246-1571
17698985       +Carter, Roxanna,    1243 Pine Harbor Point Cirlce,      Orlando, FL 32806-7848
17698986       +Casanova , Jenica,    2632 Passamonte Dr,     Winter Park, FL 32792-5569
17698987       +Case, Blais,    17054 Irongate Rail,    San Antonio, TX 78247-6203
17698988       +Casey, John,    3919 Milan St,    San diego, CA 92107-3715
17698989       +Cashatt, Kacy,    23468 Viejas Grade Road,     Descanso, CA 91916-9824
17698990       +Casillas, Mark,    5622 Greengrove,    San Antonio, TX 78223-4206
17698991       +Cassaday, Paris,    220 Eagle Nest,    Pleasanton, TX 78064-3922
17698992       +Castaneda, Allyn,    3565 marlesta drive,     San Diego, CA 92111-4718
17698993       +Castaneda, Garrett,    7650 Deepdell court,     San diego, CA 92114-7501
17698994       +Castaneda, Ricardo,    244 Meadow Ave,    New Braunfels, TX 78130-3228
17698995       +Castellano, Darryl,    3431 Oakdale St.,    Apt 1605,     San Antonio, TX 78229-2409
17698996       +Castete, Don,    29014 Hobblebush,    San Antonio, TX 78260-2249
17698997       +Castiglione, Mike,    7975 Dunbrook Rd,    Ste G,     San Diego, CA 92126-6326
17698998       +Castillo, Bethany,    4865 Twain Ave,    San Diego, CA 92120-4215
17698999       +Castillo, Christian,    500 Samuels Place,     Kingsville, TX 78363-7425
17699000       +Castillo, Danny,    4865 Twain Ave,    San Diego, CA 92120-4215
17699001       +Castillo, Johnny,    8739 Spring Vista Way,,     Spring Valley, CA 91977-4024
17699002       +Castillo, Leslie,    PO Box 460243,    Escondido, CA 92046-0243
17699003       +Castillo, Nelson,    111 Dot Dr,    San Antonio, TX 78216-7643
17699004       +Castillo, Victor,    7307 Hunters Lake,    San Antonio, TX 78249-4300
17699005       +Castle, Shayne,    517 Nicole Blvd,    Ocoee, FL 34761-3204
17699006       +Castorena, Julian,    4560 dickey drive,    la mesa, CA 91941-5736
17699007       +Castro , Eduardo,    3515 Grove Street #108,     Lemon Grove, CA 91945-1857
17699008       +Castro, Chris,    15519 Cooks Petrel,    San Antonio, TX 78253-6622
17699009       +Castro, Edward,    7522 Micron Drive,    San Antonio, TX 78251-2153
17699010       +Castro, Enrique,    3007 Saturn Street,    San Antonio, TX 78226-1500
17699011       +Castro, Osvaldo,    7361 Peach Blossom Ct,     Highland, CA 92346-3868
17699012       +Castro, Ruben,    11800 Braesview Apt 5205,,     San Antonio, TX 78213-4881
17699013       +Casuto, Loren,    510 Camino De La Reina,     Unit 202,    San Diego, CA 92108-3123
17699014       +Catalani, Blas,    1876 Overton Park Ave.,     Memphis, TN 38112-5410
17699015       +Catalano, Joe,    14233 Lord Barclay Drive,     Orlando, FL 32837-5404
17699016       +Catering by Rosemary, Ink dba The RK Group,      1220 E Commerce,    San Antonio, TX 78205-3308
17699017       +Cates, Angela,    27022 Foggy Meadows Street,     San Antonio, TX 78260-1822
17699018       +Cathcart, Jarrett,    12126 Ashton Manor Way,     Apt 101,    Orlando, FL 32828-7027
17699019       +Catina, David,    2534 Double Tree Place,     Oviedo, FL 32766-7074
17699020       +Catledge, John,    177 Pitkin Terrace,    Tallahassee, FL 32317-7228
17699021       +Catlin, John,    4726 Ranchers Ridge,    San Antonio, TX 78251-4349
17699022       +Cato Steel Company,    3928 Forsyth Rd,    Winter Park, FL 32792-6813
17699023       +Catterton, Troy,    5525 Mansions Bluffs,     1048,    San Antonio, TX 78245-4118
17699024       +Cavale, Nick,    8516 W Fleetwood Ln,    Glendale, AZ 85305-3416
17699025       +Cavanaugh, Doug,    9523 Tascate Drive,    Helotes, TX 78023-4153
17699026       +Cavazos, Albert,    242 W Sunset Rd # 101,     San Antonio, TX 78209-2610
17699027       +Cavazos, Hilario,    502 Shiloh Dr,    Unit 203 E,     Laredo, TX 78045-6892
17699028       +Cavazos, Isaac,    124 Morrill Ave,    San Antonio, TX 78214-1416
District/off: 0542-5          User: paezd                   Page 16 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17699029       +Cavazos, Joe,    5121 N Foster Road,    Apt 3302,    San Antonio, TX 78244-1792
17699030       +Cavazos, Yadira,    5622 Evers Rd #205,    San Antonio, TX 78238-1770
17699031       +Caylor, Jonathan,    1518 Akers Ridge Dr SE,     Atlanta, GA 30339-3224
17699033       +Cederholm, Michael,    9519 S. Heather Dale CIr.,     South Jordan, UT 84095-2306
17699034       +Celano, Larry,    4086 W Jasper Dr,    Chandler, AZ 85226-7224
17699035        Celentino, Christopher,    2430 Presidio Dr,     San Diego, CA 92103-1018
17699036       +Centimark Corp,    12200 Crownpoint,    Ste 160,    San Antonio, TX 78233-5334
17699037       +Central Catholic High School,     1403 N St. Marys Street,     San Antonio, TX 78215-1785
17699038       +Central Florida Sports Commission,     dba Greater Orlando Sports Commission,
                 400 West Church Street, Suite 205,     Orlando, FL 32801-2515
17699039       +Century Club of San Diego,    dba Farmers Insurance Open,      9404 Genesee Ave, Ste 310,
                 La Jolla, CA 92037-1377
17699040        Cepeda, Rita,    26908 Mirabella Ct,    Menifee, CA 92584-2707
17699041       +Cerda Rico, Emilio,    6830 Raintree Path,     San Antonio, TX 78233-7402
17699042       +Cerny, Stephen,    2537 Pillory Pointe Dr,     Schertz, TX 78108-2276
17699043       +Ceron, Claudia M.,    7787 Caminito Monarca, #101,     Carlsbad, CA 92009-8549
17699044       +Cervano, Lisette,    881 York St.,,    Oakland, CA 94610-2131
17699045       +Cervantez, Manuel,    341 Longhorn Way,    Cibolo, TX 78108-3741
17699047       +Chacon, David,    16100 Henderson Pass,    Apt 1008,     San Antonio, TX 78232-3281
17699048       +Chacon, Jimmy,    1966 Harton Rd,    San Diego, CA 92123-3854
17699049       +Chacon, Juan,    728 Nolan Ave.,    Chula Vista, CA 91910-6324
17699050       +Chadwick, David,    1525 Cloverbay Lane,    Casselberry, FL 32707-2419
17699051       +Chagoya, Michael,    7944 pepper trail,    San antonio, TX 78244-2212
17699052       +Chalmers, Peter,    590 Wakara Way,    Salt Lake City, UT 84108-1200
17699053       +Chamberlain, Melody,    2203 NE 40th Ave,     Ocala, FL 34470-3132
17699054       +Chamberlin, Jack,    15114 spring ranch,    san antonio, TX 78247-1968
17699055        Chamberlin, Randy,    3520 Lake Conine Drive East,     Winter Haven, FL 33881
17699056       +Chambers, Michael,    616 Bentmoor Dr,    Helena, AL 35080-8103
17699057       +Chambers, Warren,    4101 Lake Mira Drive,     Orlando, FL 32817-1651
17699058       +Champagne, Tyler,    11032 Red Coach st,    Spring Hill, FL 34608-7347
17699059       +Champion , Cynthia,    5531 Royal Vista Dr,     San Antonio, TX 78247-4669
17699060       +Champion, William,    9879 Averbury Drive,     Memphis, TN 38016 US 38016-0657
17699061       +Champlin, Stephen,    12159 Thicket Hill Cir.,,     Carmel, IN 46033-9542
17699062       +Champlin, Todd,    9117 N. Delaware st,    Indianapolis, IN 46240-1037
17699063       +Chan, Ray,    1984 Caminto Alcala,    Chula Vista, CA 91913-3932
17699064       +Chandler, Bernie,    1514 E 1st Avenue,    Mt. Dora, FL 32757-5902
17699065       +Chaney, Melanie,    726 Hot Wells Boulevard,     San Antonio, TX 78223-2700
17699066       +Chang, Pang,    1565 W. Main St,    #208-249,    Lewisville, TX 75067-3394
17699067       +Chansley, Patsy,    20526 Cliff Park Lane,     San Antonio, TX 78258-4365
17699068       +Chapelle, Sonja,    13309 Trailhead Place,     San Diego, CA 92129-4621
17699069       +Chapman, Travis,    4274 Gatecrest,    San Antonio, TX 78217-4831
17699070       +Chappelear, Jason,    9934 Leavesly Trl,    Santee, CA 92071-7200
17699071       +Chappell, Devin J.,    11350 Four Points Drive Apt 824,,      Austin, TX 78726-2232
17699072       +Chappell, Lashaun,    6522 Camp Bullis Rd,     Apt 7105,    San Antonio, TX 78256-2381
17699073       +Chaput, Derek,    1236 Bella Vista Circle,     Longwood, FL 32779-5866
17699074       +Charles E. Johnson dba Vortex Productions Inc,      1865 Wasatch Dr.,
                 Salt Lake City, UT 84108-3323
17699075       +Charles, Ernest,    P.O. Box 15182,    San Antonio, TX 78212-8382
17699076       +Charles, Ethan,    2703 Melrose Street,    National City, CA 91950-2039
17699077       +Charles, Stefan,    10075 Gate Parkway,,    Jacksonville, FL 32246-4418
17699078       +Charnholm, Eric,    1951 Ocean Front,    Del Mar, CA 92014-2128
17699079       +Charter Spectrum,    400 Atlantic St.,    Stamford, CT 06901-3512
17699080       +Chase, Angela,    17127 DARLINGTON RUN,    SAN ANTONIO, TX 78247-5817
17699081       +Chase, Dan,    2857 E SAGEBRUSH ST,    Gilbert, AZ 85296-0596
17699082       +Chase, Karen,    102 Broken Bough Ln,    Shavano Park, TX 78231-1202
17699083        Chase, Larry,    1015 Erica Street,    Escondido, CA 92027-1510
17699084       +Chastain, Amy,    5745 Friars Rd, Unit 93,     San Diego, CA 92110-1825
17699085       +Chatman, Lambert,    360 E Shelby Dr,    Memphis, TN 38109-6767
17699086       +Chavana, Rick,    735 Campion Red,    San Antonio, TX 78245-2408
17699087       +Chavez, Albert,    12506 Lake Whitney,    San Antonio, TX 78253-5706
17699088       +Chavez, Frank,    P. O. Box 723004,    San Diego, CA 92172-3004
17699089       +Chavez, James,    9105 TOGAN AVENUE,    SAN DIEGO, CA 92129-2521
17699090       +Chavez, Luziano,    6268 Alderley St,    San Diego, CA 92114-6714
17699091       +Chavez, Marc,    4903 Crestwood Hill,    San Antonio, TX 78244-2058
17699092       +Chavez, Michael,    2315 W. Union Hills Dr.,     Phoenix, AZ 85027-5100
17699093       +Chavez, Nora,    5315 Los Palacias Street,     San Antonio, TX 78233-5946
17699094       +Chavez, Rick,    16107 chase hill blvd,    san antonio, TX 78255-1157
17699095       +Chazot, Bertrand,    31A Clipper Street,    San Francisco, CA 94114-3913
17699096       +Cheatham, Quincy,    2285 Comstock St,    San Diego, CA 92111-6569
17699097       +Checkrein Consulting,    400 West Peachtree ST,     Unit 3013,    Atlanta, GA 30308-3556
17699098       +Chedester, Richard,    1170 Denver Lane,    Unit C,    El Cajon, CA 92021-4773
17699099       +Cheesbrough, Ashley,    302 N 3rd St.,    El Cajon, CA 92019-2078
17699100       +Cheng, Alex,    1229 22nd Ave,,    San Francisco, CA 94122-1601
17699101       +Cheng, Stephen,    6641 Delfern Street,    San Diego, CA 92120-2825
17699102       +Cheridor, Mackendy,    1970 Lown Farm Trail,     Lithonia, GA 30058-8923
17699103       +Cherry, Walt,    421 Johnson Court,    Alpharetta, GA 30009-2506
17699104        Cherry, Wayne,    4767 Soria Dr.,    San Diego, CA 92115-3821
17699105       +Chetwood, Elizabeth,    46 Post Oak Rd,    La Vernia, TX 78121-4516
17699106       +Chiasson, Josh,    3973 Fannin Rd,    Victoria, TX 77905-3053
17699107       +Chicoski, Kaylee,    12037 Lake Cypress Circle #108,,      Orlando, FL 32828-7082
District/off: 0542-5          User: paezd                   Page 17 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17699108       +Chief Zebra Productions - Mike Pereira,      2443 Fair Oaks Blvd,    Box # 503,
                 Sacramento, CA 95825-7684
17699109       +Childress, Brad,    1822 Commerce Blvd,     Mound, MN 55364-1127
17699110       +Childress, John,    4721 Via Santa Lucia,,     Bonita Springs, FL 34134-4960
17699111       +Chilton, Julianna,    7413 E Posada Ave,     Mesa, AZ 85212-9717
17699112       +Chiozza, Raymond,    5431 Park Avenue,    Memphis, TN 38119-4934
17699113       +Chipoletti, Cheyenne,    7382 E 100 S,,     Huntsville, UT 84317-9687
17699114       +Chocooj, Alex,    12526 Paseo Pinosa,    San Antonio, TX 78252-1956
17699115       +Choi, Matthew,    101 Cresta Verde Drive,     Rolling Hills Estates, CA 90274-5477
17699116       +Christensen, Michael,    9346 Red Hills Court,     Santee, CA 92071-2319
17699117       +Christensen, Rick,    210 Davidson St.,     Chula Vista, CA 91910-2705
17699118        Christian, Andre,    4431 Anson Jones,    San Antonio, TX 78223
17699119       +Christian, Gerald,    1730 NE 23rd Ter,,     Ocala, FL 34470-4790
17699120       +Christopherson, Craig,    1878 FM 1044,     New Braunfels, TX 78130-1219
17699121        Chronis, Gregory,    2170 Island Shore Way,     San Marcos, CA 92078-5481
17699122       +Chubb,   436 Walnut Street WA06T,     Philadelphia, PA 19106-3703
17699123       +Chubb, Cassidy,    5349 Concordia Pl SE,,     Mableton, GA 30126-2971
17699124       +Chuk, Jonathon,    17006 N Rosemont St,     Maricopa, AZ 85138-1870
17699125       +Chula, Chris,    547 Hart Drive,    Unit 4,    El Cajon, CA 92021-4673
17699126       +Cicalo, Ken,    8385 a summerdale rd.,    San Diego, CA 92126-5402
17699127       +Ciepiela, Rafal,    758 N STILES ST,,    Linden, NJ 07036-5762
17699128       +Ciniero, Molly,    6741 S Elman St,    San Diego, CA 92111-6537
17699129       +Cioffi, Louie,    6576 Stableford Lane,,     Franklin, TN 37069-7252
17699130       +Cioffi, Sigismondo,    6576 Stableford Lane,,     Franklin, TN 37069-7252
17699131       +Ciotti, Frank,    20680 7th Street,    Box 671,    McIntosh, FL 32664-0671
17699132       +Cisar, Richard,    1910 E Yavapai Pl.,    Sierra Vista, AZ 85650-8447
17699133       +Ciserano, Anna,    534 101st Ave N.,,    Saint Petersburg, FL 33702-2221
17699135       +City Beverage 4-6,    915 Burke St,    Winston-Salem, NC 27101-2565
17699136       +City of Birmingham, Park and Recreation Board,      710 North 20th Street, Suite 300,
                 Birmingham, AL 35203-2227
17699137       +City of Memphis - Memphis Police Department,      Financial Services Room #11-23,     170 N. Main,
                 Memphis, TN 38103-1877
17699139       +City of San Antonio,    100 Montana St,     San Antonio, TX 78203-1034
17699140       +City of San Antonio - Alamodome,     100 Montana St,    San Antonio, TX 78203-1033
17699141       +City of San Antonio, Convention & Sports Facilitie,       100 Montana St,
                 San Antonio, TX 78203-1033
17699142       +City of San Diego - SDCCU Stadium,     SDCCU Stadium - City Treasurer,      9449 Friars Rd,
                 San Diego, CA 92108-1718
17699143       +City of San Diego - Suites,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17699144       +City of San Diego Semi Ambulatory,     9449 Friars Rd,     San Diego, CA 92108-1718
17699145       +City of San Diego Transfer,    9449 Friars Rd,     San Diego, CA 92108-1771
17699146       +City of San Diego Wheel Chair,     9449 Friars Road,    San Diego, CA 92108-1718
17699148       +Clanton, Otis,    2856 N Taylor Ln,    Casa Grande, AZ 85122-5870
17699149        Clardy, Matthew,    111339 Ballard Peaks,     San Antonio, TX 78254
17699150       +Clark, Brandon,    2339 E Evans Dr,    Phoenix, AZ 85022-4699
17699151       +Clark, Colin,    1460 Monroe Ave, Apt 5,     Memphis, TN 38104-6733
17699152       +Clark, Cynthia,    606 Durian St,    Vista, CA 92083-5659
17699153       +Clark, Daniel,    3600 Eisenhauer Road,     Unit Apt 502,    San Antonio, TX 78218-6016
17699154       +Clark, David,    10429 Hwy. 59 West,    Burlison, TN 38015-7243
17699155       +Clark, Deondre D.,    924 NE 20th St,,    Oklahoma City, OK 73105-8212
17699156       +Clark, Derek,    4904 Johnson rd,    Odessa, TX 79764-3717
17699157       +Clark, Donald,    5415 Tulip Rose,    San Antonio, TX 78253-5639
17699158       +Clark, Harry,    3488 grist mill ct,    Duluth, GA 30096-6105
17699159       +Clark, James,    706 Lally Rock Court,    Orlando, FL 32828-8942
17699160       +Clark, Jennifer,    288 Neely Road,    Fayetteville, GA 30214-3812
17699161       +Clark, Jonathan,    1430 E. Grove Ave.,     Mesa, AZ 85204-5926
17699162       +Clark, Kim,    6580 poplar woods circle s, #1,     germantown, TN 38138-3672
17699163       +Clark, Marcellus,    15926 Cardinal Point,     Selma, TX 78154-3490
17699164       +Clark, Matt,    2931 Markhan Street,    Deltona, FL 32738-1494
17699165       +Clark, Michael,    614 Sweetbrush,,    San Antonio, TX 78258-4119
17699166        Clark, Robert,    5382 sw34th ter,    Fort Lauderdale, FL 33312
17699167       +Clark, Saylor,    33721 Spring Drive,    Leesburg, FL 34788-3413
17699168       +Clark, Yvonne,    3886 23rd St.,    San Francisco, CA 94114-3330
17699169       +Clarke, Earl,    14711 N 148th Ave,    Surprise, AZ 85379-5437
17699170       +Classic Traditions, Inc.,    4 Baltusrol Ct.,     Shoal Creek, AL 35242-5903
17699171       +Clauss, Allen,    3013 Edgewater Dr,    Austin, TX 78733-1018
17699172       +Claxton, Jennifer,    13403 Syracuse St,     San Antonio, TX 78249-1749
17699173       +Clay, Kaelin,    5 Fiesta Lane,,    Carson, CA 90745-5622
17699174       +Clay, Shawn,    4515 College Way,    Unit N,    San Diego, CA 92115-5492
17699175       +Claytor, Kelly,    2543 3rd St SW,    Vero Beach, FL 32962-3314
17699176        Clear Channel Outdoor,    Clear Channel Outdoor,     P.O Box 402379,    Atlanta, GA 30384-2379
17699177       +Clear Gear,    354 N Lewis Rd #149,    Royersford, PA 19468-4005
17699178       +Clear, Cam,    6061 Village Bend Dr. Apt 1303,     Dallas, TX 75206-3528
17699179       +Clements, Jarrod P.,    4091 Colemere cir,,     Dayton, OH 45415-1907
17699180       +Client Centric Wealth Management,     19230 Stone Oak Parkway Suite,      Suite 315,
                 San Antonio, TX 78258-3397
17699181       +Cliff Kleen Athletic,    4480 Varsity Dr,     Ann Arbor, MI 48108-5007
17699182       +Clifford, Michael,    3182 Bayou Lane,    Tavares, FL 32778-2060
17699183        Clifton Larson Allen LLP,    P.O Box 740863,     Atlanta, GA 30374-0863
District/off: 0542-5          User: paezd                  Page 18 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699184       +Climer, Ryan,    22211 Covella Ct,    San Antonio, TX 78259-2704
17699185       +Cline, Brandon,    37872 230th Rd Marshall,,     Marshall, MO 65340-4764
17699186       +Cline, Lisa,    10557 Riggan Dr,    Olive Branch, MS 38654-3318
17699187       +Cline, Lynn,    1427 E Mobile Ln,    Phoenix, AZ 85040-2386
17699188       +Clyburn, Douglas,    PO Box 1,    Campbellton, TX 78008-0001
17699189        Clyde Snow & Sessions,    One Utah Center, 13th Fl,     201 S Main St,
                 Salt Lake City, UT 84111-2216
17699190       +Clynes, Patrick,    623 Lornmead Drive,    Houston, TX 77024-4001
17699193       +CoachComm, LLC,    205 Technology Parkway,     Auburn, AL 36830-0500
17699194       +Coaches Suite,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17699195       +Cobb, David,    4978 onion road,,    Killeen, TX 76542-3918
17699196       +Cochran, Shawn,    892 Dennis Dr.,    Forest Park, GA 30297-1300
17699197       +Cocke, Judy,    3214 Briscoe Trail,    San Antonio, TX 78253-5692
17699198       +Codallos, Beverly,    3710 Ruffin Rd,    San Diego, CA 92123-1812
17699199        Coe, David,    504 Darkwood Ave,    Ocoee, FL 34761-4735
17699200        Coe, Marlan,    4616 N Pheasant Ridge Trl,     Lehi, UT 84043-5288
17699201       +Coffey, Leo,    PO BOX 875,    Hobbs, NM 88241-0875
17699202       +Coffinger, Lori,    2619 South Evergreen Road,     Tempe, AZ 85282-3038
17699203       +Coffman, Michelle,    17537 Matinal Road,    San Diego, CA 92127-1243
17699204       +Cogan, Jacob,    6360 Lake Lucerne Drive,    San Diego, CA 92119-3036
17699205       +Cogdill, Larry,    700 West E Street,    San Diego, CA 92101-5984
17699206       +Cohen, David,    14715 Waterchase Bouleverd,     Tampa, Florida 33626-3318
17699207       +Cohen, Eric,    7934 E Desert Cove Ave,    Scottsdale, AZ 85260-5556
17699208       +Cohen, Jerome,    9000 Wurzbach Rd #1-A,    San Antonio, TX 78240-1038
17699209       +Cohen, Mark,    21 Sixpence Way,    Coronado, CA 92118-3213
17699210       +Cohn, Murray,    517 English Lake Drive,,    Winter Garden, FL 34787-5248
17699211       +Cole Entertainment Services,     3424 W. Oak Grove Rd.,    Hernando, MS 38632-8214
17699225       +Cole’s Screen Printing,     2531 Woodhurst Cove,    Germantown, TN 38139-6825
17699212       +Cole, Marty,    2627 N Pacer Ln,    Cocoa, FL 32926-2612
17699213       +Cole, Melvin,    4847 Amey Rd,    Memphis, TN 38109-8423
17699215       +Coleman Jr, Wilford,    2121 Pioneer Pass,     Seguin, TX 78155-4537
17699216       +Coleman, Austin,    1130 Broadway St,    Apt 401,    San Antonio, TX 78215-1466
17699217       +Coleman, Bryan,    2925 Headland Dr 350,    Atlanta, GA 30344-1906
17699218       +Coleman, Candie,    8265 Lino Ct,    San Diego, CA 92129-3778
17699219       +Coleman, Forest,    2187 Caxton Ave,    Clermont, FL 34711-5748
17699220       +Coleman, Michelle,    901 Ford St,    Kerrville, TX 78028-3614
17699221       +Coleman, Rawson,    300 Canopy Walk Lane,    332,    Palm Coast, FL 32137-6542
17699222       +Coleman, Ryan,    272 S Main Street,    Apt. 707,    Memphis, TN 38103-1694
17699223       +Coleman, William,    6180 fm 775,    La Vernia, TX 78121-5603
17699224       +Coleman, Xavier,    4294 Furman Ct.,,    Fairfield, CA 94534-9623
17699214       +Coles Screen Printing,    2531 Woodhurst Cove,     Germantown, TN 38139-6825
17699226       +Collar, Amanda,    360 Suncoast Blvd,    Spring Hill, FL 34608-6957
17699227       +College Bar,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17699228       +Collins, James,    216 Mill Chapel Road,,    Chapel Hill, NC 27517-9602
17699229       +Collins, James M.,    216 Mill Chapel Road,,     Chapel Hill, NC 27517-9602
17699230       +Collins, Jeffrey,    2275 SUN VALLEY ROAD,     CHULA VISTA, CA 91915-2250
17699231       +Collins, Julie,    310 East Park Street,    Lakeland, FL 33803-1332
17699232       +Collins, Michael,    5888 W Mahogany Place,     West Jordan, UT 84081-8179
17699233       +Collins, Parker,    1785 Warren Court,,    North Augusta, SC 29860-9715
17699234       +Collins, Tammy,    224 Mississippi Ave,    Saint Cloud, FL 34769-2545
17699235       +Collum, Dawn,    971 Monroe Dr,    Kerrville, TX 78028-7214
17699236       +Colombo, Brian,    11526 Windcrest Ln,    382,    San Diego, CA 92128-4268
17699237       +Colona, Angela,    3217 Chadwick Court,    Conyers, GA 30013-6485
17699238        Colorito, Evan,    9760 Southwest 157th Place,,     Beaverton, OR 97007
17699239       +Colors Agency - Bruce LLC,     516 Tennessee Street, Suite 403,    Memphis, TN 38103-4717
17699240       +Colsell, Rick,    3128 Guilitoy Ave,    San Diego, CA 92117-2540
17699241       +Colton, Brian,    15642 Dawn Crest,    San Antonio, TX 78248-1723
17699242       +Colton, Joseph,    168 Caraway Dr,    Locust Grove, GA 30248-6617
17699243       +Colton, Kathie,    3705 Fortuna Ranch Road,     Encinitas, CA 92024-7218
17699244       +Colucci, Gene,    PO Box 55111,    Phoenix, AZ 85078-5111
17699245       +Columbo, Kirsten,    2023 Redmark Lane,    Winter Garden, FL 34787-8840
17699246       +Colunga, David,    1172 Private Road 3702,     San Antonio, TX 78253-6604
17699247       +Colunga, Hector,    98 Stonewall Bend,    San Antonio, TX 78256-1618
17699248       +Comcast Spotlight,    P.O. Box 409558,    Atlanta, GA 30384-9558
17699249       +Comcast Spotlight - Los Angeles,     PO Box 742637,    Los Angeles, CA 90074-2637
17699250       +Comer, Garrett,    2835 S. Periwinkle Ave,     Middleburg, FL 32068-6111
17699251       +Comerical Appeal,    495 Union Avenue,    Memphis, TN 38103-3221
17699252       +Commanders Players,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17699253       +Commercial Properties, Inc.,     2323 W University Dr,    Tempe, AZ 85281-7223
17699254       +Comparato, Jerome,    835 San Dieguito Dr,     Encinitas, CA 92024-4541
17699255       +Compton, Uriah,    770 E San carlos Way,    Chandler, AZ 85249-3044
17699256       +Conatser, Brian,    609 richmond st,    orlando, FL 32806-1354
17699257       +Conforte, Vincent,    19777 N. 76th St., Suite 2153,     Scottsdale, AZ 85255-4570
17699258       +Congel, Matt,    2429 Sendero Way,    San Diego, CA 92111-5920
17699259       +Conley, Christopher,    5151 Bent Tree Forrest Dr,     Unit 427,   Dallas, TX 75248-3681
17699260       +Conley, Michael,    2323 Piedmont Rd NE Apt 2325,     Atlanta, GA 30324-3436
17699261       +Conn, Austin,    73 Palmer Cove,    Atoka, TN 38004-7642
17699262       +Conner, Raymond,    5826 Lake Champlain St,     San Antonio, TX 78233-5122
District/off: 0542-5          User: paezd                  Page 19 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699263       +Conner, Richard,    7718 Ruidoso Chase,    Selma, TX 78154-3887
17699264       +Connolly, Shane,    2022 Vermel Ave,    Escondido, CA 92029-4117
17699265       +Connors, Brady,    40995 Burgess Ct.,    Temecula, CA 92591-7913
17699266       +Conover, Sean,    15082 Cross Stone Drive,    San Diego, CA 92127-4423
17699267       +Conroy, Mark,    134 Lake St,    Pomona Park, FL 32181-2216
17699268       +Constantine, Alacia,    4926 Grassendale Ter,,     Sanford, FL 32771-0045
17699269       +Constein, Eric,    3130 41st street,    San Diego, CA 92105-4133
17699270       +Contemporary Media, Inc,    Contemporary Media,     P.O. Box 1738,    Memphis, TN 38101-1738
17699271       +Contemporary Services Corporation - CSC,     17101 Superior St.,    Northridge, CA 91325-1961
17699272       +Contreras, Amy,    906 E. Chalynn Ave.,    Orange, CA 92866-2802
17699273       +Contreras, Carlos,    215 North Center Street,     San Antonio, TX 78202-2717
17699274       +Contreras, Enrique,    1103 Ocala Ave,    Chula Vista, CA 91911-3804
17699275       +Contreras, Mariah,    19006 Sweet Mary,,    San Antonio, TX 78255-2201
17699276       +Control Dynamics Corp.,    960 Louis Drive,    Westminster, PA 18974-2841
17699277       +Conway, Mary,    6911 Macaway Creek,    San Antonio, TX 78244-1374
17699278       +Cooch, Steven,    2541 Oak Hollow Dr,    Kissimmee, FL 34744-2731
17699279       +Cook, Charles,    4214 Katrina Lane,    San Antonio, TX 78222-2712
17699280       +Cook, Jonathan B.,    109 Orleans way,,    Daphne, AL 36526-9717
17699281        Cook, Matt,    310 Oakleigh Drive,    Memphis, TN 38107
17699282       +Cook, Sam,    4646 4th Street,    La Mesa, CA 91941-5504
17699283       +Cook, Sean,    21606 Longwood,    San Antonio, TX 78259-2104
17699284       +Cook, Tim T.,    4703 tobe rd,,    Pine Bluff, AR 71602-9158
17699285       +Cook, Troy,    115 Solano Prado,,    Miami, FL 33156-2349
17699286       +Cool, Dwight,    127 W Fairbanks Ave,    Winter Park, FL 32789-4326
17699287       +Coombs, Daryl,    25518 Veining Way,    San Antonio, TX 78261-2722
17699288       +Coons, Timothy,    8677 Villa La Jolla Dr #1110,     La Jolla, CA 92037-2354
17699289       +Cooper, Brian,    6994 S. Scott Dr.,    Chandler, AZ 85249-5055
17699290       +Cooper, Dave,    11815 Violet Cove,    San Antonio, TX 78253-6283
17699291       +Cooper, Gary C.,    1205 Ashland Farm Rd,    Oxford, GA 30054-2532
17699292       +Cooper, John,    8002 Trail Village Drive,    San Antonio, TX 78244-1861
17699293       +Cooper, Joseph,    11601 Old Quarry Dr,    Clermont, FL 34711-8095
17699294       +Cooper, Susan,    132 Walker Pkwy,    Atoka, TN 38004-7722
17699295       +Copeland, Deborah,    2935 Independence Ave,    Oviedo, FL 32765-7404
17699296       +Copeland, Douglas,    23019 Tornillo Drive,    San Antonio, TX 78258-2403
17699297       +Copeland, Harry,    2935 Independence Ave,    Oviedo, FL 32765-7404
17699298       +Copeland, Terry,    395 Coneflower Drive,    Spring Branch, TX 78070-5058
17699299       +Copeland, Zach,    13 Lake Helix Drive,    La Mesa, CA 91941-4434
17699300       +Coprich, Marshaun A.,    16599 Muscatel St,,    Hesperia, CA 92345-1532
17699301       +Corbin, Will,    207 N Sampson,,    Dunn, NC 28334-4331
17699302       +Corlett, Taylor,    11418 Monticook Ct,    San Diego, CA 92127-3127
17699303       +Cornell, James,    3495 Mayfair Avenue,    Memphis, TN 38122-1154
17699304       +Cornell, Tina,    1644 Lady Slipper Circle,    Orlando, FL 32825-8810
17699305       +Cornerstone Christian School,     17702 NW Military Hwy,    San Antonio, TX 78257-1800
17699306       +Cornhole Atl,    1100 Circle 75 Pkwy,    Atlanta, GA 30339-3064
17699307       +Corning-Vega, Gwen,    4122 W Marshall Ave,    Phoenix, AZ 85019-2024
17699308       +Cornwell Sr, William,    3242 Peachtree Rd Apt 1203,,     Atlanta, GA 30305-2472
17699309       +Coronado, Roberto,    8034 Myrtle Glade,    Converse, TX 78109-3275
17699310       +Corre, Kate,    800 E Curry Rd Apt 1068,    Austin, AZ 85281-2159
17699311       +Correia, Eugene,    7114 Astoria St,    San Diego, CA 92111-4224
17699312       +Correia, Joe,    2266 Worden Street,    San Diego, CA 92107-1612
17699313       +Cort - Seat Upgrade,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17699315       +Cortez Liquid Waste Services,     19540 S US Highway 281,    San Antonio TX 78221-9729
17699316       +Cortez, Deanna,    2908 Elm Tree Ct.,    Spring Valley, CA 91978-1963
17699317       +Cortez, Kiko,    3231 Roan Way,    San Antonio, TX 78259-2221
17699318       +Cortez, Leonides,    30011 N Maravilla Dr,    San Tan Valley, AZ 85143-3834
17699319       +Cortez, Richard,    5026 Segovia Way,    San Antonio, TX 78253-6322
17699320       +Cortfurniture,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17699321       +Cosby, Ralene,    120 Cornerstone Court,    Bessemer, AL 35022-5816
17699322       +Cosco Fire Protection,    4990 Greencraig Ln,    San Diego, CA 92123-1673
17699323       +Cose, Laverne,    8083 El Extenso Ct.,    San Diego, CA 92119-1133
17699324       +Cotton-Moya, Kamari,    9009 Wheat Grass Ave,,     Bakersfield, CA 93313-5282
17699325       +Cottrell, Eric,    18814 Fonthill Ave,    TORRANCE, CA 90504-5722
17699326       +Cottrell, Ted J.,    4580 Regency Trace SW,,    Atlanta, GA 30331-6832
17699327       +Cottrell, Theodore,    4580 Regency Trace,,    Atlanta, GA 30331-6832
17699328       +Coughran, Ben,    11619 Rousseau,    SAN ANTONIO, TX 78251-3258
17699329       +Coulombe, Chris,    260 MARGARITA ROAD,    DEBARY, FL 32713-3810
17699330       +Coulthard, Lynda,    20844 E Poco Calle Court,     Queen Creek, AZ 85142-5335
17699331       +Counts, Kimberly,    2035 Artisan Way Unit 206,     Chula Vista, CA 91915-2354
17699332       +Countywide Mechanical Systems Inc,     1400 N. Johnson Ave Suite 114,     El Cajon, CA 92020-1651
17699333       +Couplin, Jerome,    12427 Ronald Beall RD,,    Upper Marlboro, MD 20774-5686
17699334       +Courtney, Frank H.,    1450 Barton Street,    Longwood, FL 32750-7533
17699335       +Courtney, James,    6618 Comly ct,    San Diego, CA 92111-5503
17699336       +Courtyard Birmingham Downtown,     1820 5th Ave S,    Birmingham, AL 35233-1809
17699337       +Courtyard By Marriott Atlanta Alpharetta,     12655 Deerfield Pkwy,     Alpharetta, GA 30004-8524
17699338        Courtyard by Marriott San Antonio River Center,      P.O. Box 403003,    Atlanta, GA 30384-3003
17699339       +Couture, Wilson,    2733 Janellen Drive Northeast,     Atlanta, GA 30345-2635
17699340       +Covarrubias, Jose,    35745 Gatineau Street,    Murrieta, CA 92563-2498
17699341       +Covas, Jorge,    219 Delancey Dr,    Davenport, FL 33837-7642
District/off: 0542-5          User: paezd                  Page 20 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699342       +Covington, Billy,    3965 Old Getwell Rd.,     Memphis, TN 38118-6048
17699343       +Covucci, Frank,    1101 Worthington Drive,     Deltona, FL 32738-6133
17699344       +Cowans, Rosalyn,    527 Hemsley,,    Memphis, TN 38109-7309
17757605       +Cox Media - San Diego,     c/o Szabo Associates Inc.,     3355 Lenox Road NE, Suite 945,
                 Atlanta GA 30326-1357
17699348       +Cox Media LLC San diego dba Cox Media - West,      P.O Box 50456,    Los Angeles, CA 90074-0456
17699349        Cox Media TV, Orlando - COX MEDIA GROUP; WRDQ INC;,       EFTV; ERDQ; GFTV; WFTV; WFTV.COM;,
                 COX TV ORLANDO,     6205-A Peachtree Dunwoody Rd,      Atlanta, GA 30328
17699350        Cox Radio, Inc dba KSRV-FM,     PO Box 83191,    Chicago, IL 60691-0191
17699351       +Cox, Aaron,    15850 Jennifer dr,,    Macomb, MI 48044-2429
17699352       +Cox, Amy,    9378 los coches road,    lakeside, CA 92040-4610
17699353       +Cox, David,    926 Saint George Court,    Spring Valley, CA 91977-4826
17699354       +Cox, Felicia,    4057 Weelaunee Rd,    Ellenwood, GA 30294-1508
17699355       +Cox, James,    1330 East lane,    Imperial beach, CA 91932-3232
17699356       +Cox, Jeffrey,    8036 Waterford Cir,    Apt 102,     Memphis, TN 38125-5106
17699357       +Cox, Melanie,    3868 N Galloway drive,    Memphis, TN 38111-6808
17699358       +Cox, Valli,    2333 Alpine Blvd,    Alpine, CA 91901-2202
17699359       +Coy, Jeffrey,    449 Worthington st,    Spring valley, CA 91977-5724
17699360       +Coyle, Kevin,    4 Weather Shore,,    Hilton Head Island, SC 29928-5214
17699361       +Cozzetto, Daniel,    2041 Chase Loop SW,,     Albany, OR 97321-7573
17699362       +Cozzetto, Daniel K.,    2041 Chase Loop SW,,     Albany, OR 97321-7573
17699364       +Crafton, Chad,    1010 Brookdale Dr.,    Atlanta, GA 30344-2811
17699366       +Craig, Stacey,    9125 Cobblestone Lane,    Cumming, GA 30041-8564
17699367       +Craig, Winston,    2827 Kings Mill Road,,     Greensboro, NC 27407-6431
17699368       +Cramer , Leslie,    1203 Deer Run Drive,    Winter Springs, FL 32708-4135
17699369       +Cramer, Shelly,    4012 Liggett dr,    San Diego, CA 92106-2008
17699370       +Cranfield, Laronda,    4794 Belvedere Drive #262,      julian, CA 92036-9433
17699371       +Crawford, Bianca,    8035 Chisos Oak Drive,     San Antonio, TEXAS 78223-3886
17699372       +Crawford, Charles,    6224 Forest Grove Blvd,     Orlando, FL 32808-2320
17699373       +Crawford, Corey,    1211 Celia Drive,,    Columbus, GA 31907-3936
17699374       +Crawford, Janet,    7932 Flower Trail,     San Antonio, TX 78244-2223
17699375       +Crawford, Jeff,    21646 saddle bred ln,    Escondido, CA 92029-4836
17699376       +Crawford, Kwasi,    12841 Montana Woods Lane,,     Orlando, FL 32824-8621
17699377       +Crawford, Monyea,    4185 O’hara Road,    Forest Park 30297-1022
17699378       +Crawley, Michael,    204 Vernon St,    Atoka, TN 38004-7913
17699380       +Creamer, Taylor,    501 Fm 3009,    Unit 13203,    Schertz, TX 78154-3399
17699381       +Crean, David,    2185 Station Village Way,     2324,    San Diego, CA 92108-6535
17699382       +Creative Artists Agency (CAA),     2000 Avenue of the Stars,     Los Angeles, CA 90067-4705
17699383       +Creative Broadcast Techniques (CBT),     12585 Kirkham Court,     Poway, CA 92064-6815
17699384       +Creative Business Techniques West dbs CBT-West,       10565 Livewood Way,
                 San Diego, CA 92131-2203
17699385       +Creehan, Dennis,    205 Deer Creek Lane,,     Buckhannon, WV 26201-4083
17699386       +Creek Entertainment Inc. - Riot Parade,     235 Lakeridge CT,     Winter Springs, FL 32708-4695
17699387       +Crena, Ronnie,    11570 Trailbrook Lane,    Rancho Bernardo, CA 92128-6339
17699388       +Crenwelge, Ryan,    8031 Forest Ash,    Live Oak, TX 78233-4381
17699389       +Crew Line Inc.,    1971 Swan Lane,    Palm Harbor, FL 34683-6271
17699390       +Crew One Productions,    750 Cowan Street,     Nashville, TN 37207-5624
17699391       +Crewdson, John,    9431 Deanly St,    Lakeside, CA 92040-4853
17699392       +Crimmins, Dennis,    955 Hymettus Ave,    Encinitas, CA 92024-2154
17699393       +Criner, Mark,    730 Nelson Ranch Rd,,    Cedar Park, TX 78613-4667
17699394       +Criscione, Nicholas,    11477 Poblado Road,     San Diego, CA 92127-1432
17699395       +Cristo, Christopher,    11425 Ware Seguin Rd,     Schertz, TX 78154-4513
17699396       +Crocker, Chris,    4934 Kettle River Point,     Suwanee, GA 30024-8803
17699397       +Crockett, James M.,    2207 Escalade ct,,     Conyers, GA 30094-4843
17699398       +Cronin, Patrick,    155 PULLMAN TRAIL,    ROSWELL, GA 30075-3055
17699399       +Crooke, Dennis,    408 Colery Circle,    Oviedo, FL 32765-9561
17699400       +Crooks, Christopher,    8631 Groundsel Rd. NW,,      Albuquerque, NM 87120-4241
17699401       +Crooks, Kyle,    3013 Lee Shore Loop,    Orlando, FL 32820-1950
17699402       +Cropper, Christopher,    2143 Silo Ridge,     Seguin, TX 78155-2082
17699403       +Crosby, Alan,    511 Walden Glen Lane,    Evans, GA 30809-3135
17699404       +Crosby, Mark,    541C North Twin Oaks Valley Dr.,      San Marcos, CA 92069-1765
17699405       +Crouse, Valdez,    1413 Sandys Ln,,    Upper Gwynedd Township, PA 19454-2209
17699406       +Crowder, Mark,    40 East Rosevear St.,    Orlando, FL 32804-3921
17699407       +Crowe, Keith,    930 Lancaster Drive,    Orlando, FL 32806-2313
17699408        Crown Plaza San Antonio Airport,     1111 NE Interstate 410 Loop,     San Antonio, TX 78209
17699409        Crowne Plaza San Antonio Airport,     1111 NE Interstate 410 Loop,     San Antonio, TX 78209
17699410       +Crowson, Cindy,    2713 Arc Drive,    Orlando, FL 32826-3309
17699411       +Crowther, Charles,    8750 Pisa Dr. 331,    Orlando, FL 32810-2123
17699412       +Crowther, John,    1950 E Yellowstone Place,     Chandler, AZ 85249-2855
17699413       +Crum, James,    247 Stone Park Drive,    Woodstock, GA 30188-1625
17699414       +Crum, Larry,    10196 Gillespie Oak Drive,     Lakeland, TN 38002-8282
17699415       +Cruz, Bo,    6269 Begonia,    New Braunfels, TX 78132-5287
17699416       +Cruz, Christine,    327 Kipling,    San Antonio, TX 78223-1417
17699417       +Cruz, Steven,    7502 Foxwood,    SAN ANTONIO, TX 78238-2104
17699418       +Cuello, Rafael,    777 S. Federal Highway, Apt. RP716,      Pompano Beach, FL 33062-8409
17699419       +Cuesta, Alexander,    1459 Melody Lane,    El Cajon, CA 92019-1926
17699420       +Cuevas, Alvino,    4950 Augusta Square,    San Antonio, TX 78247-5670
17699421       +Cuevas, John,    PO Box 2423,    Vista, CA 92085-2423
17699422       +Culinary Crafts Catering LLC,     573 West State Road,     Pleasant Grove, UT 84062-2111
17699423       +Culpepper, Cates,    7314 Paprika Ln,    Columbus, GA 31909-2665
District/off: 0542-5          User: paezd                  Page 21 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699424       +Culpepper, Michelle,    1523 Quail Crossing Ct,     DeLand, FL 32720-2588
17699425       +Cummings, James,    6694 danville ave,    San Diego, CA 92120-3221
17699426       +Cummings, Ryan C.,    17322 paoli way,,    Parker, CO 80134-7539
17699427       +Cummins, Daniel,    771 Sarah Rd,    Sarah, MS 38665-3665
17699428       +Cummins, Donney,    630 Overlook Street,    Escondido, CA 92027-3955
17699429        Cumulus Media - WGKX-FM,     3644 Momentum Place,    Chicago, IL 60689-5336
17699430        Cumulus Radio,    3280 Peachtree Road, NW,     Suite 2200,    Atlanta, Georgia 30305
17699431       +Cunningham, Derek,    234 Elmdale CT,    Milton, GA 30004-8279
17699432       +Cunningham, Matt,    1334 Winoka Rd,    Collierville, TN 38017-3352
17699433       +Curd, David,    465 PR 2533,    Mico, TX 78056-5560
17699434       +Cureton, Richard,    1705 Thornton ave,    Titusville, FL 32780-4457
17699435       +Curp, Richard,    8205 Pine Creek E,    Germantown, TN 38138-4241
17699436        Curry, Doug,    2163 Sego Lili Dr.,    Sandy, UT 84092
17699437       +Curry, Doug,    100 S West Temple,    Salt Lake City, UT 84101-1408
17699438       +Curtis Sr, Alfred T.,    8511 Dusty Ridge,     Converse, TX 78109-2326
17699439       +Curtis, Mike,    P. O. 993,    Chula Vista, CA 91912-0993
17699440       +Curtis, Nathan,    2563 E Glade Ave,    Mesa, AZ 85204-6207
17699441       +Curtiss, Scott,    1018 Cook,    Odem, TX 78370-4326
17699442       +Curtoys, David,    6200 Purgatory rd,    San Marcos, TX 78666-1723
17699443       +Cushman & Wakefield,    5101 Wheelis Drive,     Suite 300,    Memphis, TN 38117-4533
17699444       +Cutrer, Jeremy,    1659 N Robertson St,    New Orleans, LA 70116-1436
17699445       +Cutrer, Jeremy T.,    70495 dyson road,,    Kentwood, LA 70444-6041
17699447       +Cydell, Corey,    9100 single oak dr,    Spc 140,    Lakeside, CA 92040-4549
17699448       +Cydell, Haley,    8727 Winter Gardens Blvd,     Lakeside, CA 92040-5416
17699449       +Cymanski, Sondra,    5351 E Holmes Ave,    Mesa, AZ 85206-5509
17699450       +Cynthia Frelund - WME Entertainment, LLC,      11 Madison Ave. 18th fl.,    New York, NY 10010-3669
17699451       +Czarnecki, Pawel,    766 Harrison St #705,,     San Francisco, CA 94107-4230
17699459       +D’Amico, Michael,    1011 Island Park Drive,     Memphis, TN 38103-8865
17699452    ++++D.J. MAY,    29644 8TH AVE S,    FEDERAL WAY WA 98003-3721
               (address filed with court: D.J. May,      810 S 29th PL,     Federal Way, WA 98003)
17699485       +DAS BBQ,    1203 Collier Rd NW,    Atlanta, GA 30318-2301
17699533       +DB Services, LLC,    6 Peabody Rd,    Cold Spring Harbor, NY 11724-1709
17699615       +DESERET DIGITAL MEDIA Inc. (dba KSL.com,,      Deseretnews.com, DDM, Utah.com),
                 55 North 300 West Suite 450,     Salt Lake City, UT 84101-3506
17699681       +DJO, LLC,    PO Box 650777,    Dallas, TX 75265-0777
17699683       +DLA Piper LLP,    PO Box 75190,    Baltimore, MD 21275-5190
17699684       +DMS Color - Digital Marketing Services Inc,      273 Cahaba Valley Parkway,
                 Pelham, AL 35124-1146
17699816       +DVSport, Inc.,    1 Penn Center West, Suite 200,     Pittsburgh, PA 15276-0109
17699453       +Dail, Katherine,    50 Woodlake Dr,    Newnan, GA 30265-2788
17699456       +DalPonte, Diane,    1076 E 900 S,    Salt Lake City, UT 84105-1433
17699454       +Daley, Emily,    6227 summit trail,    Norcross, GA 30092-2744
17699455      #+Dalis Boyette,    15411 Meadow Pass,    College Station, TX 77845-2414
17699457       +Daly, Kevin S.,    3711 Medical Dr,,    San Antonio, TX 78229-2192
17699458       +Daly, Patrick,    80 N Bradley Dr,    Chandler, AZ 85226-3660
17699460       +Dance, Cynthia,    214 East Lane Circle,    lagrange, GA 30240-2101
17699461       +Daniel McAdams,    390 Crescent Dr,    Newnan, GA 30265-2265
17699462       +Daniel Williams,    2115 North 58th Street,     East St. Louis, IL 62204-1611
17699463       +Daniel, John,    1398 W 13th Ave,    Apache Junction, AZ 85120-7608
17699464       +Daniel, Matthew,    5760 Riley St. #2,    San Diego, CA 92110-1757
17699465        Daniel, Tammi,    262 Bonnes Drive Southwest,     30168-6721
17699466       +Daniel, Victoria,    6987 Round Hill Cove,     6987 Round Hill Cove,    Germantown, TN 38138-1818
17699467       +Danielewicz, Mark,    27947 Bogen Rd,    New Braunfels, TX 78132-3876
17699468       +Daniels, BJ E.,    7926 Reynolds Drive,    Tallahassee, FL 32312-9049
17699469       +Daniels, Chase,    10940 Strada Ln,    Apt 15-306,    Trinity, FL 34655-5223
17699470       +Daniels, Jack,    655 Landis St,    Memphis, TN 38104-5531
17699471        Danish, Mike,    1230 Auburndale Dr,    Ovideo, FL 32765
17699472       +Danley, Lyle,    14030 Fm 1560 N Apt 13303,     Helotes, TX 78023-4813
17699473       +Danny Devito,    307 S River St.,    Wilkes-Barre, PA 18702-3832
17699474       +Danny Ezechukwu,    625 E Stassney Ln, #7205,     Austin, TX 78745-4284
17699475       +Dansby, Garvin,    11642 Catchfly,    San Antonio, TX 78245-3426
17699476       +Dantonio, Susan,    156 Zimmerhanzel road,     Flatonia, TX 78941-5905
17699477       +Danziger, Derek,    15874 Pomerol Lane,    San Diego, CA 92127-4311
17699478       +Dargan, Erick A.,    15249 N 59th Ave,,    Glendale, AZ 85306-3236
17699479       +Darktronics Inc,    SDS 12-2222,    PO Box 86,    Minneapolis, MN 55486-0086
17699480       +Darling, Denis,    2620 Blackstock Drive,    Cumming, GA 30041-1950
17699481       +Darling, Richard,    110 Riverpath Dr #27,     Framingham, MA 01701-4091
17699482       +Darmstadt-Holm, Jennifer,     601 William Street, 505,     Oakland, CA 94612-1093
17699483       +Darnell, David,    1850 East Carver Rd,    Tempe, AZ 85284-2510
17699484       +Darrington, Randy,    399 South 1350 East,,     Provo, UT 84606-5319
17699486       +Database Builders Inc./Full House Sports Marketing,       3215 Golf Rd. #112,
                 Delafield, WI 53018-2157
17699487       +Datacomm Services Corporation (DSC),     3717 Cherry Rd.,     Memphis, TN 38118-6320
17699488       +Datatix Systems dba Smith’sTix,     335 West Bugatti Drive,     Salt Lake City, UT 84115-2521
17699489       +Daugherty, Regina,    194 Willow Point,    Crossville, TN 38571-7522
17699490       +Davalos, Gabriel,    762 West Southcross Boulevard,     San Antonio, TX 78211-2778
17699491       +Daversa Partners,    55 Greens Farms Road,     2nd Floor,    Westport, CT 06880-6149
17699492       +Daves Perspective Photography,     9303 Overton Rd,    San Antonio, TX 78217-4238
17699493       +David S Pottruck Revocable Trust,     201 Spear St, Ste 1750,     San Francisco, CA 94105-1699
17699494       +David, Ari,    13552 Pequot Dr,    Poway, CA 92064-3814
District/off: 0542-5          User: paezd                  Page 22 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699495       +David, Tal,    5165 Rancho Quinta Bend,    San Diego, CA 92130-5229
17699496       +Davidson, Elizabeth,    2706 Carnes Rd,    Jonesboro, GA 30236-6241
17699497       +Davidson, Gordon,    9805 Jake Lane,    Apt 14509,    San Diego, CA 92126-3030
17699498       +Davidson, Paula,    3177 Yates St.,    Bartlett, TN 38134-3401
17699499       +Davidson, Robert,    5213 Pond Lake Drive,     San Antonio, TX 78244-2042
17699500       +Davila Jr, Felix,    11340 Alamo Ranch Pkwy,     Apt# 511,    San Antonio, TX 78253-6661
17699501       +Davila, Leroy,    1035 Ranch Falls,    San Antonio, TX 78245-3578
17699502       +Davila, Mark,    10234 Dancing Brook,    San Antonio, TX 78254-6931
17699503       +Davila, Marsha,    10234 Dancing Brook,    San Antonio, TX 78254-6931
17699504       +Davila, Moses,    701 E. New Braunfels St,     Seguin, TX 78155-2708
17699505       +Davis, Adeo,    8810 Palmetto Park,    Converse, TX 78109-2140
17699506       +Davis, Amanda,    25 Golden Gate Circle,     Port Orange, FL 32129-4113
17699507       +Davis, Andrew J.,    342 Boy Scout Road,     Augusta, GA 30909-6012
17699508       +Davis, Angelique,    13808 Lampting Drive,     Pflugerville, TX 78660-8807
17699509       +Davis, Austin,    1013 Walnut Falls Circle,,     Mansfield, TX 76063-3463
17699510       +Davis, Brandon,    16100 Henderson Pass,     Apt 102,   San Antonio, TX 78232-3276
17699511       +Davis, Charley,    1242 Brandywine Dr.,    Southaven, MS 38671-2304
17699512       +Davis, Christopher,    6964 Vintage Ln,    Port Orange, FL 32128-4096
17699513       +Davis, Christopher L.,     296 Glen Cross Dr,,    Trussville, AL 35173-0019
17699514       +Davis, Chrystal,    1017 Margot Ln,    Lake Wales, FL 33853-2732
17699515       +Davis, Connor,    311 Tiree Court Unit 104,,     Abingdon, MD 21009-2634
17699516       +Davis, Daniel,    2389 Biola Ave,    San Diego, CA 92154-4205
17699517       +Davis, Danny,    9644 Caminito Tizona,    San Diego, CA 92126-4103
17699518       +Davis, Gary,    18605 Old Coast Dr,    Poway, CA 92064-6649
17699519       +Davis, George,    4085 Wheeler Rd,    Hernando, MS 38632-8612
17699520       +Davis, James,    3523 Mount Acomita Avenue,     San Diego, CA 92111-4057
17699521       +Davis, Justin,    1430 S Hampton Crossing,     Cave Springs, AR 72718-5004
17699522       +Davis, K. Lee,    102 Scoville Road,    Avon, CT 06001-2532
17699523       +Davis, Rebecca,    2207 Escalade Ct,    Conyers, GA 30094-4843
17699524       +Davis, Ryan B.,    1110 Ferlita Way,,    Tampa, FL 33619-4675
17699525       +Davis, Samario,    1714 Buffalo Wolf,    San Antonio, TX 78245-2362
17699526       +Davis, Todd,    POB 15662,    Scottsdale, AZ 85267-5662
17699527       +Davis, Will,    6212 s. terre vista st,,     Spokane, WA 99224-7008
17699528       +Davis, William,    8620 Quail Ridge,    San Antonio, TX 78263-2212
17699529       +Davison, Anthony,    3325 Millbranch Road,     Memphis, TN 38116-3623
17699530       +Dawe, Anthony,    10201 Hampton Drive,    Lakeland, TN 38002-5336
17699531       +Dawson, Elvie,    2282 grove view,    San Diego, CA 92139-3934
17699532       +Dawson, Robert,    12143 Celome Lane,    San Diego, CA 92129-4548
17699534       +De Ganna, Shelley,    3782 Old Cobble Road,     San Diego, CA 92111-4050
17699535       +De Gruy, Louis,    8758 Mount Hill Drive,     38002,   Bartlett, TN 38002-4563
17699536       +De Hoyos, Alberto,    7422 Milky Way Dawn,     San Antonio, TX 78252-2771
17699537       +De Hoyos, Melinda,    306 Sharer St,    San Antonio, TX 78208-1940
17699538       +De La Cruz, Alan,    15522 Hidden Valley Dr,     Poway, CA 92064-5229
17699539       +De La Rosa, Jorge,    1601 grayson ct,    Chula Vista, CA 91913-1501
17699540       +De La Vega, Angel,    1218 W Bitters,    Unit 102,    San Antonio, TX 78216-7662
17699541       +De La Vega, Carlos,    10723 Terrace Ridge,     San Antonio, TX 78223-4556
17699542       +De Leon Iii, John,    21926 Ranier Ln.,    San Antonio, TX 78260-3525
17699543       +De Melfi, James,    1207 Pendleton Drive,     Altamonte Springs, FL 32714-2641
17699544       +De Rogatis, Clay,    4916 Jobe Circle,    Las Vegas, NV 89115-2293
17699545       +De Simone, Gabriel,    2750-72 Wheatstone Street,     San Diego, CA 92111-5442
17699556       +DeBoer, Dillon M.,    1645 Renaissance Commons Blvd,,      Boynton Beach, FL 33426-8263
17699558       +DeBord, Michael,    383 E Castlebury Cir,,     Saline, MI 48176-1478
17699611       +DeRoon, James,    3055 E Blackhawk Dr,,    Gilbert, AZ 85298-8166
17699546       +Dean Blandino,    21 Waterway Ave,    Ste. 425,    The Woodlands, TX 77380-3123
17699547       +Dean, Bobby,    4321 Castle Heights Drive,     Memphis, TN 38141-7204
17699548       +Dean, David R.,    11217 NW 45th St,,    Coral Springs, FL 33065-7207
17699549       +Dean, Nancy,    2718 Oak Fire Street,    San Antonio, TX 78247-3918
17699550       +Dean, Ringers, Morgan & Lawton, Pa,     201 E. Pine St.,     Ste. 1200,   Orlando, FL 32801-2725
17699551        Dean, Ronald,    1231 CR2801 East,    Mico, TX 78056
17699552       +Dean, Tim,    104 Summer Park Bend,    Cedar Park, TX 78613-2354
17699553       +Dean, William,    PO Box 701885,    San Antonio, TX 78270-1885
17699554       +Deaton, Daniel,    707 Park AVE NE APT 30326-3411
17699555       +Deb, Siddhartha,    1741 8th Ave,,    San Francisco, CA 94122-4706
17699557       +Deboer, Steven,    12135 Dormouse Road,    San Diego, CA 92129-4513
17699559       +Decker, Shawn,    17525 Silver Creek Ct,     Clermont, FL 34714-5825
17699560       +Dederian, Mark,    17701 San Pasqual Valley Road,     Escondido, CA 92025-5301
17699561       +Dee, Dalton,    3440 Mission Bay Blvd,    Apartment 287,     Orlando, FL 32817-5114
17699562       +Deemer, Barry,    100 Temple Grove Drive,     Winter Garden, FL 34787-2520
17699563       +Defa, Scott,    6426 McKinley Lane,    Taylorsville , UT 84129-6806
17699564       +Degeorge, Nick,    1475 Egret St,    Unit 3,    Chula Vista, CA 91913-2730
17699565       +Dehalle, Michael,    1115 N. 10th St.,    Phoenix, AZ 85006-2738
17699566       +Dehaven, Leon,    P.O. Box 23764,    Tempe, AZ 85285-3764
17699567        Dehoyos, Irene,    3723 Azalea Bend,    San Antonio, TX 78223
17699568       +Deichert, Dustin,    3286 E Windsor Dr,    Gilbert, AZ 85296-7390
17699569       +Deiorio, Vic,    14206 Boxdale Street,    San Antonio, TX 78217-1414
17699570       +Deitzler, Edward,    4704 TONOPAH AVE,    SAN DIEGO, CA 92110-3707
17699571       +Del Rio, Eduardo,    1687 via del mesonero,     San Ysidro, CA 92173-1531
17699572       +Del Rio, Joann,    1550 Thousand Oaks,    Apt 1103,    San Antonio, TX 78232-2381
17699573       +Delacruz, Joe,    1661 Montecito Ave,    Deltona, FL 32738-5139
17699574       +Delahaya, Steve,    12207 Stable Ridge Dr,     San Antonio, TX 78249-4636
District/off: 0542-5          User: paezd                  Page 23 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699575       +Delahunt, Kimberly,    16303 Chelsea Place,     Unit Apt. 537,    Selma, TX 78154-1889
17699576       +Delarosa, Wendie,    7162 Webbwood Way,     San Antonio, TX 78250-3454
17699578       +Delaware North,    822-4 Saxon Blvd,    Orange City, FL 32763-8230
17699579       +Delchamps, Lawton,    2660 Forrest Ave. NW, Atlanta, GA 30318,      Atlanta, GA 30318-1176
17699580       +Deleo, Dennis,    6827 N Olin Ave,    Portland, OR 97203-4549
17699581       +Deleon, David,    201 E. Bonner,    San Antonio, TX 78214-2527
17699582       +Delgado, Albert,    8427 Watchtower St,     San Antonio, TX 78254-2446
17699583       +Delgado, Deborah,    2059 Midvale Drive,     San Diego, CA 92105-5107
17699584       +Delgado, Phil,    18503 Sigma Rd,    Suite 109,     San Antonio, TX 78258-4211
17699585       +Delhamer, Brent,    10371 Rue Finisterre,     San Diego, CA 92131-2247
17699586       +Dell, Catherine,    618 Bradford Creek Trl,     Duluth, GA 30096-1400
17699587       +Deloach, Alexander,    1224 E Muriel St,     Orlando, FL 32806-4109
17699588       +Deloach, Denise,    13214 Vista del Mundo,     San Antonio, TX 78216-2248
17699589       +Delong, Caleb,    1655 e university dr. BE 3024,      Tempe, AZ 85281-8471
17699590       +Delozier, Robert,    5888 Amaya Dr,    La Mesa, CA 91942-4126
17699592       +Delta Exploration,    1331 Peabody Ave,     Memphis, TN 38104-3518
17699593       +Demarest, Brian,    746 E Eugie Ave,    Phoenix, AZ 85022-4831
17699594       +Demarest, Kaci,    746 E. Eugie Ave.,,     Phoenix, AZ 85022-4831
17699595       +Demario, Joseph,    18 Birnam Wood,    San Antonio, TX 78248-2429
17699596        Demartino, Sean,    9742 Lake Hugh Dr.,     Gotha, FL 34734
17699597       +Demonaco, Tracy,    5135 Gaylord Drive,     San Diego, CA 92117-1029
17699598       +Dempsey, Mitch,    1840 Rinehart Road,     APT 327,    Sanford, FL 32771-6755
17699599       +Denardo, Matthew,    734 Breakaway Trail,     Titusville, FL 32780-3270
17699600       +Denempont, Geoffrey,    6131 E. Lewis Ave,     Scottsdale, AZ 85257-1963
17699601       +Denham, Anthony d.,    14435 South 48th Street,,      Phoenix, AZ 85044-6427
17699602       +Dennard, Bakari,    420 piney fork lane,     Atlanta, GA 30349-4662
17699603       +Denney, Danielle,    14300 N 83rd Ave APT 2001,      Peoria, AZ 85381-5606
17699604       +Dennis, Chad,    3107 Pemberton Ridge,,     Houston, TX 77025-3766
17699605       +Denogean, Angela,    1935 S. Windsor,,     Mesa, AZ 85204-7045
17699606       +Dental Choice holdings LLC,     10100 Linn Station Road,     Louisville KY 40223-3861
17699607       +Denton, Jamie,    11121 Catarina Ln,    #74,    San Diego, CA 92128-5665
17699608       +Depasqual, Ryan,    2156 Cornerstone Dr,     New Braunfels, TX 78130-9084
17699609       +Deppe, John,    828 agate,    San Diego, CA 92109-1156
17699610       +Derico, Stacey,    206 Misty Grove Drive,     Loganville, GA 30052-9054
17699612       +Derrick, Jessica,    7492 S Francesco Way Apt F201,,      Midvale, UT 84047-4940
17699613       +Derrough, Jarian,    5710 Sagebrush Trl,,     Arlington, TX 76017-1117
17699614       +Desantis, Michael,    3036 Orleans Way North,     Apopka, FL 32703-5919
17699616       +Deshaies, Lorraine,    2863 Burning Log Street,      San Antonio, TX 78247-3854
17699617       +Desloge, Elizabeth H.,     2583 Dellwood Drive,     Atlanta, GA 30305-3517
17699618        Despain, Kelsi,    6127 W Cedar Hill Rd,     West Jordan, UT 84081-3118
17699619       +Detiveaux, Floyd,    319 General Krueger Blvd,      San Antonio, TX 78213-4616
17699620       +Devaney, Billy,    1059 Laurel Grove Ct.,     Suwanee, GA 30024-6975
17699621       +Devaney, William,    1059 Laurel Grove Ct. 30024,,      Suwanee, GA 30024-6975
17699622       +Devereux, Brian,    7966 Mission center ct,     unit F,    san diego, CA 92108-1461
17699623       +Devine, Kristin,    258 Cristy Drive,    Dallas, GA 30157-5163
17699624       +Devno, James,    4827 Castle Rose,    San Antonio, TX 78218-4134
17699625       +Devonis, Zach,    14006 Annhurst Court,     Orlando, FL 32826-3479
17699626        Devries, Edward,    618 Lowell Post Office Road,      Lowell, FL 32663 US
17699627       +Devries, Eric,    5032 Drovers Path,    Saint Hedwig, TX 78152-0089
17699628        Dex Imaging,    PO Box 17299,    Clearwater, FL 33762-0299
17699629       +Dezell, Marshall,    PO Box 1803,    Memphis 38101-1803
17699630       +Di Prinzio, Janet,    14798 Brookstone Drive,     Poway, CA 92064-6471
17699665       +DiSalvo, Ryan A.,    2390 rising Glen Way,,     Carlsbad, CA 92008-2064
17699631       +Dial, Patricia,    2580 Rocky Point Road,     Malabar, FL 32950-4603
17699632       +Dial, Rachel,    206 East South Street,     Apt #4030,    Orlando 32801-3559
17699633       +Diamond, Tina,    P.O.Box 301821,    Escondido, CA 92030-1821
17699634       +Diarse, John,    6413 Mosswood Dr.,,    Monroe, LA 71203-3219
17699635       +Diaz Moore, Laura,    1451 Meadows Connection,      Park City, UT 84098-5931
17699636       +Diaz, Analicia,    965 Yosimite Dr,    Chula Vista, CA 91914-3611
17699637       +Diaz, Angel,    3901 Manatee St,    Orlando, FL 32822-1768
17699638       +Diaz, Desmond,    432 Trade Wind Dr,,    Minneola, FL 34715-5667
17699639       +Diaz, Diane,    3226 Hawks Ridge Point,     Kissimmee 34741-7527
17699640       +Diaz, Felix,    892 Spirea Drive,    Rockledge, FL 32955-8195
17699641       +Diaz, Jana,    13334 Stetson Trl,    San Antonio, TX 78223-5525
17699642       +Diaz, Robert,    2562 W 11780 S,    Riverton, UT 84065-7918
17699643       +Diaz, Ryan,    15037 Quail Valley Way,     El Cajon, CA 92021-2232
17699644       +Dicarlo, Joe,    1645 Ashwood Ave,    Titusville, FL 32796-1613
17699645       +Dickens, James,    6528 Bayboro Court,     Orlando, FL 32829-7606
17699646       +Dickenshied, Scott,    321 E La Diosa,     Tempe, AZ 85282-2233
17699647       +Dickerson, Michael,    20213 North Marquez Dr,      Maricopa, AZ 85138-6422
17699648        Dickey Broadcasting Company,     P.O Box 117199,     Atalnta, GA 30368-7199
17699649       +Dickson, Xzavier,    1083 Jackson Road # C,,     Griffin, GA 30223-3767
17699650       +Dicon dba Private Diagnostic Clinic, PLLC,      PO Box 102359,    Durham, NC 27710-0001
17699651       +Diegel, Lee,    164 diamond view dr,    La Vernia, TX 78121-4778
17699652       +Diem, Jeremy,    4081 Boone Street,    San Diego, CA 92117-4607
17699653       +Diener, Ryan,    8995 Highfield Ave,    La Mesa, CA 91941-5411
17699654       +Dietz Tractor Company,     547 IH 10 east,    Seguin, TX 78155-1421
17699655       +Difilippo, William,    102 Herweck Dr,     San Antonio, TX 78213-3329
17699656       +Diggs, Vontae,    4824 Francisco Ave,,     Downers Grove, IL 60515-2419
17699657       +Dilfer, Trent,    7024 Cielo Azul Pass,     Austin, TX 78732-1643
District/off: 0542-5          User: paezd                  Page 24 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699658       +Dillard Door,    788 E Street,    Mem, TN 38104-6013
17699659       +Dillard, Tiffany,    1561 Deerwood Drive,     Decatur, GA 30030-4517
17699660       +Dillon, Steven,    1921 San Jacinto Cir,     Sanford, FL 32771-6100
17699661       +Dilts, A Eileen,    305 E Yale St,    Orlando, FL 32804-5540
17699662       +Dilworth, Wayne,    345 Redberry Rd,    Seguin, TX 78155-8670
17699663       +Dinneen, Jessica,    202 Minnesota Woods Lane,     Orlando, FL 32824-8683
17699664       +Dinsmore, George,    2692 East Redwood Place,     Chandler, AZ 85286-5010
17699666       +Disandro, Jesse,    417 Screven Avenue,     Savannah, IL 31404-1823
17699667       +Discount Tire,    6708 Guada Coma #102,     Schertz, TX 78154-3247
17699668       +Disharoon, Larry D.,    178 Avendia Alta Mira,     Chula Vista, CA 91914-4602
17699669       +Dishong, Donald,    3477 Cappio Dr,    Melbourne, FL 32940-1315
17699670       +Divila, Marvin,    101 Short Street,    Cibolo, TX 78108-3550
17699671       +Dix, Adrian,    1421 Grand Cayman Drive,     Merritt Island, FL 32952-7214
17699672       +Dixie Pickers,    964 June Rd,    Memphis, TN 38119-3702
17699673       +Dixon, Derrick L.,    1026 Tom Paine dr.,,     Lancaster, PA 17603-9411
17699674       +Dixon, Don,    4355 Cobb Parkway Southeast,     J524,    Atlanta, GA 30339-4657
17699675       +Dixon, Kevin,    275 MEMORIAL SE DR UNIT 510, APT. 510,      Atlanta, GA 30312-2171
17699676       +Dixon, Thomas,    1732 Eldon Ct,    El Cajon, CA 92021-3654
17699677       +Dixon, Tim,    5360 Marengo Ave,    Apt 72,    La Mesa, CA 91942-2128
17699678       +Dixon, Travell j.,    66 NW 165th Street,,     Miami, FL 33169-6010
17699679       +Djakovich, Alyus,    4678 Chateu Dr.,    San Diego, CA 92117-3002
17699680       +Djakovich, Ty,    4678 Chateau Dr,    San Diego, CA 92117-3002
17699682       +Djont/Cmb Buckhead Leasing LLC,     3285 Peachtree Rd,     Atlanta, GA 30305-2420
17699685       +Dobbins, Katherine,    6176 Rocky Top Ave,,     Las Vegas, NV 89110-3926
17699686       +Dobbins, Tim,    1466 S County Road 13,     Orlando, FL 32833-4605
17699687       +Dobry, Kristina,    335 Northlake Blvd,     Apt. 2115,    Altamonte Springs, FL 32701-5249
17699688       +Dobson, Matthew,    1041 Chateug Village Circle,      Hayesville, NC 28904-4788
17699689       +Documation,    4560 Lockhill Selma Rd.,     #100,    San Antonio, TX 78249-2076
17699690       +Documation, Inc. dba Documation of San Antonio,       4560 Lockhill Selma,    Suite 100,
                 San Antonio, TX 78249-2076
17699691       +Document Strategies, Inc,    1235 Old Alpharetta Rd., Suite 110,      Alpharetta, GA 30005-2902
17699692       +Dodd, Jonathan,    5252 Orange Ave #417,     San Diego, CA 92115-6036
17699693       +Dodson, Arthur,    1269 2nd Ave,    Chula Vista, CA 91911-3336
17699694       +Doerr, Ryan,    4531 Santa Cruz Ave,    San Diego, CA 92107-3516
17699695       +Dolan, Ben,    2470 Coggon Road,,    Coggon, IA 52218-9717
17699696       +Dolan, Benjamin,    2470 Coggon Road,,    Coggon, IA 52218-9717
17699697       +Dolce, Francis,    1830 Michigan Ave,    Salt Lake City, UT 84108-1322
17699698       +Dollente, Eldwin,    8275 Gold Coast Drive Unit 7,      San Diego, CA 92126-3688
17699699       +Dollison, David,    15 la mesa,    San antonio, TX 78130-6617
17699700       +Dombek, Marc,    88 Union Ave,,    Memphis, TN 38103-5126
17699701       +Domier, Gina,    104 willow cove,    Cibolo, TX 78108-3274
17699702        Domineck, Victoria,    4705 Southeast 129th St,      Tulsa, OK 74134
17699703       +Dominguez, Daniel,    14682 West Catalina Drive,      Goodyear, AZ 85395-8343
17699704       +Dominguez, Dario,    5103 Duke Field,    San Antonio, TX 78227-4725
17699705       +Dominguez, John,    1352 Montecito Vista,     Alpine, CA 91901-2309
17699706       +Dominguez, Roger,    13232 Bitterroot,    Helotes, TX 78023-4369
17699707       +Dominguez, Ruben,    3406 Copper Point dr,     San Antonio, TX 78259-3609
17699708       +Donahoe, Chris,    725 FM 1103, Unit 619,     Cibolo, TX 78108-2629
17699709       +Donahue, Charles,    9314 Randal Park Blvd,     Orlando, FL 32832-4928
17699710       +Donahue, Dylan M.,    124 long Hill dr,,     Clifton, NJ 07013-2323
17699711       +Donald Hawkins,    680 Executive Drive,     No. 605,    Plano, TX 75074-0208
17699712       +Donley, John,    33993 N 57th Pl,    Scottsdale, AZ 85266-5264
17699713       +Donovan, Brendan,    5 Berwick Way,,    Piscataway, NJ 08854-5112
17699714       +Dooley, John,    7517 E Mariposa Grande Dr,     Scottsdale, AZ 85255-3479
17699715       +Dooley, Nicholas,    7517 E. Mariposa Grande Dr.,,      Scottsdale, AZ 85255-3479
17699716       +Doria, Vincent,    8915 Meridian Oak Ln,     Austin, TX 78744-7973
17699717       +Dorminy, Rick,    177 SE 4th Street,    Satellite Beach, FL 32937-2156
17699718       +Dorosan, Henry,    3074 E Street,    San Diego, CA 92102-2328
17699719       +Doster, Kent,    9106 Jiggitty Dr,    San Antonio, TX 78254-1827
17699720       +Doster, Tommy,    24126 Mateo Ridge,    San Antonio, TX 78261-4502
17699721        Dotson, Connor,    10502 Rocking M Trl,     Helotes, TX 78023-4034
17699722       +Doty, Will,    3996 N Foxhill,    Bartlett, TN 38135-1808
17699723       +Doubletree By Hilton Orlando Downtown,      60 S Ivanhoe Blvd,    Orlando, FL 32804-6441
17699724       +Doubletree By Hilton Salt Lake City Airport,      5151 W Wiley Post Way,
                 Salt Lake City, UT 84116-2832
17699725       +Doubletree Downtown San Antonio,     502 W Cesar E Chavez,     San Antonio, TX 78207-4408
17699726       +Doucette, Mark,    120 Jacobs St.,    San Antonio, TX 78210-1618
17699727       +Dougan, Jessica,    2049 Norcross Dr,    Germantown, TN 38139-4422
17699728       +Dougher, Matt,    11 Alden Avenue NW, Apt. C,     Atlanta, GA 30309-4805
17699729       +Dougherty, Kevin,    10814 Arabian Gate,     San Antonio, TX 78254-5958
17699730       +Dougherty, Mike,    315 Burk Ave,    Ridley Park, PA 19078-2606
17699731       +Dougherty, Patrick,    1440 Hotel Circle North Apt. 488,      San Diego, CA 92108-2932
17699732       +Douglas, Dean,    1892 Liles Lane,    Collierville, TN 38017-0853
17699733       +Douglas, Philicia,    40 Peachtree Valley Road NE,,      Atlanta, GA 30309-1411
17699734       +Dove, Nick,    12625 High Bluff Drive,    Suite 305,     San Diego, CA 92130-2054
17699735       +Dow, Michael,    1337 Napoli St,    Oceanside, CA 92056-1927
17699737       +Dowden, Joseph,    800 S Thompson Rd,    Pine Mountain, GA 31822-4232
17699738       +Dowhan, Sapphire,    3120 E Paradise Lane, 2,     Phoenix, AZ 85032-8225
17699739       +Dowling, James,    484 Homer Ave,    Longwood, FL 32750-6721
17699740       +Down In Front Productions, LLC,     1318 Alford Ave, Suite 201,     Hoover, AL 35226-3161
District/off: 0542-5          User: paezd                  Page 25 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699741       +Downey, Carolyn,    7450 Olivetas Avenue,     Apartment 40,    La Jolla, CA 92037-4924
17699742       +Downey, Da’Sean,    3 Oak st,,    White Plains, NY 10603-2673
17699743       +Downing, Brian,    6113 NW Gause Ave,     Port Saint Lucie, FL 34986-3830
17699744       +Downing, Michael,    3854 E Minton Place,     Mesa, AZ 85215-1721
17699745       +Downs, Nicholas,    14349 Aedan ct.,    Poway, CA 92064-3320
17699746       +Downtown Tempe Authority,     310 S. Mill Ave, Suite A-201,     Tempe, AZ 85281-2834
17699747       +Dr Ricardo Diaz,    4871 Fredericksburg rd,     San Antonio, TX 78229-3627
17699748       +Dr. Jill’s Foot Pads, Inc.,     384 S Military Trail,     Deerfield Beach, FL 33442-3007
17699749       +Dragotta, Jo,    500 Harbour Place Dr., 1115,     Tampa, FL 33602-6742
17699750       +Drake, June,    Po Box 882604,    San Diego, CA 92168-2604
17699751       +Drake, Lauren,    1014 W 6th Pl,    Mesa, AZ 85201-4706
17699752       +Drake, Thomas,    3947 Sequoia St.,    San Diego, CA 92109-6140
17699753       +Drash, Gloria,    27411 Okent Dr,    San Antonio, TX 78260-5145
17699754       +Drennon, Dajaun R.,    45 Oriole Pl,,     Clementon, NJ 08021-5849
17699755       +Drevalas, Brent,    302 Birch Ave Genoa IL60135,,      Genoa, IL 60135-7511
17699756        Driggers, Danny,    1400 Old Mims Rd,     Geneva, FL 32732-8898
17699757       +Dringle, Brandon,    1754 Van Gogh Dr,     Auburndale, FL 33823-2758
17699758       +Drive Marketing dna Drive Fulfillment/DNA Cycling,       8689 S 700 W,   Sandy, UT 84070-2562
17699759       +Drummond, Kurtis,    4848 pin oak park apt225,,      Houston, TX 77081-2275
17699760       +Drzycimski, Jeffrey,    2362 Culloden Cove,     Memphis, TN 38119-7508
17699762       +Duarte, Mario,    550 Park Boulevard,     Unit 2304,    San Diego, CA 92101-7242
17699763       +Duarte, Robert,    6151 Broadway,    San Diego, CA 92114-1950
17699764       +Duarte, Sergio,    547 Hart Drive, #10,     El Cajon, CA 92021-4674
17699765       +Duarte, Thomas,    2233 Victoria dr,,     Fullerton, CA 92831-2135
17699766       +Duby, Brian,    3838 Lockhill Selma,    Apt 1236,     San Antonio, TX 78230-1578
17699767       +Ducharme, Daniel,    8711 Snow Goose,     San Antonio, TX 78245-1397
17699768       +Duckworth, Aaron A.,    1419 eagle crossing drive,,      Orange Park, FL 32065-2556
17699769       +Ducre, Gregory,    10222 64th Ave S.,,     Seattle, WA 98178-2311
17699770       +Dudley, Matthew,    246 Brahan Blvd,    San Antonio, TX 78215-1085
17699771       +Duenas, Noemi,    1720 Malrose Ave #38,     Chula Vista, CA 91911-6549
17699772       +Duenez, Ernest,    4315 Golden Spice,     San Antonio, TX 78222-4851
17699773       +Duff, Elisa,    111 W. Jones,    Apt 605,    San Antonio, TX 78215-1388
17699774       +Duffin, David,    15335 Spring Rock,    San Antonio, TX 78247-1847
17699775       +Duffy, Alicia,    957 North Division Street,     Oviedo 32765-9577
17699776       +Dufrane, Taylor,    1013 Lakeridge Place,     San Ramon, CA 94582-4818
17699777        Duke, Austin P.,    7410 Hillbourn Dr,,     Charlotte, NC 28212 4600
17699778       +Dukes, Roddy,    6335 Scrub Jay,    San Antonio, TX 78240-2266
17699779       +Dulak, Yvonne,    26530 Timberline Drive,     San Antonio, TX 78260-2200
17699780       +Dumac, LLC,    2837 S. 600 W,    Salt Lake City, UT 84115-2924
17699781       +Dumas Sr., Mike,    10504 Angler Ct,    Orlando, FL 32825-7212
17699782       +Dumler, Russell,    8727 Gelvani Grove,     Boerne, TX 78015-4849
17699783       +Dumond, Cortlin,    450 Piedmont Ave Northeast Apt 314,      Atlanta, GA 30308-3428
17699784       +Dunbar, Mark,    75 14th St NE #4210,     Atlanta, GA 30309-7617
17699785       +Dunbar, Michael,    5817 Blake Melrose Dr.,     Orlando, FL 32829-7690
17699786       +Dunbar, Timothy N.,    4832 Aragon Dr,     San Diego, CA 92115-4220
17699787       +Duncan, Bob,    113 Overoaks Place,    Sanford, FL 32771-7165
17699788       +Duncan, Dave,    30610 Horseshoe Path,     Bulverde, TX 78163-2318
17699789       +Duncan, Robert ’Bob’,     75 Savannah Ridge,     Von Ormy, TX 78073-4964
17699790       +Dunham, Bryan,    21739 Hardy Oak #8206,     SAN ANTONIO, TX 78258-2387
17699791       +Dunham, Richard,    10526 Connell Pond,     Schertz, TX 78154-4407
17699792       +Dunker, Jessamen,    3709 Jordan Meadows,     Southaven, MS 38671-8110
17699793       +Dunker, Jessamen T.,    3709 Jordan Meadows CV,,      Southaven, MS 38671-8110
17699794       +Dunn, Benjamin,    2383 Akers Mill Rd SE Apt R14,      Atlanta, GA 30339-2523
17699795       +Dunn, Beth,    750 B Street,    San Diego, CA 92101-8114
17699796       +Dunn, Christopher,    170 Joana Dr,    Fayetteville, GA 30214-7224
17699797       +Dunn, Dennis,    15424 S. 50th Street, #132,     Phoenix, AZ 85044-9141
17699798       +Dunn, Eileen,    12412 Snowdrop Dr,,    Austin, TX 78739-1543
17699799       +Dunn, Gregory,    105 Lakeside Cir,,    Pelham, AL 35124-3975
17699800       +Dunn, James,    6599 Country Bluff Drive,     bartlett, TN 38135-1562
17699801       +Dunn, Michael A.,    9401 Eagle Rdge dr,,     Bethesda, MD 20817-3915
17699802       +Dunn, Summer,    5362 Embarcadero Street,     Taylorsville, UT 84123-4385
17699803        Dunn, Terrell,    968 PULLIAM ST. SW,     Kennesaw, GA 3015
17699804       +Dunn, Tom,    5321 Blackburn Ct,    Oviedo, FL 32765-6171
17699805       +Dunyon, Kevin,    660 N 200 E Apt 5,,     Provo, UT 84606-1720
17699806       +Duran, Andy,    28E Olympia Ct,    Chula Vista, CA 91911-3536
17699807       +Duran, Ernie,    573 Mariposa St,    Chula Vista, CA 91911-2508
17699808       +Duran, Fernando,    3817 Stockman st,     National City, CA 91950-8146
17699809       +Durand, Damian,    9719 Horseshoe Pass,     San Antonio, TX 78254-5835
17699810       +Durham, Melissa,    174 PEACH VALLEY DR,     SAN ANTONIO, TX 78227-4552
17699811       +Durler, Jeff,    45596 Callesito Altar,     Temecula, CA 92592-1306
17699812       +Durnen, Leo,    610 Heavenly Sky,    San Antonio, TX 78260-5302
17699813       +Dussault, Stefanie,    11254 Provencal Pl,     San Diego, CA 92128-3671
17699814       +Dutra, Chase M.,    7301 north meridian street,,      Indianapolis, IN 46260-3622
17699815       +Dvornik, Mark,    52 Aster Street,    Clearwater Beach, FL 33767-1406
17699817       +Dwyer, Terrance,    2447 Old Mounds Road,     Froendship, TN 38034 US 38034-3175
17699818       +Dycus, Christopher,    12506 Glenoak Road,     Poway, CA 92064-3210
17699819       +Dye, Donteea,    989 Monument Rd,,    Jacksonville, FL 32225-7416
17699820       +Dyer, Javier,    750 Anthony Ct,    Lawrenceville, GA 30044-5796
17699821       +Dymond, Bill,    215 North Eola Drive,     Orlando 32801-2028
17699854       +EEG Enterprises, Inc.,    586 Main Street,     Farmingdale, NY 11735-3546
District/off: 0542-5          User: paezd                  Page 26 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699891       +EM Printing, LLC,    3081 Bartlett Corporate Dr.,     Bartlett, TN 38133-8943
17699822       +Eakman, Angela,    600 Lake Drive,    Chuluota, FL 32766-9574
17699823       +Eames, Joanne,    8310 Tuckahoe Court,    Orlando, FL 32829-8545
17699824       +Eames, Tanya,    1402 Brookside PL,    Chula Vista, CA 91913-2825
17699825       +Earl, Brian,    4450 American Way,    Memphis, TN 38118-8401
17699826       +Earl, Malik F.,    900 NE 122nd St.,,    Oklahoma City, OK 73114-9201
17699827       +East Valley Boys And Girls Club,     2602 W. Baseline Rd. Ste #25,     Mesa, AZ 85202-5463
17699828       +Eatmon, Quinterrius,    6128 sperry rd,,     Theodore, AL 36582-4108
17699829       +Ebersbach, Eric,    3485 Premier Drive,     Casselberry, FL 32707-6008
17699830       +Ebersol, Charles,    10866 Wilshire Blvd., 300,     Los Angeles, CA 90024-4350
17699831       +Ebersol, Dick,    147 Prospect St.,    Litchfield, CT 06759-2503
17699832       +Ebert, Louise,    2438 Pine Chase Circle,     St Cloud, FL 34769-6500
17699833       +Eccles, Dane,    4331 Rothberger Way,    San Antonio, TX 78244-3542
17699834       +Eckel, Charles,    6721 State Hwy 123 S,     Stockdale, TX 78160-6916
17699835       +Eckel, Thomas,    12518 Magnolia Spring,     San Antonio, TX 78253-6383
17699836       +Eckel, William,    6721 State Hwy 123 S,     Stockdale, TX 78160-6916
17699837       +Eckert, Robert,    1990 E Minton Dr,    Tempe, AZ 85282-7356
17699838       +Ecklord, Ryan,    239 Center Street,    Apt 257,    San Antonio, TX 78202-0005
17699839       +Eckman, Dale,    8050 Pioneer Oak,    Converse, TX 78109-1618
17699841       +Ecological Consulting Solutions, Inc.,      235 n hunt club blvd,    Suite 202,
                 Longwood, FL 32779-7113
17699842       +Eddleman, Heidi,    1176 Weiner Rd,,    Memphis, TN 38122-1758
17699843       +Edgar, David,    4936 Amador Drive,    Oceanside, CA 92056-4975
17699844       +Edison, Steven,    17556 W. 158th Pl.,    Olathe, KS 66062-3776
17699845       +Edler, Randy,    24207 Big Bear,    San Antonio, TX 78258-7247
17699846       +Edward Lepp dba Leppdesign, LLC,     320 North Shadowwood Drive,     St. Augustine, FL 32086-9126
17699847       +Edwards, Allen M.,    PO BOX 432603 PO BOX,,     Miami, FL 33243-2603
17699848       +Edwards, Bruce,    4621 Steel Dust Ln,    Lutz, FL 33559-6290
17699849       +Edwards, Chris,    1143 Laurel Valley Ct,     Buford, GA 30519-8135
17699850       +Edwards, John,    5122 Blue Ivy,    Bulverde, TX 78163-2375
17699851       +Edwards, Ralph,    4829 50th St,    San Diego, CA 92115-2024
17699852       +Edwards, SaQwan R.,    9223 Portal Dr,,     Houston, TX 77031-2208
17699853       +Edwards, Shane,    512 Raehn St,    Orlando, FL 32806-2234
17699855       +Efron, Barry,    10010 San Pedro Suite 660,     San Antonio, TX 78216-3804
17699856       +Egan, Melanie,    2623 Parsley Dr,    Orlando, FL 32837-6740
17699857       +Egwuekwe, Pamela,    5274 Autumn Forrest Dr,     Memphis, TN 38125-4129
17699858       +Ehlers, Chad,    1682 Canoe Creek Rd,    Oviedo, FL 32766-8528
17699859       +Ehrhart, Steve,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17699860       +Eichberger, Scott,    12318 Sophia Dr,    Poway, CA 92064-2846
17699861       +Eichorn, Bob L.,    375 Muirfield Loop,     Reunion, FL 34747-6409
17699862       +Eide, David,    10949 e reuben circle,    Mesa, AZ 85212-2526
17699863       +Eiermann, John,    463 Meadowood blvd.,     Fern park, FL 32730-2942
17699864       +Eiler, Harrison,    2525 Monogram Avenue,     Long Beach, CA 90815-2415
17699865       +Ekema-Agbaw, Joy,    9334 Threave Lane Apt. 304,,     Memphis, TN 38125-2028
17699866        El-Amin, Tamara,    2048 Winding Trail,     Schertz, TX 78108
17699867       +Eldridge, James,    612 Louvre Dr,    Melbourne, FL 32935-8734
17699868       +Elem, Shermarco,    5375 RAMSEY Road,    MEMPHIS, TN 38127-1626
17699869       +Eletto, Robin,    8100 Nations Way,    Jacksonville, FL 32256-4405
17699870       +Elguira, Irene,    8326 Lake Ben Ave,    San Diego, CA 92119-2628
17699871       +Elior, Inc. dba Aladdin Food Management Services,,      LLC,    16567 Collections Center Drive,
                 Chicago, IL 60693-0001
17699872       +Elizondo, Patrick,    1575 Yosemite Oaks Cir,     San Antonio, TX 78213-1637
17699873       +Ellen, Jeff,    3418 Park West Lane,    San Diego, CA 92117-1052
17699874       +Eller, Josh,    2045 Winchester Cree,    Young Harris, GA 30582-1425
17699875       +Elliott, Benjamin,    1451 County Rd 372,     Uvalde, TX 78801-1261
17699876       +Elliott, Bryen,    1824 W 19th Ave,    Apache Junction, AZ 85120-6981
17699877       +Elliott, Jayrone,    10207 Bancroft lane,,     Frisco, TX 75035-2283
17699878       +Elliott, Marvin,    5016 Thore dr #7,    La Mesa, CA 91942-8186
17699879       +Ellis, Alex,    3439 Advantage Lane,    Jacksonville, FL 32277-3827
17699880       +Ellis, Ashley,    3841 Joest Dr,    3841 Joest Dr,    Memphis, TN 38127-4530
17699881       +Ellis, Brad,    931 Gazania Hill,    San Antonio, TX 78260-4302
17699882       +Ellis, Bridget,    12115 Misty Trl,    Arlington, TN 38002-9908
17699883       +Ellis, Doc,    981 Blanchard Rd,    Memphis, TN 38116-7012
17699884       +Ellis, James,    8014 Blackhawk Pass,    San Antonio, TX 78253-6587
17699885       +Ellison, Gwendolyn,    402 Webb Drive,    Forest Park, GA 30297-2114
17699886       +Elmer, David and Danielle,     746 W 600 N,    Orem, UT 84057-3718
17699887       +Eloi, Dina,    4516 E Vineyard Rd,    Phoenix, AZ 85042-6484
17699888       +Elser, Christian,    1515 N. Markdale,    Mesa, AZ 85201-2417
17699889       +Ely, David,    1199 Pacific Hwy,    Unit 1001,    San Diego, CA 92101-8417
17699890        Em Printing,    2085 Bartlett Corporate Drive,     Bartlett, TN 38133
17699892       +Embassy Suites Atlanta Buckhead,     3285 Peachtree Rd,     Atlanta, GA 30305-2420
17699895       +Embassy Suites San Antonio Landmark,     5615 Landmark Parkway,     San Antonio, TX 78249-4100
17699896       +Embassy Suites San Antonio Riverwalk Downtown,      125 East Houston St.,
                 San Antonio, TX 78205-2247
17699893       +Embassy Suites by Hilton Atlanta Buckhead,      3285 Peachtree Rd NE,    Atlanta, GA 30305-2420
17699894       +Embassy Suites by Hilton South Jordan,      Salt Lake City,    10333 South Jordan Gateway,
                 South Jordan, UT 84095-3954
17699897       +Embly, Margaret,    3624 Nw 91 Lane,    Sunrise, FL 33351-6445
17699898       +Emm, Mylan,    P.O.Box 710321,    San Diego, CA 92171-0321
District/off: 0542-5          User: paezd                   Page 27 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17699899       +Emory Healthcare Marketing,     101 W Ponce de Leon Ave,     4th Floor,    Atlanta, GA 30308
17699900       +Emory Healthcare, Inc. (’EHI’) and,      The Emory Clinic, Inc. (’TEC’),
                 Attn: Dr. Scott D. Boden,     59 Executive Park South- Suite 3047,      Atlanta, GA 30329-2208
17699901        Empire Healthchoice, Inc,     dba Empire Blue Cross and Blue Shield,      Church Street Station,
                 P.O. Box 1407,    New York, NY 10008-1407
17699902       +Encina, Jason,    107 Appleby St.,     San Antonio, TX 78211-1801
17699903       +Encore Event Technologies,     One North Arlington,     1500 West Shure Drive, Suite 175,
                 Arlington Heights, Illinois 60004-1486
17699904       +Enfold I.T.,    435 Lancaster St Ste 350,     Leominster, MA 01453-7320
17699905       +Engard, Katelin,    4032 N Granite Reef Rd,,     Scottsdale, AZ 85251-4921
17699906       +Engel, David,    29125 Hwy 46 West,     Spring Branch, TX 78070-3622
17699907       +England, Gary,    1024 North Kingswood Road,     Kaysville, UT 84037-1534
17699908       +Engle , Justin,    1508 Finchburg st,     Minneola, FL 34715-7818
17699909       +English, Michael,    871 Via Lugano,     Winter Park, FL 32789-1537
17699910       +Engstrand, William,     1505 South Siliverstone Ct.,     Orange City, FL 32763-6256
17699911       +Enos, Scott,    14718,    Eagles Crossing Drive,     Orlando, FL 32837-6923
17699912       +Enright, John,    4052 Apore Street,     La Mesa, CA 91941-7708
17699913        Entercom Atlanta dba WSTR, WZGC, WVEE, WAOK,,       DIG Atlanta,    PO Box 74093,
                 Cleveland, OH 44194-0159
17699914       +Entercom Tennessee LLC,     1835 Moriah Woods Blvd,     Suite 1,    Memphis, TN 38117-7122
17699915       +Episcopo, Peter,    4175 Fenrose Circle,     Melbourne, FL 32940-1255
17699916       +Eppinger, Andrew,    4138 West Misty Willow Lane,      Glendale, AZ 85310-5548
17699917       +Erby, J’Ron,    125 Near ct. Apt. 329,,     Walnut Creek, CA 94596-5676
17699918       +Ericksen, Faith,    124 Eastpark Drive,     Celebration, FL 34747-5022
17699919       +Erickson, Brent,    4687 Limerick,     San Diego, CA 92117-3223
17699920       +Erickson, Dennis,    911 Kidd Island Rd,,     Coeur D Alene, ID 83814-7209
17699921       +Erin, Mary,    15411 Meadow Pass,    College Station, TX 77845-2414
17699922       +Ernst, Michelle,    4314 Amos Pollard,     San Antonio, TX 78253-5079
17699923       +Ervin, Thomas,    6215 Via La Cantera,     Apt 389,    San Antonio, TX 78256-2532
17699924       +Erwin, Brent,    14455 Bushwood Way,     Winter Garden, FL 34787-5374
17699925       +Escobar, Gavin,    21692 Impala ln,,     Huntington Beach, CA 92646-7939
17699926       +Escobedo, Reuben,    12402 Old Stillwater,     San Antonio, TX 78254-6089
17699927       +Escondido Golf Cart Center,     124 Market Place S. #400,     Escondido, CA 92029-1303
17699928       +Escrow.com,    180 Montgomery Street, Suite 650,      San Francisco, CA 94104-4208
17699929       +Espanol, Eddie,    4601 Marion Ave,     Cypress, CA 90630-4231
17699930       +Esparza, Jacob,    6105 E Sienna Bouquet Pl,     Cave Creek, AZ 85331-1590
17699931       +Esparza, Orlando,    Po Box 100537,     San Antonio, TX 78201-8537
17699932       +Esperon, Wilfredo,     4006 Warm Wind,    San Antonio, TX 78253-4103
17699933       +Espinosa, Antonio,     2040 Via Ladeta,    La Jolla, CA 92037-6904
17699934       +Espn Sa,    c/o Ticketmaster LLC,    14643 Collections Center Drive,      Chicago, IL 60693-0001
17699935       +Esquivel, Chasity,     9823 Kenbridge Dr,    San Antonio, TX 78250-3736
17699936       +Esquivel, Pepe,    4030 Briarcrest,     San Antonio, TEXAS 78247-2730
17699937       +Essentia Water, LLC,     18911 North Creek Parkway,,     Ste. 150,,    Bothell, WA 98011-8026
17699938       +Esser, Connie,    1159 West Brookhaven Drive NE,      Atlanta, GA 30319-3010
17699939       +Estopare, Ronald,    10390 Londonderry Ave,     San Diego, CA 92126-3356
17699940        Estrada, Isaac,    5214 Basswood Lane,     Austin, TX 78723-5449
17699941       +Estrada, Letty,    535 W Olmos Dr,     San Antonio, TX 78212-1862
17699942       +Estrada, Luz,    Po Box 29282,    San Antonio, TX 78229-0282
17699943       +Etheridge, Felecia,     100 Commons Rd, Ste 7-304,     Dripping Springs, TX 78620-4400
17699944       +Etheridge, Jarrod,     398 Enterprise-Osteen Rd.,     Osteen, FL 32764-9781
17699945       +Ethridge, Brittany,     8154 W Clara Ln,    Peoria, AZ 85382-5485
17699946       +Etta-Tawo, Amba,    6038 Pavestone drive,,     Powder Springs, GA 30127-9526
17699947       +Eubanks, Mary,    370 Winchester Place,,     Longwood, FL 32779-3367
17699948       +Eubanks, Rodney,    24345 Wilderness Oak,     Apt 5401,    San Antonio, TX 78258-7893
17699949       +Eustis, George,    425 Pierce Ave. #401,     Cape Canaveral, FL 32920-3178
17699950       +Evan Miller,    6701 e, LA salle pl,     Denver, CO 80224-2624
17699951       +Evander, Brian,    600 Alhambra Ave,     Altamonte Springs, FL 32714-7202
17699952       +Evangelist, John,    2669 Eltinge Drive,     Alpine, CA 91901-2240
17699953       +Evans, Aaron,    3311 Falling Oaks Drive,,     Valrico, FL 33596-3334
17699954       +Evans, Ciante,    6717 Beryl Dr,,    Arlington, TX 76002-5468
17699955       +Evans, Jeremy,    215 W Broadview Drive Apt 2701,      San Antonio, TX 78228-2811
17699956       +Evans, Joe P,    395 Lange Road,    Seguin, TX 78155-0889
17699957       +Evans, Josh,    291 Shisler Court,,     Newark, DE 19702-1342
17699958       +Evans, Joshua N.,    9596 egrets landing drive,,      Jacksonville, FL 32257-4102
17699959       +Evans, Kristin,    430 W Bay St,,    Winter Garden, FL 34787-2625
17699960       +Evans, Michael,    949 Oakpoint Circle,     Apopka, FL 32712-3704
17699961       +Evans, Robert,    3609 E. Shapinsay Drive,     San Tan Valley, AZ 85140-5038
17699962       +Evans, Samantha,    539 Parkmont Ct,     San Antonio, TX 78258-4889
17699963       +Evans, Shaun,    726 S 170 W,    Spanish Fork, UT 84660-4747
17699964        Evans, Zach,    1204 Vineland Road,     Winter Garden, FL 34787
17699965       +Eveland, Paden,    19547 E County Road 850N,,     Charleston, IL 61920-8399
17699966        Everest,    P.O. Box 830,    Liberty Corner, NJ 07938-0830
17699967       +Everett Jr, Robert,     200 South Main St.,,    Bridgewater, VA 22812-1134
17699968       +Evitt, Vernon,    11901 W. McDowell Rd., Space #49,      Avondale, AZ 85392-5122
17699969       +Exlines’,    3375 Elvis Presley Blvd,     Memphis, TN 38116-3257
17699970       +ExpandaBrand, Inc,     1005 Alderman Dr. Suite 205,     Alpharetta, GA 30005-8859
17699971       +Express KCS,    440 Wheelers Farm Rd,     Milford, CT 06461-9133
17699972       +Extended Stay America,     11525 N. Community House Rd. Suite 100,      Charlotte, NC 28277-0772
17699973       +EyeKing,    10 HUB Drive Ste 104,    Melville, NY 11747-3522
17699974       +Eytalis, Charles,    860 West Kiowa Avenue,     Mesa, AZ 85210-6752
District/off: 0542-5          User: paezd                  Page 28 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17699975       +Ezechukwu, Danny I.,    625 East Stassney Ln, Apt. 7206,     Austin, TX 78745-4284
17699976       +F F Productions,    14333 Myerlake Circle,     Clearwater, FL 33760-2839
17699977       +F&F Productions,    14333 Myerlake Circle,     Clearwater, FL 33760-2839
17699978        F&W Investments LP - Series 2016,     801 California Street,    Mountain View, CA 94041-1990
17700024        FELDMAN EQUITIES,    P.O. Box 744876,    Atlanta, GA 30374-4876
17699979       +Fabuluje, Olutayo T.,    400 powder horn ct,,     Fort Worth, TX 76108-3785
17699980       +Fadeley, Jennifer,    4340 E Indian School,     21-579,   Phoenix, AZ 85018-9301
17699981       +Faesser, Andrew,    9898 Colonnade Blvd, Apt 2308,,     San Antonio, TX 78230-2251
17699982       +Fahr, Matthew,    5707 Moss Trace,,    Hoover, AL 35244-4142
17699983       +Failace, Frank,    43 Packanack Lake Rd,,     Wayne, NJ 07470-5835
17699984       +Fair, Julie,    1356 Indian Creek Place,     Chula Vista, CA 91915-2259
17699985       +Fair, Meredith,    360 River View Road,    Memphis, TN 38120-2617
17699986       +Fairfield Inn & Suites By Marriott Kingsland,      1319 E. King Ave.,    Kingsland, GA 31548-6831
17699987       +Fajardo, Frankie,    6946 Whispering Pines Road,     Orlando 32824-8965
17699988       +Falgoust, Dudley,    P.O. Box 624,    Helotes, TX 78023-0624
17699989       +Falk, Amy,    9718 Discovery Drive,    Converse, TX 78109-1901
17699990       +Falk, Tony,    2251 Coventry Dr,    Winter Park, FL 32792-2214
17699991       +Falls, Morgan,    4840 Park Avenue,    Memphis, TN 38117-5661
17699992       +Fanchi, Anthony,    311 Stonebrook Trl,    Cleveland, GA 30528-4585
17699993       +Farinholt, Brown,    1102 Archer St,    San Diego, CA 92109-1284
17699994       +Faris, Warren,    15591 Capital port,    San Antonio, TX 78249-1307
17699995       +Farless, Patricia,    2925 De Brocy Way,     Winter Park, FL 32792-4505
17699996       +Farley, Barry,    727 Shane Dr,    DeLand, FL 32720-2306
17699997       +Farley, Markel,    1044 Woodrow Ave,    San Diego, CA 92114-3242
17699998       +Farley, Richard,    7864 Avenida Navidad,     Apt #196,   San Diego, CA 92122-4426
17699999       +Farmer, Daniel,    1101 Birch Ave,    Escondido, CA 92027-3906
17700000       +Farmer, John,    196 Little Rd,    Milledgeville, GA 31061-9421
17700001       +Farmer, Karl,    5137 bellvalle avenue 92117-4002
17700002       +Farmer, Lauren,    1431 Hayne Rd,    Memphis, TN 38119-5924
17700003       +Farrell, Blake,    349 Meadow Trail CV,    Cordova, TN 38018-7310
17700004       +Farrell, Kevin,    209 Lyndhurst Ave,,    Belmont, CA 94002-3711
17700005       +Farris, Chase A.,    40 High St.,,    Elyria, OH 44035-3337
17700006       +Farrow, Kenneth,    2630 Tanglewilde St,,     Houston, TX 77063-3442
17700007       +Fathead,    Ronnie Robeson,   1201 Woodward Ave., 4th Floor,     Detroit, MI 48226-2039
17700008       +Faulk, Jeremy,    128 Cedar Rd.,,    East Palatka, FL 32131-6143
17700009       +Faulk, Marshall,    4635 Yerba Santa Dr,,     San Diego, CA 92115-1034
17700010       +Faulkner, Terry,    4323 Field Oak Rd,    Millington, TN 38053-4399
17700011       +Faustine, Ken,    14617 Bahama Swallow Blvd.,     Winter Garden, FL 34787-6387
17700012       +Fbc Mortgages,    189 S Orange Ave,    Orlando, FL 32801-3254
17700013       +Feagin, Jennifer,    12090 164th CT N,    Jupiter, FL 33478-8297
17700014       +Fearn, Richard,    915 Perry St,    Gainesvile, GA 30501-3434
17700015       +Featherston, Grant,    4917 New Haven R,     San Diego, CA 92117-1930
17700016       +Fechner, Scott,    7334 Bluebonnet Bay,    San Antonio, TX 78218-3122
17700018        FedEx Custom Critical,    P.O. Box 645123,     Pittsburgh, PA 15264-5123
17700017       +Fedex,   942 South Shady Grove Road,     Memphis, TN 38120-4117
17700019       +Feeney, Travis,    1502 foxglove place,,     Richmond, CA 94806-1882
17700020       +Fegley, Christopher,    3617 4th Ave,    #1,    San Diego, CA 92103-4136
17700021       +Fekete, Johnny,    4915 Ranchers Ridge,    San Antonio, TX 78251-4387
17700022       +Fekete, Steven,    6767 W Butler Dr, Apt 152,     Glendale, AZ 85302-5549
17700023       +Felcher, Scott,    2618 Watercrest Ct,    Marietta, GA 30062-7713
17700025       +Feldmayer, Danny,    14382 HWY 51S,    Atoka, TN 38004-7273
17700026       +Feldt, Brent,    7155 Ribbon Creek,    San Antonio, TX 78238-3610
17700027       +Felger, Steve,    535 Barbara Ave,    Solana Beach, CA 92075-1202
17700028       +Feliciano, Victor,    55 Lee Rd 916,    Phenix City, AL 36870-1212
17700029       +Felizardo, Robert,    34 South U Avenue,     National City, CA 91950-2061
17700030       +Felter, Joann,    215 N. Center #507,    San Antonio, TX 78202-2760
17700031       +Felton, DeVozea,    3504 Hideaway Lane,,     Loganville, GA 30052-7867
17700032       +Felts, Kevin,    10212 Chorlton Circle,    Orlando, FL 32832-6166
17700033       +Felts, Tracy,    2868 Amesbury Place NW,     Kennesaw, GA 30144-6075
17700034       +Fennell, Jesse,    4134 Beautyberry Lane Apopka, FL,     Apopka, FL 32712-0004
17700035       +Fenster, Jeff,    1830 Tanglewood Drive,     San marcos, CA 92078-1098
17700036       +Fenwick & West LLP,    Silicon Valley Center,     801 California Street,
                 Mountain View, CA 94041-1990
17700037       +Feraud, Bobbi,    14244 Goodings Ln,    Clermont, FL 34711-8100
17700038       +Ferguson, Courtney,    10331 Fort Davis Trl,     San Antonio, TX 78245-3162
17700039       +Ferguson, Edward,    9056 E Voltaire Drive,     Scottsdale, AZ 85260-4260
17700040       +Ferguson, Eric,    8747 N magnolia,    Santee, CA 92071-4519
17700041       +Fernandez, Carlos,    8442 NW 56 Place,    Gainesville, FL 32653-3802
17700042       +Fernandez, Emilio,    4810 N. Rimhurst Av.,     Covina, CA 91724-1624
17700043       +Fernandez, Jaclyn,    25512 N 121st Ln,    Peoria, AZ 85383-5806
17700044       +Fernung, Lloyd,    12315 caldvis rd,    buda, TX 78610-5230
17700045       +Ferracioli, Josh,    4458 Hamilton St,    Apt #5,    San Diego, CA 92116-3007
17700046       +Ferrante, Monique,    11403 Unbridled,    San Antonio, TX 78245-3818
17700047       +Ferrara, Miguel,    7914 La Mesa Blvd,    #44,    La Mesa, CA 91942-5095
17700048       +Ferraris, Drew,    6919 Dove Roost cv.,    Memphis, TN 38119-6802
17700049       +Ferrel, Gregorio,    2 Berkshire Circle,     Odessa, TX 79765-2218
17700050       +Ferrell, Lori,    2503 Lake Wade Court,    Orlando, FL 32806-4619
17700051       +Ferrer, Joshua,    1343 Morning View Dr #400,     Escondido, CA 92026-4253
17700052       +Ferris, Evan D.,    7711 Rocio St,    Carlsbad, CA 92009-8038
17700053       +Ferryman, Jim,    6 Canterbury Woods,    Ormond Beach, FL 32174-2450
District/off: 0542-5          User: paezd                   Page 29 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17700054       +Fessenden, Michael,    191 Woodhaven Circle E,      Ormond Beach, FL 32174-8011
17700055       +Feuerman, Ashley,    3421 Boundary Street,      San Diego, CA 92104-4330
17700056       +Fick, Hunter,    601 s goodlett st,    Memphis, TN 38111-7503
17700057       +Fidelis Bookkeeping And Payroll Services,       812 N Pacific St,    Unit C,
                 Oceanside, CA 92054-1967
17700058       +Fields, Caroline,    3241 Brook Highland Trace,,      Birmingham, AL 35242-5814
17700059       +Fields, Joy Lynn,    3980 Arden Way NE,      Atlanta, GA 30342-3950
17700060       +Fields, Shay D.,    921 e Claude st,,     Carson, CA 90746-1012
17700061       +Fields, Tony,    2680 Bartlett Blvd,    bartlett, TN 38134-5410
17700062       +Figueroa Jr, Richard,    6435 Red Jacket Drive,      San Antonio, TX 78238-1529
17700063       +Fikes, Bruce,    113 W Huff Ave,    San Antonio, TX 78214-2129
17700064       +Fillmore, Scott,    242 3rd Ave SE,    Atlanta, GA 30317-3302
17700065       +Filmwerks LLC.,    P.O. Box 12348,    Wilmington, NC 28405-0110
17700066       +Filosofos, Sevaste,    181 Chippendale Terrace,      Oviedo, FL 32765-3710
17700067       +Finch, Kenyon,    1486 E 970 N,    Orem, UT 84097-5415
17700068       +Finco.,    24011 Prestigr Dr,    San Antonio, TX 78260-4301
17700069       +Fineagan, Carol,    3922 View Pointe Dr,      Park City, UT 84098-4712
17700070       +Finley, Daryl,    2430 Clifty Rd,    Paris, TN 38242-7788
17700071       +Fiquett, Charles,    952 Wilderness Trail,      New Braunfels, TX 78132-4683
17700072        FireEye,    P.O Box 123063,    Dept 3063,     Dallas, TX 75312-3063
17700073       +Firefighters,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17700074       +Firnschild, Laura,    170 E Trade Winds Rd,      Winter Springs, FL 32708-3521
17700075        First Insurance Funding,    P.O Box 7000,      Carol Stream, IL 60197-7000
17700076       +Fischer, Jason,    2206 Buroak Ridge,     San Antonio, TX 78248-2334
17700077       +Fischer, Richard,    758 Cougar Dr,    Canyon Lake, TX 78133-3395
17700078       +Fisher, Gregory,    11584 Winnebago Ln,      Lusby, MD 20657-2567
17700079       +Fisher, James,    6901 West 84th Street,,      Minneapolis, MN 55438-1126
17700080       +Fisher, Jason Zone,    128 South Kikea Drive,      Los Angeles, CA 90048-3526
17700081       +Fisher, Jeff,    11 Music Circle S,,    Nashville, TN 37203-5715
17700082       +Fisher, Jonathan,    3508 Davenport,    Schertz, TX 78154-2653
17700083       +Fisher, Ned,    11015 Ohio St,    Leesburg, FL 34788-7904
17700084       +Fisher, Stefan,    715 Woodson St SE,     Atlanta, GA 30315-1326
17700085       +Fishman, David,    1319 E. Desert Broom Way,      Phoenix, AZ 85048-5922
17700086       +Fitzgerald, Tara,    17763 Brookfield Circle,,      Orland Park, IL 60467-8533
17700087       +Five Marketing & Management LLC,     925 B Street #603,     San Diego, CA 92101-4628
17700088       +Flaherty, James,    2827 Picadilly circle,      Kissimmee, FL 34747-1637
17700089       +Flake, David,    1267 Avocado Summit Dr,      El Cajon, CA 92019-3633
17700090       +Flanagan, Danny,    11295 Ford rd,    Adkins, TX 78101-3301
17700091        Flanagan, Steve,    4176 S 6580 W,    West Valley City, UT 84128-7423
17700092       +Flanders, Patrick,    1977 White Burch Dr,      Vista, CA 92081-7317
17700093       +Flayler, James,    2804 South Osceola Avenue,      Orlando, FL 32806-5419
17700094       +Fleet, Sd,    c/o Ticketmaster LLC,    14643 Collections Center Drive,       Chicago, IL 60693-0001
17700095       +Fletcher Group, LLC,    8120 S. Madison St.,      Burr Ridge, IL 60527-5854
17700096       +Fletcher, David,    1847 Rush Crk,    Canyon Lake, TX 78133-5992
17700097       +Fletcher, Kyle,    7045 Crestlake Drive,      Orlando, FL 32819-7409
17700098       +Flinn Broadcasting dba KXHT-FM;WHBQ-FM;WIVG-FM;,       WHBQ-AM,   6080 Mt. Moriah Road EXT,
                 Memphis, TN 38115-2645
17700099       +Flippo, Rachael,    1623 FM 2538,    Seguin, TX 78155-8599
17700100       +Flood, Daniel,    2366 Ridge ave,    Clermont, FL 34711-8531
17700101       +Flood, William,    13503 Magnolia Brk,     San Antonio, TX 78247-6523
17700102       +Flores, Del,    150 Candelaria,    Helotes, TX 78023-4711
17700103       +Flores, Dolores,    2706 L Avenue,    National City, CA 91950-7537
17700104       +Flores, Iris,    724 Alvin st.,    San Diego, CA 92114-1818
17700105       +Flores, J’,    704 W. TEMPLE STREET,    CHANDLER, AZ 85225-4301
17700106       +Flores, Jacob,    2029 Brisbon St.,,    Royse City, TX 75189-0329
17700107       +Flores, James,    704 Brooks Avenue,    Schertz, TX 78154-1943
17700108       +Flores, Manny,    113 National Blvd,    Apt A,     Universal City, TX 78148-4454
17700109       +Flores, Raul,    7614 Redrock Vista,    San Antonio, TX 78250-5285
17700110       +Florida Citrus Sports Events Inc.,     One Citrus Bowl Place,     Orlando, FL 32805-2459
17700111        Florida Department of Revenue,     Mark Hamilton,     P.O. Box 6668,    Tallahassee, FL 32314-6668
17700112       +Florida Medical Distributors, LLC,     123 Barrier Isle Drive,      Ormond beach, FL 32176-2243
17700113       +Flowers, Aaron,    2292 South Minneola Lane,      Gilbert, AZ 85295-0501
17700114       +Flowers, David,    3685 Co Rd 124,    Runge, TX 78151-4161
17700115       +Floyd, David,    2308 Lynette Cr.,    Tupelo, MS 38801-6445
17700116       +Floyd, Kennedy,    2283 W Airport Blvd,      Stanford FL 32771-3003
17700117       +Floyd, Kenny,    2283 w Airport Blvd,     W,    Sanford, FL 32771-3003
17700118       +Floyd, Ladd,    148 West Main Street,     Cartersville, GA 30120-3568
17700119       +Flugel, Donald,    1275 Pemberton Trail,      Malabar, FL 32950-6815
17700120       +Fluharty, Roy,    3633 E Osceola Rd,    Geneva, FL 32732-9408
17700121       +Flying V Group,    2051 Placentia Ave.,      Costa Mesa, CA 92627-3405
17700122       +Flynn, Warren,    1390 Cepheus Ct,    Merritt Island, FL 32953-3170
17700123       +Fnf,    1655 King Arthur Circle,    Maitland, FL 32751-5817
17700124       +Fogel, Sara,    4540 Wilson Ave,    #201,     San Diego, CA 92116-5007
17700125       +Foley, Amanda,    27374 Anselmo Way,    Temecula, CA 92591-4408
17700126       +Foley, Mark,    1485 N Ellison Dr,    San Antonio, TX 78251-4001
17700127       +Foley, Scott,    521 Friar Rock Way,    Schertz, TX 78108-2317
17700128       +Folk, Nick,    4951 Nashwood Ln,,    Dallas, TX 75244-7738
17700129       +Folkerts, Brian M.,    2035 SW RANDOLPH AVE.,,      Topeka, KS 66604-3161
17700130       +Folston, Tarean,    1450 Victoria blvd,,      Rockledge, FL 32955-4312
District/off: 0542-5          User: paezd                   Page 30 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17700131       +Fong, Gilbert,    1996 Mountain Creek Dr,,      Stone Mountain, GA 30087-1018
17700132       +Fontenot, Justin,    410 Rill Crest Court,      Alpharetta, GA 30022-5071
17700133       +Fontenot, Mark,    4531 Avenida Privado,     Oceanside, CA 92057-7736
17700134       +Fontes, Raul,    318 Surrey Dr,    Bonita, CA 91902-2325
17700135       +Fonua, Benetton M.,    Sonesta ES Suites Memphis,      6141 Old Poplar Pike,
                 Memphis, TN 38119-4707
17700136       +Foot Management, Inc.,    7201 Friendship Rd.,      Pittsville, MD 21850-2039
17700137       +For Bare Feet,    Attn: Kelly Baugh,     1201 S. Ohio Street,    Martinsville, IN 46151-2914
17700138       +Forbes, Luke,    1016 Conley Dr,    Oviedo, FL 32765-7049
17700139       +Forbis, Chris,    3180 Carrier Street,     Memphis, TN 38116-2480
17700140       +Ford Insurance Agency,    2 Harold Dow Highway,      Eliot, Maine 03903-2099
17700141       +Ford, Dontez,    934 Etna St,,    Mc Kees Rocks, PA 15136-3332
17700142       +Ford, Kathryn,    4191 Mt Everest Blvd,     San Diego, CA 92111-2626
17700143       +Ford, Sarah,    4217 Melissa Way,,    Birmingham, AL 35243-5337
17700144        Ford, Sheryl,    9941 Theresa Ln,    Santee, CA 92071-1513
17700145       +Ford, Steve,    3275 Madison Ave,    San Diego, CA 92116-4450
17700146       +Ford, Susan,    6522 E Portia Circle,     Mesa, AZ 85215-0703
17700147       +Forester, Brennan,    9300 S. Redwood Rd #1622,      West Jordan, UT 84088-6650
17700148       +Forester, John,    1633 Canterburg Cir,     Casselberry 32707-4615
17700149       +Forrest Jr., Riley,    PO Box 1525,     Cordova, TN 38088-1525
17700150       +Forrest, Jeffrey,    221 Circle Drive,     Maitland, FL 32751-6456
17700151       +Forsyth, Rich,    4636 Sinclair Road,     San Antonio, TX 78222-2039
17700152       +Fortenberry, Joesph,    2300 West San Angelo Street,      Apt 1051,    Gilbert, AZ 85233-2222
17700153       +Forth, Andrea,    2532 Dakota Trail,     Casselberry, FL 32730-3004
17700154       +Fortier, Michael,    520 Naples St,     Unit 2,    Chula Vista, CA 91911-1828
17700155       +Fortner, Tim,    P.O. Box 633,    Ellendale, TN 38029-0633
17700156       +Fosnes, Cavan,    110 Barboro Alley Apt 201, Box #1,      Memphis, TN 38103-2475
17700157       +Foster, Ed,    631 Northlake Dr.,    New Braunfels, TX 78130-2691
17700158       +Foster, Jesse,    5775 Spur Ave,    Oceanside, CA 92057-5715
17700159       +Foster, Travis,    6291 Quail Glen Court APT #307,      Bartlett, TN 38135-1295
17700160       +Fouch, Ronald,    30 Orange Street #A405,,      Salt Lake City, UT 84116-3941
17700161        Foundation for Orange County Public Schools,       Attn: Kathleen Wright,    OCPS Foundation,
                 455 W. Amelia St. Suite 901,       Orlando, FL 32801
17700162       +Fountain, Victoria,    1903 Murray Hill Lane,      Albany, GA 31707-3217
17700163       +Fournier , Kristin,    12808 Claire Drive,      Poway, CA 92064-5825
17700164       +Foust, Boyd,    229 N. McLean,    Blvd,    Memphis, TN 38112-5318
17700165       +Fowler, Dave,    1157 Clegorn Way,    Alpine, CA 91901-2907
17700166       +Fowler, Kari,    4532 Southampton St.,     San Diego, CA 92117-4032
17700167       +Fowler, Timothy,    820 W G Street,     San Diego, CA 92101-5934
17700168       +Fowlkes, Greg,    715 E Livingston ST,     Orlando, FL 32803-5711
17700169       +Fox 13 - Memphis,    485 S. Highland,     Memphis, TN 38111-4398
17700170        Fox 5 San Diego,    KSWB-TV,    P.O Box 749011,     Los Angeles, CA 90074-9011
17700171       +Fox Sports Properties,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17700172       +Fox, Erik,    112 Mangano Circle,    Encinitas, CA 92024-2735
17700173       +Fox, Paul,    2530 Citrus Tower Blvd.,     Apt 18302,    Clermont, FL 34711-6961
17700174       +Fox, Tracy,    5955 arboly st.,    San Diego, CA 92120-3701
17700175       +Fradin, Nancy,    20040 N Hearthstone Dr,     Surprise, AZ 85374-4922
17700176       +Franck, Kent,    902 Kitty Hawk Rd,     ste 170-111,    Universal City, TX 78148-3825
17700177       +Franckowiak, Cole,    PO Box 1,    Saint Hedwig, TX 78152-0001
17700178       +Franco, Enrique,    3734 Forsythia,     San Antonio, TX 78261-2883
17700179       +Frank, Ciara,    9759 Lutheran Way,     Santee, CA 92071-1529
17700180       +Frank, Robert,    4519 Star Grove,    San Antonio, TX 78259-2373
17700181        Frank, Stephen,    3839 Santa Cruz,,     San Diego, CA 92107
17700182       +Frank, Steve,    3839 Dixon Place,,     San Diego, CA 92107-3740
17700183       +Franklin, Cheryl,    13507 Magnolia Brook,      San Antonio, TX 78247-6523
17700184       +Franklin, Donna,    6050 Brunswick Rd.,     Lakeland, TN 38002-6945
17700185        Franklin, Kelley,    4838 Orange Beach,,     Orange Beach, AL 36561
17700186       +Franklin, Ken,    2002 S. Pacific St,     Oceanside, CA 92054-5852
17700187       +Franks, Chuck,    150 Kensington Way,     Royal Plm Beach 33414-4314
17700188       +Frannicola, Keith,    1383 Fayetteville Drive,      Spring Hill, FL 34609-4922
17700189       +Franzone, Philip,    506 Pueblo Vista,     San Antonio, TX 78258-3112
17700190       +Frazier, Jason,    7963 sully drive,     Orlando, FL 32818-8713
17700191       +Frazier, Ljoshua M.,    1400 S Splash Dr,,      Fayetteville, AR 72701-2004
17700192       +Frederick, David,    240 MASSACHUSETTS WOODS LANE,      ORLANDO, FL 32824-8682
17700193       +Fredricks, Oliver,    7944 Sitio Solana,     Carlsbad, CA 92009-9526
17700194       +Freedman, Kevin,    3028 Laguna Street,,     San Francisco, CA 94123-3561
17700195       +Freeman, Glenn,    7403 Ashlyn Drive,     Olive Branch, MS 38654-1346
17700196       +Freeman, Jack,    1895 Knollcrest Dr,,     Clermont, FL 34711-5116
17700197       +Freeman, KeShun,    132 Poplar Circle,,     LaGrange, GA 30241-2559
17700198       +Freeman, Maureen,    109 marsh creek cove,      Winter Springs, FL 32708-6182
17700199       +Freeman, Penny,    11631 Hidden Terrace,     San Antonio, TX 78245-4447
17700200       +Freeman, Robert,    P.O. Box 340662,     Ft Sam Houston, TX 78234 US 78234-0662
17700201       +Freese, Teena,    6897 Cartwright Street,     San Diego, CA 92120-1024
17700202      #+Freeze Jr, Danny,    3003 Highlands Circle,,      Oxford, MS 38655-6204
17700203       +Freiman, Amber,    237 Del Mesa Street,     Oceanside, CA 92058-7902
17700204       +French, Christian L.,    1050 Wildcat Dr.,      Kingsland, GA 31548-6100
17700205       +French, Dan,    3602 Woodlands Dr SE,,     Smyrna, GA 30080-8414
17700206       +Fresenius Medical Care,    6708 biscay bay,      san antonio, TX 78249-2573
17748718       +Fresh Concepts, LLC,    49 Research Drive,      Milford, CT 06460-2864
District/off: 0542-5          User: paezd                   Page 31 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17700207       +Frick, Timothy,    8275 Station Village Lane,      Unit 3201,    San Diego, CA 92108-6579
17700208       +Friedman, Darcy,    3570 Overpark Road,     San Diego, CA 92130-1825
17700209       +Friel, Dona,    9824 Caminito Bolsa,     San Diego, CA 92129-2804
17700210       +Fristoe, Karrie,    25911 Echo Mountain,     San Antonio, TX 78260-6288
17700211       +Fritz Martin Management, LLC,     PMB #335 - 8550 W. Charleston Blvd.,      Suite 102,
                 Las Vegas, NV 89117-9086
17700212       +Fritz, Luke,    204 East Nepessing Street,,     Lapeer, MI 48446-2316
17700213       +Fritz, Sandy,    204 E Nepessing St.,,     Lapeer, MI 48446-2316
17700214       +Froelick, Thomas,    1851 Cr 326,    Adkins, TX 78101-2660
17700215       +Froese, Kevin,    174 Greenlawn Dr,    San Antonio, TX 78201-2809
17700216       +Front Office Staff Family,     c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17700217       +Frost, Isaac,    1585 Kennesaw Dr,    Clermont, FL 34711-6872
17700218       +Frost, Kris,    251 Chapel Hill Dr.,,     Prosper, TX 75078-8623
17700219       +Frost, Patrick,    100 West Houston Street,     San Antonio, TX 78205-1414
17700220       +Frost, Samantha,    6140 Savage Street,     Saint Cloud, FL 34771-8540
17700225       +Fry’s Food,    500 S 99th Ave,    Tolleson, AZ 85353-9700
17700221       +Fry, Anthony,    13516 East Lakeview Road,     Lakeside, CA 92040-4818
17700222       +Fry, David,    10 Antigua Ct,    Coronado, CA 92118-3318
17700223       +Fry, Elliott,    2422 Wistful Way,,    Marietta, GA 30066-8731
17700224       +Fry-Macneil, Brandi,    715 Tamarron Pkwy SE,      Atlanta, GA 30339-6706
17700226       +Fuchs, Alex,    1891 Jamaica Way,    Vista, CA 92081-7000
17700227       +Fugate, Randy,    12900 E Loop 1604 N,     Apt 537,    Universal City, TX 78148-3175
17700228       +Fulginiti, John,    230 Lynn St,    Oviedo, FL 32765-7485
17700229       +Fulks, Randy,    1136 W 11th Ave,    Escondido, CA 92025-3806
17700230       +Fullard, Trina,    4243 Bright Road,     Charlotte 28214-8998
17700231       +Fuller, Tony,    3425 E Wayland Drive,     Phoenix, AZ 85040-3872
17700232       +Fulmer, Logan,    2782 Hester ave se,     Unit A,    Palm Bay, FL 32909-7687
17700233       +Fulton, Jason,    211 Blake Terrace 31088-2047
17700234       +Fulton, Lynn,    8885 Patches Cove,    Bartlett, TN 38133-3801
17700235       +Fund, Steve,    14777 La Rinconada Dr,     Los Gatos, CA 95032-1723
17700236       +Funk, Nellie,    8903 Irving Hill,    Boerne, TX 78015-4492
17700237       +Funk, Paige,    7524 Belted Kingfisher Way,     Winter Garden, FL 34787-9037
17700238       +Funke, Russ,    8700 E. University Dr., Lot 807,      Mesa, AZ 85207-6800
17700239       +Fuoss, Nicholas,    644 West 3600 South,     Riverdale, UT 84405-1726
17700240       +Furey, Sarah,    11906 Casa Nueva,    X,    San Antonio, TX 78233-6422
17700241       +Furmanski, Joseph,    6605 N. 93rd Ave. Unit 1013,,       Glendale, AZ 85305-3178
17700242       +Furtado, Thomas,    4420 Estrella Avenue,     Apt 8,    San Diego, CA 92115-4630
17700243       +Fusco, Frank,    2416 SE 29th ST,    Ocala, FL 34471-0706
17700244       +Fusco, Patrick,    5841 arboles st,    san diego, CA 92120-3721
17700245       +Futch, Michael,    679 Canadice Ct,    Winter Springs, FL 32708-5521
17700246       +G De Araujo, Diego,    76 Island Crest Cir,     Memphis, TN 38103-5821
17700247       +G Torres Lll, Baldemar,    5123 Timber Gale Street,       San Antonio, TX 78250-4304
17700248       +G&G Outfitters Inc.,    4901 Forbes Blvd,     Lanham, MD 20706-4414
17700402       +G-III Apparel Group, Ltd.,     512 7th Avenue, 27th Fl,      New York, NY 10018-0846
17700249       +G.J. Gardner Homes,    317 Sandy Shoal,     Boerne, TX 78006-1967
17700388       +GHP Media,    475 Heffernan Drive,    West Haven, CT 06516-4151
17700564       +GRAVITY Sports Marketing,     Post Office Box 614,     Edwards, CO 81632-0614
17700250       +Gaarder-Feingold, Liam,    750 Marsolan Ave.,      Solana Beach, CA 92075-1949
17700251       +Gabbart, Gary,    10026 Regal Point,     San Antoniosan Anton, TX 78254-6167
17700252       +Gabourie, Matthew,    25019 Buttermilk Lane,      San Antonio, TX 78255-2335
17700253       +Gadson, Nicolas,    1830 Winnepeg Cir,,     Bessemer, AL 35022-5812
17700254       +Gaffney, Robert,    210 Milford Point Rd,     Merritt Island, FL 32952-2589
17700255       +Gage, Christina,    13021 Shenandoah Dr.,     Lakeside, CA 92040-3333
17700256       +Gahagan, Robert,    PO Box 608,    Bryson City, NC 28713-0608
17700257       +Gahary, Jacques,    4902 East Everett Drive,      Scottsdale, AZ 85254-2257
17700258       +Gain, Romeo,    9450 Mira Mesa Blvd,     Suite C, #313,     San Diego, CA 92126-4850
17700259       +Gaines, Justin,    13284 w. Gelding cir.,     Surprise, AZ 85379-6407
17700260       +Gaitan, Gina,    9839 Placid Bay,    San Antonio, TX 78245-9594
17700261       +Galan, David,    1215 Sims Avenue,    San Antonio, TX 78225-2234
17700262       +Galan, Evangelina,    631 E Rector,    San Antonio, TX 78216-5811
17700263       +Galan, Felix,    3306 Collin Cove,    San Antonio, TX 78253-5699
17700264       +Galaxy Not Sold, Ticket,     c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17700265       +Galaxy Productions LLC,    9619 Nona Kay Dr.,      San Antonio, TX 78217-4524
17700266       +Galbiso, Darren,    3993 Tambor Rd,    San Diego, CA 92124-3407
17700267       +Galbiso, Viola,    10768 Avenida Playa Veracruz,      San Diego, CA 92124-4105
17700268       +Gale, David,    9540 E Brainerd Rd,    Chattanooga, TN 37421-4801
17700269       +Gale, Keith,    13730 Walcott Avenue,     Orlando, FL 32827-7413
17700270       +Gale, Nathan,    2646 NW. 68th Ave.,     Gainesville, FL 32653-1506
17700271       +Galindo, Fabien,    503 Parkmont Ct,     San Antonio, TX 78258-4889
17700272       +Galindo, Ryan,    4059 Miho,    San Antonio, TX 78223-3822
17700273       +Gall Carrizosa, Valeria,     45 Connoley Circle,     Chula Vista, CA 91911-5123
17700274       +Gall, Jon,    1776 Pepper Villa Drive,     El Cajon, CA 92021-1214
17700275       +Gallego, Sergio,    1395 hidden springs place,      chula vista, CA 91915-1512
17700276       +Gallegos, Nathan,    2216 Mountain Ridge Rd,      Chula Vista, CA 91914-2002
17700277       +Gallo, Leonard,    435 Whispering Willow Dr,      Unit D,    Santee, CA 92071-6934
17700278       +Galvan, Eddie,    6838 Indian Lake Dr,     San Antonio, TX 78244-1613
17700279       +Gamin, Bert,    1049 Julia Drive,    Melbourne, FL 32935-4210
17700280       +Gannon, David,    11888 Caminito De Las Missiones,      San Diego, CA 92128-3342
District/off: 0542-5          User: paezd                  Page 32 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700281       +Gannus, Bill,    1955 Young Ave,    Memphis, TN 38104-5644
17700282       +Ganz, Wayne,    4960 South Gilbert Road #1-210,     Chandler, AZ 85249-6011
17700283       +Garber, Kayla,    937 Hemingway Drive,    Deltona, FL 32725-7315
17700284       +Garcia Jr, Henrique,    7715 Meadow Green,     San Antonio, TX 78251-1422
17700285       +Garcia, Beth,    4527 Rueda Drive,    San Diego, CA 92124-2214
17700286       +Garcia, Brandon,    Pod Box 1932,    George West, TX 78022-1932
17700287       +Garcia, Brian,    6150 Roft Road,    San Antonio, TX 78253-9261
17700288       +Garcia, Carlos,    120 Honeysuckle Ln,    San Antonio, TX 78213-2525
17700289       +Garcia, Dominique,    4975 Dare Lane,,    San Antonio, TX 78217-1271
17700290       +Garcia, Eddie,    222 E Houston st,    Apt1003,    San Antonio, TX 78205-1803
17700291       +Garcia, Edgar,    1438 Trailwood Ave,    Chula Vista, CA 91913-2966
17700292       +Garcia, Edward,    Po box 276608,    San Antonio, TX 78227-6608
17700293       +Garcia, Elias,    2390 Shelter Island Dr,     San Diego, CA 92106-3129
17700294       +Garcia, Eric,    7755 Eckhert Rd,    Unit 103,    San Antonio, TX 78240-3169
17700295       +Garcia, Erika,    1207 Monterey Ave,    Chula Vista, CA 91911-3711
17700296       +Garcia, Isaiah,    11011 Anarbor Field,    San Antonio, TX 78254-1880
17700297       +Garcia, Jesse,    615 Cedar St.,    San Antonio, TX 78210-1216
17700298       +Garcia, Joey,    7225 Windover Way,    Titusville 32780-7555
17700299       +Garcia, Jonathan,    2014 Mission Eagle,     San Antonio, TX 78223-3559
17700300       +Garcia, Kim,    8380 w emile zola #6133,     peoria, AZ 85385-2045
17700301       +Garcia, Krista,    824 CR 375,    san antonio, TX 78253-6812
17700302       +Garcia, Marco,    122 Whitman Avenue,    San Antonio, TX 78211-4321
17700303       +Garcia, Michael,    1171 Roosevelt Ave.,     Salt Lake City , UT 84105-2539
17700304       +Garcia, Raymond,    330 Luckey Road,    Lytle, TX 78052-3648
17700305       +Garcia, Robert,    10527 Perrin Beitel Road,     C208,   San Antonio, TX 78217-3127
17700306       +Garcia, Roger,    361 L Street 91911-1207
17700307       +Garcia, Ronda,    7465 E. Hampton Ave,    Mesa, AZ 85209-3328
17700308       +Garcia, Salvador,    5506 Spring Walk,    San Antonio, TX 78247-1861
17700310       +Garcia-Silva, Adrian,    157 W Olive Drive,     San Ysidro, CA 92173-2605
17700309       +Garcias, Jan,    1211 long Oak Way,    Sanford, FL 32771-7267
17700311       +Gardner, Austin,    287 S Holmes St,    Memphis, TN 38111-4522
17700312       +Gardner, Cole,    1701 N Lois Ave,,    Tampa, FL 33607-2352
17700313       +Gardner, Emma,    7150 Shoreline Dr Unit 3101,     San Diego, CA 92122-4913
17700314       +Gardner, Ja’Quan O.,    3455 Zaccaria Way,,     Stockton, CA 95212-2744
17700315       +Gardner, Timothy J.,    5213 Staughton Drive,,     Indianapolis, IN 46226-2253
17700316       +Gardner, Valerie,    1510 Sangamon Ave,    Spring Valley, CA 91977-4645
17700317       +Garduno, Anna,    6540 W 85th Pl,,    Crown Point, IN 46307-8151
17700318       +Garibay, Robert,    15097 pawnee road,    apple valley, CA 92307-1896
17700319       +Garner, Jeff,    9661 Stonecrest Blvd.,    San Diego, CA 92123-5414
17700320       +Garner, Jeffrey,    142 Sylvan Oakes Dr.,,     Hollidaysburg, PA 16648-2902
17700321       +Garnica, Luis,    P.O.Box 635314,    San Diego, CA 92163-5314
17700322       +Garofalo, Sarah,    Po Box 2896,    Canyon Lake, TX 78133-0015
17700323       +Garrant, Tracey,    234 S Aberdeen Circle,     Sanford, FL 32773-7351
17700324       +Garrett, Josh,    3725 Appleseed Road,    West Valley City, UT 84119-7301
17700325       +Garrett, Steve,    4063 Charles St.,    La Mesa, CA 91941-7518
17700326       +Garrido, Fernando,    11430 Winters Edge,     San Antonio, TX 78253-9212
17700327       +Garrido, Michael,    5335 Tribune Dr.,    Orlando, FL 32812-8219
17700328       +Garris, Ira,    602 Burdette Ave,    Memphis, TN 38127-8914
17700329       +Garro, Paul,    1403 N. St. Marys St.,,    San Antonio, TX 78215-1740
17700330        Garver, Zachary,    2220 Bexley Dr,    Tavares, FL 32778-5763
17700331       +Garvin, Terence D.,    8120 Cleary Blvd,,     Fort Lauderdale, FL 33324-1372
17700332       +Gary, Daniel,    3311 Monarch,    San Antonio, TX 78259-2352
17700333       +Garza, Alma,    4307 Rustic Wagon,    San Antonio, TX 78253-5763
17700334       +Garza, James,    2218 Juniper Hill,    San Antonio, TX 78245-1783
17700335       +Garza, Natalie,    10122 Winton Park,    San Antonio, TX 78250-5184
17700336       +Garza, Phil,    15610 Bluff Springs,    San Antonio, TX 78247-2934
17700337       +Garza, Rogelio,    7914 Oval Meadow,    SAN ANTONIO, TX 78244-2245
17700338       +Garza, Roger,    10962 Rustic Spoke,    San Antonio, TX 78245-3243
17700339       +Garza, Sandra,    6103 Forest Timber,    San Antonio, TX 78240-3357
17700340       +Garza, Sarah,    3742 Fiesta Tr,    San Antonio, TX 78245-2374
17700341       +Garza, Stephen,    1718 Autumn Woods Street,     San Antonio, TX 78232-4713
17700342       +Gaschler, Brett,    1838 Colton Dr,    Orlando, FL 32822-4618
17700343       +Gast, Sabrina,    5705 Vine Ridge Dr Nashville,,     Nashville-Davidson, TN 37205-1323
17700344       +Gates, DeMarquis,    6141 Poplar Pike,,    Memphis, TN 38119-4707
17700345       +Gatewood, Paul,    1381 SHELTER ROCK RD,     Orlando, FL 32835-8036
17700346       +Gaudi, Justin,    23524 Seneca Ridge Ct,     Christmas, FL 32709-8701
17700347       +Gault, Donavon,    100 Keats Dr,    Apt 234,    Spartanburg, SC 29301-4917
17700348       +Gause, Quentin J.,    207 Willowen Drive,,     Rochester, NY 14609-3234
17700349       +Gauthier, Ray,    3576 Highland Drive,    Carlsbad, CA 92008-2526
17700350       +Gawley, Kyle,    202 avenida marguarita,     oceanside, CA 92057-6750
17700351       +Gayden, David,    2564 Appling Rd. #107,     Memphis, TN 38133-5091
17700352       +Gazaway, Jeffrey,    1780 Kettner Blvd,    Unit 311,    San Diego, CA 92101-2553
17700353       +Gazzaway, John,    7326 Canopus Bow,    San Antonio, TX 78252-2251
17700354       +Gearhart, Ron,    850 Camino Del Sol,    Chula Vista, CA 91910-6659
17700355       +Geier, Flint,    3477 Landen Pine Ct NE,     Atlanta, GA 30305-3781
17700356       +Geiger, Bryan,    1253 E Evergreen st,    Mesa, AZ 85203-5710
17700357       +Gellerman, Jacob,    165 E 89th Street, Apt. 3F,     New York, NY 10128-2640
17700358       +Gelvin, Eric,    5475 S. Cardinal St,    Gilbert, AZ 85298-8477
17700359       +Gennesy, Avery T.,    7869 Ellen Drive,,     Southaven, MS 38671-6507
17700360       +Gentry, Mason G.,    2528 Tumbleweed Way,,     Frisco, TX 75034-4658
District/off: 0542-5          User: paezd                  Page 33 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700361       +Gentry, Shannon,    895 Lormann Circle,    Longwood, FL 32750-3243
17700362       +George, Ashley,    3267 Don Valley Drive,    38133,    BARTLETT, TN 38133-2682
17700363       +George, Cathy,    12884 Lower River Blvd,    Orlando, FL 32828-9010
17700364       +George, Jeff,    2738 E 2880 S,   Salt Lake City, UT 84109-2029
17700365       +George, Michael,    117 Grant Ct,    San Marcos TX 78666-2357
17700367       +Georgia Officials Association,    3320 Thompson Mill Rd.,     Buford, GA 30519-5441
17700369       +Georgia State University Athletics /,     Georgia State University Stadium,     755 Hank Aaron Dr.,
                 Atlanta, GA 30315-1120
17700371       +Georgia State University Department of Athletics,      University System of Georgia,
                 125 Decatur Street SE,    Atlanta, GA 30303-3201
17700370        Georgia State University dba GSU Panther Dining,       55 Gilmer Street Room 318,
                 Atlanta, GA 30303
17700373       +Geraci, Michael,    12203 maurer ranch,    San Antonio, TX 78253-6389
17700374       +Gerber, Bert,    2100 North Ronald Reagan Blvd suite 1056,     Longwood, FL 32750-3530
17700375       +Gerch, Brett,    9122 Round Hill Dr,,    Lincoln, NE 68526-9598
17700376       +Gerding, Matt,    320 Lillianite,    new braunfels, TX 78130-4659
17700377       +Geren, Jonathan,    9018 Quaker Ridge,    Selma, TX 78154-1330
17700378       +Gerhart, Anne,    11306 Moorpark Street #1,    North Hollywood, CA 91602-2639
17700379       +Gerhart, Annie,    11306 Moorpark St., 1,    Los Angeles, CA 91602-2639
17700380       +Gerhart, Mark,    6166 Stevenson Dr. unite 110,     ORLANDO, FL 32835-2435
17700381       +Gerlach, Stephan,    4015 Collingswood Rd,    Pensacola, FL 32514-6408
17700382       +Gerrard, Tom,    15102 Winged Foot,    Selma, TX 78154-1337
17700383       +Gersper, Mike,    5745 Lindenwood Road,    Columbus, OH 43229-3411
17700384       +Gerzsenye, Jeanna,    495 Savannah Hieghts,    Von Ormy, TX 78073-4999
17700386       +Geystan, Otis,    1240 Hedgerow Drive,    Unit 2,    Montevallo, AL 35115-3550
17700387       +Ghostbusters Cosplay,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17700389        Giacomino, C G,    2075 Emerald Green Circle,     Oviedo, FL 32765-9356
17700390       +Gibbs, Dylan,    12269 S STEPHENS VIEW CIR,,    Draper, UT 84020-8423
17700391       +Gibbs, Jodi,    65 Union Ave #1200,    Memphis, TN 38103-5144
17700392       +Gibralter Partners LLC dba Smokin’ Hot BBQ,     2875 W. Ray Rd. Ste. 6-134,
                 Chandler, AZ 85224-3524
17700393       +Gibson Graphics, LLC,    511 Tarrytown Center,     Rocky Mount, NC 27804-1768
17700394       +Gibson, Seth,    18601 Turnbridge Dr.,,    Dallas, TX 75252-5024
17700395       +Gibson, Thomas,    18601 Turbridge Dr.,,    Dallas, TX 75252-5024
17700396       +Gick, John,    122 Fairgreen Trace,    Newnan, GA 30265-5542
17700397       +Giegel, Christopher,    802 Serenade Dr,,    San Antonio, TX 78216-3443
17700398       +Giffin, Pat,    3055 Dellcrest Place,    Lake Mary, FL 32746-2303
17700399       +Gifford, Shawn,    651 Spacious Sky,    San Antonio, TX 78260-6433
17700400       +Giglio, Karen,    1757 Kingfisher Court,,    The Villages, FL 32162-3174
17700401       +Giglio, Russell,    2030 W. Perriwinkle Way,,     Chandler, AZ 85248-4269
17700404       +Gil, Josie,    1619 overlook Creek,    San Antonio, TX 78260-2405
17700405       +Gilbert, Garrett,    6205 Morrison Blvd,,    Charlotte, NC 28211-5132
17700406       +Gilbert, Kelsey,    616 Hickory Knoll Dr,,    Canton, GA 30114-2488
17700407       +Gilchrist, Kamie,    1581 S 2065 W,    Woods Cross, UT 84087-5011
17700408       +Gilchrist, Kennan K.,    182 westwood rd,,    Abbeville, SC 29620-5264
17700409       +Gilchrist, Lance,    3839 E. Baranca Rd.,    Gilbert, AZ 85297-5207
17700410       +Gilchrist, Noel,    15160 Andorra Way,    San Diego, CA 92129-1227
17700411       +Gilfoy, Lisa,    3830 Winding Lake Circle,    Orlando, FL 32835-2654
17700412        Gililland, Billy,    2850 Womble Rosd Ste 100-125,     San Diego, CA 92106
17700413       +Gill, Patrick,    11883 Aurelio Lane,    Orlando, FL 32827-7135
17700414       +Gillespie, Bryan,    8002 Canham Ranch,    Garden Ridge, TX 78266-2910
17700415       +Gillespie, Nighly,    227 S. 16th St.,    Coolidge, AZ 85128-9273
17700416       +Gillhamer, Michael,    5537 Lillehammer Ln,,    Park City, UT 84098-7706
17700417       +Gillie, Matthew,    7302 Mesa College Drive,    San Diego, CA 92111-4947
17700418        Gilmore, Greg,    6141 old polar pike rd,,    Raeford, NC 38119
17700419       +Gilvens, Christopher,    2914 Olmos Creek Dr, Apt 10207,     San Antonio, TX 78230-5461
17700420       +Ginda, Alexandra,    877 friguglietti avenue,     los banos, CA 93635-2629
17700421       +Ginda, Frank M.,    877 Friguglietti Ave,,    Los Banos, CA 93635-2629
17700422       +Giovacchini, David M.,    14608 Whispering Ridge Rd,     San Diego, CA 92131-4266
17700423       +Giovine, Aldo,    115 Lower Lake Court,    Debary, FL 32713-2269
17700424       +Girard, Gregg,    861 N Oxford Lane,    Chandler, AZ 85225-5308
17700425       +Girardot, Brittany,    161 Persimmon Drive,    Jefferson, GA 30549-0703
17700426       +Girdley, John,    2630 Country Hollow St,    San Antonio, TX 78209-2231
17700427       +Girls Incorporated of Greater Atlanta,     461 Manget Street,    Marietta, GA 30060-2729
17700428       +Givens, Chris,    7865 Firefall Way Apt 3520,,     Dallas, TX 75230-7345
17700429       +Gladden, Jessica,    17824 Statesville Rd,,    Cornelius, NC 28031-7130
17700430       +Gladden, Jessica D.,    1105 Cypress Court,,    Alpharetta, GA 30005-3548
17700431       +Gladkowski, Robert,    5520 Deepdale Drive,    Orlando, FL 32821-7630
17700432       +Glass, Josie,    3843 Shaftbury Pl,,    Oviedo, FL 32765-9311
17700433       +Gleason Electrick,    947 Citrine Way,    San Marcos, CA 92078-1059
17700434       +Gleason, James,    1237 Union Club Drive,    Winter Garden, FL 34787-3077
17700435       +Gledhill, Jannell,    4032 Valeta Street Unit 313,     San Diego, CA 92110-5818
17700436       +Gleeson, Robert,    230 Dwyer Ave. #903,    San Antonio, TX 78204-1033
17700437       +Glenn, David,    9626 Nueces Cyn,    San Antonio, TX 78251-3578
17700438       +Glennon, Jeffrey,    17050 Southeast 79th McLawren Terrace,     The Villages, FL 32162-8335
17700439       +Glick, Rush,    1651 Vann Court,    El Cajon, CA 92020-2236
17700440       +Global Evangelism Inc,    18755 Stone Oak Pkwy,     San Antonio, TX 78258-4129
17700442       +Global Spectrum, L.P. dba Spectra Venue Management,      Global Spectrum, LP,
                 Attn: Legal Department,    3601 S. Broad St.,     Philadelphia, PA 19148-5250
District/off: 0542-5          User: paezd                  Page 34 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700441       +Global Spectrum, L.P. dba Spectra Venue Management,       Global Spectrum, LP as Agent for the Cit,
                 Attn: Thomas Carrier, General Manager,      335 South Hollywood Street,     Memphis, TN 38104-5923
17700443       +Gloria, Frank,    1838 Goldboro St,     San Diego, CA 92110-1350
17700444       +Gloria, Linda,    8452 Fireside Ave,     San Diego, CA 92123-2848
17700445       +Glosson, Sam,    2898 Mallard Lane,     Germantown, TN 38138-7661
17700446       +Glover, Kanella,    1141 Barona Road Lakeside,      Lakeside, CA 92040-1539
17700447       +Glover, Steven,    1440 W Bitters Rd Apt 603,,      San Antonio, TX 78248-1370
17700448       +Goane, Ashley,    14200 Vance Jackson Rd,     Apt 14307,    San Antonio, TX 78249-1963
17700449       +Godbey, Carlton,    3614 Utoy Dr SW,     Atlanta, GA 30331-8617
17700450       +Goddard, John,    1833 Wind Willow Road,     Belle Isle, FL 32809-6859
17700451       +Godfrey, Jeff,    1777 Ali Baba Ave,     Opa Locka, FL 33054-2891
17700452       +Godfrey, Jeffrey,     1777 Ali baba ave,,    Opa Locka, FL 33054-2891
17700453       +Godin, Matthew,    502 W Cesar E Chavez,,     San Antonio, TX 78207-4408
17700454       +Godin, Paul,    1219 Links Lane,     San Antonio, TX 78260-2607
17700455       +Godina, Jose,    258 Coral Ave,     San Antonio, TX 78223-2716
17700456       +Godines, Angel,    322 English Saddle,     San Antonio, TX 78227-4388
17700457       +Godinez, Roberto,     4728 Iroquois Ave,    Unit B,    San Diego, CA 92117-6200
17700458       +Godown Jr, Clinton,     6864 Airoso Ave,,    San Diego, CA 92120-5323
17700459       +Godown, Bud,    6864 Airoso Ave.,,     San Diego, CA 92120-5323
17700460       +Goforth, Randall,     29752 Melinda Rd,,    Rancho Santa Margarita, CA 92688-3423
17700461       +Goforth, Rob,    15968 Grey Stone Rd,     Poway, CA 92064-2363
17700462       +Goldacker, Curt,    4573 Del Monte Ave,     San Diego, CA 92107-3556
17700463       +Goldberg, David,    7572 Crane’s creek court,      Aloma, FL 32792-8709
17700464       +Goldberg, Jeffrey,     3406 Olive St.,,    San Diego, CA 92104-5231
17700465       +Goldberg, Steven,     2505 Newning,    Schertz, TX 78154-2770
17700466        Goldberg, Susan,    9056 Portola Blvd,     San Antonio, TX 78251 US
17700467       +Golden Corral,    1211 College Point,     Winter Park, FL 32789-5729
17700468       +Golden, Janet,    506 Devine St,     San Antonio, TX 78210-1506
17700469       +Goldfarb, Daniel,     109 West Fortune St.,,     Tampa, FL 33602-3201
17700470       +Goldman, Dennis,    16 Dove Ct Hamilton NJ,,      Trenton, NJ 08690-2465
17700471       +Goldner, Scott,    36064 Pepperdine Court,     Winchester, CA 92596-7403
17700472       +Gomez, Alex,    8002 Eclipse Bend,     San Antonio, TX 78252-2835
17700473       +Gomez, Anthony,    8595 Farmhouse Lane,     Riverside 92508-7121
17700474       +Gomez, Antonio,    1456 Alturas Rd,     Unit 15,    Fallbrook, CA 92028-3942
17700475       +Gomez, Armando,    8802 W Peoria Ave,     Apt 201,    Peoria, AZ 85345-6455
17700476       +Gomez, Dante,    3303 alboca,     Chula Vista, CA 91911-5802
17700477       +Gomez, Gerardo,    5702 Wesch View,     San Antonio, TX 78249-3149
17700478       +Gomez, Kevin,    1920 Turnberry Drive,     Oviedo, FL 32765-5828
17700479        Gomez, Raymond,    2763 West Chandler Boulevard,      Chandler, AZ 85224
17700480       +Gomez, Roman,    210 Hammond Ave,     San Antonio, TX 78210-3031
17700481       +Gomez-Ramirez, Cruz,     4206 La Hacienda,    San Antonio, TX 78237-1361
17700482       +Gonyou, Brian,    11518 Windtree,     San Antonio, TX 78253-6116
17700483       +Gonzales Ii, Fernando,     510 W. Huisache,    San Antonio, TX 78212-3209
17700484       +Gonzales, Abel,    8736 Port of Call Dr,     San Antonio 78242-2955
17700485       +Gonzales, Albert,     8223 Heritage Park,    San Antonio, TX 78240-5367
17700486       +Gonzales, Debbie,     402 Hedge Hollow Cove,     Draper, UT 84020-8892
17700487       +Gonzales, Faith,    9175 Port Victoria,     San Antonio, TX 78242-3008
17700488       +Gonzales, Fred,    833 Long Meadow,     Spring Branch, TX 78070-5957
17700489       +Gonzales, Gabe,    5012 W Hobby Horse Dr,     Phoenix, AZ 85083-5452
17700490       +Gonzales, Jerry,    14747 Oak Briar,     San Antonio, TX 78232-4679
17700491       +Gonzales, Jonathan,     324 Cimarron Drive,    Floresville, TX 78114-4502
17700492       +Gonzales, Joseph,     742 Wayside Dr,    San Antonio, TX 78213-2845
17700493       +Gonzales, Mark,    6334 Jouglard St.,     San Diego, CA 92114-6928
17700494       +Gonzales, Michael,     8683 S. Duck Ridge Way,     West Jordan, UT 84081-5881
17700495       +Gonzales, Mike,    561 hayward pl,     escondido, CA 92027-1869
17700496       +Gonzales, Ray,    10435 Branch Post,     San Antonio, TX 78245-2436
17700497       +Gonzales, Richard,     32634 Ritchart Court,     Temecula, CA 92592-3375
17700498       +Gonzalez Sanchez, Fidel,     222 E 22nd st apt. 204,     National City, CA 91950-6774
17700499       +Gonzalez, Andy,    109 Berwick Dr,      San Antonio, TX 78201-3124
17700500       +Gonzalez, Angelica,     143 Ithaca,    San Antonio, TX 78227-4812
17700501       +Gonzalez, Belinda,     1403 Steves Av.,    San Antonio, TX 78210-5028
17700502       +Gonzalez, Christopher O.,      21400 Harvard Blvd,,    Torrance, CA 90501-3041
17700503       +Gonzalez, Donovan,     11010 Ladd Rd,    Atascosa, TX 78002-3925
17700504       +Gonzalez, Emerita,     2575 Massachusetts Av,     Lemon Grove, CA 91945-3138
17700505       +Gonzalez, John,    215 US Highwy 87,     Comfort, TX 78013-3706
17700506       +Gonzalez, LaQuvionte A.,     749 Rockett ln,,     Cedar Hill, TX 75104-9205
17700507       +Gonzalez, Michelle,     4831 Corian Springs Drive,     San Antonio, TX 78247-5592
17700508       +Gonzalez, Richard,     2909 N North Coolidge Ave,,     Los Angeles, CA 90039-3411
17700509       +Gonzalez, Richard,     13617 Forest Rock,    San Antonio, TX 78231-1979
17700510       +Gonzalez, Samantha,     6650 Prue Road,    Unit 1016,    San Antonio, TX 78240-2504
17700511       +Gonzalez, Vidal,    4035 Naco Perrin Boulevard,      Suite 203A,   San Antonio, TX 78217-0005
17700512       +Gonzalez, Xavier,     8147 Pat Booker Rd,    Live Oak, TX 78233-2607
17700513       +Goodman, Tony,    8954 Derrickson Drive,,     Jacksonville, FL 32210-6481
17700514       +Goodson, Amy,    6769 Regello Drive,,     Frisco, TX 75034-2386
17700515       +Goodwin, Alexa,    1003 Leinhart Court,     Oviedo, FL 32765-7003
17700516       +Goodwin, Billus,    300 Roanoke Road #3,     El Cajon, CA 92020-3855
17700517       +Goodwin, Scott,    5234 Hammock Circle,     Saint Cloud, FL 34771-8763
17700518       +Goodwin, William,     4156 N 49th St,    Phoenix, AZ 85018-4454
17700519       +Goolsby, DeAndre b.,     15 w colonial dr.,,     Orlando, FL 32801-7302
17700520       +Goon, David,    4540,    32nd,    San Diego, CA 92116-4414
District/off: 0542-5          User: paezd                  Page 35 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700521       +Gordillo, Mark,    1428 Ridgeback Rd,    Chula Vista, CA 91910-6927
17700522       +Gordon, Devin,    3190 Lamphier Ave,    Memphis, TN 38112-1524
17700523       +Gordon, Mike,    16100 Myriad Lane #103,     Fort Myers, FL 33908-3170
17700524       +Gordon, Shane,    103 Mossy Oak Dr,    Springfield, GA 31329-6018
17700525       +Goris, Thomas,    2002 Oxford Way,    Apartment #3306,     Oxford, MS 38655-9556
17700526       +Gorjup, Gabriel,    23436 beaver creek,     San Antonio, TX 78258-7332
17700527       +Gorman, Edward,    996 River Landing Dr,     Memphis, TN 38103-8922
17700528       +Gormley, Shawn,    21551 N 78th Ln,    Peoria, AZ 85382-3341
17700529       +Gorrell, Jacob,    450 w vermont ave unit 1601,     Escondido, CA 92025-6510
17700530       +Gossman, Sharon,    1890 State Road 436,     Winter Park 32792-2228
17700531       +Gott, Toni,    17121 Cypresswood Way,    Clermont, FL 34714-7536
17700532       +Goularte, Lydia,    PO Box 124938,    San Diego, CA 92112-4938
17700533       +Goulet, Ryan,    6476 Friars Road,    Apt. # 103,    San Diego, CA 92108-1026
17700534       +Gowin, Andrew,    7310 Parkway Drive,    Apt. 311,     La Mesa, CA 91942-1828
17700535       +Gowins, David,    5822 Holbrook Way,    San Antonio, TX 78253-5508
17700536       +Grable, Brandon,    7603 Cold Mountain,     Converse, TX 78109-1968
17700537       +Grace, Michael,    2839 Dover Glen Circle,     Orlando, FL 32828-7525
17700538       +Grady, Christina,    1141 Fleetridge Dr,     San Diego, CA 92106-2001
17700539       +Graf, Mel A,    29119 Bambi Place,    Boerne, TX 78006-8670
17700540       +Graff, Jared,    17130 Moscato,    San Antonio, TX 78247-4502
17700541       +Graff, Toby,    308 W. 77th Street Apt 5,     New York, NY 10024-6896
17700542       +Gragg, Roger,    127 Ridgehaven Place,    San Antonio, TX 78209-3419
17700543       +Graham Jr, Stephan,    516 Princeton Blvd,,     Wenonah, NJ 08090-1332
17700544       +Graham Media Group DBA KSAT-TV;NSAT-TV;IKSAT,      1408 North St. Mary’s Street,
                 San Antonio, TX 78215-1739
17700545        Graham, B Russell,    8709 Players Fairway,     Memphis, TN 38125
17700546       +Graham, Craig,    2017 West SR. 426,    Oviedo, FL 32765-8826
17700547       +Graham, David,    12413 Guy Guysborne,    Schertz, TX 78154-6116
17700548       +Graham, Jeremy,    1550 Jackson Keller,     Unit 1206,    San Antonio, TX 78213-5903
17700549       +Graham, Larson R.,    22 Hillsdale St,,     Cincinnati, OH 45216-1110
17700550       +Graham, Mary,    8926 Peace Rose Lane,    Orlando, FL 32818-6920
17700551       +Graham, Tyson,    1335 Herrington Road,,     Duluth, GA 30096-4683
17700552       +Grandell, Myzsa,    10203 windstone crk,     san antonio, TX 78254-6032
17700553       +Grandy, Roderick,    36406 W Madison St,,     Tonopah, AZ 85354-8380
17700554       +Granillo, Kara,    15088 W Coolidge St,     Goodyear, AZ 85395-7712
17700555       +Granillo, Manny,    6165 Carling Way,    4,    San Diego, CA 92115-5537
17700556       +Grant, Cameron,    2301 S. Bumby Ave,    Unit C,    Orlando, FL 32806-3246
17700557       +Grant, Connor,    3706 Birch Villa Dr,    Kingwood, TX 77345-1149
17700558       +Grant, Dale,    867 South Grant Street,     Longwood, FL 32750-5507
17700559       +Grant, Doran,    5616 Spring Mill Cir,,     Lithonia, GA 30038-4058
17700560       +Grant, Shemar,    6031 Clay Lane Dr,    Olive Branch, MS 38654-4310
17700561       +Grant, Timothy,    867 South Grant Street,     Longwood, FL 32750-5507
17700562       +Grant, Wendy,    9858 E. Cortez St.,    Scottsdale, AZ 85260-6011
17700563       +Grassmuck, Scott,    10334 Mission Creek,     Converse, TX 78109-1625
17700565       +Gray Matter Mechanical,    591 Telegraph Canyon Road,      Suite 246,   Chula Vista, CA 91910-6436
17700566       +Gray, Jeff,    633 E Long Shadow Dr,    Draper, UT 84020-9690
17700567       +Gray, Jerome,    4452 Window Drive,    Memphis, TN 38135-1050
17700568       +Gray, Michael,    9262 Dames Rocket Pl,,     Las Vegas, NV 89148-4804
17700569        Gray, Rosemarie,    11477 Winding Ridge Dr.,     Calexico, CA 92231
17700570       +Graybar Electric Company,    8170 Lackland Road,     Bel Ridge, MO 63114-4524
17700571       +Greater Birmingham Convention & Visitors Bureau,       J. John Oros Jr., President, CEO,
                 220 9th Ave North,    Birmingham, AL 35204-3717
17700572       +Greco, Jay,    8442 Buckhorn Parke,    San Antonio, TX 78254-6323
17700573       +Green, Aaron C.,    8150 Mescal Trail,,     San Antonio, TX 78244-2316
17700574       +Green, Anthony,    8150 Mescal Trail,    San Antonio, TX 78244-2316
17700575       +Green, Gary,    1884 Incrociato,    New braunfels, TX 78132-4443
17700576       +Green, Nicholas,    18626 Creekside Pass,     San Antonio, TX 78259-3306
17700577       +Green, Rickey,    3725 FM 3335,    Stockdale, TX 78160-7019
17700578       +Green, Ryan A.,    6745 17th south,,    Saint Petersburg, FL 33712-5905
17700579       +Green, Shawn,    6571 zena drive,    San Diego, CA 92115-7029
17700580       +Green, Thomas,    3965 Wild Pine Lane,    Merritt Island, FL 32952-6218
17700581       +Greene, Brandon,    3061 San Juan Dr,,    Decatur, GA 30032-3623
17700582       +Greene, Breyan,    1249 Crystal Springs Dr,     Chula Vista, CA 91915-2123
17700583       +Greene, Darrell,    940 schofield lane,,     Columbia, SC 29229-6825
17700584       +Greene, Sherman,    5031 Pine Lake Drive,     San Antonio, TX 78244-2092
17700585       +Greenhouse Software Inc.,    PO Box 392683,     Pittsburgh PA 15251-9683
17700586       +Greenup, Rebecca,    7418 Autumn Park,    San Antonio, TX 78249-4231
17700587       +Greer Jr, Mark,    1258 Park Castle Cv.,     Memphis, TN 38108-2256
17700588       +Greer, Ethan,    200 W Marthona Rd,    Madison, TN 37115-3509
17700589       +Greeson, Jerry,    6974 Oak Drive #1121,     San Antonio, TX 78256-4415
17700590       +Gregg, Roy,    5410 Stormy Autumn,    San Antonio, TX 78247-1840
17700591       +Gregory, Jim,    8725 Black Canyon Dr.,     Orlando, FL 32829-8438
17700592       +Gregovits, Victor,    5602 Presidio Parkway, Apt 5437,      San Antonio, TX 78249-3281
17700593       +Gresham, John,    6400 Green Island Dr Apt 24,     Columbus, GA 31904-2268
17700594       +Gresham, Melissa,    8275 Tournament Dr, Suite 200,      Memphis, TN 38125-8881
17700595       +Gresham, Scott,    3823 Waynoka Ave,    Memphis, TN 38111-6920
17700596       +Gresham, Will,    914 Collier Road Northwest, APT 3406,      Atlanta, GA 30318-2579
17700597       +Grettenberger, Erin,    4817 jellett St,     San Diego, CA 92110-2225
17700598       +Gretz, Angelica,    8111 Floating VW,    San Antonio, TX 78255-3305
17700599       +Grey Husky Ent.,    4605 Pebble Run,    Schertz, TX 78154-1125
District/off: 0542-5          User: paezd                   Page 36 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17700600       +Grider, William,    4586 whimbrel place,    winter park, FL 32792-6358
17700601       +Griego, Dominic,    9431 Sage Terrace,    San Antonio, TX 78251-4271
17700602       +Griego, Manuel,    1127 W Grovers Ave,    Phoenix, AZ 85023-2638
17700603       +Grier, Sony’A,    6996 Annie Walk,    Lithonia, GA 30038-4677
17700604       +Griesemer, Luke,    4308 Northern Dancer Way,     Orlando, FL 32826-4293
17700605       +Griffin, Corey,    175 Broadwater Dr.,    Fayetteville, GA 30214-5370
17700606       +Griffin, Joshua,    6935 Showboat Lane,    Cordova, TN 38018-8806
17700607       +Griffin, Justin,    2923 Dall Trail,    San Antonio, TX 78228-2709
17700608       +Griffin, Matt,    150 Berry Hill Ln,    Tyrone, GA 30290-1687
17700609       +Griffith, Greg,    393 Tennessee St,    Unit 1,     Memphis, TN 38103-4151
17700610       +Griffith, Jason,    2060 Brackenbury Lane,     Memphis, TN 38016-5248
17700611       +Griffith, Michael,    5640 Surf Rider Way,     370,    San Diego, CA 92154-6542
17700612       +Grill, Eric,    12415 Mangolia Spring,    San Antonio, TX 78253-6382
17700613       +Grimes, Brian,    9422 Woodcrane Drive,    Winter Garden, FL 34787-0046
17700614       +Grimm, John,    903 Summitt Circle,    Portland, TX 78374-2221
17700615       +Grimshaw, Deborah,    1995 St Augustine Rd,     Pleasanton, TX 78064-6948
17700616       +Grimsley, Justin,    5674 Wolf Pack Drive,     Arlington, TN 38002-4144
17700617       +Grise, Dylan,    5102 Dailey Ct,    La Mesa, CA 91942-5449
17700618       +Grissom, Brad,    2929 Stateline Road West,     NA,    Southaven, MS 38671-1043
17700619       +Grizzly Completion Services,     4 Clubhouse Green,     San Antonio, TX 78257-1295
17700620       +Grobe, Jim,    1221 Angel Pond East,,    Greensboro, GA 30642-6471
17700621       +Gross, Belinda,    482 W San Ysidro Blvd #1553,      San Ysidro, CA 92173-2444
17700622       +Gross, Leonard,    20860 South 186th Place,     Queen Creek, AZ 85142-3571
17700623       +Gross, Ruth,    3747 Vista Campana South,     Oceanside, CA 92057-8248
17700624       +Grossmann, Connie,    2861 Aloma Lake Run,     Oviedo, FL 32765-7390
17700625       +Grove, David,    5113 Roble Grande,    San Antonio, TX 78261-1827
17700626       +Grover, Mary,    Post Office Box 1869,    Pell City, AL 35125-5869
17700627       +Grubbs, Guy,    10919 Albeon Park,    San Antonio, TX 78249-4120
17700628       +Grund, William,    17115 Sonoma Ridge,    San Antonio, TX 78255-3806
17700629       +Gryson, David,    5414 W. Saddlehorn Rd.,     Phoenix 85083-5480
17700630       +Guerad, Antonio L.,    10204 Majestic Palm Circle Apt 103,,      Riverview, FL 33578-9441
17700631       +Guerra, Edward,    15210 Rompel Trail,    San Antonio, TX 78232-4254
17700632       +Guerra, Fabian A.,    7612 Juniper St,,    Hollywood, FL 33023-5943
17700633        Guerra, Pedro,    9211 9th st.,    Imperial Bch, CA 91932
17700634       +Guerrero Rosas, Luis,    4923 Roja Dr,    Oceanside, CALIF 92057-4321
17700635       +Guerrero, Luis,    11043 Wilson Oaks,    San Antonio, TX 78249-3814
17700636       +Guest, Michael,    5015 Timberbridge La,    Alpharetta, GA 30022-5666
17700637       +Guevara, Joe,    5910 White Cloud Street,     San Antonio, TX 78238-3459
17700638       +Gugino, Katie,    2833 Luna Ave,    San Diego, CA 92117-2402
17700639       +Guglielmello, Jerry,    1100 Crystle Bowl Circle,      Casselberry, FL 32707-4539
17700641       +Guido Construction,    8526 Vidor Ave.,    San Antonio, TX 78216-6045
17700643       +Guillen, Dora,    4794 Arizona #306,    San Diego, CA 92116-1359
17700644       +Gunnell, Marcie,    6042 East Cambridge Avenue,      Scottsdale, AZ 85257-1022
17700645       +Gunter, LaDarius M.,    5563 Carrington Lake parkway,,      Trussville, AL 35173-3870
17700646       +Gunter, Stephen,    1419 Crane Ct.,    San Antonio, TX 78245-4466
17700647       +Gurbal, Andy,    1533 Beech Valley Way,    Atlanta, GA 30306-2220
17700648       +Gurley, Evangeline,    77 moonglow drive,     Birmingham, AL 35215-7007
17700649       +Gurnell, Christopher,    3783 Hazel Drive,     Perris, CA 92571-7811
17700650       +Gurnett, Jennifer,    1083 Chokecherry Dr,     Winter Springs, FL 32708-4018
17700651       +Gusam, Siva,    4825 Quiet Oak Lane,    Orlando, FL 32819-3563
17700652       +Gustafson, Jeffrey,    752 San Luis,    New Braunfels, TX 78132-2895
17700653       +Gutensohn, Mark,    12963 Arlington Lane,     Chino, CA 91710-6261
17700654       +Guthrie, William,    1226 Austin Road,    Orlando, FL 32806-2202
17700655       +Gutierrez Sanchez, Celena,    15020 Camino Rio,      Helotes, TX 78023-4706
17700656       +Gutierrez, Anthony D.,    2428 Crooked Trail Rd,      Chula Vista, CA 91914-4144
17700657       +Gutierrez, Doretta,    25002 Cooper Valley,     San Antonio, TX 78255-2319
17700658       +Gutierrez, Gilda,    241 Red Bluff Rd,    Pipe Creek, TX 78063-5439
17700659       +Gutierrez, Katherine,    1935 Sunset Drive Unit 53,      Escondido, CA 92025-6631
17700660       +Gutierrez, Liliana,    11643 troubadour trl,     San Antonio, TX 78245-2072
17700661       +Gutierrez, Sarik,    553 Flower Trail Loop,     Floresville, TX 78114-4516
17700662       +Gutierrez, Serpico,    9807 Redspear Falls,     San Antonio, TX 78245-9595
17700663       +Guzman, Andrew,    1597 Ionian St,    Imperial Beach, CA 92154-2728
17700664       +Guzman, Brandon,    9835 Fredricksburg Rd. Apt 312,      San Antonio, TX 78240-4195
17700665       +Guzman, Gwen,    4614 Edgeware Rd,    Apt 15,    San Diego, CA 92116-4762
17700666       +Guzman, John,    331 Old Salem Way,    Martinez, GA 30907-9081
17700667       +Gvs Enterprises,    3008 kananwood ct,    suite 100,     oviedo, FL 32765-2200
17700668       +Gwacham, Obum,    7481 clementine drive,,     Corona, CA 92880-9069
17700838       +HEB,   646 S Flores St.,    San Antonio, TX 78204-1219
17700866       +HENRY SCHEIN, Inc.,    135 Duryea Rd,    Melville, NY 11747-3834
17700914       +HERRERA, FRED,    1611 W 3180 N, Apt N2,    Lehi, UT 84043-5318
17701119       +HUB,   580 California Street, #1300,     San Francisco, CA 94104-1014
17700669       +Haag, Janice,    10308 Woodpark Dr,    Santee, CA 92071-1739
17700670       +Haas, Erin,    2145 Red Barn Ct,    Cumming, GA 30040-4834
17700671       +Haberman, Joseph,    110 Saddle Creek Drive,     Roswell, GA 30076-1039
17700672       +Habitat, Architectural,    Po box 33638,    San Antonio, TX 78265-3638
17700673       +Hackenberg, Christian B.,    214 Powell Place Road,,      Tabernacle, NJ 08088-9656
17700674       +Hackney, Reid,    300 E. Basse Rd. #1412,     San Antonio, TX 78209-8389
17700675       +Hadfield, Edward,    1414 Horizon Court,    San Marcos, CA 92078-0916
17700676       +Hafner, John,    13444 La Vernia Road,    Saint Hedwig, TX 78152-9671
17700677       +Hagan, John,    4339 Mont Alto Road,    Waynesboro, PA 17268-9630
District/off: 0542-5          User: paezd                   Page 37 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17700678       +Hageman, Donny,    3914 North lang Ave,,     Covina, CA 91722-3816
17700679       +Hagen, Jacob,    1515 Vineland circle,,    Fleming Island, FL 32003-3293
17700680       +Hagen, Lisa,    932 E Vaughn,    Gilbert, AZ 85234-5936
17700681       +Hagen, Matthew,    119 N McDonough St,    Decatur, GA 30030-3300
17700682       +Hager, Jeffrey,    6532 Hillandale Dr APT M,,     Norcross, GA 30092-3865
17700683       +Hager, Michael,    8443 lovett ave,    Orlando, FL 32832-4990
17700684       +Hahnlein, Sabrina,    3636 MERRIMAC AVE,     SAN DIEGO, CA 92117-1847
17700685       +Hailey, Jordan,    851 Mosshart Lane,    Orlando, FL 32825-7813
17700686       +Haines, Lon,    4669 Saint Elmo Avenue,    Memphis, TN 38128-2458
17700688       +Hakim, Az-zahir,    4860 Rolando Ct.,,    San Diego, CA 92115-2700
17700687       +Hakim, Azzahir,    5004 Arlington Ave,,    Los Angeles, CA 90043-1946
17700689      #+Hal Mumme,    127 S Roach Street,    Apt #1503,     Jackson, MS 39201-2917
17700690       +Halamuda, Kris,    8216 Garden North Drive,     San Antonio, TX 78266-2716
17700691       +Hale, Jessica,    4665 Cherokee Ave,    #12,    San Diego, CA 92116-3653
17700692       +Hale, Lauren,    890 Landing Oaks Dr.,    n/a,    Collierville, TN 38017-7369
17700693       +Hale, Steve,    890 Landing Oaks Drive,    Collierville, TN 38017-7369
17700694       +Haley, Greg,    12035 Hart Path,    San Antonio, TX 78249-2491
17700695       +Haley, Juston,    1 West Elliot,    Suite 112,    Tempe, AZ 85284-1310
17700696       +Halgerson, Luke,    2502 Dawley Ave,    Orlando, FL 32806-5016
17700697       +Hall, Angela,    474 South Prescott St,    Memphis, TN 38111-8205
17700698       +Hall, Chris,    1003 Leyte rd,    Coronado, CA 92118-3102
17700699       +Hall, Craig,    11151 E Tumbleweed Ave,    Mesa, AZ 85212-8560
17700700       +Hall, Dave,    5402 Balboa Arms Dr,    San Diego, CA 92117-5004
17700701       +Hall, Jerry,    2634 Hearth Stone Dr,    Cordova, TN 38016-8464
17700702        Hall, Rannell,    18701 NW 30CT,,    Miami, FL 33056
17700703       +Hall, Rodney,    1137 Taxco Ct,    Chula Vista, CA 91910-6739
17700704       +Hallak, Sarmad,    1621 Vista Vereda,    El Cajon, CA 92019-3811
17700705       +Haller, Cassidy,    6451 Westwood Blvd,,     Orlando, FL 32821-8025
17700706       +Hallmark Specialty,    777 Main Street Suite 1000,      Fort Worth, TX 76102-5314
17700707       +Halman, Gloria,    7375 N. Zanjero Blvd., Unit 115,      Glendale, AZ 85305-1131
17700708       +Halsey, Jack,    1279 Sydney Court,    Altamonte Springs, FL 32714-5414
17700709       +Hamano Do, Nicole,    5725 Jackson Dr,    La Mesa, CA 91942-2349
17700710       +Hamilton , Robert,    4700-9 Buggywhip l as ne,      Orlando, FL 32812-5243
17700711       +Hamilton, Darius L.,    89 Wesley St Clifton nj,,      Clifton, NJ 07013-3024
17700712        Hamilton, Julius,    3241 Alta Rd,,    Tampa, FL 33634
17700713       +Hamilton, Michael,    2349 N. Atwood Circle,     Mesa, AZ 85207-2490
17700714       +Hamilton, Paige-Marie,    203 Larkwood Drive,     Sanford, FL 32771-3642
17700715       +Hamilton, Ray L.,    8519 Eagles Loop Circle,,      Windermere, FL 34786-5337
17700716       +Hamilton, Scott,    311 Box Oak,    Shavano Park, TX 78230-5632
17700717       +Hamilton, Terry,    5647 E Dodge St.,    Mesa, AZ 85205-6635
17700718       +Hamlett, Connor J.,    631 5th Ave S Apt 1,,     Edmonds, WA 98020-3455
17700719       +Hamlin, Damara,    24311 Invitation Oak,     San Antonio, TX 78261-2909
17700720       +Hammerschmidt, Brian,    13643 N. 35th St.,     PHOENIX, AZ 85032-6140
17700721       +Hammond, Frankie,    5131 NW 22nd street,,     Gainesville, FL 32605-5483
17700722       +Hampton, Clay,    14 Lenape Trail,    Chatham, NJ 07928-1851
17700723        Hampton, Maurice,    8586 Crane Rd,    Arlington, TN 38002
17700724       +Hampton, Rodney,    Po Box 161131,    Altamonte Springs, FL 32716-1131
17700725       +Hanau, Walter,    3466 Aveley Place,    San Diego, CA 92111-4727
17700726       +Hance, Jennifer,    2445 33rd St,    San Diego, CA 92104-5109
17700727       +Hancock, Craig,    6710 Rosita Oak Drive,     Killeen, TX 76542-5786
17700728       +Hancock, Jill,    20202 Cresta Avenida Apt 3301,,      San Antonio, TX 78256-1704
17700729       +Hancock, Mark,    13033 Hidden Beach Way,     Clermont, FL 34711-5914
17700730       +Hand, Matthew,    17562 W. Desert Sage Dr,,     Goodyear, AZ 85338-5756
17700731       +Handrahan, David,    2217 W. Alicia Dr.,     Phoenix, AZ 85041-7751
17700732       +Hands on Atlanta,    600 Means Street NW Ste 100,      Atlanta, GA 30318-5799
17700733       +Hanes, Kristofer,    139 Hillcrest Dr,,    Daly City, CA 94014-1025
17700734       +Hanewinckel, Bryan,    808 Via Allegre,    Fallbrook, CA 92028-1746
17700735       +Hanika, Helen,    12833 Castle Court Dr,     Lakeside, CA 92040-4232
17700736       +Haniotakis, Tony,    12736 willow rd,    Lakeside, CA 92040-1811
17700737       +Hankins, Gary,    14331 Briarbend St.,    San Antonio, TX 78247-2702
17700738       +Hanna, Austin,    2055 Central Plaza Suite 102,      New Braunfels, TX 78130-2066
17700739       +Hanna, Les,    6210 Claude Parks Road,    Murrayville, GA 30564-1328
17700740       +Hanna, William,    826 N Navajo Ln,    Coolidge, AZ 85128-3524
17700741       +Hannah, Dennis,    1901 Marcia Louise Dr,,     Southaven, MS 38672-6762
17700742       +Hannah, Marion,    6936 N Knoll,    Millington, TN 38053-3000
17700743       +Hannemann, Micah,    4687 vista dr,,    Highland, UT 84003-9574
17700744       +Hannon, Sonia,    1814 Spanish Wells,    San Antonio, TX 78245-4493
17700745       +Hanover, Emily,    1959 Cobblestone Circle,     Atlanta, GA 30319-4906
17700746       +Hansen, Jackie,    Po Box 430,    Winter Park, FL 32790-0430
17700747       +Hansen, Monte,    430 County Road 2720,    Mico, TX 78056-5358
17700748       +Hanson, Megan,    36256 504th St.,,    Frazee, MN 56544-8969
17700749       +Hanson, Theresa,    1376 Hayton Avenue,    Deland, FL 32724-7360
17700750       +Hanson, Tyler,    1650 Laurel Rd,    Winter Park, FL 32789-5839
17700751       +Hard, Ray,    11544 E. Sebring Ave,    Mesa, AZ 85212-7123
17700752       +Hardeman, Michael,    1466 Milestone Dr,     38017,    Collierville, TN 38017-3896
17700753       +Hardie, Cynthia & Rich,    10357 Eagle Lake Dr,      Escondido, CA 92029-5419
17700754       +Hardin, David,    P.O.Box 310928,    New Braunfels, TX 78131-0928
17700755       +Hardison, Marcus C.,    3602B major st,,     Bryan, TX 77802-2214
17700756       +Hardison, Tiffany,    8129 Broken Rock Cv,,     Cordova, TN 38016-6068
17700757       +Harkness, James,    10797 San Diego Mission Rd,      #102,   San Diego, CA 92108-2408
District/off: 0542-5          User: paezd                   Page 38 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17700758       +Harlan, Alexander,    3220 Duval Rd Apt 3707,     Austin, TX 78759-3537
17700759       +Harms, Barron,    136 Peachtree Memorial Dr., Unit NJ1,     Atlanta, GA 30309-1689
17700760       +Harn, Sherri,    1107 E Del Rio Drive,    Tempe, AZ 85282-3916
17700761       +Harnish, Ethan,    40 South 4th Street,    Memphis, TN 38103-5235
17700762       +Harp, Derrik,    8314 Via Sonoma,    La Jolla, CA 92037-2838
17700763       +Harp, Vernon,    4435 Ivan Drive,    San Antonio, TX 78244-3511
17700764       +Harper, Charles,    8111 Cairn Drive,    Cordova, TN 38018-6716
17700765       +Harper, Nick,    2650 Little Hill Cove,    Oviedo, FL 32765-6669
17700766       +Harrington, Joe,    526 Sunridge Woods Blvd,     Davenport, FL 33837-5754
17700767       +Harrington, Patrick,    P.O. Box 1019,    Vidor 77670-1019
17700768       +Harris, Cody,    1935 Broken Oak Street,    203,    San Antonio, TX 78232-3134
17700769       +Harris, Corey,    4839 Raleigh Pass,    Lake Wales, FL 33859-5458
17700770       +Harris, Gary,    4106 Forest Island Drive,    Orlando, FL 32826-2623
17700771       +Harris, Jesse,    5740 Cosmos Court,    Ooltewah, TN 37363-8191
17700772       +Harris, Julian,    1901 e apache blvd #318,,     Tempe, AZ 85281-7532
17700773        Harris, Kelli,    56027 Knoll,    San Antonio, TX 78261
17700774       +Harris, Michael,    1274 South St. Andrews Circle,,     Fayetteville, AR 72701-7566
17700775       +Harris, Sean,    6540 Reflection Drive,    1326,    San Diego, CA 92124-5140
17700776       +Harris, Tamara,    2531 N Skytop Ct,    Orange, CA 92867-6492
17700777       +Harris, Tami,    126 W 50 S,   Farmington, UT 84025-2189
17700778       +Harris, William,    3281 Robinson Oaks Way NE,     Marietta, GA 30062-4400
17700779       +Harrison, David,    2293 E 6200 S,    Cottonwood Heights, UT 84121-2203
17700780       +Harrison, Sean,    25419 Mesa Trl,    San Antonio, TX 78258-4814
17700781       +Hart, Blake,    692 Creek Stone Drive,    Bethlehem, GA 30620-2552
17700782       +Hart, Marvin,    6191 NE 72nd Place,    Silver springs, FL 34488-1145
17700783       +Hartel, Ed,    8660 New Salem Street,    Unit 68,    San Diego, CA 92126-7449
17700784       +Hartman, Mark,    8545 Milbury Rd,    San Diego, CA 92129-3365
17700785       +Hartman, Phil,    1143 Loma Portal Dr,    El Cajon, CA 92020-8808
17700786       +Hartman, Quinn,    64 Westside Chase SW,    Cartersville, GA 30120-6386
17700787       +Hartoon, Robert,    249 Leaf Trail Lane,    Cordova, TN 38018-7486
17700788       +Harvey, Darryl,    7027 Amberly Way Dr,,    Cordova, TN 38018-5626
17700789       +Harvey, James,    3529 Liggett Dr.,    San Diego, CA 92106-2152
17700790       +Harvey, John,    2194 loring court,    Decatur, GA 30032-5666
17700791       +Harvey, Rob,    535 Millsbee Lane,    Roswell, GA 30075-1883
17700792       +Harwood, Zachary,    5717 Merrymount Ct,    Oceanside, CA 92057-5721
17700793       +Hasberry, Charles,    10926 Rivera Cv,    San Antonio, TX 78249-3920
17700794       +Hash, James,    736 E. pepper pl,    mesa, AZ 85203-8748
17700795       +Hash, Matthew,    2647 E 3210 S,    Salt Lake City, UT 84109-2717
17700796       +Hash, Shawna,    736 E. Pepper Pl,    Mesa, AZ 85203-8748
17700797       +Haskin, Brandon L.,    128 Willowbrook dr,,    Gretna, LA 70056-7340
17700798       +Haskin, Jessica,    3682 Texas St,    San Diego, CA 92104-4044
17700799       +Haskins, Darnell,    1720 Copper Penny Drive,     Chula Vista, CA 91915-1853
17700800       +Hassenauer, JC C.,    11282 Stonemill Farms Curve,,     Saint Paul, MN 55129-5202
17700801       +Hassler, Jason,    6701 Ridge Mill Ln N,    Sandy Springs, GA 30328-2100
17700802       +Hastings, Camille,    975 Honeysuckle Dr,    San Marcos, CA 92078-4998
17700803       +Hatch, James,    15824 Blue Creek St,    San Antonio, TX 78232-2704
17700804       +Hatch, John,    12003 Treewell Glen,    SAN ANTONIO, TX 78249-3932
17700805        Hatch, Michael J,    5714 Baltimore Dr Unit 499,     La Mesa, CA 91942-1689
17700806       +Hatchett, Anna,    67 Madison Avenue,    Memphis, TN 38103-2147
17700807       +Hatley, Rickey,    213 County Rd 2234,,    Douglassville, TX 75560-5569
17700808       +Hauck, William,    2236 Hunington Point Rd #60,     Chula Vista, CA 91914-3583
17700809       +Hauler, Christopher,    4023 W. Song Bird Pl.,,     Fayetteville, AR 72704-7093
17700810        Hauswirth, Tim,    1176 SE 72 CT RD,    Belleview, FL 34420
17700811       +Hawf, Mary,    1194 Holland Rd,,    Powder Springs, GA 30127-6257
17700812       +Hawk, Kris,    130 Chaparral Drive,    Floresville, TX 78114-4230
17700813       +Hawkins , Matthew,    42010 Teatree Ct,    Temecula, CA 92591-3863
17700814       +Hawkins, Carlton,    2719 East Claire Drive,,     Phoenix, AZ 85032-4926
17700815       +Hawkins, Donald,    680 Executive Drive,,    Plano, TX 75074-0208
17700816       +Hawkins, Jack,    414 Jennie Jewel Dr,    Orlando, FL 32806-6237
17700817       +Hawkins, Joe,    729 Canterbury Hill St,    San Antonio, TX 78209-2819
17700818       +Hawley, Tanner,    14208 Jefferson Cir N,    Atlanta, GA 30341-2686
17700819       +Hawryluk, Kent,    12406 Horesham Street,    Carmel, IN 46032-7289
17700820       +Hayden, Major,    276 Brush Trail Bend,    Cibolo, TX 78108-4225
17700821       +Hayes, Frederick,    1029 W Huisache Ave,    San Antonio, TX 78201-5635
17700822       +Hayes, Gaynell,    130 Baxter,    San Antonio, TX 78220-1011
17700823        Hayes, Howard,    16396 West Young St,    Surprise, AZ 85388
17700824       +Hayes, Kristine,    6372 Caminito del Cervato,     San Diego, CA 92111-6853
17700825       +Hayes, Ralph S.,    1632 Joanne St,    Memphis, TN 38111-3718
17700826       +Hayes, Tierra,    245 Winding River Drive,    Unit E,    Atlanta, GA 30350-1919
17700827       +Hayes, Vincent,    9222 N. Forest Island Dr,     Collierville, TN 38017-3668
17700828       +Hayes, Wendy,    173 Coral Ridge Court,    Palmetto, GA 30268-8568
17700829       +Hayhurst, Lindsay,    1002 Willa Dr,    Oviedo, FL 32765-6429
17700830       +Haynes, Christian,    11922 Kudu St,    San Antonio, TX 78253-5842
17700831       +Haynes, Willie,    2857 Appling Way,    Memphis, TN 38133-5080
17700832        Hayward, Jeff,    709 American Holly Place,    1940 Traylor Boulevard,     Oviedo, FL   32765
17700833       +Haywood, Mary Ellen,    7842 Valley View Trl,     Pine Valley, CA 91962-4060
17700834       +Healy, Kathleen,    2038 Thibodo Road,    Vista, CA 92081-7919
17700835       +Hearron, Tina,    489 CONNALLY STREET,,    Atlanta, GA 30312-3023
17700836       +Hearsey, David,    4250 alafaya tr,    Oviedo, FL 32765-9412
District/off: 0542-5          User: paezd                  Page 39 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700837        Hearst Media Solutions dba San Antonio,     Express News,    PO Box 80087,
                 Prescott, AZ 86304-8087
17700839       +Hebdon, Robert,    361 S Central Ave,    New Braunfels, TX 78130-4308
17700840       +Hebrank, Thomas,    4873 Biona Dr,    San Diego, CA 92116-2332
17700841       +Heck, William,    3721 W Fontana Way,    Apt E301,    South Jordan, UT 84095-5561
17700842       +Hedgecock, David,    4547 Voltaire St,    San Diego, CA 92107-1729
17700843       +Hedrick, Phillip,    4413 Odell Ln.,,    College Station, TX 77845-7369
17700844       +Heerdink, Corina,    9473 Podell Avenue,    San Diego, CA 92123-3623
17700845       +Heggood, David,    75 Olympia Dr,    Newnan, GA 30265-1691
17700846       +Heiderich, Jeremy,    2145 Cypress Villas Drive,     Orlando, FL 32825-8567
17700847       +Heidrich, Mitch,    2120 Derbyshire Road,    Maitland, FL 32751-3508
17700848       +Hein, James,    3040 East Shea Blvd,    Apt.2163,    Phoenix, AZ 85028-3287
17700849       +Hein, Kris,    11546 Rolling Hills Dr,    El Cajon, CA 92020-8254
17700850       +Heldal, Nicolas,    6703 Cypress Lake Drive,    San Antonio, TX 78244-1662
17700851       +Helfers, Curtis,    332 Greenwood Place,    Bonita, CA 91902-2419
17700852       +Hellinger, Justin,    9984 scripps ranch blvd,     #166,   San Diego, CA 92131-1825
17700853       +Hellyer, Christy,    14918 LANTERN LN,    SAN ANTONIO, TX 78248-2709
17700854       +Henderson, Bill,    255 Brianna Ct,    Von Ormy, TX 78073-6202
17700855       +Henderson, Eric,    2558 congaree dr west,    jacksonville, FL 32211-4312
17700856       +Henderson, Henry,    2259 E Rovey Avenue,,    Phoenix, AZ 85016-2015
17700857       +Henderson, Jason,    1202 Bailing Drive 30043-5296
17700858       +Henderson, Tyshon K.,    1100 Indian Trail Lilburn road,,     Norcross, GA 30093-4598
17700859       +Hendrix, David,    6581 Glenroy St,    San Diego, CA 92120-2715
17700860       +Hendrix, Gerid,    233 Lantana Ridge,    Spring Branch, TX 78070-5652
17700861       +Heneghan, Jack,    50 Ashfield Rd,,    Atherton, CA 94027-3806
17700862       +Henke, Waylon,    701 S Rose st,    Escondido, CA 92027-4058
17700863       +Henley, John,    12834 Gypsophila,    San Antonio, TX 78253-6156
17700864       +Hennessy, Brianna,    4262 Fifth Avenue,    San Diego, CA 92103-1416
17700865       +Hennig, Richard,    204 Hearthwood Drive,    Kathleen, GA 31047-3105
17700867       +Henry, Brett,    3360 Owenwood Drive,    San Antonio, TX 78264-4642
17700868       +Henry, Kelly,    8750 Golf Drive,    Spring Valley, CA 91977-1009
17700869       +Henry, Selia,    3360 Owenwood Drive,    San Antonio, TX 78264-4642
17700870       +Henson, Shannon,    1573 Balmy Beach Dr,    Apopka, FL 32703-7828
17700871       +Heppding, Eric,    1106 Manhattan Ave Apt 2,,     Hermosa Beach, CA 90254-3727
17700872       +Hepworth, Marvin,    121 Country Acres Dr,    Adkins, TX 78101-2700
17700873       +Herc Rentals,    27500 Riverview Center Blvd #100,     Bonita Springs, FL 34134-4328
17700874       +Herkes, Samuel,    6211 Ivy Chase Way NE,    Atlanta, GA 30342-4266
17700875       +Hermansen, Neil,    1406 N Glebe Rd,,    Arlington, VA 22207-2121
17700876       +Hernandez , Luis,    550 FIR CT,    ALTAMONTE SPRINGS, FL 32714-1316
17700877       +Hernandez, Alberto,    3031 Chamita Street,    San Antonio, TX 78211-4513
17700878       +Hernandez, Alex,    12803 Coal Mine Rise,    San Antonio, TX 78245-3557
17700879       +Hernandez, Bernard,    2562 High Trail Court,     Chula Vista, CA 91914-4151
17700880       +Hernandez, Carol J,    12800 Robert Glenn,    San Antonio, TX 78252-2500
17700881       +Hernandez, Cassandra,    9427 Woodland Hills,     San Antonio, TEXAS 78250-4072
17700882       +Hernandez, Chris,    223 Las Palmas Dr,    San Antonio, TX 78237-3107
17700883       +Hernandez, Christopher,    7303 Sawgrass Dr.,,     San Antonio, TX 78244-1561
17700884       +Hernandez, Cristina,    2621 Keen Dr,    San Diego, CA 92139-2423
17700885       +Hernandez, Cruz,    1411 Gardenia Court,    Laredo, TX 78041-3353
17700886       +Hernandez, Dalia,    2115 Bigmouth Hook,    San Antonio, TX 78224-3152
17700887       +Hernandez, Dan,    1761 Lonetree Rd,    Chula Vista, CA 91913-1716
17700888       +Hernandez, Ernest,    7940 rainey st,    la mesa, CA 91942-2544
17700889       +Hernandez, George,    10207 Flatland trail,    Converse, TX 78109-1616
17700890       +Hernandez, Guadalupe,    5958 Brambletree Street,     San Antonio, TX 78247-1353
17700891       +Hernandez, Hector,    7923 Liberty Island,    San Antonio, TX 78227-4734
17700892       +Hernandez, Joel,    2355 RIVER WAY,    SPRING BRANCH, TX 78070-5927
17700893       +Hernandez, Jose,    1681 san altos,    Lemon Grove, CA 91945-3929
17700894       +Hernandez, Josephine,    11714 Oakbrooke Hill,     San Antonio, TX 78254-2702
17700895       +Hernandez, Joshua,    6343 Southbridge Street,     Windermere, FL 34786-7373
17700896       +Hernandez, Lee,    1727 Escaba,    San Antonio, TEXAS 78258-4531
17700897       +Hernandez, Marco,    9426 Kirk Pond,    San Antonio, TX 78240-2713
17700898       +Hernandez, Mario,    799 Barton Way,    Benicia, CA 94510-3807
17700899       +Hernandez, Martin,    158 Date Street,    Chula Vista, CA 91911-6204
17700900       +Hernandez, Mike,    300 N.Coast Highway,    Oceanside, CA 92054-2824
17700901       +Hernandez, Miriam,    9411 Bouleau,    San Antonio, TX 78254-5823
17700902       +Hernandez, Oscar,    411 La Presa Avenue,    Spring Valley, CA 91977-6018
17700903       +Hernandez, Paul,    202 North Dr,    San Antonio, TX 78201-3722
17700904       +Hernandez, Ricky,    10993 clairemont mesa blvd,     san diego, CA 92124-1429
17700905       +Hernandez, Robert,    1529 Thomas Ave,    San Diego, CA 92109-4346
17700906       +Hernandez, Ruben B,    110 County Road 1084,    Pearsall, TX 78061-4620
17700907       +Hernandez, Sarah,    6426 Winona Ave,    San Diego, CA 92120-3619
17700908        Hernandez, Scott,    6006 KINMAN DR,    San Antonio, TX 78238-2334
17700909       +Hernandez, Suzanne,    1818 Roan Xing,    San Antonio, TX 78259-2670
17700910       +Hernandez, Taigoro,    128 Splitrock Ln,    Universal City, TX 78148-5521
17700911       +Herndon, Mark D.,    1 spring lake lane,,    Ocala, FL 34472-2724
17700912       +Herndon, Winston,    559 Reisling Dr,    Braselton, GA 30517-2734
17700913       +Herrberg, Chris,    331 Montfort Dr,    San Antonio, TX 78216-6139
17700915       +Herrera, Gabino,    347 Pleasanton Springs,    San Antonio, TX 78221-3342
17700916       +Herrick, Howard,    1686 Kanabec NW,    Palm Bay, FL 32907-8686
17700917       +Herring, Gregory,    602 Tennessee St., Apt. 201,     Memphis, TN 38103-8764
17700918       +Herring, Ryan,    1564 Tanglewood lane #22,    Escondido, CA 92029-3207
District/off: 0542-5          User: paezd                  Page 40 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700919       +Herron, Jayci,    22515 Carriage Bush,    San Antonio, TX 78261-4419
17700920       +Hester, Petrr,    2963 Oro Blanco Circle,     Escondido, CA 92027-5258
17700921       +Hettinger, Michael,    7138 Saranac Street,     Unit 23,    La Mesa, CA 91942-8965
17700922       +Hetzler, Kathryn,    7902 US Highway 70,     Memphis, TN 38133-1306
17700923       +Heusner, Sandra,    5954 Amaya dr,    la mesa, CA 91942-4159
17700924       +Hevier, Rj,    1029 vinsetta circle,    Winter garden, FL 34787-9610
17700925       +Hewitt’s Flooring & Demo, LLC,     1925 Shumantown Rd.,     Ellabell, GA 31308-6221
17700926       +Heyer, Troy,    10025 Rustic Ridge Court,     Orlando, FL 32832-5605
17700984       +HiWire Communication,    8 W 38th St Suite 1200,      New York, NY 10018-0855
17700927       +Hibbets, Shawn,    8685 rio san diego dr,     #4213,    San Diego, CA 92108-6555
17700928       +Hickey, Brianne,    1713 Grand Rue Dr,    Casselberry, FL 32707-2427
17700929       +Hickman, Tommy,    70 Moonlit Trail,    Dallas, GA 30132-7581
17700930       +Hicks Conventions Services & Special Events, Inc.,       935 Rayner Street,
                 Memphis, TN 38114-1523
17700931       +Hicks, Jaudohn,    4267 Putting Green,    San Antonio, TX 78217-1724
17700932       +Hicks, Katherine,    12245 Frontera Rd.,     San Diego, CA 92128-2145
17700933       +Hicks, Richard,    99 N. Main St,    Apt 2503,     Memphis, TN 38103-5009
17700934       +Hieb, Ryan,    1305 Morgan Stanley Ave,     APT 209,    Winter Park, FL 32789-1950
17700935       +Higginbotham , Terry,    3340 Pembroke Ellis Cove,      Bartlett, TN 38133-3870
17700936        Higgins, Joshua,    22529 FL-19,    Howey in the Hills, FL 34737
17700937       +Higgins, Mark,    891 Silverado Court,    Lake Mary, FL 32746-4967
17700938       +Higgins, Matthew,    3074 S. 1265 W.,    Syracuse, UT 84075-8050
17700939       +High Key Management,    8311 Damascus,    Fair Oaks Ranch, TX 78015-4631
17700940       +High Rise Audio,    6783 S 2300 E,     Salt Lake City, UT 84121-3121
17700941       +Highmark Electric LLC,    7577 West Caballo Cove,      Herriman, UT 84096-1235
17700942       +Hights, LaVonte O.,    4504 cathlow circle,,     Richmond, VA 23234-5410
17700943       +Highwoods Realty L.P.,    c/o Highwood Properties, Inc.,      3100 Smoketree Court, Ste 600,
                 Raleigh, NC 27604-1050
17700944       +Hilgendorf, Tiffany,    2252 E. Lynwood St,,     Mesa, AZ 85213-2226
17700945       +Hilger, Charles,    6442 Casselberry Way,     San Diego, CA 92119-2921
17700946        Hill Country Classics,    34535 I-10,    Boerne, TX 78006
17700947       +Hill, Alton,    2319 Skylark Dr.,    Apt. C,    Oceanside, CA 92054-5761
17700948       +Hill, Ariana,    4633 Bancroft St.,    Apt. 8,     San Diego, CA 92116-6324
17700949       +Hill, Bronson,    2774 Woodlake RD SW Apt 3,,      Wyoming, MI 49519-4641
17700950       +Hill, Dianne,    6304 Cypress Point Road,     San Diego, CA 92120-3817
17700951       +Hill, Donald,    7510 Champion Coach,    San Antonio, TX 78254-5796
17700952       +Hill, Jeremiah,    3060 Feldwood Ct 30248-7221
17700953       +Hill, Larry,    76 Tabilore Loop,    Delaware, OH 43015-9167
17700954       +Hill, M.L.,    4493 Greencedar Lane,    Bartlett, TN 38135-1329
17700955       +Hill, Micah,    345 South Front Street,     Memphis, TN 38103-1634
17700956       +Hill, Richelle,    11395 Dalby Pl,    San Diego, CA 92126-1541
17700957       +Hill, Rick,    136 Harrigan Court,    San Antonio, TX 78209-6220
17700958       +Hill, Sean,    10619 E Hawk Ave,    Mesa, AZ 85212-8027
17700959       +Hill, Stephen,    412 Ashley Park,    Schertz, TX 78154-2638
17700960       +Hill, Will N.,    8523 Windypine Ln,,    Jacksonville, FL 32244-5267
17700961       +Hillary, Darius M.,    10523 Stable Hand Drive,,      Cincinnati, OH 45242-4648
17700962       +Hilles, Alexandra,    41 N Fernwood Dr,     Rockledge, FL 32955-2909
17700963       +Hilliard, Ben,    3799 Mulberry St.,    Oceanside, CA 92058-1643
17700964       +Hilliard, Chris,    1144 Hilliard Rd,    Sparks, GA 31647-5942
17700965       +Hilliard, Kenny,    1916 W. Gray,,    Houston, TX 77019-4830
17700966        Hilton Garden Inn Downtown Birmingham,      250 18th St S,    Birmingham, AL 35233
17700967       +Hilton Garden Inn Orlando EastUCF Area,      1959 N Alafaya Trail,    Orlando, FL 32826-4722
17700968       +Hilton Grand Vacations,    6355 Metro West Blvd,      Orlando, FL 32835-6203
17700969       +Hilton Salt Lake City Center,     255 South West Temple,     Salt Lake City, UT 84101-1995
17700970       +Hilton San Diego Mission Valley,     901 Camino Del Rio South,     San Diego, CA 92108-3515
17700971       +Hiltpold, Roger,    973 Hygeia Ave,    Encinitasencinitas, CA 92024-1768
17700972       +Himebauch, Jonathan,    3760 Ranch Crest Drive,,      Reno, NV 89509-6869
17700973       +Hinch, Joshua,    1816 Loch Haven Ct Trinity,,      New Port Richey, FL 34655-5036
17700974       +Hineman, Monique,    13639 Barberry Drive,     Wellington, FL 33414-8521
17700975       +Hines, Eric,    800 Ross Ave,    Apt. 3127,    Dallas, TX 75202-1826
17700976       +Hines, James,    800 Maguire Park Street,     Apt 306,    Ocoee, FL 34761-4932
17700977       +Hines, Will,    1417 Springdale,,    Waco, TX 76710-5060
17700978       +Hinkle, Scott,    13364 Corte Playa Cancun,     San Diego, CA 92124-1539
17700979       +Hinrichs, Mike,    1600 W Chilton St,    Chandler, AZ 85224-1229
17700980        Hiregy,   P.O Box 536853,     Atlanta, GA 30353-6853
17700981       +Hirschel, David,    94 Randolph Ave,    Waterbury, CT 06710-1623
17700982       +Hitchcock, Brian,    8526 Ivywood Ave,    Orlando, FL 32810-1820
17700983       +Hite, Andrew,    10410 Lazy F Trl,    Helotes, TX 78023-4026
17700985       +Hix, Jim,    123 West Carolina St,    San Antonio, TX 78210-1329
17700986       +Hixon, Gean,    6200 Crest Green Rd,    Unit 305,     Birmingham, AL 35212-3805
17700987       +Hnatyshak, Melesha,    1100 E Bruce Ave,,     Gilbert, AZ 85234-9004
17700988       +Ho, Victor,    5406 Scarlet Fields Drive,     Arlington, TN 38002-7025
17700989       +Hoar Construction,    111 N Orange Ave,     #1150,    Orlando, FL 32801-2338
17700990       +Hobbs, Cory,    6755 Salem Valley Cove,     Lakeland, TN 38002-7014
17700991       +Hobbs, Michael,    3057 E Harrison St,    GILBERT, AZ 85295-9078
17700992       +Hodel, Michael,    1651 East Del Rio St,     Chandler, AZ 85225-5342
17700993       +Hoder, Timothy,    191 Randon Ter,    Lake Mary, FL 32746-2630
17700994       +Hodge, Alan,    4790 LANTANA DRIVE,    Apt. 4,     san diego, CA 92105-2960
17700995       +Hodge, Bryon,    4988 Old Cliffs Rd,    San Diego, CA 92120-1146
17700996       +Hodges, Brandon,    4 woodcrest dr,,    Aberdeen, MS 39730-2342
District/off: 0542-5          User: paezd                  Page 41 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17700997       +Hodges, Jim,    3605 Ash St.,    Unit 5,    San Diego, CA 92105-5936
17700998       +Hoefle, Jeffrey,    2738 Wonderview Dr,     San Antonio, TX 78230-2903
17700999       +Hoeger, Brian,    9419 Compass Point Drive South,     San Diego, CA 92126-5536
17701000       +Hoermann, Rusty,    110 Brittany,    San Antonio, TX 78212-1720
17701001       +Hoffer, Rachel,    6826 Crest Place,     San Antonio, TX 78233-4344
17701002       +Hoffman, Brian,    2129 Bello Ave,    San Jose, CA 95125-4906
17701003       +Hoffman, Jacob,    182 Kothmann Road,     La Vernia, TX 78121-5208
17701004       +Hoffman, Martin,    12822 Terrace Hollow,     San Antonio, TX 78259-2214
17701005       +Hoffman, Michael,    2926 Burnt Oak,     San Antonio, TX 78232-1804
17701006       +Hoffman, Phillip,    808 De La Bosque,     Longwood, FL 32779-3001
17701007       +Hoffman, Ryan,    240 River Park Dr,     New Braunfels, TX 78130-9050
17701008       +Hoffman, Scott,    1908 Central Ridge Drive,     Southaven, MS 38671-7123
17701009       +Hoffman, Wyatt,    11766 Hi Ridge Rd,     Lakeside, CA 92040-1010
17701010       +Hofher, James,    5404 Springbrook Dr., Ames,,     Ames, IA 50014-5584
17701011       +Hofmaier, David,    2714 Summit Place,,     Birmingham, AL 35243-3150
17701012       +Hog Wild,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17701013       +Hog Wild Real Memphis Barbeque, LLC,      1291 Tully St.,   Memphis, TN 38107-1531
17701014       +Hoggan, Jarrod,    4171 S 900 E,    Salt Lake City, UT 84124-1164
17701015       +Hoggard, Jon,    935 East Highland Boulevard,     San Antonio, TX 78210-3528
17701016       +Hoggatt, Denice,    14010 Emerald Creek,     San Antonio, TX 78230-5912
17701017       +Hoibraten, John,    13638 Cygnus Drive,     Orlando, FL 32828-9365
17701018       +Hoiseth, Shelly,    1311 cottonwood dr.,     Oceanside, CA 92056-2000
17701019       +Hokanson, Carl,    28345 Timberline Dr,     San Antonio, TX 78260-1611
17701020       +Holcombe, Shawn,    415 Rosewood Dr,     La Vernia, TX 78121-4769
17701021       +Holder, Tyree,    12207 Count Place,,     Thonotosassa, FL 33592-2737
17701022       +Holiday Bowl - Suites,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701023       +Holiday Inn Downtown Memphis,     160 Union Ave,    Memphis, TN 38103-2618
17701024       +Holiday Inn Riverwalk,    217 N. St. Marys Street,     San Antonio, TX 78205-2303
17701025       +Holiday Inn San Antonio Riverwalk,     217 North Saint Mary’s St,     San Antonio, TX 78205-2303
17701026       +Holifield, Patricia,    21809 Foster Rd,     McCalla 35111-2419
17701027       +Holland, Ben,    100 Houndschase Ln Apt J,,     Blacksburg, VA 24060-4304
17701028       +Holland, Jeremy,    1661 Scott St,    San Diego, CA 92106-2324
17701029       +Hollenbeck, Ryan,    565 WINDY PINES TRL,     Roswell, GA 30075-3990
17701030       +Hollern, Ryan,    1020 New Hope Road,,     Foxworth, MS 39483-4254
17701031       +Holley, Darius,    1619 Morningside Park Drive,,     Montgomery, AL 36117-9303
17701032       +Holley, Nick,    7520 Head-o-Lake Road,,     Ottawa Lake, MI 49267-8731
17701033       +Holliman, Deion,    310 N. Jefferson Ave,,     Springfield, MO 65806-1154
17701034        Hollis, Dwayne D.,    60 South Maple Ct.,,     Newport News, VA 23608 2130
17701035       +Hollis, Lee,    5245 Mountain Ride Parkway,     Birmingham, AL 35222-4141
17701036       +Hollister III, Joseph,    983 Rawlinsville Rd.,,     Willow Street, PA 17584-9755
17701037       +Hollister, Sean,    3824 Granby Ln.,,     Flower Mound, TX 75028-8865
17701038       +Holloway, Donald,    7319 Justino Trail,     San Antonio, TX 78244-2306
17701039       +Holman, Justin P.,    3966 Butler Springs Court,,     Loganville, GA 30052-7537
17701040       +Holmes, Robert,    319 Gwen Road,    Senatobia, MS 38668-6884
17701041       +Holmes, Tyrone A.,    130 Glenwood Dr,,     Eagle Point, OR 97524-8595
17701042       +Holt, Anthony,    2479 Morning Vista Dr,     Memphis, TN 38134-6030
17701043       +Holt, Megan,    11431 Solaya Way,    APT 401,    Orlando, FL 32821-9425
17701044       +Holt, Sjioukie,    4018 Sweetwater Parkway,     Ellenwood, GA 30294-1568
17701045       +Holzhaus, Colby,    11830 Amy Frances,     San Antonio, TX 78253-5904
17701046       +Hom, Henry,    22408 N. 39th Terrace,     Phoenix, AZ 85050-5404
17701047       +Homberger, Eric,    477 St. Lucia Ct.,     Satellite Beach, FL 32937-3841
17701048       +Home Rebate,    5375 greenwillow lane,     San Diego, CA 92130-6842
17701049        Home2 Suites by Hilton Birmingham Downtown,      250 18th Street South,    Birmingham, AL 35233
17701050       +Homestretch,    89 Grove Way,    Roswell, GA 30075-4532
17701051       +Honohan, Trevor,    1729 Golfside Drive,     Winter Park 32792-5141
17701052       +Honse, Reese,    1070 20th St,    San Diego, CA 92102-1808
17701053       +Hood, Michelle,    4437 Mentone St,    #1,    San Diego, CA 92107-1077
17701054       +Hood, Ronald,    2558 Aster Cove Ln,     Kissimmee, FL 34758-2280
17701055       +Hood, Sabrina,    12419 Panola Way,    San Antonio, TX 78253-5509
17701056       +Hook, Doug,    1091 Mariposa Dr. NE,     Palm Bay, FL 32905-7622
17701057       +Hooks-Kramer, Wendy,    8142 Royal Circle,     El Cajon, CA 92021-1745
17701058       +Hookstra, Terry,    12211 Huebner Road,     San Antonio, TX 78230-1207
17701059       +Hooven II, Joseph,    206 Stonecroft Dr,,     Helena, AL 35080-3549
17701060       +Hooven, Mark,    526 First Cape Coral Drive,     Winter Garden, FL 34787-5926
17701061       +Hopek, Robert,    1270 Caroline Street Northeast,     Steel D120-456,    Atlanta, GA 30307-2758
17701062       +Hopenwasser, Brett,    13999 Old Blanco Rd,     Unit 4112,   San Antonio, TX 78216-7793
17701063       +Hopkin, Ethan,    141 Iron Rail Road,     Dripping Springs, TX 78620-2007
17701064       +Hopkins, Caleb,    1214 Bluemist Bay,     San Antonio, TX 78258-3849
17701065       +Hopkins, Edward,    925 N Vulcan Ave #114,     Encinitas, CA 92024-1778
17701066       +Hopkins, Jeffry,    418 Pershing Avenue,     San Antonio, TX 78209-6622
17701067       +Hopkins, Martin,    5811 Perch Drive North,     Jacksonville, FL 32277-0607
17701068       +Hopkins, Richard,    2353 Bolton Road NW,     Atlanta, GA 30318-1230
17701069       +Hopper, Sherrie,    8479 Bergen Cv,    Cordova, TN 38018-7315
17701070       +Hoppes, Tyler,    1711 Normandy Circle,,     Lincoln, NE 68512-1422
17701071       +Horn, Israel,    4211 Sunny Meadow Rd,     Bartlett, TN 38135-0414
17701072       +Horn, Reece M.,    6141 Old Poplar Pike,,     Memphis, TN 38119-4707
17701073       +Horner, Richard,    12423 Orangewood Circle,     Tavares, FL 32778-4436
17701074       +Hornsby, Tonya,    1GENESIS ST,    Manalapan, NJ 07726-9031
District/off: 0542-5          User: paezd                  Page 42 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701075       +Horseshoe Casino,    ATTN: Romeo Khazien,    1021 Casino Center Drive,
                 Robinsonville, MS 38664-6403
17701076       +Hortenstine, Gary,    1353 Old Virginia Ct.,    Marietta, GA 30067-8461
17701077       +Horton, Jarren,    510 Old Hickory Blvd Apt 424,,     Nashville, TN 37209-5175
17701078       +Horton, Justin,    10708 Indies Drive South,,    Jacksonville, FL 32246-2407
17701079       +Horton, Patrick,    1236 Stable Run Dr,    Cordova, TN 38018-6675
17701080       +Horton, Walter,    9302 Stoyer Drive,    Santee, CA 92071-2542
17701081       +Horvath, Tom,    1885 Berkeley Court,    Maitland, FL 32751-3461
17701082       +Hoskins, Malachi,    255 Patroon Creek Blvd., Apt. 4169,     Albany, NY 12206-5039
17701083       +Hoskins, RoDerrick L.,    3263 Shady Willow Dr,,     Orlando, FL 32808-3729
17701084       +Host, Paul,    3121 Buck Hill Place,    Orlando, FL 32817-5857
17701085       +Hot Wing GA Tickets,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701086       +Hot Wing VIP - Memphis,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701087        Hotard, Robert,    2035 Encino Vista Street,    San Antonio, TX 78259
17701088       +Houghtaling, Gus,    14010 Bluff Manor Dr,    San Antonio, TX 78216-7985
17701089       +Houlihan, Michael,    14250 Paradis Tree Drive,     Orlando, FL 32828-6424
17701090       +House Account, Justin Game Four,     c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701091       +House Comps Upgrade Program,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701092       +House, House Comps San Diego,     c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701093       +Houser, Dennis,    6754 S Russet Sky Way,    Gold Canyon, AZ 85118-2950
17701094       +Houston, Brad,    1230 WICKLOW WAY,    CANYON LAKE, TX 78133-3004
17701095       +Hover Sr., Thomas,    4810 Castle Shield,    San Antonio, TX 78218-4015
17701096       +Hover, Thomas,    4810 Castle Shield,    San Antonio, TX 78218-4015
17701097       +Hovland, Steven,    8155 E. Roosevelt St., Unit 224,     Scottsdale, AZ 85257-3866
17701098       +Howard Jr, John,    301 S. Saluda Ave,,    Columbia, SC 29205-3326
17701099       +Howard, Alton Q.,    6325 Ruthie Dr,,    Orlando, FL 32818-2252
17701100       +Howard, Billy,    2406 Gem Oak,    San Antonio, TX 78232-2647
17701101       +Howard, Brooks,    23529 Goodnight Loving,    San Antonio, TX 78255-2025
17701102       +Howard, Bug J.,    500 Dodds Ave,,    Chattanooga, TN 37404-3949
17701103       +Howard, Christopher,    8101 Shin Oak Dr Apt# 7137,     Live Oak, TX 78233-2595
17701104       +Howard, Corey,    3968 Philwood Ave,    Memphis, TN 38122-3841
17701105       +Howard, Defrieda,    343 Panes Avenue NW,    Atlanta, GA 30314-3381
17701106       +Howard, Glenn,    9610 Hillside Trail,    San Antonio, TX 78250-1731
17701107       +Howard, Josh,    523 Hartnell Pl,    Sacramento, CA 95825-6617
17701108       +Howard, Keyeria,    13702 Isaris Ln,    San Antonio, TX 78245-3297
17701109       +Howard, RaZahn,    2715 Wyndham Court,,    West Lafayette, IN 47906-5583
17701110       +Howard, Richard,    4135 38th St Apt 2,    San Diego, CA 92105-1351
17701111       +Howell, Chris,    2702 Sierra Salinas,    San Antonio, TX 78259-2149
17701112       +Howell, James,    1074 Frost Fire,    San Antonio, TX 78245-1335
17701113       +Howell, Michael,    8503 Hetton Hts,    San Antonio, TX 78254-2325
17701114       +Howell, Robbie,    6128 Gailyn Cove,    Bartlett, TN 38135-9441
17701115       +Howell, Tyler,    14217 S. Palo Alto Dr,,    Herriman, UT 84096-5580
17701116       +Howell, Tyler C.,    230 Pratt Ave,,    Bonner Springs, KS 66012-1514
17701117       +Howie, Michael,    2515 Sweetwater Rd Spc 64,    Spring Valley, CA 91977-3227
17701118       +Hoyum, Kaleb,    1853 E Mineral Rd,    Gilbert, AZ 85234-8215
17701120       +Hub International,    9855 Scranton Rd Suite 100,     San Diego, CA 92121-1765
17701121        Hubbard Radio Phoenix dba KSLX-FM, KAZG-AM,,     KDKB-FM, KUPD-FM, KDUS-AM,     Lockboc# 511553.,
                 PO Box 511553,    Los Angeles, CA 90051-8108
17701122       +Hubbard, Stephen,    670 SONOMA ST,    SAN MARCOS, CA 92078-4250
17701123       +Hubbs, Gwen,    985 Shetland Ave,    Winter Springs, FL 32708-4505
17701124        Hubert, Katie,    520 K Street, Unit 315,    San Diego, CA 92101
17701125       +Hubert, Warren,    3919 Bacall Way,    Converse, TX 78109-3683
17701126       +Hudgins, Phillip,    2050 Sunset River Drive,    Jacksonville, FL 32225-4870
17701127       +Hudnall, William,    900 Johnson Drive,    Clermont, FL 34711-2924
17701128       +Hudson, Barry,    10725 Caminito Bravura,    San Diego, CA 92108-2453
17701129       +Hudson, Ernest,    2109 Weatherby Ave,    Escondido, CA 92027-2236
17701130       +Hudson, Garrett T.,    1000 Maduro Court,,    Zebulon, NC 27597-9241
17701131       +Hudson, Leo,    7123 Quail Garden,    San Antonio, TX 78250-6213
17701132       +Hudson, Michael,    13713 Devlin Court,    Orlando, FL 32837-5220
17701133       +Huelsebusch, Ethan,    1469 Swift Ln,    El cajon, CA 92020-1464
17701134       +Huerta, Steven,    6005 Hidden Sunrise Drive,    San Antonio, TX 78244-1174
17701135       +Huerta, Victor,    2319 Briarwood Drive,    San Antonio, TX 78209-4259
17701136       +Huertas, Stephanie,    2202 Fm 1516 N Unit 5,,     Converse, TX 78109-3778
17701137       +Hueston, Walter,    163 Windflower Way,    Oviedo, FL 32765-4015
17701138       +Huff, Dennis,    10867 Serafina Lane Unit 38,    San Diego, CA 92128-5632
17701139       +Huff, Josh,    7215 Foxside Lane,,    Humble, TX 77338-1622
17701140       +Huff, Lonnie,    595 W Church Street,    Apt# 629,    Orlando, FL 32805-7606
17701141       +Huffman, Kris,    5395 napa st #332,    San Diego, CA 92110-2651
17701142       +Huffman, Marvin,    6750 W. Buckeye Road,    Phoenix, AZ 85043-4408
17701143       +Huggins, Ocea,    2362 Barbados Drive,    Winter Park, FL 32792-1634
17701144       +Hughes, Arthur,    15231 Springland,    San Antonio, TX 78247-1831
17701145       +Hughes, Denise,    15418 Via Sansal,    Poway, CA 92064-2513
17701146       +Hughes, Garrett,    13439 Peyton Dr.,,    Chino Hills, CA 91709-1291
17701147       +Hughes, Kevin,    3940 Pine Gate Tr,    Orlando, FL 32824-7320
17701148       +Hughes, Montori M.,    4121 Boyd Dr,    Nashville, TN 37218-1736
District/off: 0542-5          User: paezd                   Page 43 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17701149       +Hughes, Shamus,    2834 Scenic Lane,    Kissimmee, FL 34744-0006
17701150       +Hughes, Wade,    220 Miller Heights,    Canton, GA 30115-2257
17701151        Hughey, Keith,    343o Hunters Stand St.,     San Antonio, TX 78230-2030
17701152       +Huizar, Rick,    109 Twinleaf Lane,    San Antonio, TX 78213-2516
17701153       +Hulley, Shaw,    7145 Ruane Street,    San Diego, CA 92119-1210
17701154       +Human, Jason,    1002 W Riviera Blvd,    Oviedo, FL 32765-5633
17701155       +Humphrey, Patrick,    13960 Magnolia Ave,     Poway, CA 92064-4014
17701156       +Humphryes, Tiffany,    4644 West Gail Drive,      Chandler, AZ 85226-8216
17701157       +Hundley, Timothy,    27 Colleton River Drive,,      Henderson, NV 89052-6645
17701158       +Hundley, Timothy N.,    27 Colleton River Drive,,      Henderson, NV 89052-6645
17701159       +Hungalu, Manase,    75-185 Kalani St,,    Kailua Kona, HI 96740-1840
17701160       +Hungerford, Michael,    9444 W Chino Dr,     Peoria, AZ 85382-2218
17701161       +Hunt, Akeem B.,    10 Tufts Circle,,    Covington, GA 30016-7604
17701162       +Hunt, Bob,    12554 Waterhaven Circle,    Orlando, FL 32828-8705
17701163       +Hunt, Cole E.,    2305 Hutchins Ln,,    El Campo, TX 77437-2111
17701164       +Hunt, Justin,    7679 Gosbrook,,    Memphis, TN 38125-3497
17701165       +Hunt, Pamela,    2305 Hutchins Ln,    El Campo, TX 77437-2111
17701168       +Hunt-Gallati, Tyler,    885 Wandering Rd,     7,    Vista, CA 92081-6416
17701166       +Hunter, Khalil,    1101 W 10th St,,    Michigan City, IN 46360-3911
17701167       +Hunter, Michael,    10727 Sima Ct.,    Santee, CA 92071-5912
17701169       +Huntman, Justin,    272 S Main Street, Apt. 203,      Memphis, TN 38103-1614
17701170       +Huntsman, Doug,    1521 E 4070 S,    Salt Lake City, UT 84124-1573
17701171       +Hurley, Misty,    PO Box 11,    Elmaton, TX 77440-0011
17701172       +Huron, Frank,    11236 Hill Top Bend,    Helotes, TX 78023-4780
17701173       +Hurst, Anthony,    4716 Valdina Way,    San Diego, CA 92124-2433
17701174       +Hurst, Chris,    111 North Orange Avenue Suite 1585,      Orlando, FL 32801-2316
17701175       +Hurst, Jason,    5444 Lighthouse Rd.,    Orlando, FL 32808-5955
17701176       +Husband, Philip,    8325 E Odessa St,    Mesa, AZ 85207-9111
17701177       +Hussein, Maen,    6850 Silver Charm Court,     Leesburg, FL 34748-9683
17701178       +Hutchins, Eric,    203 E. Alvarado Street,     Fallbrook, CA 92028-2910
17701179       +Hutchinson, Scott,    1223 Northern Way,     Winter Springs, FL 32708-4315
17701180       +Hutchison, Valerie,    2414 Cedar Trace,     San Antonio, TX 78232-2641
17701181       +Huxley, Donald,    1024 Wald Rd,    Orlando, FL 32806-6353
17701182       +Hyams, Chad,    390 Spyglass Bluff,    Johns Creek, GA 30022-5905
17701183       +Hyatt Regency Riverwalk San Antonio,     123 Losoya,     San Antonio, TX 78205-2688
17701184       +Hyde, Clayton,    443 Wisteria Place Circle,      Grayson, GA 30017-1880
17701185       +Hyde, Evan,    5708 Serene Ridge Circle,     35111-3204
17701186       +Hyland , Alex,    3583 A Ray street,    San diego, CA 92104-4275
17701187       +Hyland, Jonathan,    2900 N Atlantic Ave,     Apt 901,    Daytona Beach, FL 32118-3034
17701188       +Hyman, Ish,    1 Genesis St,,    Englishtown, NJ 07726-9031
17701189       +Hypsh, Stephen,    213 Timacuan Oaks Ct,     Lake Mary, FL 32746-7028
17701192       +ICM Partners - Terrell Davis,     10250 Constellation Blvd. 31st floor,
                 Los Angeles, CA 90067-6231
17701196       +IGG Consulting, Inc.,    8100 La Mesa Dr. Ste 105,      La Mesa, CA 91942-6498
17701204       +IMG College, LLC,    P.O Box 16533,    Palatine, IL 60055-0001
17701234      ++ISOLYNX,    179 WARD HILL,    HAVERHILL MA 01835-6973
               (address filed with court: IsoLynx,      179 Ward Hill,     Haverhill, MA 01835)
17701190       +Iacuzzo, Christopher,    1315 N. Mills Ave,      Orlando, FL 32803-2542
17701191       +Iannuzzi, Derek,    205 BIRCH AVE,    MERRITT ISLAND, FL 32953-4213
17701193       +Icons of the Game,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701194        Idaho State Tax Commission,     PO Box 83784,     Boise ID 83707-3784
17701195       +Ifedi, Martin,    8942 Deer Meadow Dr,,    Houston, TX 77071-2459
17701197       +Iheart - Memphis - Company Tickets,     2650 Thousand Oaks Blvd.,     Ste 4100,
                 Memphis, TN 38118-2451
17701198       +Iheart - San Diego,    9660 Granite Ridge Dr,      San Diego, CA 92123-2688
17701199       +Iheart 4-6 Comps,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701200       +Iheart Radio,    20880 Stone Oak Pkwy,    San Antonio, TX 78258-7460
17701202       +Ilijevski, Drew,    13385 Highlands Place,     Unit 1437,    San Diego, CA 92130-2910
17701203       +Image Cam, Inc,    7835 E. Evans Dr. Suite 500,      Scottsdale, AK 85260-2917
17701205       +Inderkum, Joyce,    703 South Grandview Ave,,      Daytona Beach, FL 32118-4969
17701206       +Infinite Scale Design Group LLC,     16 Exchange Place,     Salt Lake City, UT 84111-2706
17701207       +Inglett, Scott,    6354 Winona Ave,    San Diego, CA 92120-3617
17701208       +Ingold, Rory,    815 Timber Isle dr,    Orlando, FL 32828-6912
17701209       +Ingram, Edward,    26902 Sparrow Ridge,    San Antonio, TX 78261-2332
17701210       +Ingram, Jeffrey,    7041 Grand National Drive,      Orlando, FL 32819-8381
17701211       +Ingram, Richard,    446 Mason Drive,    Titusville, FL 32780-9118
17701212       +Ingram, William,    302 Whiting AVE,    APT 1,     San Antonio, TX 78210-4732
17701213       +Innis, Jerry,    3042 Evelyn Scott st,    Apopka, FL 32712-1957
17701214       +Innovative Implant,    41619 margarita rd,     suite 102,    temecula, CA 92591-2986
17701215       +Inselmann, Bernadette,     12122 Stevens ct,     San Antonio, TX 78233-4232
17701216       +Integrated Sports Specialties, LLC,     88 East Main Street,     Suite H-411,
                 Mendham, NJ 07945-1832
17701217       +International Bank Of Commerce,     130 Travis St,     San Antonio, TX 78205-1601
17701218       +Inzillo, Anthony,    1412 Breezy Wind Dr,,     Gulf Breeze, FL 32563-2873
17701221       +Irby, Andraveka,    1691 Kings Pond Cove,,     Cordova, TN 38016-0613
17701222       +Ireland, Quentin,    13 S. Nowell St.,    Orlando, FL 32835-1376
17701223       +Irish, Michael,    14240 N. Coral Gables Dr.,      Phoenix, AZ 85023-6280
17701224       +Ironshore,    P.O. Box 3407,    New York, NY 10008-3407
District/off: 0542-5          User: paezd                  Page 44 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701225       +Irvin, Chris,    319 Tophill Rd,    San Antonio, TX 78209-3445
17701226       +Irvine, Warren,    3379 Pembroke Ellis Cove,    Bartlett, TN 38133-3870
17701227       +Irwin, Lenny,    18627 Gran Mesa,    San Antonio, TX 78259-2443
17701228       +Irwin-Hill, Sam,    1018 Golden Road,,    Encinitas, CA 92024-4672
17701229       +Isaac, Ty J.,    24821 Jensen st,,    Shorewood, IL 60404-0671
17701230       +Isaacs, Josh,    10818 Canyon Hill Ln,    San Diego, CA 92126-2051
17701231       +Isaacson, Kenneth,    63 Seth Low Mountain Rd,,     Ridgefield, CT 06877-2021
17701232       +Iseri, Jackie,    301 W G Street Unit 406,    San Diego, CA 92101-6070
17701233       +Island Hospitality Management LLC,     35 Lecount Pl,    New Rochelle, NY 10801-6408
17701235       +Itterly, John,    166 Newcastle Drive,    Alto, GA 30510-4456
17701236       +Iudiciani, Andy,    4095 S. Pecan Dr.,    Chandler, AZ 85248-4050
17701237       +Ivanov, Artur,    16507 Dove Canyon Rd.,    5103,    San Diego, CA 92127-4304
17701238       +Ivers, Barry,    9137 Hunington Ave,    San Diego, CA 92123-3122
17701239       +Iverson, Aaron,    2132 E. Nantuckett Dr.,    Gilbert, AZ 85234-3844
17701240       +Iverson, Sean,    11546 Lakeside Ave,    Lakeside, CA 92040-1650
17701241       +J Rodriguez, Juan,    1615 Redwood Rd,    Apt 39 D,    San Marcos, TX 78666-1417
17701242       +J&S Audio Visual,    555 South Alamo St.,    San Antonio, TX 78205-3203
17701271       +JAMES D. EDGEWORTH, JR ASSOCIATES,     1616 S Voss Rd # 970,    Houston, TX 77057-2642
17701293       +JDH Broadcasting LLC - Dan Hellie,     324 31st St.,    Manhattan Beach, CA 90266-3973
17701479        JW Marriott Hotel Buckhead Atlanta,     PO Box 403003,    Atlanta, GA 30384-3003
17701243       +Jaarsma, Machelle,    779 Via Barquero,    San Marcos, CA 92069-7369
17701244       +Jackson Jr, Willie,    1616 NW 19th Circle,,    Gainesville, FL 32605-4086
17701245       +Jackson, Andrew,    2300B Lancaster st,,    Marshall, TX 75672-6903
17701246       +Jackson, Bijhon,    1712 Geren St,,    El Dorado, AR 71730-3530
17701247       +Jackson, Brandy,    2774 Hickory Pointe Lane,     Memphis, TN 38115-1100
17701248       +Jackson, Deondre,    1058 Abercorn Way,    Douglasville, GA 30134-6466
17701249       +Jackson, Dominick,    400 Commons Drive,,    Birmingham, AL 35209-6963
17701250       +Jackson, Everitt,    7096 Sheila Pond,    Schertz, TX 78154-4405
17701251       +Jackson, Jamie,    4911 Williamstown Blvd,    Lakeland, FL 33810-3706
17701252       +Jackson, Jermaine,    109 Pine Knoll Drive,    266,    Ridgeland, MS 39157-1356
17701253       +Jackson, John,    2715 Higbee Ave,    Memphis, TN 38111-1915
17701254       +Jackson, Karin,    3664 East Gideon Way,    Gilbert, AZ 85296-2871
17701255       +Jackson, Kerry,    210 Pine Arbor Drive,    Orlando, FL 32825-3742
17701256       +Jackson, Matthew,    5890 Whitewood Circle,,    Hoover, AL 35244-5406
17701257       +Jackson, Rodney,    686 Appleton Pl.,     Oviedo, FL 32765-8426
17701258       +Jackson, Tre J.,    1258 Sunset Blvd,,    Jesup, GA 31545-7801
17701259       +Jackson, Willie B.,    1616 NW 19th circle,,    Gainesville, FL 32605-4086
17701260       +Jacob House Account,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701261       +Jacobs, Barnet,    4620 N 68th Street 122,    Scottsdale, AZ 85251-2090
17701262       +Jacobs, Phillip,    4 Dauphin,    Dana Point, CA 92629-4107
17701263       +Jacobs, Sandy,    8054 Dogwood Villa Dr,    Germantown, TN 38138-4114
17701264       +Jacobson, Dana,    400 W 55th St Apt 7H,    New York, NY 10019-4543
17701265       +Jacobson, Marc,    1726 Stratfield Road,    Fairfield, CT 06825-1358
17701266       +Jacox, Kareem,    8985 Morning Grove Cove.,    Cordova, TN 38018-7401
17701267       +Jaeger, Karen,    16767 Keene Rd,    Umatilla, FL 32784-9006
17701268       +Jaeger, Rod,    1064 Orange Ave,    Winter Springs, FL 32708-2800
17701269       +Jaeger, Steve,    11475 Crazyhourse Dr,    Lakeside, CA 92040-1206
17701270       +Jalnos, Robert,    7344 Caribou,    San Antonio, TX 78238-1230
17755887        James Patrick Gleason,    1237 Union Club Drive,     Winter Garden, FL 34787-3077
17701272       +James, Chanceller D.,    4025 Oakcrest Blvd,,     San Diego, CA 92105-2170
17701273       +James, Charles,    777 New Court West,    Jacksonville, FL 32254-3177
17701274       +James, Joseph,    2538 Somerall,    San Antonio, TX 78248-2218
17701275       +James, Kendall L.,    1314 Shaffer Ave,,    Roselle, NJ 07203-2952
17701276       +James, Nicholas,    118 Torrington Drive,,    Triana, AL 35758-7581
17701277       +James, Nichole,    813 ALCAN AVE,    DELTONA, FL 32738-7142
17701278       +James, Paul,    521 W Red Bank Ave,,    West Deptford, NJ 08096-1453
17701279       +James, Richard,    5323 Cole Rd.,    Memphis, TN 38120-2401
17701280       +James, Ted,    1378 Moss Point Drive,    Southaven, MS 38671-2231
17701281       +James, Theodore,    4362 Wheeler Rd,,    Hernando, MS 38632-8623
17701282       +Jamison, Gina,    5457 Trumpet Vine Trail,    Mableton, GA 30126-5648
17701283       +Janes, William,    7611 Shadylane Drive,    San Antonio, TX 78209-2740
17701284       +January Service Company,    5550 Pleasant View,     Memphis, TN 38134-6503
17701285       +January, Favian,    11802 Woodland Deer,    San Antonio, TX 78254-2828
17701286       +Jaramillo, Baltazar,    P.O.Box 532601,    San Diego, CA 92153-2601
17701287       +Jary, Cy,    2042 Chittim Trail,    San Antonio, TX 78232-5448
17701288       +Jaskulski, David,    862 Carlson Dr,    Orlando, FL 32804-1709
17701289       +Jasper, Bradyn,    8400 Veterans Parkway Apt 1202,     Columbus, GA 31909-2435
17701290       +Jasper, Josh N.,    4207 Sequoia,,    Memphis, TN 38117-1635
17701291       +Jasper, Kim,    4207 Sequoia,    Memphis, TN 38117-1635
17701292       +Jayko, Steven,    651 Woodward St.,    Orlando 32803-3915
17701294       +Jeff Knight Electrical,    11625 Rainbow Ridge,     Helotes, TX 78023-4406
17701295       +Jeffcoat Jr, James,    1131 Elk Mound Dr,,    Frisco, TX 75033-0403
17701296       +Jeffcoat, James W.,    1131 Elk Mound Dr,,    Frisco, TX 75033-0403
17701297       +Jeffries, Eli,    322 Pleasanton Circle,,    San Antonio, TX 78221-4402
17701298       +Jeffries, Tina,    5101 E TAMBLO DR,    PHOENIX, AZ 85044-2328
17701299       +Jellison, Deborah,    3533 47th Street,    San Diego, CA 92105-3515
17701300       +Jemes, Robert,    5176 Denton Cove S,    Memphis, TN 38125-5738
17701301       +Jenkins, Ali,    1405 Wilhurst St,    Jackson, MS 39211-5635
17701302       +Jenkins, Jennifer,    980 Eyerly St,    Cocoa, FL 32927-5116
District/off: 0542-5          User: paezd                   Page 45 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17701303       +Jenkins, Ryan,    2129 Manzana Way,    San Diego, CA 92139-4017
17701304       +Jenkins, Scott,    12306 Black Gold Drive,     Arlington, TN 38002-8782
17701305       +Jenne, Charles,    1951 Thomas Street,    Horn Lake, MS 38637-3318
17701306       +Jennings, Adonis M.,    5 Prospect Ave,,     Sicklerville, NJ 08081-2106
17701307       +Jennings, Everett,    14726 Rifleman Rd,     San Antonio, TX 78254-4418
17701308       +Jennings, Scott,    555 W. Country Club Ln #C-178,      Escondido, CA 92026-1226
17701309       +Jensen, Chad,    208 Kenlake Dr,    Deltona, FL 32738-9177
17701310        Jensen, Glenn,    10076 Silver Creek Lane,     El Cajon, CA 92021-6024
17701311       +Jensen, Richard,    5063 Mt. Frissell Dr,     San Diego, CA 92117-4811
17701312       +Jentink, Stephenie,    6612 E Fox Hollow Lane,     San tan valley, AZ 85140-8109
17701313       +Jerry Pate Rentals,    604 28th St North,     Birmingham, AL 35203-2927
17701314       +Jessop, Alicia,    5525 TanOak Lane,    Apt. 270,     Oak Park, CA 91377-5472
17701315       +Jessum, Allison,    14808 Windigo Lane,     Orlando, FL 32828-6870
17701316       +Jessup, Thomas,    3559 Ottawa,    San Diego, CA 92117-5710
17701317       +Jeter, Colin,    1712 Valley Brook Lane,,     Longview, TX 75605-2679
17701318       +Jeter, Donald,    206 North Commerce Street,     Kilgore, TX 75662-5816
17701319       +Jewell, Robert,    106 Storeywood,    San Antonio, TX 78213-3023
17701320       +Jim N Nicks Management, LLC,     10 Inverness Center Parkway,     Suite 250,
                 Birmingham, AL 35242-4765
17701321       +Jimenez, Eulalio,    23026 Diamante,    San Antonio, TX 78261-4407
17701322       +Jimenez, Richard,    1606 Mountain Cv,    San Antonio, TX 78258-7127
17701323       +Jimmy John’s,    2212 Fox Dr,    Champaign, IL 61820-7532
17701324       +Jividen, Thomas,    123 Quail Drive,    Universal City, TX 78148-3328
17692168       +Joe Bosack,    1661 Oak Road,    Pottsville, PA 17901-3209
17701325       +John Gaw dba Hi-Wire Communications Products Inc,       9622 Doctor Baker Rd,
                 Groveland, FL 34736-8922
17701326       +John, Matthew Ian,    155 Harbor Village Drive,     Memphis, TN 38103-1010
17701327       +John, Michael,    414 San Patricio,    San Antonio, TX 78207-5944
17701328       +Johnican, Lisa,    8020 Old brownsville road,     Arlington, TN 38002-7963
17701329       +Johnsen, Bernard,    872 W Harbor Dr,    Gilbert, AZ 85233-6711
17701330       +Johnson Group, Inc.,    9 W Country Gables Drive,      Phoenix, AZ 85023-5235
17701331       +Johnson, Amanda,    3499 Ruffin Rd,    Apt 2B,    San Diego, CA 92123-2523
17701333       +Johnson, Anthony,    4040 Broadway Street suite 103,      San Antonio, TX 78209-6352
17701332       +Johnson, Anthony,    4581 Weston Rd #377,,     Weston, FL 33331-3141
17701334       +Johnson, April,    5533 Avenue P,    Birmingham, AL 35208-5010
17701335       +Johnson, Ben C.,    18341 178th Street,,     Tonganoxie, KS 66086-5213
17701336       +Johnson, Britani,    1660 Peachtree St. NW Apt. #6312,,      Atlanta, GA 30309-2486
17701337       +Johnson, Bruce,    4922 W 8700 S,    West Jordan, UT 84081-4889
17701338       +Johnson, Caleb,    7519 Bowdre,    San Antonio, TX 78252-4438
17701339       +Johnson, Chance,    370 Pecan Meadows,    New Braunfels, TX 78130-2766
17701340       +Johnson, Charles D.,    6920 Lucia dr,,     Burlington, KY 41005-6575
17701341       +Johnson, Charlotte,    5850 alligator lake shore west,      SAINT CLOUD, FL 34771-7336
17701342       +Johnson, Curtis,    2888 Hazel Grove Lane,     Oviedo, FL 32766-7061
17701343       +Johnson, Cynthia,    136 York Haven Dr.,     Collierville, TN 38017-1537
17701348       +Johnson, D’Ernest T.,    1203 SE 19th Terrace,,     Gainesville, FL 32641-8377
17701344       +Johnson, Dawn,    452 FM 1863,    New Braunfels, TX 78132-3736
17701345       +Johnson, Deborah,    2548 Buck Knife Court,     Chuluota, FL 32766-8972
17701346       +Johnson, Debra,    910 3rd Street,    Ramona, CA 92065-2902
17701347       +Johnson, Dennis,    542 n citrus lane,    Gilbert, AZ 85234-7830
17701349       +Johnson, Donald,    307 West Straford Drive,     Chandler, AZ 85225-7120
17701350       +Johnson, Douglas,    482 granite circle,     Oviedo, FL 32766-8840
17701351       +Johnson, Elvis,    5140 E CAROLINA DR,    SCOTTSDALE, AZ 85254-1621
17701352       +Johnson, Eric,    13347 Olive Tree Lane,     Poway, CA 92064-4919
17701353       +Johnson, Gene,    PO Box 701453,    San Antonio, TX 78270-1453
17701354       +Johnson, Gil,    203 Peregrine Cir,    Richmond Hill, GA 31324-9361
17701355       +Johnson, Jamie,    32820 misty lane,    Deland, FL 32720-6177
17701356       +Johnson, Jeremiah,    806 Ridgeview Circle,,     Rocklin, CA 95677-3170
17701357       +Johnson, Jeremy,    1190 Madura dr,    Deltona, FL 32725-5866
17701358       +Johnson, Jimmie,    1141 Winter Green Cove,     Cordova, TN 38018-8828
17701359       +Johnson, Jodie,    11934 maddie lane,    lakeside, CA 92040-5580
17701360       +Johnson, John,    11204 N. Florida Ave,,     Oklahoma City, OK 73120-7930
17701361       +Johnson, John,    1763 Henderson CT.,    Vista, CA 92083-1955
17701362        Johnson, John M.,    12850 HWY - 9N,,    Alpharetta, GA 30004
17701363       +Johnson, Jordan,    245 Alpine Street,    Altamonte Springs, FL 32701-7601
17701364       +Johnson, Joshua,    1304 Santa Ynez Ave,     Apt 249,    Chula Vista, CA 91913-1492
17701365       +Johnson, Kahmia,    7910 Radiant Star,    SAN ANTONIO, TX 78252-2817
17701366       +Johnson, Keith,    1153 CARINOSO CIR,    Severn, MD 21144-2533
17701367       +Johnson, Kerron M.,    811 Walnut St,,    Camden, NJ 08103-2522
17701368       +Johnson, Kerry,    2101 Sparks St.,    Memphis, TN 38106-7845
17701369       +Johnson, Larry,    290 Richfield Ave,    El Cajon, CA 92020-4327
17701370       +Johnson, Leon L.,    587 East Front St Apt A,,     Plainfield, NJ 07060-1411
17701371       +Johnson, Mary,    21271 Gunther Grove,    Garden Ridge, TX 78266-2507
17701372       +Johnson, Megan,    1105 Lake Pointe Cir,     Roswell, GA 30075-6716
17701373       +Johnson, Michael,    1238 Roman Point Dr.,     Norcross, GA 30093-2348
17701374       +Johnson, Nicole,    2038 W Hampton Dr,    Canton, GA 30115-6334
17701375       +Johnson, Noel,    4365 Kamloop Ave,    #36,    San Diego, CA 92117-4555
17701376       +Johnson, Race,    1258 Cottonwood Court,     Carmel, IN 46033-9393
17701377       +Johnson, Renee,    411 14th st apt H4,    Ramona, CA 92065-2770
17701378       +Johnson, Rob,    5396 Southern Winds Dr,     Arlington, TN 38002-4696
17701379       +Johnson, Roy,    727 Oak Manor Cirlce,    Orlando, FL 32825-6458
District/off: 0542-5          User: paezd                   Page 46 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17701380       +Johnson, Sajida,    1028 Purple Iris Trail,     apt 208,    Verona, WI 53593-7703
17701381       +Johnson, Sarah,    1976 Divot Dr.,,    Tempe, AZ 85283-4902
17701382       +Johnson, Shea,    417 El Portal,    Hollywood Park, TX 78232-2028
17701383       +Johnson, Stacie,    3039 Chavez Avenue,,    Clermont, FL 34715-8194
17701384       +Johnson, Steven M.,    12363 Valley Spring Dr.,,     Frisco, TX 75035-1654
17701385       +Johnson, Sylvia,    114 Shadow Valley Drive,     San Antonio, TX 78227-4832
17701386       +Johnson, Thomas,    33 Sakonnet Trl Little,,     Little Compton, RI 02837-1630
17701387        Johnson, Tommy,    4533 Coger Street,    Orlando, FL 32812
17701388       +Johnson, Tracy,    10658 Prince Carlos Lane,     Santee, CA 92071-1236
17701389       +Johnson, Travis,    12474 Calle Lucia Terrace,     Lakeside, CA 92040-5050
17701390       +Johnson, Trevor,    652 e draper st,    Mesa, AZ 85203-6342
17701391       +Johnson, Trey,    3592 Lesays Point,,    Land O Lakes, FL 34638-8172
17701392       +Johnson, Vanette,    2673 University Acres dr,     Orlando, FL 32817-3021
17701393       +Johnson, William,    2212 Campground Rd,    Atlanta, GA 30331-5046
17701394       +Johnston, Bradley,    1054 S Amandes,    Mesa, AZ 85208-3145
17701395       +Johnston, Daryl,    6427 Meadow Road,,    Dallas, TX 75230-5142
17701396        Johnston, Robert,    1330 Anchor Court,    Orlando, FL 32804-2821
17701397       +Johnston, Robin,    4815 Gwynne Rd,    Memphis, TN 38117-3232
17701398       +Jolley, Rachele,    3172 Siderwheel Dr,    Rockledge, FL 32955-6022
17701399       +Jolley, Tiffany,    5450 Rowley Rd, Apt 904,     San Antonio, TX 78240-4781
17701400       +Jolley, Troy,    723 E. 9590 S,    Sandy, UT 84094-3503
17701401       +Jolna, Kyley,    1000 S. Hope Street,,    Los Angeles, CA 90015-1491
17701402       +Jonason, Chris,    427 Hotz St.,    Spring Valley, CA 91977-5709
17701403       +Jones Digital Design, LLC,    1847 Butlers Lane,     Decatur, GA 30033-4001
17701404       +Jones, Amanda,    808 Almond Rd,    San Marcos, CA 92078-5379
17701405       +Jones, Ayesha,    2509 Avenue S,    Birmingham, AL 35218-2837
17701406       +Jones, Brian,    1361 Micahel Way,    Marietta, GA 30062-6270
17701407       +Jones, Bryce D.,    18024 Durrango Court,,     CharlotteCharlotte, NC 28278-8445
17701408       +Jones, Byron,    113 moseley ave,    Eatonville, FL 32751-6702
17701409       +Jones, Crystal,    733 E Cathy Dr,    Gilbert, AZ 85296-3587
17701410       +Jones, Cynthia,    2833 N Arroyo Dr,    San Diego, CA 92103-6114
17701411       +Jones, Doug,    5093 Windsor Dr.,    San Diego, CA 92109-1342
17701412       +Jones, Eric,    700 W Harbor Dr,    Unit 1705,    San Diego, CA 92101-7757
17701413       +Jones, Geoff,    7685 shadow hill dr,    Arlington, TN 38002-7921
17701414       +Jones, Glenn,    5806 Heather Vw,    San Antonio, TX 78249-3103
17701415       +Jones, Harry,    14512 Rutledge Sq,    San Diego, CA 92128-3762
17701416       +Jones, Ian,    1011 Orchid Street,,    College Station, TX 77845-5347
17701420       +Jones, JT,    9301 Waterstone Place,,    Buford, GA 30518-5133
17701418       +Jones, James,    1422 29th Street,    San Diego, CA 92102-1710
17701417       +Jones, James,    5321 S. San Sebastian Pl.,     Chandler, AZ 85249-3744
17701419       +Jones, John,    4379 Dinner Lake Blvd,    Lake Wales, FL 33859-2135
17701421       +Jones, Malachi,    930 Summer Wind Place,,     Roswell, GA 30075-7153
17701422       +Jones, Marc,    4371 Campbellpon,    Atlanta, GA 30331-6501
17701423       +Jones, Michael,    7945 Oak Pebble Cove,    Millington, TN 38053-2298
17701424       +Jones, Mike,    1476 South 3600 West,    Suite B,    Salt Lake City, UT 84104-6514
17701425       +Jones, Nathan,    9629 carlton hills blvd. #2,     Santee, CA 92071-1457
17701426       +Jones, Randall,    1312 Al Seier Lane,    Hoover, AL 35226-2007
17701427       +Jones, Richard,    4445 stonemeadow drive,     Orlando, FL 32826-4265
17701428       +Jones, Rick,    1391 Ambercrest Way,    Austell, GA 30168-7058
17701429       +Jones, Ryan,    1204 Sharpsburg Cirlce,    Birmingham, AL 35213-1734
17701430       +Jones, Seantavius L.,    816 Ivey park ln,,     Norcross, GA 30092-4783
17701431       +Jones, Tanner,    1901 West Germann Road Apt 3022,     Chandler, AZ 85286-0109
17701432       +Jones, Troy,    1333 Markel Drive,    Winter Garden, FL 34787-2103
17701433       +Jones, Ulric,    1712 Feaster,,    Anniston, AL 36203-2025
17701434       +Jones, William,    6222 West Maya Drive,    Phoenix, AZ 85083-6537
17701435       +Jones-Smith, Jaryd,    123 Cedar Ct,,    Swedesboro, NJ 08085-5055
17701436       +Jongeward, John,    152 Dahlia Avenue,    Imperial Beach, CA 91932-1809
17701437       +Jonietz, Dustin,    14907 Wilmington,    Selma, TX 78154-1363
17701438       +Jonker, Kory,    5430 W Montebello Way,    Florence, AZ 85132-7554
17701439       +Jordan , Frederick E.,    909 40th Street,,     Oakland, CA 94608-3703
17701440       +Jordan Jr, Frederick,    909 40th Street,,     Oakland, CA 94608-3703
17701441       +Jordan, David,    9060 Hannamill Drive,    Gainesville, GA 30506-8043
17701442       +Jordan, Freddie,    5353 Se Driftwood Ave,     Stuart, FL 34997-3340
17701443       +Jordan, Jennifer,    6524 Bisby Lake Ave,    San Diego, CA 92119-2626
17701444       +Jordan, LaMont,    1407 Alberta Drive,,    District Heights, MD 20747-1902
17701445       +Jorgenson, Ronald,    3518 Clairmont,    SanAntonio, TX 78259-2749
17701446        Joseph, Kelly,    1426 Hawks Mdw,    San Antonio, TX 78248-1572
17701447       +Jouas, Rebecca,    1540 West Bitters Rd,    Apt 2433,     San Antonio, TX 78248-1520
17701448       +Jourdan, Michael,    10529 Mopac Dr.,    San Antonio, TX 78217-3827
17701449       +Joy, Austin,    1455 Peacock St,    Seguin, TX 78155-4021
17701450       +Joyce, Joseph,    1528 11th Ave,,    San Francisco, CA 94122-3615
17701451       +Joyner, Cynthia,    29830 Ancestral Trail,     Bulverde, TX 78163-4310
17701452       +Joyner, Neila,    502 Farhills Dr,    Spring Branch, TX 78070-6714
17701453       +Juarez, Abigail,    167 Reefridge Pl,    SAN ANTONIO, TX 78242-1034
17701454       +Juarez, Alejandro,    5525 Mansions Bluffs,     Apt #742,    San Antonio, TX 78245-4112
17701455       +Juarez, Daniel,    1026 Essex St,    San Antonio, TX 78210-2334
17701456       +Juarez, Mark,    170 Palma Noce,    San Antonio, TX 78253-5854
17701457       +Juarez, Rodolfo,    1628 Edison Drive APT 1,      San Antonio, TX 78201-3562
17701458       +Juarez, Ron,    7415 Rocky Cedar,    San Antonio, TX 78249-1020
17701459       +Juarez, Ryan,    6401 Mount Ada Road #229,,     San Diego, CA 92111-3143
District/off: 0542-5          User: paezd                   Page 47 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17701460       +Judd, Jacob,    2220 N 5th St.,,    Clinton, IA 52732-2150
17701461       +Judd, Steven,    2106 W 4750 S,    Roy, UT 84067-2625
17701462       +Judkins, Tyler,    1806 W 625 N,    Farmington, UT 84025-5506
17701463       +Juleyna, LLC dba Exhibit Experts,     4012 East Broadway,     Suite 307,    Phoenix, AZ 85040-8800
17701464       +Julian, Michael,    8727 Encino Ave,,    Northridge, CA 91325-3226
17701465       +Julian, Paul,    228 Via Havarre,    Merritt Island, FL 32953-2919
17701466       +Jumonville, Roy,    4823 Roxton Ave,    San Antonio, TX 78247-5631
17701467       +Jumper, Colton C.,    400 East and West Road,,     Lookout Mountain, TN 37350-1463
17701468       +Jung, Cayla,    2423 Penton Ct.,,    Deltona, FL 32725-1790
17701469       +Junge, Cari,    604 N Capital Park Ave,,    Salt Lake City, UT 84103-5206
17701470       +Junkermann, Kelly,    2225 Dawn Hill Rd,,     Siloam Springs, AR 72761-9568
17701471       +Junkin, Jimmy,    25411 River Ledge,    San Antonio, TX 78255-4434
17701472       +Jurado, Diane,    125 Brookbend,    Cibolo, TX 78108-3283
17701473       +Jurkovich, Karina,    453 13th st. #126,    San Diego, CA 92101-7560
17701474       +Justesen, Jack,    1609 Bonelli Ct,    Melbourne, FL 32934-9089
17701475       +Justice, Steve,    2311 Ruby Oaks,    San Antonio, TX 78232-5600
17701476       +Justus, Nathan,    6068 Rotondo Place,    Norcross, GA 30093-5219
17701477       +Jutting, Brian,    4125 E Linda Ln,    Gilbert, AZ 85234-0705
17701478       +Jutze, Ron,    602 Sweet Basil Ln,    Woodstock, GA 30189-6927
17701480       +K K & T Getaways,    367 E Windsor,    Memphis, TN 38109-7418
17701568        KFMB-TV,    P.O Box 637386,    Cincinnati, OH 45263-7386
17701667       +KORE Interactive Systems,     259 W 30th St., 16th Floor,     New York, NY 10001-2809
17701676        KPHO Broadcasting Corporation dba KPHO-TV;,      KTVK-TV; AZFAMILY.COM,     P.O. Box 10067,
                 Pasadena, CA 91189-0067
17701682       +KRANOS CORPORATION / Schutt Sports,     710 S Industrial Ave.,      Litchfield, IL 62056-3030
17701695        KSL NewsRadio - Bonneville,     PO Box 26245,    Dept. 16,    Salt Lake City, CA 84126-0245
17701481       +Kaatz, Seth,    609 Virginia Ave NE, Apt 30306-3784
17701482       +Kadri, Dustin,    2079 Stepping Stone,,    New Braunfels, TX 78130-4292
17701483       +Kahn, Matt,    105 Beech Tree lane 30075-1839
17701484       +Kainz, Greg,    4595 Beach Boulevard,    Orlando, FL 32803-4405
17701485       +Kaiser,    1900 S. Norfolk St. Suite 290,,     San Mateo, CA 94403-1166
17701486        Kaiser Foundation Health Plan,     1 Kaiser Plaza,    Oakland, CA 94612-3610
17701487       +Kaiser, Dakota,    1214 Cadley Ct,    San Antonio, TX 78258-3134
17701488       +Kalbaugh, Austin,    9195 Mast Blvd,    Unit 105,    Santee, CA 92071-2167
17701489       +Kallen, Bruce,    11202 Del Rio Rd,    Spring Valley, CA 91978-1224
17701490        Kallenbach, Zach,    1414 Ruhl Ave,    Orlando, FL 32806
17701491       +Kalucki, Tracy,    10452 E Karen Dr,    Scottsdale, AZ 85255-8569
17701492       +Kameen, Lawrence,    2239 Oakdale Circle,     Simi Valley, CA 93063-5041
17701493        Kamerath, Brian,    5372 Kimman Cv.,    Taylorsville, UT 84123-4870
17701494       +Kane, John,    2384 Barbaro,    Bartlette, TN 38134-5702
17701495       +Kane, Katherine,    1312 Briarcliff Rd NE Apt 3,     Atlanta, GA 30306-2230
17701496       +Kaneubbe, Don,    550 W. Baseline Rd. #102-347,     Mesa, AZ 85210-6040
17701497       +Kanik, Sarah,    938 Geary Street, Apt 205,     San Francisco, CA 94109-7034
17701498       +Kantowitz, Alan,    139 West 14th Street, #5F,     New York, NC 10011-7316
17701499        Kanuch, Tuni P.,    483 N,    Provo, UT 84601
17701500       +Kaplan, Jason,    8697-C La Mesa Blvd.,    PMB 108,    La Mesa, CA 91942-9565
17701501       +Karam, Robert,    421 E. Beatryce Street,     Tempe, AZ 85281-1003
17701502       +Karick Enterprises, LLC dba Signarama,     Salt Lake City,     3480 S. Main St.,
                 Salt Lake City, UT 84115-4419
17701503       +Karrh, Melissa,    333 Loredo Dr,    Birmingham, AL 35226-2325
17701504       +Karson, Damon,    4701 ramsay ave,    san diego, CA 92122-2729
17701505       +Kaserman, Edward,    1340 Calle Crucero,    San Marcos, CA 92069-3112
17701506       +Kashuck, Kyle,    2035 Shadow Ln.,,    Clearwater, FL 33763-1436
17701507       +Kasik, John J.,    329 Hunters Blind Drive,     Columbia, SC 29212-1651
17701508       +Kassar, David,    P.O. Box 237,     Bonita, CA 91908-0237
17701509       +Kastner, Thomas,    2310 Via Francisca Apt F,     Carlsbad, CA 92008-6816
17701510       +Kaszuba, Adam,    7776 Lower Gateway Loop,     Apt 2127,    Orlando, FL 32827-7219
17701511       +Katz, David,    509 West Colonial Drive,    Orlando, FL 32804-6803
17701512       +Katz, Kent,    991 Stafford,    Casper, WY 82609-3203
17701513       +Katz, Michael,    702 Boulevard SE,    Atlanta, GA 30312-3533
17701514       +Kauffman, Bruce,    4214 Bell Tower Court,     Orlando, FL 32812-3624
17701515       +Kauffman, Michael,    7331 Ridge Bch,    Converse, TX 78109-2725
17701516       +Kawulok, Kevin,    234 S Glenmar Rd,    Mesa, AZ 85208-1522
17701517       +Kay, Joel,    PO Box 593254,    San Antonio, TX 78259-0212
17701518       +Kaye, Evan,    8133 Lazy Bear Ln,    Winter Park, FL 32792-9431
17701519       +Keaki Technologies, LLC,     12565 Research Parkway,     Suite 300,    Orando, FL 32826-3283
17701520       +Keehan, Harry,    3385 Pembridge Street,    Thousand Oaks, CA 91360-4563
17701521       +Keeler, Matthew,    1938 Vinton Avenue,    Memphis, TN 38104-5231
17701522       +Keen, Cliff,    PO Box 1447,    Ann Arbor, MI 48106-1447
17701523       +Keene, Janice,    717 South Riverside Drive,     unit 708,    Memphis, TN 38103-1736
17701524       +Keeney, Amy,    221 East Danbury Road,    Phoenix, AZ 85022-2329
17701525       +Keilman, April,    311 4th Ave #202,    San Diego, CA 92101-6990
17701526       +Keilty, Kevin,    10129 Ridgewood Oak Dr,     Lakeland, TN 38002-8308
17701527       +Kelch, Jeffery,    6235 S College Ave,    Tempe, AZ 85283-2809
17701528       +Kellen, Brian,    1894 W. 2425 S.,    Woods Cross, UT 84087-2465
17701529       +Keller, Cory,    838 Irving St. Apt 3,,    San Francisco, CA 94122-2335
17701530       +Kelley, Michael,    2750 Wheatstone St,    #108,    San Diego, CA 92111-5451
17701531       +Kelley, Mike,    132 Miller Cove,    La Vernia, TX 78121-9811
17701532       +Kelley, Tim,    13543 Crystal River Drive,     Orlando, FL 32828-8442
17701533       +Kellogg, John,    4547 Wilson Ave,    San Diego, CA 92116-3521
District/off: 0542-5          User: paezd                  Page 48 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701534       +Kelly, Brendan,    11809 S Blackfoot Dr,    Phoenix, AZ 85044-2517
17701535       +Kelly, James,    570 Braun Ave,    San Diego, CA 92114-5111
17701536       +Kelly, Kameron R.,    1192 Oak Hill Ln,,    Murphy, TX 75094-2607
17701537       +Kelly, Patrick,    2786 E Desert Broom Pl,     Chandler, AZ 85286-2466
17701538       +Kelly, Pete,    2864 N. Ricardo,    Mesa, AZ 85215-1056
17701539       +Kelly, Randy,    1396 Copper Path,    New Braunfels, TX 78130-2582
17701540        Kelly, Sean,    10351 Caminito Agadir,    San Diego, CA 92131
17701541       +Kelly, Timothy,    501 Campbell St. Apt C24,     El Paso, TX 79901-3190
17701542       +Kelly, Tina,    7496 Wyndhurst Place, Apt #303,     Germantown, TN 38138-2064
17701543       +Kelty, Thomas,    4221 CLOVERLEAF PL,    CASSELBERRY, FL 32707-4703
17701544       +Kemmerer, Brian,    5014 Mt. Durban Dr.,    San Diego, CA 92117-4843
17701545       +Kemp, Barry,    3773 Forrest Park cove,    N/A,    Horn Lake, MS 38637-3924
17701546       +Kemp, Julie,    1080 W Peachtree St NW,,    Atlanta, GA 30309-3801
17701547       +Kemp, Paul,    1201 pepper dr,    El Cajon, CA 92021-1336
17701548       +Kempa, Melinda,    721 Tarento Drive,    San Diego, CA 92106-2823
17701549       +Kempf, Kathryn,    3518 PIPERS TRL,    SAN ANTONIO, TX 78251-1220
17701550       +Kempski, Justina,    6256 New Mill Trl 30102-1600
17701551       +Kennedy, Donnie,    1238 LION FRST,    SAN ANTONIO, TX 78251-4028
17701552       +Kennedy, Justin,    2117 Bonneville Drive,     Orlando, FL 32826-3703
17701553       +Kennedy, Mark,    3904 S Newberry RD,    Tempe, AZ 85282-5528
17701554       +Kennedy, Sean,    3880 Cornado Ave,    Ocean Beach, CA 92107-3729
17701555       +Kennedy, Zeke,    27027 Bulverde Rd,    San Antonio, TX 78260-2111
17701556       +Kenner, Kyle,    1206 Cedar Grove Trail,    Spring Branch, TX 78070-5336
17701557        Kenney, Kathryn,    8322 Tuckahoe Ct,    3900 E. State Rd 46,    ORLANDO, FL 32829
17701558       +Kenny, John,    4568 Cape Cod Circle,    Carlsbad, CA 92010-6549
17701559       +Kenyon, Tricia,    1084 North El Camino Real,     Ste B-141,   Encinitas, CA 92024-1334
17701560       +Kersey, Patrick,    7620 N Pennsylvania St,,     Indianapolis, IN 46240-2804
17701561       +Kersh, Andrew,    1240 India St,    Unit 1303,    San Diego, CA 92101-8552
17701562       +Kersten, Alicia,    3709 Appling Lake,    dr,    Bartlett, TN 38133-2728
17701563       +Kessinger, Donovan,    PO Box 786,    Grayson 30017-0014
17701564       +Kessler, Ken,    625 Rocklyn Drive,    Windcrest, TX 78239-2021
17701565       +Ketchum, Bryce,    9129 Anderton Springs,     Memphis, TN 38133-0972
17701566       +Ketterer, Robert,    2815 Short Ridge,    San Antonio, TX 78231-1640
17701567       +Kevin Sullivan Communications, Inc.,     7886 Minglewood Lane,     Dallas, TX 75231-4612
17701569       +Khan, Asif,    5650 Tau Street,    La Mesa, CA 91942-2844
17701570       +Khodoreva, Eugenia,    100 Van Ness Avenue #702,,     San Francisco, CA 94102-5215
17701571       +Khodoreva, Evgenia,    100 van Ness Ave, Apt 702,     San Francisco, CA 94102-5215
17701572       +Kida, James,    13829 North 41st Lane,    Phoenix, AZ 85053-5367
17701573       +Kiefer, Allen,    175 GARRETT DR.,    Eatonton, GA 31024-8416
17701574       +Kiefer, Jared,    14256 Shocklach Drive,    Winter Garden, FL 34787-4691
17701575       +Kiese, Robert,    1929 East Claremont Street,,     Phoenix, AZ 85016-1603
17701576       +Killian, Scott,    2731 Carab Drive,    Gilbert, AZ 85298-8488
17701577       +Killough, Shalamarel,    1086 Natoma St.,,     San Francisco, CA 94103-2545
17701578       +Killpack, Kyle,    12699 N Pine Cone Rd,    Parker, CO 80138-8294
17701579       +Kilpatrick Townsend & Stockton LLP,     Dept # 34542,    P.O. Box 39000,
                 San Francisco, CA 94139-0001
17701580       +Kimball, Margaret,    16229 N 63rd St,    Scottsdale, AZ 85254-1315
17701581       +Kimbell, Charles,    115 Clearbrook Way,    Fayetteville, GA 30215-4648
17701582       +Kimbrell, Jenny,    1130 Valley Ridge Court,     Marietta, GA 30067-5473
17701583       +Kimbro, India,    7133 Lone Oak Trace,    Lithonia, GA 30058-8295
17701584       +Kimley-Horn,    189 South Orange Avenue,    Suite 1000,    Orlando, FL 32801-3256
17701585       +Kimmelman, Patrick,    215 Lorita Drive,    San Antonio, TX 78214-2818
17701586       +Kimmins, William,    PO Box 448,    Apopka, FL 32704-0448
17701587       +Kinder, Greg,    1239 Glenwood Loop,    Bulverde, TX 78163-1618
17701588       +Kindregan, Steve,    4546 Club Circle NE,     Atlanta, GA 30319-1054
17701589       +Kinematic Sports, LLC,    3933 Rice Mine Rd,     Tuscaloosa, AL 35406-1523
17701590       +King, Amos,    4449 Cedar Park Drive,    Stone Mountain 30083-1843
17701591       +King, Brad,    11962 Gennaro Ln,    Orlando, FL 32827-7134
17701592       +King, Brian,    4465 Knights Victory Way,     Orlando, FL 32816-8019
17701593       +King, Charles,    809 Atkinson Drive,    Bessemer, AL 35020-8507
17701594       +King, Derick,    2701 tannery CT,    Orlando, FL 32817-1738
17701595       +King, Devin,    10983 Inside Loop,    Orlando, FL 32825-8886
17701596       +King, Jamie,    2192 n slope terrace,    spring valley, CA 91977-3630
17701597       +King, Jennifer,    1202 Harrison Cross Rd,,     Reidsville, NC 27320-8388
17701598       +King, Jovita,    3125 Garmon Oak Trl 30044-5114
17701599       +King, Pervis,    12910 Gladiolus Way,    San Antonio, TX 78253-6155
17701600       +King, Tyrone,    1209 12th Terrace,,    Pleasant Grove, AL 35127-2462
17701601       +Kinney, Thomas,    12454 Dormouse Road,    San Diego, CA 92129-4502
17701602       +Kinser, Joseph,    436 Citronelle Dr,    Woodstock, GA 30188-3621
17701603       +Kinsey, Eric,    8838 Kallison Arbor,    San Antonio, TX 78254-4559
17701604       +Kinsler, Noreen,    17013 Oculto Way,    San Diego, CA 92127-1430
17701605       +Kirby, Maureen,    4395 Fox Hollow Cir,    Casselberry, FL 32707-5245
17701606       +Kirchhof , Rebecca,    8914 Quaker Ridge,     Selma, TX 78154-1340
17701607       +Kirchner, Tracy,    405 ALyssum Way,    Oceanside, CA 92057-8560
17701608       +Kirchner-Ortiz, Jacob,    27604 S. Turf Hill Dr,     Mundelein, IL 60060-9119
17701609       +Kiritchouk, Anastassia,    4860 BELLA PACIFIC ROW,     Unit 250,    SAN DIEGO, CA 92109-2375
17701610       +Kirk, Justin,    9449 Friars Rd,    San Diego, CA 92108-1718
17701611       +Kirk, Justin,    1440 Hotel Circle N, Apt 364,     San Diego, CA 92108-2926
17701612       +Kirkendall, Don,    2285 Red Ember Rd,    Oviedo, FL 32765-9764
17701613       +Kirkpatrick, Ed,    3915 Sacramento Dr,    La Mesa, CA 91941-6888
District/off: 0542-5          User: paezd                  Page 49 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701614       +Kirkpatrick, Ryan,    2060 E Sahara Dr,    Holladay, UT 84124-2723
17701615       +Kirven, Korren N.,    918 Early Street,,    Lynchburg, VA 24503-4543
17701616       +Kirwan, Nate,    25223 Doral Crest,    San Antonio, TX 78260-7234
17701617       +Kisling, Kristy,    625 Balmoral Road,    Winter Park, FL 32789-5204
17701618        Kistler, Beverley,    14222 Portrush Dr,    Orlando, FL 32828-8245
17701619       +Kitna, Jon,    235 E. Ashwood Place,,    Phoenix, AZ 85012-1193
17701620       +Kitna, Matthew,    26712 N. Babbling Brook Dr.,,      Phoenix, AZ 85083-6325
17701621       +Kittell, Broch,    11706 Carmel Creek Road,     Apt 107,    San Diego, CA 92130-6627
17701622       +Kitzman, Joseph,    Po Box 1269,    Poway, CA 92074-1269
17701623       +Klayson, E J,    188 Arborvue Trail,    Ormond Beach, FL 32174-9475
17701624       +Kleha, Francis,    6020 Baywood Drive,,    Roswell, GA 30076-4244
17701625       +Klein, Joshua And Britt,    2639 Pebble Dawn,     San Antonio, TX 78232-4133
17701626       +Klein, Katie,    307 S Red Rock Pt,    Payson, AZ 85541-6293
17701627       +Kling, John L.,    71 Slate creek drive,,     cheektowaga, NY 14227-2858
17701628       +Klingaman, Tyler,    9056 East Range Rider Trail,      Mesa, AZ 85207-1363
17701629       +Klippel, Janice,    12177 Brickellia St,    San Diego, CA 92129-4149
17701630       +Klobucar, John,    4455 E. Paradise Village Pkwy. - South,      #1028,   Phoenix, AZ 85032-7770
17701631       +Klopf, Carson,    7335 Lake Underhill Rd,     Orlando, FL 32822-6061
17701632       +Klunder, Chad,    50799 Brookside Drive,    Granger, IN 46530-6043
17701634       +Knapp, Frank,    9547 Fall Pass,    San Antonio, TX 78251-4357
17701635       +Knapp, Robert,    3484 Governor Drive,,    San Diego, CA 92122-2903
17701636       +Knecht, Nathan,    16070 Turtleback Rd.,    San Diego, CA 92127-2029
17701637       +Kneck, John,    716 W 12th St.,    Tempe, AZ 85281-5417
17701638       +Kneuker, Rachael,    10127 Winton Park Dr,     San Antonio, TX 78250-5184
17701639       +Knight, Alex,    2552 S Houston Levee Rd,     Memphis, TN 38139-6909
17701640       +Knight, Martin,    8219 Byre Hollow Cove,     Cordova, TN 38018-7225
17701641       +Knight, Trevor A.,    930 Amberstone Dr,,     San Antonio, TX 78258-2350
17701642       +Knott, Kevin,    111 NW Olinka Pass,    Bentonville, AR 72712-5165
17701643       +Knott, Ty,    18601 Turnbridge Drive,,    Dallas, TX 75252-5024
17701644       +Knox, Maureen,    2610 Marathon Drive,    Ca, CA 92123 US 92123-3633
17701645       +Knox, Ray,    617 Paseo Canada,    San Antonio, TX 78232-1110
17701646       +Knuckey, Thomas,    310 W Hornbeam Dr,    longwood, FL 32779-2533
17701647       +Ko, Oscar,    239 Argonaut Ave,,    San Francisco, CA 94134-3212
17701648       +Kobryn, Anthony,    11402 Hatchet Pass,    San Antonio, TX 78245-2289
17701649       +Koch, Barbara,    3910 Sunset Cove Dr,    Port Orange, FL 32129-1918
17701650       +Koedding, Bryant H.,    11037 Retreat Ave,     Orlando, FL 32817-4510
17701651       +Koehler, Allison,    5811 N. Central Ave.,,     Tampa, FL 33604-7017
17701652       +Koehmleiw, Jerry,    1951 47th St,    San Diego, CA 92102-1300
17701653       +Kohler, Michael,    110 South stadium Rd,     Apt G1,    Alice, TX 78332-6833
17701654       +Kohlhausen, Susan,    5918 Tivoli Gardens Blvd,     Orlando, FL 32829-7704
17701655       +Kohlwes, Jeremy,    315 County Rd 3828,    San Antonio, TX 78253-6942
17701656       +Kolbjornsen, Deanna,    2139 Vineyard Walk SE Apt 2,,      Atlanta, GA 30316-6934
17701657        Kolehmainen, Chris,    88 Union Ave10th Floor,     Memphis, TN 38103
17701658       +Koloamatangi, Mathew T.,    1841 Camino de los robles,,      Menlo Park, CA 94025-5912
17701659       +Kolone, Jeremiah,    3470 Lake Circle Drive,,     Fallbrook, CA 92028-7835
17701660        Kolt, Sammy,    5370 Hampstead Way Johns Creek GA,      Duluth, GA 30097
17701661       +Kondo, Brad,    2087 cascades cove dr,    Orlando, FL 32820-2250
17701662       +KongBasileConsulting, LLC,    1610 Eucalyptus Drive,      San Francisco, CA 94132-1437
17701663       +Kontour, Kameron,    12427 Cotton Crk,    San Antonio, TX 78253-5295
17701664       +Koo, Younghoe,    1727 Willoughby drive,,     Buford, GA 30519-8224
17701665       +Kooky Canuck,    87 S 2nd St,    Memphis, TN 38103-3009
17701666       +Koon, Lori,    3001 N Silverado,    Mesa, AZ 85215-1041
17701668       +Korzekwa, Billy,    6721 State Hway 123 South,     Stockdale, TX 78160-6916
17701669       +Koshik-Knoblauch, Christopher J.,     8568 Dortha Ct,     Santee, CA 92071-3668
17701670       +Kough, Gerrad,    11279 Conner Circle,,    Mira Loma, CA 91752-5055
17701671       +Koury, Kelly,    6839 Murray Park Dr,    San Dego, CA 92119-2932
17701672       +Kovach, Cameron,    909 Ivy Lane,,    Terrell Hills, TX 78209-6044
17701673       +Kovach, Larry,    13410 Bitterroot,    Helotes, TX 78023-4397
17701674       +Kowalski, Gregory,    PO BOx 1361,    San Antonio San Anto, TX 78295-1361
17701675       +Kozicki, Chad,    6522 Camp Bullis Road,    Apt 11306,     San Antonio, TX 78256-2397
17701677       +Krabbenschmidt, Jocelyn,    510 First Ave,     Unit 1402,    San Diego, CA 92101-6778
17701678       +Kramer, Bradley,    3810 hammonds ferry ct,     OVIEDO, FL 32766-6707
17701679       +Kramer, Courtney,    2832 Reserve Ct,,    Vestavia, AL 35243-2134
17701680       +Kramer, Mark,    4130 Crystal Street,    Oceanside, CA 92056-3319
17701681        Kramer, Steven,    9815 Buice Road,    Johns Creek, GA 30022-6324
17701683       +Krauch, Bryan,    8856 Hidden Springs Cove Rd.,     Cordova, TN 38016-5354
17701684       +Krausko LLC,    4900 Memco Lane,    Racine, WA 53404-1160
17701685       +Krehmke, John,    2486 Mango Way,    Del Mar, CA 92014-2919
17701686        Krein, Darren,    4215 Riverbirch Run,,    Zionsville, IN 46077
17701687       +Krieger, Jordan,    1028 Chase Common Dr.,     Norcross, GA 30071-4842
17701688       +Krol, Andrew,    1717 Fox Run Ct,    Vienna, VA 22182-1811
17701689       +Kroner, Karen,    813 Ridge Lake Blvd,    Memphis, TN 38120-9403
17701690       +Krpata, Dan,    19175 E Canary Way,    Queen Creek, AZ 85142-6855
17701691       +Kruck, Thomas,    2125 Basswood Ave,    Carlsbad, CA 92008-1113
17701692        Krueger International, Inc.,     PO Box 8100,    Green Bay, WI 54308-8100
17701693       +Krueger, Cal,    6503 W Bloomfield rd,    Glendale, AZ 85304-1642
17701694       +Krumenacker, Wayne,    7811 Alvarado Road,     La Mesa, CA 91942-0665
17701696       +Kubiak, James,    3748 Seaside Loop A31,    Tavares, FL 32778-8567
17701697       +Kuchta, Tracy,    8420 Corkfield Avenue,    Orlando, FL 32832-5011
17701698       +Kueber, Josh,    3126 Calle De Oro,    Jamul, CA 91935-3209
District/off: 0542-5          User: paezd                  Page 50 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701699       +Kuehn, Christopher,    2516 Martha Ave,,     Green Bay, WI 54301-1922
17701700       +Kuehne, Teresa,    20427 Quinlan St,    Orlando, FL 32833-4913
17701701       +Kuentz, Zachery,    1201 Avenue B,    San Antonio, TX 78215-2300
17701702       +Kuharich, William,    38393 Bayberry Lane,,     Selbyville, DE 19975-4355
17701703       +Kuhlmann, Mark,    9707 Big Geronimo St,     San Antonio, TX 78254-1707
17701704       +Kuhnert, Austin,    317 N. La Salle Ave.,     Sioux Falls, SD 57110-1223
17701705       +Kuiper, Brad,    17848 N 52 Plc,    Scottsdale, AZ 85254-7644
17701706       +Kunicki, Robert,    130 Alta Plaza,    Corpus Christi, TX 78411-1412
17701707       +Kunschaft, Maria,    5027 Cannon,    San Antonio, TX 78228-4525
17701708       +Kupd , Kupd,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17701709       +Kurish, Daniel,    1738 East Linda Lane,,     Gilbert, AZ 85234-6142
17701710       +Kusmierz, Emma,    812 E. Washington Ave,     Escondido, CA 92025-1504
17701711       +Kuwamura, Ken,    5442 Vista Run,    San Antonio, TX 78247-4623
17701712       +Kyle, Brandon,    8518 Cherokee Ridge,    Converse, TX 78109-2302
17701713       +L Mccord, Jim,    8219 4th Street,    Somerset, TX 78069-4523
17701714       +LA Fitness International LLC,     3161 Michelson Dr,    Irvine, CA 92612-4400
17701727       +LAMAR,   P.O Box 96030,     Baton Rouge, LA 70896-9030
17701753    ++++LANGUAGE OF CARING, LLC,     6642 CLAYTON RD,    RICHMOND HEIGHTS MO 63117-1602
               (address filed with court: Language of Caring, LLC,       6614 Clayton Rd. #333,
                 Richmond Heights, MO 63117)
17701909       +LIFT Orlando,    2043 Jacobs Pl,    Orlando, FL 32805-3000
17701937       +LIQUID SOUL MEDIA, LLC,     1024 Hemphill Ave. NW,    Ste. B,    Atlanta, GA 30318-5441
17701944       +LLC, Proaviation Supply,     47 Linda Lane,    Atoka, TN 38004-7821
17702030       +LSI Graphics, LLC,    P.O Box 372,    Dept 210,    Memphis, TN 38101-0372
17701715       +Labar, Shawn,    PO Box5469,    Oceanside, CA 92052-5469
17701716       +Lacey, Kelly,    7871 Sagebrush Pl,    Orlando, FL 32822-7840
17701718       +Ladd’s,   6881 Appling Farms Parkway,     Memphis TN 38133-4713
17701717       +Ladds,   6881 Appling Farms Parkway,     Memphis, TN 38133-4713
17701719       +Laegeler, Tom,    15169 Evergreen Oak Loop,     Winter Garden, FL 34787-6416
17701720       +Laehn, Eric,    520 Spring River Drive,     Orlando, FL 32828-6984
17701721       +Lafferty, Shane,    10015 Shetland Wind,     San Antonio, TX 78254-6010
17701722       +Laflam, Steve,    31928 Retama Ridge,    Bulverde, TX 78163-4156
17701723       +Lafontaine, Christina,    25 South Barnett Shoals Road,     Watkinsville, GA 30677-2541
17701724       +Laijas, Chaz,    6721 State Highway 123 South,     Stockdale, TX 78160-6916
17701725       +Laijas, Zack,    6721 State Highway 123 South,     Stockdale, TX 78160-6916
17701726       +Lajom, Gemma,    4633 W Tara Dr,    Chandler, AZ 85226-5336
17701728       +Lamar Advertising,    1600 Century Ctr Pkwy #104,     Memphis, TN 38134-6100
17701729       +Lamaster, Ericson,    12651 Orohaven Lane,     Poway, CA 92064-4402
17701730       +Lamb, Alex,    Po Box 2738,    Ramona, CA 92065-0947
17701731       +Lambert, Caleb,    475 N Highland St,    Unit 4J,    Memphis, TN 38122-4533
17701732       +Lambert, Matthew,    364 Del Mar Ave,    Chula Vista, CA 91910-3909
17701733       +Lambert, Rebecca,    7224 Bay Club Way,     Orlando, FL 32835-1895
17701734       +Lambert, Rick,    753 W. South Jordan Pkwy,     Suite 200,    South Jordan, UT 84095-3959
17701735       +Lamey, Nick,    9988 Oban Cv,    Cordova, TN 38016-0323
17701736       +Lamison, William,    PO Box 5000 PMB 139,     Rancho Santa Fe, CA 92067-5000
17701737       +Lamontagne, Sandy,    10669 Satinwood Cir,     Orlando, FL 32825-8909
17701738       +Lance Austin,    203 Kitchens Rd,    Haddock, GA 31033-2023
17701739       +Landaiche, Jason,    121 N 107th DR,    Avondale, AZ 85323-3309
17701740       +Landis, Ryan,    6310 Alexander Cir NE,     Atlanta, GA 30326-1286
17701741       +Landry, Paul,    632 Snug Harbor Drive,     Boynton Beach, FL 33435-6163
17701742       +Lane, Deborah,    8507 Hetton Heights,    San Antonio, TX 78254-2325
17701743       +Laney, Keith,    2037 Spicers Lane,    Woodstock, GA 30189-6905
17701744       +Lang, Richard,    1160 W Matthews Way,    Riverton, UT 84065-4150
17701745       +Lang, Todd,    534 W. Monte Vista Rd,    Phoenix, AZ 85003-1123
17701746       +Lange, Eddie,    4012 E. Broadway Rd.,    #307,    Phoenix, AZ 85040-8800
17701747       +Lange, Matthew,    17215 W. Orchid Ln,    Waddell, AZ 85355-7586
17701748       +Lange, Robert,    1750 buena vista drive,     eustis, FL 32726-5704
17701749       +Langford, Ryan E.,    2707 Jersey Ridge Road,,     Davenport, IA 52803-2133
17701750       +Langit, Glenn,    8499 Travis court,    San Diego, CA 92126-1638
17701751       +Langston, Frank,    1035 Red Road,    Seguin, TX 78155-9629
17701752       +Langston, George,    1618 Oaken Bucket,     1618 Oaken Bucket,    Memphis, TN 38016-8579
17701754       +Lanier, Willie,    2911 W Brigstock Rd,,     Midlothian, VA 23113-6335
17701755       +Lanning, Joel F.,    3711 Medical Drive,,     San Antonio, TX 78229-2192
17701756       +Lansing, Charlie,    160 Hattaway Drive,     Altamonte Sprihgs, FL 32701-5201
17701757       +Lantz, Kenny,    1621 Fresno,    San Antonio, TX 78201-3520
17701758       +Lantz, Leslie,    15710 Knollpine,    San Antonio, TX 78247-2169
17701759       +Lanyi, Christopher,    1738 Hwy 54,    Moreland, GA 30259-2924
17701760       +Lanzer, Michael,    372 Southerland Terrace NE,     Atlanta, GA 30307-2346
17701761       +Lapins, Michael,    4478 Date Ave.,    La Mesa, CA 91941-6415
17701762       +Lappano, Timothy,    28404 N 159th Street,,     Scottsdale, AZ 85262-8162
17701763       +Laquay, Cj,    17458 w Caribbean lane,    Surprise, AZ 85388-7734
17701764       +Larc, Kevin,    PO Box 853,    Draper, UT 84020-0853
17701765       +Large, Tyra,    1349 fieldbrook st.,    Chula Vista, CA 91913-1801
17701766       +Largent, John,    8610 Chessington Drive,     San Antonio, TX 78254-5657
17701767       +Largue, James,    687 Maple Hill Drive,     Munford, TN 38058-4705
17701768       +Larios, John,    8222 Manderly Place,    Converse, TX 78109-3210
17701769       +Larios, Nicholas,    206 Cork Way,    Davenport, FL 33897-7329
17701770       +Larkin, Austin B.,    7916 Blackberry Ave,,     Saint Louis, MO 63130-2711
17701771        Larkin, Robert,    5063 PATRA WAY,    OCEANSIDE, CA 92056-5433
17701772       +Larosa, Lee,    11465 Eastview Court,    San Diego, CA 92131-3528
District/off: 0542-5          User: paezd                  Page 51 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701773       +Larsen, Eric,    7390 Old Mission Ct,    169,    Santee, CA 92071-6349
17701774       +Larson, Laurie,    80 Deer Circle Lane,     Victoria, Tx 77904-1219
17701775       +Larue, John,    835 Thornbranch,    Houston, TX 77079-4522
17701776       +Larue, Melaney,    835 Thornbranch Drive,     Houston, TX 77079-4522
17701777       +Lary, Cliff,    12611 Ozona Ranch,    San Antonio, TX 78245-3560
17701778       +Laser, Randy,    921 Southeast 9th Street,     Fort Lauderdale, FL 33316-1311
17701779       +Lash, Travis,    3235 Fenelon Street,    San Diego, CA 92106-2107
17701780       +Latham, William,    3214 N Hartland,    Southaven, MS 38672-9607
17701781       +Latimer, Coady,    5305 BRIARCLIFF GABLES CIR NE,      Atlanta, GA 30329-2459
17701782       +Latorre, Chris,    33 Islay,    Rancho Santa Margari, CA 92688-1102
17701783       +Lattanzio, Zachary,    2887 n horizon pl,     Oviedo, FL 32765-6922
17701784       +Laube, David,    3762 Balboa Terrace,    #C,    San Diego, CA 92117-5419
17701785       +Lauderdale, Andrew J.,    3 Morton St,,     Concord, NH 03301-3517
17701786       +Lauerman, Mike,    112 Dove Mountain Drive,     Boerne, TX 78006-7868
17701787       +Laughlin, Keith,    3639 El Canto Drive,     Spring Valley, CA 91977-1908
17701788       +Lauina, Fred N.,    580 54th St,,    Springfield, OR 97478-6134
17701789       +Laurie, Matthew,    333 Wolf Lair Cv,    Collierville, TN 38017-8646
17701790       +Laursen, Nicholas,    2411 E Intrepid Ave,     Mesa, AZ 85204-7030
17701791       +Laury, Walker,    7047 Santa Cruz Dr,    Bartlett, TN 38133-8903
17701792       +Laux, George,    938 Camino de la Reina,     Unit 79,    San Diego, CA 92108-3241
17701793       +Lavallee, Robert,    12803 Hunting Bear,     San Antonio, TX 78249-4349
17701794       +Lavangie, Amy,    4630 Sugartown St,    Cocoa, FL 32927-8230
17701795       +Lavergne, Bradford,    7955 Owen St,    Baton Rouge, LA 70809-1631
17701796        Law Enforcement Specialists Inc,     PO Box 11656,     Glendale, AZ 85318-1656
17701797       +Law Office Of David E. Dilley,     5255 San Pedro,     San Antonio, TX 78212-1218
17701798       +Law, Fred,    11451 South 700 East Suite B,     Draper, UT 84020-8204
17701799       +Law, Richard,    6801 Sylvan Woods Dr,     Sanford, FL 32771-6433
17701800       +Lawler, Paul,    3040 Oakleigh Ln,    Germantown, TN 38138-7648
17701801       +Lawrence, Allen,    305 Dr. MLK Street South,     Saint Petersburg, FL 33705-1707
17701802       +Lawrence, Desmond,    746 Garden District Dr,,     Charlotte, NC 28202-2998
17701803       +Lawrence, Maureen,    4896 allied road,     San Diego, CA 92120-2414
17701804       +Lawrence, Nathan,    204 W Mountain Sage Dr,     Phoenix, AZ 85045-0428
17701805       +Lawrence, Paige,    113 Wedgwood WAy,    Peachtree City, GA 30269-2401
17701806       +Laws, Jimmie,    6691 Branch Estates Dr,     Olive Branch, MS 38654-4803
17701807       +Laws, Kolumn,    7221 fox creek dr,    Olive Branch, MS 38654-7527
17701808       +Lawson, Benjamin,    5626 Tynecastle Loop,,     Dublin, OH 43016-6041
17701809      #+Layman II, Rickey,    170 Carl Brinkley Circle,,      Daytona Beach, FL 32114-3610
17701810       +Layman, James,    512 Solms Forest,    New Braunfels, TX 78132-3424
17701811       +Lazaga, Dennis,    452 Rivercreek Court,     Chula Vista, CA 91914-2017
17701812       +Lazalde, Richard,    1346 E Pleasant Ln,,     Phoenix, AZ 85042-4429
17701813       +Lazser Down LLC,    4528 W. 140th Street,     Leawood, KS 66224-3591
17701814       +Le Roy, Jayson,    1938 Sunderidge,    San Antonio, TX 78260-2435
17701815       +Le, Dee,    10809 Westwood Loop,    San Antonio, TX 78254-5400
17701825       +LeDuc, Dana,    10320 Shinnecock Hills Drive,,     Austin, TX 78747-1323
17701816       +Leadbeater, William,    6922 Voltaire Dr.,     Orlando, FL 32809-6452
17701817       +Leadley, Gabe,    6717 N 10th Ave,    Phoenix, AZ 85013-1007
17701818       +LeafFilter North, LLC,    James J. Martinez,     c/o LeafFilter North, LLC,    1595 Georgetown Road,
                 Hudson, OH 44236-4045
17701819       +Leasman, James,    PO Box 290,    STOCKDALE, TX 78160-0290
17701820       +Leathers, Larry,    9254 Les Rd,    Santee, CA 92071-2128
17701821       +Leavitt, Timothy,    2742 Washington Street,     Lemon Grove, CA 91945-3003
17701822       +Lechowicz, Maryjo,    2784 Wilson Glen,     Decatur, GA 30033-1457
17701823       +Lechuga, Zenaido,    4511 Spotted Oak Woods,     San Antonio, TX 78249-1415
17701824       +Leclair, Jason,    1607 Crescent Rd,    Longwood, FL 32750-4504
17701826       +Ledyard, Ryan,    5345 Toscana Way #5210,     San Diego, CA 92122-5315
17701827       +Lee, Alex,    8342 Blackfoot Trail,    Jonesboro, GA 30236-3964
17701828       +Lee, Alvin,    5504 Legacy Oaks Parkway,     Unit 1217,    Schertz, TX 78154-1189
17701829       +Lee, Bill,    3900 E Lake Estates Dr,,     Davie, FL 33328-3076
17701830       +Lee, Bill,    6100 Woodlake Pkwy,    #706,    San Antonio, TX 78244-1423
17701831       +Lee, Chris,    720 Kendall Dr,    Vestavia, AL 35226-2812
17701832       +Lee, Edward,    12821 West Golden Lane,     San Antonio, TX 78249-2232
17701833       +Lee, Jason,    106 jerica lane,    Davenport, FL 33897-8573
17701834       +Lee, Kimberly,    7619 Forest Stream,    Live Oak, TX 78233-4312
17701835       +Lee, Rebecca,    209 Woodland Pkwy Unit 218,     San Marcos, CA 92069-7019
17701836       +Lee, Ronnie,    148 Canterbury Place,,     Royal Palm Beach, FL 33414-4352
17701837       +Lee, Sam J.,    903 Upper Valley Drive,,     Blue Earth, MN 56013-1708
17701838       +Lee, Terry,    2105 Ranch Loop Drive,    New Braunfels, TX 78132-4344
17701839       +Leeman, Mert,    1668 Hanson Street,    Fort Myers, FL 33901-6908
17701840       +Lefavre, Michele,    648 Riverside Dr. Apt #420,      Memphis, TN 38103-4633
17701841       +Leffew, Michelle,    1099 S Sunshine Ave,     El Cajon, CA 92020-7523
17701842       +Lefils, Linda,    207 Big Sky Drive,    Minneola, FL 34715-8717
17701843       +Lefils, Nicholas,    7438 Crooked Lake Circle,     Orlando, FL 32818-8334
17701844       +Legacy Pro Sports,    2234 Rickover Place,     Winter Garden, FL 34787-5485
17701845       +Legerrette, Tonantzin,    3936 1/2 Marine View Ave,      San Diego, CA 92113-4331
17701846       +Legge, Robert,    20402 N 17TH LN,    Phoenix, AZ 85027-3526
17701847       +Lehmann, Darrell,    128 Creekside Terrace,     Boerne, TX 78006-5632
17701848       +Lehmeyer, Bob,    917 Florence St,    Imperial Beach, CA 91932-2316
17701849       +Leichtfuss, Drake,    14143 Leicester Lane,,     Orlando, FL 32828-7930
17701850       +Leishman, Benjamin,    897 Ridgeline Cir,,     Centerville, UT 84014-2555
17701851       +Leitch, David,    9922 fall harvest,    SAN Antonio, TX 78254-6101
District/off: 0542-5           User: paezd                  Page 52 of 103                 Date Rcvd: May 13, 2019
                               Form ID: 148                 Total Noticed: 7865


17701852       +Lemay, David,    4958 Brightwood Blvd,     Apopka, FL 32712-5522
17701853       +Lemieux, Corey,    3713 Lafayette Lane,     Jonesboro, AR 72404-9106
17701854       +Lemke, David,    1490 Wood Valley Dr,     Marietta, GA 30066-4155
17701855       +Lemons, Kip,    1607 Stanhope,    Cove,    Collierville, TN 38017-3292
17701856       +Lenard, Bill,    610 E Market St,    Unit 2718,      San Antonio, TX 78205-2671
17701857       +Lenart Smith, Leslie,     940 W Oakland,    A-5,     Oakland, FL 34787-1803
17701858       +Lent, Chris,    3980 Monterey Street,     Cocoa, FL 32927-8458
17701859       +Leonard, Nicole,    7423 Castle Trail Dr,      San Antonio, TX 78218-2811
17701860       +Leonard, Phyllis,    898 County Road 348,      Shiner, TEXAS 77984-6258
17701861       +Leone, Bob,    5657 Copley Dr,    San Diego, CA 92111-7903
17701862        Leos, Catherine,    6002 Popcrost Dr.,     San Antonio, TX 78238
17701863       +Lerma, Daniel,    3614 Valencia Peak,     San Antonio, TX 78261-2409
17701864       +Lerma, Enrique,    8654 Tanbark Dr.,     San Antonio, TX 78240-3710
17701865       +Lerond-Aoudia, Clemence,     1286 Rue Saint Moritz,      San Marcos, CA 92078-5288
17701866       +Leslie, Darnell J.,    8371 Broderick Circle,,       Gaithersburg, MD 20877-3709
17701867       +Leslie, Jordan,    1803 Corral Dr,,     Houston, TX 77090-2008
17701868       +Lesser, Jaden,    7474 Park Ridge Blvd,     San Diego, CA 92120-2225
17701869       +Lester Insure One Agency,     15102 Jones Maltsberger.,      103,    San Antonio, TX 78247-3367
17701870       +Letuli, Jovann T.,    666 Kling Street,,     Akron, OH 44311-1717
17701871       +Levante, Pete,    4207 S Antonio,    Mesa, AZ 85212-5111
17701872       +Leverage Agency,    515 Madison Avenue,     14th Floor Suite A,      New York, NY 10022-5492
17701873       +Levine, Brett,    7791 E Osborn Rd, 282E,      Scottsdale, AZ 85251-7437
17701874       +Levis, Ariel,    5697 Fontaine St,    San Diego, CA 92120-1825
17701875       +Levy Jr, David,    7130 Wareham Drive,,     Tampa, FL 33647-1132
17701876       +Lewen, Wendy,    11677 S Old Bear Creek Road,      Pekin, IN 47165-8625
17701877       +Lewis Consulting,    11317 Via Playa de Cortes,       San Diego, CA 92124-1526
17701878       +Lewis, Anthony,    1260 Bailey Ave,     Deltona, FL 32725-5852
17701879       +Lewis, Daniel,    940 Pawstand Road,     Kissimmee, FL 34747-4857
17701880       +Lewis, Domonique,    10022 Meydenbauer Way SE Apt G2,,       Bellevue, WA 98004-6041
17701881       +Lewis, Donovan,    2845 Northshore Court,      Apt. 201,    Cordova, TN 38016-2137
17701882       +Lewis, Erik,    235 Williamson Drive,     Davenport, FL 33897-6292
17701883       +Lewis, Jesse,    28810 sleepy hollow ln,     #1104,     pine valley, CA 91962-4056
17701884       +Lewis, Kyle,    1361 Marlei Rd.,,    La Habra, CA 90631-2638
17701885       +Lewis, Kyle,    10614 Larch Grove Ct,     Helotes, TX 78023-4694
17701886       +Lewis, Mark,    13461 Southern Way,     Windermere, FL 34786-5700
17701887       +Lewis, Marvin,    10040 E. Happy Valley Rd. #596,       Scottsdale, AZ 85255-2300
17701888       +Lewis, Patrick,    3800 Trinidad drive,,     McKinney, TX 75071-5170
17701889       +Lewis, Preston,    1058 Brandywine Dr,     Southaven, MS 38671-2319
17701890       +Lewis, Starla,    2663 Firebrand Place,     Alpine, CA 91901-4119
17701891       +Lewis, Tim,    120 Serenity Court,,     Alpharetta, GA 30022-4898
17701892       +Lewis, Timothy,    120 Serenity Court,,     Alpharetta, GA 30022-4898
17701893       +Lewis, Tina,    11334 S. Janalynn Dr.,     South Jordan, UT 84095-2246
17701894       +Lewis, William,    19689 E 52nd Ave,,     Denver, CO 80249-8671
17701895       +Lex, William,    19635 Oil st,    Somerset, TX 78069-4481
17701896       +Lexington Hotel Conference Center,       Jacksonville Riverwalk,      1515 Prudential Drive,
                 Jacksonville, FL 32207-8133
17701897       +Leyendecker, Jesse,    5703 Lasalle Way,     San Antonio, TX 78253-5670
17701898       +Leyva, Irene,    2211 Barney Avenue,     San Antonio, TX 78237-3625
17701899       +Leyva, John,    280 Waxwing Dr.,    Poteet 78065-4579
17701900       +Lezama, Victoria,    3940 Gresham St,     215,    Pacific Beach, CA 92109-5808
17701901       +Liberty Bowl Memorial Stadium,     335 South Hollywood St.,       Memphis, TN 38104-5923
17701902       +Liberty International Underwriter,      175 Berkeley Street,      Boston, MA 02116-5066
17701903       +Lichte, Ronald,    2708 Rivercrook ln,     Deland, FL 32720-8929
17701904       +Liebert, Brandon,    3360 Daley Center Dr,      Apt #1009,    San Diego, CA 92123-4621
17701905       +Liemono, Sioesan,    1450 Eugenia Ter,,     Lawrenceville, GA 30046-7492
17701906       +Liette, Olivia,    2549 S. Mills Ave,,     Orlando, FL 32806-4715
17701907       +Lifa, Heather,    4170 Ingram St,    #6,    San Diego, CA 92109-5461
17701908       +Life Capital Group,    1200 Prospect St Suite 225,       La Jolla, CA 92037-3608
17701910       +Liggins, Jeremy,    12 County Road 132,,     Oxford, MS 38655-8688
17701911       +Light, John,    7970 Fredericksburg Rd STE 101-91,       San Antonio, TX 78229-3890
17701912       +Light, Mike,    3633 Shimmering Dawn Street,      San Antonio, TX 78253-5017
17701913       +Likes, Billy,    10556 Graybourne dr,     Memphis 38028-9808
17701914       +Limpert , Lindsay,    603 Lauder Cir,     Woodstock, GA 30188-8000
17701915       +Linch, Kathy,    5472 Del Cerro Blvd,     SAN DIEGO, CA 92120-4508
17701916       +Lincoln, Matthew,    3734 PIPERS MEADOW ST,      SAN ANTONIO, TX 78251-1616
17701917       +Lind, Gregory,    118 w calle de caballos,      Tempe, AZ 85284-2211
17701918       +Lind, Kurt,    5 Yarrow,    Aliso Viejo, CA 92656-2140
17701919       +Linder, Melanie,    259 Limestone Creek,     New Braunfels, TX 78130-7252
17701920       +Lindley, Matt,    2072 E Riviera Dr,     Tempe, AZ 85282-5929
17701921       +Lindsay, Genealy,    2121 W. Main Street,      1013,    Mesa, AZ 85201-9052
17701922       +Lindsay, Jack,    1095 Churchill Downs Rd,      Atlanta, GA 30319-1068
17701923       +Lindsay, Philippe,    5307 Littlebrooke Court,       Dunwoody, GA 30338-3163
17701924       +Lindsey, Justin,    1200-5 34th St. S,     Birmingham, AL 35205-1559
17701925        Lineberry, Jeffrey,    4025 McGinnis Ferry Rd Apt 1123,       30024-7239
17701926       +Linehan, Matthew S.,     3104 Briarwood Ln,,     Frisco, TX 75034-1861
17701927       +Linekin, Ian,    10475 San Diego Mission Road,       San Diego, CA 92108-2101
17701928       +Lininger, Gloria,    1614 S Nevada St,     Oceanside, CA 92054-5902
17701929       +Link, Justin,    5100 Eliot St,    Oceanside, CA 92057-2646
17701930       +LinkedIn Corp.,    62228 Collections Center Drive,       Chicago, IL 60693-0001
17701931       +Linkhorn, Booker T,    2906 Level Ridge Road,      Atlanta, GA 30354-2446
District/off: 0542-5          User: paezd                  Page 53 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17701932       +Linsley, Scott,    113 Lookout View,    Cibolo, TX 78108-3389
17701933       +Linthicum, Gary,    6243 Monticello Street,     Santee, CA 92071-5669
17701934       +Linton, Zach,    11146 Vance Jackson Road,     Apt 5905,   San Antonio, TX 78230-2788
17701935       +Linville, Dolores,    215 N Center,    Unit 1006,    San Antonio, TX 78202-2766
17701936       +Lipo, Stephanie,    8410 Timber Whisper Drive,     San Antonio, TX 78250-4470
17701938        Little, Chad,    4105 Savannahs Trl.,    Merritt Island, FL 32953-8607
17701939       +Litwhiler, Christopher,    5914 Camp Creek Dr,     new braunfels, TX 78132-2944
17701940       +Lively, Matthew,    18212 N 61 drive,    Glendale, AZ 85308-1140
17701941       +Livingston, Susan,    4545 Cedar Ford Blvd,     Hastings, FL 32145-4752
17701942       +Livingston, W. David,    16 Villa Beach,,    Cleveland, OH 44110-1120
17701943       +Llamas, Leonardo,    1610 Texas Ave,    San Antonio, TX 78201-5853
17701945       +Llorens, Paula,    2685 Angel Oak Cir,    Dacula, GA 30019-1871
17701946       +Lloyd, Len,    11418 Luckey Ledge,    San Antonio, TX 78252-2316
17701947       +Lloyd, Tom,    4109 E Tamaya St,    Phoenix, AZ 85044-1512
17701948        Lloyds,   One Lime Street,     London EC3M 7HA,    United Kingdom
17701949       +Local Memphis,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17701950       +Loch, Randy,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17701951       +Locke, Jeff,    7033 W. Firebird Dr.,,    Glendale, AZ 85308-9425
17701952       +Locust Grove Football & Cheer,     325 Ethan Walk,    McDonough, GA 30252-7094
17701953       +Locust, Lori,    3807 Maple Street,,    Harrisburg, PA 17109-3922
17701954       +Loeb, Josh,    4823 Koshua Lane,    San Antonio, TX 78251-4316
17701955       +Loerwald, Collin,    13645 Sunset Lake Circle,     Winter Garden, FL 34787-5422
17701956       +Logan, Stephen,    8104 Lloyd Allyns Way,,     Raleigh, NC 27615-4930
17701957       +Logan, Steve,    8104 Lloyd Allyns Way,,    Raleigh, NC 27615-4930
17701958       +Logic Copy,    3146 Tiger Run Ct. Suite 110,     Carlsbad, CA 92010-6503
17701959       +Logicopy,    3146 Tiger Run Court Suite 110,     Carlsbad,   Carlsbad, CA 92010-6503
17701960       +Logo Brands, Inc.,    117 Southeast Pkwy,    Franklin, TN 37064-3925
17701961       +Lohman, Dylan,    PO Box 88,    Blanco, TX 78606-0088
17701962       +Lokar, Todd,    14639 N55th Pl,    Scottsdale, AZ 85254-2357
17701963       +Lomeli, Jaime,    3215 HELIX ST,    SPRING VALLEY, CA 91977-2736
17701964       +Lomibao, Joshua,    4951 college gardens ct,     San Diego, CA 92115-1101
17701965       +London, Denise,    4725 WALTON CROSSING 30331-6088
17701966       +Lone Star Material Handling,     7 Donore Square,    San Antonio, TX 78229-2139
17701967       +Long, Bryan,    1950 Sunderidge,    San Antonio, TX 78260-2435
17701968       +Long, Michael,    23616 Springwood Dr,    Ramona, CA 92065-4244
17701969       +Longdon, Jamais,    22835 Allegro Crk,    San Antonio, TX 78261-2150
17701970       +Lonzo, Kerwin,    101 W Beach Place, Apt. 1105,     Tampa, FL 33606-2334
17701971       +Loomis,   9225 Park S View,     Houston, TX 77051-3064
17701972       +Loper, Eric,    817 Palm Terrace,    Escondido, CA 92025-5944
17701973       +Lopes, Gregory,    270 Salamanca Rd,    Davenport, FL 33837-9677
17701974       +Lopez, Aaron,    7927 Hilltop Crest,    San Antonio, TX 78251-2442
17701975       +Lopez, Abner,    11856 Scripps Creek Dr Unit C,     San Diego, CA 92131-3784
17701976       +Lopez, Alex,    300 Forever Ridge,    Helotes, TX 78023-2514
17701977       +Lopez, Anthony,    13803 SONORA VALLEY,    SAN ANTONIO, TX 78254-4478
17701978       +Lopez, Brian,    10510 Tandom Ct.,    San Antonio, TX 78217-3946
17701979       +Lopez, Carlos,    630 Sawtooth Drive,    San Antonio, TX 78245-1242
17701980       +Lopez, Chris,    5719 magnes lane,     San antonio, TX 78227-2111
17701981       +Lopez, Edwin,    3679 Ricky Lane,    Saint Cloud, FL 34772-8210
17701982       +Lopez, George,    3604 beyer blvd #30-301,     san ysidro, CA 92173-1959
17701983       +Lopez, Heather,    152 CR 766,    Devine, TX 78016-4514
17701984       +Lopez, Jake,    8922 Summer Trail,    San Antonio, TX 78250-2613
17701985       +Lopez, Javier,    1967 Tempranillo,    New Braunfels, TX 78132-1864
17701986       +Lopez, Joe,    7414 Steeple Drive,    San Antonio, TX 78256-1653
17701987       +Lopez, Jose,    10603 Graun Wald Court,    New Braunfels, TX 78132-4356
17701988       +Lopez, Joseph,    3899 Midway dr #216,    San Diego, CA 92110-5234
17701989       +Lopez, Juan,    229 D Street,    Chula Vista, CA 91910-1804
17701990       +Lopez, Michael,    PO Box 452,    Windermere, FL 34786-0452
17701991       +Lopez, Mike,    3402 Dorado Pass,    San Antonio, TX 78247-4433
17701992       +Lopez, Olivia,    4507 Territory,    San Antonio, TX 78223-4603
17701993       +Lopez, Rafael,    6907 Moon Lake Dr,    San Antonio, TX 78244-1636
17701994       +Lopez, Raymond,    2033 Autumn View Dr,    Orlando, FL 32825-7425
17701995       +Lopez, Robert,    1755 East Jacob Street,    Queen Creek, AZ 85140-4098
17701996       +Lopez, Roland,    1010 Magnolia Hill,    San Antonio, TX 78251-4279
17701997       +Lopez, Tiffany,    2249 W Pinkley Ave,    Coolidge, AZ 85128-8207
17701998       +Lopez, Yvette,    6832 Pembroke Rd,    San Antonio, TX 78240-2723
17701999       +Lord, Tyler,    4695 North Church Lane, Apt. 11310,,     Atlanta, GA 30339-0510
17702000       +Lordigyan, Steve,    PO Box 710086,    Santee, CA 92072-0086
17702001       +Lords, Brock,    1525 N Main St, Apt. 450,     Bountiful, UT 84010-6174
17702002       +Lords, Nick,    2110 Shenley Ct,    Las Vegas, NV 89117-8924
17702003       +Loredo, Gilbert,    207 Cloudcroft Drive,    San Antonio, TX 78228-2409
17702004       +Lorentz, Matthew,    1440 Cary Ct,    El Cajon, CA 92019-3217
17702005       +Lorenzo, Andrea,    6399 Christie Ave Apt 448,,     Emeryville, CA 94608-1399
17702006       +Loricco, Jason,    1287 Gatewood Ave,    Minneola, FL 34715-6075
17702007       +Lorne, Jill,    4441 n ft Christmas rd,    Christmas, FL 32709-9379
17702008       +Losoya, Rueben,    205 Rosebud,    Boerne, TX 78006-2145
17702009       +Lotocki, Matthew,    1776 Sacramento St, Apt 404,     San Francisco, CA 94109-3692
17702010       +Lotulelei, John T.,    1025 Preston Rd,,    Plano, TX 75093-5391
17702011       +Lotulelei, Jon,    1025 Preston Rd,    Plano, TX 75093-5391
17702012       +Lotulelei, Totauhelotu T.,     8025 Ohio Dr.,,    Plano, TX 75024-2316
District/off: 0542-5          User: paezd                  Page 54 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702013       +Lotus Broadcasting Corporation dba KOMP, KXPT, KWI,       D, KWWN, KENO, KLAV, KBAD, LOTUS DIGITAL,
                 8755 W. Flamingo Road,    Las Vegas, NV 89147-8667
17702014       +Loucks, Dan,    7222 Gardner Street, ste 102,     Winter Park, FL 32792-6616
17702015       +Louie, Davis,    791 14th Street,,    San Francisco, CA 94114-1322
17702016       +Love, Christian j.,    451 EL toro ln,,    Webster, TX 77598-2513
17702017       +Lovelace, Stephen,    11815 Vance Jackson #2501,      San Antonio, TX 78230-1448
17702018       +Loveless, Judith,    1733 1/2 diamond st.,     San diego, CA 92109-3379
17702019       +Lovering Remodiling And Construction,     437 El Cajon Blvd,     El Cajon, CA 92020-4307
17702020       +Lowe, Jeffrey,    11669 Depsey dr,    Arlington, TN 38002-5074
17702021       +Lowe, Todd,    120 Lake Circle Drive,    Bolivar, TN 38008-1111
17702022       +Lowell, Andrew,    699 Ponce de Leon Ave, APT 226,      Atlanta, GA 30308-1850
17702023       +Lowery, Brian,    2469 Chiswood St,    Memphis, TN 38134-5201
17702024       +Lowery, William,    3000 West Osceola Rd.,     Geneva, FL 32732-9426
17702025       +Loy, David,    1356 Whispering Pines Drive,     Frostproof, FL 33843-5033
17702026       +Lozano, Eli,    534 East Palfrey Street,    San Antonio, TX 78223-3452
17702027       +Lozano, Fernando,    173 GREENWOOD DR,    COMFORT, TX 78013-3336
17702028       +Lozano, Jorge,    9970 Gazelle Forest,    San Antonio, TX 78251-4326
17702029       +Lozano, Robert,    2426 Luther St,    San Diego, CA 92139-2343
17702031       +Luc, Jeff,    473 SW College Park Rd,,    Port Saint Lucie, FL 34953-6224
17702032       +Lucas, Dawn,    2555 S French Ae,    Sanford, FL 32773-5319
17702033       +Lucas, Marquis C.,    17383 NW 7th Ave,,    Miami, FL 33169-7087
17702034       +Lucas, Thomas,    4745 west mountain view drive unit 1,      San Diego, CA 92116-1656
17702035       +Lucien, Devin,    11625 Pala Mesa Drive,,     Northridge, CA 91326-1429
17702036       +Lucio, Richard,    1923 Beechaven Dr,    San Antonio, TX 78207-7202
17702037       +Luckenbach, Kendrick,    576 Skyview Street,     El Cajon, CA 92020-7357
17702038       +Lucy, Keith,    7 Ashley Lane,    Danvers, MA 01923-1810
17702039       +Ludwikowski, Edward,    9100 single oak dr,     #134,    Lakeside, CA 92040-4549
17702040       +Luellen, David,    9510 Sandy Elms,    San Antonio, TX 78251-4308
17702041       +Luera, Jon-Carlo,    PO Box 831086,    San Antonio, TX 78283-1086
17702042        Lugar, Garry,    19080 Old F-M 2252,    Garden Ridge, TX 78266
17702043       +Lugo, Edwin,    2602 Pebble Dawn,    San Antonio, TX 78232-4132
17702044       +Luhrs, Thomas,    809 Oaklawn Ave,    Chula Vista, CA 91911-1012
17702045       +Luke, Craig,    802 Capistrano Pl,    San Diego, CA 92109-8105
17702046       +Luken, Audrey,    10808 Dedeke Drive,    New Braunfels, TX 78132-4551
17702047       +Lum, Anthony,    4807 Fairford,    San Antonio, TX 78228-1013
17702048       +Luna, Rudy,    4108 S.New Braunfels #4108,      San Antonio, TX 78223
17702049       +Lunsford II, Greg,    5375 Starboard Street, Unit 101,,      Orlando, FL 32814-6906
17702050       +Lunsford, Al,    5001 Davis Ct,    Cinccinnati, OH 45215-5107
17702051       +Lunsford, Izaah D.,    5001 David court street,,      Cincinnati, OH 45215-5107
17702052       +Lupton, Jennifer,    10106 Crested Lane #202,     Cordova, TN 38016-0592
17702053       +Lussier, Janine,    477 Flamingo Dr,    Apollo Beach, FL 33572-2519
17702054       +Luthander, Robbie,    5939 Cliff Bank st,     San Antonio, TX 78250-3903
17702055       +Ly, Nhi,    9090 Hatcher Lane,    San Diego, CA 92126-1526
17702056       +Lyft,    185 Berry St #5000,    San Francisco, CA 94107-2503
17702057       +Lykkebak, Don,    250 south Park Ave Suite 200,     Winter Park, FL 32789-4388
17702058       +Lykkebak, John,    864 Executive Drive,    Oviedo, FL 32765-7699
17702059       +Lynch, Christopher,    215 N. Center,    502,    San Antonio, TX 78202-2760
17702060       +Lyon, Andrew,    2464 Sunderland Rd,    Maitland, FL 32751-3644
17702061       +Lyon, Hunter,    2269 Edinburg Ave,    Cardiff by the Sea, CA 92007-1909
17702062       +Lyon, Mike,    4479 Brook Hollow Circle,    Winter Springs, FL 32708-4645
17702063       +Lyons, Chris,    9207 Ridge Bay St,    San Antonio, TX 78250-4027
17702064       +Lyons, Jessica,    2106 Covington Dr,,    Florence, AL 35630-1660
17702065       +Lyons, Theresa,    6331 Golden Lily Way,    San Diego, CA 92130-6836
17702066       +Lyssy, Joe,    10710 Edgecrest Dr.,    San Antonio, TX 78217-2835
17702067       +Lyssy, Linda,    10710 Edgecrest Dr.,    San Antonio, TX 78217-2835
17702068       +Lytle, Lanita,    207 Enchanted,    San Antonio, TX 78216-3828
17702069       +M Ventures Fund II, LP,    6255 Sunset Blvd., Suite 1060,      Los Angeles, CA 90028-7461
17702070       +M&M Productions, Inc,    1739 Dixon St,    Redondo Beach, CA 90278-2822
17702071       +M3 Commercial Moving and Logistics, LLC,      2950 East Mohawk Lane, Suite 100,
                 Phoenix, AZ 85050-4797
17702076       +MAC Printing,    7417 El Cajon Blvd.,    La Mesa, CA 91942-7401
17702101       +MAGARO, DENNIS,    3205 Deercreek Circle,     Salt Lake City, UT 84121-5776
17702290    ++++MAY, DJ,    29644 8TH AVE S,    FEDERAL WAY WA 98003-3721
               (address filed with court: May, DJ,      810 South 297th Place,,     Federal Way, WA 98003)
17702781        MWW Group LLC,    PO Box 69076,    New York, NY 10087-5483
17702103       +MaGee, Darryl,    1261 SW 104th Passage, Apt 211,      Miami, FL 33174-3847
17702072       +Maag, Lisa,    392 Iowa Woods Circle West,     Orlando, FL 32824-9037
17702073       +Maag, Sean,    392 Iowa Wood Circle,    Orlando, FL 32824-9037
17702074       +Mabrouk, Joan,    1769 Curry Comb Dr,    San Marcos, CA 92069-1303
17702075       +Mabry, Ashaad,    25403 Long Branch Run,,     San Antonio, TX 78261-2433
17702079       +MacCracken III, Alan,    3 Dogwood Drive,,     Morristown, NJ 07960-3309
17702081       +MacDonald, Kelly,    1923 San Jose Ave,,    San Francisco, CA 94112-2406
17702083       +MacDuff, Larry,    6120 N. Camino Padre Isidoro,      Tucson, AZ 85718-4023
17702084       +MacGinnis, Austin,    1808 Cattle Path,,    Lexingon, KY 40509-7807
17702077       +Macadan, Austin,    6750 hartford road,    Cocoa, FL 32927-8323
17702078       +Macaluso, Jeannie,    5044 paprika ln,    Palm Beach Gardens, FL 33418-3506
17702080       +Macdonald, James,    po box 26416,    san diego, CA 92196-0416
17702082       +Macdonald, Matt,    PO Box 434048,    San Diego, CA 92143-4048
17702085       +Machen, Adrian,    1661 Rolling Brook Ln,     Schertz, TX 78154-3048
17702086       +Machicote, Ian,    217 Bennett Street,    Winter Springs, FL 32708-2605
District/off: 0542-5          User: paezd                   Page 55 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17702087       +Machorro, Jared,    5234 Claremont St.,,     Houston, TX 77023-3210
17702088       +Macias, Alex,    318 Maple Court,    Oviedo, FL 32765-9580
17702089       +Maciaszek, Eric,    10812 glen cove cir,     203,    Orlando, FL 32817-5302
17702090       +Mack, Ken,    12 Richards Court,    Bedford Hills, NY 10507-1126
17702091       +Mack, Rodney,    8918 Valhalla,    Selma, TX 78154-1313
17702092       +Mackellar, Kyle,    P.O.Box 1710,    Alpine, CA 91903-1710
17702093       +Mackie, Michael,    8313 Steamline Circle,     Austin, TX 78745-8051
17702094       +Macomber, Kathi,    120 lakeside circle,     Sanford, FL 32773-5670
17702095       +Macwilliam, Christopher G.,     10010 Scripps Vista Way,     Unit 79,    San Diego, CA 92131-2712
17702096       +Madara, Danny,    1135 Farview Ct,    El Cajon, CA 92021-4664
17702097       +Mader, Marcus,    14626 Costa Leon,    San Antonio, TX 78245-3771
17702098       +Madigan , Brad,    311 Northampton Circle,     Victoria, TX 77904-3087
17702099       +Madsen, Susan,    1666 East Michael Way,     Sandy, UT 84093-2481
17702100       +Magana, Frank,    2241 logan ave,    san diego, CA 92113-3609
17702102       +Magazu, David,    1622 Lake Charles Dr,,     Vernon Hills, IL 60061-4582
17702104       +Magee, Terrence T.,    25468 Harvey Road,,     Franklinton, LA 70438-5178
17702105       +Magnuson, Joseph,    1240 Soria Glen,    Escondido, CA 92026-2360
17702106       +Magtoto, Jomer,    326 Windjammer Circle,     San Diego, CA 91910-7476
17702107       +Maguire, Callum,    114 Talavera Parkway Appt. # 1436,      San Antonio, TX 78232-1077
17702108       +Mahar, Terri,    2515 Dianjo Dr.,    Orlando, FL 32810-2405
17702109       +Mahley, Mike,    214 Orange Street #43,     Auburndale, FL 33823-3419
17702110       +Mahon, Julia,    PO BOX 189010,    PMB127,    CORONADO, CA 92178-9010
17702111       +Maiava, Lene I.,    4181 E 24th St,,    Tucson, AZ 85711-5660
17702112       +Maiden, Brandon D.,    1821 Glinsey Newson Cove,,      Clarksdale, MS 38614-7553
17702113       +Main Event Entertainment,     c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17702114       +Main, Charles,    po box 400,    tonopah, AZ 85354-0400
17702115       +Mair, Joshua,    11239 Wickwilde,    Helotes, TX 78023-2046
17702116       +Major Promotions,    3517 Spring Valley Court,      Mountain Brook, AL 35223-1467
17702117       +Major, Aramaxis,    14743 Kristenright Ln,     Orlando, FL 32826-5316
17702118       +Malatek, Hunter,    PO Box 4891,    Corpus Christi, TX 78469-4891
17702119        Maldonado, Arturo,    2818 N IH 35 apt 4202,      San Antonio, TX 78208
17702120       +Maldonado, Luisgabriel,    6 Pembroke Court,      San Antonio, TX 78240-2596
17702121       +Malenfant, Mark,    P.o. Box 13274,    Scottsdale, AZ 85267-3274
17702122       +Mallas, Jimmy,    3016 Calico Street,    Santee, CA 92071-5678
17702123       +Mallon, John,    567 Gunston Ct,    Davenport, FL 33837-4531
17702124       +Mallory, Joseph,    5219 Sea Mist,    San Antonio, TX 78250-6607
17702125       +Malloy, Megan,    3539 Mary Taylor Road, APT. 1010,      Birmingham, AL 35235-3284
17702126       +Malo, John,    8661 Lepus Rd.,    San Diego, CA 92126-1610
17702127       +Malo, Joshua,    9081 Hatcher Ln,    San Diego, CA 92126-1525
17702128       +Malone, Mark,    27186 N 112th Place,    Scottsdale, AZ 85262-8031
17702129       +Malone, Miguel,    9535 Wolf Pt,    San Antonio, TX 78251-4158
17702130       +Mama, Damien,    8555 Station Village Ln,,     San Diego, CA 92108-6543
17702131       +Mancha, Rudy,    1980 Horal St,    Apt 78227-3943
17702132       +Mancheter, William ’Bill’,     4927 Ranchers Ridge,     San Antonio, TX 78251-4387
17702133       +Mandato, Grant,    2185 Talman Court,    Winter Park, FL 32792-6333
17702134       +Mandel, Mark,    13697 Tom Shoemaker Road,     Draper, UT 84020-7525
17702135       +Mangold, Leyton,    1410 athens st,    castroville, TX 78009-2700
17702136       +Maniar, Sam,    5208 Wilshire Park Drive,     Hudson, OH 44236-2672
17702137       +Maniar, Sameep,    5208 Wilshire Park Drive,,      Hudson, OH 44236-2672
17702138        Mankiewicz, Paul,    1389 Emeraude Glen,     Escondido 92029-6657
17702139       +Mann, Dinn,    9 Vintage Farm Ln,    Newtown, PA 18940-2831
17702140       +Mann, John,    9 Vintage Farm Ln,,    Upper Makefield Township, PA 18940-2831
17702141       +Manning, Theodore,    1530 56th Sq East,     Vero Beach, FL 32966-2300
17702142       +Manrique, Enrique,    7777 W McDowell Rd,     Phoenix, AZ 85035-6444
17702143       +Manson, Steven,    3322 Sweetwater Springs Blvd.,      Suite 200,   Spring Valley, CA 91977-3142
17702144        Mantell, Adam,    3812 Stonewall Ter SE,     Atlanta, GA 30339-3319
17702145       +Manz, Dan,    12639 S Hausman #7106,    San Antonio, TX 78249-5210
17702146       +Manziel, Johnny,    5403 Brandon Ct.,,     Tyler, TX 75703-3718
17702147       +Manzo-Lewis, Anthony M.,    99 Morgan Place,,      North Arlington, NJ 07031-6313
17702148       +Maras, Dennis,    5023 Springtree Dr,    Arlington, TN 38002-8011
17702149       +Marcello, Marc,    12905 Mapleview St,     Lakeside, CA 92040-2037
17702150       +Marcial, Gustavo,    8320 West 3100 South,     Magna, UT 84044-1817
17702151       +Marcoe, Jason,    634 Abels Way,    Canyon Lake 78133-5417
17702152       +Marcoux, Eugene,    972 Grassy Island Ln,     Orlando, FL 32825-6389
17702153       +Marcus, Andrew,    3600 Bellington Drive,     Orlando, FL 32835-2663
17702154       +Marcy, Tyler,    9256 W. Cinnabar Ave.,     Peoria, AZ 85345-4311
17702155       +Margaritaville Inc.,    6900 Turkey Lake Rd.,      Orlando, FL 32819-4707
17702156       +Marginot, Rudy,    105 Los Arbor Drive,     Deland, FL 32724-1259
17702157       +Marin, Juan,    1422 Ocala Court,    Chula Vista, CA 91911-5527
17702158       +Mariscal, Ignacio,    27847 Smithson Valley Road,      San Antonio, TX 78261-2505
17702159       +Marketblazer, Inc.,    744 Noah Drive, Suite 30143-8705
17702160       +Marketstar,,    2475 Washington Blvd,    Ogden, UT 84401-2315
17702161       +Markey, John & Teresa,    5508 Redland Dr,     San Diego, CA 92115-2215
17702162       +Marking, Kathie,    6075 Ivawood Dr,    Bartlett, TN 38134-5561
17702163       +Markos, Jarrold,    9519 Tioga Cove,    San Antonio, TX 78251-5000
17702164       +Marks, Ursula,    1350 Weymouth Street,     Memphis, TN 38108-3535
17702165       +Marley, Bill,    113 Thorne Meadow Pass,     Davenport, FL 33897-4678
17702166       +Marley, Larry,    691 TIMBER LN E,    HERNANDO, MS 38632-1113
17702167        Marlow, Nash,    1360 E. Palomino Way,     san tan valley, AZ 85143
District/off: 0542-5          User: paezd                   Page 56 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17702168       +Marlowe, Ronald,    12157 West Linebaugh Avenue,      Ste 250,   Tampa, FL 33626-1732
17702169       +Marmie, Larry,    16412 South Mountain Stone Trail,,      Phoenix, AZ 85048-2078
17702170       +Maroney, Steve,    27 Darlington Cove,    Jackson, TN 38305-7561
17702171       +Maroulis, Nicholas,    1102 Cheetah Trail,     Winter Springs, FL 32708-3729
17702172       +Marquez, Cesar,    2726 Night Star,    San Antonio, TX 78245-4644
17702173       +Marquez, Lisa,    1901 W. Madison St.,    #529,    Phoenix, AZ 85009-9513
17702174       +Marquis Bundy,    4632 E Winston Dr,    Phoenix, AZ 85044-5722
17702175       +Marquis Lucas,    17383 NW 7th Avenue,    Miami, FL 33169-7087
17702176       +Marrie, Mike,    632 Wheeling Avenue,    Altamonte Springs, FL 32714-7314
17702177       +Marriott Hotel Services Inc DBA Scottsdale,      Marriott at McDowell Mountains,
                 16770 N Perimeter Dr,    Scottsdale, AZ 85260-1007
17702178       +Marriott Orlando Downtown,    400 West Livingston Street,      Orlando, FL 32801-1495
17702179       +Marriott Plaza San Antonio,    555 S, Alamo,     San Antonio, TX 78205-3298
17702180       +Marriott San Antonio Northwest,     3233 NW LOOP 410,     San Antonio, TX 78213-2866
17702181       +Marron, Nick,    621 Sweet pea pl,    Encinitas, CA 92024-7715
17702182       +Marsh, Venessa,    4100 Paces Walk SE,    Unit 1203,     Atlanta, GA 30339-1823
17702183       +Marshall, Frank,    4469 Deerland St,    Memphis, TN 38109-5653
17702184       +Marshall, Jalin,    4418 Roosevelt Blvd,,     Middletown, OH 45044-9002
17702185       +Marshall, Ryan,    1037 Golf Valley Dr,    Apopka, FL 32712-2593
17702186       +Marshall, Scott,    1211 Canyon Parke Drive,     San Antonio, TX 78232-4700
17702187       +Marshall, Stephen,    4019 Whitman Street,,     Houston, TX 77027-6333
17702188       +Martell, James,    3576 Powers rd,    Memphis, TN 38128-3746
17702189       +Martin, Andre D.,    8432 Powder Ridge Trail,,     Windermere, FL 34786-9532
17702190       +Martin, Chris,    9611 running deer trail,     Peoria, AZ 85383-8759
17702191       +Martin, Chris G.,    1660 SW 70th Avenue,,     North Lauderdale, FL 33068-4356
17702192       +Martin, David,    4455 Murphy Canyon Road,     Suite 100,    San Diego, CA 92123-4379
17702193       +Martin, David A.,    3564 Morningside Village Lane, Apt B,      Atlanta, GA 30340-5529
17702194       +Martin, Douglas,    9831 West Dunn St,    Odessa, TX 79763-7022
17702195       +Martin, Jenica,    424 15th St #1910,    San Diego, CA 92101-7776
17702196       +Martin, Jordan D.,    11310 Kettering way,,     Upper Marlboro, MD 20774-1554
17702197        Martin, Justin X.,    4949 nina marie ave,,     Murfreesboro, TN 37129
17702198       +Martin, Mark,    532 Cliff Place,    Birmingham, AL 35209-5204
17702200       +Martin, Nias,    6103 Eastern Pkwy,,    Baltimore, MD 21206-2310
17702201       +Martin, Ninon,    4143 Cleveland Ave Unit A,     San Diego, CA 92103-8006
17702202       +Martin, Pamela,    1770 Meadow Mill Cove,     Cordova, TN 38016-1610
17702203       +Martin, Richard,    2110 Cane Ridge Dr,    Marietta, GA 30064-4356
17702204       +Martin, Rick,    8402 Lake Bosse Dr,    Orlando, FL 32810-1914
17702205       +Martin, Robert,    845 OSCEOLA TRAIL,    CASSELBERRY, FL 32707-2674
17702206       +Martin, Teresa,    754 Guava Avenue,    Chula Vista, CA 91910-5412
17702207       +Martin, Tyrone,    3093 East Sierra Madre Ave,,     Gilbert, AZ 85296-9457
17702208       +Martinez, Adrian,    11220 Pickard Ln,    Austin, TX 78748-3439
17702209       +Martinez, Bernie,    202 East Houston Street,     Apt. 801,    San Antonio, TX 78205-1846
17702210       +Martinez, Christina,    5731 Freeport Leaf,     San Antonio, TX 78253-4474
17702211       +Martinez, Dennis,    6522 S. 53rd Drive,    Phoenix, AZ 85339-2562
17702212       +Martinez, Diane,    1919 San Pedro Ave,    San Antonio, TX 78212-3310
17702213       +Martinez, Donna,    8514 Ridge Stone Street,     San Antonio, TX 78251-2203
17702214       +Martinez, Eddie,    7303 Concerto Drive,    San Antonio, TEXAS 78266-1719
17702215       +Martinez, Eric,    2119 Gladstone Place,    New Braunfels, TX 78130-3090
17702216       +Martinez, Erick,    111 Sutton Dr,    San Antonio, TX 78228-3211
17702217       +Martinez, Ernesto,    8902 Fowler Hill,    Fair Oaks Ranch, TX 78015-5085
17702218       +Martinez, Ezequiel,    1403 Novella,    Adkins, TX 78101-3395
17702219       +Martinez, Fernando,    1110 Grove Avenue,     Unit A,    Imperial Beach, CA 91932-3509
17702220       +Martinez, Henry,    1657 Ridge Rock Ct,    Chula Vista, CA 91913-1773
17702221       +Martinez, Ike,    1955 Babcock Road,    San Antonio, TX 78229-4511
17702222       +Martinez, Joe,    311 East Crestline Drive,     San Antonio, TX 78201-6617
17702223       +Martinez, Joel,    511 Tanoak Ct,    Chula Vista, CA 91911-6019
17702224       +Martinez, John,    4134 Sunrise Point. Dr.,     San Antonio, TX 78244-1276
17702225       +Martinez, Jorge,    6023 Stillwater,    San Antonio, TX 78238-2740
17702226       +Martinez, Julian,    106 Oriole Ln,    San Antonio, TX 78228-3030
17702227       +Martinez, Kristie,    3102 W Commerce,    SAN ANTONIO, TX 78207-3764
17702228       +Martinez, Leo,    4804 W. Las Palmaritas Dr.,     Glendale, AZ 85302-6423
17702229       +Martinez, Manuel,    2015 Beechaven,    San Antonio, TX 78207-7302
17702230       +Martinez, Michael,    4431 Stetson Run,    San Antonio, TX 78223-5503
17702231        Martinez, Nicolas,    1927 LAKE PEIPSI,    SAN ANTONIO,     San Antonio, TX 78251-5011
17702232       +Martinez, Raymond,    6815 Atlas Street,    San Antonio, TX 78223-3190
17702233        Martinez, Reynaldo,    914 S. Lemon St., Unit 136,      Tempe, AZ 85281
17702234       +Martinez, Richard,    11019 Anarbor Field,     San Antonio, TX 78254-1880
17702235       +Martinez, Roland,    848 W Rhapsody,    San Antonio, TEXAS 78216-2600
17702236       +Martinez, Willie,    4910 Stanteen Dr.,    San Antonio, TX 78263-9666
17702237       +Martini, Greer G.,    100 Solitude Way,,    Cary, NC 27518-8994
17702238       +Martino, Freddie L.,    100 walden heights,,     Irmo, SC 29063-7865
17702239       +Martz, Michael,    2581 Tokalon Court,,    San Diego, CA 92110-2232
17702240       +Marvin, Jennifer,    4726 Florence Street,     Apopka, FL 32712-5540
17702241       +Marx, Jay,    14901 Braeburn Road,    Tustin, CA 92780-6216
17702242       +Mashak, Lindsay,    8602 Cinnamon Creek Dr,     Apt 1602,    San Antonio, TX 78240-1473
17702243       +Maslankowski, Erik,    15040 Ember Springs Cir,     Aprt 2420,    Orlando, FL 32821-5330
17702244       +Mason, Claudia,    5181 Vineland Road,    Orlando, FL 32811-7623
17702245       +Mason, Dan,    400 Prospect St.,    Unit 206,    La Jolla, CA 92037-4754
17702246       +Mason, Jonathan,    419 Mesa Hill,    San Antonio, TX 78258-4837
17702247       +Mason, Joshua,    2764 Russmar Drive,    San Diego, CA 92123-3424
District/off: 0542-5          User: paezd                   Page 57 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17702248       +Mason, Thomas,    7777 Glen American Apt 349,,      Dallas, TX 75225-1840
17702249       +Mason, Tim,    75 Gerber Rd. E,    South Windsor, CT 06074-3202
17702250       +Masque Sound & Recording DBA Professional,       Wireless Systems,   21 E Union Ave,
                 East Rutherford, NJ 07073-2127
17702251       +Massage On The Go Memphis,     3486 Poplar Ave,     Memphis, TN 38111-4693
17702252       +Massaquoi, Jonathan b.,     830 Stockell Street,,     Nashville, TN 37207-5954
17702253       +Massee, Jules,    101 W 2nd Ave,    Windermere, FL 34786-8615
17702254       +Massey, Anthony,    1018 Temple Grove,     Winter Park, FL 32789-2715
17702255       +Massey, Cody,    428 C St,    Unit 310,    San Diego, CA 92101-5120
17702256       +Massie, Elizabeth,    15911 Hachita Blanco,      Helotes, TX 78023-3757
17702257       +Mast, Autumn Rachelle,     12457 South 520 East,     Draper, UT 84020-9361
17702258       +Mast, Jason,    8517 Tommy Dr.,    San Diego, CA 92119-2009
17702259       +Mastando, Michael,    104 Timbercove Circle,,      Longwood, FL 32779-2521
17702260       +Mat Express,    2719 Kurtz Street,    Suite C,     San Diego, CA 92110-3117
17702261       +Matalon Media, LLC,    P.O Box 270095,     West Hartford, CT 06127-0095
17702262       +Matejowsky, Ty,    2854 Cedena Cove Street,      Orlando, FL 32817-1898
17702263       +Matera, Jeff,    100 Big Sky,    Horseshoe Bay, TX 78657-5715
17702264       +Matheaus, Preston,    2949 Westlake Dr,     Ingleside, TX 78362-4010
17702265       +Mather, David,    7411 Diamond Park,     San Antonio 78249-4241
17702266       +Mathews, Steven,    2246 Falcon Way,     New Braunfels, TX 78130-2042
17702267       +Mathieu, Claudy,    93 Sparks st.,,     Philadelphia, PA 19120-1924
17702268       +Mathis, Chaevis,    1894 Janet Lane,     Decatur, GA 30035-1947
17702269       +Mathis, Trevon R.,    12655 Deerfield Parkway,,      Alpharetta, GA 30004-8524
17702270       +Matney , Scott,    3873 Old Dunn Rd.,     Apopka, FL 32712-4788
17702271       +Matson, Eric,    1274 Palm Bluff Drive,     Apopka, FL 32712-2468
17702272        Matt Fahr,    950 22nd St N,    Forum Building, Suite 925,     Birmingham, AL 35203-1126
17702273       +Matta-Rodriguez, Enrique,     3563 Summer Mdw,     San Antonio, TX 78222-3452
17702274       +Matthew Smith dba MMS Media LLC,     11872 Reagan St,     Los Alamitos, CA 90720-4130
17702275       +Matthews, Jeremy,    629 Sugarbush Cove South,      Collierville, TN 38017-6188
17702276       +Matthews, Nicholas,    111 W 6th St,,     Tempe, AZ 85281-3991
17702277       +Matthies, Mason,    PO Box 732,    Rancho Santa Fe, CA 92067-0732
17702278       +Mauger, Quincy D.,    6558 Roswell Rd,,     Sandy springs, GA 30328-3153
17702279       +Mauldin, Ron,    802 Little Creek Court,      Canton, GA 30114-8187
17702280       +Maurice Jones-Drew,    1054 31st Street NW, Suite 18,      Washington, DC 20007-6045
17702281        Mauze, Cameron,    210 Dove Court East,     Boerne, TX 78006
17702282       +Maven Imaging,    548 Wald,    Irvine, CA 92618-4637
17702283       +Maverick Whiskey,    343 Garraty,    San Antonio, TX 78209-5936
17702284       +Maxey, Johnny R.,    416 Jewelwood Drive,,      Lyman, SC 29365-1351
17702285       +Maxey-Penton, Aarion D.,     2 Nob Hill Dr,,     Saint Louis, MO 63138-1458
17702286       +Maxwell, Haley,    239 N Center St Unit 228,,      San Antonio, TX 78202-0004
17702287       +Maxwell, Robert,    3896 Esplanade Ave,     Port Orange, FL 32129-6022
17702288       +May, Bill,    6885 Sunny Brook Lane,     Sandy Springs, GA 30328-2124
17702289       +May, Cynthia,    9251 Rebecca Ave,    San Diego, CA 92123-3549
17702291       +May, Judith,    6530 Winding Farm,    San Antonio, TX 78249-4539
17702292       +May, Kaley,    2327 River Park Circle,     Apt 1425,    Orlando, FL 32817-4858
17702293       +May, Mark,    124 Hillside Estates,     Marion, TX 78124-3113
17702294       +Mayer, Bruce,    3121 Geronimo Avenue,     San Diego, CA 92117-6243
17702295        Mayer, Mark,    1739 Dixon St,    Redondo Beach, CA 90278-2822
17702296       +Mayes, Marci,    650 County Road 319,     La Vernia, TX 78121-5678
17702297       +Mayeux, Kevin,    3409 Wilson Blvd #412,      Arlington, VA 22201-2245
17702298       +Mayfield, Otis,    224 Lakeshore Dr,     N/A,    Munford, TN 38058-3403
17702299       +Mayhugh, Kent,    147 Auburn Ridge,     Spring Branch, TX 78070-6001
17702300       +Mayr, Alan,    201 Brooklands Way,    Deland, FL 32724-7752
17702301       +Mayse, Chris,    902 Kitty Hawk Rd ste 170-111,      Universal City, TX 78148-3825
17702302       +Maywald, John,    39 Walnut Grove Road,     Boerne, TX 78006-6222
17702303       +Mazza, Cole J.,    2410 Denny St,,    Tuscaloosa, AL 35404-6828
17702304       +Mbu, Joey,    710 Summer Trace Lane,,     Richmond, TX 77406-3676
17702305       +Mc Hawk Enterprises,    31463 Deerfield Terrace,      Bulverde, TX 78163-2176
17702307       +McAdams, Daniel,    390 Crescent Dr,,     Newnan, GA 30265-2265
17702315       +McCants, Matt,    3536 Bermuda Drive,,     Birmingham, AL 35210-3004
17702334       +McCord, Tyriq,    7207 Chesswood Court,,      Tampa, FL 33615-2025
17702344       +McCray, Jordan A.,    17350 SW 113 Ct,,     Miami, FL 33157-3924
17702351       +McDade Jr., Marcus C.,     1558 Fog Bank Dr,,     Stockton, CA 95204-1756
17702352       +McDaniel, Amy,    5039 Rodman Ave.,,     San Diego, CA 92120-1128
17702355       +McDonald, Andrew,    393 Atherton Dr.,,     Carmel, IN 46032-2096
17702356       +McDonald, Edward,    2225 North Wood Ave,      Florence, AL 35630-1244
17702365       +McDougle, Dexter,    25 Plumosa Drive,,     Fredericksburg, VA 22405-2130
17702366       +McDowell Security Services, LLC,     312 Canyon Park Dr.,     Pelham, AL 35124-4819
17702371       +McGee, Na’im,    1091 Klemeyer Cir,,     Stockton, CA 95206-5210
17702373       +McGill, Keith,    2501 Campbell Avenue,     La Habra, CA 90631-5811
17702375       +McGlynn, Mary,    5802 W. Gary Drive,,     Chandler, AZ 85226-1247
17702383        McInerney, Jeffrey,    3535 S Weeping Willow Way,,      Bloomington, IN 47403
17702384       +McInerney, Jeffrey J.,     12815 Sand Holly,,     San Antonio, TX 78253-6369
17702388       +McKay, JK,    16601 Calle Haleigh,,     Pacific Palisades, CA 90272-1968
17702389       +McKay, John,    16601 Calle Haleigh,,     Pacific Palisades, CA 90272-1968
17702391       +McKay, Mekale L.,    401 E Spring Street #226,,      New Albany, IN 47150-2989
17702401       +McLamore, Johnathan,    117 Falcon Xing,,      Cibolo, TX 78108-4280
17702415       +McMillen, Greg G.,    74 Chesterfield Drive,,      Buffalo, NY 14215-1329
17702416       +McMillen, Leo,    74 chesterfield dr,,     Buffalo, NY 14215-1329
17702421       +McNeil, Patrick J.,    510 heritage drive apt 88,,      Madison, TN 37115-2690
District/off: 0542-5          User: paezd                  Page 58 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702429       +McReynolds, Matthew,    1100 Teakwood Ct,,     Rockwall, TX 75087-3206
17702306       +Mcadams, Andrew,    2630 Pebble Valley,    San Antonio, TX 78232-4130
17702308       +Mcafee, Rebecca,    1415 Crow Ct,    San Antonio, TX 78245-4464
17702309       +Mcalister, Nicole,    6969 Hallie Heights,     Schertz, TX 78154-6232
17702310       +Mcbride, Alicia,    1958 Donahue Dr,    El Cajon, CA 92019-4261
17702311       +Mcbride, Scott,    36 Buck Trail Cv,    Atoka, TN 38004-7978
17702312       +Mcbride, Whitney,    21471 E Excelsior Ave,     Queen Creek, AZ 85142-5515
17702313       +Mccall, Stacy,    66 N Main St,    Memphis 38103-2134
17702314       +Mccann, Steve,    2812 Palmyra Ct,    Saint Cloud, FL 34772-7319
17702316       +Mccarthy, Paul,    1472 Portofino Drive,    Vista, CA 92081-5309
17702317       +Mccarthy, Peter,    42 Rainy Ave,    San Antonio, TX 78240-2950
17702318       +Mccarty, Daniel,    114 Oak Glen Dr,    San Antonio, TX 78209-2333
17702319        Mccauley, Chuck,    2214 Sapphire Oak,    San Antonio, TEXAS 78232-5629
17702320       +Mcchesney, Kylie,    15801 S. 48th #2013,    Phoenix, AZ 85048-0825
17702321       +Mcchesney, Stephen,    14680 Yorkshire Run Drive,     Orlando, FL 32828-7817
17702322       +Mcclain, Jack,    12114 Buckner Ridge,    San Antonio, TX 78253-6590
17702323       +Mcclamb, Nichelle D.,    254 Wayne Avenue,     Jonesboro, GA 30236-2463
17702324       +Mcclintock, Brandon,    1042 Recio,    San Antonio, TX 78225-1543
17702325       +Mcclune, Ryan,    2061 Wilbur Avenue,    San Diego, CA 92109-1415
17702326       +Mcclure, Benjamin,    10226 N 46th Ave,    Glendale, AZ 85302-1904
17702327        Mcclure, Ed,    1610 C R 323,    Jourdanton, TX 78026
17702328       +Mccollister, Kenneth,    1426 Melanie Circle,     San Antonio, TX 78258-2785
17702329       +Mccombs Family Partners, Ltd.,     755 E. Mulberry Ave. Suite 600,     San Antonio, TX 78212-6013
17702330       +Mcconnell, Chad,    10211 E Lomita Ave,    Mesa, AZ 85209-1244
17702331       +Mccool, Scott,    1122 Crossbrook,    San Antonio, TX 78253-6109
17702332       +Mccoole, Keren,    1910 Cool Breeze,    San Antonio, TX 78245-4637
17702333       +Mccord, Tsa,    636 Moss Park Ct,    Kissimmee, FL 34743-6134
17702335       +Mccormick, Timothy,    11519 Clifton Forge,     San Antonio, TX 78230-1609
17702336       +Mccourt, Charles,    3966 Knollwood,    San Antonio, TX 78247-2181
17702337       +Mccoy, Chris,    10807 Meadow Link,    New Braunfels, TX 78132-2792
17702338       +Mccoy, Dennis,    16505 Lookout Hollow Circle,     Unit Apt 435,   Selma, TX 78154-3451
17702339       +Mccoy, Melvin,    4024 arrowhead ave,    memphis, TN 38118-2146
17702340       +Mccoy, Nicholas,    209 Oak Forest Dr,    Boerne, TX 78006-3834
17702341       +Mccracken, Casey,    8811 Sauereign Rd,    San Diego, CA 92123-2223
17702342       +Mccrary, Donald,    5885 Marlberry Dr,    Orlando, FL 32819-4542
17702343       +Mccrary, Tommy,    1110 Kasper Drive,    Orlando, FL 32806-1849
17702345       +Mccreary, Shawn,    1019 Greystone Trace,    Ellijay, GA 30536-2014
17702346       +Mccree, Valencia,    524 ROSALIND TERRACE,     Locust Grove, GA 30248-6005
17702347       +Mccue, Colette,    4360 Berry Oak Drive,    Apopka, FL 32712-5793
17702348       +Mccue, John,    7050 Devonhall Way,    Duluth, GA 30097-7131
17702349       +Mccullough, Christopher,     8596 Bonita Bluffs Ct,    Spring Valley, CA 91977-6222
17702350       +Mccune, Don,    619 Charleston Court,    #102,    Memphis, TN 38103-4784
17702353       +Mcdermott, John,    4343 Del Monte Avenue,     San Diego, CA 92107-3645
17702354       +Mcdonald, Alex,    12023 W Carlota Ln,    Sun City, AZ 85373-5644
17702357       +Mcdonald, Kevin,    25923 Preserve Pass,    San Antonio, TX 78261-2170
17702358       +Mcdonald, Leah,    233 West Mistletoe Avenue,     San Antonio, TX 78212-3412
17702359       +Mcdonald, Matthew,    1924 Pine Bay Dr,    Lake Mary, FL 32746-6295
17702360       +Mcdonald, Steve,    5007 Oak Hollow Dr NW,     Acworth, GA 30102-7924
17702361       +Mcdonough, Edward,    6000 Turkey Lake Rd,,     Suite 212,   Orlando, FL 32819-4206
17702362       +Mcdonough, Robert,    211 Pinewood Dr,    Maitland, FL 32751-3426
17702363       +Mcdonough, Russell,    2343 Tayside Xing NW,     Kennesaw, GA 30152-6752
17702364       +Mcdougal, Antonio,    6087 Akin Circle,    San Antonio, TX 78261-4507
17702367       +Mcdowell, Todd,    173 Via Havarre,    Merritt Island, FL 32953-2924
17702368       +Mcelveen, David,    1513 Painted Horse Pass,     Collierville, TN 38017-2452
17702369       +Mcelveen, Rj,    2375 Cherry Spring Cove,    Cordova, TN 38016-8431
17702370       +Mcewen, Heather,    9800 John Saunders Rd,     San Antonio, TX 78216-4202
17702372       +Mcgee, Roger,    6730 Roxbury Trace,    Alpharetta, GA 30005-1753
17702374       +Mcginley, Michael,    13515 Carlton Oaks,    San Antonio, TX 78232-4902
17702376       +Mcgraw, Mike,    8201 Bluff Bend Dr,    San Antonio, TX 78250-3201
17702377       +Mcgregor, Nick,    807 Pine Hts,    Ramona, CA 92065-7622
17702378       +Mcguidwin, Katie,    5136 Arlene Street,    San Diego, CA 92117-1413
17702379       +Mchenry, Gerald,    220 Red Sea Drive,    Collierville, TN 38017-3986
17702380       +Mchenry, Glenn,    8659 Jenny Avenue,    San Diego, CA 92123-3448
17702381       +Mcillece, Chris,    4673 S. Bonner Circle,,     Salt Lake City, UT 84117-4912
17702382       +Mcilwain, Sean,    1938 MEEKS BAY DRIVE,    Chula Vista, CA 91913-1652
17702385       +Mcintosh, Deangelo,    4726 Forest Trl 30135-1718
17702386       +Mcintyre, Debbie,    497 Brandy Oak Cove,    Collierville, TN 38017-6709
17702387       +Mciver, Laura,    358 Highbrooke Blvd,    Ocoee, FL 34761-3325
17702390       +Mckay, Logan,    4846 35th St,    San Diego, CA 92116-1906
17702392       +Mckee, James Scott,    8381,    Woolrich Drive,    Cordova, TN 38016-5196
17702393       +Mckenzie, Michael,    1888 Comanche Street,     Oceanside, CA 92056-2903
17702394       +Mckenzie, Tann,    5615 Millwick Dr,    Johns Creek, GA 30005-8968
17702395       +Mckettrick, Willliam,    2145, Red Barn CT 30040-4834
17702396       +Mckibben, Marc,    710 PEACHTREE ST. NE, UNIT 522,     Atlanta, GA 30308-1221
17702397       +Mckinney, Laura,    4830 SE 24th Street,    Ocala, FL 34471-5712
17702398       +Mckinnon, Morgan,    282 Sanibel Way,    Melbourne Beach, FL 32951-3487
17702399       +Mclain, Nick,    3753 e fairfield st,    mesa, AZ 85205-4969
17702400       +Mclain, Ryan,    70 Kenwood Trail,    SENOIA, GA 30276-3512
17702402       +Mclane, Adam,    4576 Virginia Avenue,    San Diego, CA 92115-4127
17702403       +Mclarty, Caleb,    4650 atwood dr.,    ORLANDO, FL 32828-6495
District/off: 0542-5          User: paezd                   Page 59 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17702404       +Mclaughlin, Don,    P.O. Box 48,    Uvalde, TX 78802-0048
17702405       +Mclaughlin, Elliot,     13675 Freeport Road,      San Diego, CA 92129-3210
17702406        Mclaughlin, Paul,    10086 PEBBLE BEACH DR,       SANTEE, CA 92071-2022
17702407       +Mclaughlin-Taylor, Natalie,     5302 E Paradise Lane,       Scottsdale, AZ 85254-1132
17702408       +Mclean, Michael,    378 Woldunn Circle,      Lake Mary, FL 32746-3957
17702409       +Mcleish, Rhonda,    251 VIOLET AVE,     SAN MARCOS, CA 92078-5392
17702410       +Mcleod , Gary,    150 Boardwalk Avenue,      Apartment 221,     Oviedo, FL 32765-6160
17702411       +Mcleod, Kris,    3205 Nance St,    Newberry, SC 29108-1401
17702412       +Mclucas, Amy,    P.O. Box 2071,    Acworth, GA 30102-0002
17702413       +Mcmaster, Freddie,    5593 Cozy Willow Way,       Arlington, TN 38002-7042
17702414       +Mcmillan, Dan,    1120 Pepper Dr,     110,    El Cajon, CA 92021-1325
17702417       +Mcmiller, Norris,    610 Brookside Road,      Maitland, FL 32751-5127
17702418       +Mcnamee-Ontl, Keely,     975 Meda Street,     Apt 2,    Memphis, TN 38104-5801
17702419       +Mcneal, Dan,    PO Box 2997,    Capistrano Beach, CA 92624-0997
17702420       +Mcneel, Day,    328 West Mistletoe,     San Antonio, TX 78212-3301
17702422       +Mcneill, Thomas,    411 Walnut St,     13796,     Green Cove Springs, FL 32043-3443
17702423       +Mcnelia, Ed,    1351 young st,    el cajon, CA 92020-3050
17702424       +Mcnulty, Chad,    4703,    Boone Rd.,    Bryant, AR 72022-6218
17702425       +Mcparlane, Paul,    4830 Viewridge Ave. Suite A,       San Diego 92123-1694
17702426       +Mcpartland, Mark,    600 McDowell lane,      Bethlehem, GA 30620-2058
17702427       +Mcquade, Obrien,    1750 W. Citracado Pkwy,       Spc 25,    Escondido, CA 92029-4125
17702428       +Mcquillan, Brendan,     1236 SE Conference Circle,,       Stuart, FL 34997-7636
17702430       +Mcwhortor, Andrew,    111 N Gilbert Rd,      Unit 1180,     Mesa, AZ 85203-0930
17702431       +Meador, Jerrod,    918 ensenada dr,     orlando, FL 32825-7915
17702432       +Meadows, Jonathan,    120 Bridgeford Crossing Blvd,        Davenport, FL 33837-7511
17702433       +Meagher, Jason,    1199 Pacific Hwy Unit 2504,       San Diego, CA 92101-8423
17702434       +Means, Candice,    9356 Wheatlands Rd,      STE A,    Santee, CA 92071-5642
17702435       +Mecham, Shad and Jessica,     3173 Jean Street,      Magna, UT 84044-1810
17702436       +Medford, Mark,    11447 Rocky Lane,     Lakeside, CA 92040-5707
17702437       +Media2, Inc. dba m2,     1 Bridge St.,     Suite 215,     Irvington, NY 10533-1629
17702438        Medici, Christopher,     3309 Dusty Xing,     Schertz, TX 78154-3912
17702439       +Medina, Al,    2719 Rague,    San Antonio, TX 78230-2879
17702440       +Medina, Celeste,    10768 Avenita Playa Veracruz,       San Diego, CA 92124-4105
17702441       +Medina, Ernesto,    7875 Quince St,     La Mesa, CA 91941-6368
17702442       +Medina, Jaime,    3838 Lockhill Selma Rd,      Apt 837,     San Antonio, TX 78230-1575
17702443       +Medina, Juan,    15522 River Bend,     San Antonio, TX 78247-2919
17702444       +Medina, Robert,    1834 Fort Henry,     San Antonio, TX 78245-2039
17702445       +Medina, Ruben,    2815 Summerfield Street,       Deltona, FL 32738-5213
17702446       +Medjuck, Michael,    4212 Medical Pkwy,      Ste 100,     Austin, TX 78756-3336
17702447       +Meffy Koloamatangi,     20 Buchanan Ct,     Palto alto, CA 94303-1307
17702448       +Meigs, Levi,    2668 Sardis Airport Rd Addison AL35540,,        Addison, AL 35540-3324
17702449       +Meijer, Danny,    346 Evergreen Avenue,      Imperial Beach, CA 91932-1934
17702450       +Meinen, Jonathan,    403 Millwood Ln,      San Antonio, TX 78216-6408
17702451       +Meinert, Gary,    9422 Silverfeather,      San Antonio, TX 78254-6052
17702452       +Melbourne Podiatry Associates,     4020 Fair Point Ln,       Melbourne, FL 32934-8436
17702453       +Melcher, Kriste,    3334 S Oak St,     Tempe, AZ 85282-5775
17702454       +Melchor, Cecilia,    PO Box 890,    Comfort, TX 78013-0890
17702455       +Melitz, Michael,    9045 Judicial Dr,      1228,    San Diego, CA 92122-4649
17702456       +Mellin, Cheryl,    354 Mashie Lane,     Orlando, FL 32804-3032
17702457       +Mellor, Russ,    1317 E Snowlcreek Dr.,      Layton, UT 84040-3485
17702458       +Melton, Justin,    13406 Alder Creek Drive,       San Antonio, TX 78247-6507
17702459       +Meltreder, April,    165 Rosewood Drive,      Unit 126A,     COCOA, FL 32926-3154
17702460       +Memphis Marriott East,     88 Union Ave,     Memphis, TN 38103-5126
17702461       +Memphis United Fitness, LLC dba The Box,         580 Tillman, Suite 1,    Memphis, TN 38112-2968
17702462       +Mendelsohn, Briane,     227 Casper Lane,     Vista, CA 92084-5539
17702463       +Mendoza, Eric,    1830 Bandera Rd Apt 821,,       San Antonio, TX 78228-3868
17702464       +Mendoza, Jeremy,    10921 Roy Butler Drive,       Austin, TX 78717-3907
17702465       +Menzella, Vito,    5002 Summers View Road,       Olive Branch, MS 38654-7289
17702466       +Meras, Lina,    9111 Lasater St,    San Antonio, TX 78254-2407
17702467       +Meras, Michael,    1311 West Malone Avenue,       San Antonio, TX 78225-1836
17702468       +Mercado, Christian,     1541 Concord way,     Unit B,     Chula Vista, CA 91911-7604
17702469       +Mercado, Jose,    240 West Street,     San Diego, CA 92113-1934
17702470       +Mercedes Benz South Orlando,     4301 Millenia Blvd,       Orlando, FL 32839-2427
17702471       +Meredith, Jamey,    2511 wakesfield rd,      Coldwater, MS 38618-5544
17702472       +Meridith, Laurie,    5455 Rowley Road,      Unit 3204,     SAN ANTONIO, TX 78240-4843
17702473       +Merino, Daniel,    1234 N 25th St,     Mesa, AZ 85213-4106
17702474        Meritage Homes,    1665 Broadwater Ave,      Winter Garden, FL 34787
17702476       +Merrill, Greg,    2516 Deerpark Drive,      San Diego, CA 92110-1143
17702477       +Merrill, William,    145 Oakside,     Universal City, TX 78148-3710
17702478       +Merriman, Ronnie,    421 Windcrest Dr,      Windcrest, TX 78239-2423
17702479       +Merritt, Carlos S.,     4725 Walton crossing,,      Atlanta, GA 30331-6279
17702481       +Merritt, Chris,    51 W Center St #158,      Orem, UT 84057-4605
17702480       +Merritt, Chris,    673 Puma St,    Del Rio, TX 78840-4549
17702482       +Merritt, Dylan,    1431 Wirt Rd #116,       Houston, TX 77055-4916
17702483       +Merriwether, Lamont,     725 Greenhouse Patio Drive,       Kennesaw, GA 30144-5847
17702484       +Mervine , Christina,     3521 Sumter Glade,      Schertz, TX 78154-3653
17702485       +Mesker, Cameron,    1145 23rd Street,      San Diego, CA 92102-1941
17702486       +Mesloh, Robert,    3770 raspberry court,      The Villages, FL 32163-2774
17702487       +Messick, Merle,    6521 Rosethorn Drive,      San Antonio, TX 78249-4853
17702488       +Messinger, Steve,    1067 Alta Avenue NE,      Apt 23,     Atlanta, GA 30307-2524
District/off: 0542-5          User: paezd                  Page 60 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702489       +Metcalf, Robin,    254 Maryilin Dr,    Clearfield, UT 84015-1036
17702490       +Metcalfe, Gennie,    7250 Burns Ln,    San Antonio, TX 78250-6540
17702491       +Metcalfe, Mark,    42 Glen Cove Dr,    Seguin, TX 78155-6500
17702492       +Methodist Hospital,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17702493       +Metro Atlanta Youth Football League,     PO Box 1291,     Fairburn, GA 30213-8004
17702494       +Metro Broadcast Services, LLC,     84 Hackensack Ave Ste 5,     Weehawken NJ 07086-6776
17702495       +Mettenberger, Zachary R.,     1709 Castleman Dr,,     Nashville, TN 37215-3503
17702496       +Metzelaars, Peter,    1500 Greenmoor Road,,     Rock Hill, SC 29732-9668
17702497       +Metzger, John,    Po Box 290144,    Port Orange, FL 32129-0144
17702498       +Mewing, Colleen,    2449 S 1520 W,    Syracuse, UT 84075-8607
17702499       +Meyer, Brian,    P.O. Box 621956,    Orlando, FL 32862-1956
17702500       +Meyer, Joshua,    5100 Old Birmingham Hwy,     Unit Apt 1807,    Tuscaloosa, AL 35404-4665
17702501       +Meyer, Matthew,    200 William Street, Unit 301,      De Pere, WI 54115-2565
17702502       +Meyer, Reid,    4305 Duval St. Apt 238,    Austin, TX 78751-3955
17702503       +Meyer, Stephen,    955 Eilzabeth St.,,    Pittsburgh, PA 15221-3966
17702504       +Meyer, Steve J.,    955 Elizabeth Street,,     Pittsburgh, PA 15221-3966
17702505       +Meyers, Jared,    PO Box 690595,    Orlando, FL 32869-0595
17702506       +Meza, Timothy,    10810 Royal Bluff,    San Antonio, TX 78239-1601
17702507       +Mezzancello, Lucia,    968 Rosinia Court,     Orlando, FL 32828-8358
17702508       +Miami Air International Inc,     P.O. Box 660880,     Miami Springs, FL 33266-0880
17702509       +Micca, Michael,    PO Box 2531,,    Orlando, FL 32802-2531
17702510       +Miceli, Patricia,    1405 Hearthstone Ln,     Longwood, FL 32750-3343
17702511       +Michael, Peter,    2338 Hogan Way,    Oceanside, CA 92056-3711
17702512       +Michaelis, Mike,    5844 Gilliam,    Orlando, FL 32818-1102
17702513        Michaels, Roberta,    13621 Sunset View Rd,     Poway, CA 92064-5051
17702514       +Michelle Abnet,    6305 Freedom drive,    Nashville, TN 37209-1722
17702515       +Michie, Jessica,    1739 S 2300 E,,    Salt Lake City, UT 84108-3030
17702516       +Mick, Bill,    1112 Parkside Place,    Indn Hbr Bch, FL 32937-4808
17702517        Mickel, Steven,    4840 Deloris Court,    Cocoa, FL 32926
17702518       +Mickelson, Kyler,    111 N DuPont Circle,     Unit #109,    Phoenix, AZ 85034-1807
17702519       +Middleton, Brett,    1112 Santa Rufina Court,     Solana Beach, CA 92075-1533
17702520       +Midelton, Michael,    12001 Woodside Ave,     Apt 51,    Lakeside, CA 92040-2934
17702521       +Midkiff, Greg,    P.O. Box 143,    Kingsbury, TX 78638-0143
17702522       +Midway Television Productions,     215 Laird Road,     Colts Neck, NJ 07722-1365
17702523       +Mielak, Charles,    153 County Road 2815,     Mico, TX 78056-5064
17702524       +Migliacci, John,    12212 Marshall Farms Rd,     Winter Garden, FL 34787-4460
17702525       +Miglicco, Kimberly,    750 Bendel Ranch Road,     Canyon Lake, TX 78133-5947
17702526       +Mike Stevens,    10305 Ringed Teal Rd.,    Charlotte, NC 28262-1476
17702527       +Mikell, Curtis R.,    9720 Broadway St,,    Pearland, TX 77584-8451
17702528       +Milam, Michell,    42545 40th St West,    Lancaster, CA 93536-4114
17702529       +Milan, Rodolfo,    2405 Pawnee Dr,    Melbourne, FL 32935-2644
17702530       +Miles, Donnie R.,    19220 NW 32 Ave,,    Miami Gardens, FL 33056-2373
17702531       +Miley, Arthur,    688 Sugarhill Rd,,    Mangham, LA 71259-5163
17702532       +Milla, Oscar,    2348 Lake Forest Street,     Escondido, CA 92026-4059
17702533       +Millard, Zach,    100 N. Santa Rosa,    1125,    San Antonio, TX 78207-3273
17702534       +Millen, Denise,    538 Bedlington Dr,    Cordova, TN 38018-6746
17702535       +Miller, Allen,    9620 Myrtle Creek Lane,     Orlando, FL 32832-5906
17702536       +Miller, Austin,    1027 Tiger Path,    San Antonio, TX 78251-4133
17702537       +Miller, Christopher,    6997 Pembridge Lane,     San Diego, CA 92139-2955
17702538       +Miller, Clayton,    3522 Paesanos Parkway,     Suite 100,    San Antonio, TEXAS 78231-1231
17702539       +Miller, Dan,    17281 matinal rd,    San Diego, CA 92127-1338
17702540       +Miller, Denise,    11925 Dancliff Trace,    Alpharetta, GA 30009-8740
17702541       +Miller, Don,    1964 Hammock Moss Drive,    Orlando, FL 32820-2231
17702542        Miller, Douglas,    15440 Hillside Dr. SE,     Issaquah, WA 98027
17702543       +Miller, Garrett,    3793 Charleston Loop,     Oviedo, FL 32765-9202
17702544       +Miller, Jason,    1203 Love Street,    Smyrna, GA 30080-4338
17702545       +Miller, Kevin,    31111 Janelle Lane,    Winchester, CA 92596-8898
17702546       +Miller, Mark,    639 S Balboa,    Mesa, AZ 85206-4125
17702547       +Miller, Poppy,    12667 Parish Road,    San Diego, CA 92128-2920
17702548       +Miller, Rand,    3542 w hidden mountain ln,     Anthem, AZ 85086-2783
17702549       +Miller, Richelle,    415 W HOWE ST,    TEMPE, AZ 85281-5523
17702550       +Miller, Rotunda,    17901 Stuttgart Road,,     Davidson, NC 28036-6953
17702551       +Miller, Stephen,    7 W 21st St, Apt 3B,    Manhattan, NY 10010-7010
17702552       +Miller, Trent,    5130 Round Table Dr,    San Antonio, TX 78218-2712
17702553       +Miller, Troy D.,    1600 Colleen Drive,    Orlando, FL 32809-6885
17702554       +Miller, Valerie,    5665 Jordan Dr.,    Horn Lake, MS 38637-9676
17702555       +Miller, William,    1000 N Arizola Rd, APT 301,     Casa Grande, AZ 85122-6006
17702556       +Mills, Greg,    PO Box 83717,    San Diego, CA 92138-3717
17702557       +Mills, Kaylee,    3426 NW 68th road,    Gainesville, FL 32653-8826
17702558       +Mills, Pamela,    510 Camino De La Reina Unit 334,      San Diego, CA 92108-3137
17702559       +Millward, Mindy,    4505 Dudley Lane,    Atlanta, GA 30327-3338
17702560       +Milner, Willis,    255 S. Orange Avenue,    Suite 1100,     Orlando, FL 32801-3496
17702561       +Milton High School,    13025 Birrmingham Highway,      Milton, GA 30004-7306
17702562       +Milton, Deon,    3196 Delhi Drive,,    Powder Springs, GA 30127-3603
17702563       +Milton, James,    5252 Rolling Ridge Cove,     Mem, TN 38141-0402
17702564       +Mind Over Media LLC,    15212 N. 53rd St.,     Scottsdale, AZ 85254-2313
17702565       +Mindzora, Julie,    7857 Rancho Fanita Dr,     Unit F,    Santee, CA 92071-3360
17702566       +Minnis, Kyle,    2401 N. Hathaway,    Santa Ana, CA 92705-6727
17702567       +Minoff, Jennifer,    10532 Eastpark Lake Drive,     Orlando, FL 32832-5804
District/off: 0542-5          User: paezd                   Page 61 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17702568       +Minor, Johnny R.,    7999 Potranco RD,     #107,     San Antonio, TX 78251-2142
17702569       +Minor, Sheri,    9806 U.S. Highway 87 West,      La Vernia, TX 78121-5939
17702570       +Minter, Richard,    1208 River Dr #402,,     Melbourne, FL 32901-7370
17702571       +Miranda, Jamie,    101 kassel dr.,     boerne, TX 78006-3265
17702572       +Miranda, Paul,    35008 Pala Temecula RD PMB 434,       Pala, CA 92059-2419
17702573       +Miranda, Paulino,    551 West Highland Boulevard,       San Antonio, TX 78210-3813
17702574       +Mire, Daryl,    18402 Rogers Rest,     San Antonio, TX 78258-4617
17702575       +Mireles, Eleanor G,    219 E Lambert St,     San Antonio, TX 78204-2227
17702576      #+Mission Cloud Services,     135 Sheldon St.,     El Segundo, CA 90245-3916
17702578       +Mitchell, Carly,    7370 Hamlet Ave,,     San Diego, CA 92120-1924
17702579       +Mitchell, Clay,    2001 Cove Trail,     Winter Park, FL 32789-1158
17702580       +Mitchell, Jeff,    4918 Rivercrest Lane,     Bartlett, TN 38135-1137
17702581       +Mitchell, Lyneil,    PO Box 602137,,     San Diego, CA 92160-2137
17702582       +Mitchell, Mark,    8340 Ridge Ct,    San Diego, DC 92108-2633
17702583       +Mitchell, Venita,    28542 Tristant Rdg,     San Antonio, TX 78260-2173
17702584       +Mitchum, Travis,    250 Maplewood Ln,     San Antonio, TX 78216-6725
17702585       +Mk Contractor Services,     418 Isle of View Dr,      McQueeney, TX 78123-3543
17702586       +Mobbs, Danielle,    3602 Woodlands Dr SE,      Smyrna, GA 30080-8414
17702587       +Mobile Mini Solutions,     4646 E Van Buren St.,      Phoenix, AZ 85008-6927
17702588        Mobile Modular,    PO Box 45043,    San Francisco, CA 94145-5043
17702589       +Mobley, Sam X.,    200 Leafmore Ct,,     Waxhaw, NC 28173-7823
17702590       +Mock, Joshua,    1368 South Minneola Lane,      Gilbert, AZ 85296-7825
17702591       +Moctezuma, George,    13644 FM 1560 N,     Helotes, TX 78023-4194
17702592       +Moczygemba, Joey,    204 Deer Run,     Pleasenton, TEXAS 78064-1512
17702593       +Modco Media,    102 Madison Ave.,    10th Floor,      New York, NY 10016-7540
17702594       +Modelscout,    62 W Colonial Dr,    309,    orlando, FL 32801-1369
17702595       +Modrow, Kim,    32141 Giant Oak,    Bulverde, TX 78163-2382
17702596       +Moe, Mickey,    2460 Seggolia Way,     Kissimmee, FL 34741-7962
17702597       +Moehlenkamp, Laura,    1118 Autumn Brook Circle,       Longwood, FL 32750-3964
17702598        Moeller, Gary,    90 SUN VALLEY DR,     SPRING BRANCH, TX 78070-7003
17702599       +Moeller, Ryan D.,    0282 Old Ranch Road,      Rifle, CO 81650-6700
17702600       +Moevao, Lyle,    1622 Gruene Vineyard Crossing,,       New Braunfels, TX 78130-2772
17702601       +Mogulla, Akshith,    2060 Wessex Court,,     Alpharetta, GA 30009-3109
17702602       +Mohammad, Johnathan,    1031 columbia ave,      Apt f,    SAINT CLOUD, FL 34769-4070
17702603       +Moiso, Vincent,    5858 Edison Place,     Carlsbad, CA 92008-6519
17702604       +Mokry, Tim,    474 Alexander St,    Memphis, TN 38111-8201
17702605       +Molak, Pat,    1601 Hunter Rd,    New Braunfels, TX 78130-3005
17702606       +Moles, Clint,    787 Park Valley Circle,     Minneola, FL 34715-7952
17702607       +Molina, Brian,    522 Windsor Street,     Lakeland, FL 33803-3846
17702608       +Monaghan, Brian,    7015,    Tagen Ct,    Memphis, TN 38133-4877
17702609       +Monarch Trophy Studio,     16227 San Pedro Ave,      San Antonio, TX 78232-3018
17702610       +Moncivais, Michael,    13819 Northern Oak,      San Antonio, TX 78217-1341
17702611       +Monday, Demetrius A.,     4245 San Marco way,,     Douglasville, GA 30135-7754
17702612       +Moneyline Analytics,    3009 e whitton ave,      Phoenix, AZ 85016-7025
17702613       +Mongold, Joey,    9342 Twin Trails Dr #302,      San Diego, CA 92129-2681
17702614       +Moniz, Richard,    10244 avenida de la cantina,       san diego, CA 92129-2901
17702615       +Monn, Jennifer,    3597 Gatlin Place Circle,      Orlando, FL 32812-7700
17702616        Monos, James,    423 W. Hudson Ave.,,     Folly Beach, SC 29439
17702617       +Monroig, Korine,    3030 Newell St,     San Diego, CA 92106-1915
17702618       +Montalvo, Fred,    402 BRIDLE RDG,     SAN ANTONIO, TX 78227-4385
17702619       +Montanaro, Peter,    330 Clay, #25,     San Antonio, TX 78204-2472
17702620       +Montelus, John,    1 Atkinson drive #4,,     Saugus, MA 01906-1639
17702621       +Montenieri, Veronica,     4314 W Monte Way,     Laveen, AZ 85339-2075
17702622       +Montez Iii, Ramon J,    8034 Deadwood Ridge,      Converse, TX 78109-1761
17702623       +Montez, Curtis,    11334 Mentmore,     Helotes, TX 78023-4304
17702624       +Montez, Noel,    9830 teal ave,    San Antonio, TX 78224-3072
17702625       +Montgomery, Nicole,    11526 Sweet Destiny,      San Antonio, TX 78253-6407
17702626       +Montgomery, Sam S.,    600 West Sumter St,      Florence, SC 29501-2459
17702627       +Montoya, David,    P.O. Box 12221,     El Cajon, CA 92022-2221
17702628       +Montoya, Javier,    10515 Dugas,    San Antonio, TX 78245-2596
17702629       +Moody, Amy,    23306 Enchanted Fall,     San Antonio, TX 78260-4339
17702630       +Moody, Brandon,    13459 Bridle Park Cove,      Draper, UT 84020-7907
17702631       +Moody, Daniel,    9523 Palomino Ridge Dr,      Lakeside, CA 92040-5839
17702632       +Moody, Robert,    2514 Grand Central Pkwy,      # 5,    Orlando, FL 32839-5056
17702633       +Moody, Sara,    2435 Broadvue Ave,     Eustis, FL 32726-7626
17702634       +Moog, Cordon,    18601 Turnbridge Dr.,,     Dallas, TX 75252-5024
17702635       +Moore , Kenneth,    102 stonegate north,     Boerne, TX 78006-3401
17702636       +Moore, Aaron,    411 W Calera St,    Uvalde, TX 78801-5517
17702637       +Moore, Alonzo D.,    13301 Galleria Place #5315,,       Dallas, TX 75244-6458
17702638       +Moore, Charles,    8685 Rio San Diego Dr.,      #4248,    San Diego, CA 92108-6557
17702639       +Moore, Damontre L.,    5256 evening sun,,      Frisco, TX 75034-4631
17702640       +Moore, Dari,    2602 Ryan Balmer Ct,     Lackland Afb, TX 78236-1056
17702641       +Moore, Jacob,    1122 Walnut Creek Circle 30567-5002
17702642       +Moore, Maurice,    1056 Deumaine Pl,,     Memphis, TN 38106-1510
17702643       +Moore, Micah,    3778 SW 134th Street,     Ocala, FL 34473-7914
17702644       +Moore, Paul,    11146 S Alta Crest Dr,     South Jordan, UT 84095-8760
17702645       +Moore, Rahim,    5037 Lorraine Dr,,     Frisco, TX 75034-6301
17702646       +Moore, Seth,    1735 Gurtler Court,     Apt 1,    Orlando, FL 32804-6460
17702647       +Moore, Shirley,    P.O. Box 157,    Bulverde, TX 78163-0157
17702648       +Moore, Sterling P.,    2614 Calvin Street,,      Dallas, TX 75204-3304
District/off: 0542-5          User: paezd                  Page 62 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702649       +Moore, Thomas,    603 Fabulous Dr,    San Antonio, TX 78216-3432
17702650       +Mora, Charlene,    6711 Cypress Mist,    Converse, TX 78109-3424
17702651       +Mora, James,    10866 Wilshire Blvd Ste 300,     Los Angeles, CA 90024-4350
17702652        Morale, Welfare and Recreation - Commander, Navy,      Region, Southwest (Code N94P) - Sponsors,
                 937 North Harber Drive,    Box 28,    San Diego, CA 92132-0058
17702653        Morale. Welfare and Recreation CNRSE,      Box 14D, Building 919, Langley Ave,
                 Jacksonville, FL 32212
17702654       +Morales, Javier,    Po Box 421234,    Del Rio, TX 78842-1234
17702655       +Morales, Joseph,    12631 Course View Dr,    San Antonio, TX 78221-3178
17702656       +Moralez, Rick,    14360 Ted Williams Rd,    Atascosa, TX 78002-4325
17702657       +Moran, Daniel,    1177 Stephen Dr.,,    Cordova, TN 38016-7861
17702658       +Moreland, Greg,    2239 NW 21st Place,    Gainesville, FL 32605-3939
17702659       +Moreland, Marcus,    1118 S White Station Rd,     Memphis, TN 38117-5832
17702660       +Moreno, Arian,    120 Wright Landing,    Cibolo, TX 78108-3229
17702661       +Moreno, Christopher,    520 Coleman Rd,    San Antonio, TX 78208-1839
17702662       +Moreno, Jesus,    232 East 9th Street,    National City, CA 91950-3305
17702663       +Moreno, Kari,    2441 Haller st,    San Diego, CA 92104-5328
17702664       +Moreno, Samuel,    189 RIO GRANDE DR,    SEGUIN, TX 78155-7056
17702665       +Morentin, Jesse,    6756 Rockbrook Drive,    Memphis, TN 38141-7827
17702666       +Morey, Jason,    10285 Timberstone Rd,    Alpharetta, GA 30022-7516
17702667       +Morfin Renovators LLC,    10527 black horse,     Helotes, TX 78023-4367
17702668       +Morgan Law Group,    1500 Quail, Suite 540,     Newport Beach, CA 92660-2737
17702669       +Morgan, Alvin,    9110 Victory Pass Dr,    San Antonio, TX 78240-4027
17702670        Morgan, Billie,    113 Sagebrush Ln,    KERRVILLE, TX 78028-7801
17702671       +Morgan, Charles,    687 Guadalupe Ave.,    Coronado, CA 92118-2312
17702672       +Morgan, Daniel,    1638 Calavo Rd,    Space 20,    Fallbrook, CA 92028-4420
17702673       +Morgan, Drew,    1225 W. Bailey Dr.,,    Fayetteville, AR 72701-9036
17702674       +Morgan, Ella,    3008 Woodruff Drive,    Orlando, FL 32837-9054
17702675       +Morgan, Geoffrey B.,    1217 Castle Climb,    Universal City, TX 78148-3503
17702676       +Morgan, Herb,    6653 Santolina Court,    San Diego, CA 92130-4898
17702677       +Morgan, Lewis & Bockius,    1701 Market Street,     Philadelphia, PA 19103-2987
17702678       +Morgan, Nyles,    315 Coventry Lane,,    Crete, IL 60417-1948
17702679       +Morgan, Sandee,    12723 Popes creek,    San Antonio, TX 78233-4624
17702680       +Morman, Garth,    3601 Magic Dr.,     Apt. 207,    San Antonio, TX 78229-2954
17702681       +Morning, Monsters,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17702682       +Moroney, Eric,    5360 Chelsea Street,    San Diego, CA 92037-7912
17702683       +Morris, Anthony M.,    289 Garland st,,    Memphis, TN 38104-7131
17702684       +Morris, Christian D.,    3808 Tessland Rd,,     Memphis, TN 38128-2124
17702685       +Morris, Colin,    152 NE 167 Street,    Suite 403,    Miami, FL 33162-3400
17702686       +Morris, Darryl E.,    2802 Lakehills Street,,     San Antonio, TX 78251-1718
17702687       +Morris, David,    2414 E. Lake Bonnett Rd.,     Avon Park, FL 33825-9630
17702688       +Morris, Emily,    4126 Bunker Hill,    San Antonio, TX 78230-1606
17702689       +Morris, Garet,    10671 Pointe Mountain Top CIr,     Unit 83,   Spring Valley, CA 91978-2075
17702690       +Morris, Linda,    12613 Tanja King Blvd,    Orlando, FL 32828-7763
17702691       +Morris, Patrick,    7 Mourning Dove Ct,,    Orchard Park, NY 14127-3000
17702692       +Morris, Robert,    5913 Heron Bay Lane,,    Mckinney, TX 75070-4840
17702693       +Morris, Robert,    1390 Amarillo St,    Abilene, TX 79602-3542
17702694       +Morris, Rosalind,    3148 Rex Ridge Cir,    Rex, GA 30273-5259
17702695       +Morris, Shaun,    4510 nw 6th place,    floor 3,    Gainesville, FL 32607-6111
17702696       +Morris, Stephen M.,    1862 SW 24th St,,    Miami, FL 33145-3834
17702697       +Morrisey, John,    3905 Woodglade Cove,    Winter Park 32792-6317
17702698       +Morrison, Florence,    13903 Windy Creek,    Heloes, TX 78023-4272
17702699        Morse, Amanda,    1251 Wind Energy Pass,    Batavia, IL 60510-8989
17702700       +Mortensen, Alex C.,    120 15th Street East,,     Tuscaloosa, AL 35401-3677
17702701       +Mortensen, Alexander,    120 15th Street East,,     Tuscaloosa, AL 35401-3677
17702702       +Morton, Jacob,    1882 Poplar Pines dr,    Apt 302,    Memphis, TN 38119-4850
17702703       +Morton, Thomas,    P.O. Box 3528,    Vista, CA 92085-3528
17702704       +Mosca, David,    99 New Street, Apt. 224,,    Metuchen, NJ 08840-1980
17702705       +Moser, James,    2246 Crestline Dr,    Oceanside, CA 92054-3612
17702706        Mosier, Glenn,    265 Coast Blvd Unit 3,    La Jolla, CA 92037-4648
17702707       +Moskowitz, Deborah,    8849 Silk Bay Place,     Orlando, FL 32827-6859
17702708        Mosley, Coleman,    1855 Lyndon Rd,    San Diego, CA 92103-1644
17702709       +Moss, John,    8518 SW 170 St,    Archer, FL 32618-3136
17702710       +Mossburg, Steven,    P.O. Box 13083,    Gainesville, FL 32604-1083
17702711       +Mostowsky, Jared,    19 Chatham Ridge Dr,,    Freehold, NJ 07728-4334
17702712       +Mota, Hector,    1935 Dain Drive,    Lemon Grove, CA 91945-4272
17702713       +Moten, Anthony J.,    6860 sw 45th lane,,    Miami, FL 33155-6828
17702714       +Motes, Steven,    5165 Burma Rd,    Cumming, GA 30041-4081
17702715       +Motley, Tiana,    5215 Charter Oak Drive,    San Antonio, TX 78229-5220
17702716       +Motsenbocker, Ryan,    3456 Castle Glen Dr Unit 173,,     San Diego, CA 92123-2439
17702717       +Motuapuaka, Andrew,    7544 OBrien Loop,,    Fort Benning, GA 31905-2762
17702718       +Motz, Michael,    10928 Collinwood dr,    Santee, CA 92071-3102
17702719       +Mould, Andy,    1263 Second Avenue,    Chuluota, FL 32766-9325
17702720       +Mountain Shadows,    5445 E. Lincoln Drive,     Paradise Valley, Az 85253-4172
17702721       +Mousavi, Mehrzad,    1586 Piedmont St,    Chula Vista, CA 91913-1511
17702722       +Mowery, Dale,    8510 Iveywood Ave,,    Orlando, FL 32810-1820
17702723       +Mowery, Micah,    319 Valley Edge Dr,    Minneola, FL 34715-5659
17702724       +Moxley, Trae J.,    PO Box 1252,,    Carbondale, CO 81623-1252
17702725       +Moy, Clayton,    6721 ST Hway 123 S,    Stockdale, TX 78160-6916
District/off: 0542-5          User: paezd                   Page 63 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17702726       +Moya-Mendez, Sommer,    11921 Carmel Creek Rd,     Apt 110,    San Diego, CA 92130-2567
17702727       +Moyer, Timothy,    3316 keeshond cove,    bartlett, TN 38134-3322
17702728       +Mroz, Curtis,    4475 Corey Rd,    Malabar, FL 32950-4310
17702729       +Mrozek Services Group,     3801 Grant BLVD,    Orlando, FL 32804-2840
17702730       +Mueller, Austin,    243 Emporia Blvd. Apt. 3,     Apt. 3,    San Antonio, TX 78209-4020
17702731       +Mueller, Randall,    316 5th Ave South,,     Kirkland, WA 98033-6628
17702732       +Muffoletto, Chris,    2781 Wassum Trail,     Chuluota, FL 32766-8544
17702733       +Muir, Blake,    916 Speight Ave.,,    Waco, TX 76706-2375
17702734       +Muirbrook, Richard,    2433 Hansen Meadows Drive,,      Syracuse, UT 84075-9368
17702735       +Mulder Fire Protection, Inc.,     5807 La Colonia,     San Antonio, TX 78218-5602
17702736       +Mullaney, Richard A.,    3053 summit circle,,     Camarillo, CA 93012-9315
17702737       +Mullen, Ryan,    9345 Wind Gate Parkway,     San Antonio, TX 78254-1789
17702738       +Mullenger, Lee,    13328 Floral Ave,    Poway, CA 92064-5120
17702739       +Muller, Christine,    309 Ridgegate Pl,,     Huntsville, AL 35801-1928
17702740       +Muller, Randy,    316 5th Ave South,    Kirkland, WA 98033-6628
17702741       +Mulligan, Robert,    4911 Somerville Drive,     Rockledge, FL 32955-6717
17702742       +Mullins, Maxfield,    104 Clark Street,,     San Rafael, CA 94901-3605
17702743       +Multi Electric Co,    1202 Hallmark Dr. Ste 301,     San Antonio, TX 78216-6057
17702744       +Multimedia Holdings Corportion dba KPNX-TV;,      Channel 12; 12 News,    200 E. Van Buren St,
                 Phoenix, AZ 85004-2238
17702745       +Mulvihill, Brenda,    1413 CR 2744,    Mico, TX 78056-5474
17702746       +Mulvihill, Jim,    6071 Bristol Parkway,     Culver City, CA 90230-6601
17702747       +Mumme, Hal,    127 S Roach St #1503,,    Jackson, MS 39201-2917
17702748        Muncie Novelty,    9610 IN-67,    Muncie, IN 47303
17702749       +Muniz, Cassidy,    1539 Edison Drive,    San Antonio, TX 78201-3508
17702750       +Muniz, Wesley,    21827 Prospect Hill,      San Antonio, TX 78258-2510
17702751       +Munos, Amy,    13306 Marceline Dr,    San Antonio, TX 78232-5121
17702752       +Munoz, Marco,    423 Bluestar St.,    Unit 4209,    San Antonio, TX 78204-2196
17702753       +Munoz, Monica,    3005 Turquoise,    Schertz, TX 78154-6134
17702754       +Munoz, Oscar,    8415 Picoso Point,    San Antonio, TX 78252-4402
17702755       +Munoz-Blanco, Maria,    1649 Galloway,    Memphis, TN 38112-4959
17702756       +Muns, Andrew,    2219 Dalecrest Ln,    Spring Valley, CA 91977-7022
17702757       +Munz, Cullen,    1302 Waugh #386,    Houston, TX 77019-3908
17702758       +Murcott, Dave,    2348 Lady Cornwall Drive,     Lewisville, TX 75056-5616
17702759       +Murillo, Andrew,    3703 Calmoor Way,    National City, CA 91950-8205
17702760       +Murillo, Esteban,    1005 Via Mirleste,     Chula Vista, CA 91910-8110
17702761       +Murphy, Gina,    5414 Dundee Ave,    San Diego, CA 92120-1835
17702762        Murphy, Michael,    30808 Gilmour St,    Castaic, CA 91384-3451
17702763       +Murphy, Tamara,    3588 Foursome Dr,    La Mesa, CA 91941-8053
17702764       +Murphy, Timothy,    1803 Laurel Brook Loop,     Casselberry, FL 32707-6744
17702765       +Murphy, Tom,    1166 West Mesquite Street,     Gilbert, AZ 85233-5271
17702766       +Murray, Aaron,    650 Elmwood Dr NE,,    Atlanta, GA 30306-3644
17702767       +Murray, Brandon,    15711 Seekers St,    San Antonio, TX 78255-3302
17702768       +Murray, Chris,    150 E AVE,    CORONADO, CA 92118-1321
17702769       +Murray, James,    868 Lincoln Pkwy,    Oviedo 32765-7848
17702770        Murray, Phyllis,    4019 Conway Place Cir,     Orlando, FL 32812-7985
17702771       +Murray, Tynan,    17320 Rancho Suenos Road,,     Ramona, CA 92065-6953
17702772       +Murray, Tyrone,    11805 Holly Creek Drive,     Riverview, FL 33569-2020
17702773       +Murrell, Rashad,    10406 Appaloosa Bay,     San Antonio, TX 78254-5862
17702774        Murrieta, Johnny,    501 W. Brown St.,    Mesa, AZ 85201
17702775       +Murrill, Lawrence,    9191 Towne Centre Drive,     Suite 355,    San Diego, CA 92122-1227
17702776       +Murtagh, Paula,    112 N Ridge Cir,    Mesa, AZ 85203-9035
17702777       +Musquiz, Jerry,    18218 Scenic Loop Road,     Helotes, TX 78023-9220
17702778       +Mustache Pretzels, LLC,     9393 N 90th St #102-601,     Scottsdale, AZ 85258-5040
17702779       +Musto, William,    10324 OLCOT ST,    Orlando, FL 32817-4317
17702780       +Muto, Paul,    304 Feather Place,    Longwood, FL 32779-4843
17702782       +Myers Jr., Mark A.,    505 Rebstock Blvd,,     Palm Harbor, FL 34683-1836
17702783       +Myers, Gary,    32 Crestview Drive,    Pleasantville, NY 10570-1407
17702784       +Myers, Lee,    16333 Vance Jackson Rd,    APT 2134,     San Antonio, TX 78257-5103
17702785       +Myers, Luis,    162 Coop Ct,    Encinitas, CA 92024-1437
17702786       +Myers, Matthew,    942 laurant ave,    Caruthersvlle, MO 63830-1859
17702787       +Myers, Randall,    2072 Skylark Ct.,    Longmont, CO 80503-7912
17702788       +Myers, Robert E.,    2110 Hermosa Street,,     Nashville, TN 37208-3257
17702789       +Myers, Robert m.,    2308 Aspermont Way,,     Lewisville, TX 75067-6719
17702790       +Myler, Rusty,    607 Kate Schenck Avenue,     San Antonio, TX 78223-3375
17702791       +Myrick, Roscoe,    134 S 400 E Apt 135,,     Salt Lake City, UT 84111-2162
17702792       +Myrmo, Marlow,    4319 Narragansett Ave,     San Diego, CA 92107-2937
17702814      ++NATIONWIDE INSURANCE,    SERVICE OF PROCESS TEAM,      THREE NATIONWIDE PLAZA,    MAIL CODE 3-11-310,
                 COLUMBUS OH 43215-2410
               (address filed with court: Nationwide Life Ins Co,        One West Nationwide Blvd.,    1-04-701,
                 Columbus, OH 43215-2220)
17702824       +NBC Universal, LLC dba Telemundo of Texas, LLC,      KDVA,    6234 San Pedro Ave.,
                 San Antonio, TX 78216-7208
17702854       +NEP II, Inc dba NEP Supershooters, LP,      2 Beta Dr,    Pittsburgh, PA 15238-2916
17702880       +NFL Alumni Inc. - Charity,     3000 Midlantic Drive, Suite 100,     Mount Laurel, NJ 08054-1513
17702881       +NFL Enterprise LLC,    345 Park Avenue,     New York, NY 10154-0017
17702882        NFL Network,    Attn: Accounts Receivable Dept,     PO Box 27573,    New York, NY 10087-7573
17702925       +NRG Park,    One NRG Park,    Houston, TX 77054-1574
17702793       +Nacpil, Traven,    8637 Castano Lane,    El Cajon, CA 92021-2129
17702794       +Nadeau, Jennifer,    801 Kewannee Trail,     Maitland, FL 32751-4023
District/off: 0542-5          User: paezd                  Page 64 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702795       +Nagarajan, Jai,    2290 Stockton Street, Apartment 4108,,     San Francisco, CA 94133-1535
17702796       +Nagro, Mark,    6945 Oak Brook Way,    Cumming, GA 30040-5711
17702797       +Naidas, Gabby,    1250 Petree St #366,    El Cajon, CA 92020-2446
17702798       +Nail, Justin,    13629 Forest Rock Dr.,    San Antonio, TX 78231-1979
17702799       +Nails By Desiree,    466 S. 3rd st.,    El Cajon, CA 92019-2512
17702800       +Nalco Champion,    138 Calendula St,    Spring Branch, TX 78070-5415
17702801       +Nalley, Maurice,    6900 East Princess Drive, Unit 1147,     Phoenix, AZ 85054-4105
17702802       +Nanney, Justin,    527 Red Quill Nest,    San Antonio, TX 78253-5774
17702803       +Napolitano, Peter,    546 Heatheroak Cove,    Altamonte Springs, FL 32714-5418
17702804       +Napolitano, Zackary,    3344 Ellwood CT,    Winter Park, FL 32792-2055
17702805       +Naporlee, Richard,    4605 governor drive unit 217,     san diego, CA 92122-3051
17702806       +Naquin, Michael,    40 Kentfield Court,,    Alamo, CA 94507-1751
17702807       +Naranjo, Justin,    118 Watts Lane,    Canyon Lake, TX 78133-6400
17702808       +Nash, David,    3311 Green Meadow Drive,,    Danville, CA 94506-1229
17702809       +Nash, Jessica,    219 Piedmont St,    Roanoke, AL 36274-2362
17702810       +Nash, Myles L.,    56 vance avenue,,    Sicklerville, NJ 08081-5502
17702811       +Nasland, Paul,    16233 Hwy 67,    Ramona, CA 92065-7221
17702812       +Nation, Phil,    2039 East Stottler Court,    Gilbert, AZ 85296-3991
17702813        National Car Rental,    EAN Services LLC,    P.O BOX 402383,    Atlanta, GA 30384-2383
17702815       +Nationwide Referral Company, Inc. dba Apartment &,      Relocation Center,   11818 Wurzbach Rd.,
                 San Antonio, TX 78230-2710
17702816       +Nava, Jorge,    29043 Gooseberry,    San Antonio, TX 78260-2164
17702817       +Navarro, David,    146 Delancey Drive,    Davenport, FL 33837-7622
17702818       +Navarro, Rusty,    4491 Skate highway 187,    Hamilton, AL 35570-6746
17702819       +Navarro, Ryan J.,    6141 Old Poplar Pike,,    Memphis, TN 38119-4707
17702820       +Navarro619, Myrna,    243 E 5th st,    National city, CA 91950-2207
17702821       +Navejar, Herlinda,    3610 Woodville Drive,    San Antonio, TX 78223-2410
17702822       +Navejar, Rolando,    25802 Scenic Rock,    San Antonio, TX 78255-2373
17702825       +Nbc, Sports Radio,    111 8th Avenue,    New York, NY 10011-5201
17702826       +Neal, Kathy J.,    125 Sugar Maple Lane,    Martinez, GA 30907-4257
17702827       +Neal, Phillis,    1520 Red Oak Cove,    Schertz, TX 78154-3715
17702828       +Neal, Rajion,    100 Benz Court,,    Fayetteville, GA 30214-3781
17702829       +Neal, Stephen,    13140 Avenida Granada,    Poway, CA 92064-1603
17702831       +Negrete, Gilbert,    6218 Ginger Rise,     San Antonio, TX 78253-5865
17702832        Neill, Ryan,    71 Arbor Hills Drive,    Tallapoosa, GA 30176
17702833       +Nellans, Pat,    3625 Peach Blossom St,    National City, CA 91950-3164
17702834       +Nelson Jr., Robert,    2608 E. Turney Ave,,    Phoenix, AZ 85016-5793
17702835       +Nelson, Aly,    PO Box 4527,    Oceanside, CA 92052-4527
17702836       +Nelson, Amanda,    3970 Goldfinch St #11,    San Diego, CA 92103-2957
17702837       +Nelson, Bruce,    359 Wolf Trap Road,    Collierville, TN 38017-2338
17702838       +Nelson, Dutch,    7278 Glen Dr,    Winston, GA 30187-1552
17702839       +Nelson, Gregory,    31050 Retama Ridge,    Bulverde, TX 78163-4155
17702840       +Nelson, Iain,    4175 County Route 91,,    Jamesville, NY 13078-9797
17702841       +Nelson, Jody,    13239 Chavez Circle,    San Antonio, TX 78233-4572
17702842       +Nelson, Julie,    14610 Emerald Cypress Ln,,    Cypress, TX 77429-4613
17702843       +Nelson, Kimberly,    31050 Retama Ridge,    Bulverde, TX 78163-4155
17702844       +Nelson, Lou,    886 Mission Hills Dr,    New Braunfels, TX 78130-6678
17702845       +Nelson, Mike,    90 Boardwalk Ave,    Oviedo, FL 32765-7306
17702846       +Nelson, Pamela,    703 Aster Trail,    San Antonio, TX 78256-1645
17702847       +Nelson, Philip R.,    3950 Fairsted Drive,,    Raleigh, NC 27612-4358
17702848       +Nelson, Robyn,    140 Country Lakes Circle,    Groveland, FL 34736-8863
17702849       +Nelson, Stephanie,    5125 Dawne St,,    San Diego, CA 92117-1362
17702850       +Nelson, Tom,    6242 Anvil Lake Ave,    San Diego, CA 92119-3419
17702851       +Nelson, Vicki,    2358 Caminito Afuera,    San Diego, CA 92107-1512
17702852       +Nelsons Tents and Events,     1153 Ocoee Apopka Road,    Apopka, FL 32703-9201
17702853       +Nemelka, Richard,    6806 S. 1300 E.,    Salt Lake City, UT 84121-2882
17702855       +Neppes, Helen,    4275 Campus Point Ct,    San Diego, CA 92121-1513
17702857       +Nesmith, Joe,    7934 Ruby Meadow,    San Antonio, TX 78251-1345
17702858       +Neubauer, John,    11191 Morning Creek Dr,    San Diego, CA 92128-4027
17702859       +Neuberger, Scott,    1715 20th Place SW,    Vero Beach, FL 32962-6834
17702860       +Neuclier-Price, Diana,    2807 w orange blvd,    Kissimmee, FL 34741-3958
17702861       +Neuhaus, Matt,    2590 S Los Altos Dr,    Chandler, AZ 85286-7951
17702862       +Neuheisel Jr, Richard,    8114 E Del Cuarzo Dr.,,     Scottsdale, AZ 85258-2253
17702863       +Neuheisel, Kathryn,    6045 North Kachina Lane,    Paradise Valley, AZ 85253-5314
17702864       +Neuls, William,    4910 Hershey Drive,    San Antonio, TX 78220-4822
17702865       +Nevarez, Joel,    3256 j st.,    San Diego, CA 92102-4250
17702866       +Nevarez, Jose,    1641 Borden rd i63,    Escondido, CA 92026-2143
17702867       +Nevius, Paul,    2915 North Indian River Drive,    Cocoa, FL 32922-6664
17702868       +New Era Cap,    160 Delaware Avenue,    Buffalo, NY 14202-2404
17702869       +New Memphis Institute,    22 N. Front St.,    Suite 500,    Memphis, TN 38103-2156
17702870       +Newbanks, Russ,    800 Vista Vallet #305,    SAN ANTONIO, TX 78216-1739
17702871       +Newberry, Gio,    2405 Canoe Creek Lane,,    Fort Pierce, FL 34981-4992
17702872       +Newby, Terrell,    6012 Ballard Avenue,,    Lincoln, NE 68507-1156
17702873       +Newman, Seth,    18326 Redriver Song,    San Antonio, TX 78259-3560
17702874       +Newman, Steve,    315 Barrera Street,    San Antonio, TX 78210-1007
17702875       +Newman, Tyler,    5588 Quince Rd,    Memphis, TN 38119-7042
17702876       +Newnam, Hollie,    798 Foxhound Drive,    Port Orange, FL 32128-7004
17702877       +Newsom, Rodney,    1582 Tutwiler Ave,    Memphis, TN 38107-4926
17702878       +Newsome, William,    2521 NW 41st street,    Gainesville, FL 32606-6630
17702879       +Next Level Films, LLC dba Tory Weeks,     PO Box 45335,    Phoenix, AZ 85064-5335
District/off: 0542-5          User: paezd                  Page 65 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702883       +Nguyen, Tai,    466 Jackie Dr, San Jose,,     San Jose, CA 95111-2274
17702884       +Nicasio, Daniel,    2020 Silver Mountain,     San Antonio, TX 78264-3984
17702885       +Nichols, Greg,    7440 Waite Dr,    La Mesa, CA 91941-7670
17702886       +Nichols, Kathryn,    220 Shetland Way,    Fallbrook, CA 92028-4130
17702887       +Nichols, Robert,    26515 Baywind Pass,    Boerne, TX 78015-4891
17702888       +Nichols, Ryan,    2933 Sunset Summit,    New Braunfels, TX 78130-6858
17702889       +Nichols, Warde,    16018 E Twin Acres Dr,     Gilbert, AZ 85298-8435
17702890       +Nickerson, Robert,    2615 Baily Avenue,     SAN DIEGO, CA 92105-4838
17702891       +Nickey, Caydie,    264 S Grove Park Road,     Memphis, TN 38117-3506
17702892       +Nielsen, Rick,    8402 Shooter Cove,    San Antonio, TX 78254-4512
17702893       +Nielson, Kristen,    9830 Camino Villa #1126,,     San Antonio, TX 78254-7402
17702894       +Nighswonger, Dave,    30007 Laurie Rae Lane,     Temecula, CA 92592-5147
17702895       +Nikolic, Lori,    5239 Box Turtle Cir,    Sarasota, FL 34232-4312
17702896       +Nimmo, Jeff,    3234 East Kimball Court,     Gilbert, AZ 85297-9427
17702897       +Nixon, Annette,    102 Bluehill Road,    San Antonio, TX 78229-4202
17702898       +Nixon, Josh,    3734 Sutters Mill Cir,    Casselberry, FL 32707-5904
17702899       +Nixon, Troy,    4 Grover Rd,    Newnan, GA 30265-2186
17702900       +Nizialek, Cameron,    27452 Bridle Place,     Chantilly, VA 20152-6410
17702901       +Niznik, Paul,    639 violet street,    south daytona, FL 32119-1925
17702902       +Noal, Anthony,    3275 N Park Way,    San Diego, CA 92104-3729
17702903       +Nobles, Rodrick,    2602 Pebble Valley,    San Antonio, TX 78232-4130
17702904       +Noil, Devante L.,    2837 Carver St.,,    New Orleans, LA 70131-4215
17702905       +Nollenberger, Rick,    5100 John D Ryan Blvd. #1413,     San Antonio, TX 78245-3505
17702906       +Noonan, Jeanetta,    Po Box 904,    Castroville, TX 78009-0904
17702907       +Norberg, Lars,    16447 Orchard Bend Road,     Poway, CA 92064-1709
17702908       +Norcross Youth Athletic Association,     P.O. Box 2484,    Norcross, GA 30091-2484
17702909       +Nordahl, Linda,    947 Cornwall Court, SW,,     Marietta, GA 30064-2995
17702910       +Norman,    1242 E Manhatton Dr,    Tempe, AZ 85282-5570
17702911       +Norman, Joseph,    2263 Vollintin Ave.,    Memphis, TN 38108-3249
17702912       +Norrils, Cheatham C.,    6169 Cenpac Ave.,,     Columbus, OH 43213-4432
17702913       +Norris , Bradley,    646 Appaloosa dr,    Fischer, TX 78623-1801
17702914       +Norris, Barbara,    11818 Allbrook Drive,     Poway, CA 92064-4102
17702915       +Norris, Travis,    8236 Hollow Wharf Dr.,     Las Vegas, NV 89128-7423
17702916       +North Carolina Department of Revenue,     501 N Wilmington St,     Raleigh, NC 27604-8002
17702917       +Northrup, Reggie V.,    616 East 58th St,,     Jacksonville, FL 32208-4883
17702918       +Northside Education Foundation,     6632 Bandera Road, Bldg A,     San Antonio, TX 78238-1435
17702919       +Northside Independent School District,     5900 Evers Rd.,    San Antonio, TX 78238-1606
17702920       +Norton, Andy,    2736 Fairfield Street,    San Diego, CA 92110-2211
17702921       +Norvision LLC,    502 S. College. Ave,    Tempe, AZ 85281-3747
17702922        Nothdurft, Diana,    11130 Socorro St,    San Diego, CA 92129-1312
17702923       +Novak, Nick R.,    6053 Ridgemoor Dr.,,    San Diego, CA 92120-3921
17702924       +Noyer, Joshua,    5996 College Ave,    San Diego, CA 92120-3019
17702926       +Nts Properties LLC,    1663 Cheyenne Trail,     Maitland, FL 32751-4915
17702927       +Nucci, Christopher,    13 W Village Dr,    Oviedo, FL 32765-8516
17702928       +Nuckols, Edward,    4483 Brisbane Way 2,     Oceanside, CA 92058-0643
17702929       +Nuckols, Justin,    1128 E Mountain Vista Dr,,     Phoenix, AZ 85048-8420
17702930       +Nuckols, Sherman,    4834 LOGAN AVE #105,     SAN DIEGO, CA 92113-4419
17702931       +Nunez, Barbara,    501 FM 3009,    APT 5103,    SCHERTZ, TX 78154-3282
17702932        Nunez, Jose,    3691 canio dr,    oceanside, CA 92056
17702933       +Nunez, Michael,    1 Loop St,    San Antonio, TX 78212-4231
17702934       +Nunley Iii, A.M.,    P.O. Box 511,    Midland, TX 79702-0511
17702935       +Nunn, Beau G.,    1350 Lowrys Rd,,    Mc Connells, SC 29726-7751
17702936       +Nunn, Edward,    10470 E DUTCHMAN TRL,    GOLD CANYON, AZ 85118-4916
17702937       +Nutsch, Josh,    5400 Overland Dr Apt T3,,     Lawrence, KS 66049-4960
17702938       +Nuzzo, Ron,    9440 Dempster Drive,    Santee, CA 92071-2333
17702939        Nygard, Jonathan,    4832 W Dublin Ct,    Chandler, AZ 85226-6005
17702945       +O’Brien, Kevin,    922 W. Vaughn St.,    Tempe, AZ 85283-3581
17702946       +O’Brien, Kitt P.,    2131 N Meridian St,,     Indianapolis, IN 46202-1348
17702951       +O’Carroll, Sherrie,    1036 Bluebonnet Lane,     Adkins, TX 78101-2708
17702956       +O’Dell, Allen,    14802 Nashwa St,    San Antonio, TX 78248-1151
17702957       +O’Dell, Buddy,    1942 Arthur Drive,    Columbia City, IN 46725-7519
17702963       +O’Farrell, Kevin,    100 Shady Hollow,    New Braunfels, TX 78132-2309
17702998       +O’Mahoney, Neil,    13610 NORLAND,    San Antonio, TX 78232-4918
17703008       +O’Neal, Samuel,    5333 Baltimore Dr,    #30,    La Mesa, CA 91942-2088
17703053       +O’Shea, Charlene,    4809 Holly Street,    Bellaire, TX 77401-5712
17702964        OFFICE DEPOT,    P.O Box 29248,    Phoenix, AZ 85038-9248
17703000       +OMNI HOTELS MANAGEMENT CORPORATION,     4001 Maple Avenue Ste. 500,     Dallas, TX 75219-3241
17703054       +OShea, Christopher,    4809 Holly St Bellaire,,     Bellaire, TX 77401-5712
17703066       +OUTFRONT Media Inc.,    185 Highway 46,    Fairfield, NJ 07004-2321
17703081       +OYO Toys, Inc.,    108 Forest Ave.,    Hudson, MA 01749-2974
17702940       +Oakwood Sports,    10804 Emerald Dr,    Cement City, MI 49233-9615
17702941       +Oba, Chad,    599 Santa Clara loop,    Marion, TX 78124-2044
17702942       +Obasuyi, Owen O.,    4913 Citrine Ave,,    Virginia Beach, VA 23462-4598
17702943       +Obear, David,    375 North Melrose Drive,     Vista, CA 92083-4833
17702944       +Obert, Jacob,    1210 N Hunt Lane apt 12305,     San Antonio, TX 78251-4649
17702947       +Obrite, Phillip,    5337 Huron Ct,    Oceanside, CA 92056-1830
17702948       +Ocana, Jared,    2584 E Gentile,    Layton, UT 84040-7540
17702949       +Ocana, Manny,    1744 n Fairview st,    Burbank, CA 91505-1606
17702950       +Ocana-Nafarrate, Angelica,     2574 oak springs DR,    Chula Vista, CA 91915-1575
17702952       +Ocegueda, Victor,    561 Jefferson Ave.,     Chula Vista, CA 91910-5103
District/off: 0542-5          User: paezd                  Page 66 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17702953        Ochoa, Devvon,    1219 Lake Francis Drive,     Apopka, FL 32712-2117
17702954       +Ochoa, Gregory,    21425 Greyson Road,    Moreno Valley, CA 92557-8332
17702955       +Ochoa, Roel,    1001 Bella Vista Drive,    Weslaco, TX 78596-8539
17702958       +Odell, Harrison,    12215 stable fork drive,     San Antonio, TX 78249-4630
17702959       +Odom, Chris L.,    6708 Marthas Vineyard Dr.,,     Arlington, TX 76001-5508
17702960       +Odonnell, Colleen,    1254 Stratford Road,     Maitland, FL 32751-3526
17702961       +Odonnell, Sean,    1013 E Center Street,    Bountiful, UT 84010-2919
17702962       +Oerly, Samuel,    2441 Tree Ridge Lane,    Orlando, FL 32817-2726
17702965       +Office Resale Solutions, LLC,     P.O Box 27216,    Tempe, AZ 85285-7216
17702966        Officials Flags and Bags USA,     8466 N. Lockwood Ridge Rd. #253,     Sarasota, FL 34243-2951
17702967       +Ogas, Raymond,    4611 Shavano Ct,,    San Antonio, TX 78230-5888
17702968       +Ogburn, Marty,    1576 Fox Hollow Lane F8,     Park City, UT 84098-7971
17702969       +Ogden, Becky,    PO Box 1253,    Cape Canaveral, FL 32920-1253
17702970       +Ogier, Stewart,    9238 Brae Moss,    San Antonio, TX 78249-3851
17702971       +Oglesby, Joshua,    12327 Fort Chadborne,,     San Antonio, TX 78245-4433
17702972       +Ogletree Deakins,    P.O Box 89,    Columbia, SC 29202-0089
17702973       +Ohab, Marty,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17702974       +Oharra, Patrick,    15669 Citris Harvest Road,     Wintergarden, FL 34787-9463
17702975        Ohio Department of Taxation,     P.O. Box 530,    Columbus, OH 43216-0530
17702976       +Ohnesorge, Jacob P.,    10520 S Highland Rd,,     Sister Bay, WI 54234-9198
17702977       +Ojeda, Ruben,    14826 Bluemist Pass,    San Antonio, TX 78247-3549
17702978       +Okamoto, Vincent,    7067 Llama St,    Carlsbad, CA 92009-6520
17702979       +Okine, Earl J.,    5146 NW 62nd St,,    Gainesville, FL 32653-4072
17702980       +Okoye, Lawrence,    7500 SW 30th Street,,     Davie, FL 33314-1020
17702981       +Olatoye, Deji,    2203 Ridgebrook Way NE,,     Atlanta, GA 30345-8021
17702982       +Olcott, Debbie,    3250 S Semoran Boulevard, Apt. #12,     Orlando, FL 32822-2724
17702983       +Olds, Rose,    1708 Frangipani Avenue,    Chula Vista, CA 91913-3295
17702984       +Olivarri, Charles,    135 Millwood,    San Antonio, TX 78216-6703
17702985       +Olivas, Daniel,    2241 Logan Ave.,    San Diego, CA 92113-3609
17702986       +Oliver, Branden,    8642 w 33 ave,,    Hialeah, FL 33018-1869
17702987       +Oliver, Edward,    336 Elkhorn Ln,    Escondido, CA 92026-1341
17702988       +Olivere, Joseph,    1741 Taylor Avenue,    Winter Park, FL 32789-2764
17702989       +Olivieri, Joseph,    13138 Wellington Hill Drive,     Lakeside, CA 92040-2756
17702990       +Ollier, Lori,    31459 Sonoma Lane,    Temecula, CA 92591-2116
17702991       +Ollis, Greg,    13737 S. Vice Admiral Dr.,     Riverton, UT 84096-6935
17702992       +Ollison, Patrick,    1859 Port Wheeler Place,,     Newport Beach, CA 92660-6629
17702993       +Olson, Dana,    1304 Sundale Rd,    El Cajon, CA 92019-3720
17702994       +Olson, Jason,    12802 Mapleview Apt 20,    Lakeside, CA 92040-2005
17702995       +Olson, Steve,    6932 Airoso Ave,    San Diego, CA 92120-5303
17702996        Olugbode, Kenneth,    1220 Koch Lane,,    San Jose, CA 95125 4107
17702997        Olympic Case Co,    9110 King Palm Dr,    Ste 101,    Tampa, FL 33619-8312
17702999       +Omni Colonnade,    9821 Colonnade Blvd,    San Antonio, TX 78230-2257
17703001       +Omni La Mansion del Rio RiverWalk,     112 College St,    San Antonio, TX 78205-1811
17703002       +Omoile, Oni O.,    148 Newport Drive,,    Coppell, TX 75019-6258
17703003       +Omran, Haitham,    2143 Via Esmarca,    Unit 4,    Oceanside, CA 92054-7315
17703004       +On Air Sports Marketing,    5141 N 40th St, Ste 200,     Phoenix, AZ 85018-9143
17703005       +On The Square Enterprises LLC,     6076 Bump Gate Rd,    Pipe Creek, TX 78063-5779
17703006       +On-Air Sports Marketing LLC,     7471 E. Desert Vista Rd.,    Scottsdale, AZ 85255-2736
17703007       +Onderick, Nick,    5535 W SACRAMENTO CT,    Orlando, FL 32821-7938
17703009       +Oneil, Richard,    1911 Dove Wing Circle,     San Antonio, TX 78232-4955
17703014       +OpSec Security, Inc.,    1857 Colonial Village Lane,     Lancaster, PA 17601-6702
17703011        Open net Inc. dba Bway.net,    129-30 Queens Blvd,     New York, NY 11435
17703012       +Opendorse Inc.,    1320 Q Street,    Lincoln, NE 68508-1515
17703013       +Operation Homefront, Inc.,    1355 Central Parkway, Ste 100,     San Antonio, TX 78232-5056
17703015       +Oradei, Michael,    9133 Ronda Ave,    San Diego, CA 92123-3553
17703016       +Orange County Public Schools,     445 W. Amelia St.,    Attn: Adrienne Noel, 9th floor,
                 Orlando, FL 32801-1128
17703017       +Orange County Sheriff’s Office Fiscal Management,      P.O. Box 1440,    Orlando, FL 32802-1440
17703018       +Orca,   Cliff Walker,    3287 Franklin Limestone Road, Suite 310,      Antioch, TN 37013-2765
17703019       +Ordinario, Lennard,    4508 3rd Street Unit 29,     La Mesa, CA 91941-5563
17703020       +Orendorff, Alex,    1195 Milton Terrace SE Apt 1402,,     Atlanta, GA 30315-2426
17703021       +Orlando Dodge,    4101 W.Colonial dr,    Orlando, FL 32808-8190
17703022       +Orlando Food Service Partners dba Levy Restaurants,      400 W. Church St.,    Suite 210,
                 Orlando, FL 32801-2515
17703023       +Orlando Medical News,    PO Box 621597,    Oviedo, FL 32762-1597
17703024        Orlando Sentinel Media Group,     P.O Box 100608,    Atlanta, GA 30384-0608
17703025       +Orlando Sports Foundation,    36 W Pine St,     Orlando, FL 32801-2612
17703026       +Orlando Title Service,    6000 Metrowest Blvd,     Suite 205,   Orlando, FL 32835-7631
17703027       +Orndoff, Scott B.,    400 Old Mill Road,,     Oakdale, PA 15071-3873
17703028       +Ornelas, James,    7570 Eastridge Drive,    La Mesa, CA 91941-7880
17703029       +Oropeza, Tessie,    7418 Fortuna Vista Court unit 14,     Santee, CA 92071-6313
17703030       +Orozco, Jhonny,    7982 San Felipe st,    San diego, CA 92114-6121
17703031       +Orozco, John,    4823 La Santa Rd,    San Antonio, TX 78253-6326
17703032       +Orr, Chris,    13302 parkview lane,    Alpharetta, GA 30005-5423
17703033       +Orr, Leon,    4501 Tidal Pond Rd.,,    New Port Richey, FL 34652-5848
17703034       +Orr, Nick A.,    604 Spicewood Dr.,,    De Soto, TX 75115-1497
17703035       +Orrico, David,    2778 Misty Valley DR,    Arlington, TN 38002-8194
17703036       +Ort, Korey,    9969 rio San Diego,    San Diego, CA 92108-5620
17703037       +Ortega, Favio,    1205 Pacific Hwy,    #2504,    San Diego, CA 92101-8465
17703038       +Ortega, Javier,    3934 Pavo Viejo,    San Antonio, TX 78223-3879
District/off: 0542-5          User: paezd                   Page 67 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703039       +Ortega, Santiago,    4701 Ramsay Avenue,     San Diego, CA 92122-2729
17703040       +Orth, Barrett,    6721 State Highway 123 S,     Stockdale, TX 78160-6916
17703041       +Ortiz, Christopher,     4035 Carmel View Rd,    San Diego, CA 92130-2383
17703042       +Ortiz, Marcos,    367 Emerald Ave, # 12,     El Cjon 92020-5052
17703043       +Ortiz, Polly,    2331 Journey St,    Chula Vista, CA 91915-2440
17703044       +Orton, Jeremy,    3774 S 3600 W,    West Haven, UT 84401-6878
17703045       +Orton, JoiLyn,    4469 S Hampton Crest Cove,     Salt Lake City, UT 84124-2454
17703046        Orwig, Jordon,    4120 coutspeet st.,     San Diego, CA 92103
17703047       +Osborn, Bill,    9853 S 47th St,    Phoenix, AZ 85044-5538
17703048       +Osborn, Jennifer,    6540 Green Gables Ct.,     San Diego, CA 92119-2929
17703049       +Osborne, Kristen,    2000 S. Melrose Dr.,     Apt. 88,    Vista, CA 92081-8765
17703050       +Osborne, Robert,    13020 Vaden Ter,,     Germantown, MD 20876-6972
17703051       +Osborne, Zach,    12029 W Melinda Ln,     Sun City, AZ 85373-5660
17703052       +Oshaughnessy, Timothy,     19518 Azure Oak,    San Antonio, TX 78258-3114
17703055       +Ostapiej, Alex,    757 Dalerose Ave,    Decatur, GA 30030-3933
17703056       +Osterhues, Ryan,    6201 Monticello St,     Santee, CA 92071-5669
17703057       +Ostrander, Elizabeth,     9358 Maison Drive,,    Cottonwood Heights, UT 84093-2425
17703058       +Oswald, McKinley,    2908 N 1050 East,     Lehi, UT 84043-4085
17703059       +Otineru, Tricille,    4543 Olympus Bay,     San Antonio, TX 78245-3768
17703060       +Ottomaniello, Nicholas,     3400 so ironwood dr #96,     apache junction, AZ 85120-7106
17703061       +Oubre, Daniel,    217 Comanche Trail,     Cibolo, TX 78108-3778
17703062       +Ouellette, Shawn,    10852 Spider Lily Dr,     Orlando, FL 32832-5894
17635993       +Outdoor America Images, Inc. OAI,      4545 W Hillsborough Ave,      Tampa, FL 33614-5441
17703064       +Outerstuff,    Sol Werdiger, CEO,    1412 Broadway, 18th floor,      New York, NY 10018-9258
17703067        Outlaw, Lonnie J.,    1107 4th Ave,,    Rochelle, GA 31079 2547
17703068       +Overbaugh, Jeffery R.,     7433 White Hawk Drive,,     Anchorage, AK 99507-4808
17703069       +Overlook Networks,    20 S. Santa Cruz Ave.,     Suite 300,    Los Gatos, CA 95030-6827
17703070       +Oviedo, Roland,    3818 Meeks Ave,    San Antonio, TX 78210-5733
17703071       +Owen, Bobby,    PO Box 1189,    Mumford, TN 38058-1189
17703072       +Owen, Michael,    4166 58th Street,    San Diego, CA 92115-6119
17703073       +Owens, Bob,    1367 Emerald Dr,    Kissimmee, FL 34744-4929
17703074       +Owens, G Brent,    6243 Balsam St.,    COCOA, FL 32927-8891
17703075       +Owens, Laurie,    3237 NW 27th Avenue,     Gainesville, FL 32605-2702
17703076       +Owens, Michael,    103 Oxmoor Place,    Birmingham, AL 35211-6442
17703077       +Owings, Eric,    6952 Sandcastle Dr,    Carlsbad, CA 92011-3732
17703078       +Ownbey, Portia,    5138 Cypress Links Blvd,     Elkton, FL 32033-4045
17703079       +Owusu, Francis,    1441 Crest Ct,,    Oxnard, CA 93035-2327
17703080       +Oxley, Justin Ala,    2307 Encino Mist,     San Antonio, TX 78259-2687
17703082       +Oyola, Alex,    2143 Big Horn Drive,    #241,    Chula Vista, CA 91915-2945
17703083        P3 Electrical Services,     3873 Whitewood Ct,    OVIEDO, FL 32766-8667
17703198       +PCH TRIBUNE LLC DBA NUMBER SIX LLC,     4770 S 5600 W,     West Valley City, UT 84118-7400
17703199       +PCS Production Company, LP,     1551 Corporate Drive,     Suite 125,    Irving, TX 75038-2450
17703285       +PHG Birmingham Perimeter Park, LLC dba Hilton,      Birmingham Perimeter Park /,
                 Doubletree Birmingham Peri,     8 Perimeter Park S,     Birmingham, AL 35243-2326
17696802       +PRISMIC IO, Inc.,    185 Alewife Brook Parkway, Suite 210,      Cambridge, MA 02138-1104
17703424       +PRO FINANCIALSERVICES LLC,     500 West Madison St., Ste 2660,     Chicago, IL 60661-4567
17703451        PSAV,    23918 Network Place,    Chicago, IL 60673-1239
17703084       +Pabst, Paul,    17 Lafayette Dr.,    Trumbull, CT 06611-2751
17703090       +Pac-Van,    5532 Hickory Hill Rd,    Memphis, TN 38141-8228
17703085       +Pace, Greg,    1019 W. Madero Ave.,    Mesa, AZ 85210-7635
17703086       +Pace, Jeremy,    22658 E Desert Spoon Dr,,     Queen Creek, AZ 85142-8536
17703087       +Pacheco, Donna,    3323 Rhett Butler,     San Antonio, TX 78223-4708
17703088       +Pacheco, Manuel,    1701 Veterans Blvd.,     DEL RIO, TX 78840-3346
17703089       +Pacheco, Raul,    9222 Steam Boat Run,     San Antonio, TX 78250-3507
17703091       +Padalecki, David,    160 E Loop 1604 S,     Adkins, TX 78101-9714
17703092       +Padalecki, Dwayne,    2014 Pittman Road,     Saint Hedwig, TX 78152-9774
17703093       +Paddock, Dorian,    2935 Emery Falls,     San Antonio, TX 78222-4443
17703094       +Padgett, Kade,    13006 Five Brooks,    Helotes, TX 78023-3956
17703095       +Padia, Manuel,    5750 W. Mescal St.,     Glendale, AZ 85304-3812
17703096       +Padilla, Gustavo,    804 Coldbrook Court,     Chula Vista, CA 91913-2385
17703097       +Padilla, James,    911 Peach St,    Floresville, TX 78114-1607
17703098       +Padilla-Wiese, Alexis,     336 Plaza Los Osos,    Chula Vista, CA 91914-4417
17703099       +Padot, Karen,    9019 Notchwood Ct,    Orlando, FL 32825-8064
17703100       +Page, Daniel,    4111 Innovation Lane,     Clermont, FL 34711-6569
17703101       +Page, Michael,    130 West Greentree Lane,     Lake Mary, FL 32746-4059
17703102       +Paguio, Ryan,    6636 Crabtree St,    San Diego, CA 92114-7066
17703103       +Pahona, Estel,    885 Del Riego Ave.,     Encinitas, CA 92024-2320
17703104       +Paige, Contessa,    402 Weatherstone Place,     Alpharetta, GA 30004-0799
17703105       +Pak-Mor,    Po Box 389,    Seguin, TX 78156-0389
17703106       +Pakrer, James & Deborah,     7279 Oak Run Drive,    Germantown, TN 38138-2756
17703107       +Palafox, George,    25018 Summit Creek,     San Antonio, TX 78258-1919
17703108       +Palepoi, Tenny,    1472 Voyager Dr.,,     Tustin, CA 92782-1724
17703109       +Palgon, Michael,    1196 Saint Andrews Cir,     Atlanta, GA 30338-3202
17703110       +Palmer, Christopher,     P.O. Box 680104,    San Antonio, TX 78268-0104
17703111       +Palmer, Ruth,    1827 Schley,    San Antonio, TX 78210-4329
17703112       +Palmer, Sean,    1521 Morning Star Drive,     Clermont, FL 34714-6379
17703113       +Palmer, Stephanie,    9514 Maverick Pt,,     San Antonio, TX 78240-4049
17703114       +Palmer, Tobais,    70C Cole Place,,    Chapel Hil, NC 27517-8090
17703115       +Palmer, Wendy,    4545 Collwood Blvd., Unit 49,     Unit 49,    San Diego, CA 92115-3550
17703116       +Palmese, Mark,    5827 Newbury Circle,     Melbourne, FL 32940-1886
District/off: 0542-5          User: paezd                  Page 68 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17703117       +Paluck, Dave,    4700 S Fulton Ranch Blvd,    Unit 55,    Chandler, AZ 85248-5035
17703118       +Panos, Ted,    5872 Soledad Rd.,    La Jolla, CA 92037-7054
17703119       +Papa John’s International, Inc.,     2002 Papa Johns Blvd,    Louisville, KY 40299-3393
17703120       +Papanek, Sandra,    445 W Chandler Blvd, Apt 459,     Chandler, AZ 85225-1965
17703121       +Pape, David G.,    231 Maison Court,    Altamonte Springs, FL 32714-5905
17703122       +Papilion, Luke L.,    9000 E Vassar Ave,,    Denver, CO 80231-7634
17703123       +Parabicoli , Nicholas,    11509 Solaya Way,    Orlando, FL 32821-9443
17703124       +Parcell, Kyle,    6975 E Princess Dr, Apt 2175,     Phoenix, AZ 85054-4227
17703125       +Pare, Andre,    720 Camino de la Reina,    #306,    San Diego, CA 92108-3267
17703126       +Parent, Roger,    1568 Huntington St.,    Deltona, FL 32725-3869
17703127       +Paretti, John,    1750 Continental Lane,    Escondido, CA 92029-4327
17703128       +Parisi, Greg,    13008 Roberts Island Rd,    Orlando, FL 32832-6408
17703129       +Park Place Printing, Inc, dba Alphagraphics,      535 W. Baseline Rd. Suite 104,
                 Mesa, AZ 85210-6039
17703130       +Park, Ben,    5857 Newbury Circle,    Melbourne 32940-1886
17703131       +Park, Larry,    109 Oakwood Drive,    Cumming, GA 30040-2148
17703132       +Parker, Al,    7554 Copper Meadow,    Converse, TX 78109-3941
17703133       +Parker, Anita,    9422 Madison Creek,    Converse, TX 78109-2969
17703134       +Parker, Blake,    87 Cumberland Crossing,    Smyrna, GA 30080-7781
17703135       +Parker, Carla,    8146 Kimridge Dr,    Germantown, TN 38138-2420
17703136       +Parker, Cordell,    276 F Avenue,    Coronado, CA 92118-1214
17703137       +Parker, Curtis,    26 Springwood Square,    Port Orange, FL 32129-3758
17703138       +Parker, David,    3475 Monterrey Oak,    San Antonio, TX 78230-2597
17703139       +Parker, Glenn,    4213 N. Placita De Susana,,     Tucson, AZ 85718-7457
17703140       +Parker, Joel,    5317 Tattinger Lane,    Oviedo, FL 32765-5224
17703141       +Parker, Linda,    2270 Devoy Avenue,,    Memphis, TN 38108-3015
17703142       +Parker, Robert,    2503 Ridgewind Way,,    Windermere, FL 34786-5826
17703143       +Parker, Scott,    6045 Fairlane Drive,    Oakland, CA 94611-1805
17703144       +Parker, Sean,    158 Sunny Brook Terrace,    Newnan, GA 30265-6135
17703145       +Parker, Trey,    108 Home Trace Circle,,    Clayton, NC 27520-7848
17703146       +Parker, Tyrone,    125 Landmark Park,    Cibolo, TX 78108-4403
17703147       +Parker, Victor,    825 Longtown Rd,    Mason, TN 38049-8459
17703148       +Parkinson, David,    3056 Guillory Street,    Bartlett, TN 38134-3478
17703149       +Parkinson, Kendel,    1017 shoreview dr apt 16,     Orlando, FL 32807-1936
17703150       +Parks, Madison,    968 Pine Birch Pl,    Southaven, MS 38671-9551
17703151       +Parks, Paul,    2335 Alpine Blvd,    Alpine, CA 91901-2232
17703152       +Parks, Terrance,    9921 Holly Center Lane,,     Huntersville, NC 28078-5150
17703153       +Parra, Carlos,    12871 Seahorse Dr.,    Rancho Cucamonga, CA 91739-2625
17703154       +Parsons, Russ,    1891 E. Shannon St.,    Gilbert, AZ 85295-5126
17703155        Parthasarathy, Bharath,    Georgia State University,     P.O. Box 3987,    Atlanta,, GA 30302-3987
17703156       +Partin, Ryan,    4821 Date St,    San Diego, CA 92102-1339
17703157       +Pasamonte, Rochelle,    531 Coral Harbor,    San Antonio, TX 78251-4288
17703158       +Pat Morris,    7 Mourning Dove Ct,    Orchard Park, NY 14127-3000
17703159       +Pate, Darrick,    8883 Stanton Road,    Southhaven, MS 38671-1016
17703160       +Pate, John,    11331 Fine Design,    San Antonio, TX 78245-3580
17703161       +Pate, Kevin,    17334 Wayland Run,    San Antonio, TX 78247-5821
17703162       +Patel, Ajay,    112 Michelangelo,    San Antonio, TX 78258-4756
17703163       +Patel, Haricharan,    619 Palm Key Ct Apt 103,,     Orlando, FL 32825-3277
17703164       +Patel, Minesh,    5079 Luxford Drive,    Douglasville, GA 30135-9031
17703165       +Patel, Neal,    310 Union Ave,    Memphis, TN 38103-5204
17703166       +Patel, Pinkal,    6012 Aloma Woods Blvd,    Oviedo, FL 32765-9786
17703167        Paterson, Cole,    800 East 555 South,    Apt #5,    Salt Lake City, UT 84102
17703168       +Patrick Afb,    514 Falcon Ave, Bldg 415,    Ticket &Travel Office,     Patrick AFB, FL 32925-3227
17703169       +Patrick, Gavin,    15555 Honeybell Drive,    Winter Garden, FL 34787-5065
17703170       +Patrick, Guiant,    11620 Enid Ct.,    San Diego, CA 92131-3862
17703171       +Patrick, Jack,    3307 Eagle Watch Dr,    Woodstock, GA 30189-1525
17703172       +Patrick, Jason,    832 Merrimac Street,    Deltona, FL 32725-5728
17703173       +Patrick, Joseph,    10019 Arabian Bend,    San Antonio, TX 78254-5917
17703174       +Patrick, Ronald,    4680 Pine St,,    Cocoa, FL 32926-2285
17703175       +Patrick, Teresa,    2953 Warwick Park,    Bulverde, TX 78163-2477
17703176       +Patrick, Tom,    8668 Pine Creek Rd.,    Pine Valley, CA 91962-4044
17703177       +Patry, Charles,    507 Belmark Ct,    San Antonio, TX 78258-2502
17703178       +Patten, Thomas,    25018 Cooper Valley,    San Antonio, TX 78255-2319
17703179       +Patterson, Michael,    18106 Beargrass Court,     San Antonio, TX 78258-4416
17703180       +Patterson, Shawn,    6518 Stearin Way,    Converse, TX 78109-4407
17703181       +Patton, Quinton,    4822 Beryl Drive,,    Murfreesboro, TN 37128-4938
17703182       +Paul M Halsey dba Admiral Video, LLC,     503 E. Erie St. Suite B,      Lancaster, NY 14086-9506
17703183       +Paul, George,    1112 SW 80th Terrace,    Gainesville, FL 32607-4911
17703184       +Paul, Gionni,    472 lake vista drive,,    Auburndale, FL 33823-5744
17703185       +Paul, Michael,    6535 Silk Creek Ave,    Apollo Beach, FL 33572-1771
17703186       +Paul, Shane M.,    14635 Whispering Ridge Rd,     San Diego, CA 92131-4266
17703187       +Paulsen, Alexander,    221 Semel Cir Unit 243,     Atlanta, GA 30309-1949
17703188       +Pavilion Management Company dba Hilton Phoenix,      Mesa Hotel,   1011 W Holmes Avenue,
                 Mesa, AZ 85210-4923
17703189       +Pawelczyk, James,    1965 E Orangeside Rd,,    Palm Harbor, FL 34683-3357
17703190       +Payan, Marcos,    243 Pleasanton SPG,    San Antonio, TX 78221-3341
17703191       +Paycor LLC,    4811 Montgomery Road,    Cincinnati, Ohio 45212-2163
17703192       +Payne, Carlton,    6424 Corsica Way,    San Diego, CA 92111-6906
17703193       +Payne, Dale,    3743 Balboa Terrace #D,    San Diego, CA 92117-5446
17703194       +Payne, Jake,    11916 Bluebird Ln,,    Catharpin, VA 20143-1303
District/off: 0542-5          User: paezd                   Page 69 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703195       +Payne, John,    3284 Countryside View Dr,     Saint Cloud, FL 34772-7050
17703196       +Payne, Michael,    1001 Avenue G NorthEast,     Winter Haven, FL 33881-4248
17703197       +Payne, Tom,    18501 Surveyors Crossing,     Dripping Springs, TX 78620-5404
17703200       +Peacock, Bryan,    4508 Park Eden Circle,     Orlando, FL 32810-1900
17703201       +Peacock, Kara,    1383 Star Circle,     Saratoga Springs , UT 84045-4760
17703202       +Pearl, Josh,    4448 Old Quarry Road,     Memphis, TN 38118-6846
17703203       +Pearson, McCade,    13326 Studebaker Cove,     Riverton, UT 84065-1688
17703204        Pease, David,    4716 Fiftieth Street,     San Diego, CA 92115
17703205       +Peavy, Daniel,    1295 Smyrna Road SW,     Conyers, GA 30094-5759
17703206       +Peck, Nathan,    13158 Odyssey Lake Way,     Orlando, FL 32826-4642
17703207       +Pecoraro, Jack,    1726 India St,    San Diego, CA 92101-2518
17703208       +Pedalino, John,    640 Sea Vale Street,     Apt 3,    Chula Vista, CA 91910-1239
17703209       +Pedersen, Andrew,    17 Hillside Ave.,,     San Rafael, CA 94901-2675
17703210       +Pedersen, Melissa,    6392 Narragansett Bay Drive,,      Tampa, FL 33615-3362
17703211       +Peebles, Mark,    6919 44th Terrace East,     Bradenton, FL 34203-4247
17703212       +Pegg, Bailey,    18102 Talavera Ridge,     Apt 3332,    San Antonio, TX 78257-2624
17703213       +Pehlivanian, Bill,    2290 Pinot Blanc,     New Braunfels, TX 78132-4800
17703214       +Peine, Brian,    1513 Camel Ct,    Apopka, FL 32712-3862
17703215       +Pela, Jeff,    4015 E Ludlow Dr,    Phoenix, AZ 85032-5823
17703216       +Pelegrin, Pablo,    2243 Calais Drive Unit 4,      Miami Beach, FL 33141-3447
17703217       +Pelham, Tony,    537 story partin rd,     Orlando, FL 32833-2812
17703218       +Pellegra, Nathan,    3046 Yates,    st,    bartlett, TN 38134-3475
17703219       +Pelletier , Jeff,    1716 w temple st,     Chandler, AZ 85224-2648
17703220       +Pelton, Myron,    4582 Toni Lane,    La Mesa, CA 91942-5855
17703221       +Pena, Joe,    3615 West Salinas,    San Antonio, TEXAS 78207-2716
17703222       +Pena, Jorge,    5802 Silent Forest Dr.,     San Antonio, TX 78250-2126
17703223       +Pena, Marco,    1120 West Loop 1604 North,     #505,    San Antonio, TX 78251-3239
17703224       +Pendry, Joseph,    32 Flat Top Lake Road,,     Ghent, WV 25843-9358
17703225       +Peninger, Fred,    Po box 39,    Gulf Shores, AL 36547-0039
17703226       +Penn, Joe,    1409 westmoor,    Austin, TX 78723-3138
17703227       +Penn, Wesley Penn,    3084 Honey Tree Dr,     Germantown, TN 38138-7613
17703228       +Pennella, Joe,    120 W Spruce St,    Orlando, FL 32804-4526
17703229       +Pennington, David,    7340 E Lomita Ave,     Mesa, AZ 85209-4917
17703230       +Pennington, Freda,    711 Freda Lane,     Port Orange, FL 32127-5931
17703231       +Penticoff, Merritt,    1093 Ravinia Drive,     Gurnee, IL 60031-4090
17703232       +Perez, Christopher,    2735 Hard Way Lane,     Malabar, FL 32950-3635
17703233       +Perez, David,    8233 E. Orange blossom Ln.,     Scottsdale, AZ 85250-7315
17703234       +Perez, Fermin,    15138 Luis St,    Poway, CA 92064-2627
17703235       +Perez, Julio,    714 Tobie Ct,    Orlando, FL 32825-6653
17703236       +Perez, Kristina,    1917 Altamont Court,,     San Diego, CA 92139-1503
17703237       +Perez, Laura,    54 Barbados Dr,,    Aliso Viejo, CA 92656-3312
17703238       +Perez, Luis F.,    963 Via Luna,,    Chula Vista, CA 91910-7044
17703239       +Perez, Lydia,    7414 Brook Valley,     San Antonio, TX 78242-2202
17703240       +Perez, Robert,    590 E. New York Ave.,     Orange City, FL 32763-2921
17703241       +Perez, Sergio,    3827 Relampago,    San Antonio, TX 78223-4081
17703242        Performance Health Supply Inc. dba. Medco Supply,       Company,   21773 Network Place,
                 Chicago, IL 60673-1217
17703243       +Perhach, Bill,    6625 Cristina Marie Dr,     Orlando, FL 32835-5751
17703244       +Perham, Steven,    14875 Faberge Drive,     Orlando, FL 32828-5119
17703245       +Perigo, Sotero,    1128 S 2450 W,,    Syracuse, UT 84075-7051
17703246       +Perkins, Jasen,    2310 Kelso,    San Antonio, TX 78248-0900
17703247       +Perkins, Jim,    1533 White Sage Way,     Carlsbad, CA 92011-4023
17703248       +Perkins, LaDarius R.,    129 Melon road,,     Greenville, MS 38703-9109
17703249        Perkins, Sandra,    5830 Goodyear Dr,     San Antonio, TX 78228-3409
17703250       +Perotti, William,    2227 Estate View Drive,     San Antonio, TX 78260-2211
17703251       +Perrone, Dawn,    1700 Oakway,    Sanford, FL 32773-7223
17703252       +Perry, Austin,    900 Battery Ave SE,     Unit 314,    Atlanta, GA 30339-2849
17703253       +Perry, Glenn,    14418 Woods Hole Dr,     San Antonio, TX 78233-7122
17703254       +Perry, Ian,    13480 Ridley Rd.,    San Diego, CA 92129-2854
17703255       +Perry, Keith,    4626 Hartley Street #2,     San Diego, CA 92102-4743
17703256       +Perry, Kelly,    9755 Abbeyfield Rd,     Santee, CA 92071-2606
17703257       +Perry, Michael,    11611 Nova Icaria,     San Antonio, TX 78253-6159
17703258       +Pershin, Marc,    36096 North Desert Tea Dr,     Encantera Country Club,
                 San Tan Valley, AZ 85140-5443
17703259       +Person, Jowina,    606 Dunkirk Court,     Lawrenceville, GA 30046-2868
17703260       +Person, Milton,    2772 Clarke Rd,    Memphis, TN 38115-1820
17703261       +Pertile, Brandon D.,    113 Windward Is,,     Clearwater, FL 33767-2324
17703262       +Petch, Jeff,    13228 Lakeshore Grove Drive,     Winter Garden, FL 34787-5455
17703263       +Peter, Steven,    345 W EL NORTE PKWY,     APT 216,    ESCONDIDO, CA 92026-1902
17703264       +Peters, Chris,    16130 Avenida Venusto #30,     San Diego, CA 92128-3333
17703265       +Petersen, Margaret,    13391 Summit Circle,     Poway, CA 92064-2167
17703266       +Peterson, Imani,    4911 Bernadine Drive,     San Antonio, TX 78220-4812
17703267       +Peterson, John,    16107 Robinwood lane,,     San Antonio, TX 78248-1735
17703268       +Peterson, Mc,    4911 Bernadine Drive,     San Antonio, TX 78220-4812
17703269       +Peterson, Michelle,    11879 Avenida Marcella,      El Cajon, CA 92019-4050
17703270       +Peterson, Shane,    8414 Calleja Risa,     El Cajon, CA 92021-2011
17703271       +Peterson, Shannon,    9343 E Oro Ave,     Mesa, AZ 85212-1448
17703272       +Peterson, Tim,    19 Tranquility Pl.,     Ladera Ranch, CA 92694-1473
17703273       +Petri, Goldie,    13342 Gable Village,     San Antonio, TX 78231-2239
17703274       +Petrose, Aamir,    27 e barber ave,,     Woodbury, NJ 08096-2439
District/off: 0542-5          User: paezd                   Page 70 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703275       +Petska, Gina,    4955 W. Point Loma Blvd. #1,     San Diego, CA 92107-1337
17703276       +Pett, Brady,    5743 West Lugano Drive,    West Jordan, UT 84081-3438
17703277       +Petter, Kimberly,    PO Box 29258,    San Antonio, TX 78229-0258
17703278       +Pettiette, David,    727 Mann Circle E.,     Apartment 103,    Memphis, TN 38103-4536
17703279       +Petty, Keith,    324 Spring Meadows Drive,     Manchester, MO 63011-3918
17703280       +Peyrefitte, Kai,    5420 Repecho Dr,    106,    San Diego, CA 92124-1706
17703281       +Pfau, Kent,    3861 Stacy Avenue,    San Diego, CA 92117-5841
17703282       +Pfeiffer , Mark,    5741 W Kesler St,    Chandler, AZ 85226-4423
17703283       +Pham, Kevin,    10326 Settle Road,,    Santee, CA 92071-1033
17703284       +Pham, Nicholas,    211 Silverglen Ln,    Altamonte Springs, FL 32714-3875
17703286       +Philipps, Kurt,    8936 Herring Hill Road,     Millington, TN 38053-4215
17703287       +Philips, Ervin L.,    27 meadowbrook court,,     West Haven, CT 06516-7804
17703288       +Phillians, Jerry,    19 Fairway Drive,    Eustis, FL 32726-6802
17703289       +Phillip, Roger,    2020 Euclid Road,    Gadsden, AL 35903-4929
17703290       +Phillips, Christina,    126 Kayton Ave,    San Antonio, TX 78210-3533
17703291       +Phillips, Fred,    101B 16th ave S,    Jacksonville Beach, FL 32250-6355
17703292       +Phillips, George,    4170 Via Candidiz,    Unit 190,     San Diego, CA 92130-2119
17703293       +Phillips, James,    724 Se 40th Terr,    Ocala, FL 34471-3136
17703294       +Phillips, Jason,    6350 W. Mystic Meadow,,     Houston, TX 77021-2257
17703295       +Phillips, Justin,    727 1/2 Rockaway Ct,     San Diego, CA 92109-7116
17703296       +Phillips, Madison,    9506 Stuart St,,    Olive Branch, MS 38654-2617
17703297       +Phillips, Mason,    1045 Mission St Apt 250, 250,      San Francisco, CA 94103-5816
17703298       +Phipps, Jed,    2346 Blue Brouse Ln,    Sanford, FL 32773-7002
17703299       +Picardi, Dante,    4645 63rd St Unit 1251,,     San Diego, CA 92115-5556
17703300       +Pickelsimer, Bill,    10773 Carillon Court,     San Diego, CA 92131-3311
17703301       +Piedmont Office Management, LLC,     60 Broad St # Ll,,     New York, NY 10004-2306
17703302       +Pierce, Pat,    1564 Collierville Arlington North,      Eads, TN 38028-7980
17703303       +Pierotti, Donald,    19 Ferris Branch,    San Antonio, TX 78254-5538
17703304       +Pierson, Paula,    4200 Timberbrook,    2613,    SAN ANTONIO, TX 78238-4007
17703305       +Pierson-El, De’Mornay,    2708 Arlington Dr.,,     Alexandria, VA 22306-2630
17703306       +Pike, Bradley,    218 Shady Oaks Circle,     Lake Mary, FL 32746-3684
17703307       +Pike, Caleb,    10443 Bulwark Peak,    Converse, TX 78109-1988
17703308       +Pileggi, Tony,    2352 soto st.,    San Diego 92107-1410
17703309       +Pilitsis, Livanios,    5270 Corte Ladera,     Hemet, CA 92545-9713
17703310       +Pilkington, Debbie,    4360 Morena Blvd 100,     San Diego, CA 92117-4360
17703311       +Pina, Alex,    641 Whittenburg Dr.,    Collierville, TN 38017-1637
17703312       +Pinarelli, Greg,    9022 Calle Del Verde,     Santee, CA 92071-2986
17703313       +Pinder-Amaker, Stephanie,    400 Stuart St, 29D,     Boston, MA 02116-5011
17703314       +Pineda, Daniel,    PO Box 240585,    San Antonio, TX 78224-0585
17703315       +Pinkins, Eric,    71 Rosier Circle,,    Sacramento, CA 95833-3589
17703316       +Pinnacle Communications,    19821 Executive Park Circle,      Germantown, MD 20874-2650
17703317       +Pino, Carol,    7230 Astoria Street,    San Diego, CA 92111-4226
17703318       +Pion, Julianne,    4564 W Point Loma Dr,     San Diego, CA 92107-1241
17703319       +Pioneer Manufacturing Company dba Pioneer,      Athletics & Revere Products,
                 4529 Industrial Pkwy,    Cleveland, OH 44135-4541
17703320       +Pipes, Dallas,    161 Katie Ct,    Boerne, TX 78006-8604
17703321        Pipes, Lacey,    109 Cindy Ln,    Boerne, TX 78006
17703322       +Pippin, Andrew,    14402 John David,    Helotes, TX 78023-3614
17703323       +Pirouznia, Ravel,    6442 Anglia Valley Dr.,     Arlington, TN 38002-8858
17703324       +Piszkin, John,    1831 CANDLE LN,    EL CAJON, CA 92019-1131
17703325       +Pitois, Julie,    484 W Laurel St,,    San Diego, CA 92101-1338
17703326       +Pitterle, Elise,    404 N Whitetail Dr,    Payson, AZ 85541-3559
17703327        Pittman, Jeremy,    4715 68th St,    La Mesa, CA 91942-4504
17703328       +Pittman, Lawrence S.,    7900 rainbow drive,,     Charlotte, NC 28227-3126
17703329       +Pitts, Kim,    3970 Grandview Ave.,    3970 Grandview Ave.,     Memphis, TN 38111-7610
17703330       +Pixels2Press,    28 Seldon St.,    Woodbridge, CT 06525-2218
17703331       +Pizana, Sylvia,    7015 Heathers Pond,    San Antonio, TEXAS 78227-2977
17703332       +Plankey, Dustin,    400 Ame Dr Apt 3225,,     Denton, TX 76207-7792
17703333       +Plantz, Alyssa,    9435 Highwood Hill Rd,,     Brentwood, TN 37027-8664
17703334       +Plath, Jesse,    2321 West Bent Tree Drive,     Phoenix, AZ 85085-4731
17703335       +Plato, Madeline,    10461 Harmony Cove,    Walls, MS 38680-6007
17703336       +Platt, David,    16833 Showdown Path,    Unit # 1,     Selma, TX 78154-4094
17703337       +Player Fam Parking,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17703338       +Players, Apollos,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17703339       +Pleasant, Britani,    429 laurie Drive,    Birmingham, AL 35214-1959
17703340       +Plemmons, Caroline,    12062 Old Pomerado Rd,     Poway, CA 92064-6106
17703341       +Pless, Samuel,    2650 Thousand Oaks #1801,     #1801,    San Antonio, TX 78232-4147
17703342       +Plummer, Wayne,    10121 armando circle,     Orlando, FL 32825-7725
17703343       +Plunk, Gregory,    2942 Dunlap Orphanage Road,     Brighton, TN 38011-6802
17703344       +Pohling, Connor,    677 7th Ave,    San Diego, CA 92101-6442
17703345       +Pohling, John,    3055 Kalmia,    San Diego, CA 92104-5416
17703346       +Pohlke, Ryan,    27627 Bordelon Way,    San Antonio, TX 78260-1450
17703347       +Pohlmann, Chris,    1864 Dunn Cove Dr,    Apopka, FL 32703-1701
17703348       +Pojero, Steven,    1009 Norwood dr,    Deltona, FL 32725-7214
17703349       +Pokora, David,    1411 PECAN GROVE CT,    College Station, TX 77845-9361
17703350       +Polamalu, Troy,    135 Windwood Dr.,,    Wexford, PA 15090-8502
17703351       +Polian Consulting,    17103 Freshwater Lane,     Cornelius, NC 28031-5525
17703352       +Polityka, Michael,    106 Falling Water,     Woodstock, GA 30188-5693
District/off: 0542-5          User: paezd                  Page 71 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17703353       +Pollack, Greg,    2004 E. VALENCIA DR.,     Phoenix, AZ 85042-6911
17703354       +Pollard, Richard,    7806 Plantation Dr,     Orlando, FL 32810-3043
17703355       +Ponse, Maria,    3533 Mountain Loop,    San Antonio, TX 78261-2207
17703356       +Poole jr., Terry M.,    478 Albert Way,,     Marina, CA 93933-3401
17703357       +Poole, Eric,    1417 Nottingham Dr,    Macon, GA 31211-1331
17703358       +Poore, Michele,    124 East Alma Ave.,     Lake Mary 32746-3018
17703359       +Pope, Will,    1919 Lenox Park Place,    Gainesville, GA 30507-1753
17703360       +Popham, Alex,    8599 Estelle Street,    Douglasville, GA 30134-1842
17703361       +Porter, Maddison,    433 e. Sage Brush st,     Gilbert, AZ 85296-2326
17703362        Porter, Melisssa,    7746 Wayside Road,     Kingston, GA 30145
17703363       +Porter, Merle,    290 Welling Way,    San Diego, CA 92114-5947
17703364       +Porter, Mo,    3334 Becker Glen St,,    Fresno, TX 77545-7067
17703365       +Porter, Scott,    9943 Majorca Pl,,    Boca Raton, FL 33434-3715
17703366       +Porter, Steven,    4705 Spottswood Dr.,     Orlando, FL 32812-1643
17703368       +Portillo’S,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17703367       +Portillo, Armando,    1100 Juanita,    Austin, TX 78704-5351
17703369       +Posey Realty Group,    10730 Potranco Rd,     Ste. 122-224,    San Antonio, TX 78251-3327
17703370       +Posey, Christine,    4062 Valeta Street,     342,    San Diego, CA 92110-5821
17703371       +Posey, Fentress,    11043 Palomino Bluff,     San Antonio, TX 78245-3699
17703372       +Posey, Michael,    24237 N 181st Dr,    Surprise, AZ 85387-9716
17703373       +Possemato, Justin,    7287 circulo papayo,     carlsbad, CA 92009-8698
17703374       +Possin, Howard,    370 lake Ontario ct 104,     Altamonte Springs, FL 32701-5890
17703375       +Posso, Daniela,    1171 Elisa Gina Terrace,,      Lawrenceville, GA 30043-7422
17703376       +Posten, Kimberly,    9435 CROSS MOUNTAIN TRAIL,      SAN ANTONIO, TX 78255-2021
17703377       +Poston, Darin,    505 Paseo Canada,    San Antonio, TX 78232-1112
17703378       +Poteet, Joshua,    1415 N Main Ave Apt 1262A,,      San Antonio, TX 78212-4306
17703379       +Potter, Thomas,    2530 Phillips Rd.,    Christmas, FL 32709-9309
17703380       +Poulsen, Janice,    1410 Fox Pointe Drive,      West Jordan, UT 84088-8363
17703381       +Poutasi, Jeremiah,    4961 Welter Ave,,     Las Vegas, NV 89104-6247
17703382       +Powell, Angela,    6927 S 25th Dr,    Phoenix, AZ 85041-6450
17703383       +Powell, Benjamin,    2056 Dogwood Garden Dr,      Germantown, TN 38139-6924
17703384       +Powell, Gerald,    162 Enterprise Drive,     Temple, GA 30179-3703
17703385       +Powell, James,    342 Stratford Court,     San Antonio, TX 78223-2028
17703386       +Powell, Joe,    2818 Ambler Ave.,,    Portsmouth, VA 23707-4501
17703387       +Powell, Johnathan,    152 Virginia Way,,     Searcy, AR 72143-8654
17703388       +Powell, Ronald,    215 Monument Parkway,,     Perris, CA 92570-5526
17703389       +Power Plus Sound & Lighting, Inc.,     2445 Grand Ave.,     Vista, CA 92081-7806
17703390       +Power, Thomas,    2009 ShadyHill Terrace,     Winter Park, FL 32792-6377
17703391       +Powers, Vance,    1736 Corte Vista Street,     Brentwood, CA 94513-6512
17703392       +Pownell, Kylan,    231 Oxford St,    Chula Vista, CA 91911-3352
17703393       +Poyner, William,    7734 Lakeside-Woods Dr,     Orlando, FL 32810-2920
17703394       +Pozo, Renan,    5182 Acuna St.,    San Diego, CA 92117-3140
17703395       +Pratt, Dustin,    414 Loch Lomond Rd,    Cibolo, TX 78108-3559
17703396       +Precision Medical Services,     300 Held Dr,    Northampton, PA 18067-1150
17703397       +Premier Criminal Defense,     8880 Rio San Diego Drive Suite 800,     San Diego, AZ 92108-1642
17703398        Premier Metal Plating,    2103 Balnco Road,     San Antonio, TX 78212
17703399        Prentice, John,    155 South Court Ave,     P1 2907-2909,    Orlando, FL 32801
17703400       +Present Creative,    P.O Box 401151,    San Francisco, CA 94140-1151
17703401       +Pressley, Jhurell,    534 Equinox Drive,,     Bear, DE 19701-6821
17703402       +Preston, Daniel,    220 26th St NW,    Apt 2210,     Atlanta, GA 30309-1918
17703403       +Preston, Nicole,    11833 Goshen Ave, #6,     Los Angeles, CA 90049-7341
17703404       +Prevatt , Tracy,    4797 CR 141,    Wildwood, FL 34785-8879
17703405       +Previe, Timothy,    12854 Mapleview St,     Apt 35,    Lakeside, CA 92040-2033
17703406       +Prewitt, Kenneth,    4045 Piermont Street,     Memphis, TN 38135-1421
17703407       +Preyer, Michael,    605 Roma,    Cibolo, TX 78108-3900
17703408       +Preza, David,    8606 Silver Willow,    San Antonio, TX 78254-5775
17703409       +Price, Bryant,    682 Seneca trail,    st cloud, FL 34772-7831
17703410       +Price, Darius J.,    3524 North Port Dr,     Saginaw, MI 48601-7037
17703411       +Price, Keith D.,    11 W Adams St,,    Long Beach,ca, CA 90805-2101
17703412       +Price, Mike,    7714 Kennedy Hill,    Apt 4201,     San Antonio, TX 78235-4413
17703413        Price, Sean D.,    2245 NE 167Pl,    Citra, FL 32113
17703414       +Priem, Nicole,    3181 Farmington Dr SE,,     Atlanta, GA 30339-4706
17703415       +Priesmeyer, Kenneth,    1551 Jackson Ave,     Memphis, TN 38107-4460
17703416       +Prieto, Isaac,    432 Edgehill Ln,    127,    Oceanside, CA 92054-4730
17703417       +Prieto, Kathy,    3880 Flowerland drive,     Atlanta, GA 30319-1804
17703418       +Prince Shonola,    1200 Holden Avenue,     Apt 102,    Orlando, FL 32839-1365
17703419       +Prince, Cody,    18011 Antero Mt,    Helotes, TX 78023-3530
17703420       +Prince, Darius Q.,    2255 1/2 Hawthorne Ave,,      Pittsburgh, PA 15218-2113
17703421       +Prins, Edward,    4253 Eagles Hunt Rd.,     Millington, TN 38053-2259
17703422       +Priour, Stephen,    307 Spruce Breeze,     San Antonio, TX 78245-2939
17703423        Prismic,    9 rue de la Pierre Leve,    75011 Paris, France
17703425       +Pro Orthopedic Devices, Inc.,     2884 E Ganley Rd.,     Tucson, AZ 85706-4539
17703440       +ProShow Systems LLC,    PO Box 342523,     Bartlett, TN 38184-2523
17703443       +ProTravel International,    1633 Broadway,     New York, NY 10019-6770
17703426       +Prochaska, Annette,    429 Rice Coury,     Chanhassen, MN 55317-7709
17703427       +Proctor, Mike,    627 verdin st,    El Cajon, CA 92019-1035
17703428       +Proctor, Sarah,    30 Orange Street, Apartment B-110,      Salt Lake City, UT 84116-3945
17703429       +Procunier, Ron,    5301 w. Madison,    Phoenix, AZ 85043-3707
17703430       +Production Parking - Memphis,     c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
District/off: 0542-5          User: paezd                  Page 72 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17703431       +Profancik , Edward,    45701 Sierra Ct,     Temecula, CA 92592-4824
17703432       +Professional Travel Inc,    25000 Country Club Blvd #170,,      North Olmsted, OH 44070-5338
17703433       +Project Professionals Corporation,     4499 Ruffin Road,     Suite 250,   San Diego, CA 92123-4323
17703435       +Prologis,    Attn: Property Management,     200 E. Grayson St, Ste 116,
                 San Antonio, TX 78215-1269
17703434       +Prologis,    1800 Wazee St, Ste 500,    Denver, CO 80202-2526
17703436       +Prom, Ryan,    6310 Alexander Circl,    Atlanta, GA 30326-1286
17703437       +Proof of the Pudding by MGR Inc.,     1175 Chattahoochee Ave. NW Complex A,
                 Atlanta, GA 30318-3705
17703438       +Proptology FX Inc. dba Set Masters,     24853 Avenue Rockefeller,     Valencia, CA 91355-3468
17703439        Proscout, Inc.,    214 Woodside,    Park City, UT 84060
17703441       +Prospect Productions LLC dba Barnicle,      175 Varick St. 2nd floor,    New York, NY 10014-5856
17703442       +Prosser, Kenneth,    7411 North Allerton,     Converse, TX 78109-3215
17703444       +Prouse, Michael,    74 Volterra,    San Antonio, TX 78258-1612
17703445       +Provence, Matthew,    8029 Cross Creek Circle,,      Breinigsville, PA 18031-1327
17703446       +Pruitt, Byron,    3300 Wesley Ave Sw,    Unit 3,     Birmingham, AL 35221-1023
17703447       +Pruitt, Gregory,    123 Santa Gertrudis,     Sutherland Springs, TX 78161-9707
17703448       +Pruitt, Kenneth,    5413 N. New Braunfels Ave.,      San Antonio, TX 78209-5327
17703449       +Pryor, David,    12638 McFeron Rd,    Poway, CA 92064-3634
17703450       +Przybyla, Austin,    18777 Stone Oak Pkwy Apt 535,,      San Antonio, TX 78258-4148
17703452       +Puckett, Andrew,    71 Nora Ct.,    Jefferson, GA 30549-2927
17703453       +Puckett, Will,    34 County Farm Rd.,    Jefferson, GA 30549-2904
17703454       +Puente, Jesse,    155 Coney Street,    San Antonio, TX 78223-2709
17703455       +Puente, Marvin,    3520 S. Flores,    San Antonio, TX 78204-3014
17703456       +Puente, Steven,    4527 Echo Grove,    San Antonio, TX 78259-2079
17703457       +Pugh, Jacob,    1641 Harris street,,    Tallahassee, FL 32310-5065
17703458       +Pugh, Samuel,    809 41st St,,    Fairfield, AL 35064-2321
17703459       +Pugh, Thomas,    Po BOX 1449,    San Marcos, CA 92079-1449
17703460       +Pujals, Peter,    909 Raleigh Rd,,    Glenview, IL 60025-4329
17703461       +Pulido, William,    225 Estanaula Rd,    Collierville, TN 38017-3980
17703462       +Pulliam, Matt,    1360 Delta Cors,    Lawrenceville, GA 30045-5407
17703463       +Purcell, Mike G.,    3193 S Fox Leash Ave,,     Eagle, ID 83616-7189
17703464       +Purdon, Nicolas,    2934 Escala Cir,    SAN DIEGO, CA 92108-6722
17703465       +Purdy, Karl,    19302 Strauss,    San Antonio, TX 78256-2017
17703466       +Purvis, James,    2017 Powers Ferry Road apt D,      Marietta, GA 30067-5298
17703467       +Push Button Films,    5165 Galt Way,    San Diego, CA 92117-1129
17703468       +Pyro Shows of Alabama, Inc.,     PO Box 1776,    LaFallette, TN 37766-1776
17703469       +Pyro Shows of Texas, Inc,     PO Box 1776,    LaFollette, TN 37766-1776
17703470       +Pyro Spectaculars Inc.,    PO Box 2329, 3196 North Locust Ave.,      Rialto, CA 92377-2329
17703471        Pyrotecnico FX, LLC,    PO Box 645830,     Pittsburgh, PA 15264-5830
17703472       +Quakenbush, Mike,    1501 E Grand Ave,     Apt 2404,    Escondido, CA 92027-3171
17703473       +Quashnock, Diane,    1225 cypress court,     san diego, CA 92103-4407
17703474       +Queale, William,    857 E. Stonewood Dr.,     Casa Grande, AZ 85122-1758
17703475       +Quezada, Roberto,    481 Citrus Ave,    Imperial Beach, CA 91932-1117
17703476       +Quick, James L.,    4315 E Pages Lane,     Louisville, KY 40272-2629
17703477       +Quigley, Shaun,    7917 E Willetta St,     Scottsdale, AZ 85257-3756
17703478       +Quillar, Joshua,    722 Omeara Street,     San Diego, CA 92114-6733
17703479       +Quinn, David,    1694 Millstone Mountain Rd,     Covington, TN 38019-4012
17703480       +Quinn, Timothy,    8731 Graves Ave,    Unit 40,    Santee, CA 92071-5158
17703481        Quinn, Willie,    596 North West,,    Miami, FL 33127
17703482       +Quintana, Jason,    8215 Redcrest Ct,    San Diego, CA 92114-4920
17703483       +Quintero, Michelle,    1615 Sycamore Dr,     Chula Vista, CA 91911-5935
17703484       +Quintero, Raoul,    11324 Willow Gardens Drive,      Windemere, FL 34786-6000
17703485       +Quintero, Robert,    6451 Lakefront St,     San Antonio, TX 78222-4449
17703486       +Quinton, Dan,    5715 windover way,    Titusville, FL 32780-7011
17703487       +Quisano, Bernice,    1443 Janice Street,     Spring Valley, CA 91977-3812
17703488       +R Bryant Jr, Robert,    4271 Gate Crest,     San Antonio, TX 78217-4807
17703489        R360 Enviromental Solutions,     119 North HW 281 A,     Three Rivers, TX 78071
17703675       +RIght Choice Digital,    10424 N 22nd Way,     Phoenix, AZ 85028-3617
17703866       +RSUI,   945 East Paces Ferry Rd, Ste 1800,      Atlanta, GA 30326-1373
17703490       +Ra Huntzinger & Sons Construction Inc,      6502 Judy Lee Place,    San Diego, CA 92115-6811
17703491       +Raby, Jeff,    226 Nob Hill Circle,    Longwood, FL 32779-4437
17703492       +Radcliff, Brandon,    10650 Washington St.,,     Hollywood, FL 33025-3500
17703493       +Radcliff, Brent,    7012 BEARGRASS RD,     SAINT CLOUD, FL 34773-9179
17703494        Radio One Atlanta,    PO Box 603441,    Charlotte, NC 28260-3441
17703495       +Radis, Frank,    20814 Blue Trinity,    San Antonio, TX 78259-2296
17703496       +Radlich, Jacob,    8646 Lake Ashmere Dr.,,     San Diego, CA 92119-3273
17703497       +Radlich, Jake,    8646 Lake Ashmere Dr.,     San Diego, CA 92119-3273
17703498       +Radwan, Wendy,    1904 Ayrshier Place,     Oviedo, FL 32765-6500
17703499       +Rady Childrens Hospital,    3020 Children’s Way,      San Diego, CA 92123-4282
17703500       +Raess, Shanon,    4632 E Taylor St,    Phoenix, AZ 85008-6563
17703501       +Rafferty, Thomas,    4627 Fort Boggy,    San Antonio, TX 78253-5780
17703502        Ragin III, Johnny,    29650 Sw Courtside Dr. Apt 15,,      Wilsonville, OR 97070 7482
17703503       +Ragland, Jan,    1287 Pima Point,    Oviedo, FL 32765-6372
17703504       +Ragland, Tanner,    151 Forrest Trail,     Oviedo, FL 32765-6754
17703505       +Railey, Brett,    425 Dunblane Drive,    Winter Park, FL 32792-4610
17703506       +Raines, David,    1155 County Rd 100,    New Albany, MS 38652-9452
17703507       +Raines, Lawrence,    3280 Venson dr,    A,    Bartlett, TN 38134-3553
17703508       +Ralph Ac LLC,    P.O. Box 192,    Yancey, TX 78886-0192
District/off: 0542-5          User: paezd                  Page 73 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17703509       +Ralph Colella dba Queso Good by Ralph’s Snack Bar,       4501 W. Van Buren St.,
                 Phoenix, AZ 85043-3918
17703510       +Ralston, Richard,    625 Calle Ladera,    Escondido, CA 92025-6354
17703511       +Ramirez II, Louis,    7911 W School Hill Pl. Tucson,,      Tucson, AZ 85743-7505
17703512       +Ramirez Iv, Esteban,    3029 Morning Trl,     San Antonio, TX 78247-3388
17703513       +Ramirez, Adolfo,    9758 Monken St,    Boerne, TX 78006-9451
17703514       +Ramirez, Andres,    2946 Quail Oak,    San Antonio, TX 78232-1819
17703515       +Ramirez, Anthony,    2402 Glen Ivey Dr,     San Antonio, TX 78213-3009
17703516       +Ramirez, Christine,    5111 W GWEN ST,    Laveen, AZ 85339-7183
17703517       +Ramirez, David,    5926 Forest Ridge,    San Antonio, TX 78240-3352
17703518       +Ramirez, Evelyn,    1111 Rio Linda,    San Antonio, TX 78245-1423
17703519       +Ramirez, Fred,    9415 Dugas Drive,    San Antonio, TX 78245-1002
17703520       +Ramirez, John,    2828 Goliad Rd Suite 125,     San Antonio, TX 78223-3967
17703521       +Ramirez, Juan,    2788 James Drive,    Carlsbad, CA 92008-1953
17703522       +Ramirez, Manuel,    22702 Sabine Summit,     San Antonio, TX 78258-2401
17703523       +Ramirez, Maria,    219 Yukon Blvd,    San Antonio, TEXAS 78221-4042
17703524       +Ramirez, Mark,    2119 Gladstone,    New Braunfels, TX 78130-3090
17703525       +Ramirez, Shanna,    7607 FM 775,    La Vernia, TX 78121-5686
17703526       +Ramos, Christopher,    169 North 1st Street,     Somerset, TX 78069-4408
17703527       +Ramos, Edwin,    6139 Ranier Dr,    Orlando, FL 32810-3908
17703528       +Ramos, Guillermo,    9801 Cantera Court,     Apt 807,    Laredo, TX 78045-8093
17703529        Ramos, Lisa,    7422 Waketon,    San Antonio, TX 78250-3196
17703530       +Ramos, Louisa,    131 Coopers Hawk,    San Antonio, TX 78253-5601
17703531       +Ramos, Paul,    1113 delaware ave,    st cloud, FL 34769-3862
17703532       +Rampolla, Marc,    8652 Villa La Jolla Drive,     Apt 2,    La Jolla, CA 92037-2380
17703533       +Ramsay, Norman M.,    39 Sheffield Ln,,     Powder Springs, GA 30127-8766
17703534       +Ramsay, Philip,    4588 Fountain Ave 12A,     Los Angeles, CA 90029-1966
17703535       +Ramsey, Philip,    4588 Fountain Ave 12A,     Los Angeles, CA 90029-1966
17703536       +Ramsey, Richard,    10106 Shaggybark Drive,     Santee, CA 92071-1137
17703537       +Ramskill, Tommy,    14814 Priscilla St.,     San DIego, CA 92129-1525
17703538       +Randall Mechanical,    3307 Clarcona Rd,     Apopka, FL 32703-8778
17703539       +Randel, Jane,    115 Central Park West,     New York, NY 10023-4198
17703540       +Randolph, Jim,    25 Northwood Cove,    Oakland, TN 38060-3438
17703541       +Raney, Caleb,    1926 E Camelback Rd #662,     Phoenix, AZ 85016-4104
17703542       +Rangel, Arthur,    P.O. Box 801,    Somerset, TX 78069-0801
17703543       +Ranis, Victor,    3732 Putter Dr,    Bonita, CA 91902-1037
17703544       +Raphael’s Party Rentals,    8606 Mirimar Rd.,     San Diego, CA 92126-4326
17703545       +Rapone, Nicholas,    167 colonial drive,,     Langhorne, PA 19047-2617
17703546       +Raquel, Chris,    18298 Canfield Place,     San Diego, CA 92128-1002
17703547       +Rasnick, Tom,    3695 Judson Bulloch Rd,     Warm Springs, GA 31830-2043
17703548        Rathgeber, Rebecca,    12558 Kestrel St,     San Diego, CA 92129-3537
17703549       +Raulerson, Jane,    290 Stuarts Lane,    Talladega, AL 35160-7436
17703550       +Raustein, Eric,    1155 E 2100 S,    Apt #823,    Salt Lake City, UT 84106-6807
17703551       +Ray Sprayberry Dds Msd Pa,    410 N School St,     Boerne, TX 78006-2068
17703552       +Ray, Jeremy,    2603 Roswell Court,    Falls Church, VA 22043-3320
17703553       +Ray, Michael,    423 Victoria Hills Drive,     Deland, FL 32724-8823
17703554       +Rayburg, Jason,    13934 Cohan Way,    San Antonio, TX jdary113@g 78253-4455
17703555       +Rayburn, Justin,    940 Seneca Trail,    Saint Cloud, FL 34772-7760
17703556       +Raycom Media Inc. dba WMC-TV,     PO Box 11407 Drawer 0422,     Birmingham, AL 35246-0100
17703557       +Raymond, Phil,    256 Deer Cross Ln,    San Antonio, TX 78260-7002
17703563       +Re-Bath of San Antonio,    121 Enter Park,     Suite 1201,    San Antonio, TX 78216-1851
17703558       +Reagan, Michelle,    12955 Cats Claw Lane,     Orlando, FL 32828-7776
17703559       +Ream, Kevin,    7941 Katy Freeway ste 193,     Houston, TX 77024-1924
17703560        Reardon, Josh,    6216 Raulie St.,    Orlando, FL 32835
17703561       +Reaser, Keith L.,    15193 SW 157th Ter,,     Miami, FL 33187-5593
17703562       +Reaves, John,    3305 West Wisconsin Ave,,     Tampa, FL 33611-4629
17703564       +Reden, Stehly,    21626 Stonewall Parkway,,     San Antonio, TX 78256-1683
17703565       +Redfield, Floyd M.,    400 Commons Dr,,     Birmingham, AL 35209-6963
17703566       +Redi Camp,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17703567       +Reed, David,    3685 Fenelon,    San Diego, CA 92106-2017
17703568       +Reed, Doug,    1220 Chimney Flats Lane,     Chula Vista, CA 91915-1533
17703569       +Reed, Ebony,    111 S Highland St #372,     Memphis, TN 38111-4640
17703570       +Reed, Justin,    495 Vaiden Drive,    Hernando, MS 38632-2325
17703571        Reed, Kevin,    128 E Tanya Rd,    Phoenix, AZ 85086
17703572        Reed, Michael,    16165 Cayenne Ridge Rd,     San Diego, CA 92127-3707
17703573       +Reed, Thomas,    1211 Broadlands Drive,     Watkinsville, GA 30677-5145
17703574       +Reed, Timothy,    7063 Cedardale Rd,    Olive Branch, MS 38654-1307
17703575       +Reed, Tracy,    11829 Miro Circle,    San Diego, CA 92131-3324
17703576       +Reed, Trovon R.,    201 belle meade blvd,,     Thibodaux, LA 70301-4907
17703577       +Reedy, Karra,    3052 Rue Dorleans,    132,    San Diego, CA 92110-5935
17703578       +Reese, Joe,    1250 Seahill Court,    San Diego, CA 92154-8485
17703579       +Reesor, Michaela,    810 Woodmere Creek Loop, Apt 810,      Birmingham, AL 35226-3557
17703580       +Reeves, Edward,    8811 Rushing Oaks,    San Antonio, TX 78254-5615
17703581       +Refined Floors And Design,    13493 Wetmore Rd,     San Antonio, TX 78247-3185
17703582       +Regn, Mark,    4510 Via Palabra,    San Diego, CA 92124-2220
17703583       +Rehab Associates, LLC dba Champion Sports Medicine,       4714 Gettysburg Road,
                 Mechanicsburg, PA 17055-4325
17703584       +Rehkow, Austin D.,    13707 E 25th Ave,,     Spokane, WA 99216-0491
17703585       +Rehley, Robert,    12631 Chelmsford Ct,     Orlando, FL 32837-6541
17703586       +Reich, Susan,    249 Live Oak Lane,    Altamont Springs, FL 32714-5805
District/off: 0542-5          User: paezd                  Page 74 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17703587       +Reid, Marcus,    5214 N 16th Ct,    Phoenix, AZ 85015-9005
17703588       +Reidy, Edward,    11551 Vernette court,    El Cajon, CA 92020-8348
17703589       +Reif, Yvonne,    2657 Muscatello St,    Orlando, FL 32837-7511
17703590       +Reilly, Trevor,    2681 W EAGLE NEST LN,,     LEHI, UT 84043-7704
17703591       +Reinert, Christopher,    9251 E Hillery Way,,     Scottsdale, AZ 85260-2852
17703592       +Reininger, Brian,    6082 FM 775,    Seguin, TX 78155-9354
17703593       +Reinsmith, Lance,    12 Vintage Oaks,    San Antonio, TX 78248-1610
17703594       +Remigio, Ryan,    9778 Tallus Glen,    San Diego, CA 92127-2808
17703595       +Rendon, Ray,    8121 Hyacinth Trace,    Boerne, TX 78015-4493
17703596       +Renschler, John,    8540 Cobblestone Drive,     Fort Pierce, FL 34945-5701
17703597       +Resendez, Ruben,    10414 Lost Bluff,    San Antonio, TX 78240-3534
17703602        Residence Inn San Antonio Airport/Alamo Heights,      Hotel,    1410 NE Loop 410,
                 San Antonio, TX 78209
17703598       +Residence Inn by Marriott Orlando Downtown,      680 N Orange Ave,    Orlando, FL 32801-1374
17703599       +Residence Inn by Marriott San Antonio,     425 Bonham,    San Antonio, TX 78205-2011
17703600       +Residence Inn by Marriott San Diego Mission Valley,      1865 Hotel Cir S,,
                 San Diego, CA 92108-3319
17703601        Residence Inn by Marriott, LLC,     1410 N.E. Loop 410,,     San Antonio, TX 78209
17703603       +Resources Unlimited Co USA LLC,     2221 David Place,    Carlsbad, CA 92008-6884
17703604       +Retault, Louis,    333 Townevue,    San Antonio, TX 78213-2520
17703605       +Revelez, Dominic,    2375 Calle Tortuosa,     San Diego, CA 92139-2337
17703606       +Rexilius, Rex,    780 Laurel Lane,    New Braunfels, TX 78130-6653
17703607       +Reyes, Hank,    11134 Woodridge Blf,    San Antonio, TX 78249-3034
17703608       +Reyes, Joshua,    10422 Huebner Rd., Apt. 2508,     San Antonio, TX 78240-1392
17703609       +Reyes, Julio,    2416 West Hampton Ave,    Edinburg, TX 78539-3059
17703610       +Reyes, Robert,    31715 Retama Ridge,    Bulverde, TX 78163-4144
17703611       +Reyes, Roderick,    39208 Half Moon Circle,     Murrieta, CA 92563-2822
17703612       +Reyna, Joseph,    9414 Caen,    San Antonio, TX 78254-5814
17703613       +Reynolds, Ed R.,    173 Moyer Rd,,    Stoneville, NC 27048-8462
17703614       +Reynolds, James,    3411 Lakeview Drive,    Spring Valley, CA 91977-2034
17703615       +Reynolds, Linda,    10770 Black Mountain Rd #197,     San Diego, CA 92126-2920
17703616       +Reynolds, Matthew,    11710 Iris Way,    San Antonio, TX 78253-5654
17703617       +Reynolds, Tiffany,    1515 grove st unit 1515,     Maitland, FL 32751-6325
17703618       +Reynolds, Troy,    4212 Rundle Rd,    Orlando, FL 32810-2814
17703619       +Rhaney, Demetrius,    2941 nw 8th ct,,    Fort Lauderdale, FL 33311-6611
17703620       +Rheinbold, Jim,    10437 La Morada Dr,    San Diego, CA 92124-1011
17703621        Rhinehart, Danny,    11476 Willow,    Windermere, FL 34786
17703622       +Rhino Arizona, LLC,    125 W Julie Dr,    Tempe, AZ 85283-2869
17703623        Rhino California, LLC,    P.O Box 1678,    Tempe, AZ 85280-1678
17703624        Rhino Florida LLC,    P.O Box 1678,    Tempe, AZ 85280-1678
17703625        Rhino Georgia, LLC,    P.O Box 1678,    Tempe, AZ 85280-1678
17703626        Rhino Texas, LLC,    P.O Box 1678,    Tempe, AZ 85280-1678
17703627        Rhino Utah, LLC,    P.O Box 1678,    Tempe, AZ 85280-1678
17703628       +Rhodehamel, Jason,    8770 Glen Vista Way,     Santee, CA 92071-4016
17703629       +Rhodes, Gregory,    3156 BRIDGEFORD DRIVE,     Orlando, FL 32812-6083
17703630       +Rhodes, James,    5789 Mission Center Rd,,     San Diego, CA 92108-4316
17703631       +Rhodes, Lawrence,    8208 Lake Crowell Circle,     Orlando, FL 32836-5927
17703632       +Rhone, Anthony,    3603 Potomac Avenue,,    Texarkana, TX 75503-3519
17703633       +Ribbeck, Randy Woody,    3352 Countryside Lane,     Hamburg, NY 14075-3634
17703634       +Ribley, Cheryl,    5914 Highplace Drive,    San Diego, CA 92120-2010
17703635       +Ricci, Glenn,    433 Long and Winding Road,     Howey In The Hills, FL 34737-4617
17703636       +Ricci, Scott,    1445 Oak St., Apt. 5,,    San Francisco, CA 94117-2140
17703637       +Rice Eccles Stadium,    451 South 1400 East Ste 600,     Salt Lake City, UT 84112-0320
17703638       +Rice, Carlos,    6036 Wrangler Court,    Morgan, UT 84050-5511
17703639       +Rice, Phillip,    3342 Butterleigh,    San Antonio, TX 78247-3177
17703640       +Rice, Thomas,    1671 Point Reyes Ct.,    Chula Vista, CA 91911-6144
17703641       +Rich, Doug,    1166 W 2615 S,    Syracuse, UT 84075-8992
17703642       +Richards, Charles,    935 Glenwood Way,    Stockbridge, GA 30281-9047
17703643       +Richards, Jeff,    PO Box 599,    Moroni, UT 84646-0599
17703644       +Richards, Taylor,    9073 Inverness Rd,    Santee, CA 92071-2218
17703645        Richards, Teresa,    8780 E MCKELLIPS RD LOT 217,     Scottsdale, AZ 85257-4817
17703646       +Richardson, Barbara,    7111 Magnolia Bluff,     San Antonio, TX 78218-3114
17703647       +Richardson, Chris,    127 West Washington Ave,     Covington, TN 38019-2557
17703648       +Richardson, Cyril,    9017 Cheswick dr,,    Fort Worth, TX 76123-3541
17703649       +Richardson, John,    13100 Hiden Ridge Lane,     Clermont, FL 34715-6898
17703650       +Richardson, Lance,    12 Sharon Court,    Cornwall-on-hudson, NY 12520-1425
17703651       +Richardson, Shaquille N.,     6400 E. Thomas Rd.,,    Scottsdale, AZ 85251-6030
17703652       +Richardson, Trenton J.,    2105 Staff Rd,,     Cantonment, FL 32533-7742
17703653       +Richason, Corey,    17744 W. Tasha Dr,,    Surprise, AZ 85388-1772
17703654       +Richmond, Dean,    12259 Eastbourne Rd,    San Diego, CA 92128-3723
17703655       +Richter, Nodja,    2244 Fenton Parkway,    Apt 116,    San Dieho, CA 92108-4748
17703656       +Richter, Tom,    157 West 7065 South,    Midvale, UT 84047-5658
17703657       +Rick Hamilton,    16043 Bella Woods Drive,     Tampa, FL 33647-5133
17703658       +Rick Mikulic dba Two Fat Guys Grilled Cheese LLC,      5929 E. Enrose Cir.,    Mesa, AZ 85205-5841
17703659       +Ricker, Alyssa,    2602 Diamond Hill Drive,,     San Antonio, TX 78232-5631
17703660       +Ricks, Shelby,    31984 Corte ruiz,    Temecula, CA 92592-3621
17703661       +Rico, Randolph,    4977 Santa Cruz Avenue,     San Diego, CA 92107-3310
17703662       +Riddell,    7501 Performance Lane,    North Ridgeville, OH 44039-2765
17703663        Riddell Sports Group Inc.,     P.O Box 71914,    Chicago, IL 60694-1914
17703664       +Riddick, Timothy,    6614 WAGNER WAY,    San Antonio, TX 78256-2006
District/off: 0542-5          User: paezd                   Page 75 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703665       +Ridenhour, David,    1362 Island Pl,    Memphis, TN 38103-9023
17703666       +Ried, Mitchell,    459 Vinings Vintage Cir,,     Mableton, GA 30126-7204
17703667       +Riedel, Andy,    200 Brannan St Unit 205,     San Francisco, CA 94107-6006
17703668       +Riedel, Peter,    1364 cypress point court,     Chula Vista, CA 91915-2239
17703669       +Rieger, Daniel,    2181 Lago Madero,    Chula Vista, CA 91914-2098
17703670       +Rierdan, Jackie,    14340 La Trucha St,     San Diego, CA 92129-3382
17703671       +Riggs, Cody,    639 sw 168th lane,,    Pembroke Pines, FL 33027-1401
17703672       +Riggs, Jason,    1755 Gascony Rd,    Encinitas, CA 92024-1226
17703673       +Riggs, Terry,    2018 Capri Ct,    El Cajon, CA 92019-4224
17703674       +Riggs, Zachary,    9122 Valencia Street,     Spring Valley, CA 91977-3321
17703676       +Riley, Gary,    406 Norwood Court,    Cibolo, TX 78108-3331
17703677       +Riley, Michael,    2608 SW Brooklane Drive,,     Corvallis, OR 97333-1500
17703678       +Rinaldi, Rachel,    25115 Manhattan Way,     San Antonio, TX 78261-2407
17703679       +Ring, Mary Beth,    3009 E 20th St,    National City, CA 91950-5323
17703680       +Ring, Mike,    2326 Brookhaven Pass,    Vista, CA 92081-8336
17703681       +Riojas, Carlos I,    4315 Springview Dr.,     San Antonio, TX 78222-3706
17703682       +Riordan, Edward,    1793 Seneca Blvd,    Winter Springs, FL 32708-5619
17703683       +Rios, Arthur,    4200 Texas Street #105,     San Diego, CA 92104-2697
17703684       +Rios, Gilbert,    1603 Rowan st,    San Diego, CA 92105-5629
17703685       +Rios, Jason,    11534 Woollcott St,,    San Antonio, TX 78251-3234
17703686        Rios, Jimmy,    405 n reiffert,    Runge, TX 78151
17703687       +Rios, Luis,    3634 East Washington Ave.,     Gilbert, AZ 85234-4331
17703688       +Riptide Software,    200 East Palm Valley Dr.,     Oviedo, FL 32765-4514
17703689       +Risher, Aurilynn,    1629 Biloxi Ct.,    Orlando, FL 32818-9047
17703690       +Ritchey, Kelly,    2230 Calle Del Sol,    San Antonio, TX 78226-1558
17703691       +Ritter, Nikolaus,    36427 Piney Ridge Blvd,     Fruitland Park, FL 34731-5383
17703692       +Rivera Services,    6250 Apple Valley Dr,     San Antonio, TX 78242-1506
17703693       +Rivera, Jim,    8832 E. Pueblo Ave,    #62,    Mesa, AZ 85208-2941
17703694       +Rivera, Jose,    622 Virginia Woods Lane,     Orlando, FL 32824-7546
17703695       +Rivera, Marcus,    2170 Thousand Oaks Drive,     Apt 78232-2499
17703696       +Rivera, Ryan,    6019 Diego Lane,    San Antonio, TX 78253-5624
17703697       +Rivera, Yereida,    3412 Curving Oaks Way,     Orlando, FL 32820-2752
17703698       +Rivera-Lawrence, Giovanni,     3427 Cortland dr,     Davenport, FL 33837-1753
17703699       +Rivers, Thaddeus,    14845 Royal Poinciana Drive,,      Orlando, FL 32828-7330
17703700       +Rizvi, Shakir,    8907 Redbird sun,    San Antonio, TX 78224-2286
17703701       +Rizvi, Syed,    12611 PANOLA CV,    San Antonio, TX 78253-6244
17703702       +Roach, William,    1212 Bob White Drive,     Spring Branch, TX 78070-5458
17703703       +Rob Kiese,    Arizona Hotshots,    398 S Mill Ave,     Suite 201,   Tempe, AZ 85281-2824
17703704       +Robb, Roger,    1595 Peachtree Parkway,     204-329,    Cumming, GA 30041-9584
17703705       +Robbins, Alyssa,    2110 Autumn way,    Melbourne, FL 32935-1463
17703706       +Robbins, David,    639 Geary St #107,    San Francisco, CA 94102-1673
17703707       +Robbins, Dennis,    1503 Beth Ann Court,     Kissimmee, FL 34744-6445
17703708       +Roberson Jr, James,    217 Lacey Avenue,,     Maylene, AL 35114-4805
17703709       +Roberson, John,    Po Box 12484,    Huntsville, AL 35815-2484
17703710        Robert Colman Trust,    Attn: Robert Colman,     610 Santa Monica Blvd, Ste 206,
                 Santa Monica, California 90401,     Tempe, Arizona 85281
17703711       +Robert Half,    2884 Sand Hill Rd # 200,     Menlo Park, CA 94025-7059
17703712       +Roberts, Elizabeth,    P.O. Box 5759,    Kingsville, TX 78364-5759
17703713       +Roberts, Greyson,    592 Oconee St, 132,     Athens, GA 30605-2082
17703714       +Roberts, Jack,    2801 S Allred Dr,    Tempe, AZ 85282-4101
17703715       +Roberts, Jennifer,    19307 Pier Point Ct,     Lutz, FL 33558-9711
17703716       +Roberts, Joey,    228 31st PL,    Manhattan Beach, CA 90266-3918
17703717       +Roberts, Jonathan,    228 31st PL,,    Manhattan Beach, CA 90266-3918
17703718       +Roberts, Joseph,    6790 Palace lane,    Fairburn, GA 30213-3923
17703719       +Roberts, Metta,    13600 County Rd 64,    loxley, AL 36551-4028
17703720       +Roberts, Stacey,    4400 West Spruce Street, Apt. 165,      Tampa, FL 33607-4154
17703721       +Roberts, Stephen,    1300 S. Long Street,,     Opelika, AL 36801-6371
17703722       +Roberts, William,    413 Four Seasons Ave,     Mascotte, FL 34753-9515
17703723       +Robertson and Associates, Inc. dba Colonnade Group,       4212 Robertson Road,
                 Birmingham, AL 35243-1815
17703724       +Robertson, Clayton E.,    6260 Quarry Rd.,     Spring Valley, CA 91977-6460
17703725       +Robertson, Margaret,    5327 Elsinore St,     Oceanside, CA 92056-1824
17703726       +Robey, Steven,    300 14th St.,    Unit 1009,    San Diego, CA 92101-7846
17703727       +Robillard, Dennis,    2251 Indus way,    San Marcos, CA 92078-0971
17703728       +Robinson Jr, Miles,    2091 Lake Park Drive SE, Apt i,,      Smyrna, GA 30080-8937
17703729       +Robinson, Adrien,    10936 Green Meadow Place,,      Indianapolis, IN 46229-3533
17703730       +Robinson, Ben,    101 Forest Ridge Dr,    Oxford, MS 38655-5860
17703731       +Robinson, Cortez,    2224 15th Ave East Palmetto,,      Palmetto, FL 34221-2639
17703732       +Robinson, Demetrius,    399 Fremont St., Unit 1308,      San Francisco, CA 94105-2391
17703733       +Robinson, Denard X.,    2506 Tuscan Oak Ln,,     Jacksonville, FL 32223-1632
17703734       +Robinson, Edmond K.,    7860 Expedition Road,,     North Charleston, SC 29420-9012
17703735       +Robinson, Elfrieda,    8814 Cherokee Path,     Garden Ridge, TX 78266-2925
17703736       +Robinson, Gelen A.,    7425 Forest Ridge Dr,,     Schererville, IN 46375-3353
17703737       +Robinson, Jamal,    60265 Bryan Rd.,,    Slidell, LA 70460-4927
17703738       +Robinson, James,    4704 Aberlour Way,,     Marietta, GA 30067-3507
17703739       +Robinson, James,    485 Milford Point Dr,     Merritt Island, FL 32952-2580
17703740        Robinson, Jevoni N.,    5800 Inwood Drive,,     Houston, TX 77057
17703741       +Robinson, Jimmy,    4704 Aberlour Way,,     Marietta, GA 30067-3507
17703742       +Robinson, Lindy,    2610 De Four Trace,     Seabrook, TX 77586-3341
17703743       +Robinson, Miles,    2091 Lake Park Dr SE,,     Smyrna, GA 30080-8824
District/off: 0542-5          User: paezd                  Page 76 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17703744       +Robinson, Sam,    145 Prescott Ct,    Newnan, GA 30265-6016
17703745       +Robinson, Steve,    7150 Big Woods Drive,    Woodstock, GA 30189-6248
17703746       +Robinson, Wesley,    7322 Manatee Ave W,    311,    Bradenton, FL 34209-3441
17703747       +Robledo, Ruben,    7214 Chartwell Cir,    Boerne, TX 78015-4744
17703748       +Robles, Esmeralda,    3412 Sereno Dr.,    Laredo, TX 78046-5241
17703749       +Robles, Jennifer,    9514 Riverview Ave,    Lakeside, CA 92040-3731
17703750       +Robles, Lorenzo,    128 County Rd 121,    Floresville, TX 78114-6386
17703751       +Robles, Rudy,    1025 Taft Ave,    El Cajon, CA 92020-6450
17703752       +Roblez, Matthew,    437 East Lambourne Ave,    Salt Lake City, UT 84115-4031
17703753       +Rocha, Michael,    1360 Sago Ct.,    Dunedin, FL 34698-2256
17703754       +Rocha, Mike,    1360 Sago Ct.,    Dunedin, FL 34698-2256
17703755       +Rochlin, Matthew,    73 Woodstock Road,    Roswell, GA 30075-3560
17703756       +Rocho, Tyler,    10257 Casa Court,    Santee, CA 92071-4900
17703757       +Rockmore, Brianna,    13532 Summer Rain Drive,     Orlando, FL 32828-7448
17703758       +Roda, Rick,    185 East Bighorn Court,    Sedona, AZ 86351-7442
17703759       +Rodes, Phillip,    4920 Odum Lake Trail,    Cumming, GA 30040-5015
17703760       +Rodgers Jr, James,    4921 Greenwood Dr,,    Rosenberg, TX 77471-5552
17703761       +Rodgers, Dominic,    5682 W Admiral Way,    Florence, AZ 85132-7568
17703762       +Rodgers, James,    4921 Greenwood Drive,,    Rosenberg, TX 77471-5552
17703763       +Rodgers, Khaliel S.,    16 Briarcliff Drive,,     New Castle, DE 19720-1304
17703764       +Rodriguez, Adolph,    8034 Cavern Hill,    San Antonio, TX 78254-1797
17703765       +Rodriguez, Arthur,    2462 Claremont Pl,    Union City, CA 94587-1842
17703766       +Rodriguez, Betty,    6844 Fashion Hills Blvd.,     San Diego, CA 92111-7650
17703767       +Rodriguez, Christopher,    750 East Northern Avenue, Unit 2066,     Phoenix, AZ 85020-4183
17703768       +Rodriguez, David,    388 Overhill,    San Antonio, TX 78228-4827
17703769       +Rodriguez, Eloy,    1220 S Saint Marys,    San Antonio, TX 78210-1246
17703770       +Rodriguez, Eloy,    7018 Quantum Loop,    San Antonio, TX 78252-4448
17703771       +Rodriguez, Emmanuel,    311 E Mountain View Road,     Phoenix, AZ 85020-2038
17703772       +Rodriguez, Evan J.,    123 Hoefgen Ave,,    San Antonio, TX 78205-3340
17703773       +Rodriguez, Jaime,    1000 Vanessa Street,    Uvalde, TX 78801-6029
17703774       +Rodriguez, Joey,    7828 Pat Booker Rd,    Apt 122,    Live Oak, TEXAS 78233-2619
17703775       +Rodriguez, John,    17635 Henderson Pass,    #121,    Sn Antonio, TEXAS 78232-1574
17703776       +Rodriguez, Jorge,    7254 SW 158 AVE,    Miami, FL 33193-3305
17703777       +Rodriguez, Josh,    388 Overhill,    San Antonio, TX 78228-4827
17703778       +Rodriguez, Joshua,    1132 Narcissus Lane,    Orlando, FL 32825-6734
17703779       +Rodriguez, Lynda,    6206 Kensinger Pass,    Converse, TX 78109-3750
17703780       +Rodriguez, Marcos,    28254 Bass Knoll,    San Antonio, TX 78260-4443
17703781       +Rodriguez, Mario,    6522 Camp Bullis Rd.,    Apt 8202,    San Antonio, TX 78256-2385
17703782       +Rodriguez, Mark,    7802 Derby Vista,    Selma, TX 78154-3920
17703783       +Rodriguez, Michael,    6933 Southgate Dr,    San Diego, CA 92119-2128
17703784       +Rodriguez, Mitzi,    1503 Range Finder,    San Antonio, TX 78245-2884
17703785       +Rodriguez, Oscar,    4723 Georges farm,    San Antonio, TX 78244-1331
17703786       +Rodriguez, Reannon,    7771 Joe Newton,    Apt #1505,    San Antonio, TX 78251-1455
17703787       +Rodriguez, Rigo,    493 Vista San Lucas,    San Diego, CA 92154-5516
17703788       +Rodriguez, Rodney,    3425 Thorn St,    San Diego, CA 92104-4825
17703789       +Rodriguez, Santiago,    2523 THUNDER GULCH,    SAN ANTONIO, TX 78245-2337
17703790       +Rodriguez, Santos,    523 Lakeshore Blvd,    St. Cloud, FL 34769-2453
17703791       +Rodriguez, Simon,    60 Maitland Ave,,    Paterson, NJ 07502-2034
17703792       +Roe, Jennifer,    825 Oak Knoll Cir,    Mount Juliet, TN 37122-2368
17703793       +Roepke, Eric,    6606 E. Virginia st,    Mesa, AZ 85215-0740
17703794       +Rogers Group Inc.,    421 Great Circle Rd,    Nashville, TN 37228-1495
17703795       +Rogers III, Leo,    2910 Rubideaux St. Apt. 5,,     Tampa, FL 33629-7325
17703796       +Rogers, Brandon,    352 Ledgestone Trail,    Spring Branch, TX 78070-5876
17703797       +Rogers, Herbert,    2311 Cherokee Hunt,    San Antonio, TX 78251-4121
17703798       +Rogers, Keenan,    200 River Vista Unit 445,     Atlanta, GA 30339-7632
17703799       +Rogiers, Michael,    171 Or 4422,    Hondo, TX 78861-6227
17703800       +Rogitz, William,    1511 N. Central Drive,    Chandler, AZ 85224-8631
17703801       +Rogstad, John,    1979 Summer Club Dr,    Apt 115,    OVIEDO, FL 32765-7148
17703802       +Rogucki, Robert,    3137 East Maryland Avenue,,     Phoenix, AZ 85016-2380
17703803       +Rogus, Gavin,    3001 Esperanza Crossing #1055,     Austin, TX 78758-3684
17703804       +Rojas, Emilio,    2100 4th St Ste 222,,    San Rafael, CA 94901-2699
17703805       +Roji, Andres,    791 Reef Drive,    San Diego, CA 92154-1535
17703806       +Rolirad, Karen,    11523 Camp Real Lane,    San Antonio, TX 78253-6296
17703807       +Rollins, Alisa,    13370 SW 48 Ave,    Ocala, FL 34473-7982
17703808       +Roman, Hector,    414 Talon Ridge,    San Antonio, TX 78253-6132
17703809       +Roman, Mickey,    PO 1536,   Pine Valley, CA 91962-1536
17703810       +Romando, Robert,    22054 n 34th ln,    Phoenix, AZ 85027-1653
17703811       +Romanelli, Kean,    26891 La Alameda,    Unit 2211,    Mission Viejo, CA 92691-7353
17703812       +Romano, Caterina,    700 West Harbor Drive,    Unit 204,    San Diego, CA 92101-7754
17703813       +Romero, Brendon,    8409 Calderon Court,    San Diego, CA 92129-4418
17703814       +Romero, Jason,    335 plaza los osos,    Chula Vista, CA 91914-4417
17703815       +Romero, John,    3404 page St.,    San Diego, CA 92115-6928
17703816       +Romero, Jose,    7708 South 25th Ave.,,    Phoenix, AZ 85041-7663
17703817       +Romero, Victor,    2525 Broadway #27,    San Diego 92102-2166
17703818       +Romo, Mario,    10822 Fm 1560 N,    San Antonio, TX 78254-1000
17703819       +Romo, Rudy,    6841 Garmin Lane,    Cordova, TN 38018-8849
17703820       +Rond, Robin,    13814 Camino Del Suelo,    San Diego, CA 92129-4432
17703821       +Roper, Christopher,    233 Valley Crossing,    Canton, GA 30114-1232
17703822       +Rosado, Julian,    1905 El Dora St.,    Lemon Grove, CA 91945-3707
17703823       +Rosales, Alex,    7231 West Lilac Rd,    Bonsall, CA 92003-4315
District/off: 0542-5          User: paezd                   Page 77 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703824       +Rose, Allison,    2042 Coolidge Street,     Apt 100,    San Diego, CA 92111-7062
17703825       +Rose, Benjamin,    38 Berkshire Rd,,     Alameda, CA 94502-6413
17703826       +Rose, Larry L.,    5328 Camp Ground Rd,,     Waco, TX 76705-4908
17703827       +Rose, Nick,    1219 S lamar blvd,,    Austin, TX 78704-2305
17703828       +Rose, Richard,    6650 Werner Lane,     Boynton Beach, FL 33437-3928
17703829       +Rosemann, Larry,    1456 Nolan Court,     Chula Vista, CA 91911-5526
17703830       +RosemaryS Catering,    1174 East Commerce St.,      San Antonio, TX 78205-3318
17703831       +Rosenberg, Harvey,    300 E Hwy 50,     Clermont, FL 34711-2544
17703832       +Rosenberg, Leigh,    2042 Crowely Circle W,     Longwood, FL 32779-7017
17703833       +Rosenberg, Louis,    8220 Vincetta Dr,     Unit 6,    La Mesa, CA 91942-2463
17703834       +Rosenbloom, Jeffrey,    19026 Stone Oak,     San Antonio, TX 78258-3227
17703835       +Rosenfield, Lyle,    12844 Silver Acacia Place,      San Diego, CA 92130-4899
17703836       +Rosenthal, Cary,    1870 Brandon Hall Drive,      Atlanta, GA 30350-3709
17703837       +Rosignal , Richard,    1913 Montilla St,     Santee, CA 92071-5653
17703838       +Ross, Alex A.,    103 Tree Top Lane,,     Johnson City, TN 37601-1331
17703839       +Ross, Brandon C.,    6850 Iron Ore,,     Elkridge, MD 21075-6366
17703840       +Ross, Claude,    9140 Timberpath,    Unit 1501,     San Antonio, TX 78250-5049
17703841       +Ross, Jeff,    1785 18th Ave Sw,    Vero Beach, FL 32962-6879
17703842       +Ross, Kayaune M.,    335 S. Hollywood Street,,      Memphis, TN 38104-5923
17703843       +Ross, Matthew,    614 E Helm Way,    Casselberry, FL 32707-4512
17703844       +Ross, Rashad,    4900 N. 44th Street,,     Phoenix, AZ 85018-2711
17703845       +Ross, Thaine,    2009 Paraiso Ave,    Spring Valley, CA 91977-3428
17703846       +Ross-Few, Brenda,    247 Loxwood Lane,     Atlanta, GA 30349-6576
17703847       +Rossi, Jonathan,    3345,   Herman Ave,     San Diego, CA 92104-4659
17703848       +Roth, Meghan,    351 Hibiscus Rd,    Casselberry, FL 32707-5306
17703849       +Rotier, Scott,    21059 E. Pickett St.,     Queen Creek, AZ 85142-4872
17703850       +Rotimi, Olubunmi,    7117 Richmond Hwy,,     Alexandria, VA 22306-7117
17703851       +Roulhac, Monya,    1008 Tree Terrace Parkway,      Austell, GA 30168-5544
17703852       +Rountree, Brandon,    351 W Leah Ave,     Gilbert, AZ 85233-2122
17703853       +Rountree, Cynthia,    351 W Leah Ave,     Gilbert, AZ 85233-2122
17703854       +Rountree, John,    9188 Mudville Rd,     Millington, TN 38053-4829
17703855       +Roupe, Addie,    600 Osprey Lake Circle,     Chulota,    Chuluota, FL 32766-6660
17703856       +Roush, Tanner,    1017 W. Manhatton Dr.,,     Tempe, AZ 85282-4616
17703857       +Rowe, Brian,    476 Ocean View Ave,     Encinitas, CA 92024-2626
17703858       +Rowe, Craig,    903 Parkbrook St,    Spring Valley, CA 91977-4724
17703859       +Rowell, Jermaine,    623 Morningside Drive N,      Stockbridge, GA 30281-2354
17703860       +Rowley, Ronaele,    1031 Liffey Drive,     Pflugerville, TX 78660-5109
17703861       +Royal Restrooms Mountain West, LLC,      563 N Colorado St,    Salt Lake City, UT 84116-2505
17703862       +Royal, Annette,    3061 Lee Rd,    Snellville, GA 30039-5505
17703863       +Royall, Gary,    1141 South Spur Street,     Mesa, AZ 85204-5134
17703864       +Royse, Robert,    220 Fairway Pointe Circle,      Orlando 32828-8510
17703865       +Rozell, Karl,    3832 loma alta,    San diego, CA 92115-7015
17703867       +Rubin, Irwin,    15606 Rose Crest,    San Antonio, TX 78248-1703
17703868       +Rubin, Mark,    14185 Augusta Ct,    Poway, CA 92064-6645
17703869       +Rubino, Dylan,    1110 Natchez 106,,     Memphis, TN 38103-0969
17703870       +Rubio, Orlando,    429 Wind Gust,    New Braunfels, TX 78130-2494
17703871       +Rucker, Keith V.,    4141 Creek Road,,     Cincinnati, OH 45241-2919
17703872       +Rudeseal, Tamonia,    4350 Gray Estates Drive,      Southaven, MS 38671-5092
17703873       +Rudolph, James,    1350 Paradise Hill Road,     Clarksville, TN 37040-4156
17703874       +Rudy’s BBQ,    1514 Ranch Road 620 S,     Lakeway, TX 78734-6210
17703875       +Ruff, Robert,    18979 Redland Rd, Unit 15103,      Unit 15103/,,    San Antonio, TX 78259-3931
17703876       +Ruff, Tim,    8815 E.Gragg Rd,    Millington, TN 38053-4954
17703877       +Rufrano, Suzanne,    35550 QUAIL RUN,     LEESBURG, FL 34788-2321
17703878       +Ruggiero, Joseph,    135 Walnut Crest Run,     Sanford, FL 32771-7987
17703879       +Ruhl, Steve,    828 Rio Brazos,    Boerne, TX 78006-3951
17703880       +Ruiz, Joseph,    119 E Naples St,    Chula Vista, CA 91911-2304
17703881       +Ruiz, Roger,    7026 Wurzbach Rd,    Unit 1203,     San Antonio, TX 78240-3879
17703882       +Ruiz, Vidal,    6623 Callaghan Road,     Apt 601,    San Antonio, TX 78229-5104
17703883       +Runco, Victor,    2527 Deerpark Drive,     San Diego, CA 92110-1144
17703884       +Running Pony,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17703885       +Rural Metro of San Diego Inc.     DBA American,     Medical Response (AMR),    P.O. Box 31001-1584,
                 Pasadena, CA 91110-0001
17703886       +Rusek, Seth,    2153 Spencer Ct,    GA,    Marietta, GA 30066-4584
17703887       +Rushing, Benjamin,    808 Fox Hunt Tr,     Fort Worth, TX 76179-2354
17703888       +Ruskell, Timothy,    14010 Gulf Blvd, Unit 302,      Madeira Beach, FL 33708-2395
17703889       +Russell Giglio,    2030 W Periwinkle Way,     Chandler, AZ 85248-4269
17703890       +Russell, Benjamin,    1259 Hayes Street,,     San Francisco, CA 94117-1511
17703891       +Russell, David,    121 S Hope St,    Apt 406,     Los Angeles, CA 90012-5017
17703892       +Russell, John,    3642 Terrace Place,     Carlsbad, CA 92010-6593
17703893       +Russell, Michael,    6957 East Laguna Azul Circle,      Mesa, AZ 85209-6618
17703894       +Russell, Mike,    5924 West Grovers Ave,     Glendale, AZ 85308-1102
17703895       +Rust, Steve,    Po Box 174,    Comfort, TX 78013-0174
17703896       +Ruthardt, Paul,    3048 E Hampton Ave,     Mesa, AZ 85204-6336
17703897       +Rutkowski, Bob,    3147 Bonita Mesa Road,     Bonita, CA 91902-1017
17703898       +Rutledge, Amber,    5518 Thunder Oaks,     San Antonio, TX 78261-2489
17703899       +Rutz, Cameron,    6134 sunset isle dr,     Winter garden, FL 34787-6390
17703900       +Ruyak, Frank,    14460 Cheyenne Trail,     Poway, CA 92064-6630
17703901       +Ryan Hollern,    1020 New Hope Road,     Foxworth, MS 39483-4254
17703902       +Ryan Murphy,    9613 Armstrong Drive,     oakland, CA 94603-3042
District/off: 0542-5          User: paezd                   Page 78 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703903       +Ryan, Brendan,    8737 Tribeca Cir,    San Diego, CA 92123-6424
17703904       +Ryan, Carol,    1387 Marsh Creek Ln,    Orlando, FL 32828-6140
17703905       +Rybczynski, Marc,    9622 Claudia Circle,     San Antonio, TX 78251-3711
17703906       +Rychleski, Ray J.,    991 Sibley Lane,,    Atlanta, GA 30324-3101
17703907       +Ryder, Scott,    157 Carmel Dr,    Cibolo, TX 78108-3327
17703908       +Ryen, Trever,    500 7th St # 51445,,    Ida Grove, IA 51445-1512
17703909       +Rykeem Yates,    5429 Forsythia Court,    Las Vegas, NV 89031-0463
17703910       +S O S Global Express,    PO 12307,    New Bern, NC 28561-2307
17703911       +S2 Global Inc.,    Chicago Lockbox,,    16373 Collections Center Dr,      Chicago, IL 60693-0001
17703913        SA FC Management, LLC,    5106 David Edwards Drive,     San Antonio, TX 78233
17703924        SAFC Management,    One AT&T Parkway,    San Antonio, TX 78219
17703949       +SALSBURY INDUSTRIES,    1010 East 62nd Street,     Los Angeles, CA 90001-1510
17703996       +SANDERS, JOHN,    PO Box 26723,    Tempe, AZ 85285-6723
17704044       +SBR Technologies Vision Graphics,     2525 South 900 West,     Salt Lake City, UT 84119-2413
17704104       +SCHUTT Sports,    2950 Indian Hill Dr.,    Jacksonville, FL. 32257-5723
17704125       +SD Design, LLC,    8820 Kenamar Dr. #503,     San Diego, CA 92121-2449
17704315       +SIS Consulting,    6071 Bristol Parkway,    Culver City, CA 90230-6601
17704343       +SMARTBOX Solutions, Inc.,     550 Division St Unit 2,     Elizabeth, NJ 07201-2003
17704344       +SMG-State Farm Stadium,    1 Cardinals Drive,     Glendale, AZ 85305-3147
17704415       +SOL Studio Architects, LLC,     1438 South Presa,    San Antonio, TX 78210-1652
17704499       +SSG Hotels, LLC,    4826 Tazer Dr,    Lafayette, IN 47905-4693
17704532        STATSports,    Drumlane Mill, 1st Floor,,     The Quays, Newry, Co. Down,     N. Ireland, BT35 BQS
17704662        SUMO LOGIC,    Dept. LA 23966,    Pasadena, CA 91185-3966
17703912       +Sa Commanders,    100 Montana St,    San Antonio, TX 78203-1033
17703914       +Sa Partnership,    3463 Magic Dr,    Ste 311,    San Antonio, TX 78229-2974
17703915       +Saavedra, Andres,    13815 Paseo Cevera,    San Diego, CA 92129-2705
17703916       +Sabatowski, Richard,    40 Green Turtle Rd,     Coronado, CA 92118-3205
17703917       +Sacco, Michael,    459 Pink Coral lane,    New Smyrna, FL 32168-5319
17703918       +Sacks Tierney,    4250 N. Drinkwater Blvd, 4th Fl,     Scottsdale, AZ 85251-3693
17703919       +Sade, James,    P.O.Box 91412,    San Diego, CA 92169-3412
17703920       +Sadler, Charles,    P O Box 797,    Artesia, NM 88211-0797
17703921       +Sadlo, Liz,    1658 E Fremont Dr,    Tempe, AZ 85282-7366
17703922       +Saenz, Pedro,    7659 claridge,    San Antonio, TX 78250-7002
17703923       +Safari Jeffries dba Jeffries Media Enterprises LLC,       6818 Panda Drive SW,    Unit B,
                 Austell, GA 30168-5844
17703925       +Safety Services, Inc. dba U.S. Safety Services,      5525 Blanco Rd. Suite 124,
                 San Antonio, TX 78216-6678
17703926       +Sage, Wendy,    1418 E Maldonado Dr,    Phoenix, AZ 85042-5600
17703927       +Sail, Full,    c/o Ticketmaster LLC,    14643 Collections Center Drive,      Chicago, IL 60693-0001
17703928       +Salamon, Joel,    7149 NW 127th Way,    Parkland, FL 33076-1982
17703929       +Salas, Daniel,    6919 Elmwood Crest,    Live Oak, TX 78233-4320
17703930       +Salas, Jaime,    75 Edgecreek,    San Antonio, TX 78254-6763
17703931        Salas, Sylvia,    14447 Mountainside Rdg,     8538 Chickasaw Bluff,
                 San Antonio, TX 782333815 US
17703932       +Salazar, Alan,    416 W San Ysidro Blvd,    #833L,    San Ysidro, CA 92173-2443
17703933       +Salazar, Armando,    4622 Todds Farm,    San Antonio, TX 78244-1751
17703934       +Salazar, Dominick,    1038 greenfield drive,     El Cajon, CA 92021-3227
17703935       +Salazar, Estella,    319 royston,    San antonio, TX 78225-1845
17703936       +Salazar, Oscar,    4239 VALLEYFIELD ST,    SAN ANTONIO, TX 78222-3714
17703937       +Saldana, Eduardo,    1735 Creek Knoll,    San Antonio, TX 78253-5440
17703938       +Sale, Almira,    15026 SANTA GERTRUDIS DR,     Corpus Christi, TX 78410-5823
17703939       +Saleh, Amir,    12219 Ranchwell Cove,    San Antonio, TX 78249-3943
17703940       +Sales Lane LLC,    14115 Margarita Lane,    Valley Center 92082-3469
17703941        Salesforce,    P.O Box 203141,    Dallas, TX 75320-3141
17703942       +Salet, Ryan,    854 2nd Ave,,    Half Moon Bay, CA 94019-2052
17703943       +Salinas, Jay,    8700 Welles Edge Dr,    San Antonio, TX 78240-2115
17703944       +Salinas, Karina,    7838 Huebner Rd .6303,     Unit 6303,    San Antonio, TX 78240-6128
17703945       +Salinas, Steve,    2222 Newoak Park,    San Antonio, TX 78230-5902
17703946       +Salmon, Jeff,    26211 Ponyfoot,    San Antonio, TX 78261-2882
17703947       +Salmon, Shaheed,    5808 Justicia Loop,,    Land O Lakes, FL 34639-2710
17703948       +Salof, Donna,    919 Ocean Blvd,    Coronado, CA 92118-2839
17703950       +Salt Lake City Weekly,    248 S. Main St.,     Salt Lake City, UT 84101-2001
17703951       +Salus Labs, Inc (dba Triplebyte),     301 Howard St.,     Suite 550,    San Francisco, CA 94105-6667
17703952       +Sam Irwin-Hill,    1018 B Golden Rd.,    Encinitas, CA 92024-4673
17703953       +Samarzich, Simon,    937 W. 20th St.,    Upland, CA 91784-1597
17703954       +Sambor, John,    18420 Cayman Street,    Eustis, FL 32736-2410
17703955       +Sampedro, Marco,    914 E. Lemon St., Unit 121,     Tempe, AZ 85281-3930
17703956       +Sample, Jerry,    6467 Lanston St,    San Diego, CA 92111-6515
17703957       +Samples, Jon,    112 W Wyndham Ct,    Longwood, FL 32779-4637
17703958       +Sams, Tim,    9527 Lake Douglas Place,    Orlando 32817-2628
17703959       +San Antonio Bowl Association dba Valero Alamo Bow,      100 Montana St. Suite 3D01,
                 San Antonio, CA 78203-1033
17703960       +San Antonio Business Journal dba American City,      Business Journals, Inc,     PO Box 844855,
                 Dallas, TX 75284-4855
17703961       +San Antonio Chamber of Commerce,     602 E Commerce St,     San Antonio, TX 78205-2699
17703962       +San Antonio Hispanic Chamber of Commerce,      200 E Grayson St,     Suite 203,
                 San Antonio, TX 78215-1270
17703963       +San Antonio River Walk Association,     110 Broadway St. Ste 500,      San Antonio, TX 78205-1967
17703964        San Antonio Sports,    PO Box 830386,    San Antonio, TX 78283-0386
District/off: 0542-5          User: paezd                   Page 79 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17703965       +San Diego - House Account,     c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17703966       +San Diego Fleet Bands,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17703967       +San Diego Realty Gals,    310 Travelodge Dr,     El Cajon, CA 92020-4159
17703968       +San Diego Regional Chamber,     402 W. Broadway, Suite 1000,     San Diego, CA 92101-3585
17703969       +San Diego Sportservice, Inc. dba Delaware North,      9449 Friars Road,,
                 San Diego, CA 92108-1718
17703970       +San Diego Suites,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17703971       +San Roman, Luis,    3521 Mesquite Chase,    Selma, TX 78154-1970
17703972       +Sanborn, Jake,    5998 Alcala Park,    Unit 41A,    San Diego, CA 92110-8001
17703973       +Sanchez, Agustin,    7914 Ray Bon Dr,    716,    San Antonio, TX 78218-2151
17703974       +Sanchez, Albert,    2219 E Harmony Ave,    Mesa, AZ 85204-6135
17703975       +Sanchez, Christopher,    8100 Pinebrook,    Unit 1604,     San Antonio, TX 78230-4706
17703976       +Sanchez, Dale,    11555 Culebra Road,    #300,    San Antonio, TX 78253-4827
17703977       +Sanchez, Felipe,    18918 leal rd,    San Antonio, TX 78221-9666
17703978       +Sanchez, Fernando,    12006 Maple Rock Court,     San Antonio, TX 78230-1104
17703979       +Sanchez, Isreal,    18826 Leal Street,    San Antonio, TX 78221-9645
17703980       +Sanchez, Jacob,    922 Persian Gdn,    San Antonio, TX 78260-6658
17703981       +Sanchez, Jesse,    2222 Cortina Circle,    Escondido, CA 92029-5544
17703982       +Sanchez, Jose,    627 Catamount Street,    Collierville, TN 38017-4063
17703983       +Sanchez, Joshua,    13402 Loma Sierra,    San Antonio, TX 78233-2571
17703984       +Sanchez, Julia,    7724 Village Oak Dr.,    Live Oak, TX 78233-2561
17703985       +Sanchez, Lori,    1325 Red Barn Run,    Schertz, TX 78154-3663
17703986       +Sanchez, Raul,    3503 Roland,    San Antonio, TX 78210-4442
17703987       +Sanchez, Robert,    14518 W Cortez St,    Surprise, AZ 85379-4431
17703988       +Sanchez, Robert N.,    802 Cougar Country,     San Anttonio, TX 78251-4048
17703989       +Sanchez, Roger,    107 Wallace,    San Antonio, TX 78237-3113
17703990       +Sanchez, Zack,    7932 Crouse Dr,,    Fort Worth, TX 76137-4397
17703991       +Sanders Jr., Robert,    170 White Oak Bluff Rd,,     Stella, NC 28582-9707
17703992       +Sanders, Bob,    5072 Aspenwood Cove,    Arlington, TN 38002-8928
17703993       +Sanders, Derek,    25541 LImestone Rdg,    San Antonio, TX 78255-3628
17703994       +Sanders, Dominick,    3554 Northgate Cv,,     Ellenwood, GA 30294-2471
17703995       +Sanders, Jerry,    4817 Canterbury Drive,     San Diego, CA 92116-2306
17703997       +Sanders, Morgan,    6524 Helmsley Cir,    Windermere, FL 34786-5900
17703998       +Sanders, Robert,    5102 Spring Bridge,    San Antonio, TX 78247-1825
17703999       +Sanders, Robert D.,    170 White Oak Bluff Road,,     Stella, NC 28582-9707
17704000       +Sanders, Ron,    1194 E. Lakeview Dr.,    San Tan Valley, AZ 85143-4972
17704001       +Sanders, Sheila,    5004 E Fox St,    Mesa, AZ 85205-5361
17704002       +Sanders, Steven,    3929 S. Alder DR,    Tempe, AZ 85282-5702
17704003       +Sandler, Mike,    21539 N 84th Lane,    Peoria, AZ 85382-4447
17704004       +Sandoval, Daniel,    270 Whitney St,    Apt A,    Chula Vista, CA 91910-5656
17704005       +Sandoval, Gabriel,    400 Barcelona Rd,    Palm Bay, FL 32909-3668
17704006       +Sandoval, Joe,    4310 eagle nest,    san antonio, TX 78233-6918
17704007       +Sandoval, Johanna,    3710 Madison Ave,    Apt F,    San Diego, CA 92116-3784
17704008       +Sankey, Bishop,    1158 Timberwood Dr,,    Gallatin, TN 37066-4032
17704009       +Sankowski, Cody,    13827 Moonstone Canyon Dr,,     Riverview, FL 33579-3500
17704010       +Sannipoli, Anthony,    5173 Conrad Avenue,     San Diego, CA 92117-1404
17704011       +Santa Cruz, Martin,    7742 Crooked Road Street,     San Antonio, TX 78254-2613
17704012       +Santan Brewing,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704013       +Santana, Allejandro,    181 W Grossenbacher Dr,     Apopka, FL 32712-7031
17704014       +Santiago, Carlos,    221 Tulip Ln,    Oceanside, CA 92058-8659
17704015       +Santiago, Heriberto,    9860 Loblolly Woods Dr,     Orlando, FL 32832-3606
17704016       +Santiago, Shawn,    14232 cheval danforth ct,     Apt 107,    Orlando, FL 32828-7669
17704017       +Santillan, Jaime,    530 W Vestal Place,    San Antonio, TX 78221-2339
17704018       +Santillan, Raul,    8134 New Dawn,    San Antonio, TX 78250-2656
17704019       +Santos, Allen,    1996 caminito alcala,    chula vista, CA 91913-3932
17704020       +Santos, Charles,    13811 Deacon Hill,    Saint Hedwig, TX 78152-9775
17704021       +Santos, Joseph,    428 Bel Air Way,    Kissimmee, FL 34759-6151
17704022       +Santoyo, Paul,    15318 Clear Grove,    San Antonio, TX 78247-2949
17704023       +Sarao, Anthony,    723 Adriatic Ave,    Atlantic City, NJ 08401-2601
17704024       +Sardeson, Stuart,    830 Wingate Trail,    Port Orange, FL 32128-7521
17704025       +Sargent, Nicole,    15903 Willo Pines Lane,     Montverde, FL 34756-3501
17704026       +Sarmiento, Enrique,    888 N 1st Ave,    Phoenix, AZ 85003-1677
17704027       +Sartell Tyner, Kindel,    19989 E Julius RD,     Queen Creek, AZ 85142-6013
17704028       +Satchell, Kadeem,    1119 Grace Dr,,    Princeton, TX 75407-2818
17704029       +Satterfield, Tyler,    1076 Felspar St,    San Diego, CA 92109-2826
17704030       +Sauerborn, Michael,    8822 Pipestone Way,     San Diego, CA 92129-2182
17704031       +Saul, Sean,    29011 Japonica,    San Antonio, TX 78260-2172
17704032       +Sauls, Meredith,    13454 BUDWORTH CIR,    Orlando, FL 32832-6110
17704033       +Saunders, Weslye,    6365 collins ave,,    Miami, FL 33141-9620
17704034       +Sauri, Adriel,    2302 Blossomwood dr,    Oviedo, FL 32765-6174
17704035       +Savage Jr, Phillip,    16122 County Road 3,,     Fairhope, AL 36532-5576
17704036       +Savage, Phil,    16122 County Road 3,    Fairhope, AL 36532-5576
17704037       +Savela, Jeffrey,    22375 Fossil Ridge,    San Antonio, TX 78261-3015
17704038       +Savignac, James,    8201 Caraway Drive,    Orlando, FL 32819-4575
17704039       +Savoie, Peter,    10013 Tikimber Ln,    Orlando, FL 32825-5977
17704040       +Savor Black Tie Joint Venture,     100 Montana Street,     San Antonio, Texas 78203-1033
District/off: 0542-5          User: paezd                   Page 80 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17704041       +Sawn, Kavita,    2130 Martingale Place,     Oviedo, FL 32765-7579
17704042       +Saxton, Wes E.,    716 Pima Drive,,     Birmingham, AL 35214-3820
17704043       +Sayles, Casey A.,    18580 West Dodge Hills Plaza,,      Elkhorn, NE 68022-5648
17704045       +Scales, Tony,    4703 Barons Ridge Dr,     San Antonio, TX 78251-3568
17704046       +Scaramuzzo, Madeleine,    1011 Orchid St.,,     College Station, TX 77845-5347
17704047       +Scarbrough, Michael,    1335 beaver creek rd,      Brighton, TN 38011-6896
17704048       +Scattergood, Ian,    1515 broadway #46,     El Cajon, CA 92021-5177
17704049       +Scelfo, Christopher,    13928 River Rd.,,     Pensacola, FL 32507-9617
17704050       +Scenic Property Management, LLC,      14572 S 790 W Ste. A100,     Bluffdale, UT 84065-2390
17704051       +Scenic Property Management, LLC,      a/k/a Scenic Development, Inc.,     14572 S 790 W Ste. A100,
                 Bluffdale, UT 84065-2390
17704052       +Scentsy,    2210 Terracewood Lane,     Escondido, CA 92026-1437
17704053       +Schaab, Ronald,    6815 S McClintock Dr,     Apt 2268,    Tempe, AZ 85283-5725
17704054       +Schaaf, Kevin,    2399 Parkland Drive NE Apt 2348,      Atlanta, GA 30324-7023
17704055       +Schade, Michelle,    11574 Windcrest Ln Apt 1426,      San Diego, CA 92128-6418
17704056       +Schaefer, Kevin,    21 Carriage Hill Circle,     Casselberry, FL 32707-4946
17704057       +Schaeffer, Kim,    13218 Kingsfield Court,     San Diego, CA 92130-1507
17704058       +Schaeffer, Rick,    6503 Darnall Rd,,     Towson, MD 21204-6424
17704059        Schalin, Andrew,    4825 Mount H,     La Mesa, CA 91941
17704060       +Schanzer, Kenneth,    35 Greystone Court PO box 5480,      Avon, CO 81620-5480
17704061       +Scharfenberg, Leroy,    220 Banbury Dr.,     Longwood, FL 32779-4505
17704062       +Scheel, Carla,    2628 Foresthaven Dr,     New Braunfels, TX 78132-3639
17704063       +Schemmel, John,    6602 Bowie Cove,     Schertz, TX 78108-3688
17704064       +Schiano, David,    7119 Navajo Rd Apt 4312,     San Diego, CA 92119-4607
17704065       +Schilawski, Kelly,    3051 equitation ln,     Bonita, CA 91902-1027
17704066       +Schimmel, Paul,    7427 Melotte Street,     San Diego, CA 92119-1229
17704067       +Schirripa, Ryan,    2137 Grand Ave.,     California, CA 92109 US 92109-4606
17704068       +Schlein, Amanda,    33329 Pennbrooke Parkway,      Leesburg, FL 34748-7250
17704069       +Schleuger, Chris M.,    265 Hwy 18,,     Wesley, IA 50483-7526
17704070       +Schlotter, Bob,    14085 Hawick Dr,     El Cajon, CA 92021-2100
17704071       +Schmelzer, Joseph,    15358 Calle Juanito,     San Diego, CA 92129-1013
17704072       +Schmidt, Brian,    14605 Yukon St.,     San Diego, CA 92129-1638
17704073       +Schmidt, Colton A.,    516 Red River Dr,     paso robles, CA 93446-4080
17704074       +Schmidt, Dean And Kassie,     260 W CALLE DE CABALLOS,     TEMPE, AZ 85284-5254
17704075       +Schmidt, Gregg,    170 Huckleberry Drive,     Stokesdale, NC 27357-8132
17704076       +Schmidt, Jeffrey,    1331 South Flores Street,      Ste 108,    San Antonio, TX 78204-1657
17704077       +Schmidt, Matthew A.,    170 Huckleberry Drive,,      Stokesdale, NC 27357-8132
17704078       +Schmidt, Ray,    PO Box 1326,    La Mesa, CA 91944-1326
17704079       +Schmitte, Derrick,    1771 Ithaca Street,     Chula Vista, CA 91913-3015
17704080       +Schmueckle, Henry,    19410 Settlers Creek,     San Antonio, TX 78258-4504
17704081       +Schneider, Kathleen,    18926 Las Vistas,     San Antonio, TX 78258-4124
17704082       +Schneiderman, Harris,    3705 10th Ave,     Apt 5,    San Diego, CA 92103-3173
17704083        School of Health Corp.,    6764 Eagle Way,     Chicago, IL 60678-1067
17704084        Schopmeyer, Greg,    3448 E Oakland St,     Gilbert, AZ 85295
17704085       +Schorn, Andrew,    915 Persian Garden,     San Antonio, TX 78260-6658
17704086       +Schrader-Bidwell, Patrick,     20489,    9450 Gilman Drive,     La Jolla, CA 92092-0102
17704087       +Schriffen, John,    7316 Santa Monica Blvd. Unit 120,      West Hollywood, CA 90046-6672
17704088       +Schrimsher, Joe,    3713 Gatlin Ridge Dr,     Orlando, FL 32812-7761
17704089       +Schroeder, Timothy,    13026 Hunters Ridge St.,      San Antonio, TX 78230-2828
17704090       +Schuchardt, Christopher,    13703 Pebble Oak Dr,      San Antonio, TX 78231-1817
17704091       +Schulman, Lopez, Hoffer & Adelstein, LLP,      845 Proton Rd.,     San Antonio, TX 78258-4203
17704092       +Schult, Karter,    1175 SE Olson Dr apt 202,,      Waukee, IA 50263-8494
17704093       +Schulte And Schulte, LLC,     24654 N Lake Pleasant Pkwy, #103-437,      Peoria, AZ 85383-1359
17704094       +Schulte, Tonya,    12107 W Rowel Rd,     Peoria, AZ 85383-5868
17704095       +Schultz Ms, Heidi,    2011 McCormick Dr,,     Saline, MI 48176-9506
17704096       +Schultz, Alex,    10796 Pacific Canyon Way,     San Diego, CA 92121-4350
17704097       +Schultz, David,    18625 East Va Del Jardin,     Queen Creek, AZ 85142-4053
17704098       +Schultz, Harrison,    691 Golden Eagle Ln,     Dripping Springs, TX 78620-5429
17704099       +Schultz, Heidi,    2011 McCormick Dr,,     Saline, MI 48176-9506
17704100       +Schultz, Michael,    2422 Bonita St,     Lemon Grove, CA 91945-3102
17704101       +Schulz, Sean,    1724 South Nova Road,     South Daytona, FL 32119-1728
17704102       +Schulze, April,    10627 Larch Grove Cr,     Helotes, TX 78023-4694
17704103       +Schupp, Matthew,    148 Copper Ridge Drive,     La Vernia, TX 78121-4794
17704105       +Schwab, Ty,    160 Macaw Ln.,,    Merritt Island, FL 32952-6307
17704106       +Schwartz, Erik,    25285 W Fremont Road,,     Los Altos Hills, CA 94022-3508
17704107       +Schwartz, Gregory,    16400 Henderson Pass,     Apt 532,     San Antonio, TX 78232-3290
17704108       +Schwartz, Samuel,    272 S. Main Street, Apt. 223,      Memphis, TN 38103-1616
17704109        Schwenner, Robert,    705 Skyridge Rd,     Clermont, FL 34711-5183
17704110       +Sciuto, Joseph,    4714 Mt St Helens Ct,     San Diego, CA 92117-3025
17704111        Score Atlanta,    9755 Dogwood Rd.,     Suite 101,    Roswell, GA 30075-4663
17704112       +Scornavacco, Jake,    4569 Florida Street,     Unit #6,    San Diego, CA 92116-2749
17704113       +Scott, Andrea,    1916 Corner Stone Ct,     Bostonia, CA 92021-3690
17704114       +Scott, Clint,    16420 Mergele Rd.,     St. Hedwig, TX 78152-9503
17704115       +Scott, Earl,    6314 Ginger Rise,     San Antonio, TX 78253-6282
17704116       +Scott, Heather,    109 cedar point,     Peachtree City, GA 30269-2011
17704117       +Scott, Jasmine,    1809 Reid Drive,     Locust Grove, GA 30248-2477
17704118       +Scott, Jeff,    3835 Planters View Rd,     Bartlett, TN 38133-4252
17704119       +Scott, John,    8437 S. Foster Rd,     San Antonio, TX 78222-5914
17704120       +Scott, Latrell,    440 chambers St. #38,     El cajon, CA 92020-3278
17704121       +Scott, Melissa,    10339 Fasano Dr,     Lakeside, CA 92040-2228
District/off: 0542-5          User: paezd                  Page 81 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704122       +Scott, Samantha,    11880 Redpoll Trail,,    Noblesville, IN 46060-5026
17704123       +Scott, Tabetha,    PO Box 302093,    Escondido, CA 92030-2093
17704124       +Scottsdale Insurance,    One West Nationwide Blvd,     1-04-701,    Columbus, OH 43215-2752
17704126       +Sdccu - Suites,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704127       +Sdf Home - Game 5 P&C,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704128       +Seabolt, Erik,    1053 Myrtle Way,    San Diego, CA 92103-5122
17704129       +Sealane Marketing Inc.,    PO Box 953397,    Lake Mary, FL 32795-3397
17704130       +Seaquist, Joseph,    4809 W WINDROSE DR,    GLENDALE, AZ 85304-2042
17704131       +Searles, Daniel,    3447 Jemez dr,,    San Diego, CA 92117-3705
17704132       +Searles, Jerron,    1915 Columbia Avenue,    Atlantic City, NJ 08401-1407
17704133       +Searles, Kevin,    366 Maple Way,    New Braunfels, TX 78132-4879
17704134       +Seats, Pocket,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704135       +Sebern, Carl,    1023 Camino Alisos,    Fallbrook, CA 92028-3763
17704136       +Secola, Shawn J.,    6444 Brodbeck Rd.,,    Glen Rock, PA 17327-8721
17704137       +Second Chance Beer Co,    15378 Avenue of Science #222,     San Diego, CA 92128-3451
17704138       +Security Industry Specialists Inc. - SIS,     6071 Bristol Parkway,     Culver City, CA 90230-6601
17751219       +Security Industry Specialists, Inc.,     c/o Wayne R. Terry,     HEMAR, ROUSSO & HEALD, LLP,
                 15910 Ventura Blvd., 12th Floor,     Encino, CA 91436-2829
17704139       +Seemann, Eric,    Po Box 63539,    Pipe Creek, TX 78063-3539
17704140       +Segelke, Greg,    3567 West Steinbeck Court,     Anthem, AZ 85086-2546
17704141       +Segerstrom, John,    2534 E Wagoner RD,    Phoenix, AZ 85032-8024
17704142       +Segura, Jack,    454 Tawny Oak Circle,    Bandera, TX 78003-4660
17704143       +Seifert, Ethan,    4004 Cloverland Dr,,    Phoenix, MD 21131-2138
17704144       +Seisay, Mohammed,    746 S. 32nd St.,,    Renton, WA 98055-5096
17704145       +Sekula, Chase,    6721 St Hway 123 South,    Stockdale, TX 78160-6916
17704146       +Sekula, Mark,    22103 Las Cimas Dr 78266,    Garden Ridge, TX 78266-2205
17704147       +Selden, Rodney,    5202 Timber Trace Street,     San Antonio, TX 78250-4421
17704148       +Selesky Jr, Ronald,    3591 Harrier Road,,    Trussville, AL 35173-6335
17704149       +Seligman, Robert,    571 Marigold Road,    Casselberry, FL 32707-4933
17704150       +Sellars, Robin,    11221 S 51st St #1041,    Phoenix, AZ 85044-1761
17704151       +Sellers, Marico,    12614 Ozona Ranch,    San Antonio, TX 78245-3560
17704152       +Sellers, Shawn,    4201 W Diana Ave,    Phoenix, AZ 85051-4655
17704153       +Selman, Kathleen,    20413 N 67th Dr,,    Glendale, AZ 85308-8918
17704154       +Seltzer, Mark,    3775 Martin Street,,    Orlando, FL 32806-6432
17704155       +Selva, Martin,    814 Willow Knoll Cv,    San Antonio, TX 78216-7850
17704156       +Semas, Joe,    14 Marsh Court,    Ponce Inlet, FL 32127-7025
17704157       +Semlinger, Jeremy,    16427 ALAMO DERBY,    Selma, TX 78154-3896
17704158       +Semmel, David,    413 Needles,    Port Orange, FL 32127-6713
17704159       +Sena, Joseph,    64 Adkins Ridge,    San Antonio, TX 78239-3123
17704160       +Sendlak, Kayra,    4058 51st #13,,    San Diego, CA 92105-2251
17704161       +Sequoia One,    22 4th Street, 3rd Floor,    San Francisco, CA 94103-3150
17704162       +Serda, Tonya,    1405 Clement Rd,    West Memphis, AR 72301-1817
17704163       +Serene Reef,    3528 32nd St,   Apartment #2,     San Diego, CA 92104-4303
17704164       +Serna, Michael,    1956 Creek Hollow,    San Antonio, TX 78259-1803
17704165       +Serpa, Ron,    7009 Wyoming Avenue,    La Mesa, CA 91942-1101
17704166       +Serrano, Dave,    421 Santa Maria Way,    Longwood, FL 32750-6503
17704167       +Serrano, Lupe,    624 La Presa Ave,    Spring Valley, CA 91977-5101
17704168       +Serrano, Michael,    3836 Z street,    SAN DIEGO, CA 92113-3231
17704169       +Servin, Leopold,    389 W. Washington Avenue,     El Cajon, CA 92020-5137
17704170       +Sery, Corey,    2360 Francisco St,,    San Francisco, CA 94123-1912
17704171       +Setser, Michael,    9542 Mariposa Pass,    San Antonio, TX 78251-4985
17704172       +Settle, Charles,    7095 Prather Street,    Millington, TN 38053-3902
17704173       +Seuferer, Brett,    2035 Pecan Spgs,    New Braunfels, TX 78130-2764
17704175       +SewWrite,    3525 Del Mar Heights Road,    #147,    San Diego, CA 92130-2199
17704174       +Sewall, Matthew,    55 East Terrace,,    Portsmouth, RI 02871-3601
17704176       +Sfikas, Allan,    14635 Triple Crown Lane,    San Antonio, TX 78248-2508
17704177       +Shaban, Raymond,    1187 W. Oakland St,    Chandler, AZ 85224-4341
17704178       +Shadburn, Jonathan,    280 Boylston Avenue,    Daytona Beach, FL 32118-3324
17704179       +Shade, Jim,    32 Shade Ranch Road,    Spring Branch, TX 78070-6646
17704180       +Shafer, Steven,    1290 Rip-Jay Circle,    Canyon Lake, TX 78133-4040
17704181       +Shah, Amar,    13308 Fox Glove Street,,    Winter Garden, FL 34787-4715
17704182       +Shah, Tara,    1501 Island avenue Apt 529,    San Diego, CA 92101-7969
17704183       +Shakowski, Steven,    10818 Avenida Roberta,     Spring Valley, CA 91978-1248
17704184       +Shammas, Yvonne,    1009 South Mollison Avenue,     El Cajon, CA 92020-7614
17704185       +Shamrock Foods,    c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704186       +Shank, Kevin,    1313 Woodhaven Drive,    Oceanside, CA 92056-2032
17704187       +Shapins, William,    13119 Lakeshore Grove Drive,     Winter Garden, FL 34787-5459
17704188       +Shapiro, Caitlyn,    931 Greenbriar Ave,,    Davie, FL 33325-6338
17704189       +Shapiro, Nathan,    242 Impala Trace,    San Antonio, TX 78258-4854
17704190       +Sharp, Christopher,    250 Hanover Drive,    Arlington, TN 38002-5373
17704191       +Sharpe, Rachel,    800 State St, Apt 208,    West Columbia, SC 29169-7104
17704192       +Shaun O’Hara dba 60 Soho Consulting, LLC,     c/o WME Entertainment, LLC.,     Attn: Jim Omstein,
                 11 Madison Ave. 18th Floor,    New York, NY 10010-3669
17704193       +Shavers, Brenda S,    574 Terry Street Southeast,     Atlanta, GA 30312-2838
17704194       +Shaw Jr, Russel,    4343 Pembridge Avenue,    Orlando, FL 32826-4204
17704195       +Shaw, Edmund,    810 Lombrano Street,    San Antonio, TX 78207-1204
District/off: 0542-5          User: paezd                  Page 82 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704196       +Shcherbiak, Grygorii,    2724 Oak Rd., #119,     Walnut Creek, CA 94597-2806
17704197       +Shearer, Tracy,    4004 Cloverland Dr,    Phoenix, MD 21131-2138
17704198       +Sheats, Dan,    395 east dixie ave se,    marietta, GA 30060-2561
17704199       +Shed, Brandon A.,    2440 Saginaw Ave,,    West Palm Beach, FL 33409-5184
17704200       +Sheddy, Christopher,    6558 Hopedale Ct,    San Diego, CA 92120-3212
17704201       +Sheehy, John P.,    1112 Barclay Dr,,    Leander, TX 78641-7779
17704202       +Sheeran, Kate,    2205 Pinoak Knolls,    San Antonio, TX 78248-2304
17704203       +Shelby, Marna,    621 Sheriden Blvd,    Orlando, FL 32804-6382
17704204       +Sheldon, David,    10060 Carlton Hills Blvd.,     Santee, CA 92071-1348
17704205       +Shelton, Brijin,    7530 Bevy Ridge Lane,    Memphis, TN 38125-3364
17704206       +Shelton, Doreen,    1598 Farkleberry,    Cordova, TN 38016-0604
17704207       +Shepard, Denise,    1719 Rolling Water Drive,     Unit 3,    Chula Vista, CA 91915-2389
17704208       +Shephard, Leah,    PO Box 2574,    Orlando, FL 32802-2574
17704209       +Shepherd, JaCorey,    793 Ruffian Way,,    Rockwall, TX 75087-6952
17704210       +Shepherd, John,    27 Sable Hts,    San Antonio, TX 78258-4858
17704211       +Shepherd, Joseph,    3443hadley,    Memphis, TN 38111-4107
17704212       +Shepherds Locksmith Services,     8643 Catbriar Ln,    Orlando, FL 32829-8619
17704213       +Sheppard, Gerrard,    20 Hunters Forge Court,,     Owings Mills, MD 21117-6179
17704214       +Sheppard, Gerrard v.,    4 Lucy Ct,,    Reisterstown, MD 21136-6440
17704215       +Sheppard, Kyle,    10101 Marguex Dr,,    Orlando, FL 32825-8837
17704216        Sheppard, Lito,    11001 Apple Blossom Trl W.,,     Jacksonville, FL 32218
17704217        Sheppard, Lito D.,    11001 Apple Blossom Trail. W,,      Jacksonville, FL 32218
17704218       +Sheraton Mission Valley,    1433 Camino Del Rio South,      San Diego, CA 92108-3521
17704219       +Sheridan, Shaun,    231 Clacyn Court,    Winter Garden, FL 34787-3390
17704220       +Sherman, Anthony,    3224 Brooks Court,    Snellville, GA 30078-3501
17704221       +Sherman, Bonita,    10107 Buena Vista Avenue,     Santee, CA 92071-4436
17704222       +Sherman, Michael,    1751 N. Fairway Dr.,    Flagstaff, AZ 86004-7310
17704223       +Shields, James,    2436 W. Winchcomb Dr,    Phoenix, AZ 85023-5931
17704224       +Shields, Richard,    2206 Westchester Way,    The Villages, FL 32162-6707
17704225       +Shields, Roy,    13030 Grove Point,    San Antonio, TX 78253-5755
17704226        Shields, Steve,    5124 Ardmore Drive,    Winter Park, FL 32792-7532
17704227       +Shimansky, Sherri,    1822 N. 39th St.,    Phoenix, AZ 85008-3916
17704228       +Shine, Richard,    4588 Alamo Dr,    San Diego, CA 92115-5903
17704229       +Shinnefield, Justin,    119 Diana Street,    Encinitas, CA 92024-1402
17704230       +Shipley, Lawrence,    18611 Eagle Ford,    San Antonio, TX 78258-4447
17704231       +Shippen, Brandon,    3106 Stoney Creek Road,,     Norristown, PA 19401-1326
17704232       +Shmyel, Rosie,    4991 Robin Trail,,    Palm Harbor, FL 34683-1116
17704233        Shock Doctor, Inc. dba United Sports Brands,,      Cutter Gloves, McDavid,    PO Box 1691,
                 Minneapolis, MN 55480-1691
17704234       +Shockey, Steve,    4076 Willamette Avenue,    San Diego, CA 92117-3857
17704235       +Shockley, Ed,    136 River Drive,,    Millville, NJ 08332-9500
17704236       +Shoemaker, Scott,    10668 S Monica Ridge Way,     Apt P1,    South Jordan, UT 84095-8024
17704237       +Shoen, Riley,    6818 Vianda Court,    Carlsbad, CA 92009-5338
17704238       +Short, Damon,    16100 Henderson Pass,    Unit 1809,    San Antonio, TX 78232-3283
17704239       +Shotwell, Kristina,    6292 Houston Lane,    Olive Branch, MS 38654-2326
17704240       +Shotwell, Whitney,    3394 Jay Tee Drive,    Melbourne, FL 32901-8216
17704241       +Shropshire, Shannon,    10272 Herons pointe,     Lakeland, TENNE 38002-8506
17704242       +Shuptrine, Jake,    2020 Powers Ferry Rd apt 1505,     Atlanta, GA 30339-5152
17704243       +Shurling, Stephanie,    2408 Woodward Way, NW,     Atlanta, GA 30305-4046
17704244       +Sibert, James,    1415 watercove lane,    Lawrenceville, GA 30043-7039
17704245       +Sibley, Sara,    5056 Village Woods Dr Apt 5,,     Memphis, TN 38116-8663
17704246       +Sibley, Scott,    4205 Lamont Street,    Unit 18,    San Diego, CA 92109-5508
17704247       +Sidabras, James,    18626 N 25th way,    Phoenix, AZ 85050-3106
17704248       +Sides, Lori,    306 Serenade,    San Antonio, TX 78216-3842
17704249       +Sidle, Jason,    6642 Richway Cv.,    Bartlett, TN 38135-1249
17704250       +Siebert, Marcy,    648 Riverside Drive Apt 418,     Memphis, TN 38103-4633
17704251       +Sieck, Bruce,    3451 Brahman Ave,    Rockledge, FL 32955-4500
17704252       +Siegel, Richard,    9233 Southern Breeze Dr.,     Orlando, FL 32836-5055
17704253       +Siegfried, Rick,    3248 via viejas,    Alpine, CA 91901-3652
17704254       +Sierer, Erin,    9830 Mira Lee Way, 19201,    San Diego, CA 92126-4743
17704255       +Siewert, Ginger,    1466 Hermosita Dr,    San Marcos, CA 92078-5193
17704256       +Sifuentes, Armando,    8907 Redbird Sun,    San Antonio, TX 78224-2286
17704257       +Sifuentes, Joseph,    7534 Steeple Dr,    San Antonio, TX 78256-1678
17704258       +Sights, Jere,    878 Blythe st,    Memphis, TN 38104-5708
17704259       +Sigismond, Anthony,    1115 Monteray PKWY,    Atlanta, GA 30350-4815
17704260       +Sigler, Katrina,    9605 Derald Rd,    Santee, CA 92071-2125
17704261       +Signaigo, Matt,    1741 Roseberry Cove,    Collierville, TN 38017-6302
17704262        Signal Wiz - Technical Services,     6822 Fisk Avenue,     San Diego, CA 92122-2437
17704263       +Signature Ridge Apartments,     3711 Medical Dr,    San Antonio, TX 78229-2192
17704264       +Sikes, Mark,    16585 Blanco Road,    Unit 204,    San Antonio, TX 78232-1922
17704265       +Siliga, Sealver,    1629 Knickerbocker Dr,,     Auburn, WA 98001-3833
17704266       +Silk, Jillian,    3042 Greenmount Road,    Orlando, FL 32806-5616
17704267       +Sills, Shaun,    982 Vineridge Run,    Altamont Springs, FL 32714-1772
17704268       +Sills, Wayne,    3866 Poplar Avenue,    Memphis, TN 38111-7614
17704269       +Silva, Albert,    11506 Goat Peak,    San Antonio, TX 78245-4418
17704270        Silva, Derek,    548 Field Country Trail,    Wimberley, TX 78676
17704271       +Silva, Donald,    762 N Yale,    Mesa, AZ 85213-6834
17704272       +Silva, Eric,    9505 Chesapeake Drive,    San Diego, CA 92123-1304
17704273       +Silva, Jade,    6185 severin drive,    La Mesa, CA 91942-3802
17704274       +Silva, Nettie,    2212 Verus Street,    Suites B & C,     San Diego, CA 92154-4703
District/off: 0542-5          User: paezd                   Page 83 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17704275       +Silva, Sean,    8202 Royal Gorge Drive,     San Diego, CA 92119-1140
17704276       +Silver Airways,    1100 Lee Wagener Blvd, Ste 201,      Fort Lauderdale FL 33315-3571
17704277       +Silver, Marc,    9606 Bart Ln,    Santee, CA 92071-6702
17704278       +Silver, Thomas,    4788 pescadero ave apt. h,      San Diego, CA 92107-3563
17704279       +Silverio, Robert,    1309 Heritage Acres Boulevard,      Rockledge, FL 32955-4459
17704280       +Silverman Group,    436 Orange Street,     New Haven, CT 06511-6402
17704281       +Silvers, Brandon B.,    328 North McLean Boulevard,,      Memphis, TN 38112-5341
17704282       +Silvers, Rae Ann,    24832 Wolf Bay Terrace,     Orange Beach, AL 36561-3863
17704283       +Silvester, Eric,    1337 via isidro,    oceanside, CA 92056-5629
17704284       +Simanton, Benjamin,    116 Windmill Way,     Longwood, FL 32750-4802
17704285       +Simmonds, Chip,    10326 Severn Rd,,    San Antonio, TX 78217-3945
17704286       +Simmons, Antonio,    450188 old Dixie hwy,,     Callahan, FL 32011-6626
17704287       +Simmons, Chilton,    1891 Autumn Ave.,     Memphis, TN 38112-5401
17704288       +Simmons, Kelly,    3010 Cowley Way,    Unit 302,     San Diego, CA 92117-6867
17704289       +Simms, Matthew W.,    930 Old Mill Road,,     Franklin Lakes, NJ 07417-1906
17704290       +Simnsa Health Plan,    2088 Otay Lakes Rd #102,      Chula Vista, CA 91913-1370
17704291        Simon, Jeffrey,    15626 Ber,    Apt 2810,    San Diego, CA 92127
17704292       +Simon, Kyle,    7780 Hillandale Dr,    San Diego, CA 92120-1534
17704293       +Simon, William,    10118 Overlook Pt,     San Antonio, TX 78245-4688
17704294       +Simone, John,    1265 Tres Lomas Ct,    El Cajon, CA 92021-5122
17704295       +Simons, Katherine,    1087 Horizon View Blvd,      Port Orange, FL 32129-5290
17704296       +Simplified Coach, Inc.,    14051 Saratoga-Sunnyvale Rd.,      Saratoga, CA 95070-5834
17704297       +Sims, Ann,    443 Atlantis Drive,    Satellite Beach, FL 32937-3811
17704298        Sims, Blake,    207 Camern,,    Alpharetta, GA 30022
17704299       +Sims, Curtis,    2304 Springhouse Lane, Apt h 30907-3487
17704300       +Sims, Kenneth,    31071 Maverick Lane,     Temecula, CA 92591-2111
17704301        Sinclair Broadcasting WBMA WTTO WABM,      PO Box 206270,    Dallas, TX 75320-6270
17704302       +Sinclair Sa,    c/o Ticketmaster LLC,     14643 Collections Center Drive,     Chicago, IL 60693-0001
17704303       +Singelyn Consulting,    1710 Victoria Way,     San Marcos, CA 92069-9401
17704304       +Singer, Michael,    315 E Yale St,    Orlando, FL 32804-5540
17704305       +Singletary, Matt,    6886 Anglebluff Circle,,      Dallas, TX 75248-4141
17704306       +Singletary, Michael,    18601 Turnbridge Dr.,,      Dallas, TX 75252-5024
17704307       +Singleton, Shawn,    6516 Sally Agee,     San Antonio, TX 78238-3028
17704308       +Sinigayan , Marty,    7370 La Mesita Pl,     Unit 1,    La Mesa, CA 91942-7831
17704309       +Sink, Michael,    18500 SE 22nd Lane,     Silver Springs, FL 34488-6522
17704310       +Sinkfield, Terrell,    3219 Florida Ave.,,     Minneapolis, MN 55427-2233
17704311       +Sinsay, Dominique,    3791 Boundary st,     apt 8,    San Diego, CA 92104-3853
17704312       +Sipzner, James,    2722 Tall Maple Loop,     Ocoee, FL 34761-7622
17704313       +Sir Speedy,    317 North Orange Ave.,     Orlando, FL 32801-1610
17704314       +Sirius XM Radio, Inc.,    1290 Avenue of the Americas, 11th Fl,       New York, NY 10104-0051
17704316       +Sisson, Gina,    5467 Sonoma Pl,    San Diego, CA 92130-5755
17704317       +Sissys Log Cabin,    404 South Grove Park Road,      Memphis, TN 38117-3518
17704318       +Skaja, Carl,    960 Canterbury Pl,    Ste 110,     Escondido, CA 92025-3869
17704319       +Skinner, Charles,    1635 ne loop 410 suite 801,      Alamo Heights, TX 78209-1625
17704320       +Skinner, Cory,    1033 Bluejack Oak drive,     Oviedo, FL 32765-6034
17704321       +Skola, Arthur,    525 S. Escondido Blvd.,     Suite 102,    Escondido, CA 92025-4815
17704322       +Skousen, Lindsay,    459 Virginia Dr,     Winter Park, FL 32789-5806
17704323       +Skuches, Sherry,    41 Viola Drive,    Dallas, GA 30157-2658
17704324       +SkyCam/Outdoor Channel,    1000 Chopper Circle,      Denver, CO 80204-5805
17704325       +Skymail International, Inc.,     Skymail,    1476 S. 3600 West Ste B,
                 Salt Lake City, UT 84104-6514
17704326       +Slack, James,    9703 Autumn Arbor,    Converse, TX 78109-4645
17704327       +Slack, Scott,    256 Village Dr,    Mcdonough, GA 30253-6641
17704328       +Slaff, Jared,    4340 E Indian School Road,     Suite #21-268,     Phoenix, AZ 85018-5393
17704329       +Slaughter, Charles,    8110 Robin Rest,     San Antonio, TX 78209-2435
17704330       +Slaughter, Kelley,    1329 Old Janal Ranch Road,      Chula Vista, CA 91915-1604
17704331       +Sleddens, James,    15185 White Wagtail,     Oakland, FL 34787-4871
17704332       +Sledge, Joe,    10307 Caspian Falls,    San Antonio, TX 78254-6044
17704333       +Sledz, David,    7332 Volta Court,    San Diego, CA 92111-7134
17704335       +Slepack, Vincent,    7558 West Thunderbird Road,      Suite 1-619,    Peoria, AZ 85381-6080
17704336       +Slinkard, Lee,    2850 via dieguenos,     Alpine, CA 91901-3637
17704337       +Sloan, April,    6935 Scenic Sunset,    San Antonio, TX 78249-3515
17704338       +Sloane, Offer, Weber and Dern, LLP,     10100 Santa Monica Blvd,      Suite 750,
                 Los Angeles, CA 90067-4101
17704339       +Sloas, Sydney,    2255 Wellspring Ln,,     Cordova, TN 38016-0927
17704340       +Slocumb, Curtis,    1131 Cascade Avenue Southwest,      Atlanta, GA 30311-2815
17704341       +Slow Ventures III-A, LP,     775 E Blithedale Avenue, #515,     Mill Valley California 94941-1554
17704342       +Small, James,    136 Sleepy Trail,    cibolo, TX 78108-3026
17704345        Smiley, Fillmore,    32075 Pinecone Drive,     Running Springs, CA 92382
17704346       +Smith , Jeffery,    7914 Anza Run,    Boerne, TX 78015-4764
17704347       +Smith Jr., Lawrence,    1268 Kerr Ave,     Memphis, TN 38106-5916
17704348       +Smith, Andrew,    7660 Golfcrest Drive,     San Diego, CA 92119-1228
17704349       +Smith, Benjamin,    480 Skyview Trl,,     County Line, AL 35172-9291
17704350       +Smith, Benjamin,    36802 Barrington Drive,     Eustis, FL 32736-8748
17704351       +Smith, Brian,    10081 Barn Hill Rd.,     Collierville, TN 38017-8924
17704352       +Smith, Bryan,    4957 Marin Drive,    Oceanside, CA 92056-5486
17704353       +Smith, Charles,    3601 Park Center Blvd apt 716,,      St. Louis park, MN 55416-2565
17704354       +Smith, Charles,    4233 Avacado Blvd,     La Mesa, CA 91941-7125
17704355       +Smith, Claranne,    2131 NW 30th Road,     Boca Raton, FL 33431-6367
17704356       +Smith, Conner,    10418 Shaenfield Rd,     Apt 6309,    San Antonio, TX 78254-4614
District/off: 0542-5          User: paezd                  Page 84 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704357       +Smith, Cooper,    6763 Murray Park Drive,     San Diego, CA 92119-2931
17704365       +Smith, D’Joun,    3461 Chandler cove way,,     Antioch, TN 37013-4577
17704358       +Smith, Daniel,    13831 Melody Rd,    Jamul, CA 91935-3130
17704359       +Smith, Darrel,    2396 Clearwater Run,    The Villages, FL 32162-2306
17704360       +Smith, DeVeon,    71 lakeview,,    Niles, OH 44446-2101
17704361       +Smith, Dennis,    11247 Windbrook Way,    SAN DIEGO, CA 92131-2963
17704362       +Smith, Derek,    12746 Castle Court Dr,     Lakeside, CA 92040-4231
17704363       +Smith, Derron,    4934 Chapparal Way,,    Banning, CA 92220-3353
17704364       +Smith, Dillon,    6121 Avery Dr. #5301,,     Fort Worth, TX 76132-5309
17704366       +Smith, Eric,    4142 Adams Ave #216,    San Diego, CA 92116-2595
17704367       +Smith, Freeman,    4491 Hamby Pond Place Nw,     Acworth, GA 30102-0704
17704368       +Smith, Grant,    2850 Reynard Way Apt. 26,     San Diego, CA 92103-5457
17704369       +Smith, Jakobi,    875 NW 13th Street,    #316,    Boca Raton, FL 33486-2340
17704370       +Smith, Jeanne,    5850 Cypress Gardens Blvd,     #204,    Winter Haven, FL 33884-2276
17704371       +Smith, Jeffrey,    5018 W Phelps Rd,    Glendale, AZ 85306-1429
17704372       +Smith, Jeni,    3645 31st st,    san diego, CA 92104-4203
17704373       +Smith, Jeremy,    1918 Garvin Street,    Orlando, FL 32803-3350
17704374       +Smith, John,    7889 broken arrow trail,     Winter Park, FL 32792-9009
17704375       +Smith, Joseph,    5750 WATERCRESS DR,    SAN ANTONIO, TX 78238-2447
17704376       +Smith, Julius,    1916 Eversholts Lane,     Germantown, TN 38138-3605
17704377       +Smith, Karen,    130 Mill Creek Ct,    Clarks Hill, SC 29821-2124
17704378       +Smith, Keith,    1395 chaparral ln,    Winter springs, FL 32708-4853
17704379       +Smith, Ken,    11139 Berry Knoll St,    San Diego, CA 92126-1025
17704380       +Smith, Kenneth,    1025 Mount Dana Drive,     Chula Vista, CA 91913-2847
17704381        Smith, Lydia,    26109 Sackamaxon Dr.,    411 N Donnelly St ste 311,     Sorrento, FL 32776
17704382       +Smith, Mario,    9006 Archbridge,    San Antonio, TX 78254-4918
17704383       +Smith, Marty,    3631 Mabon Place,    San Diego, CA 92117-3741
17704384       +Smith, Michael,    5101 W. Longfellow Ave,     Tampa, FL 33629-7533
17704385       +Smith, Mike,    9255 N Magnolia,    Spc 62,    Santee, CA 92071-3140
17704386       +Smith, Nick,    1804 Cottonwood Ave,    1928,    Carlsbad, CA 92011-5140
17704387       +Smith, R.T.,    2179 Lake Park Dr SE,    Apt A,    Smyrna, GA 30080-4087
17704388       +Smith, Riley,    3711 Medical Drive,,    San Antonio, TX 78229-2192
17704389       +Smith, Robin,    1000 Eagens Creek Ct.,     Oviedo, FL 32765-5653
17704390        Smith, Sherry,    564 Fertile Ln,    Seguin, TX 78155
17704391       +Smith, Stephen,    5132 Seagrove Court,     San Diego, CA 92130-3208
17704392       +Smith, Thomas,    9954 Ramblin river rd,     San Antonio, TX 78251-4310
17704393       +Smith, Tina,    1921 Donahue Drive,    El Cajon, CA 92019-4215
17704394       +Smith, Wayne,    8746 Tioga Pass,    Helotes, TX 78023-4388
17704395       +Smith, Wendy,    3805 Gordon Rd,    Senoia, GA 30276-2645
17704396       +Smith, William,    24815 Player Oaks,    San Antonio, TX 78260-7226
17704397       +Smith, Young,    3941 Chimney Springs Dr,     San Antonio, TX 78247-2533
17704398       +SmithPrint,    333 Burnet St,    San Antonio, TX 78202-1911
17704399       +Smock, Stephen,    26907 Cheyenne Crest Lane,     Katy, TX 77494-3639
17704400       +Sneaky Big Studios, LLC,    15750 N. Northsight Blvd.,      Scottsdale, AZ 85260-1936
17704401       +Snell, Wesley,    478 W 650 S,    Orem, UT 84058-6134
17704402       +Snelson, Mark,    1600 Indian Dance Ct,     Maitland, FL 32751-4581
17704403       +Snider, Kim,    660 Ralph McGill Blvd. NE,     APT. 3406,    Atlanta, GA 30312-1161
17704404       +Snider, Tanya,    949 Buckaroo Lane,    Bonita, CA 91902-2355
17704405       +Snodgrass, Randy,    300 Cliffwood Ct,    Maitland 32751-4751
17704406       +Snyder, Alan,    3315 Falling Creek,    San Antonio, TX 78259-2169
17704407       +Snyder, Jeffrey,    135 Compass Rose Drive,     Groveland, FL 34736-9620
17704408       +Snyder, Steve,    5173 Waring Rd #212,    San Diego, CA 92120-2705
17704409       +Snyder, Zachary,    7109 Ivy Chase Way NE,     Atlanta, GA 30342-4253
17704410       +Sobczak, Art,    14005 East Cholla Drive,     Scottsdale, AZ 85259-4619
17704411       +SocialFlow, Inc.,    52 Vanderbilt Ave., 12th floor,      New York, NY 10017-3838
17704412       +Soden, Dean,    P.o.box 43,    Intercession City, FL 33848-0043
17704413       +Sodexo,   1365 N. Orchard St.,     Ste. 373,    Boise, ID 83706-2250
17704414       +Softli, Anthony,    1718 Browns Point Blvd.,,     Tacoma, WA 98422-2370
17704416       +Solis, Efren,    302 North Smith,    Laredo, TX 78046 US 78043-4133
17704417       +Solis, Mario,    12118 Ridge Summit Street,     San Antonio, TX 78247-3406
17704418       +Solis, Robert C.,    8442 Star Creek Dr,     San Antonio, TX 78251-2331
17704419       +Solorzano, Sarah,    1051 W El Norte Pkwy,     Apt 121,    Escondido, CA 92026-3358
17704420       +Solum, Jesse,    1880 Snook Drive,    Deltona, FL 32738-8608
17704421       +Sommers, Michael,    PO Box 3022,    Oceanside, CA 92051-3022
17704422       +Sommons, Sheryl,    320 Church St.,    Fairfield, AL 35064-1713
17704423       +Sonesta ES Suites Memphis,     6141 Old Poplar Pike,    Memphis, TN 38119-4707
17704424       +Sonesta Extened Stay Suites Memphis,     c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704425       +Sorenson, Jeremy,    1523 June Berry,    San Antonio, TX 78260-2495
17704426       +Sotelo, Yuren,    1488 Laurel Ave,    Chula Vista, CA 91911-5649
17704427       +Soto, Anthony,    1245 W 13th St,    Tempe, AZ 85281-6311
17704428       +Soto, Douglas,    8910 N Loop 1604 W Apt 817,     San Antonio, TX 78249-2590
17704429       +Soto, Jenessa,    3260 mattson drive,    Orlando, FL 32825-2720
17704430       +Soto, Jessica,    1514 S 1250 W,    Woods Cross, UT 84087-2264
17704431       +Soto, Jesus,    1146 Morgan Hill Drive,     Chula Vista, CA 91913-1445
17704432       +Soto, Luis,    1561 E. Main St. Lot #30,      Mesa, AZ 85203-8967
17704433       +Soto, Nicholas,    6553 Spanish Moss Circle,     Tampa, FL 33625-6530
17704434       +Soto, Shakir,    38 midland court,,    Wilkes Barre, PA 18702-5020
17704435       +Sotro, Ben,    PO BOX 5644,    Oceanisde, CA 92052-5644
17704436        Soucie, Adam,    2402 Suitebriar Ct,    Kissimmee, FL 34744
District/off: 0542-5          User: paezd                   Page 85 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17704437       +Soule, Marty,    1633 Canterbury Cir,    Casselberry, FL 32707-4615
17704438       +Soulek, Kellen W.,    517 south main st. P.O 273,,      Freeman, SD 57029-0273
17704439       +South Lake Pool Repairs LLC,     P.O. Box 187,    Minneola, FL 34755-0187
17704440       +South Seller #6,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704441       +Southerland, Alfred,    2116 Quenby,    Houston, TX 77005-1506
17704442       +Southern Foodservice Management, Inc.,      P.O. Box 830469,     Birmingham, AL 35283-0469
17704443        Southland electric Company Inc.,     5640 Clifford Cir. Ste B,      Birmingham, AL 35210-5413
17704444       +Southwest Concrete Paving Co.,     12313 W. Alice Ave.,     El Mirage, AZ 85335-4104
17704445       +Southwest ISD,    11914 Dragon Ln,    San Antonio, TX 78252-2647
17704446       +Souza, Philip,    536 S Solomon,    Mesa, AZ 85204-2631
17704447       +Souza-Adams, Sherri,    3032 ERIE ST,    SAN DIEGO, CA 92117-6146
17704448       +Sovacki, Hayden,    7413 W Eugie Ave,,    Peoria, AZ 85381-6034
17704449       +Spain, Bentley,    4951 Whitmore Pond Lane,,     Charlotte, NC 28270-1617
17704450       +Spark Printing,    5860 Ridgeway Center Parkway,      suite 102,    Memphis, TN 38120-4005
17704451       +Sparks, Robert,    1231 Sun Trail,    New Braunfels, TX 78130-3683
17704452       +Spaulding, Henry,    7319 N Loop 1604 E,     Unit 1413,    San Antonio, TX 78233-5677
17704453       +Spearman, Ike,    18815 Hollybank Path,,     Davidson, NC 28036-8808
17704454       +Spears, Brandon,    5735 Southern Oaks,     San Antonio, TX 78261-2488
17704455       +Special Olympics,    1133 19th Street NW,     Washington, DC 20036-3645
17704456       +Special Olympics of Georgia,     6046 Financial Drive,     Norcross, GA 30071-2924
17704457       +Spectra,   c/o Ticketmaster LLC,     14643 Collections Center Drive,      Chicago, IL 60693-0001
17704458        Spectrum Business/Time Warner Cable,     P.O Box 70872,     Charlotte, NC 28272-0872
17704459        Spectrum Reach / Charter,    PO Box 936671,     Atlanta, GA 31193-6671
17704460       +Speegle, Faith,    1454 Kedros,    San Antonio, TX 78245-4737
17704461       +Spellbound Entertainment,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704462       +Spence, Eric,    6455 De Zavala Road,    7202,    San Antonio, TX 78249-3299
17704463       +Spencer, Adam,    8075 Caminito de pizza,     Unit d,    San diego, CA 92108-1415
17704464       +Spencer, Blake,    28823 Chaffin Light,     San Antonio, TX 78260-2170
17704465       +Spencer, Donald,    4522 Willow Tree,    San Antonio, TX 78259-2058
17704466       +Spencer, Jeffrey,    5320 Normandy,    Ave,    Memphis, TN 38120-1943
17704467       +Spencer, Kerri,    2110 Emerald Green Circle,     Oviedo, FL 32765-9353
17704468       +Spencer, Lamar,    4053 Rosewood View Drive,     Suwanee, GA 30024-2391
17704469       +Spencer, Matt,    1130 E. Deborah Dr.,    Bountiful, UT 84010-2362
17704470       +Spencer, Odis,    Po Box 201103,    San Antonio, TX 78220-8103
17704471       +Spencer, Steven,    209 NE Triplep Dr,    Casselberry, FL 32707-3405
17704472       +Spencer, Tristan,    922 S Longmore Apt 130,     Mesa, AZ 85202-4398
17704473       +Sperla, Mike,    618 Butterwood Ave,    San Marcos, CA 92069-3317
17704474       +Spiegel, Shimon,    3101 Avenue J,    Brooklyn, NY 11210-3835
17704475       +Spielberg, Aaron,    65 Essex Ave,,    Montclair, NJ 07042-4124
17704476       +Spieler, Bill,    4418 Palm Ave,    La Mesa, CA 91941-6507
17704477       +Spine And Sport,    7742 Lake Tahoe Ave,     San Diego, CA 92119-2530
17704478       +Spinelli, David,    500 West Harbor Dr,     Unit 806,    San Diego, CA 92101-7724
17704479        Spinzo Corporation,    337 Rothesay Avenue,,     Saint John, NB E2J 2C3,     Canada
17704480       +Spiro, Donna,    630 Chambers Ranch,    San Antonio, TX 78245-4800
17704481       +Spittell, Dwight,    8177 Tisha Street,     San Diego, CA 92126-3425
17704482       +Spivey, Carl,    20711 Coral Spur,    San Antonio, TX 78259-2065
17704488       +SportSoft,    914 164th SE,    Suite B-12-375,    Mill Creek, WA 98012-6385
17704484       +Sports Imaging Consultants a.k.a. Raquel McBurney,       4770 Mission Bell Lane,
                 La Mesa, CA 91941-5452
17704485       +Sports Medicine Associates of San Antonio, PA,      21 Spurs Lane, Suite 300,
                 San Antonio, TX 78240-1679
17704483       +Sports and Healthcare Solutions LLC,     c/o Keith Cronin,     8755 E 25th ave,
                 Denver, CO 80238-2786
17704486       +Sports360az LLC,    4405 E. Palmdale Lane,     Gilbert, AZ 85298-4023
17704487       +SportsMEDIA Technology Corp (SMT),     3511 University Drive,      Durham, NC 27707-2635
17704489       +Sportsplex Usa,    12349 McIvers Court,     Poway, CA 92064-6816
17704491       +Sprague, Kevin,    315 Windsor Street,    Lakeland, FL 33803-3841
17704492       +Spreder, Brendan,    42846 Berkley Avenue,     Hemet, CA 92544-4014
17704493       +Sprinkle, Tracy,    222 georgia ave,,    Elyria, OH 44035-7130
17704494       +Sprowell, Katie,    21 El guiro,    Rancho Santa marg, CA 92688-3213
17704495       +Spruce, Nelson,    782 Potrero Rd,,    Westlake Village, CA 91361-5016
17704496       +Spurlock, Mitchell,    3225 Oak Manor,    Germantown, TN 38138-8237
17704497       +Spurrier, Scott,    9212 Meadow Lane Court,,     Tampa, FL 33647-2297
17704498       +Spurrier, Stephen,    PO Box 14485,,    Gainesville, FL 32604-2485
17704500       +St Onge, Edward,    1804 Wingfield Drive,     Longwood, FL 32779-2706
17704501       +St Pius X School,    37 E Emerson St,    Chula Vista, CA 91911-3599
17704502       +St.John, Brandon,    2214 Excalibur Dr,     Orlando, FL 32822-8308
17704503       +St.Julian-David, Ladonna,    277 Cordero Drive,     Cibolo, TX 78108-4245
17704504       +Stachowiak, Donna,    3523 Ashbourne,    San Antonio, TX 78247-3546
17704505       +Stacy, Zac L.,    2089 Callaway Ct,,    Atlanta, GA 30318-1081
17704506       +Stafford, Jeffrey,    20306 Blue Trinity,     San Antonio, TX 78259-2246
17704507       +Stafford, Kyle,    215 N Loop 1604 E, #13102,     San Antonio, TX 78232-1285
17704508       +Stafford, Sim,    5656 Minaret Court,    Orlando, FL 32821-8121
17704509       +Stagg, Ellen Carter,    361 Pharr Road NE,,     Atlanta, GA 30305-2375
17704510       +Stahl, Jason,    221 N Sandal,    Mesa, AZ 85205-5883
17704511       +Staley, Jeremy,    168 Avenida Chapala,     San Marcos, CA 92069-3102
17704512       +Stallard, Diane,    1503 South Silverstone Court,      Orange City, FL 32763-6256
17704513       +Stambaugh, Dawn,    4682 Stone Cross Dr,     Olive Branch, MS 38654-8427
District/off: 0542-5          User: paezd                  Page 86 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704514       +Stamford, Stephanie,    14204 Amelia Island Way,     Orlando, FL 32828-4812
17704515       +Standberry, Charles X.,     241 East Dale Road South Apt. #E,,    Montgomery, AL 36117-3656
17704516       +Stanfield, Paul,    2337 Seminole Street,     Kissimmee, FL 34744-2946
17704517       +Stanley, Angela,    115 Granada Court,    Orlando, FL 32803-3802
17704518       +Stanley, Ed,    8182 Danforth Lane,    Germantown, TN 38138-3210
17704519       +Stanley, Trina,    104 Orienta Drive,    Altamonte Springs, FL 32701-5224
17704520       +Stansberry, Terry,    19523 Terra Mont,    San Antonio, TX 78255-2392
17704521       +Stanton, James,    10411 Ironwood Ave,    Santee, CA 92071-1201
17704522       +Stanton, Jerry,    4015 Big Meadows Street,     San Antonio, TX 78230-1709
17704523       +Stapleton, Josh,    6663 Prince Edward Pl,     Memphis, TN 38120-3444
17704524       +Stark, Troy,    P.O. Box 769759,    San Antonio, TX 78245-9361
17704525       +Starkey, Kelly,    15804 Larkspur St,    Olando, FL 32828-5383
17704526        Starley, Scott,    1930 Jeremy Dr,    Murray, UT 84121-2169
17704527       +Starlin, Tanya,    2427 Gratia Place,    Casselberry, FL 32707-2420
17704528       +Starnes, Todd,    10 City Point,    Apt. 25K,    Brooklyn, NY 11201-5395
17704530        State Compensation Insurance Fund,     P.O. Box 7441,    San Francisco, CA 94120-7441
17704531       +Staten, Susan,    3603 Wagner Place,    San Diego, CA 92123-2633
17704533       +Stauff, Bruce,    13906 Belgravia Forest,     Live Oak, TX 78233-5386
17704534       +Stauffer, Theresa,    4378 Cherokee Ave,    San Diego, CA 92104-1527
17704535       +Stavley, Matt,    1903 Veterans Blvd,    Ste A,    Del Rio, TX 78840-3327
17704536       +Stavola, John,    8139 Center Street,    La Mesa, CA 91942-2915
17704537       +Stavropoulos, Mike,    8901 Kilbirnie Cove,     Germantown, TN 38139-3466
17704538       +Stawney, Chris,    3027 29TH ST,    SAN DIEGO, CA 92104-4913
17704539       +Staybridge Suites Downtown Convention Center,      123 Hoefgen Ave,    San Antonio, TX 78205-3340
17704540       +Steadman, Bryan,    8121 Medill Avenue,    El Cajon, CA 92021-1874
17704541       +Stearns, Greg,    1609 W Camino Acierto,    Sahuarita, AZ 85629-9115
17704542       +Steed, Ronald,    161A Nassau Ave.,,    Brooklyn, NY 11222-6485
17704543       +Steed, Sean,    1410 Drysdale Drive,    Deltona, FL 32725-3758
17704544       +Steele, Elizabeth,    32904 CR 437,    Sorrento, FL 32776-9300
17704545       +Steele, Kevin,    13218 Avonshire,    Houston, TX 77083-3502
17704546       +Steele, Nancy,    409 Walnut Creek Drive,     Stockbridge, GA 30281-5878
17704547       +Stehr, Justin,    923 Marsh Reed Dr.,    Winter Garden, FL 34787-1721
17704548       +Steiner, Ray,    8926 Hammond Dr,    San Diego, CA 92123-2315
17704549       +Steinert, Michael,    3219 Winfield Street,     Orlando, FL 32810-2048
17704550       +Steinmann, Dr. Thomas,    13150 Silverleaf Court,     Redlands, CA 92373-7471
17704551       +Steinmetz, Don,    P.O. Box 5371,    Peoria, AZ 85385-5371
17704552       +Stell, Amy,    831 Halecrest Dr,    Chula Vista, CA 91910-6412
17704553       +Stelter, Andrew D.,    1331 SE 58th st,,    Owatonna, MN 55060-5168
17704554       +Stemple, Gary,    4250 Executive Square,    San Diego, CA 92037-1482
17704555       +Stephens, Cornelius,    10340 Flatland Trail,     Converse, TX 78109-1620
17704556       +Stephens, Greg,    1470 Friday rd,    Cocoa, FL 32926-3400
17704557       +Stephens, Jimmy,    86 Mango Lane,,    Freeport, FL 32439-6688
17704558       +Stephens, Jimmy R.,    86 Mango Lane,,    Freeport, FL 32439-6688
17704559        Stephens, Linda,    5621 South,    Phoenix, AZ 85040
17704560       +Stephenson Jr, Larry,    160 W San Ysidro Blvd,     Unit 4,   San Ysidro, CA 92173-2571
17704561       +Stephenson, Wiley,    18507 Mach One Drive,     Port Saint Lucie, FL 34987-3211
17704562       +Sterling, George,    125 Loggia Pt,    Fayetteville, GA 30215-2555
17704563       +Sternberg, Brad,    15602 Rose Crest,,    San Antonio, TX 78248-1703
17704564       +Sternberg, Matthew,    1242 E. La Jolla Dr.,     Tempe, AZ 85282-5572
17704565       +Sterns, Jordan J.,    136 Rattlesnake Way,,     Cibolo, TX 78108-3766
17704566       +Sterrenberg, Dan,    2332 Mountain Springs Rd,     Cabot, AR 72023-9005
17704567       +Stesiak, Haley,    3313 N. 68th St. Unit 203,,     Scottsdale, AZ 85251-6253
17694609       +Steve Mariucci,    c/o Arnie Herz,    14 Vanderventer Ave., Ste. 255,
                 Port Washington, NY 11050-3777
17704568       +Steve Nguyen dba Forwin Group,     2360 Cypress Ave,    Lemon Grove, CA 91945-3813
17704569        Steve, S,    4594 LaQuinta,    San Diego, CA 92124
17704570       +Stevens, Michael A.,    10305 ringed teal road,,     Charlotte, NC 28262-1476
17704571       +Stevens, Robert,    542 Pinewood Ln,    San Antonio, TX 78216-6910
17704572       +Stevens, Ronald,    310 Lexingdale Dr.,    Orlando, FL 32828-9032
17704573       +Stevens, Victor L.,    143 Alabaster,    Universal City, TX 78148-2820
17704574       +Stevenson, Derik,    3702 W. Grassy Meadow Dr.,     South Jordan, UT 84009-3132
17704575       +Stevenson, Freddie T.,    4030 April street south,,     Lakeland, FL 33812-4380
17704576       +Stevenson, John,    661 Carbajal Ct,    Chula Vists, CA 91911-6722
17704577       +Stevenson, Ronvell,    983 N McNeil St.,    Mem, TN 38107-2928
17704578       +Steward, Chad,    193 Waynoka Lane,    Memphis, TN 38111-3618
17704579       +Stewart, Aaron,    8208 Hunters Meadow Lane,     Arlington, TN 38002-8419
17704580       +Stewart, Cameron,    2141 N Evergreen St. Apt. 2053,     Chandler, AZ 85225-2916
17704581       +Stewart, Jeb,    2381 Oaklyn st,    Palm Bay, FL 32907-2540
17704582       +Stewart, John,    132 W Hollywood Ave,    San Antonio, TX 78212-2311
17704583       +Stewart, Josh J.,    1001 Harvey Road,,    College Station, TX 77840-3763
17704584       +Stewart, Orion,    609 Angel Fire dr,,    Hewitt, TX 76643-3637
17704585       +Stewert, Ray,    1510 Village Center Dr.,     Medford, OR 97504-8597
17704586       +Stickel, Ellis,    4630 Pannonia Road,    Carlsbad, CA 92008-3666
17704587       +Stickelbault, David,    232 Longhorn Way,,     Cibolo, TX 78108-3740
17704588       +Stidham, Charles,    303 Wickford Way,    Castle Hills, TX 78213-3347
17704589       +Stieg, Frank,    215 Salvador Square,    Winter Park, FL 32789-5618
17704590       +Stiles , James,    243 Orchard Ridge Dr,    Forsyth, GA 31029-2675
17704591       +Stillwell, Theodore,    761 Trinity Hills Dr,     Unit 6203,   Austin, TX 78737-4787
17704592       +Stinson, Joel,    534 Sandalwood Dr.,    El Cajon, CA 92021-5455
17704593       +Stinson, Roger,    5081 Roscrea Ave,    San Diego, CA 92117-1544
District/off: 0542-5          User: paezd                   Page 87 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17704594       +Stinson, Terry,    9818 Mercy Road #1,     San Diego, CA 92129-5042
17704595       +Stites, Bill,    4220 Lark Hill Cove,     Memphis, TN 38135-1628
17704596       +Stobbe, David,    360 S 1100 E,,    Salt Lake City, UT 84102-2510
17704597       +Stock, Charles,    2013 Goshawk St,     San Diego, CA 92123-3716
17704598       +Stockton, Justin,    336 Longhorn Way,     Cibolo, TX 78108-3741
17704599       +Stoewe, Russell,    4449 Trapp Lane,     Orlando, FL 32814-6053
17704600       +Stokes, Larry,    13323 Concordia Oak,     San Antonio, TX 78249-4862
17704601        Stokes, William,    433 Copper Wood Drive,     New Braunfels, TX 78130-2578
17704602       +Stolowski, Michael,    470 E. FM 1518 N,     Saint Hedwig, TX 78152-9745
17704603       +Stone, Deanna,    2630 Big Wheel Way,     Alpine, CA 91901-3105
17704604       +Stone, Michael,    10258 Lairwood Dr,     Santee, CA 92071-1614
17704605       +Stonefield, Kala,    24487 w mobile ln,     Buckeye, AZ 85326-2786
17704606       +Stoney, Christopher,    21 Clarence Place, 502,      San Francisco, CA 94107-4922
17704607       +Stoops, Chris,    15738 Robin Vw.,    San Antonio, TX 78255-1244
17704608       +StoragePRO,    500 Indiana St,    San Francisco, CA 94107-3021
17704609      #+Storm Johnson,    315 Zion Woods Road,     Loganville, GA 30052-2673
17704610       +Story, Taylor,    8557 Woodland Rose Circle N,      Cordova, TN 38016-8554
17704611       +Stout, Paul,    6236 Lake Alturas Ave,     San Diego, CA 92119-3410
17704612       +Stout, Renee,    2630 Fallbrook Drive,     Oviedo, FL 32765-9648
17704613       +Stout, William,    1356 W Mesquite Ave,     Apache Junction, AZ 85120-7601
17704614       +Stovall, Jonathan,    8515 Shenandoah dr,     Austin, TX 78753-5742
17704615       +Stover, Brent,    5 Tudor City Place Apt 1525,      New York , NY 10017-6873
17704616       +Straight, Tim,    34 Rogers Wood,    San Antonio, TX 78248-1636
17704617       +Strawn, Jay,    13514 Vista Bonita,     San Antonio, TX 78216-2211
17704618       +Strawn, Tim,    1251 Forest Dr,    Sanford, FL 32771-4662
17704619       +Strayer, Barbara,    9235 Red Leg Dr.,     San Antonio, TX 78240-2845
17704620       +Strebler, Jon,    605 Spruce St,    Imperial Beach, CA 91932-2033
17704621       +Streetman, Richard,    3811 S Dorsey Lane,     Tempe, AZ 85282-5708
17704622       +Streets, Donald,    11403 Camp Creek Trail,     San Antonio, TX 78245-4603
17704623       +Streight, Martin,    308 Samdin Blvd, Hamilton,,      Hamilton Township, NJ 08610-3937
17704624       +Strelsin, Howard,    8435 Silverwind Dr,     Memphis, TN 38125-1730
17704625       +Stretch Dynamics,    892 Bamford Ct.,     Marietta, GA 30068-4201
17704626       +Stribling, Channing M.,    6365 Luria Lane Apt 1005,      Zionsville, IN 46077-5837
17704627       +Stric,   c/o Ticketmaster LLC,     14643 Collections Center Drive,     Chicago, IL 60693-0001
17704628       +Strickland, Jim,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704629       +Striegler, Gene,    275 Creekridge trail,     Mountain Home, TX 78058-1114
17704630       +Striker, Adam,    143 Legacy Lake Ln., Apt. 303,      Collierville, TN 38017-8735
17704631       +Strimling, Steve,    5341 Tremaine Dr,     Huntington Beach, CA 92649-3678
17704632       +Stringer, Mike & Liz,    470 Karra Court,     Chula Vista, CA 91910-7527
17704633       +Stringfellow, Damoreea ea D.,     1699 Dennison drive,,     Perris, CA 92571-7578
17704634       +Strom, James,    11712 Reagan Street,,     Los Alamitos, CA 90720-4128
17704635       +Stroman, Matt,    PO Box 1903,    Lakeside, CA 92040-0919
17704636       +Stroup, Bruce,    3522 Paesanos Parkway,     Suite 100,    San Antonio, TEXAS 78231-1231
17704637       +Strubel, Jon,    5202 Lazy Oaks Drive,     Winter Park, FL 32792-9275
17704638       +Strudgeon, William,    853 Big Buck Circle,     Winter Springs, FL 32708-5127
17704639       +Struyk, Theresa,    3261 Ocean Front Walk,     Apt 1A,    San Diego, CA 92109-7743
17704640       +Stryjewski, Ken,    13714 Camino Del Suelo,     San Diego, CA 92129-4430
17704641       +Stuart, Marcus,    501 7th Ave,    Rm 219,    San Diego, CA 92101-7120
17704642       +Stuart, Scott,    333 Cornwall Road,     Winter Park, FL 32792-4304
17704643       +Stump, Jonathan,    7726 E Baseline Rd,     Mesa, AZ 85209-5039
17704644       +Stumpf, Nick,    16131 E. Glenview Dr.,     Fountain Hills, AZ 85268-3144
17704645       +Sturken, Al,    18384 Chetenham Ct,     San Diego, CA 92128-1001
17704646       +Sturm, Dalton,    72 Perdido Court,,     Victoria, TX 77905-4059
17704647       +Styne, Johanna,    77 East Andrews Drive,     3319,    Atlanta, GA 30305-1486
17704648       +Su, Colleen,    4545 Edgeware Rd,    3,    San Diego, CA 92116-4725
17704649       +Suarez, Jerry,    3810 Warbow Dr,    San Antonio, TX 78238-3417
17704650       +Suess, Jimmy,    2873 Melbourne Dr.,     San Diego, CA 92123-3138
17704651       +Suffield, Lee,    9859 Bilteer Dr,    Santee, CA 92071-1515
17704652       +Suites Azh,    c/o Ticketmaster LLC,     14643 Collections Center Drive,     Chicago, IL 60693-0001
17704653       +Suliin, Lauren,    7095 Levant St #2,     San Diego, CA 92111-6078
17704654       +Sullivan, Brian,    4514 Smokey Wood Lane,     San Antonio, TX 78249-1869
17704655       +Sullivan, James,    13211 Mystic Way,     Lakeside, CA 92040-2883
17704656       +Sullivan, Jaynie,    2194 Vista La Nisa,     Carlsbad, CA 92009-9343
17704657       +Sullivan, Kevin,    548 Brannan Street, Apt. 106,      San Francisco, CA 94107-1684
17704658       +Sullivan, Terri,    51 W C-478,    Webster, FL 33597-7735
17704659       +Summers, Jamar,    166 Sanford St.,,     East Orange, NJ 07018-1105
17704660        Summit Media,    P.O Box 11407,    Birmingham, AL 35246-2409
17704661       +Sumner, Thomas,    18433 W Bridger St,     Surprise, AZ 85388-1841
17704663       +Sun State Landscaping LLC,     10415 US HWY 41 NORTH,     Palmetto, FL 34221-8724
17704664       +Sun, Havana,    c/o Ticketmaster LLC,     14643 Collections Center Drive,     Chicago, IL 60693-0001
17704665       +Sundberg, Robin,    8358 New Salem Street,     Unit #25,    San Diego, CA 92126-2256
17704666       +Superglass Windshield Repair,     5124 St Marie Ave,     Orlando, FL 32812-1067
17704667       +Sutherland, Jake P.,    5941 Briarwood Ct,,     Clarkston, MI 48346-3176
17704668       +Sutherland, Michael,    40 S 4th St,     Apt 214,    Memphis, TN 38103-5232
17704669       +Sutton, Charles,    8316 brunswick,     Millington, TN 38053-5723
17704670       +Sutton, Meg,    310 E. Basse Road,    Suite 103,     San Antonio, TX 78209-8367
17704671       +Sutton, William E.,    5004 S Centric Way,,     Mesa, AZ 85212-8057
17704672       +Swagger, Bobby,    525 E Jackson St,     Orlando, FL 32801-6606
17704673        Swain, Mike,    3817 Poplar Ave,    Memphis, TN 38111
District/off: 0542-5          User: paezd                  Page 88 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704676        Swan’S Autoplex LLC,    1793 Hwy 97 East,    Jourdanton, TX 78026
17704674       +Swan, Michael,    2000 W Mistletoe,    San Antonio, TX 78201-5327
17704675       +Swann, Damian R.,    2876 Chilhowee Dr.,,    Atlanta, GA 30331-9444
17704677       +Swanson, Brian,    70 W Carolina Ave,    #305,    Memphis, TN 38103-8793
17704678       +Swanson, Jeff,    4867 Onita Drive,    Arlington, TN 38002-5788
17704679       +Swanson, Terry,    710 Dale Street,,    Aliquippa, PA 15001-3112
17704680       +Swartz, Scott,    3610 lark st,    san diego, CA 92103-4761
17704681       +Sweeney, Bill & Teresa,    6747 Edinburgh Ct,     San Diego, CA 92120-3961
17704682       +Sweeney, Bruce,    801 Mcbean Court,    Mcdonough, GA 30252-4162
17704683       +Sweet, Janell,    9323 Woodruff Way,    Santee, CA 92071-2429
17704684       +Swenson, Dlayne,    1046 Grove Circle,    Pleasant Grove, UT 84062-2001
17704685       +Swierzynski, Jessica,    330 cypressfox dr,     san antonio, TX 78245-1142
17704686       +Swindell, Tim,    2018 Woodgate Drive,    Germantown, TN 38138-3917
17704687       +Swire Coca-Cola,    12634 South 265 West,    Draper, UT 84020-7931
17704688       +Swirl, Inc.,    mcgarrybowen,    101 Montgomery Street,,     San Francisco, CA 94129-1732
17704689       +Swisher, Jill,    1743 Diamond Ridge,    San Antonio, TX 78248-2116
17704690       +Swope, John,    4413 Trapp Ln,,    Orlando, FL 32814-6053
17704691       +Swope, Skylor,    1755 southern hills dr,    Southern hills dr,     Conway, AR 72034-1902
17704692       +Swyers, Ray,    1320 Austin Hwy .7107,    San Antonio, TX 78209-7518
17704693       +Syde, Brandon,    405 S Willow Ave,    Port Orange, FL 32127-6133
17704694       +Sylve, Bradley S.,    122 Morris Ln,,    Port Sulphur, LA 70083-2206
17704695       +Symonds, Adam,    30172 Enchanted Way,    P.O. Box 936,    Running Springs, CA 92382-0936
17704696       +Sytsma, John,    13838 South Ton Road,    San Antonio, TX 78223-5405
17704697       +Syzdek, Robert,    2165 Autumn Vista,    Seguin, TX 78155-1865
17704698       +Szacon, Joseph,    1334 W Mead Dr,    Chandler, AZ 85248-5521
17704699       +Szafranski, Melissa,    9215 Pony Express,     San Antonio, TX 78255-2141
17704700       +Szczepanski, S,    4871 Duck River Road,    Bartlett, TN 38135-1154
17704701       +T&MG, LLC dba Fastsigns/Accuprint,     2023 1st Avenue North,     Birmingham, AL 35203-4101
17704702       +T.O.P Marketing USA,    1332 Baur Blvd,    ST. Louis, MO 63132-1903
17704748       +TCG Digital, LLC,    12180 Millennium Drive, Suite 500,      Playa Vista, CA 90094-2948
17704922       +TNT Game Truck, LLC,    26788 Rhapsody Ct.,     Menifee, LA 92584-2714
17704986       +TRI-C Club Supply Inc.,    32615 Park Lane St.,     Garden City, MI 48135-1528
17705007       +TS2 Holdings, LLC,    300 N. Sepulveda Blvd,     Suite 1018,    El Segundo, CA 90245-4472
17704703       +Taboas, Brenda,    1846 Fallow Run,    San Antonio, TX 78248-2000
17704704       +Tabouch Inc,    11656 Fontanelle Ct,    San Diego, CA 92128-4745
17704705       +Tabrizi, Kc,    9115 Blazing Star trl,    Garden Ridge, TX 78266-2307
17704706       +Tackett, G,    359 Merry Brook Circle,    336,    Sanford, FL 32771-0140
17704707       +Tag Up by Rischard Marketing, Inc,     PO Box 714,    831 Industrial Park Blvd,
                 Fergus Falls, MN 56537-1249
17704708       +Taggart, Kyle,    4814 Binz-Engleman Rd.,    kirby, TX 78219-1205
17704709       +Taitano, James,    13806 Cane Drive,    San Antonio, TX 78233-4476
17704710       +Tajalle, Nathan,    5795 Poplar Ave,,    Memphis, TN 38119-3817
17704711       +Tallant, Sabrina,    7215 Bluemist Point,    San Antonio, TX 78250-6300
17704712       +Taluban, Pamela,    29572 Camino Cristal,    Menifee, CA 92584-7567
17704713       +Taluban, Randy,    6862 Watercourse Dr,    Carlsbad, CA 92011-3717
17704714       +Tame, Joseph,    2603 Illinois St,    Orlando, FL 32803-3657
17704715       +Tanaka, Laurence,    2936 Villas Way,    San Diego, CA 92108-6734
17704716       +Tanielu, Handsome,    868 W 225 S,,    Orem, UT 84058-5249
17704717       +Tapia-Santiago, Cecille,    418 BLACK OAK LN,     ORMOND BEACH, FL 32174-4897
17704718       +Tarantino, Josephine,    6444 Corsica Way,     San Diego, CA 92111-6906
17704719       +Tarasewich, Thomas,    3647 All American Blvd,     Orlando, FL 32810-4726
17704720        Tarayos, Michael,    2523 Highland Ave #223,     National City, CA 91950
17704721        Tarbuck, Elizabeth,    5827 Finecrest Dr,    Rancho Palos Verdes, CA 90275-2102
17704722       +Tarpey, Bruce,    3924 Brookhollow Drive,    Schertz, TX 78154-3046
17704723       +Tarpley, Arnold L.,    3208 Check Drive,,    Clairton, PA 15025-3194
17704724        Tarpley, Aubrey,    8450 Scarsdale Dr W,,    Indianapolis, IN 46256
17704725       +Tarter, Shane,    9540 Caminito Toga,    San Diego, CA 92126-4003
17704726       +Tastinger, Anthony,    14867 Hawksmoor Run Circle,     Orlando, FL 32828-7510
17704727       +Tatlonghari, Teresa,    648 Heron Bay Drive,     Orlando, FL 32825-5921
17704728       +Taus, Kenneth,    785 magnolia avenue,    Holly hill, FL 32117-3448
17704729       +Tavarez, Andres,    30454 Wide Plains Court,     Menifee, CA 92584-9269
17704730       +Tayaba, Arthur,    7606 Barhill Post,    San Antonio, TX 78254-1835
17704731       +Taylor, Bendan,    4025 Texas St.,,    San Diego, CA 92104-6045
17704732       +Taylor, Benjamin,    2921 Pine Oak Trail,    Sanford, FL 32773-7273
17704733       +Taylor, Brad,    5904 Spring Valley,    San Antonio, TX 78247-1614
17704734        Taylor, Brendan,    5501 DeMarcus Blvd #565,,     Dublin, CA 94568
17704735       +Taylor, Colton A.,    1733 High Gate Lane,,     Salem, VA 24153-5987
17704736       +Taylor, Daniel,    11826 Silver Arbor,    San Antonio, TX 78254-4645
17704737       +Taylor, David,    1611 Firwick Drive,    San Antonio, TX 78253-5984
17704738       +Taylor, Devin,    1173 Avent Dr.,,    Fort Mill, SC 29708-1006
17704739       +Taylor, Glenn,    7725 Keswick Road,    Sandy, UT 84093-6294
17704740       +Taylor, Ike,    216 Magnolia St,,    Windermere, FL 34786-8634
17704741       +Taylor, Ivan,    216 Magnolia St,,    Windermere, FL 34786-8634
17704742       +Taylor, Marjorie,    3718 Oakmoor Circle E,     Bartlett, TN 38135-3126
17704743       +Taylor, Rick,    981 Quinn Rd.,    Collierville, TN 38017-9523
17704744       +Taylor, Robert,    3711 Medical Drive,,    San Antonio, TX 78229-2192
17704745       +Taylor, Roy,    4976 Nesbit Rd,    Nesbit, MS 38651-8402
17704746       +Taylor, Sullivan,    677 Creekside Way,    Apt 826,    New Braunfels, TX 78130-5685
17704747       +Taylor, Will,    434 Trice Road,    Milner, GA 30257-3426
17704749       +Teach For America,    1360 Peachtree St. NE #1100,     Atlanta, GA 30309-3271
District/off: 0542-5          User: paezd                  Page 89 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704750       +Teague, Joshua,    8638 Huebner Rd,    Apt 6445,    San Antonio, TX 78240-1763
17704751       +Team Fitz Graphics,    11320 Mosteller Rd.,     Cincinnati, OH 45241-5807
17704752       +TeamWork Online,    22550 McCauley Road,     Shaker Heights, OH 44122, OH 44122-2718
17704753       +Teamworks Innovations, Inc.,     122 E Parrish St,    Durham, NC 27701-3319
17704754       +Tecta America,    588 Monroe Road,    Sanford, FL 32771-8815
17704755       +Tedford, Tom,    6024 W Blackhawk Dr,     Glendale, AZ 85308-6704
17704756       +Teel, Edmund E.,    1719 Cactus Bluff,     San Antonio, TX 78258-7451
17704757       +Tefft, Dana,    523 Candler Street Northeast,     Atlanta, GA 30307-1505
17704758       +Teitelman, Mark,    16 Edgewood,    Coto de Caza, CA 92679-4914
17704759       +Teixeira, Luis,    4350 alta mira,    la mesa, CA 91941-7004
17704760       +Teixeira, Trent,    1001 E Playa Del Norte Dr,     Tempe, AZ 85281-2176
17704761       +Telles, Doreen,    4975 Rodman Ave.,    San Diego, CA 92120-1126
17704762       +Temple, Nicholas,    2420 Coral Bark Place Apt 225,,     Indianapolis, IN 46268-7746
17704763       +Tenayuca, Chris,    228 County Rd 485,     Castroville, TX 78009-5824
17704764       +Tennessee Department of Revenue,     500 Deaderick Street,    Nashville, TN 37242-0002
17704765       +Tenorio, Bradley,    4518 Black Hickory Woods St.,     San Antonio, TX 78249-1402
17704766       +Terence Garvin,    8120 Cleary Blvd,    Plantation, FL 33324-1372
17704767       +Terrell, R D.,    4860 West Union Road,     Millington, TN 38053-4416
17704768       +Terrier, Dwayne,    18906 Cove Vista Lane,     Cypress, TX 77433-6251
17704769       +Territo, Anna,    441 Enterprise Street,     Ocoee, FL 34761-3036
17704770       +Terrizzi, Dawn,    1771 North Springs Dr,     Dunwoody, GA 30338-6015
17704771       +Terry , Wayne,    14002 Old Tree,    San Antonio, TX 78247-3841
17704772       +Terry, Kimberly,    7 Park Mountain,    San Antonio, TX 78255-2178
17704773       +Terry, Patrick,    4424 Trescott Dr,    Orlando, FL 32817-3158
17704774       +Tetzlaff, Paul,    5046 Juiata Dr,    Birmingham, AL 35210-3312
17704775       +Teuhema, Maea M.,    1117 Forrest dr,,     Arlington, TX 76012-2406
17704776       +Teuhema, Sione,    1117 Forrest dr,,    Arlington, TX 76012-2406
17704778       +Texas Mutual Insurance Co,     2200 Aldrich Street,    Austin, TX 78723-3475
17704779       +Texas Temporary Fence,    234 Schmeltzer Lane,     San Antonio, TX 78213-3823
17704780        Texas Workforce Commission,     PO Box 370040,    El Paso, TX 79937-0040
17704781       +Thad Rivers,    14845 Royal Poinciana Drive,     Orlando, FL 32828-7330
17704782       +Thalapaneni, Anusha,    485 Bryant Street,,     San Francisco, CA 94107-1316
17704783       +Tharp, Malia,    3045 SANTA MARIA AVE,     CLERMONT, FL 34715-8024
17704784       +Thayer, Gerald,    24542 glass canyon,     San Antonio, TX 78260-3502
17704785       +The Castle Consulting Firm,     3095 E. Blackhawk Dr,    Gilbert, AZ 85298-8166
17704786        The City of San Diego,    PO Box 129020,     San Diego, CA 92112-9020
17704787       +The Club,    1 Robert Smith Dr.,    Birmingham, AL 35209-1263
17704788        The Commercial Appeal,    P.O Box 630037,     Cincinnati, OH 45263-0037
17704789       +The Ebersol Lanigan Company LLC,     8447 Wilshire Blvd.,    Suite 300,
                 Beverly Hills, CA 90211-3206
17704790       +The Emblem Source LLC,    4575 Westgrove Ste 500,     Addison, TX 75001-3357
17704791       +The Emily Morgan Hotel a Doubletree by Hilton,      705 E. Houston Street,    c/o Mario Mauricio,
                 San Antonio, TX 78205-2023
17704792       +The Enterprise-Utah’s Business Journal,      PO Box 11778,   Salt Lake City, UT 84147-0778
17704793       +The Fanning Law Firm Apc,     501 W Broadway,    Suite 800,   San Diego, CA 92101-3546
17704794       +The Farm,    188 Grand St.,    New York, NY 10013-3729
17704795       +The Goal,    4771 East Lake Dr.,    Winter Spgs, FL 32708-4607
17704796       +The H And W Group, LLC,     2610 Emerald Pl,    Escondido, CA 92027-4955
17704797       +The Highland Mint,    4100 North Riverside Drive,     Melbourne, FL 32937-4834
17704798       +The Markham Group, LLC,     2001 S St NW,    Washington, DC 20009-1157
17704799       +The Montag Group,    7 Renaissance Sq 2nd Fl,     White Plains, NY 10601-3039
17693402       +The Montag Group, LLC,    14 Vanderventer Ave., Ste. 255,     Port Washington, NY 11050-3777
17704800       +The PM Group,    7550 West Interstate 10, Suite 510,     San Antonio, TX 78229-5813
17704801       +The Scoreboard,    951 PALM AVE,    IMPERIAL BEACH, CA 91932-1533
17704802       +The Smirnoff Company,    801 Main Ave,     Norwalk, CT 06851-1127
17704803       +The Switch Enterprises, LLC,     683 Main Street,    Suite A-2,    Osterville, MA 02655-1953
17704804       +The Topps Company, Inc.,     One Whitehall Street,    New York, NY 10004-3612
17704805       +The Wolf,    2301 Lucien Way,    Maitland, FL 32751-7010
17704806       +Theed, Michael,    12333 Fox Hound Court,     Orlando, FL 32826-3675
17704807       +Therezie, Robenson,    1860 NE 158th St,,     North Miami Beach, FL 33162-5744
17704808       +Theta Chi Fraternity,    UCF PO Box 161760,     Orlando, FL 32816-0001
17704809       +Thiel, Scott,    2342 W Gloria Lane,    Phoenix, AZ 85085-4231
17704810       +Thomas - Logan LLC,    P.O. Box 39,    Cornelius, NC 28031-0039
17704811       +Thomas Reprographics, Inc. dba Thomas Printworks,      5000 SW 75thAvenue, Suite 112,
                 Miami, FL 33155-4490
17704812       +Thomas, Adam,    12420 Ruette Alliante,     San Diego, CA 92130-2512
17704813        Thomas, Cassandra,    4707 Lone View Ct.,     West Jordan, UT 84088-2771
17704814       +Thomas, Charlie,    3628 Oriskany Dr,     Orlando, FL 32820-1407
17704815       +Thomas, Chris,    11275 Glen Birnham Road,     Eads, TN 38028-6903
17704816       +Thomas, Dallas,    4581 Weston Rd #377,,     Weston, FL 33331-3141
17704817       +Thomas, David,    105 Coastal Ct,,    Byron, GA 31008-3856
17704818       +Thomas, Emmanuel,    219 Tomrob Dr,    San Antonio, TX 78220-1624
17704819       +Thomas, Gary Allen,    4210 Summit Drive,     La Mesa, CA 91941-7841
17704820       +Thomas, Greg,    213 Cabriolet Street,     Marion, AR 72364-2525
17704821       +Thomas, James,    6340 Dearman Street,     Cocoa, FL 32927-8981
17704822       +Thomas, John,    445 Joyce Terrace N,     Saint Petersburg, FL 33701-1698
17704823       +Thomas, Jonathan,    975 Elisha Mill Ct,     Dacula, GA 30019-5057
17704824       +Thomas, Jordan,    17502 Loring Lane,,     Spring, TX 77388-9703
17704825       +Thomas, Justin,    628 Madison Dr,,    Prattville, AL 36066-2000
17704826       +Thomas, Keith,    7561 Waters Edge Drive,     Stone Mountain, GA 30087-6156
District/off: 0542-5          User: paezd                  Page 90 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704827       +Thomas, Lakeith,    6336 Parsley,    San Antonio, TX 78238-2306
17704829        Thomas, Lea Ann,    11614 Shotgun Way,     Helotes, TX 78023-4444
17704830       +Thomas, Michael,    11 Bigelow Ln,,    Monroe Township, PA 18657-6317
17704831       +Thomas, Mikhail,    16235 W Winchcomb Dr,     Surprise, AZ 85379-5160
17704832       +Thomas, Orlando,    423 Blue Star,,    San Antonio, TX 78204-1715
17704833        Thomas, Sam,    17356 Circa Oriente,    Rancho Santa Fe, CA 92067
17704834       +Thomas, Sara,    512 n prospect street,     Crescent city, FL 32112-2232
17704835       +Thomas, Shonna,    1207 E 400 S,    Provo, UT 84606
17704836       +Thomas, Sonya,    100 Montana Street,    Suite 3D01,    San Antonio, TX 78203-1033
17704837       +Thomas, Terry,    5020 Boulder Creek Place,     Bakersfield, CA 93312-3992
17704838       +Thomas-Lawson, Mitzi,    1706 Wild Fire,     San Antonio, TX 78251-4981
17704840       +Thompson, Alex,    303 Sadler Avenue,,     Lawnside, NJ 08045-1634
17704841       +Thompson, Brett A.,    4746 Stone Cross dr,,     Olive Branch, MS 38654-6984
17704842       +Thompson, Brian,    8162 Wegner Road,    New Braunfels, TX 78132-2469
17704843       +Thompson, Bryan,    6551 N 44th Ave,    Glendale, AZ 85301-4205
17704844       +Thompson, Cary,    5787 college ave,    Apt #152,    San Diego, CA 92120-4731
17704846        Thompson, Chris,    2847 Hazel Grove Ln,     Oviedo, FL 32766-7062
17704845       +Thompson, Chris,    701 Baywood Avenue,     Wernersville, PA 19565-1324
17704847       +Thompson, Chrissy,    10349 paseo palmas dr.,     Lakeside, CA 92040-2337
17704848       +Thompson, Christian,    9545 Teakwood Dr,     Garden Ridge, TX 78266-2352
17704849       +Thompson, Cole,    500 N Santa Rosa St Apt 422,,     San Antonio, TX 78207-3130
17704850       +Thompson, Colin,    4722 Plough Tavern Rd.,,     Doylestown, PA 18902-9626
17704851       +Thompson, Denise,    912 Autumn wood Drive East,      Southaven, MS 38671-4921
17704852       +Thompson, Gregory,    255 Limestone Creek Rd,     San Antonio, TX 78232-3501
17704853       +Thompson, Haydn,    3367 W Trentino Dr,,     Riverton, UT 84065-6871
17704854       +Thompson, Haydn,    170 S. 1000 E,    Salt Lake City, UT 84102-1403
17704855       +Thompson, Holly,    112 Magnolia Creek Dr,     Canton, GA 30115-6214
17704856       +Thompson, Jaylon,    562 Dominion Ct,,     Hampton, GA 30228-3408
17704857       +Thompson, Kendal C.,    1213 SW 113th Street,,     Oklahoma City, OK 73170-4430
17704858       +Thompson, Kevin,    3560 Adams St.,    Carlsbad, CA 92008-2505
17704859        Thompson, Leroy,    968 kings highway, Apt P-15,     West Deptford Township, NJ 8086
17704860       +Thompson, Michael,    4801 Big Oaks Ln.,     Orlando, FL 32806-7826
17704861        Thompson, Nick,    2935 29th St,    San Diego, CA 92104-4912
17704862       +Thompson, Roderick,    2758 Breenwood Lane,      Memphis, TN 38119-8413
17704863       +Thompson, Ryan,    13703 Tradition St.,     San Diego, CA 92128-4703
17704864       +Thompson, Sarah,    5375 N. Fork Dr. SW,     Lilburn, GA 30047-6244
17704865       +Thompson, Shane,    875 Sunshine Ln #105,     Altamonte Springs, FL 32714-3904
17704866       +Thompson, Shaun,    3210 W Salinas,    San Antonio, TX 78207-2863
17704867       +Thompson, Stacey,    7258 Sunlit Trail Dr,,     San Antonio, TX 78244-1835
17704868       +Thompson, Stephen,    2891 Red Lion Square,,     Winter Park, FL 32792-1040
17704869       +Thompson, Thomas,    2809 Pinnacle Court,     Windermere, FL 34786-8219
17704870       +Thompson, Trenton C.,    2360 West Broad Street Apt N 10,     Athens, GA 30606-5658
17704871       +Thompson, Vaughn,    1575 Far Drive,    Cordova, TN 38016-0609
17704872       +Thomson, Jennifer,    2324 Leu Road,    Orlando, FL 32803-1522
17704873       +Thomson, Kristoffer,    9 Acorn Rd.,,    Norton, MA 02766-1108
17704874       +Thomson, William,    1915 Far Niente,    San Antonio, TX 78258-4516
17704875       +Thorne, Brian,    8838 Kallison Arbot,     San Antonio, TX 78254-4559
17704876       +Thornton, Adam,    4153 Sequoia Road,    Memphis, TN 38117-1635
17704877       +Thornton, Hugh J.,    8235 Ridge Valley Court,,     Indianapolis, IN 46278-9502
17704878       +Thornton, Travis,    15903 Hachita Blanco,     Helotes, TX 78023-3757
17704879       +Thorp, James,    8803 Greenberg Ln,    San Diego, CA 92129-2178
17704880       +Thrasher, Daniel,    1031 Cahaba Forest Cove,,     Birmingham, AL 35242-5519
17704881       +Thrasher, Thomas,    1055 Steele Dr,    Hampton, GA 30228-1917
17704882       +Threaded Agency,    3525 Piedmont Rd. NE, Bldg 5-205,     Atlanta, GA 30305-1586
17704883       +Three Sisters Partnership,    Attn: Accounts Receivable Department,      Acct #T0001262-A88UNI/01,
                 PO Box 3661,    Memphis, TN 38173-0661
17704885       +Throckmorton, Cade,    7570 chapel ridge drive,     Cordova, TN 38016,    Cordova, TN 38016-2854
17704886       +Thuente, Joe,    12410 Abbey Park,    San Antonio, TX 78249-2793
17704887       +Thunderbird Executive Inn,    15249 North 59th Ave.,     Glendale, AZ 85306-3236
17704888       +Thurman, Dennis,    2208 Forest Hollow Park,,     Dallas, TX 75228-7825
17704889       +Thurman, Gwen,    2302 Maki Rd,    Unit 1,    Plantcity, FL 33563 US 33563-7122
17704890       +Thurman, Nick D.,    6808 Skillman St Apt 1202,,     Dallas, TX 75231-5802
17704891       +Thurner, Steve,    11978 Danvers Circle,     San Diego, CA 92128-4343
17704892       +Thurnton, Wallace,    1488 el cado ave.,     Lemon Grove, CA 91945-4312
17704893       +Tibbitts, Jonathan,    10305 Rue Chamberry,     San Diego, CA 92131-2241
17704894       +Tice, Nate,    9386 W Barcolobo Ave,    Las Vegas, NV 89148-5045
17704895       +Tice, Nathan,    9386 W Barcolobo Ave,,     Las Vegas, NV 89148-5045
17704896       +Ticket Galaxy,    75 Gerber Rd. E.,    Suite 101,    South Windsor, CT 06074-3202
17704897       +Ticket Galaxy Azh,    75 Gerber Rd Suite 101,     South Windsor, CT 06074-3202
17704898       +Ticket Galaxy San Diego,    75 GERBER RD EAST SUITE 101,     South Windsor, CT 06074-3202
17704899       +Ticketmaster - Memphis,    175 Toyota Plaza,     Suite 350,   Memphis, TN 38103-2747
17704900       +Ticketmaster LLC,    Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704901       +Tiemann, Tim,    10602 Trotters Bay,    San Antonio, TX 78254-5984
17704902       +Tiemann, Wayne,    10449 N STATE HIGHWAY 123,     FALLS CITY, TX 78113-5622
17704903       +Tieso, John,    2905 S. 2000 E. Apt B,,     Salt Lake City, UT 84109-1917
17704904       +Tijerina, Joseph,    115 Picasso Dr,    San Marcos, TX 78666-9518
17704905       +Tiller, Aaron M.,    974 Jefferson Chase Way,,     Blacklick, OH 43004-9160
17704906       +Tiller, Andrew,    2501 Maryland Rd Apt P5,,     Willow Grove, PA 19090-1839
17704907       +Tillotson, Esme,    5528 W Cisco Ct,    West Jordan, UT 84081-5048
District/off: 0542-5          User: paezd                  Page 91 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17704908       +Tillotson, Jeffery,    5460 Taylor Road,     Alpharetta, GA 30022-7927
17704909       +Tilton, Chris,    4030 Misty Glade,    San Antonio, TX 78247-2047
17704910       +Timberline Moulding,    1315 armorlite dr,     san marcos, CA 92069-1341
17704911       +Timeline Productions LLC,     1721 S. National Ave,     Springfield, MO 65804-1123
17704912       +Timu, John,    8681 Camden Drive,,    Santee, CA 92071-3926
17704913       +Tindol, Lance,    401 Santos Street,    #4402,    San Antonio, TX 78210-1423
17704914       +Tingley, Christopher,    4514 E Villa Theresa Dr,     Phoenix, AZ 85032-1554
17704915       +Tinker, Larry,    7866 Tampico Ct,    San Diego, CA 92126-2023
17704916       +Tippery, Beth,    10610 W Via Del Sol,    Peoria, AZ 85383-1792
17704917       +Tipsord, Dustin,    5419 Stirrup Way,    Orlando, FL 32810-3347
17704918       +Tirado, Josue,    755 Caminito Valiente,     Chula Vista, CA 91911-6971
17704919       +Tirado, Sergio,    1393 Pine Dr.,    El Cajon, CA 92020-7252
17704920       +Titan Fitness,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17704921        Tmtest, Ticketmaster,    2102 USF Elm Drive,     Public Onsale,    Tampa, FL 33617
17704923       +Tobias-Molina, Jo Ann,    921 Aganier,    San Antonio, TX 78212-3242
17704924        Tocho, Jack Z.,    10803 Ferzon Lane,,    Charlotte, NC 28227 6535
17704925       +Todd Siddons Enterprises,     4201 30th st,    Apt 325,    San Diego, CA 92104-1770
17704926       +Todd, James,    5266 Creek Walk Circle,     Peachtree Corners, GA 30092-1735
17704927       +Tokarz, Lorraine,    5739 WINCHESTER ST,     San Diego, CA 92139-3039
17704928       +Toledo, Jennifer,    4856 Del Monte Ave. Apt. 9,     San Diego, CA 92107-3253
17704929       +Toliver, Henre P.,    1053 Candlelight Dr.,,     Marrero, LA 70072-2528
17704930       +Toliver, Michael,    6930 Caliph Ave,    Cocoa, FL 32927-8337
17704931       +Tomaselli, Steven,    2009 East Main Street,     Uvalde, TEXAS 78801-4851
17704932       +Tomlin, Krystal,    831 Asbury Trail,    Lithonia, GA 30058-2911
17704933       +Tommy Nobis Center,    1480 Bells Ferry Road,     Marietta, GA 30066-6014
17704934       +Tompkins, John,    4703 Camberley Ct.,    San Diego, CA 92154-8407
17704935       +Tonkins, Mark,    500 N Washington,    Suite 107,    Titusville, FL 32796-2759
17704936       +Torbert, Andrew,    11109 W Willshire Dr,     Avondale, AZ 85392-5878
17704937       +Torgersen, Alek,    9432 Waterfront Drive,,     Huntington Beach, CA 92646-7228
17704938       +Torrado, Jose,    10814 Laurel Creek,    Converse, TX 78109-2446
17704939       +Torrance, Godfrey,    1007 Huckleberry Lane,,     Hoover, AL 35226-1322
17704940       +Torres, Albert,    9019 Anderson Bluff,     Converse, TX 78109-1963
17704941       +Torres, Arturo,    1472 thermal ave,    San Diego, CA 92154-2833
17704942       +Torres, Chris,    12107 Sappire River,    San Antonio, TX 78245-4771
17704943       +Torres, Jason,    1303 Springvale Dr,    7w,    San Antonio, TX 78227-4739
17704944       +Torres, John,    114 South Rolling View,     San Antonio, TX 78253-5374
17704945       +Torres, Joshua,    5841 S Nickle Way,    Salt Lake City, UT 84118-7739
17704946       +Torres, Martin,    254 Olmito Street,    Brownsville, TX 78521-4836
17704947       +Torres, Ted,    330 E Gerald Ave,    San Antonio, TEXAS 78214-2122
17704948       +Torres, Willie,    3610 Arrowwood Bend,     San Antonio, TX 78261-2470
17704949       +Total Mobility Services,    5131 Roosevelt Ave,     P.O. Box 14005,    San Antonio, TX 78214-0005
17704950        Total Traffic Network,    62301 Collections Center Dr.,      Chicago, IL 60693-0623
17704951       +Toth, Debra,    6302 50th st.,    San Diego, CA 92120-2702
17704952       +Toth, James,    4618 Black Oak Woods,    San Antonio, TX 78249-1452
17704953       +Totten, Brian,    2332 Newoak Park,    San Antonio, TX 78230-5904
17704954       +Tousignant, James,    27174 Karsch Road,     Boerne, TX 78006-8475
17704955       +Tousley, Rosemary,    10022 Paseo Montril #211,     San Diego, CA 92129-3960
17704956       +Tovar, Vincent,    4022 Miho,    San Antonio, TX 78223-3822
17704957       +Tovey, Matthew,    7415 Westville Dr,    San Antonio, TX 78227-2703
17704958       +Towbridge, Keith B.,    805 shadow lane,,     Toledo, OH 43615-7715
17704959       +Towers, Beau,    350 west ash st.,    San Diego, CA 92101-3423
17704960       +Townsend, Crystal,    1930 Jordan St,    Titusville, FL 32780-3827
17704961       +Townsend, Evan,    1911 Ruthie Way,    San Diego, CA 92139-1140
17704962       +Townsend, James,    215 Center street,    #306,    San Antonio, TX 78202-2756
17704963       +Towry, John,    3825 Greenridge,    Schertz, TX 78108-2212
17704964        Toyota Field & STAR Complex,     Spurs Sports & Entertainment,     Dave Susi, Director,
                 5106 David Edwards Drive,     San Antonio, Texas 78233
17704965       +Trammo, Kevin,    55 W Church St,    Apt 1214,    Orlando, FL 32801-4914
17704966       +Tran, Nathan,    23155 Cielo Vis,    San Antonio, TX 78255-9541
17704967       +Tran, Philip,    2650 Matera Lane,    San Diego, CA 92108-6736
17704968       +Tran, Quoc,    7106 Tait St.,    San Diego, CA 92111-6608
17704969       +Tran, Thong,    851 Golf Valley Drive,    Apopka, FL 32712-4070
17704970       +Tran, Vinh,    1201 Maumee St,    Orlando, FL 32828-5169
17704971       +Trane,   9535 Ball St,    Ste 1100,    San Antonio, TX 78217-3752
17704972       +Travelers Property Casualty Co,     One Tower Square,     Hartford, CT 06183-0001
17704973       +Travis, Damarius D.,    2945 N Hwy 95 A,,     Cantonment, FL 32533-7191
17704974       +Travis, Justine,    13735 McKenzie Ave,     Poway, CA 92064-4040
17704975       +Traylor, Austin D.,    5456 Bradbury ln,,     Columbus, OH 43232-1508
17704976       +Trcka, Lindsey,    2255 Thousand Oaks #4502,     San Antonio, TX 78232-3984
17704977       +Treadway, Charles,    982 Hagans Mountain Rd,     Meansville, GA 30256-2100
17704978        Trejo, Edward,    8310 phillis place,    San Diego, CA 92123
17704979       +Trent, Margaret,    5011 Mt. Frissell Dr.,     San Diego, CA 92117-4811
17704980       +Trevino, Danny,    18519 Golden Maize,    San Antonio, TX 78258-1647
17704981       +Trevino, Gabe,    8719 Timber Plain,    San Antonio, TX 78250-4152
17704982       +Trevino, Jose,    10803 Sierra Ridge Dr,     San Antonio, TX 78245-2772
17704983       +Trevino, Matthew,    10426 Branch Post,     San Antonio, TX 78245-2436
17704984       +Trevino, Stephen,    5002 Village Path,     San Antonio, TX 78218-3821
17704985       +Trevino, Timothy,    13816 Blakeville,    Live Oak, TX 78233-5536
17704987       +Trier-Valenti, Jennifer,    966 logenberry trl,     Winter Spgs, FL 32708-4918
District/off: 0542-5          User: paezd                   Page 92 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17704988       +Trinidad Realty Partners Inc,     300 E Basse Rd, Unit 1142,     San Antonio, TX 78209-8377
17704989       +Trinity University,     1 Trinity Pl,    San Antonio, TX 78212-7200
17704990       +Triplett, Tanner,    26514 Bellbottom Way,      Ramona, CA 92065-4825
17704991       +Tripp, Benjamin,    10689 Cobble Ct,     Santee, CA 92071-6942
17704992       +Trobaugh, Nikki,    2909 Regina Dr,     Macon, GA 31216-6369
17704993       +Trombley, Brian,    606 Labor Street #1,     San Antonio, TX 78210-1338
17704994       +Trost, Bill,    123 S. Ditmar St.,     Oceanside, CA 92054-3032
17704995       +Troth, Kirby,    8617 Macawa Ave,     San Diego, CA 92123-2803
17704996       +Trotter Door & Trim Inc,     9435 WHEATLANDS CT SUITE D,     SANTEE, CA 92071-2864
17704997       +Troxel, Dan,    115 Luke Lane,    Cold Water, MS 38618-4971
17704998       +Troxel, Matthew,    19900 Indiana Ave,,     Liberty Lake, WA 99016-5112
17704999       +Trudeau, Corey,    50 Joyce Street,     Toms River, NJ 08753-2414
17705000       +Trudeau, Thomas,    18334 Gran Mesa,     San Antonio, TX 78259-2436
17705001       +Trueblood, Wes,    10767 Laurel Creek,     Converse, TX 78109-2446
17705002       +Truesdell, Nicholas R.,     7936 se Stephanie ct,,     Portland, OR 97222-1286
17705003       +Trujillo, Robert,    3225 Anderson Rd.,     Orlando 32806-6626
17705004       +Trumble, William,    10810 N Tatum Blvd,     Suite 102-245,    Phoenix, AZ 85028-6055
17705005       +Truss, Audra,    5518 Mountain Vista Dr,     San Antonio, TX 78247-4648
17705006       +Trussell, Christopher,     631 Wilmington Drive,     Chula Vista, CA 91914-4208
17705008       +Tsay, Rung-Kai,    15583 Harrow Lane,     Poway, CA 92064-2378
17705009       +Tu, Jason,    330 K St,    San Diego, CA 92101-6959
17705010       +Tuan, Han-Hsien,    51 JFK Parkway, First Floor West,      Short Hills, NJ 07078-2704
17705011       +Tucker Castleberry Printing, Inc.,      3500 McCall Pl,    Atlanta, GA 30340-2802
17705012       +Tucker, Bonnie,    10507 Weathering Run,     San Antonio, TX 78254-5354
17705013       +Tucker, Darian,    512 Boxwood Ln,     New Smyrna Beach, FL 32168-7902
17705014       +Tucker, Seth,    11027 Anaqua Springs,     Boerne, TX 78006-8491
17705015        Tucker, Willie,    27306 Spiral Cyn,     San Antonio, TX 78261-2658
17705016       +Tuckey, Jeremy T.,    7730 N County Road #53,      Mayo, FL 32066-2627
17705017       +Tuer, William,    6788 Radcliffe Court,     San Diego, CA 92122-2442
17705018       +Tuley-Tillman, Logan L.,     6141 Poplar Pike,,     Memphis, TN 38119-4707
17705019       +Tull, Davis D.,    1533 Botsford dr,,     Knoxville, TN 37922-8049
17705020       +Tully, Matt,    3295 E. Meadowview Dr.,     Gilbert, AZ 85298-4312
17705021       +Tupou, Taniela T.,    8130 44th ave west,,      Mukilteo, WA 98275-2806
17705022       +Turcios, Richard,    6122 Southern Vista,     San Antonio, TX 78222-4439
17705023       +Turk, Ben,    2728 Hood St,,    Dallas, TX 75219-4804
17705024       +Turley, Alex,    65 Union Ave,    Suite 1200,     Memphis, TN 38103-5144
17705025       +Turner Sports, Inc.,     One CNN Center,    Atlanta, GA 30303-2714
17705026       +Turner, Adam,    2100 E. Kaibab Place,     Chandler, AZ 85249-5492
17705027       +Turner, Amy,    6954 Springwood Dr,     Douglasville, GA 30135-1528
17705028       +Turner, John,    13318 Keating Street,     Rockville, MD 20853-3273
17705029       +Turner, Sam,    2105 Sparks St.,    Memphis, TN 38106-7845
17705030       +Turquoise Barn Cider,     955 Maple Street,     Ramona, CA 92065-1814
17705031       +Turriff, Dennis,    26026 TORENA LOOP,     SAN ANTONIO, TX 78261-2577
17705032       +Tuttle, Daniel,    913 W Timberland Trail,      Altamonte Springs, FL 32714-1242
17705033       +Tweedy, Deborah,    19019 N 74TH DR,     GLENDALE, AZ 85308-5667
17705034       +Twining, Brian,    8036 Linda Vista rd,     1K,    San Diego, CA 92111-5140
17705035       +Tyler, Pamela,    1519 Range Field,     San Antonio, TX 78245-2882
17705036       +Tyler, Stacey,    12853 Vineyard Crest Place,      Lakeside, CA 92040-1660
17705037       +Tyler, Thomas,    6 Stone Quarry Trail,     Ormond Beach, FL 32174-4920
17705038       +Tyms, Brian E.,    31212 gossamer way,,     Wesley chapel, FL 33543-5086
17705039       +Tzoucalis, Clay,    4 Barrett Lane SE,     Cartersville, GA 30120-6727
17705040        U.S. Security Associates Inc. dba Advance Security,       PO Box 931703,    Atlanta, GA 31193-1703
17705041        UAB Blazers,    U 337-1720 2nd Ave S,     Birmingham, AL 35294-3350
17705043       +UCF Athletics Association, Inc.,      4465 Knights Victory Way,,     Orlando, FL 32816-8019
17705045       +UCFAA - Spectrum Stadium,     4465 Knights Victory Way,     Orlando, FL 32816-8019
17705051       +UNCF,   229 Peachtree St. NE, Suite 2350,       Atlanta, GA 30303-1608
17705069       +UPS Store,    6060 Cornerstone Ct W,     San Diego, CA 92121-3712
17705082       +UTSA Alumni Association,     One UTSA Circle,     San Antonio, TX 78249-1644
17705042       +Uber,   1455 Market St #400,,     San Francisco, CA 94103-1355
17705044       +Ucf, Ucf,    c/o Ticketmaster LLC,     14643 Collections Center Drive,     Chicago, IL 60693-0001
17705046       +Uhatafe, Salesi S.,     3817 Mulberry Lane,,     Bedford, TX 76021-5121
17705047       +Uhls, Tyler,    28634 Eridanus Drive,     Sun City, CA 92586-3823
17705048       +Ultimate Tailgating,     116 Calming Water Trl,     Suite 200,   Dallas, GA 30132-1160
17705049       +Ultra Care Concepts, Inc.,     30021 Tomas #300,     Rancho Santa Margari, CA 92688-2128
17705050       +Umali, Charlie,    8779 Aquarius Dr,     San Diego, CA 92126-1458
17705052       +Under the Hood, Inc.,     1118 3rd Street,    Apt. 501,    Santa Monica, CA 90403-5046
17705053       +Underground Refuse Inc.,     PO Box 237237,     Cocoa, FL 32923-7237
17705054       +Underwood , Laurence,     9487 S. Parkside Drive,     Tempe, AZ 85284-3743
17705055       +Underwood, David,    496 King Road NW,     Atlanta, GA 30342-4009
17705056       +Uniradio Corp,    22 W 35th st. Suite 205,      National City, CA 91950-7927
17705057       +United Food Bank,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705058       +United Food Bank Volunteers,     c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705060       +University of Central Florida (UCF),      4465 Knights Victory Way,     Orlando, FL 32816-8019
17705061       +University of Central Florida Athletics Associa,       tion (University System of Florida),
                 4465 Knights Victory Way,     Orlando, FL 32816-8019
17705062        University of San Diego Athletics Facilities,       Kirby Uranich,    5998 Alcala Park,
                 San Diego, CA 92110-2492
District/off: 0542-5          User: paezd                   Page 93 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17705064        University of Utah,    Rice-Eccles Stadium & Tower,      University of Utah,
                 Salt Lake City, UT 84112-0320
17705065       +University of Utah (University System of Utah),       451 1400 E,    Salt Lake City, UT 84112-0320
17705066       +University of Utah Health dba AnnDrea Ricci,,      University of Utah Health,
                 127 S. 500 E. Rm 460D,    Attn: AnnDrea Ricci,     Salt Lake City, UT 84102-2087
17705063       +University of the Incarnate Word,     University of the lncamate Word,      c/o Schaffer Frost,
                 4301 Broadway, CPO 2E6,    San Antonio, TX 7E 78209-6318
17705067        Univision Radio Phoenix, Inc.,     PO Box 740721,     Los Angeles, CA 90074-0719
17705068       +Upright, Patricya,    2651 Partnership Rd,     Seguin, TX 78155-1314
17705070       +Urbanowski, Wayne,    9578 Dunstable Drive,     San Antonio, TX 78239-2314
17705071       +Urbanski, Thomas,    4415 Caminito Plomada,     San Diego, CA 92117-3625
17705072       +Urias, Christian,    118 Audrey Alene,    San Antonio, TX 78216-6607
17705073       +Urias, Damian,    4680 Betty St,    San Diego, CA 92109-3730
17705074       +Uribe, Eufemia,    1279 north sunflower avenue,     Charter Oak, CA 91724-1735
17705075       +Urow, Michael,    4370 Fox Ridge Dr.,    Weston, FL 33331-4004
17705076       +Urquhart, Kellie,    2759 White Isle Ln,     Orlando, FL 32825-7866
17705077       +Us Cryotherapy,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705078       +Us Health Advisors - Maitland,     2400 Maitland Center Blvd,      Suite 107,
                 Maitland, FL 32751-7440
17705079       +Uso Of Georgia,    North Concourse Parkway, Suite 320,      6000 North Terminal Parkway,
                 Atlanta, GA 30320-7400
17705081       +Utley, Jeremiah,    3050 Rue Dorleans #344,     San Diego, CA 92110-5916
17705083       +Uy, Francis,    303 Riverbend Blvd,    Longwood, FL 32779-2307
17705197       +VITAC Corporation,    8300 E Maplewood Ave Suite 310,      Greenwood Village, CO 80111-4851
17705211       +VSP Vision Care,    3333 Quality Drive,,     Rancho Cordova, CA 95670-7986
17705084       +Vahrenwald, Ryan,    2421 maywood st,    Eustis, FL 32726-2048
17705085        Valadez, David,    306 Pearl Pkwy,    Apt 2409,    San Antonio, TX 78215-1350
17705086        Valadez, Rick,    9723 HARLEYHILL,    SAN ANTONIO, TX 78250-3458
17705087       +Valadez, Robert,    7371 Brook Valley Dr,     San Antonio, TX 78242-2113
17705088       +Valanju, Jay,    3603 Tallison Terrace,     Austin, TX 78704-7022
17705089       +Valasquez, Jonathan,    1710 49th Street,     San Diego, CA 92102-1329
17705090       +Valcarcel, Andres,    6607 SW 70 AVE,    Miami, FL 33143-3012
17705091        Valdez, Laura,    17239 Shavano Ranch Dr Apt#3208,,      San Antonio, TX 78247
17705092       +Valdez, Marco,    14115 Wetmore Trail,    San Antonio, TX 78247-2755
17705093       +Valdez, Senon,    14538 Bucking Trail,    san antonio, TX 78254-4413
17705094        Valdez-Buck, Rolando,    1710 Avenida del Mundo,      1005 La Playa,    Coronado, CA 92118
17705095       +Valdivia, Kenny,    27580 Senna Court,    Temecula, CA 92591-6105
17705096       +Valentine’s Day Make Up,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705097       +Valero, Eddie E.,    7402 Monte Seco,    San Antonio, TX 78223-3829
17705098       +Valero, Xavier,    PO Box 5399,    San Antonio, TX 78201-0399
17705099       +Valiant Integrated Services,     3940 Ruffin Road,,     Suite C,    SAN DIEGO, CA 92123-1844
17705100       +Valle, William,    17780 Vilamorua Dr,    Poway, CA 92064-1014
17705101       +Valles, Dawn,    934 E. Rojo Way,    Gilbert, AZ 85297-0974
17705102        Valles, Eric,    12105 Texas 151 Apt 3206,     San Antonio, TX 78251
17705103       +Valtr, Roger,    5215 Stormy Autumn,    San Antonio, TX 78247-1729
17705104       +Van Buren, Gerald,    595 W. Church Street,     Apt 533,    Orlando, FL 32805-2293
17705105       +Van Dalsem, Joe,    3216 Via Pescado,    Carlsbad, CA 92010-1396
17705106       +Van Dijk, Thomas,    2673 Windsor Hill Drive,     Windermere, FL 34786-6202
17705107       +Van Witzenberg, Dale,    1009 Tony Circle,     St. Cloud, FL 34772-7310
17705109       +VanDaie, Solmaz,    PO Box 1914 Campbell,,     Campbell, CA 95009-1914
17705108       +Vance, Chad,    20056 Peabody street,    Orlando, FL 32833-4731
17705110       +Vandenbosch, Bill,    2203 Deerfield Wood,     San Antonio, TX 78248-1915
17705111       +Vandenover, Jon,    10035 Medina Dr,    Santee, CA 92071-2040
17705112       +Vandeveld, Amy,    4227 Mount Davis Avenue,     San Diego, CA 92117-4850
17705113       +Vanetti, Lorene,    2921 Marshfield Ct,     Orlando, FL 32822-9486
17705114       +Vanleeuwen, John,    9150 S. Morning Mist Crt.,     Sandy, UT 84093-2633
17705115       +Vann, Steffani,    1530 Purple Martin Trace 30041-9343
17705116       +Vansant, Ryan,    960 East Paces Ferry,     Atlanta, GA 30326-1124
17705117       +Varble, Marty,    2467 Bent Way Ct,    Apopka, FL 32703-5850
17705118       +Vargas, Anthony,    34945 Roberts place,     Beaumont, CA 92223-6266
17705119       +Vargas, Oswaldo,    7460 Kitty Hawk Dr,     Unit 229,    Converse, TX 78109-2488
17705120       +Vargo, Blake,    1543 s Danielson Way,    Chandler, AZ 85286-1553
17705121       +Various, Trey,    3101 woodlands dr,    smyrna, GA 30080-8411
17705122       +Varley, Curtis,    10810 Buckskin Spur,     San Antonio, TX 78254-5963
17705123       +Varnadore, Jordan,    1515 6th Street West,     Palmetto, FL 34221-4415
17705124       +Varner, Nicole,    221 Crumley Street SW,     Atlanta, GA 30312-2609
17705125       +Varricchione, Derek,    10767 San Diego Mission Rd,      Apt 309,    San Diego, CA 92108-2414
17705126       +Varrieur, Stephen,    881 Worthington CY,     Oviedo, FL 32765-4305
17705127       +Varsity Tavern,    501 S Mill Ave #200,     Tempe, AZ 85281-3622
17705128       +Vasile, Michelle,    2551 Marjo Ct,    Oceanside, CA 92056-3403
17705129       +Vasquez, Bill,    3260 Pasternack Pl,    San Diego, CA 92123-3060
17705130       +Vasquez, Charlene,    4800 S. Alma School Road, Apt. 2002,       Chandler, AZ 85248-5558
17705131       +Vasquez, Gilbert,    6206 ECHO HL,    San Antonio, TX 78238-1516
17705132       +Vasquez, Martin,    3211 Jenkins Drive,     San Antonio, TX 78247-3068
17705133       +Vasquez, Raul,    3758 Hunters Circle,    San Antonio, TX 78230-2817
17705134       +Vassell, Conrad,    420 Brooklake Place,     Atlanta, GA 30349-1578
17705135       +Vaughan, Bill,    750 Bay Ave,    Apt 6107,    Capitola, CA 95010-5116
17705136       +Vaughan, Courtney,    5020 Stone Crest,     Mckinney, TX 75071-7845
District/off: 0542-5          User: paezd                  Page 94 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17705137       +Vaughan, Dustin R.,    5020 Stonecrest Dr.,,     McKinney, TX 75071-7845
17705138       +Vaughan, Jeff,    260 Bonita Glen Dr,    X1,    Chula Vista, CA 91910-3170
17705139       +Vaughan, Scott,    15046 Santa Gertrudis Dr,     Corpus Christi, TX 78410-5823
17705140       +Vaughn, Donna,    405 N St Marys St,    Ste 110,    San Antonio, TX 78205-1896
17705141       +Vaughn, Matthew,    54 Clay Cove,    Atoka, TN 38004-7636
17705142       +Vaughn, Nia,    405 Pleasant Hill Road 30047-2980
17705143       +Vazquez, Christian,    6911 Sperry Ct,     San Diego, CA 92111-7030
17705144       +Vazquez, James,    7390 Wendy St,    38133,    Bartlett, TN 38133-2666
17705145       +Vega, Erik,    2526 Cincinnati Avenue,     San Antonio, TX 78228-5403
17705146       +Vega, Ricardo,    2655 Buttermilk Bay Ct,     APT 107,    Oviedo, FL 32765-6364
17705147       +Veilleux, Brenda,    4555 Kansas Street,     San Diego, CA 92116-4263
17705148       +Veillon, Joseph,    12314 Prince Solms,     San Antonio, TX 78253-5770
17705149       +Veit, Thomas,    7801 Terrace Oaks Ct.,,     Tampa, FL 33617-3225
17705150       +Vela, Raymond,    902 Mesquite Ln,    Robstown, TX 78380-2143
17705151       +Velarde, Sarah,    5531 Southern Oaks,     San Antonio, TX 78261-2486
17705152       +Velazquez, Vanesa,    4390 Rosebud Ln Apt C,     La Mesa, CA 91941-6236
17705153       +Velazquez-Deboer, Linda,     12715 Papago Dr,    Poway, CA 92064-3711
17705154       +Velis, Stan,    7950 East Camelback Road,     Unit 505,    Scottsdale, AZ 85251-2647
17705155       +Venditti, Nicolas,    2845 Hiawatha Avenue Northeast,      Palm Bay, FL 32905-3686
17705156       +Venezia, Michael,    6780 Friars Rd #215,     San Diego, CA 92108-1117
17705157       +Venzor Sr, Martin I,    118 Clubhill,    San Antonio, TX 78228-1901
17705158       +Vera, Arely,    2735 Wilma st,    National city, CA 91950-7747
17705159       +Vereen, Corey,    1779 Fullers Oak Loop,,     Winter Garden, FL 34787-2115
17705160       +Verette, Alan,    3634 Pinyon Pine,    SAN ANTONIO, TX 78261-2664
17705161       +Via,   c/o Ticketmaster LLC,     14643 Collections Center Drive,     Chicago, IL 60693-0001
17705162       +Viamedia,    c/o Ticketmaster LLC,    14643 Collections Center Drive,     Chicago, IL 60693-0001
17705163       +Vicino, Christine,    9170 Creekford Drive,     Lakeside, CA 92040-3706
17705164       +Vicis,    570 Mercer St.,    Seattle, WA 98109-4655
17705165       +Vick, Michael,    2532 Montclair Cir.,,     Weston, FL 33327-1428
17705166       +Vick, Trey,    1009 Maitland Center Commons Blvd,      Maitland, FL 32751-7270
17705167       +Vickers, Mitchell,    2135 Sandridge Cir,     Eustis, FL 32726-4489
17705168       +Victor, Azeem,    2440 Prospect Drive,,     Upland, CA 91784-1142
17705169       +Victory Bicycle Shop,     c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705170       +Vigar, Jeremy,    3739 Monolith Trail,     Perris, CA 92570-5539
17705171       +Vigil, Andrew,    105 E Ellis Dr,    Tempe, AZ 85282-6803
17705172       +Vigil, Julio,    602 Jamestown Drive Apt E,     Winter Park, FL 32792-3615
17705173       +Vigne, David,    24096 Jean La Fitte Blvd,     Punta Gorda, FL 33955-1707
17705174       +Villalobos, Art,    7373 Broadway, Ste 100,     San Antonio, TX 78209-3264
17705175       +Villanueva, Amadeo,    117 Willow Run,     Cibolo, TX 78108-2305
17705176       +Villanueva, John,    520 Belden St.,    San Antonio, TX 78214-2010
17705177       +Villanueva, Pedro,    P.o. Box 303,    Runge, TX 78151-0303
17705178       +Villareal, E Hector,    7272 Wurzbach Road,     Suite 104,    San Antonio, TX 78240-4802
17705179       +Villarreal, Arthur,    308 Indian Creek,     Pipe Creek, TX 78063-5421
17705180       +Villarreal, Henry,    327 Jesse Ave,    San Antonio, TX 78237-2326
17705181       +Villarreal, Jorge,    5100 NW Loop 410 apt 3204,     San Antonio, TX 78229-5323
17705182       +Villarreal, Patricia,     23243 Hickory Shadow,    Elmendorf, TEXAS 78112-6170
17705183       +Villarreal, Salvador,     1553 Locust St.,    San Diego, CA 92106-2255
17705184       +Villarreall, Raul,    118 Meadow Glade,     San Antonio, TX 78227-1004
17705185       +Viloria, Joann,    235 Madrona Street,     Unit B,   Chula Vista, CA 91910-3912
17705186       +Vincent, Paula,    1234 Royal Birkdale Circle,     Rockledge 32955-2239
17705187       +Viola, Ian,    14513 gateway pointe cir apt 1308,      Orlando, FL 32821-5108
17705188       +Violet Crown Independent,     11715 Capotillo Unit 2,     San Antonio, TX 78233-6807
17705189       +Virgen, Jose,    209 Avenida de la Madrid,,     San Ysidro, CA 92173-1507
17705190       +Virgies, Daryl,    1818 Willow Oak Drive,,     Columbia, SC 29223-7999
17705191       +Virgona, Jeff,    1945 w grand canyon dr,     Chandler, AZ 85248-4298
17705192       +Vision Service Plan - VSP,     PO Box 45210,    San Francisco, CA 94145-5210
17705193       +Visiting Team,    c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705194       +Visiting Team President,     c/o Ticketmaster LLC,     14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705195       +Visiting Team Tickets,     c/o Ticketmaster LLC,    14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705196       +Viskovich, Fred,    53 Hooyman Drive,    Clifton, NJ 07013-3640
17705198       +Vitela, Alex,    1033 Plaza Capote,    Chula Vista, CA 91910-6787
17705199       +Vititoe, James,    3259 SW Crumpacker St,     Port Saint Lucie, FL 34953-4612
17705200       +Vitro, John,    2305 Historic Decatur Rd,     San Diego, CA 92106-6050
17705201        Voeltner, Bryan,    1152 George Way,    El Cajon, CA 92019-2103
17705202        Vogt, Kevin,    5065 Farm Lane,    La Mesa, CA 91942
17705203       +Vokkero by Adeunis NA, Inc.,     25 Main Street,    Tuckahoe, NY 10707-2903
17705204       +Volkerson, Harold,    4339 Cobble Stone Court,     Orlando, FL 32810-1923
17705205       +Volkerson, Tim,    1799 Laurel Brook Loop,     Casselberry, FL 32707-6742
17705206       +Vollbrecht, David,    3780 Pebble Beach,     Cibolo, TX 78108-2008
17705207       +Vollmer, Alan,    1207 W Riverhouse Cir,     Murray, UT 84123-6746
17705208       +Volusia United Educators,     1381 Educators Rd,    Daytona Beach, FL 32124-1048
17705209       +Von Essen, Debra,    PO BOX 680493,    SAN ANTONIO, TX 78268-0493
17705210       +Voth, David,    1346 Desert Links,    San Antoino, TX 78258-7335
17705212       +Vugrincic, Kellie,    22 Hightrail Way,,     Austin, TX 78738-1548
17705213        Vulcan Park and Museum,     1710 Valley View Drive,     Birmingham, AL 35209
17705233       +WAIT,   PO Box 403911,     Atlanta, GA 30384-3911
District/off: 0542-5          User: paezd                  Page 95 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17705262        WAMJ-FM/WUMJ-FM,    PO Box 603441,     Charlotte, NC 28260-3441
17705324        WBRC,    P.O Box 11407,    Dept 1577,    Birmingham, AL 35246-1577
17705325       +WCF Insurance,    100 West Towne Ridge Parkway,      Sandy, UT 84070-5527
17705326        WCF Mutual Insurance,     P.O. Box 2227,    Sandy, UT 84091-2227
17705397        WHBQ-TV - Cox Media Group NE, Inc.,      P.O Box 82393,    Chicago, IL 80691-0293
17705398       +WHBQ-TV - Cox Media Group NE, Inc., Jay,      6080 Mt. Moriah Road EXT,    Memphis, TN 38115-2645
17705455        WILDMOKA SAS,    535 route des Lucioles,,     Les Aqueducs Bat 1,    Valbonne 06560,   France
17705621        WREG-TV,    32851 Collection Center Dr,     Chicago, IL 60693-0328
17705630       +WTP Service BPM 326634,     8345 NW 66 ST #2000,     Miami, FL 33166-2696
17705214       +Waalen, Jill,    12823 Briarcrest Place,     San Diego, CA 92130-5750
17705215       +Wabby, James,    321 10th Ave,    1006,    San Diego, CA 92101-7483
17705216       +Wacker, Carri,    346 Edgewater Court,     Marco Island, FL 34145-2710
17705217       +Waddell, Michael,    16243 Bristol Lake Circle,,      Orlando, FL 32828-6961
17705219       +Wade, Karen,    40401 Old Church Rd,     Lady Lake, FL 32159-3480
17705220       +Wadley, Akrum,    16 Mercator Lane,     Willingboro, NJ 08046-3126
17705221        Wadley, Jim,    786 West Solana Circle,     Solana Beach, CA 92075-2358
17705222       +Wadood, Jaleel M.,    8124 Alix Ave.,,     Los Angeles, CA 90001-3517
17705223       +Wages, Jim,    P.O. Box 576,    Senatobia, MS 38668-0576
17705224       +Waggoner, Dawn,    810 W. Kansas Avenue,     Midland, TX 79701-6122
17705225       +Waggoner, Jack,    3712 Daisy Spring,     San Antonio, TX 78253-6712
17705226       +Wagner, Derek,    1401 West Stottler Court,     Chandler, AZ 85224-2714
17705227       +Wagner, Diane,    2801 Dove Tail Drive,     San Marcos, CA 92078-0934
17705228       +Wagner, Jennifer,    9380 SW 9th Terrace,,     Ocala, FL 34476-8708
17705229       +Wagner, Joe,    32477 Angelo Dr,    Temecula, CA 92592-6613
17705230       +Wagner, Mary,    11315 Par One,    San Antonio, TX 78221-3196
17705231       +Waguespack, Joshua,     425 Laurie Ave,    Port Orange, FL 32127-6031
17705232       +Wahlen, Ruth,    3810 Lk Margaret Dr,     Orlando, FL 32812-6618
17705234       +Wakerlig, Ryan,    254 Nesting Tree,     San Antonio, TX 78253-6275
17705235       +Walcott, Robert,    2534 Las Brisas Street,     Corpus Christi, TX 78414-5015
17705236       +Waldie, Tim,    15622 Bernardo Center Drive,     Apt 2701,    San Diego, CA 92127-1857
17705237       +Waldrop, Paul,    1208 N 300 E,    Layton, UT 84041-2432
17705238       +Walkenford Sr, Chris,     270 B Avenue Apt.B,    Coronado, CA 92118-1957
17705239       +Walker III, Kenneth,     25800 Industrial Blvd,     Apt. X1182,   Hayward, CA 94545-2935
17705240       +Walker, Brianna,    419 2nd St.,,     Orlando, FL 32824-8226
17705241       +Walker, Christopher,     25811 Big Bluestem,    San Antonio, TX 78261-2831
17705242       +Walker, Elijah,    11903 Sandy Knoll Ct., APT 926,      Orlando, FL 32825-5066
17705243       +Walker, Hiram,    7514 Pipers Run,     San Antonio, TX 78251-1218
17705244       +Walker, Luke,    8411 Sageline St,     San Antonio, TX 78251-1817
17705245       +Walker, Richard,    2102 15th Place,     Vero Beach, FL 32960-3244
17705246       +Walker, Tia,    5633 Garrett Knls,     Powder Springs, GA 30127-3567
17705247       +Walker, Woody,    1500 Stellar Dr.,     Oviedo, FL 32765-9690
17705248       +Wall, James,    1472 pepper drive,     El Cajon, CA 92021-1532
17705249       +Wallace, Christine,     1780 Oakhurst Avenue,    Winter Park, FL 32789-2749
17705250       +Wallace, Joshua,    2782 hester ave se,     Unit B,    Palm Bay, FL 32909-7687
17705251       +Wallace, Mathew,    4288 E Bruce Ct,     Gilbert, AZ 85234-0710
17705252       +Wallace, Mike,    8885 Village Lake Ln,     Arlington, TN 38002-8332
17705253       +Wallace, Tony,    2803 west arlington st.,     apt 308,    Orlando, FL 32805-1107
17705254       +Wallbaum, Barbara,    5820 Laramie Way,     San Diego, CA 92120-1428
17705255       +Wallin, Michael,    12283 Noco Drive,     Tomball, TX 77375-7840
17705256       +Walter John Ellis dba Sports and Broadcast,      Services, LLC,    12101 E Mountain View Rd,
                 Scottsdale, AZ 85259-6010
17705257       +Walter, Nathan,    Po Box 2963,    Fredericksburg, TX 78624-1928
17705258       +Walthall, Adrian,    1074 Leeway Ct,     Orlando, FL 32810-4515
17705259       +Walton, Kala,    5621 Dendy Trace,     Fairburn, GA 30213-5136
17705260       +Walton, Thomas,    317 E Page Ave,     Gilbert, AZ 85234-5781
17705261       +Waltz, Christina,    2146 alcedo,     San Diego, CA 92114-1642
17705263       +Wandling, Brian,    3280 N 250 E,     North Ogden, UT 84414-1582
17705264       +Wang, Jade,    2558 Bartel st,    san diego, CA 92123-3522
17705265       +Wapnowski, Theodore,     1034 Ripon ave,    Lewiston, ID 83501-5442
17705266       +War Machine Inc dba TSHIRTGUN.COM,      3429-B Rutherford Rd EXT,    Taylors, SC 29687-2133
17705267       +Warburton, Julie,    4163 Mackay Dr,     Taylorsville, UT 84129-5313
17705268       +Ward Jr, Hines,    900 Scales Road,,     Suwanee, GA 30024-1828
17705269       +Ward Jr., Greg,    12661 Olive Branch Cr.,,     Tyler, TX 75709-6530
17705270       +Ward, Cody,    6505 SW 50th Terrace,     Ocala, FL 34474-5781
17705271       +Ward, Daniel,    8431 Cheyenne Pass,     San Antonio, TX 78254-1865
17705272       +Ward, David,    2323 N. Central Ave.,     Unit 2005,    Phoeninx, AZ 85004-1372
17705273       +Ward, Jason,    5113 Tangerine Ave,     WINTER PARK, FL 32792-7237
17705274       +Ward, Jayme,    1540 Island Drive,     Merritt Island, FL 32952-5836
17705275       +Ward, Monte,    4542 Bermuda Avenue,     San Diego, CA 92107-3836
17705276       +Ward, Robert,    8109 Calle fanita,     Santee, CA 92071-3937
17705277       +Ward, Sarah,    6685 Cowles Mtn Blvd,     San Diego, CA 92119-1843
17705278       +Ward, Terron,    1737 Tice Valley Blvd,,     Walnut Creek, CA 94595-1632
17705279       +Ward, Thomas,    612 Angelica Circle,,     Cary, NC 27518-8727
17705280       +Ward, Wilma,    8766 Los coches rd,     lakeside, CA 92040-5151
17705281       +Ware, Dustin,    1904 Broken Oak St,     San Antonio, TX 78232-3128
17705282       +Warmsley, Julius A.,     4434 Sydney Rose Court SE,,     Olympia, WA 98501-6016
17705283       +Warner, Evelyn,    245 MOCKINGBIRD LANE,     WINTER SPRINGS, FL 32708-3211
17705284       +Warner, Kurt,    325 N LaSalle Dr. #650,     Chicago, IL 60654-8182
17705285       +Warnicke, Shane,    171 Cave Ln,    San Antonio, TX 78209-2208
17705286       +Warren, Brett,    2118 Orange Ave,     Escondido, CA 92029-4301
District/off: 0542-5          User: paezd                  Page 96 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17705287       +Warren, Dale L.,    210 Syracuse Ln.,,    Covington, GA 30016-7671
17705288       +Warren, James,    954 El Pico Court,    Vista, CA 92083-3522
17705289       +Warren, John,    8 Acorn Ridge,    Rancho Santa Margari, CA 92688-5509
17705290       +Warren, Tameka,    377 Glynn Dr,    Birimingham, AL 35215 US 35215-7619
17705291       +Warren, William,    8802 N 54th Ave,    Glendale, AZ 85302-4853
17705292       +Wartell, Jason,    1672 Silverado Dr,    Rockledge, FL 32955-6130
17705293       +Washington State Employment Security Department,       PO Box 9046,   Olympia, WA 98507-9046
17705294       +Washington, Akiscia,    4210 Meek Rd,,    Powder Springs, GA 30127-1617
17705295       +Washington, L’Damian T.,    4279 W Nursery Ct.,,      Columbia, MO 65203-4573
17705296       +Washington, Randall,    5335 Wendy Lee Drive,     Titusville, FL 32780-7137
17705297       +Washington, Shaan E.,    5932 Hannah Dr.,,     Alexandria, LA 71303-3778
17705298       +Washington, Todd,    5303 Glen Falls Rd,,     Reisterstown, MD 21136-4502
17705299       +Wass, Nick,    811 Regulo Pl,    Appt 1537,    Chula Vista, CA 91910-7761
17705300       +Wasylenko, Michael,    2335 Fair Oak Court,     Escondido, CA 92026-1401
17705301        Watermark Group,    4271 Gate Crest,    Attn: Accounts Payable,     San Antonio, TX 78217-4807
17705302       +Waters, Ashley,    342 Island Drive, #208,     Memphis, TN 38103-1711
17705303        Watke, Frederic,    3747 Sunset Clf,    San Antonio, TX 78261-2682
17705304        Watkins, Cedric,    2720 Quik Trip Way,     Ellenwood, GA 30294
17705305       +Watkins, Chris,    10225 Caminito Cuervo,     #134,    San Diego, CA 92108-1848
17705306       +Watson - Martin, Terrell A.,     1341 Lawrence Way,,     oxnard, CA 93035-2529
17705307       +Watson Sr, Kenneth,    3503 Tree Crossing Parkway,,      Hoover, AL 35244-4095
17705308       +Watson, Clint,    8740 Stackstone,    Schertz, TX 78154-3692
17705309       +Watson, Frank,    1845 e montecito ave,     Phoenix, AZ 85016-5443
17705310       +Watson, George,    10326 Escadera Dr,    Lakeside, CA 92040-2241
17705311       +Watson, Jamie,    1671 Wild Indigo Terrace,     Oviedo, FL 32766-8115
17705312       +Watson, Jeffrey,    3214 Bending Crk,    San Antonio, TX 78261-2581
17705313       +Watson, Kara,    2843 Plato Pl,    De Soto, MO 63020-4625
17705314       +Watson, Kenneth,    3503 Tree Crossing Parkway,,      Birmingham, AL 35244-4095
17705315       +Watson, Mark,    13706 Oak Pebble,    San Antonio, TX 78232-5418
17705316       +Watson, Robert,    5810 Willow Springs Drive,     Barretville, TN 38053-8425
17705317       +Watson, Rosie,    3017 holly hill cutoff road,      davenport, FL 33837-9631
17705318       +Watt, George,    2241 Dogwood Lane,    Atlanta, GA 30345-3812
17705319       +Watters, Michaela,    1056 Welch Hill Cir,     Apopka, FL 32712-2781
17705320       +Watts, Brandon,    2383 Akers mill rd,,     Atlanta, GA 30339-2503
17705321       +Watts, Sheri,    7225 E MADERO AVE,    MESA, AZ 85209-4956
17705322        Wayne Densch Sponsor,    Attn: Jason Sauer,     2900 FL-46,    Sanford, FL32771
17705323       +Wayt, Holly,    4 Seminole Drive,    Debary, FL 32713-3210
17705393       +WeWork,   115 W 18th St 2nd Floor,     New York, NY 10011-4113
17705327       +Wear, Frank,    2842 rancho pancho,    Carlsbad, CA 92009-3014
17705328       +Weatherford, Will,    11254 Cypress Trail Drive,      Orlando, FL 32825-5026
17705329        Weatherhead, Johnathon,    9383 Canyon Road,     Globe, AZ 85501
17705330        Weatherly, Tiffany,    20749 W White Rock Rd,     Buckeye, AZ 85396-7747
17705332       +Weaver, Mack,    664 Ridge Springs Road,,     Collierville, TN 38017-8526
17705333       +Weaver, Scott,    13750 San Pedro,    Ste 643,    San Antonio, TEXAS 78232-4371
17705334       +Webb, Robert,    3519 East Erie Street,     Gilbert, AZ 85295-3523
17705335       +Webb, William,    516 Garden Heights Drive,     Winter Garden, FL 34787-2204
17705336       +Webber, John,    329 East Summit Ave,    San Antonio, TX 78212-3028
17705337       +Webber, Rick,    P.O. Box 3000,    Orlando, FL 32802-3000
17705338       +Weber, Jake,    1120 Ecology Loop,    Eads, TN 38028-3416
17705339       +Weber, Kay,    122 Misty Brook,    Spring Branch, TX 78070-5992
17705340       +Weber, Roxanne,    3604 Garrison St,    San Diego, CA 92106-2145
17705341       +Webster, Frederick,    6731 E Monte Vista Rd,     Scottsdale, AZ 85257-2531
17705342       +Webster, Teena,    9826 Discovery Dr,    Converse, TX 78109-1978
17705343       +Wehbe Marketing, Inc. DBA Make it Happen,       2040 Milligan Way,    Medford, OR 97504-6015
17705344       +Wehbe, Freddie,    PO Box 140911,    Gainesville, FL 32614-0911
17705345       +Weidele, Craig,    8061 Sweetgum Loop,    Orlando, FL 32835-5343
17705346       +Weidinger, Andrew,    15621 N 9th Ave,,     Phoenix, AZ 85023-4475
17705347       +Weinberg, Carrie,    11725 W Acapulco Ln,     El Mirage AZ 85335-6981
17705348       +Weiner, Aimee,    4508 Bridgeton Lane,    Orlando, FL 32817-3827
17705349       +Weins, Sean,    4116 Stonefield Dr,,    Orlando, FL 32826-4247
17705350       +Weise, Boyd,    382 Royal Oaks 1,    P.O.Box 343,     Yorktown, TX 78164-0343
17705351       +Weiser, Christopher,    355 Longview Road,     Fayetteville, GA 30214-3849
17705352       +Weiser, Matt,    118 Steeple Dr,,    Robesonia, PA 19551-9552
17705353       +Weisner, Ayisha,    1714 Langston Avenue,     Atlanta, GA 30310-4562
17705354       +Weispfenning, Otto,    1713 E Libra Dr,     Tempe, AZ 85283-3175
17705355       +Weiss, Brant m.,    11109 ST RT 521,,    SUNBURY, OH 43074-9415
17705356       +Weissler, Joel,    2635 Camino Del Rio South #301,      San Diego, CA 92108-3729
17705357       +Welch, Betty,    15211 Eaglebrook,    San Antonio, TX 78232-4205
17705358       +Welch, James,    7681 Troy Terrace,    La Mesa, CA 91942-4926
17705359       +Welch-Quintanilla, Ambra,     24301 Avenida de las Flores,,     Laguna Niguel, CA 92677-3619
17705360        Weldon Williams & Lick Inc.,     PO Box 168,    Fort Smith, AZ 72902-0168
17705361       +Weldon, Michael,    782 Boulevard SE,    Atlanta, GA 30312-3628
17705362       +Weldon, Ronald,    5175 Kirkwood Trail,     Titusville, FL 32780-6719
17705363       +Wellens, Matthew,    3064 Thorn St,    San Diego, CA 92104-4639
17705364       +Wellman, Dale,    2692 Indigo Drive,    El Cajon, CA 92019-3869
17705365       +Wells, Denise,    40 Duffy Drive,    Mcdonough, GA 30252-3090
17705366       +Wells, Jay,    1000 Marion Oaks Ct.,    Altamonte Springs, FL 32701-7915
17705367       +Wells, Karen,    557 Canyon Dr,    Bonita, CA 91902-4207
17705368       +Wells, Matthew,    2005 Springridge Drive,,     Jackson, MS 39211-3346
17705369       +Wells, William,    9331 Falcon Hill Dr,     Lakeland, TN 38002-4909
District/off: 0542-5          User: paezd                   Page 97 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17705370       +Welson, Douglas,    4665 Tiffany WoodsCircle,     Oviedo, FL 32765-6106
17705371       +Welter, Jenifer,    1950 Compass Cove Dr.,,     Vero Beach, FL 32963-2820
17705372       +Welter, Jenifer C.,    1950 Compass Cove Dr,,     Vero Beach, FL 32963-2820
17705373       +Welton, Christopher,    460 Alinole Loop,     Lake Mary, FL 32746-2231
17705374       +Weltsch, Jeffrey,    2444 West Beverly Road,     Phoenix, AZ 85041-7625
17705375       +Wents, Deric,    1957 Oak Grove Chase Dr,     Orlando, FL 32820-2260
17705376       +Wentzloff, Brian,    5680 North Angela Road,     Memphis, TN 38120-2050
17705377       +Wenzel, Danna,    4426 Newcome Dr.,    San Antonio, TX 78229-5052
17705378       +Wenzl, Aaron,    4036 Brook Hollow Drive,     Schertz, TX 78154-3044
17705379       +Wergeland, Jeff,    4141 Del Mar Trails Road,,     San Diego, CA 92130-2218
17705380       +Werner, Matthew,    3128 Clinton Place,     Round Rock, TX 78665-4011
17705381       +Werner, Nate,    1640 S Stapley Dr,    Mesa, AZ 85204-6664
17705382       +Werqwise, Inc,    149 New Montgomery St,     San Francisco, CA 94105-3739
17705383       +Wertsching, Scott,    9064 Dowden Road,     Apt. 319,    Orlando, FL 32827-6834
17705384       +Wesgaites, Larry,    405 SUNRISE CANYON DRIVE,     UNIVERSAL CITY, TX 78148-3449
17705385       +West Tn Family Solutions,    7240 Goodlett farms parkway,      suite 105,    Cordova, TN 38016-4925
17705386       +West, Angela,    7336 Grotto Ave,    Orlando, FL 32812-3845
17705387       +West, Joanna,    6427 Gray Ridge,    San Antonio, TX 78233-3988
17705388       +West, Max,    117 Woodstone Point,    Cibolo, TX 78108-3271
17705389       +West, Michael,    618 Maybritt Circle,     San marcos, CA 92069-5836
17705390       +Westgate, Allen,    5465 Alendale Court,     Orlando, FL 32839-2835
17705391       +Westman, Scott,    10634 N. 16th Ave.,     Phoenix, AZ 85029-5004
17705392       +Weston, Tracy,    4749 W Caron St,    Glendale, AZ 85302-3667
17705394       +Whalen, Christopher,    519 Candler Lane,     Maddison, GA 30650-1779
17705395       +Whaley, Brian,    4803 Hindman Drive,    Orlando, FL 32812-6805
17705396       +Whan, Christopher,    12107 Branding Point,     Helotes, TX 78023-4424
17705399       +Wheeler, Barbie,    573 Canyon Dr,    Bonita, CA 91902-4209
17705400       +Wheeler, Kim,    2265 E Mirror Lake Hwy,     Kamas, UT 84036-5532
17705401       +Wheeler, Leonard,    1091 Clark Bay Road,     Deland, FL 32724-9205
17705402       +Wheeler, Steven,    Po Box 4802,    Austin, TX 78765-4802
17705403       +Wheels Up Partners LLC,    220 W 42nd St, 9th Fl,      New York, NY 10036-7200
17705404       +Whelchel, Steve,    1012 yates st.,    orlando, FL 32804-5717
17705405       +Whetstone, Don,    11526 E Diamond Cholla Dr,     Scottsdale, AZ 85255-5753
17705406       +Whipple, Cory,    9336 Gresham Cv,    Germantown, TN 38139-3596
17705407       +Whistle, Fred,    10028 n 55th place,    paradise valley, AZ 85253-1639
17705408       +Whitaker, Josh,    617 S Elizabeth St,     Salt Lake City, UT 84102-3905
17705409       +Whitaker, Thomas,    1355 Ranch Parkway,     Apt 733,    New Braunfels, TX 78130-3994
17705410       +White, Basil,    3707 Stoneprace Cir,    Bartlett, TN 38135-3092
17705411       +White, Bradley,    2611 Springfield Loop W,,     Birmingham, AL 35242-5137
17705412       +White, Bud,    307 Sterling Circle,    New Braunfels, TX 78130-3069
17705413       +White, Christina,    4590 East Dearing Road,     Memphis, TN 38117-6509
17705414       +White, Christine,    PO Box 607607,    Orlando, FL 32860-7607
17705415       +White, David,    29615 Avenida De Fiesta,     Menifee, CA 92586-3555
17705416       +White, Jacqueline,    1748 S.Olympian Way SW,     Atlanta, GA 30310-2453
17705417       +White, Joshua,    675 Tuscora Drive,    Winter Springs, FL 32708-6101
17705418       +White, Kenny,    1983 Thunder Ridge Circle,     Henderson, NV 89012-2215
17705419       +White, Marquez A.,    108 Birchwood Lane,,     Dothan, AL 36301-5862
17705420       +White, Matthew,    1827 E. LaVieve Ln.,     Tempe, AZ 85284-3422
17705421       +White, Michael,    1074 River Isle Dr.,     Memphis, TN 38103-8869
17705422       +White, Mike,    607 Wendlebury Ct,    Alpharetta, GA 30004-0781
17705423       +White, Odis,    215 N Center St,    #1107,    San Antonio, TX 78202-2718
17705424       +White, Ricky,    618 Gable Pointe,    San Antonio, TX 78251-4250
17705425       +White, Ryan S.,    1333 Woodridge Dr.,,     Atlanta, GA 30339-3658
17705426       +White, Sandy,    530 K St,   Unit 819,     Sandiego, CA 92101 US 92101-7062
17705427       +White, Sheryl,    574 Scotland Drive,    Dallas, GA 30132-2625
17705428       +White, Spencer,    2849 Crescendo Dr. NW,     Atlanta, GA 30318-6045
17705429       +Whitfield, Christopher,    4810 Sw 101st Ln,     Ocala, FL 34476-4134
17705430       +Whitman, Tim,    7411 W Boston St. Suite 1,     Chandler, AZ 85226-3239
17705431       +Whitmore, Ben,    3145 Cowley Way,    229,    San Diego, CA 92117-6568
17705432       +Whitmore, Jennifer,    6022 Spring Time,     San Antonio, TX 78249-2452
17705433        Whittemore, Bruce,    853 county rd #853,     mico, TX 78056
17705434       +Whitton, Champion,    PO Box 675452,    Rancho Santa Fe, CA 92067-5452
17705435       +Wholesale Commercial Laundry Equipment, SE LLC,       2950 Highway 77,    Southside, AL 35907-7601
17705436       +Wick, Robert,    860 S Lucinda Drive,,     Tucson, AZ 85748-6421
17705437       +Wicks, Sean,    3207 Burchfield Avenue,     Orlando, FL 32812-6804
17705438       +Wickwire, Shane,    35482 Oro Ct,    Wildomar, CA 92595-7711
17705439       +Widerschein, Jacob,    276 S. Front St., Apt. 305,      Memphis, TN 38103-3829
17705440       +Widerschein, Jacob,    88 Union Ave,    Suite 300,     Memphis, TN 38103-5135
17705441       +Widner, Teresa,    PO Box 1194,,    Gunnison, CO 81230-1194
17705442       +Wiebers, Cory,    6514 E. Aster Drive,     Scottsdale, AZ 85254-4547
17705443       +Wiegmann, Bret,    6323 Still Meadow,    San Antonio, TX 78222-3443
17705444       +Wielgus, Gedaliah,    785 Flanders Dr,     Valley Stream, NY 11581-3148
17705445       +Wieloch, Jared,    2007 Shoreland Dr,    Auburndale, FL 33823-2039
17705446       +Wiggins, Shaq N.,    691 Senioa Rd,,    Tyrone, GA 30290-2377
17705447       +Wight, James,    370 Cedar Lane,    Fayetteville, GA 30214-4727
17705448       +Wilbanks, Mike,    11077 turret dr,    San Diego, CA 92131-1314
17705449       +Wilbanks, Willis,    3448 Highland Forge Trl,     Dacula, GA 30019-6696
17705450       +Wilborn, Terrie,    11411 Dedo Place,    San Diego, CA 92126-1223
17705451        Wilcher, Tyler,    76 Bill Lucas Drive,     Ticket Office,    Atlanta, GA 30315
17705452       +Wilcox, George,    18111 Apache Springs Dr,     San Antonio, TX 78259-3605
District/off: 0542-5          User: paezd                  Page 98 of 103                Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17705453       +Wilcox-Strickland, Daniel,    415 Armour Dr NE Suite 8303,     Atlanta, GA 30324-3958
17705454       +Wilde, Ralph,    13767 McKenzie Ave.,    Poway, CA 92064-4042
17705456       +Wiley Graphics,    1215 2nd Avenue South,    Birmingham, AL 35233-1305
17705457       +Wiley, Arthur W.,    227 Bobbie Way,    Woodstock, GA 30189-7219
17705458       +Wilford, Jason,    5410 Velvet Ln,    Kirby, TX 78219-1431
17705459       +Wilkens, Matthew,    668 Andover Cir,    Winter Springs, FL 32708-6108
17705460       +Wilkins, Ashley,    2653 Wembleycross Way,    Orlando, FL 32828-7964
17705461       +Wilkinson, David,    5636 BELLEVUE AVE,    La Jolla, CA 92037-7525
17705462       +Wilkinson, Stephen,    5636 Bellevue Avenue,    La Jolla, CA 92037-7525
17705463       +Willcam Inc / Vanguard Cleaning Systems,     3755 Corporate Woods Dr.,
                 Birmingham, AL 35242-2244
17705464       +Wille, Don,    13095 Searing Bird Point 92128-4044
17705465       +Williams, Anne Marie,    3401 Grant Blvd,    Orlando, FL 32804-3660
17705466       +Williams, Anthony,    5024 Duffield Street,,    Philadelphia, PA 19124-1373
17705467       +Williams, Austin,    2110 Harbert Ave,    Memphis, TN 38104-5360
17705468       +Williams, Barry,    1622 Hanks Ave.,    Orlando, FL 32814-6706
17705469       +Williams, Bill,    6418 Ridge Village,    San Antonio, TX 78233-3947
17705470       +Williams, Brandon,    3433 S Eastwood Drive,    Salt Lake City, UT 84109-3207
17705471       +Williams, Bryce W.,    165 Kyle Smith Court,,    Winston Salem, NC 27127-9185
17705472       +Williams, Carnell,    Lakewood Ranch,    16706 Vardon Terrace Unit 108,
                 Bradenton, FL 34211-2722
17705473       +Williams, Ceirra,    7766 Meadow Vale Dr,,    Memphis, TN 38125-3146
17705474       +Williams, Christopher,    855 Beech St,    Apt 413,    San Diego, CA 92101-2889
17705475       +Williams, Chryle,    6251 Americas Cup Ave,    Tampa, FL 33625-5908
17705476       +Williams, Dan,    2115 N. 58th St.,,    East Saint Louis, IL 62204-1611
17705477       +Williams, David,    202 Bickley,    San Antonio, TX 78221-4006
17705478       +Williams, Dean,    17215 Herman J,    Atascosa, TX 78002-3726
17705479       +Williams, Donna,    PO Box 674376,    Marietta, GA 30006-0073
17705480       +Williams, Donnie,    227 North Central Avenue,    Apopka, FL 32703-4106
17705481       +Williams, Irving,    2020 Oriole Street,    San Diego, CA 92114-1407
17705482       +Williams, Isaiah,    2550 Detroit Ave,,    Cleveland, OH 44113-2766
17705483       +Williams, Jaboree A.,    8020 N Nob Hill Rd apt #101,,     Tamarac, FL 33321-7412
17705484       +Williams, Jack F.,    1355 Christmas Lane NE,    Atlanta, GA 30329-3507
17705485       +Williams, James,    P.O. Box 2311,    Alameda, CA 94501-0230
17705486       +Williams, Jayson,    2517 Navarra Dr 92009-7027
17705487       +Williams, Jerry,    1706 Mountain Brook,    Schertz, TX 78154-3076
17705488       +Williams, Jessica,    1822 Coyote Crossing,    San Antonio, TX 78245-4630
17705489       +Williams, Joel,    634 Leafy Ridge,    San Antonio, TX 78251-4251
17705490       +Williams, John Wesley,    6205 Lexington Farms Drive,     Alpharetta, GA 30004-6761
17705491       +Williams, Joshua,    1850 W. Obispo Ave,    Mesa, AZ 85202-8006
17705492       +Williams, Juan,    20979 E Waverly Dr.,    Queen Creek, AZ 85142-5087
17705493       +Williams, Justin,    3526 viceroy st,,    Port Saint Lucie, FL 34953-3775
17705494       +Williams, Keith,    2941 Rock Port Dr,    Lincoln, NE 68516-5943
17705495       +Williams, Kieron O.,    5912 Alaska Lane,,    Shreveport, LA 71107-2002
17705496        Williams, Kristie,    1940 Co Rd 3949,,    Arley, AL 35541
17705497       +Williams, Lea,    1200 S 1500 E Apt. N1076,,    Clearfield, UT 84015-7718
17705498       +Williams, Linda,    413 S Myrtle Ave,    Sanford, FL 32771-1818
17705499       +Williams, Maria,    6154 FM 775,    Seguin, TX 78155-9355
17705500       +Williams, Marianne,    1121 16th St NE,,    Naples, FL 34120-0400
17705501       +Williams, Mark,    120 Broadway,    San Antonio, TX 78205-1904
17705502       +Williams, Marquise J.,    123 Hoefgen Ave,    San Antonio, TX 78205-3340
17705503       +Williams, Otis,    610 E Market Street,    Unit 2919,    San Antonio, TX 78205-2680
17705504       +Williams, Patrick,    8617 Knottingham dr,    Kissimmee, FL 34747-1647
17705505       +Williams, Paul,    5814 S Kenwood Ln,    Tempe, AZ 85283-2308
17705506       +Williams, Preston,    280 Williams Lane,    Ball Ground, GA 30107-2235
17705507       +Williams, Ray,    9462 Telfer Run,    Orlando 32817-1748
17705508       +Williams, Shelby,    401 Cambridge Dr,,    New Braunfels, TX 78132-5233
17705509        Williams, Steve,    3090 Outlet Parkway #176,,    Dallas, TX 75202
17705510       +Williams, Trey A.,    1122 Grassyview Drive,,    Houston, TX 77073-1866
17705511       +Williamson, Destini,    181 County Road 4010,,    Crane Hill, AL 35053-2580
17705512       +Williamson, Sean,    301 W Market St,    Weimar, TX 78962-2309
17705513       +Willingham, Rickey,    2819 Savanna Drive,    Byhalia, MS 38611-7337
17705514       +Willis, Clyde,    8465 Butterfly View Lane,    Bartlett, TN 38133-2791
17705515       +Willis, Kris,    200 Quality Circle,    College Station 77845-4468
17705516       +Willis, Ruben,    20141 Woodstock Ct,    Yorba Linda, CA 92886-6729
17705517       +Willis, Timothy W.,    4304 Southern Grove Drive,     West Memphis, AR 72301-2927
17705518       +Willoughby, Lance,    9702 Aviara Golf,    San Antonio, TX 78251-5031
17705519       +Willoughby, Trent,    7207 Chartwell Circle,    Fair Oaks Ranch, TX 78015-4745
17705520       +Wilsey, Chase,    9090 Judicial Drive Unit 9202,     San Diego, CA 92122-4688
17705521       +Wilson Sporting Goods Co.,    1 Prudential Plaza,     130 East Randolph Street, Suite 600,
                 Chicago, IL 60601-6164
17705522       +Wilson, Anthony,    9562 Mavin Dr.,    Santee, CA 92071-2753
17705523       +Wilson, Ashley,    2357 County Road 421,    Cullman, AL 35057-2064
17705524       +Wilson, Charlotte,    7202 Chartwell Cir,    Fair Oaks Ranch, TX 78015-4744
17705525       +Wilson, Chrysta,    2324 Bellmont,    Temple, TX 76504-2271
17705526       +Wilson, David,    10 E 5878 S,,    Murray, UT 84107-5977
17705527       +Wilson, David,    8304 Bowden Way,    Windermere, FL 34786-5301
17705528       +Wilson, Duane,    8137 WATERFORD CIRCLE,    APT 206,    Memphis, TN 38125-5137
17705529       +Wilson, Earl,    673 Pyramid Street,    San Diego, CA 92114-1843
17705530       +Wilson, Eddy,    88 King Lane,,    Pontiac, MI 48341-2173
District/off: 0542-5          User: paezd                   Page 99 of 103                 Date Rcvd: May 13, 2019
                              Form ID: 148                  Total Noticed: 7865


17705531       +Wilson, Elijah,    655 South Fair Oaks Ave, Apt J104,      Sunnyvale, CA 94086-7850
17705532       +Wilson, James,    7719 e chuparosa circle,     gold canyon, AZ 85118-7122
17705533       +Wilson, Jay,    9680 w olive ave apt 16,    Peoria, AZ 85345-6932
17705534       +Wilson, Jesse,    2404 Gird Rd,    Fallbrook, CA 92028-9687
17705535       +Wilson, Joy,    15330 75 Avenue N.,    Palm Beach Gardens, FL 33418-1901
17705536       +Wilson, Linda,    213 Roosevelt Boulevard,     Berlin, NJ 08009-7105
17705537       +Wilson, Loyce,    6985 Waite drive,    La mesa, CA 91941-7450
17705538       +Wilson, Maureen,    8203 Budge St,    San Antonio, TX 78240-2900
17705539       +Wilson, Rick,    523 Spruce st.,    imperial beach, CA 91932-2031
17705540        Wilson, Robert,    141 Harvest Blvd.,    Groveland, FL 34736
17705541       +Wilson, Thomas,    21510 Roan Bluff,    San Antonio, TX 78259-2671
17705542       +Wilson, Timothy,    2609 Homer Circle,    Orlando, FL 32803-4215
17705543       +Wilson, Woody,    312 Mitch Thomas Rd,    Pleasanton, TX 78064-4826
17705544       +Wiltz, Lawrence,    19202 Fenwick Crest,    San Antonio, TX 78258-4216
17705545       +Wimberly, Tracy,    2420 Ocean View Place,     El Cajon, CA 92021-4238
17705546       +Wimberly, Wes,    2420 Ocean View Pl,    El Cajon, CA 92021-4238
17705548       +Winders, Sybil,    970 Stucki Terr,    Winter Garden, FL 34787-4225
17705549       +Window 7, Atlanta GSU Stadium,     c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705550       +Winer, Rhonda,    8626 El Pueblo Peak,    Helotes, TX 78023-3618
17705551       +Winfrey, Aurelia,    802 South Palmetto Avenue,     Sanford, FL 32771-2632
17705552       +Winfrey, Donna,    2980 Cordie Lee Lane,    Germantown, TN 38138-8183
17705553       +Wing Fest Comp Tickets,    c/o Ticketmaster LLC,      14643 Collections Center Drive,
                 Chicago, IL 60693-0001
17705554       +Wing, Bradley T.,    10157 Chestnut Drive,,     Baton Rouge, LA 70809-5928
17705555       +Wingo, Eugenia,    5524 County Road 25,,    Heflin, AL 36264-8854
17705556       +Winkelhorst, Jack,    4216 Candle Sunrise,     San Antonio, TX 78244-1173
17705557       +Winkler, Richard,    700 East Hildebrand Avenue,      Apt C,    San Antonio, TX 78212-2565
17705558       +Winn, Blaine,    312 East Victoria Trails Blvd,     Deland 32724-7957
17705559       +Winnell, Paul,    10806 Via Capri Lane,    Clermont, FL 34711-5397
17705560       +Winningham, Kathleen,    1960 Portcastle Circle,      Winter Garden, FL 34787-4748
17705561       +Winningham, Thomas,    2120 Sterling Creek Parkway,      Oviedo, FL 32766-8658
17705562       +Winslow, Ryan,    14 Daisy Lane,,    Ambler, PA 19002-2326
17705563       +Winston, JaMichael G.,    1601 Princess Helen Rd W,,      Mobile, AL 36618-3014
17705564       +Wintemute, Matt,    2834 S Extension rd #2083,     Mesa, AZ 85210-8292
17705565       +Winter, Seth,    295 New Providence Rd.,    Mountainside, NJ 07092-1734
17705566       +Winters, Bill,    301 Pruitt Road #536,    Spring, TX 77380-3066
17705567       +Wise, Amy,    201 Regis Court,,    Longwood, FL 32779-4530
17705568       +Wiseguys Lounge,    2955 Enterprise Rd,    Debary, FL 32713-2711
17705569       +Wiskus, Ron,    25787 Hillcrest Avenue,    Escondido, CA 92026-8650
17705570       +Wisniew, Anthony,    2705 28th St,    San Diego, CA 92104-4902
17705571       +Witherbee, Jacob,    400 W Peachtree,    Atlanta, GA 30308-3536
17705572       +Withers, Mel,    1917 E. Pegasuus Dr.,    Tempe, AZ 85283-3236
17705573       +Withrow, Jennifer,    8756 Tea Olive Lane,     Frisco, TX 75034-7680
17705574       +Witt, Bradford,    10279 Alphonse Street,    Santee, CA 92071-1282
17705575       +Wittes, David,    803 Madison Lane Se,    Smyrna, GA 30080-7867
17705576       +Witty, Mark,    1111 N Flores St Apt 6,,    West Hollywood, CA 90069-2927
17705577       +Wixom, Kristy,    2214 Commonwealth Ave,    San Diego, CA 92104-5704
17705578       +Wkmg,   4466 North John Young Parkway,     Orlando, FL 32804-1699
17705579       +Woehler, Kyle,    7255 Navajo Road Apt# C-170,     San Diego, CA 92119-1688
17705580       +Wojtowicz, Tony,    17796 W Andora St,    Surprise, AZ 85388-5037
17705581       +Wolcott, Randall,    P.O.Box 696,    Tavares, FL 32778-0696
17705582       +Wolf, Stephen,    7538 East Pearl Circle,    Mesa, AZ 85207-0927
17705583       +Wolfe, Barry,    1011 Bridle Bit Lane,    Greensboro, GA 30642-1443
17705584       +Wolff, Steve,    2131 Palomar Airport Road Ste. 330,      Carlsbad, CA 92011-1466
17705585       +Wolford, John T.,    12555 Aladdin Rd,,    Jacksonville, FL 32223-2703
17705586       +Wolford, Ronald,    387 Winsford Ct,    Heathrow, FL 32746-4336
17705587       +Woliver, Tim,    108 Falcon Park,    Cibolo, TX 78108-4307
17705588       +Wolkin, Dennis,    1270 Caroline St,    Atlanta, GA 30307-2758
17705589       +Wolkowsky, Olivia,    3367 mission Bay Blvd,     234,    Orlando, FL 32817-5108
17705590       +Woloshen, John,    1064 Bloomsbury Run,    Lake Mary, FL 32746-1974
17705591        Wolske, Sandra,    8607 Reagan Cir,    San Diego, CA 92126-3252
17705592      #+Won Worldwide LLC,    120 Holbrook Road,    Briarcliff Manor, NY 10510-1124
17705593       +Wong, Yi Fei,    299 Franklin Street Apt 532,,     Redwood City, CA 94063-2093
17705594       +Wonsetler, Karen,    860 N Orange Avenue,    suite 135,      Orlando, FL 32801-1011
17705595       +Wood, Derek,    3293 E. Red Oak Ln,    Gilbert, AZ 85297-9337
17705596       +Wood, Holly,    3227 East Southcross,    San Atonio, TX 78223 US 78223-1929
17705597       +Wood, Michael,    1144 Greers Landing Drive,     Hernando, MS 38632-7643
17705598       +Woodall, Brayden,    751 W 200 S, #3-202,    American Fork, UT 84003-9779
17705599       +Woodard, Jordan,    2215 BROOKHAVEN VW NE,     Atlanta, GA 30319-3196
17705600       +Woodfork, Bryan,    1125 Hammond Drive, Apt. E-465,      Sandy Springs, GA 30328-5688
17705601       +Woodley, Stephanie,    8109 Roy Street,    Lemon Grove, CA 91945-2524
17705602       +Woodman, Tamra,    9025 Prentice Avenue,    Gig Harbor, WA 98332-1033
17705603       +Woodrum, Josh A.,    5637 Lowland Lane,,    Roanoke, VA 24018-6641
17705604       +Woods, Brian,    3 Yankee Maid Lane,    Goshen, NC 10924-2623
17705605       +Woods, Corey,    910 Deerfield Crossing Dr Apt# 5201,,       Alpharetta, GA 30004-1819
17705606       +Woods, Patrick,    7185 Brook Mill Dr,    N/A,    Memphis, TN 38125-4195
17705607       +Woods, Rebecca,    331 Barden Parkway,    Castroville, TX 78009-3444
17705608       +Woodside, Logan M.,    123 Hoefgen Ave,,    San Antonio, TX 78205-3340
17705609       +Woodson, Rod,    3304 Medallion Ct.,    Pleasanton, CA 94588-3137
District/off: 0542-5          User: paezd                  Page 100 of 103               Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17705610       +Woodward, Roddy,    49 E 1380 N,    American Fork, UT 84003-3714
17705611       +Woodworth, Darlene,    13127 Sundance Avenue,    San Diego, CA 92129-2410
17705612       +Woodworth, Shawn,    5703 Southern Knoll,    San Antonio, TX 78261-2496
17705613       +Woolman, Joyce,    PO Box 33,    Winter Park, FL 32790-0033
17705614       +Wooten, Toddy,    6699 Duncan Bridge Road,    Cleveland, GA 30528-5105
17705615       +Worlds, Reginald,    PO Box 81431,    Austin, TEXAS 78708-1431
17705616       +Worthington, Chris,    6605 N. 93rd Ave., Unit 1068,     Glendale, AZ 85305-3181
17705617       +Worthy, Jerel,    622 richmond place,,    Loganville, GA 30052-9022
17705618        Woster, Leo,    163 Syracuse Ct #2,    Fairbanks, AK 99709-2976
17705619       +Wounded Warrior Project,    8880 Rio San Diego Drive,     Suite 900,   San Diego, CA 92108-1600
17705620       +Wray, Wenona,    977 County Road 6711,    Natalia, TEXAS 78059-2640
17705622       +Wren, Carol,    11375 Rocky Lane,    Lakeside, CA 92040-5705
17705623       +Wren, Erick S.,    307 Chautauqua Ave,,    Norman, OK 73069-5503
17705624       +Wright Fitness Inc. dba Wright Equipment,     6510 1st Ave. North,    Birmingham, AL 35206-5008
17705625       +Wright, Chuck,    4629 36th St,    San Diego, CA 92116-3642
17705626       +Wright, Demetrius A.,    1525 E 88st,,    Los Angeles, CA 90002-1313
17705627       +Wright, Jason,    913 Little Bend Road,    Altamonte Springs, FL 32714-7516
17705628       +Wright, Myrleen,    PO Box 65771,    Salt Lake City, UT 84165-0771
17705629       +Wright, Scooby A.,    1147 Pedroncelli drive,,    Windsor, CA 95492-6893
17705631       +Wulff, Mark,    923 E Impala Ave,    Mesa, AZ 85204-6619
17705632       +Wyant, Evan,    255 S. Orange Ave.,    Orlando 32801-3445
17705633        Wyatt Jr, Vince,    11538 Ray Carter Road,    Statesboro, GA 304590
17705634       +Wyatt, Brandon,    10202 Margarita Loop,    Converse, TX 78109-4431
17705635       +Wyatt, Michael,    211 LINDELL PLACE,    SAN ANTONIO, TX 78212-3110
17705636       +Wynn Ii, Gary,    4270 Albritton Road,    St. Cloud, FL 34772-7952
17705637       +Wynn, Charles,    460 McCall Drive,,    Benicia, CA 94510-3925
17705638       +Wynn, Sherrie,    285 Aspen Way,    Fayetteville, GA 30214-4714
17705641        XOS Technologies, Inc. dba XOS Digital,     P.O Box 742251,    Atlanta, GA 30374-2251
17705639       +Xerographic,    1948 33rd Street,    Orlando, FL 32839-8856
17705640       +Xing, Steven,    619 Mississippi St,,    San Francisco, CA 94107-2936
17705642       +Xu, Serena,    1400 Carpentier St, Apt 208,    San Leandro, CA 94577-3655
17705643       +Xzavier Dickson,    1083 Jackson Rd Apt C,    Griffin, GA 30223-3767
17705644       +Yanez, Martin,    5184 Pirotte Dr,    San Diego, CA 92105-5348
17705645       +Yanke, Joseph,    6111 Rancho Mission Rd,    Apt 310,    San Diego, CA 92108-2210
17705646       +Yankovich, Phil,    752 Bitterroot Dr,    Pocatello, ID 83201-2711
17705647       +YarTay Company, Inc. dba Y-Cater,     2809 5th Ave South,    Birmingham, AL 35233-2819
17705648       +Yasin, Kareem,    600 Stanyan Street, Apt.110,,    San Francisco, CA 94117-1882
17705649       +Yates, Cristi,    3485 S. Celebration Drive,,    West Valley, UT 84128-6925
17705650       +Yates, Rykeem,    5429 Forsythia Cort,,    North Las Vegas, NV 89031-0463
17705651       +Yazzie, Derek,    222 E Orchid Ln,    Phoenix, AZ 85020-3123
17705652       +Yeasel, Christine,    5435 Alligator Lake Road,    St Cloud, FL 34772-9331
17705653       +Yee, Denise,    2995 Sparrow Drive,    Fullerton, CA 92835-2340
17705654       +Yelsits, Mark,    623 Rowley Way,    Ramona, CA 92065-3200
17705655       +Yerger, Lucas,    2249 Villa Verano Way Apt 303,    Kissimmee, FL 34744-5970
17705656       +Yocum, Heather,    2270 Conway Drive,    Deltona, FL 32738-3142
17705657       +Yoder, Curtis,    1165 E Plant St Ste 9,    Winter Garden, FL 34787-1900
17705658        Yoders, Grant,    27250 Murrieta Road #205,    Sun City, CA 92586-3764
17705659       +Yogurtjian, Ari,    3131 Canadian Drive,    Costa Mesa, CA 92626-3004
17705660        York, Jeremy,    5201 US HWY 27,    Bremen, GA 30110
17705661       +Yorkey, Jody,    4571 Euclid Ave,    San Diego, CA 92115-3224
17705662        Yoshikawa, Albert,    9323 Wintergardens Blvd,    Lakeside, CA 92040
17705663       +Youmans, Chad,    2451 Pine Needle Trail,    Kississimee, FL 34746-3023
17705664       +Young, Abbie,    774 Lake Como Drive,    Lake Mary, FL 32746-4811
17705665       +Young, Avery,    2355 Avenue Z,,    West Palm Beach, FL 33404-1801
17705666       +Young, Brian,    219 Radiance Ave,    San Antonio, TX 78218-2539
17705667       +Young, Chris,    4805 Island View NE,    Roswell, GA 30075-5742
17705668        Young, Clayton,    14107 Bandera Rd.,    Helotes, TX 78023
17705669       +Young, Daniel,    3153 Whisper Wind Dr,    St Cloud, FL 34771-7876
17705670       +Young, Jeff,    9402 American Eagle Way,    Suite 100,    Orlando, FL 32837-8378
17705671       +Young, Jerry,    442 Peaceful Ln,    San Antonio, TX 78264-3803
17705672       +Young, Lawrence,    2160 Thousand Oaks Dr,    Unit 111t,    San Antonio, TX 78232-2546
17705673       +Young, Lou J.,    201 Stone River Pkwy,,    Mount Holly, NC 28120-2464
17705674       +Young, Michael,    9349 Pebble Beach Dr.,    Santee, CA 92071-2318
17705675       +Young, Patrick,    5546 chateau dr,    San Diego, CA 92117-4066
17705676       +Young, Terrell,    90 Princeton Way 30016-2954
17705677       +Young, Travis,    14218 FM 1937,    San Antonio, TX 78221-5277
17705678       +Young, William,    6142 Windbrooke Street,    San Antonio, TX 78249-2422
17705679       +Youngblood, Ray,    4015 walter T Bahl,    ft sam houston, TX 78234-7840
17705680       +Youngblood, Susan,    121 Dearborn Drive,    Schertz, TX 78154-1002
17705681       +Youngs, Donald,    3208C East Colonial Drive #329,     Orlando, FL 32803-5127
17705682       +Yowarsky, Michael,    125 Ellis Lane Delano,,    Delano, TN 37325-5052
17705683       +Z21 Creative, LLC,    1055 Soledad Way,    Lady Lake, FL 32159-9114
17705713       +ZH Landmark Center, LLC,    200 S Alamo St,    San Antonio, TX 78205-3213
17705684       +Zabala, Sharon,    11418 Ventura Blvd,    N Hollywood, CA 91604-3142
17705685       +Zable, Terrance,    5073 The Oaks Circle,    Orlando, FL 32809-3048
17705686       +Zachry Hospitality, LLC,    2330 N Loop 1604 W,    San Antonio, TX 78248-4512
17705687       +Zaleski, David,    272 South Main #507,    Memphis, TN 38103-1687
17705688       +Zaloga, Suzanne,    179 LIVE OAK DR,    Cedar Creek, TX 78612-4802
17705689       +Zamarripa, Alec,    1550 East Campbell Avenue,    3060,    Phoenix, AZ 85014-4294
17705690       +Zambrano, Alexander,    3008 N 43rd ave,    Phoenix, AZ 85031-3802
District/off: 0542-5          User: paezd                  Page 101 of 103               Date Rcvd: May 13, 2019
                              Form ID: 148                 Total Noticed: 7865


17705691       +Zamora, James,    12609 Robison #209,    Poway, CA 92064-4425
17705692       +Zampese, Kenneth,    7051 Larkspur Ln.,,    Middletown, OH 45044-8342
17705693       +Zamzow, Tyler,    6445 Seaman St,    San Diego, CA 92120-2627
17705694       +Zapata, Gilbert,    111 Wood Glen,    Boerne, TX 78006-5988
17705695       +Zapata, Johnny,    119 East Malone,    San Antonio, TX 78214-1053
17705696       +Zappulla, Raymond,    2035 East Gondola Lane,     Gilbert, AZ 85234-2833
17705697       +Zarate, Rhonda,    4331 Knollpass,    San Antonio, TX 78247-2116
17705698       +Zarazinski, Richard,    9018 Tesoro Drive, Suite 103-C,     San Antonio, TX 78217-6124
17705699       +Zatezalo, Troy,    5737 Lincoln Avenue,    Export, PA 15632-1334
17705700       +Zavardino, Adam,    322 Roberts Family Lane,     Winter Springs, FL 32708-7112
17705701       +Zawicki, David,    518 Mayflower,    Cibolo, TX 78108-3477
17705702       +Zdancewicz, Bill,    2205 Kirby Parkway,    Memphis, TN 38119-6640
17705703       +Zearfoss, Robert,    2548 Rio Cordillera,    Boerne, TX 78006-6151
17705704       +Zebersky, David,    640 Minnesota ave,    Winter Park, FL 32789-4724
17705705       +Zebra Coalition,    911 North Mills Avenue,     Orlando, FL 32803-3229
17705706       +Zeichick, Marlene,    8628 Maury Court,    San Diego, CA 92119-2024
17705707       +Zema, Joseph A.,    Signature Ridge Apartments,     3711 Medical Drive,
                 San Antonio, TX 78229-2192
17705708       +Zentgraf, Kate,    3391 W Del Rio St,    Chandler, AZ 85226-2308
17705709       +Zepeda, John,    1740 Century Circle NE,    Apt 1255,    Atlanta, GA 30345-3044
17705710       +Zepf, Marissa,    4878 Saratoga Ave,    Apt. 202,    San Diego, CA 92107-4809
17705711       +Zeta Tau Alpha,    4202 Greek Park Drive,    Orlando, FL 32816-8023
17705712       +Zettler, Brian,    7701 South 4950,,    West Jordan, UT 84081-3616
17705714       +Ziegler, Brent,    2016 Santa Antilles Road,     Orlando, FL 32806-1532
17705715       +Ziegler, Cameron,    4041 North Rose Road,    Memphis, TN 38117-2207
17705716       +Ziegler, Devin,    7500 E Deer Valley Rd. Unit 10,     Scottsdale, AZ 85255-4815
17705717       +Zielinski, Matt,    3717 limestone mesa,    schertz, TX 78154-2676
17705718       +Zika, David,    13004 Falcon Ridge Drive,    Orlando, FL 32828-9069
17705719       +Zimmerman, Joseph,    2656 Levante Street,    Carlsbad, CA 92009-8118
17705720       +Zimmerman, Todd,    17643 W. Saguaro Lane,    Surprise, AZ 85388-1755
17705721       +Zimmermann, Ted,    23119 Blackjack Pass,    San Antonio, TX 78264-4433
17705722       +Zisk, Steve,    1226 Smithson Trail,    Eads, TN 38028-6901
17705723       +Zogby, Drew,    15421 Harrow Lane,    Poway, CA 92064-2375
17705724       +Zook, Ron,    14356 SE 131st Place,,    Ocklawaha, FL 32179-7601
17705725       +Zoominfo Inc.,    307 Waverley Oaks Rd, Ste 405,     Waltham, MA 02452-8413
17705726       +Zubiate, Adam,    2401 E Rio Salado Parkway,     Apt 1006,,   Tempe, AZ 85281-3017
17705727       +Zubiate, Johnny,    300 Daniel Dr,    Brighton, TN 38011-6292
17705728       +Zucco, Bethany,    5955 Linda Vista Rd, Unit 3214,     San Diego, CA 92110-1471
17705729        Zukowsky, Caroline,    3234 North Scottsdale Road,,     Scottsdale, AZ 85251
17705730       +Zulaica, William,    8810 Bridington,    San Antonio, TX 78239-2803
17705731       +Zurich, Michael,    10844 Quail Canyon Road,     El Cajon, CA 92021-2248
17698555       +bluemedia,    8920 s McKemy st,    Tempe, AZ 85284-2910
17757799       +bluemedia, Inc.,    Gallagher& Kennedy c/o Joe Cotterma,     2575 E Camelback Road Suite 1100,
                 Phoenix, AZ 85016-9254
17699840       +eClinicalWorks LLC,    2 Technology Drive,    Westborough, MA 01581-1727
17700640       +guglielmo, rachel,    1553 Republic Street,,     San Diego, CA 92114-1926
17701201       +iHeartMedia Ent. Inc.,    FILE #56107,    Los Angeles, CA 90074-0001
17701220       +iQ Graphics,    6512 El Cajon Blvd. Suite H,     San Diego, CA 92115-2703
17701633       +knapp, eldon,    6384 W DeLoss Ct,    West Jordan, UT 84081-3431
17702199       +martin, michael,    1579 West 500 North,    Salt Lake City, UT 84116-2546
17702475       +mer-maid clean service llc,     5488 telluride cove,    West Jordan, UT 84081-5053
17702856       +nerdmatics,    8149 Santa Monica Blvd,    #404,    West Hollywood, CA 90046-4912
17704828       +thomas, lamar,    4020 Mooncoin Way,,    Lexington, KY 40515-6018
17705331       +weathersby, toby,    17217 Hafer Rd #11205,,     Houston, TX 77090-3961

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
17698043        E-mail/Text: PWELSH@AMERIFACTORS.COM May 14 2019 01:14:36      Amerifactors Financial Group,
                 215 Celebration Place,    Celebration, FL 34747
17698186        E-mail/Text: g17768@att.com May 14 2019 01:14:46      AT&T,   PO BOX 5019,
                 Carol Stream, IL 60197-5019
17697957       +E-mail/Text: bankruptcy@revenue.alabama.gov May 14 2019 01:17:36
                 Alabama Department of Revenue,    50 N. Ripley Street,   Montgomery, AL 36130-1001
17697960       +E-mail/Text: G2APCBANK@southernco.com May 14 2019 01:15:33      Alabama Power,    P.O. Box 242,
                 Birmingham, AL 35292-0001
17698141       +E-mail/Text: bankruptcynotices@azdor.gov May 14 2019 01:14:43       Arizona Department of Revenue,
                 1600 W Monroe St,    Phoenix, AZ 85007-2650
17698502        E-mail/Text: compliance@hq.bill.com May 14 2019 01:14:40      Bill.com,    1810 Embarcadero Road,
                 Palo Alto, CA 94303
17698873        E-mail/Text: BKBNCNotices@ftb.ca.gov May 14 2019 01:18:04      California Franchise Tax Board,
                 PO Box 942867,    Sacramento, CA 94267-0001
17698891       +E-mail/Text: mleem@campbellclinic.com May 14 2019 01:14:59      Campbell Clinic Orthopaedics,
                 1211 Union Ave, Suite 500,    Memphis, TN 38104-6656
17698892       +E-mail/Text: mleem@campbellclinic.com May 14 2019 01:14:59      Campbell Clinic Orthopedics,
                 1400 South Germantown Road,    Germantown, TN 38138-2205
17698906       +E-mail/Text: psubach@campuscu.com May 14 2019 01:16:39      Campus Usa Credit Union,
                 14007 NW 1st Rd,    Newberry, FL 32669-2452
17699134       +E-mail/Text: ttx.bankruptcy@sfgov.org May 14 2019 01:17:39      City and County of San Francisco,
                 Office of the Treasurer & Tax Collector,    City Hall - Room 140,,
                 1 Dr. Carlton B. Goodlett Place,    San Francisco, CA 94102-4626
District/off: 0542-5           User: paezd                 Page 102 of 103               Date Rcvd: May 13, 2019
                               Form ID: 148                Total Noticed: 7865


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
17699138       +E-mail/Text: JWACKERMAN@CITYOFORLAND.COM May 14 2019 01:17:52        City of Orland,   815 4th St,
                 Orland, CA 95963-1714
17699345        E-mail/Text: CCICollectionsGlobalForms@cox.com May 14 2019 01:17:23        Cox Business,
                 PO Box 53214,    Phoenix, AZ 85072-3214
17699761        E-mail/Text: brian.thompson@dtn.com May 14 2019 01:18:10       DTN, LLC,    26385 Network Place,
                 Chicago, IL 60673-1263
17699577       +E-mail/Text: REV_Bankruptcy_General@state.de.us May 14 2019 01:16:27
                 Delaware Division of Revenue,    820 N French St,    Wilmington, DE 19801-3530
17699591       +E-mail/Text: legal@delta.org May 14 2019 01:17:13       Delta Dental of California,
                 11155 International Drive, MS A1N,,     Rancho Cordova, CA 95670-6096
17700111        E-mail/Text: OGCBankruptcy@floridarevenue.com May 14 2019 01:14:39
                 Florida Department of Revenue,    Mark Hamilton,    P.O. Box 6668,    Tallahassee, FL 32314-6668
17700403        E-mail/Text: thomas.boylan@g-iii.com May 14 2019 01:16:23        G-III Leather Fashions,
                 P.O Box 29242,    New York, NY 10087-9242
17700366        E-mail/Text: brnotices@dor.ga.gov May 14 2019 01:15:29       Georgia Department of Revenue,
                 1800 Century Boulevard, NE,    Atlanta, GA 30345
17700368       +E-mail/Text: G2GPCCU@southernco.com May 14 2019 01:18:05       Georgia Power,
                 241 Ralph McGill Blvd,    Atlanta, GA 30308-3374
17700372       +E-mail/Text: BANKRUPTCYNOTIFICATIONS@GEORGIASOWN.ORG May 14 2019 01:16:43
                 Georgias Own Credit Union,    100 Peachtree St.,    Suite 2800,    Atlanta, GA 30303-1935
17700385       +E-mail/Text: Mailbox-Bankruptcy@gettyimages.com May 14 2019 01:15:56
                 Getty Images (Us), Inc.,    601 North 34th Street,    Seattle, WA 98103-8603
17701219       +E-mail/Text: ipfscollectionsreferrals@ipfs.com May 14 2019 01:17:17        IPFS Corporation,
                 PO Box 100391,    Pasadena, CA 91189-0391
17701234        E-mail/Text: doug@finishlynx.com May 14 2019 01:14:40       IsoLynx,    179 Ward Hill,
                 Haverhill, MA 01835
17702577       +E-mail/Text: ecfnotices@dor.mo.gov May 14 2019 01:14:43       Missouri Department of Revenue,
                 Harry S Truman State Office Building,     301 West High Street,    Jefferson City, MO 65101-1517
17702830        E-mail/Text: Rev.BNC@nebraska.gov May 14 2019 01:14:36       Nebraska Department of Revenue,
                 Nebraska State Office Building,    301 Centennial Mall S,    Lincoln, NE 68508
17702823       +E-mail/Text: ext_ebn_inbox@navyfederal.org May 14 2019 01:18:02        Navy Federal Credit Union,
                 820 Follin Ln SE,    Vienna, VA 22180-4907
17745506        E-mail/Text: goetz@unitedspb.com May 14 2019 01:18:04       SHOCK DOCTOR INC,
                 11488 SLATER AVENUE,    Fountain Valley, CA 92708-5440
17704334       +E-mail/PDF: gecsedi@recoverycorp.com May 14 2019 01:11:50        Sleep Number,   6105 Trenton Ln N,
                 Minneapolis, MN 55442-3240
17704490       +E-mail/Text: accounting@sportstarusa.com May 14 2019 01:17:47        Sportstar Athletics,
                 5601 Centralcrest St,    Houston, TX 77092-7001
17704529       +E-mail/Text: bankruptcy@starrcompanies.com May 14 2019 01:17:08        Starr Aviation,
                 399 Park Avenue,    New York, NY 10022-4614
17704777        E-mail/Text: pacer@cpa.state.tx.us May 14 2019 01:17:15
                 Texas Comptroller of Public Accounts,     Lyndon B. Johnson State Office Building,
                 111 East 17th Street,    Austin, TX 78774
17705059        E-mail/PDF: sluna@ur.com May 14 2019 07:55:02       United Rentals North America, Inc,
                 PO Box 100711,    Atlanta, GA 30384-0711
17705080       +E-mail/Text: TXBANKRUPT@UTAH.GOV May 14 2019 01:14:29       Utah State Tax Commission,
                 210 N 1950 W,,    Salt Lake City, UT 84134-9000
17705547       +E-mail/Text: syeoman@wincraft.com May 14 2019 01:17:18       Wincraft,    Matt Freiberg,
                 960 East Mark Street,    Winona, MN 55987-4723
                                                                                               TOTAL: 35

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
17698462         Bernal, Alex,   alexandersoftworks@gmail.com
17705218         Wade, John,   po box 5891,    982165
17698910*       +Candlewood Suites Birmingham/Homewood,     400 Commons Dr,   Birmingham, AL 35209-6963
17700642*       +Guido Construction,    8526 Vidor Ave,    San Antonio, TX 78216-6045
17703063*       +Outdoor America Images, Inc. OAI,      4545 W Hillsborough Ave,   Tampa, FL 33614-5441
17703065*       +Outerstuff LLC,    Sol Werdiger, CEO,    1412 Broadway, 18th floor,   New York, NY 10018-9258
17704839*        Thomas-Logan, LLC,    PO Box 39,   Cornelius, NC 28031-0039
17699365      ##+Craig Arnold,   3806 Chimney Springs Dr,     San Antonio, TX 78247-2527
17699736      ##+Dowco Construction,    8747 Cherry Spring Drive,    Cordova, TN 38016-8434
17703010      ##+Onsite Contracting,    4203 Gardendale,    Ste #C222,   San Antonio, TX 78229-3174
17704884      ##+THRIFTY Car rental,    P.O Box 35250,    Tulsa OK 74153-0250
                                                                                               TOTALS: 2, * 5, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
District/off: 0542-5                  User: paezd                        Page 103 of 103                      Date Rcvd: May 13, 2019
                                      Form ID: 148                       Total Noticed: 7865


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 10, 2019 at the address(es) listed below:
              Alfredo R. Perez    on behalf of Interested Party    CBS Corporations, CSTV Networks, Inc. d/b/a
               CBS Sports Network and Affiliates alfredo.perez@weil.com, rene-olvera-0535@ecf.pacerpro.com
              Jay L. Krystinik    on behalf of Creditor    eClinicalWorks LLC jkrystinik@reedsmith.com,
               jkrystinik@reedsmith.com
              Larry A. Levick    on behalf of Creditor    FIRST Insurance Funding, a Division of Lake Forest Bank
               & Trust Company, N.A. levick@singerlevick.com,
               scotton@singerlevick.com;tguillory@singerlevick.com
              Randolph N Osherow    on behalf of Trustee Randolph N Osherow rosherow@hotmail.com,
               rosherow@ecf.axosfs.com
              Randolph N Osherow    rosherow@hotmail.com, rosherow@ecf.axosfs.com
              Robert M. Charles, Jr.    on behalf of Creditor    Arizona Board of Regents, a body corporate for
               and on behalf of Arizona State University rcharles@lrrc.com, bankruptcynotices@lrrc.com
              Russell William Savory    on behalf of Creditor    Three Sisters Partnership Russ@bsavory.com,
               Karla@bsavory.com
              United States Trustee - SA12    USTPRegion07.SN.ECF@usdoj.gov
              Wayne R Terry    on behalf of Creditor    Security Industry Specialists, Inc. wterry@hrhlaw.com,
               mgranzow@hrhlaw.com
              William A. (Trey) Wood, III    on behalf of Debtor    Legendary Field Exhibitions, LLC
               trey.wood@bracewell.com, mary.kearney@bracewell.com
                                                                                              TOTAL: 10
